

EXHIBIT 10.1
Execution Version
AMENDMENT NO. 1 TO LC CREDIT AGREEMENT AND AMENDMENT NO. 1 TO U.S. SECURITY
AGREEMENT
THIS AMENDMENT NO. 1 TO LC CREDIT AGREEMENT AND AMENDMENT NO. 1 TO U.S. SECURITY
AGREEMENT (this “Amendment”) is entered into as of August 28, 2020 by and among
Weatherford International Ltd., a Bermuda exempted company (“WIL-Bermuda”),
Weatherford International, LLC, a Delaware limited liability company
(“WIL-Delaware” and, together with WIL-Bermuda, the “Borrowers”), Weatherford
International plc (“Parent” and, together with the Borrowers, each an “Obligor
Party” and collectively the “Obligor Parties”), the other Guarantors (together
with the Obligor Parties, the “Obligors”) the Lenders party hereto (constituting
all the Lenders) and Deutsche Bank Trust Company Americas, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, reference is made to that certain LC Credit Agreement dated as of
December 13, 2019, by and among the Obligor Parties, the Lenders named therein
and the Administrative Agent (as heretofore amended, supplemented or otherwise
modified, the “LC Credit Agreement”);
WHEREAS, reference is made to that certain U.S. Security Agreement dated as of
December 13, 2019, by and among the Parent, WIL-Bermuda, WIL-Delaware and the
other Grantors (as such term is defined therein) from time to time party thereto
and the Administrative Agent (as heretofore amended, supplemented or otherwise
modified, the “U.S. Security Agreement”);
WHEREAS, WIL-Bermuda intends to issue and sell up to $500 million aggregate
principal amount of senior secured notes (the “Senior Secured Notes”) on the
Amendment No. 1 Effective Date (as defined below) pursuant to the terms of an
Indenture (the “Senior Secured Notes Indenture”), dated as of the Amendment No.
1 Effective Date, among Wilmington Trust, National Association, as trustee,
WIL-Bermuda and the guarantors party thereto;
WHEREAS, a portion of the proceeds of the Senior Secured Notes will be applied
by the Obligor Parties to repay or otherwise satisfy and discharge all
indebtedness, and cash collateralize outstanding letters of credit, under the
ABL Credit Agreement, with all commitments thereunder terminated and all
security and guarantees in respect thereof discharged and released
(collectively, the “ABL Termination”);
WHEREAS, the Obligor Parties have requested that the Lenders agree to amend
certain provisions of the LC Credit Agreement, and the Lenders have agreed to
amend the LC Credit Agreement as hereinafter set forth;
WHEREAS, the Obligor Parties have requested that the Lenders agree to amend
certain provisions of the U.S. Security Agreement, and the Lenders have agreed
to amend the U.S. Security Agreement as hereinafter set forth;
WHEREAS, the Obligor Parties have requested that the Lenders agree to provide
additional Commitments under the LC Credit Agreement (“the LC Facility
Increase”, and together with the other transactions described in these recitals,
including the issuance of the Senior Secured

--------------------------------------------------------------------------------

Notes, the ABL Termination, and any amendments made to the LC Credit Agreement
and U.S. Security Agreement, collectively the “2020 Transactions”), and the
Lenders have agreed to provide additional Commitments under the LC Credit
Agreement as hereinafter set forth;


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
Section 1.          Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the LC Credit
Agreement.
Section 2.          Amendments. Subject to the occurrence of the Amendment No. 1
Effective Date, as of the Amendment No. 1 Effective Date:
(a)          the LC Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the underlined text (indicated textually in the same manner as
the following example: underlined text) as set forth in Exhibit A attached
hereto;
(b)          Schedule 2.01 to the LC Credit Agreement is hereby amended and
restated in its entirety as set forth in Exhibit B hereto;
(c)          the Exhibits to the LC Credit Agreement are hereby amended to
incorporate a new Exhibit P as set forth in Exhibit C hereto; and
(d)          the U.S. Security Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the underlined text (indicated textually in the same
manner as the following example: underlined text) as set forth in Exhibit D
attached hereto.
Section 3.          Amendment No. 1 Effective Date; Conditions Precedent. This
Amendment shall become effective on the date (the “Amendment No. 1 Effective
Date”) on which the following conditions have been satisfied:
(a)          The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, (i) a counterpart of this
Amendment executed by the Obligors and the Lenders and (ii) the Intercreditor
Agreement (as such term is defined in Exhibit A hereto) executed by each Person
listed on the signature pages thereof;
(b)          the representations and warranties set forth in Section 5 hereof
shall be true and correct; and no Default or Event of Default shall exist before
or after giving effect to the 2020 Transactions (and the Administrative Agent
shall have received a certification by a Responsible Officer of Parent that the
condition specified in this clause (b) have been satisfied);
(c)          the Administrative Agent shall have received such customary
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Obligor as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment;
2

--------------------------------------------------------------------------------

(d)          the Administrative Agent shall have received such documents and
certifications required to be delivered under Sections 5.01(a)(v), 5.01(a)(vi)
and 5.01(a)(ix) (or, where applicable, certifications of a Responsible Officer
that there have been no changes to such documents as previously delivered to the
Administrative Agent since the Effective Date) and, to the extent available
under applicable local law, good standing certificates, as the Administrative
Agent may reasonably require with respect to each Obligor;


(e)          the Administrative Agent shall have received a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination with respect to each improved Material Real Property located in
the United States (together with a notice about special flood hazard area status
and flood disaster assistance duly executed by the applicable Obligor Party
relating thereto) and, with respect to any Material Real Property located in the
United States on which any “building” (as defined in the Flood Laws) is located
in a special flood hazard area, evidence of flood insurance as and to the extent
required under Section 7.03 of the LC Credit Agreement;
(f)          subject to Section 4 of this Amendment, all actions or documents
reasonably requested by the Administrative Agent that are necessary to establish
or re-affirm that the Lenders will have a perfected first priority security
interest (subject to Liens permitted under Section 8.04 of the LC Credit
Agreement (as amended hereby)) in the LC Priority Collateral (as defined in the
Intercreditor Agreement) securing the Secured Obligations, shall have been taken
or executed and delivered (including, if so requested, deeds of confirmation,
amendments and/or supplements to Collateral Documents);
(g)          the Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, evidence that all other
local law requirements in connection with the 2020 Transactions have been
satisfied;
(h)          favorable, signed opinions addressed to the Administrative Agent
and the Lenders dated the Amendment No. 1 Effective Date, each in form and
substance, including due authorization, execution and delivery of this
Amendment, enforceability, and continued grant and perfection with regard to
U.S. security matters, reasonably satisfactory to the Administrative Agent, from
the law firms set forth on Schedule I, in each case, given upon the express
instruction of the applicable Obligor(s), as applicable;
(i)          a certificate of a Principal Financial Officer of Parent certifying
that, after giving effect to the Amendment and the 2020 Transactions, the Parent
and its Subsidiaries, on a consolidated basis, are Solvent as of the Amendment
No. 1 Effective Date;
(j)          to the extent available in the applicable jurisdiction(s), (I)
appropriate Lien search results or certificates (including UCC and PPSA lien
search certificates and tax and judgment lien searches in the United States and
other material jurisdictions) as of a recent date reflecting no prior Liens
encumbering the assets of the Obligors other than those being released on or
prior to the Amendment No. 1 Effective Date or Liens permitted under the LC
Credit Agreement (as amended hereby) and (II) clear searches against Parent in
the Companies Registration Office, Dublin, the High Court Central Office and all
other relevant registries;
3

--------------------------------------------------------------------------------

(k)          the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that the conditions precedent to the
issuance of the Senior Secured Notes as set forth in Article VII of the Notes
Purchase Agreement dated as of the Amendment No. 1 Effective Date, among the
Obligors and the purchasers party thereto, have been satisfied or waived;


(l)          all commitments and other obligations (other than contingent
indemnification obligations as to which no claim has been received) with respect
to the ABL Credit Documents, have been cancelled, and Indebtedness and letters
of credit under such ABL Credit Documents have been satisfied in full (or, in
the case of letters of credit, cash collateralized), and (ii) all existing Liens
in favor of the ABL Collateral Agent and any other creditor with a Lien on the
Collateral (except for Liens permitted by Section 8.04 of the LC Credit
Agreement (as amended hereby)) (subject to arrangements reasonably satisfactory
to the Administrative Agent having been made for the applicable filings of
terminations) have terminated, in each case effective prior to or substantially
concurrently with the effectiveness of this Amendment; and
(m)          the Borrowers shall have paid (i) as consideration for the
agreements of the Lenders in respect of this Amendment to each applicable Lender
(x) a fee equal to 0.50% of the aggregate principal amount of such Lender’s
Commitments immediately prior to the Amendment No. 1 Effective Date and (y) a
fee equal to 1.50% of the aggregate principal amount of such Lender’s
Commitments in respect of the LC Facility Increase, if any, (ii) the fees set
forth in the Administrative Agent fee letter (the “Administrative Agent Fee
Letter”), dated the date hereof, between the Obligors and the Administrative
Agent, (iii) the fees set forth in the Deutsche Bank AG, New York Branch fee
letter (the “DBNY Fee Letter”), (iv) fees of legal counsel for the
Administrative Agent, to the extent invoiced at or before 1:00 p.m., New York
City time, on the Business Day immediately prior to the Amendment No. 1
Effective Date and (v) to the extent invoiced at or before 1:00 p.m., New York
City time, on the Business Day immediately prior to the Amendment No. 1
Effective Date, all out-of-pocket expenses required to be reimbursed or paid by
the Borrowers pursuant to Section 11.03 of the LC Credit Agreement or any other
Loan Document.
Section 4.          Real Estate.  Within 90 days after the Amendment No. 1
Effective Date, the Administrative Agent shall have received with respect to
each Material Real Property (other than Canadian Material Real Property, to the
extent not subject to a Mortgage by the Amendment No. 1 Effective Date; provided
that it is understood that the requirement to execute and deliver a Mortgage
over such Canadian Real Property (together with a title insurance policy in form
and substance satisfactory to the Collateral Agent) under the LC Credit
Agreement as in effect immediately prior to the Amendment No. 1 Effective Date
remains) either (i) a written confirmation (which may be via email) from local
counsel in the jurisdiction in which each Material Real Property is located
substantially to the effect that: (A) the recording of the existing Mortgage
(and any related fixture filing), including without limitation the registration
of the Mortgage with the relevant jurisdiction’s land registry (or similar) is
the only filing or recording necessary to give constructive notice to third
parties of the lien created by such Mortgage as security for the Secured
Obligations, including the Secured Obligations evidenced by this Amendment and
the other documents executed in connection herewith, for the benefit of the
Secured Parties, and (B) no other documents, instruments, filings, recordings,
re-recordings, re-filings, third party consents or approvals or other actions,
including, without limitation, the payment of any mortgage recording taxes or
similar taxes are necessary or appropriate under
4

--------------------------------------------------------------------------------

applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Secured
Obligations, including the Secured Obligations evidenced by this Amendment and
the other documents executed in connection herewith, for the benefit of the
Secured Parties, unless any such mortgage recording taxes are payable in
connection with the transactions contemplated by this Amendment, in which case
such written confirmation shall so state, or (ii) (A) an amendment to each
Mortgage (each, a “Mortgage Amendment,” collectively the “Mortgage Amendments”)
to which an Obligor is then party duly executed and acknowledged by the
applicable Obligor, and in form for recording in the recording office where the
respective Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Administrative Agent; (B) executed legal opinions
from counsel to the Borrower or applicable Obligor as to the due authorization,
execution, perfection and enforceability of each Mortgage Amendment, and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent; (C) with respect to each amended Mortgage (i) a date-down, modification
and/or modification title insurance endorsements to the policy or policies of
title insurance (or if no such endorsements are available in the jurisdiction
within which a Mortgaged Property is situated, a new title insurance policy)
insuring the Lien of each Mortgage, issued by a nationally recognized title
insurance company (each a “Title Endorsement,” collectively, the “Title
Endorsements”) (x) insuring that such Mortgage, as amended by such Mortgage
Amendment, is a valid and enforceable first priority lien on such Mortgaged
Property in favor of the Administrative Agent for the benefit of the Secured
Parties free and clear of all Liens except Permitted Liens, (y) otherwise in
form and substance reasonably satisfactory to the Administrative Agent and (z)
having the effect of a valid, issued and binding endorsement to the respective
title insurance policy; (D) evidence reasonably acceptable to the Collateral
Agent of payment by Borrower of all premiums, search and examination charges,
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgages and issuance of
the Title Endorsements; and (E) such affidavits, certificates, information
(including financial data) and instruments of indemnification (including a
so-called "gap" indemnification) as shall be required to induce the title
insurer to issue the Title Endorsements.


Section 5.          Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of the Obligors represents and
warrants that, on the date hereof and as of the Amendment No. 1 Effective Date
(both before and after giving effect to the amendments set forth in this
Amendment):
(a)          the representations and warranties set forth in Article VI of the
LC Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except to the extent qualified by materiality or reference to
Material Adverse Effect, in which case such applicable representation and
warranty shall be true and correct in all respects) as of, and as if such
representations and warranties were made on, the Amendment No. 1 Effective Date
(unless such representation and warranty expressly relates to an earlier date,
in which case such representation and warranty shall continue to be true and
correct in all material respects (except to the extent qualified by materiality
or reference to Material Adverse Effect, in which case such applicable
representation and warranty shall be true and correct in all respects) as of
such earlier date);
5

--------------------------------------------------------------------------------

(b)          on the Amendment No. 1 Effective Date, after giving effect to all
of the transactions contemplated hereby (including the LC Facility Increase and
the consummation of the other 2020 Transactions), the Obligors and their
Subsidiaries, on a consolidated basis, are Solvent;


(c)          no Default or Event of Default has occurred and is continuing on
the Amendment No. 1 Effective Date; and
(d)          this Amendment constitutes the legal, valid and binding obligation
of each of the Obligors, enforceable against each of the Obligors in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles of general applicability.
Section 6.          Confirmation of Loan Documents. Except as expressly
contemplated hereby, the terms, provisions, conditions and covenants of the LC
Credit Agreement and the U.S. Security Agreement, as amended by this Amendment,
and the other Loan Documents remain in full force and effect and are hereby
ratified and confirmed, and the execution, delivery and performance of this
Amendment shall not, except as expressly set forth in this Amendment, operate as
a waiver of, consent to or amendment of any term, provision, condition or
covenant thereof. Without limiting the generality of the foregoing, except
pursuant hereto or as expressly contemplated or amended hereby, nothing
contained herein shall be deemed (a) to constitute a waiver of compliance or
consent to noncompliance by any Obligor with respect to any term, provision,
condition or covenant of the LC Credit Agreement or any other Loan Document; (b)
to prejudice any right or remedy that the Administrative Agent or any Lender may
now have or may have in the future under or in connection with the LC Credit
Agreement or any other Loan Document; or (c) to constitute a waiver of
compliance or consent to noncompliance by any Obligor with respect to the terms,
provisions, conditions and covenants of the LC Credit Agreement and the other
Loan Documents made the subject hereof. Each Obligor represents and acknowledges
that it has no claims, counterclaims, offsets, credits or defenses to the Loan
Documents or the performance of its obligations thereunder.
Section 7.          Ratification.
(a)          Affiliate Guaranty. Each of the Obligor Parties hereby ratifies and
confirms, on behalf of itself and each other Guarantor, the Guarantors’
obligations under the Affiliate Guaranty and hereby represents and acknowledges,
on behalf of itself and each other Guarantor, that the Guarantors have no
claims, counterclaims, offsets, credits or defenses to the Loan Documents or the
performance of their obligations thereunder. Furthermore, each Obligor agrees,
on behalf of itself and each other Guarantor, that nothing contained in this
Amendment shall adversely affect any right or remedy of the Administrative Agent
or the Lenders under the Affiliate Guaranty or any of the other Loan Documents.
Each Obligor agrees, on behalf of itself and each other Guarantor, that all
references in the Affiliate Guaranty to the “Guaranteed Obligations” shall
include, without limitation, all of the obligations of WIL-Bermuda and
WIL-Delaware to the Administrative Agent and the Lenders under the LC Credit
Agreement, as amended by this Amendment. Finally, each Obligor hereby represents
and warrants, on behalf of itself and each other Guarantor, that the execution
and delivery of this Amendment and the other documents executed in connection
herewith shall in no way change or modify its or any other Guarantor’s
obligations as a guarantor, debtor, pledgor, assignor, obligor and/or grantor
under the
6

--------------------------------------------------------------------------------

Affiliate Guaranty and the other Loan Documents and shall not constitute a
waiver by the Administrative Agent or the Lenders of any of their rights against
any Guarantor.


(b)          Collateral Documents. Each Obligor hereby acknowledges and
ratifies, on behalf of itself and each other Obligor, the existence and priority
of the Liens granted by the Obligors in and to the Collateral in favor of the
Secured Parties and represents and warrants, on behalf of itself and each other
Obligor, that such Liens and security interests are valid, existing and in full
force and effect and with respect to all security interest purported to be
created under the Loan Documents expressed to be governed by the laws of the
Netherlands (the “Dutch Security Documents”), each Obligor party thereto
reaffirms and confirms that it was such party's intent at the moment of entering
into the relevant Dutch Security Document to secure the Secured Obligations as
amended from time to time, including by the amendments as included in this
Amendment. Each of the Obligor Parties hereby ratifies and confirms, on behalf
of itself and each other Obligor, each Obligor’s obligations under the
Collateral Documents to which such Obligor is a party and hereby represents and
acknowledges, on behalf of itself and each other Obligor, that the Obligors have
no claims, counterclaims, offsets, credits or defenses to the Loan Documents or
the performance of their obligations thereunder. Furthermore, each Obligor
agrees, on behalf of itself and each other Obligor, that nothing contained in
this Amendment shall adversely affect any right or remedy of the Administrative
Agent or the Lenders under the Collateral Documents or any of the other Loan
Documents. Each Obligor declares and agrees, on behalf of itself and each other
Obligor, that all references in any Collateral Document to the “Secured
Obligations” shall extend to and include, without limitation, all of the
obligations of WIL-Bermuda and WIL-Delaware to the Administrative Agent and the
Lenders under the LC Credit Agreement, as amended by this Amendment. Finally,
each Obligor hereby represents and warrants, on behalf of itself and each other
Obligor, that the execution and delivery of this Amendment and the other
documents executed in connection herewith shall in no way change or modify its
or any other Obligor’s obligations as a debtor, pledgor, assignor, obligor,
grantor, mortgagor and/or chargor under any Collateral Document and the other
Loan Documents and shall not constitute a waiver by the Administrative Agent or
the Lenders of any of their rights against any Obligor.
(c)          Increase of Maximum Aggregate Liability.  Weatherford Norge AS
hereby confirms and declares that the maximum aggregate liability under any
Collateral Document entered into by it shall be increased from $240,000,000 to
$294,000,000 (or, in each case, the equivalent in any other currency) plus any
interest, default interest, commissions, charges, fees and expenses.
Furthermore, each Obligor and the Administrative Agent (on behalf of itself and
the other Secured Parties) hereby confirms that any Liens granted under any
Collateral Document over patents registered with the Norwegian Industrial
Property Office with the following GH numbers: GH 2020/08386, GH 2020/06955, GH
2020/06950, GH 2020/06944, GH 2020/06940, GH 2020/06942, GH 2020/06938 and GH
2020/08300, shall be amended to reflect that the aggregate maximum liability is
increased by $54,000,000, from $240,000,000 to $294,000,000 (or, in each case,
the equivalent in any other currency) plus any interest, default interest,
commissions, charges, fees and expenses.
Section 8.          Existing Letters of Credit.  The Obligor Parties have
advised us, and the Administrative Agent and Issuing Banks have agreed that,
simultaneously with the ABL Termination and the Amendment No. 1 Effective Date,
certain of the outstanding letters of credit (collectively, the “Existing
Letters of Credit”) under the ABL Credit Agreement, a description of
7

--------------------------------------------------------------------------------

which is set forth on Schedule II hereto, shall be a Letter of Credit as if
originally issued under the LC Credit Agreement and governed by the terms,
conditions and provisions of the LC Credit Agreement. Each Existing Letter of
Credit shall be deemed to be issued and outstanding under the LC Credit
Agreement on and after the Amendment No. 1 Effective Date, subject to the
occurrence of the ABL Termination.


Section 9.          Effect of Amendment. From and after the Amendment No. 1
Effective Date hereof, each reference in the LC Credit Agreement to “this
Agreement”, “hereof”, or “hereunder” or words of like import, and all references
to the LC Credit Agreement in any and all agreements, instruments, documents,
notes, certificates, guaranties and other writings of every kind and nature
shall be deemed to mean the LC Credit Agreement as modified by this Amendment.
This Amendment shall constitute a Loan Document for all purposes of the LC
Credit Agreement and the other Loan Documents.
Section 10.          Costs and Expenses. Pursuant to the terms of Section 11.03
of the LC Credit Agreement, the Borrowers agree to pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates including the reasonable and documented or invoiced fees, charges and
disbursements of counsel for the Administrative Agent (or any sub-agent thereof)
(including one local counsel in each applicable jurisdiction) in connection with
the preparation, execution and enforcement of this Amendment.
Section 11.          Choice of Law.
(a)          This Amendment and all other documents executed in connection
herewith and the rights and obligations of the parties hereto and thereto, shall
be construed in accordance with and governed by the law of the State of New
York.
Section 12.          Submission to Jurisdiction; Consent to Service of Process.
(a)          Each Obligor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Amendment or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final,
non‑appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Amendment (including this Section 12) or
any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any suit, action or
proceeding relating to this Amendment or any other Loan Document against any
Obligor or its properties in the courts of any jurisdiction.
(b)          Each Obligor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying
8

--------------------------------------------------------------------------------

of venue of any suit, action or proceeding arising out of or relating to this
Amendment or any other Loan Document in any court referred to in paragraph (a)
of this Section. Each Obligor hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.


(c)          Each party to this Amendment irrevocably consents to service of
process in the manner provided for notices in Section 11.02 of the LC Credit
Agreement other than by facsimile. Nothing in this Amendment or any other Loan
Document will affect the right of any party to this Amendment or any other Loan
Document to serve process in any other manner permitted by law. Notwithstanding
any other provision of this Amendment, each foreign Obligor hereby irrevocably
designates CT Corporation System, 111 8th Avenue, New York, New York 10011, as
the designee, appointee and agent of such Obligor to receive, for and on behalf
of such Obligor, service of process in the State of New York in any suit, action
or proceeding arising out of or relating to this Amendment or any other Loan
Document.
(d)          Each Obligor agrees that any suit, action or proceeding brought by
any Obligor or any of their respective Subsidiaries relating to this Amendment
or any other Loan Document against the Administrative Agent, any Issuing Bank,
any Lender or any of their respective Affiliates shall be brought exclusively in
the United States District Court for the Southern District of New York (or the
state courts sitting in the Borough of Manhattan in the event the Southern
District of New York lacks subject matter jurisdiction), and any appellate court
from any thereof, unless no such court shall accept jurisdiction.
(e)          The Administrative Agent and each Lender party hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York (or the state courts sitting in the Borough of Manhattan in
the event the Southern District of New York lacks subject matter jurisdiction),
and any appellate court from any thereof, in any suit, action or proceeding
arising out of or relating to this Amendment or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final, non-appealable judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(f)          The Administrative Agent and each Lender party hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Amendment or any other Loan Document in any court referred to in paragraph
(e) of this Section. Each of the Administrative Agent and each Lender party
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(g)          To the extent that any Obligor has or hereafter may acquire any
immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect
9

--------------------------------------------------------------------------------

to itself or its property, such Obligor hereby irrevocably waives such immunity
in respect of its obligations under the Loan Documents.


Section 13.          Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 14.          Release.  On and as of the Amendment No. 1 Effective Date,
each of the Obligors (on behalf of itself and its Affiliates) and its
successors-in-title, legal representatives and assignees and, to the extent the
same is claimed by right of, through or under any of the Obligors, for its past,
present and future employees, agents, representatives, officers, directors,
shareholders, and trustees (each, a “Releasing Party” and collectively, the
“Releasing Parties”), does hereby release and discharge, and shall be deemed to
have forever released and discharged, the Credit Parties, and the Credit
Parties’ respective successors-in-title, legal representatives and assignees,
past, present and future officers, directors, affiliates, shareholders,
trustees, agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them, in each case in their capacity as such
(collectively hereinafter the “Lender Parties”), from any and all manner of
action and actions, cause and causes of action, claims, charges, demands,
counterclaims, suits, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, damages, judgments,
expenses, executions, liens, claims of liens, claims of costs, penalties,
attorneys’ fees, or any other compensation, recovery or relief on account of any
liability, obligation, demand or cause of action of whatever nature, whether in
law, equity or otherwise (including, without limitation, any so called “lender
liability” claims, interest or other carrying costs, penalties, legal,
accounting and other professional fees and expenses and incidental,
consequential and punitive damages payable to third parties, or any claims
arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or recovery under
any other federal, state or foreign law equivalent), whether known or unknown,
fixed or contingent, joint and/or several, secured or unsecured, due or not due,
primary or secondary, liquidated or unliquidated, contractual or tortious,
direct, indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore accrue against any of the Lender Parties in their capacities as such
under any of the Loan Documents, whether held in a personal or representative
capacity, solely to the extent based on any act, fact, event or omission or
other matter, cause or thing occurring at or from any time prior to and
including (but not after) the date hereof in any way, directly or indirectly
arising out of, connected with or relating to any of this Amendment, the Loan
Documents and the transactions contemplated hereby or thereby, or any other
agreements,
10

--------------------------------------------------------------------------------

certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing (each, a “Claim” and collectively, the
“Claims”). Each Releasing Party further stipulates and agrees with respect to
all Claims, that it hereby waives, to the fullest extent permitted by applicable
law, any and all provisions, rights, and benefits conferred by any applicable
U.S. federal or state law, or any principle of common law, that would otherwise
limit a release or discharge of any unknown Claims pursuant to this Section 14.


Section 15.          Counterparts; Integration; Effectiveness. This Amendment
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the LC Credit
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Amendment shall become effective on the
Amendment No. 1 Effective Date, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile transmission or electronic transmission (in .pdf form)
shall be effective for all purposes as delivery of a manually executed
counterpart of this Amendment.
Section 16.          Lender Authorization.  The Lenders party hereto hereby
authorize and direct the Administrative Agent to execute, deliver and perform
this Amendment.
Section 17.          Guarantor Signatures.  Each Guarantor, in its capacity as
such, agrees that it is executing this Amendment in order to, and hereby does,
ratify and reaffirm its obligations under the Affiliate Guaranty.
[Remainder of page intentionally left blank; signature pages follow.]




11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 
WEATHERFORD INTERNATIONAL LTD., as a Borrower
           
By:
/s/ Mark M. Rothleitner
   
Name: Mark M. Rothleitner
   
Title: President and Chief Financial Officer
           
WEATHERFORD INTERNATIONAL, LLC, as a Borrower
           
By:
/s/ Mark M. Rothleitner
   
Name: Mark M. Rothleitner
   
Title: President and Chief Financial Officer
           
WEATHERFORD INTERNATIONAL PLC
           
By:
/s/ Stuart Fraser
   
Name: Stuart Fraser
   
Title: Vice President and Chief Accounting Officer
 





Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Grantors and the Agent have caused this
Amendment to be duly executed by their respective authorized officers as of the
day and year first above written.

 
GRANTORS:
           
WEATHERFORD INTERNATIONAL, LLC
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President
           
VISUAL SYSTEMS, INC.
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President
           
INTERNATIONAL LOGGING LLC
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
INTERNATIONAL LOGGING S.A., LLC
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
PD HOLDINGS (USA), L.P.
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
         





Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------





 
PRECISION ENERGY SERVICES, INC.
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
WEATHERFORD ARTIFICIAL LIFT SYSTEMS, LLC
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
WEATHERFORD INVESTMENT INC.
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
WEATHERFORD/LAMB, INC.
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
WEUS HOLDING, LLC
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
COLUMBIA OILFIELD SUPPLY, INC.
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
         





Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------





 
ADVANTAGE R & D, INC.
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
DATALOG ACQUISITION, LLC
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
WEATHERFORD TECHNOLOGY HOLDINGS, LLC
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
STEALTH OIL & GAS, INC.
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
WEATHERFORD MANAGEMENT, LLC
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
WEATHERFORD (PTWI), L.L.C.
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
         





Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------





 
WEATHERFORD LATIN AMERICA LLC
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
WIHBV LLC
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
WUS HOLDING, L.L.C.
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
COLOMBIA PETROLEUM SERVICES CORP.
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
PRECISION DRILLING GP, LLC
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
WEATHERFORD URS HOLDINGS, LLC
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
         





Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------





 
WARRIOR WELL SERVICES, INC.
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
WEATHERFORD U.S., L.P.
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
WEATHERFORD GLOBAL SERVICES LLC
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
HIGH PRESSURE INTEGRITY, INC.
           
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
WEATHERFORD DISC INC.
   
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
PRECISION OILFIELD SERVICES, LLP
   
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
         





Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------





 
EPRODUCTION SOLUTIONS, LLC
   
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
DISCOVERY LOGGING, INC.
   
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
CASE SERVICES, INC.
   
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
EDINBURGH PETROLEUM SERVICES AMERICAS INCORPORATED
   
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
IN-DEPTH SYSTEMS, INC.
   
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
BENMORE IN-DEPTH CORP.
   
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
         





Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------





 
VISEAN INFORMATION SERVICES INC.
   
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
           
TOOKE ROCKIES, INC.
   
By:
/s/ Christine M. Morrison
   
Name: Christine M. Morrison
   
Title: Vice President and Secretary
                   
WEATHERFORD CANADA LTD.
           
By:
/s/ Pamela M. Webb
   
Name: Pamela M. Webb
   
Title: Vice President
           
WEATHERFORD (NOVA SCOTIA) ULC
           
By:
/s/ Pamela M. Webb
   
Name: Pamela M. Webb
   
Title: Vice President
           
PRECISION ENERGY SERVICES ULC
           
By:
/s/ Pamela M. Webb
   
Name: Pamela M. Webb
   
Title: Vice President
           
PRECISION ENERGY INTERNATIONAL LTD.
           
By:
/s/ Pamela M. Webb
   
Name: Pamela M. Webb
   
Title: Vice President
         



Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------





 
PRECISION ENERGY SERVICES COLOMBIA LTD.
           
By:
/s/ Pamela M. Webb
   
Name: Pamela M. Webb
   
Title: Vice President
           
WEATHERFORD INTERNATIONAL LTD.
           
By:
/s/ Mohammed Dadhiwala
   
Name: Mohammed Dadhiwala
   
Title: Vice President
           
KEY INTERNATIONAL DRILLING COMPANY LIMITED
           
By:
/s/ Mohammed Dadhiwala
   
Name: Mohammed Dadhiwala
   
Title: President
           
SABRE DRILLING LTD.
           
By:
/s/ Mohammed Dadhiwala
   
Name: Mohammed Dadhiwala
   
Title: Vice President
           
WEATHERFORD BERMUDA HOLDINGS LTD.
           
By:
/s/ Mohammed Dadhiwala
   
Name: Mohammed Dadhiwala
   
Title: Vice President
           
WEATHERFORD INTERNATIONAL HOLDING (BERMUDA) LTD.
           
By:
/s/ Mohammed Dadhiwala
   
Name: Mohammed Dadhiwala
   
Title: Vice President
         





Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------





 
WEATHERFORD PANGAEA HOLDINGS LTD.
           
By:
/s/ Mohammed Dadhiwala
   
Name: Mohammed Dadhiwala
   
Title: Vice President
           
WEATHERFORD SERVICES, LTD.
           
By:
/s/ Mohammed Dadhiwala
   
Name: Mohammed Dadhiwala
   
Title: Vice President
           
WEATHERFORD COLOMBIA LIMITED
           
By:
/s/ Mohammed Dadhiwala
   
Name: Mohammed Dadhiwala
   
Title: Vice President
           
WEATHERFORD DRILLING INTERNATIONAL (BVI) LTD.
           
By:
/s/ Mohammed Dadhiwala
   
Name: Mohammed Dadhiwala
   
Title: Vice President
           
WEATHERFORD DRILLING INTERNATIONAL HOLDINGS (BVI) LTD.
           
By:
/s/ Mohammed Dadhiwala
   
Name: Mohammed Dadhiwala
   
Title: Vice President
           
WEATHERFORD HOLDINGS (BVI) LTD.
           
By:
/s/ Mohammed Dadhiwala
   
Name: Mohammed Dadhiwala
   
Title: Vice President
         





Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------





 
WEATHERFORD OIL TOOL MIDDLE EAST LIMITED
           
By:
/s/ Mohammed Dadhiwala
   
Name: Mohammed Dadhiwala
   
Title: Senior Vice President
           
WEATHERFORD EURASIA LIMITED
           
By:
/s/ Richard Strachan
   
Name: Richard Strachan
   
Title: Director
           
WEATHERFORD U.K. LIMITED
           
By:
/s/ Richard Strachan
   
Name: Richard Strachan
   
Title: Director
           
WEATHERFORD MANAGEMENT COMPANY SWITZERLAND SÀRL
           
By:
/s/ Valentin Mueller
   
Name: Valentin Mueller
   
Title: Managing Officer
           
WEATHERFORD PRODUCTS GMBH
           
By:
/s/ Andrzej Puchala
   
Name: Andrzej Puchala
   
Title: Managing Officer
           
WEATHERFORD SWITZERLAND TRADING AND DEVELOPMENT GMBH
         
By:
/s/ Mathias Neuenschwander
   
Name: Mathias Neuenschwander
   
Title: Managing Officer
       





Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------





 
WEATHERFORD WORLDWIDE HOLDINGS GMBH
         
By:
/s/ Valentin Mueller
   
Name: Valentin Mueller
   
Title: Managing Officer
         
WOFS INTERNATIONAL FINANCE GMBH
         
By:
/s/ Valentin Mueller
   
Name: Valentin Mueller
   
Title: Managing Officer
         
WEATHERFORD HOLDINGS (SWITZERLAND) GMBH
         
By:
/s/ Valentin Mueller
   
Name: Valentin Mueller
   
Title: Managing Officer
         
WOFS ASSURANCE LIMITED
         
By:
/s/ Mohammed Dadhiwala
   
Name: Mohammed Dadhiwala
   
Title: Vice President
         
WEATHERFORD HOLDINGS (BERMUDA) LTD.
         
By:
/s/ Mohammed Dadhiwala
   
Name: Mohammed Dadhiwala
   
Title: Vice President
         
WEATHERFORD OIL TOOL GMBH
                   
By:
/s/ Kerstin Hartmann-Miß
   
Name: Kerstin Hartmann-Miß
   
Title: Managing Director
         



Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------







 
WEATHERFORD NETHERLANDS B.V.
         
By:
/s/ August Willem Versteeg
   
Name: August Willem Versteeg
   
Title: Director
                   
By:
/s/ Geir Egil Moller Olsen
   
Name: Geir Egil Moller Olsen
   
Title: Norway Director
         
WEATHERFORD SERVICES S. DE R.L.
         
By:
/s/ Mohammed Dadhiwala
   
Name: Mohammed Dadhiwala
   
Title: Administrator
       



Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------




WEATHERFORD INTERNATIONAL (LUXEMBOURG) HOLDINGS S.À R.L.
 
société à responsabilité limitée
 
8-10, avenue de la Gare
 
L-1610 Luxembourg
 
R.C.S. Luxembourg B146.622
                   
By:
/s/ Mathias Neuenschwander
 
Name: Mathias Neuenschwander
 
Title: Manager A
                   
WEATHERFORD EUROPEAN HOLDINGS (LUXEMBOURG) S.À R.L.
 
société à responsabilité limitée
 
8-10, avenue de la Gare
 
L-1610 Luxembourg
 
R.C.S. Luxembourg B150.992
                   
By:
/s/ Mathias Neuenschwander
 
Name: Mathias Neuenschwander
 
Title: Manager A
 







Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------




GIVEN under the COMMON SEAL


of WEATHERFORD IRISH HOLDINGS LIMITED


and this Deed was delivered:







 
By:
/s/ Stuart Fraser
   
Name: Stuart Fraser
   
Title: Vice President and Chief Accounting Officer
 





Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------




GIVEN under the COMMON SEAL


of WEATHERFORD INTERNATIONAL PUBLIC LIMITED COMPANY


and this Deed was delivered:







 
By:
/s/ Stuart Fraser
   
Name: Stuart Fraser
   
Title: Vice President and Chief Accounting Officer
 












Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------


AUSTRALIA INITIAL GUARANTOR


Executed by WEATHERFORD AUSTRALIA PTY LIMITED ACN 008 947 395  in accordance
with section 127 of the Corporations Act 2001 (Cth):
             
/s/ Antonino Gullotti
   
/s/ Robert Antonio De Gasperis
Signature of director
   
Signature of company secretary/director
       
Antonino Gullotti
   
Robert Antonio De Gasperis
Full name of director
 
 
 
   
Full name of company secretary/director

Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:



 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
   
as Administrative Agent
                   
By:
/s/ Robert Peschler
   
Name: Robert Peschler
   
Title: Vice President
           
By:
/s/ Bridgette Casasnovas
   
Name: Bridgette Casasnovas
   
Title: Vice President
 





Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------




LENDERS:



 
DEUTSCHE BANK AG NEW YORK BRANCH,
   
as a Lender
                   
By:
/s/ Cedric Chahine
   
Name: Cedric Chahine
   
Title: Vice President
           
By:
/s/ Konni Geppert
   
Name: Konni Geppert
   
Title: Vice President
 





Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------









 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as a
Lender
                   
By:
/s/ Michael Janak
   
Name: Michael Janak
   
Title: Managing Director
                 



Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------



 
BARCLAYS BANK PLC, as a Lender
                   
By:
/s/ Louise Brechin
   
Name: Louise Brechin
   
Title: Director
         



Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------



 
CITIBANK, N.A., as a Lender
                   
By:
/s/ Ivan Davey
   
Name: Ivan Davey
   
Title: Vice President
         



Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------



 
MORGAN STANLEY SENIOR FUNDING, INC., as a Lender
                   
By:
/s/ Marisa Moss
   
Name: Marisa Moss
   
Title: Vice President
         



Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------



 
NORDEA BANK ABP, NEW YORK BRANCH, as a Lender
                   
By:
/s/ Ola Anderssen
   
Name: Ola Anderssen
   
Title: First Vice President
           
By:
/s/ Leena Parker
   
Name: Leena Parker
   
Title: Senior Vice President
         





Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------





 
STANDARD CHARTERED BANK, as a Lender
                   
By:
/s/ Anita Gray
   
Name: Anita Gray
   
Title: Executive Director
 





Signature Page to Amendment No. 1 to LC Credit Agreement

--------------------------------------------------------------------------------



SCHEDULE I






1.
Paul, Weiss, Rifkind, Wharton & Garrison LLP, special New York and Delaware
counsel to the Obligors;





2.
Latham & Watkins, LLP, special Texas, California and Illinois counsel to certain
of the Obligors;





3.
Conyers Dill & Pearman Limited, special Bermuda counsel to WIL-Bermuda and
certain of the Obligors;





4.
Baker McKenzie, Geneva, special Swiss counsel to certain of the Obligors;





5.
Matheson, special Irish counsel to Parent;





6.
Dentons Canada LLP, special British Columbia, Alberta and Ontario counsel to
certain of the Obligors;





7.
Stewart McKelvey, special Nova Scotia and Newfoundland counsel to certain of the
Obligors;





8.
Baker & McKenzie LLP, special Luxembourg counsel to certain of the Obligors;





9.
Conyers Dill & Pearman, special British Virgin Islands counsel to certain of the
Obligors;





10.
Sidley Austin LLP, special English counsel to the Administrative Agent;





11.
Jones Walker LLP, special Louisiana counsel to Weatherford U.S., L.P.;





12.
Norton Rose Fulbright, special Australian counsel to the Administrative Agent;





13.
BAHR, special Norwegian counsel to the Administrative Agent;





14.
Baker & McKenzie Amsterdam N.V., special Dutch counsel to certain of the
Obligors;





15.
Holland & Hart LLP, special Nevada and Wyoming counsel to certain of the
Obligors;





16.
Baker & McKenzie, special German counsel to certain of the Obligors;





17.
Arias, Fábrega & Fábrega, special Panamanian counsel to certain of the Obligors;





18.
Burness Paull LLP, special Scottish counsel to certain of the Obligors (as
regards authorization and related issues);




--------------------------------------------------------------------------------

 
19.
Shepherd and Wedderburn LLP, special Scottish counsel to the Administrative
Agent (as regards continued security perfection and related issues).






--------------------------------------------------------------------------------

SCHEDULE II


Issuing Bank
LC Reference Number
Obligor
Type
Current Amount
Currency
Total USD Equiv.
Effective Date
Actual Expiry
Deutsche Bank NY
LDCM-0073
Weatherford
International Ltd
Performance
5,401,165.00
USD
5,401,165.00
13-Dec-19
30-May-21
Deutsche Bank NY
DBS-22370
Weatherford
International Ltd
Performance
7,968,349.00
USD
7,968,349.00
13-Dec-19
13-Dec-20
Standard Chartered Bank – Dubai
123020684496
Weatherford Oil
Tool Middle East
Limited
Performance
2,300,000.00
USD
2,300,000.00
13-Dec-19
11-May-23
Standard
Chartered
Bank - NY
777020092605
Weatherford
International Ltd
Performance
50,000.00
AED
13,612.29
13-
Dec-19
30-
Sep-21
Standard
Chartered
Bank - NY
777020136097
Weatherford
International Ltd
Performance
225,000.00
INR
3,003.14
13-
Dec-19
28-
Oct - 21






--------------------------------------------------------------------------------





Exhibit A





LC CREDIT AGREEMENT
Dated as of December 13, 2019
as amended by Amendment No. 1 to Credit Agreement, dated as of August 28, 2020


among
Weatherford International Ltd.,
a Bermuda exempted company
and
Weatherford International, LLC,
a Delaware limited liability company,
as Borrowers,
Weatherford International plc,
as Parent,
The Lenders Party Hereto,
The Issuing Banks Named Herein,
and
Deutsche Bank Trust Company Americas,
as Administrative Agent




Deutsche Bank Securities Inc.,
Wells Fargo Securities, LLC
and
Barclays Bank PLC,
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I
 
DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION
       
SECTION 1.01
Definitions
1
SECTION 1.02
Accounting Terms; Changes in GAAP
45
SECTION 1.03
Interpretation
46
SECTION 1.04
LLC Divisions
47
SECTION 1.05
Luxembourg Terms
47
SECTION 1.06
Dutch Terms
48
SECTION 1.07
Centre of Main Interest
49
SECTION 1.08
Quebec Terms
49
   
ARTICLE II
 
COMMITMENTS
       
SECTION 2.01
Termination and Reduction of Commitments
50
SECTION 2.02
Repayment of Obligations; Evidence of Debt
51
SECTION 2.03
Prepayment of Obligations
51
SECTION 2.04
Fees
51
SECTION 2.05
Interest
53
SECTION 2.06
Alternate Rate of Fees
54
SECTION 2.07
Increased Costs
55
SECTION 2.08
Several Liability; Agreement to Defer Exercise of Right of Contribution, Etc.
56
SECTION 2.09
Determination of Exchange Rates; Cash Collateralization as a Result of Currency
Fluctuations
57
SECTION 2.10
Defaulting Lenders
58
SECTION 2.11
Increase in Commitments
59
SECTION 2.12
Activity Reports
61
   
ARTICLE III
 
LETTERS OF CREDIT
 
SECTION 3.01
Letters of Credit
61
   
ARTICLE IV
 
PAYMENTS; PRO RATA TREATMENT; TAXES
       
SECTION 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
69
SECTION 4.02
Taxes/Additional Payments
71
SECTION 4.03
Mitigation Obligations; Replacement of Lenders
75
SECTION 4.04
Financial Assistance
76



i

--------------------------------------------------------------------------------

SECTION 4.05
UK Limitation
78
   
ARTICLE V
 
CONDITIONS PRECEDENT
       
SECTION 5.01
Conditions Precedent to the Effective Date
78
SECTION 5.02
Conditions Precedent to All Credit Events
85
   
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
     
SECTION 6.01
Organization and Qualification
87
SECTION 6.02
Authorization, Validity, Etc.
87
SECTION 6.03
Governmental Consents, Etc.
87
SECTION 6.04
No Breach or Violation of Law or Agreements
88
SECTION 6.05
Litigation
88
SECTION 6.06
Information; No Material Adverse Change
88
SECTION 6.07
Investment Company Act; Margin Regulations
89
SECTION 6.08
ERISA; Canadian Defined Benefit Plans
89
SECTION 6.09
Tax Returns and Payments
89
SECTION 6.10
Requirements of Law
90
SECTION 6.11
No Default
90
SECTION 6.12
Anti-Corruption Laws and Sanctions
90
SECTION 6.13
Properties
91
SECTION 6.14
No Restrictive Agreements
91
SECTION 6.15
Solvency
91
SECTION 6.16
Insurance
91
SECTION 6.17
Rank of Obligations
91
SECTION 6.18
Liens
91
SECTION 6.19
Security Interest in Collateral
91
SECTION 6.20
Capital Stock
92
SECTION 6.21
EEA Financial Institutions
92
SECTION 6.22
Compliance with the Swiss Non-Bank Rules
92
SECTION 6.23
Dutch Fiscal Unity
93
SECTION 6.24
Tax Residency
93
SECTION 6.25
Status as a Holding Company
93
   
ARTICLE VII
 
AFFIRMATIVE COVENANTS
     
SECTION 7.01
Information Covenants
93
SECTION 7.02
Books, Records and Inspections
96
SECTION 7.03
Insurance
96
SECTION 7.04
Payment of Taxes and other Claims
97
SECTION 7.05
Existence
97
SECTION 7.06
ERISA Compliance
97
SECTION 7.07
Compliance with Laws and Material Contractual Obligations
97



ii

--------------------------------------------------------------------------------

SECTION 7.08
Additional Guarantors; Additional Specified Jurisdictions
98
SECTION 7.09
Designation of Unrestricted Subsidiaries; Redesignation of Unrestricted
Subsidiaries as Restricted Subsidiaries
102
SECTION 7.10
Compliance with the Swiss Non-Bank Rules
103
SECTION 7.11
Post-Closing Grant and Perfection Requirements Matters
103
SECTION 7.12
Status as a Holding Company
103
SECTION 7.13
Lender Meeting
103
SECTION 7.14
Maintenance of Properties
103
SECTION 7.15
Morgan Stanley Letters of Credit
104
   
ARTICLE VIII
 
NEGATIVE COVENANTS
     
SECTION 8.01
Indebtedness
104
SECTION 8.02
Fundamental Changes
107
SECTION 8.03
Material Change in Business
108
SECTION 8.04
Liens
108
SECTION 8.05
Asset Dispositions
109
SECTION 8.06
Investments
110
SECTION 8.07
Swap Agreements
112
SECTION 8.08
Restricted Payments
112
SECTION 8.09
Minimum Liquidity
114
SECTION 8.10
Limitation on Transactions with Affiliates
114
SECTION 8.11
Restrictive Agreements
114
SECTION 8.12
Use of Proceeds
115
SECTION 8.13
Changes to Fiscal Year
116
SECTION 8.14
Amendments to Documents Governing Certain Indebtedness
116
SECTION 8.15
Limitation on Equity Issuances
116
SECTION 8.16
Book Value of Assets
116
   
ARTICLE IX
 
EVENTS OF DEFAULT AND REMEDIES
     
SECTION 9.01
Events of Default and Remedies
117
SECTION 9.02
Right of Setoff
121
SECTION 9.03
Other Remedies
122
SECTION 9.04
Application of Moneys During Continuation of Event of Default
122
   
ARTICLE X
 
ADMINISTRATIVE AGENT
     
SECTION 10.01
Authorization and Action.
123
SECTION 10.02
Liability of Agents
124
SECTION 10.03
Reliance by Agents
125
SECTION 10.04
Delegation of Duties
125
SECTION 10.05
Successor Agents
125
SECTION 10.06
Credit Decision
126



iii

--------------------------------------------------------------------------------

SECTION 10.07
Other Agents; Joint Lead Arrangers
126
SECTION 10.08
No Joint Venture
126
SECTION 10.09
Secured Party
127
SECTION 10.10
Administrative Agent May File Proofs of Claim
128
SECTION 10.11
Foreign Collateral Matters
128
SECTION 10.12
Credit Bid
130
SECTION 10.13
Certain ERISA Matters; Lender Representations
131
SECTION 10.14
Intercreditor Agreement
133
SECTION 10.15
Filings
133
SECTION 10.16
Force Majeure
133
SECTION 10.17
No Risk of Funds
134
SECTION 10.18
No Discretion
134
SECTION 10.19
Special, Consequential and Indirect Damages
134
SECTION 10.20
No Environmental Liability
134
   
ARTICLE XI
 
MISCELLANEOUS
     
SECTION 11.01
Waiver; Amendments; Joinder; Release of Guarantors; Release of Collateral
135
SECTION 11.02
Notices
137
SECTION 11.03
Expenses, Etc.
140
SECTION 11.04
Indemnity
141
SECTION 11.05
Successors and Assigns
143
SECTION 11.06
Confidentiality
148
SECTION 11.07
Survival
150
SECTION 11.08
Governing Law
150
SECTION 11.09
Independence of Covenants
150
SECTION 11.10
Counterparts; Integration; Effectiveness; Electronic Execution
150
SECTION 11.11
Severability
151
SECTION 11.12
Conflicts Between This Agreement and the Other Loan Documents
151
SECTION 11.13
Headings
151
SECTION 11.14
Limitation of Interest
151
SECTION 11.15
Submission to Jurisdiction; Consent to Service of Process
152
SECTION 11.16
Waiver of Jury Trial
153
SECTION 11.17
Judgment Currency
153
SECTION 11.18
No Fiduciary Duty, etc.
154
SECTION 11.19
USA Patriot Act
155
SECTION 11.20
Appointment for Perfection
155
SECTION 11.21
Payments Set Aside
155
SECTION 11.22
No Fiduciary Duty
155
SECTION 11.23
Release of Guarantors
156
SECTION 11.24
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
156
SECTION 11.25
Confirmation of Lender’s Status as a Swiss Qualifying Lender
157
SECTION 11.26
Joint Lead Arrangers and Joint Book Runners
157
SECTION 11.27
Acknowledgement Regarding Any Supported QFCs
158
SECTION 11.28
Credit Reporting Act Notice
159



iv

--------------------------------------------------------------------------------

EXHIBITS
     
EXHIBIT A
Form of Assignment and Assumption
EXHIBIT B
Form of Letter of Credit Request
EXHIBIT C
Form of Compliance Certificate
EXHIBIT D
Form of Assignee Certificate
EXHIBIT E
Form of Increasing Lender Supplement
EXHIBIT F
Form of Additional Lender Supplement
EXHIBIT G
Form of Intercreditor Agreement
EXHIBIT H
Form of U.S. Security Agreement
EXHIBIT I
Form of Canadian Security Agreement
EXHIBIT J
Forms of IP Short Forms
EXHIBIT K
Form of English Security Agreements
EXHIBIT L
Form of British Virgin Islands Security Agreements
EXHIBIT M
Form of Intercompany Subordination Agreement
EXHIBIT N
Form of Participant Certificate
EXHIBIT O
Form of Activity Report
EXHIBIT P
Form of Amendment No. 1 Intercreditor Agreement
   
SCHEDULES
     
SCHEDULE 1.01A
Excluded Jurisdictions
SCHEDULE 1.01B
Guarantors on the Effective Date
SCHEDULE 1.01C
Effective Date Security Agreements
SCHEDULE 1.01D
Effective Date Real Property
SCHEDULE 1.01E
Effective Date Letters of Credit
SCHEDULE 2.01
Commitments
SCHEDULE 3.01
Existing Letters of Credit
SCHEDULE 6.05
Disclosed Litigation
SCHEDULE 6.12
Sanctions
SCHEDULE 6.20(a)
Capitalization of Parent
SCHEDULE 6.20(b)
Capitalization of Subsidiaries
SCHEDULE 7.11
Post-Closing Grant and Perfection Requirements
SCHEDULE 8.01
Existing Indebtedness
SCHEDULE 8.04
Existing Liens
SCHEDULE 8.05(d)
Specified Dispositions
SCHEDULE 8.06
Existing Investments
SCHEDULE 8.11
Existing Restrictive Agreements



v

--------------------------------------------------------------------------------

LC Credit Agreement
THIS LC CREDIT AGREEMENT, dated as of December 13, 2019, is among WEATHERFORD
INTERNATIONAL LTD., a Bermuda exempted company (“WIL-Bermuda”), WEATHERFORD
INTERNATIONAL, LLC, a Delaware limited liability company (“WIL-Delaware” and
together with WIL-Bermuda, the “Borrowers”), WEATHERFORD INTERNATIONAL PLC, as
Parent, the Lenders from time to time party hereto, DEUTSCHE BANK TRUST COMPANY
AMERICAS, as administrative agent for the Lenders (“DBTCA”), and the Issuing
Banks from time to time party hereto.
WHEREAS, on July 1, 2019, Parent (as defined below) and the Borrowers (together,
the “Debtors”) filed voluntary petitions with the United States Bankruptcy Court
for the Southern District of Texas, Houston Division (the “Bankruptcy Court”)
for relief under Chapter 11 of Title 11 of the United States Code and commenced
their Chapter 11 proceedings (the “Chapter 11 Cases”);
WHEREAS, in connection with the Chapter 11 Cases, WIL-Bermuda has sought
approval of, and to implement, a scheme of arrangement in Bermuda under Section
99 of the Companies Act 1981 (the “Bermuda Scheme”) and the examiner of Parent
has sought orders confirming and approving his proposals for a scheme of
arrangement by the Irish High Court under section 541 of the Companies Act 2014
of Ireland (the “Irish Scheme”);
WHEREAS, on the Plan Effective Date (as defined below), the Debtors shall emerge
from the Chapter 11 Cases upon the effectiveness of the Debtors’ Second Amended
Joint Prepackaged Plan of Reorganization For Weatherford International PLC and
its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Plan of Reorganization”), which Plan of
Reorganization was confirmed by the Bankruptcy Court on September 11, 2019; and
WHEREAS, in connection with the Debtors’ emergence from the Chapter 11 Cases and
concurrently with entry into this Agreement, Parent and/or certain of its
Subsidiaries shall issue the Exit Senior Notes, enter into the ABL Credit
Agreement (each as defined below), and the Bermuda Scheme and the Irish Scheme
(both of which shall become effective in accordance with their terms).
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION
SECTION 1.01          Definitions.  As used in this Agreement, the following
terms shall have the following meanings:
“ABL Administrative Agent” means Wells Fargo Bank, N.A., in its capacity as
administrative agent under the ABL Credit Agreement or any successor or
substitute administrative agent thereunder.

--------------------------------------------------------------------------------

“ABL Collateral Agent” means Wells Fargo Bank, N.A., in its capacity as
collateral agent under the ABL Credit Agreement or any successor or substitute
collateral agent thereunder.


“ABL Credit Agreement” means that certain ABL Credit Agreement, dated as of the
date hereof, by and among Parent, WIL-Bermuda, WIL-Delaware, Weatherford Oil
Tool Gmbh, Weatherford Products GmbH, the other borrowers from time to time
party thereto, the lenders from time to time party thereto, the ABL
Administrative Agent and the ABL Collateral Agent.
“ABL Credit Documents” means the Loan Documents (as defined in the ABL Credit
Agreement).
“ABL Credit Facility” means the senior secured revolving asset-based credit
facility provided pursuant to the ABL Credit Agreement and the other ABL Credit
Documents.
“Acquisition” means any acquisition (whether by purchase, merger, consolidation
or otherwise) of property or series of related acquisitions of property that
constitutes (a) assets comprising all or substantially all or any significant
portion of a business or operating unit of a business, or (b) all or
substantially all of the Capital Stock of a Person.
“Added Guarantor” shall have the meaning assigned to such term in
Section 7.08(h).
“Additional Lender” has the meaning specified in Section 2.11(a).
“Additional Lender Supplement” means an additional lender supplement entered
into by the Borrowers and any Additional Lender in the form of Exhibit F or any
other form reasonably acceptable to the Administrative Agent.
“Adjusted LIBO Rate” means, with respect to any fee for any LC Fee Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the LIBO Rate for such LC Fee Period multiplied by (b) the
Statutory Reserve Rate.
“Administrative Agent” means DBTCA in its capacity as administrative agent for
the Lenders and any successor in such capacity pursuant to Article X.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person who controls, is
controlled by or is under common control with, such Person.  For the purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlling” and “controlled”), means the possession, directly or indirectly
through one or more intermediaries, of the power to direct the management and
policies of such Person, whether through the ownership of Capital Stock, by
contract or otherwise; provided, that for purposes of Section 8.10 of this
Agreement: (a) if any Person owns directly or indirectly 15% or more of the
Capital Stock having ordinary voting power for the election of directors or
other members of the governing body of a Person or 15% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person), then both such Persons shall be Affiliates of each
other, (b) each director (or comparable
-2-

--------------------------------------------------------------------------------

manager) of a Person shall be deemed to be an Affiliate of such Person, and (c)
each partnership in which a Person is a general partner shall be deemed an
Affiliate of such Person.


“Affiliate Guaranty” means that certain Affiliate Guaranty, dated as of the
Effective Date, by and among the Guarantors party thereto in favor of the
Administrative Agent, for the benefit of itself and the other holders of the
Secured Obligations.
“Agent Parties” has the meaning specified in Section 11.02(e)(ii).
“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time.  The amount of the Aggregate Commitments as of the
Amendment No. 1 Effective Date is $215,000,000.
“Aggregate Liquidity” means, as of any date of determination, the aggregate
amount of Unrestricted Cash and Cash Equivalents of the Obligors at such date.
 “Agreed Currency” means any currency of a Specified State.
“Agreement” means this LC Credit Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the purpose of this definition, the Adjusted LIBO Rate for any day
shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not
available for such one month LC Fee Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.  For the
avoidance of doubt, if the Alternate Base Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Alternative Currency” means Australian dollar, British pound sterling, Euro
dollars, Swiss francs, Japanese yen, or one or more alternate currencies as
requested by any Borrower and agreed to by the applicable Issuing Bank, with
prior written consent of the Administrative Agent (such approvals and consents
not to be unreasonably withheld).
“Amendment No. 1” means that certain Amendment No. 1 to LC Credit Agreement
dated as of August 28, 2020, among the Obligor Parties, the Lenders and the
Administrative Agent.
“Amendment No. 1 Effective Date” has the meaning given to such term in Amendment
No. 1.
“Amendment No. 1 Intercreditor Agreement” has the meaning specified in
“Intercreditor Agreement”.
-3-

--------------------------------------------------------------------------------

“Angolan Bond Investment” means the purchase of Dollar-linked or
inflation-protected Angolan government sovereign bonds or similar instruments
having a similar purpose by Parent or a Restricted Subsidiary.


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to Parent or any of its Subsidiaries from time to time concerning or
relating to bribery or corruption, including the FCPA, the U.K. Bribery Act of
2010, as amended, and the Canadian Anti-Money Laundering & Anti-Terrorism
Legislation and the Corruption of Foreign Public Officials Act (Canada).
“Applicable Margin” means, for any day, for purposes of calculating the LC
Participation Fee Rate, 3.50% per annum, provided that if the LC Participation
Fee Rate is being calculated with reference to the Alternate Base Rate, 2.50%
per annum.
“Applicable Percentage” means, with respect to any Lender, the percentage
(carried out to the twelfth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment; provided that at any time that a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the Aggregate Commitments (disregarding any Defaulting Lender’s Commitment at
such time) represented by such Lender’s Commitment.  If all of the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
permitted hereunder and to any Lender’s status as a Defaulting Lender at the
time of determination.  The Applicable Percentage of each Lender as of the date
hereof is set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
“Approved Fund” has the meaning specified in Section 11.05.
“Argentine Bond Investment” means the purchase of Argentine government sovereign
bonds or similar instruments having a similar purpose by Parent or a Restricted
Subsidiary.
“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.
“Assignee Certificate” means a certificate executed by an assignee under an
Assignment and Assumption, substantially in the form of Exhibit D.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.05) and accepted by the Administrative Agent, in the form
of Exhibit A.
“Attributable Receivables Amount” means the amount of obligations outstanding
under receivables purchase facilities or factoring transactions on any date of
determination that would be characterized as principal if such facilities or
transactions were structured as secured lending transactions rather than as
purchases, whether such obligations would constitute on-balance sheet
Indebtedness or an off-balance sheet liability.
-4-

--------------------------------------------------------------------------------

“Availability Period” means the period from the Effective Date to the earlier of
(a) Maturity Date and (b) the date of termination of all of the Commitments.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country which
has implemented, or which at any time implements, Article 55 BRRD, the relevant
implementing law or regulation as described in the EU Bail-In Legislation
Schedule from time to time, and (b) in relation to any state other than such an
EEA Member Country or (to the extent that the United Kingdom is not such an EEA
Member Country) the United Kingdom, any analogous law or regulation from time to
time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law or regulation.
“Banking Services” means each and any of the following bank services provided to
Parent or any Restricted Subsidiary by any Lender or any of its Affiliates:  (a)
credit cards for commercial customers (including commercial credit cards and
purchasing cards), (b) stored value cards, (c) merchant processing services, and
(d) treasury management services (including controlled disbursement, automated
clearinghouse transactions, return items, any direct debit scheme or
arrangement, overdrafts and interstate depository network services).
“Banking Services Obligations” means any and all obligations of Parent or any
Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
“Bankruptcy Court” has the meaning specified in the recitals.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding (whether on a provisional,
interim, permanent or other basis), or has had a receiver, receiver or manager,
conservator, trustee, administrator, custodian, examiner, liquidator, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it (including in the case of any
Defaulting Lender, the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority), or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Barclays” means Barclays Bank PLC and its successors.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
-5-

--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Bermuda Scheme” has the meaning specified in the recitals.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).
“Board of Directors” means, with respect to any Person, the board of directors
(or comparable managers) of such Person, or any committee thereof duly
authorized to act on behalf of such board of directors (or comparable managers).
“Book Value of Assets” means, as of any date of determination, (I) with respect
to Sections 8.16 and 7.01(h)(ii), the aggregate net book value of all LC
Priority Collateral, and (II) with respect to any Collateral Transfer, the
aggregate net book value of all LC Priority Collateral subject to such transfer,
in each case (a) excluding the value of any such LC Priority Collateral
consisting of (i) cash, (ii) Cash Equivalents (and similar short-term marketable
securities), (iii) intangible assets and (iv) Capital Stock of any Person,
(b) calculated on a consolidated basis for all Obligors (so as to exclude the
value of any such LC Priority Collateral consisting of obligations owing by one
Obligor to another Obligor) and (c) with such net book values as stated in the
most recent consolidated financial statements of the Parent delivered pursuant
to Section 7.01(a) or Section 7.01(b).
 “Borrowers” means, collectively, WIL-Bermuda and WIL-Delaware.
“British Virgin Islands Security Agreements” means the British Virgin Island law
governed security agreements listed on Schedule 1.01C and in substantially the
form attached hereto as Exhibit L.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to the determination of
the LIBO Rate, the term “Business Day” also shall exclude any day on which banks
are closed for dealings in Dollar deposits in the London interbank market.
“Canadian Anti-Money Laundering & Anti-Terrorism Legislation” means Part II.1 of
the Criminal Code, R.S.C. 1985, c. C-46, The Proceeds of Crime (Money
Laundering) and Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations
Act, R.S.C. 1985, c.U-2 or any similar Canadian legislation, together with all
rules, regulations and interpretations thereunder or related thereto including,
without limitation, the Regulations Implementing the United Nations Resolutions
on the Suppression of Terrorism and the United Nations Al-Qaida and Taliban
Regulations promulgated under the United Nations Act.
-6-

--------------------------------------------------------------------------------

“Canadian Defined Benefit Plan” means any pension plan registered under the
Income Tax Act (Canada), the Pension Benefits Act (Ontario) or any other
applicable pension standards legislation which contains a “defined benefit
provision” as defined in subsection 147.1(1) of the Income Tax Act (Canada).
“Canadian Security Agreement” means that certain Canadian security agreement
governed by the laws of the Province of Alberta, dated as of the Effective Date,
by and among the Obligors that are Canadian Subsidiaries from time to time party
thereto and the Administrative Agent, listed on Schedule 1.01C hereto and in
substantially the form attached hereto as Exhibit I.
“Canadian Subsidiaries” means a Subsidiary of Parent organized under the laws of
a jurisdiction located in Canada.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Capital Stock” means, with respect to any Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Cash Equivalents” means (a) Domestic Cash Equivalents, and (b) Foreign Cash
Equivalents.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Change of Control” means:
(a)          any Person or two or more Persons acting in concert (other than
Permitted Holders) shall have acquired beneficial ownership, directly or
indirectly, of equity interests of Weatherford Parent Company (or other
securities convertible into such equity interests)
-7-

--------------------------------------------------------------------------------

representing 30% or more of the combined voting power of all equity interests of
Weatherford Parent Company entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the Board of Directors of
Weatherford Parent Company,
(b)          during any period of 12 consecutive months commencing on or after
the Effective Date, the occurrence of a change in the composition of the Board
of Directors of Weatherford Parent Company such that a majority of the members
of such Board of Directors are not Continuing Directors, or
(c)          the occurrence of any “Change of Control” or similar event under
the Senior Secured Notes or the Exit Senior Notes.
“Chapter 11 Cases” has the meaning specified in the recitals.
“Charges” has the meaning specified in Section 11.14.
“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
“Collateral” means any and all property owned, leased or operated by an Obligor
covered by the Collateral Documents and any and all other property of any
Obligor, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or other Lien in favor of the Administrative
Agent, on behalf of itself and the other Secured Parties, to secure the Secured
Obligations.  For the avoidance of doubt, Collateral shall not include Excluded
Assets.
“Collateral Documents” means, collectively, the Security Agreements, the Pledge
Agreements, the Mortgages and all other agreements, instruments and documents
executed in connection with this Agreement that are intended to create, perfect
(or any analogous concept to the extent perfection does not apply in the
relevant jurisdiction) or evidence Liens to secure the Secured Obligations,
including all other security agreements, pledge agreements, deeds, charges,
mortgages, deeds of trust, deposit account control agreements, securities
account control agreements, uncertificated securities control agreements,
pledges, financing statements and all other written matter heretofore, now, or
hereafter executed by any of the Obligors and delivered to the Administrative
Agent that are intended to create, perfect or evidence Liens to secure the
Secured Obligations.
“Collateral Transfer” means any Disposition, Investment or Restricted Payment
involving any Collateral.
“Commercial Letter of Credit” means any letter of credit, bank guarantee or
similar instrument issued for the purpose of providing the primary payment
mechanism in connection with the purchase of materials, goods or services.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to acquire participations in Letters of Credit hereunder in an aggregate
principal amount set forth opposite such Lender’s name on Schedule 2.01 under
the heading “Commitment”, as such amount may be (a) reduced from time to time
pursuant to Section 2.01, and (b) reduced or increased from
-8-

--------------------------------------------------------------------------------

time to time pursuant to assignments by or to such Lender pursuant to
Section 4.03 or Section 11.05.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.
§ 1 et seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning specified in Section 11.02(e)(ii).
“Compliance Certificate” means, with respect to any fiscal period, a certificate
of a Principal Financial Officer of Parent substantially in the form of
Exhibit C certifying as to (a) whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (b) setting forth reasonably detailed
calculations demonstrating compliance with the covenant set forth in
Section 8.09 for such period, (c) identifying all Material Specified
Subsidiaries, (d) specifying whether any Material Specified Subsidiaries are
organized in jurisdictions other than Specified Jurisdictions or Excluded
Jurisdictions, (e) stating whether any change in GAAP or in the application
thereof has occurred since the date of Parent’s consolidated financial
statements most recently delivered pursuant to Section 7.01(b) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, and (f) any changes to exhibits or
schedules to any Collateral Document as required by such Collateral Document.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes.
“Consolidated Adjusted EBITDA” means, for any period, consolidated net income of
Parent and its Restricted Subsidiaries for such period plus, (a) the following
expenses or charges (without duplication) and to the extent deducted from
revenues in determining consolidated net income for such period:
(i) consolidated interest expense, (ii) expense for income taxes,
(iii) depreciation, (iv) amortization, (v) professional fees incurred and exit
bankruptcy fees incurred prior to the First Amendment Effective Date in an
aggregate amount not to exceed $50,000,000, (vi) cash restructuring costs
incurred and paid during the fourth quarter prior to the Effective Date
associated with the transformation, severance and restructuring costs program in
an aggregate amount not to exceed $30,000,000, (vii) cash restructuring costs
incurred during the fourth Fiscal Quarter of 2019 (but not paid prior to the
Effective Date) associated with the transformation, severance and restructuring
costs program in an aggregate amount not to exceed $50,000,000, (viii) from and
after the Testing Period ending on March 31, 2020, extraordinary or
non-recurring cash costs, expenses and charges, including those related to (A)
severance, cost savings, operating expense reductions, facilities closings,
percentage of completion contracts, consolidations, and integration costs and
other restructuring charges or reserves and (B) bankruptcy, reorganization,
litigation, settlement and judgment costs and expenses; provided that the
aggregate amount of all addbacks made pursuant to this clause (viii) shall not
exceed (x) $100,000,000 during any Testing Period ending on or prior to December
31, 2020 and (y) the greater of (1) $25,000,000 and (2) 10% of Consolidated
Adjusted EBITDA for any Testing Period thereafter (calculated prior to giving
effect to this clause (viii)), it being understood that any such addback used in
determining the EBITDA Plug Numbers (as defined below) shall be permitted and
shall not count against such limitations, (ix) any non-cash losses or charges
under Hedge Agreements resulting from the application of FASB ASC 815,
(x) non-cash compensation
-9-

--------------------------------------------------------------------------------

expenses or costs related to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement, (xi) fees, expenses,
premiums and similar charges incurred in connection with this Agreement and the
Transactions, and (xii) all other non-cash charges, expenses or losses minus,
(b) the following items of income or gains (without duplication) to the extent
included in consolidated net income for such period, (i) interest income,
(ii) income tax benefits (to the extent not netted from tax expense), (iii) any
cash payments made during such period in respect of non-cash items described in
clause (ix) above subsequent to the Fiscal Quarter in which such non-cash
expenses or losses were incurred, (iv) any non-cash gains under Swap Agreements
resulting from the application of FASB ASC 815 and (v) all other non-cash income
or gains, all calculated in accordance with GAAP on a consolidated basis.  For
the purposes of calculating Consolidated Adjusted EBITDA for any Testing
Period, if at any time during such Testing Period Parent or any of its
Restricted Subsidiaries shall have made any acquisition or Disposition involving
the payment or receipt, as applicable, of consideration by Parent or a
Restricted Subsidiary in excess of $20,000,000, Consolidated Adjusted EBITDA for
such Testing Period shall be calculated after giving effect thereto on a
pro forma basis as if such acquisition or Disposition had occurred on the first
day of such Testing Period.
In addition, notwithstanding the above, (a) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended December 31, 2018, shall be deemed to be $210,000,000,
(b) Consolidated Adjusted EBITDA for the Fiscal Quarter ended March 31, 2019,
shall be deemed to be $120,000,000, (c) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended June 30, 2019, shall be deemed to be $124,000,000, (d)
Consolidated Adjusted EBITDA for the Fiscal Quarter ended September 30, 2019,
shall be deemed to be $172,000,000, and (e) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended December 31, 2019, shall be calculated in a manner
consistent with the calculation methodology used in determining the amounts set
forth in the preceding clauses (a) through (d) (collectively, the “EBITDA Plug
Numbers”).
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Effective Date, and (b) any
individual who becomes a member of the Board of Directors after the Effective
Date if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors.
“Credit Party” means the Administrative Agent, any Issuing Bank or any Lender.
 “DBTCA” means Deutsche Bank Trust Company Americas and its successors.
“Debtors” has the meaning specified in the recitals.
“Default” means the occurrence of any event that with the giving of notice or
the passage of time or both would become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its participations in Letters of Credit or (ii) pay over to any Credit Party
any other amount required to be paid by it hereunder, (b) has notified any
Obligor Party or any Credit Party in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its
obligations under this
-10-

--------------------------------------------------------------------------------

Agreement or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by any
Obligor Party or any Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund participations in then-outstanding Letters
of Credit under this Agreement; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Obligor Party’s or
Credit Party’s receipt of such certification in form and substance satisfactory
to such Obligor Party or such Credit Party, as applicable, and the
Administrative Agent, or (d) has become, or whose Lender Parent has become, the
subject of a Bankruptcy Event or a Bail-In Action.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrowers, Issuing Bank and each Lender.
“Deutsche Bank” means Deutsche Bank AG New York Branch and its successors.
“Dispose” means to sell, lease, assign, exchange, convey or otherwise transfer
(excluding the granting of a Lien on) any property or license any Intellectual
Property to another Person.  “Disposition” has a meaning correlative thereto.
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable for any consideration other than other Capital Stock (which would not
constitute Disqualified Capital Stock), pursuant to a sinking fund obligation or
otherwise, or (b) is convertible or exchangeable for Indebtedness or redeemable
for any consideration other than other Capital Stock (which would not constitute
Disqualified Capital Stock) at the option of the holder thereof, in whole or in
part, in each case (determined as of the date of issuance), on or prior to the
date that is 91 days after  the Maturity Date; provided that any Capital Stock
that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into which such Capital
Stock is convertible or for which such Capital Stock is exchangeable) the right
to require the issuer thereof to redeem such Capital Stock upon the occurrence
of any Change of Control or any Disposition occurring prior to the date that is
91 days after the Maturity Date at the time such Capital Stock is issued shall
not constitute Disqualified Capital Stock if such Capital Stock provides that
the issuer thereof will not redeem any such Capital Stock pursuant to such
provisions prior to Payment in Full.
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to any amount
denominated in an Alternative Currency, the equivalent in Dollars of such amount
determined by the Administrative Agent (or, in the case of reimbursement
obligations required to be paid pursuant to Section 3.01 or the calculation of
fronting fees, by the applicable Issuing Bank being reimbursed) in accordance
with normal banking industry practice using the Exchange Rate on such date of
determination.  In making any determination of the Dollar Equivalent for any
purpose, the Administrative Agent (or Issuing Bank, as the case may be) shall
use the relevant Exchange Rate in effect on the date on which a Dollar
Equivalent is required to be determined pursuant to the provisions of this
Agreement.  As appropriate, amounts specified in this Agreement as amounts in
Dollars shall be or include any relevant Dollar Equivalent amount.
-11-

--------------------------------------------------------------------------------

“Dollars”, “dollars” and “$” means the lawful currency of the United States of
America.
“Domestic Cash Equivalents” means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or issued by any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within one year from the date of acquisition thereof, (b)
marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s, (c) commercial paper maturing no more
than 270 days from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-1 from S&P or at least P-1 from Moody’s, (d)
certificates of deposit, time deposits, overnight bank deposits or bankers’
acceptances maturing within one year from the date of acquisition thereof issued
by any bank organized under the laws of the United States or any state thereof
or the District of Columbia or any United States branch of a foreign bank having
at the date of acquisition thereof combined capital and surplus and undivided
profits of not less than $500,000,000, (e) Deposit Accounts maintained with (i)
any bank that satisfies the criteria described in clause (d) above, or (ii) any
other bank organized under the laws of the United States or any state thereof so
long as the full amount maintained with any such other bank is insured by the
Federal Deposit Insurance Corporation, (f) repurchase obligations of any
commercial bank satisfying the requirements of clause (d) of this definition or
recognized securities dealer having combined capital and surplus and undivided
profits of not less than $500,000,000, having a term of not more than 30 days,
with respect to securities satisfying the criteria in clauses (a) or (d) above,
(g) debt securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.
“Domestic Subsidiary” means any Subsidiary of any Obligor that is organized
under the laws of a jurisdiction located in the United States of America.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“Effective Date” means the date on which each party hereto has executed and
delivered this Agreement and the other conditions set forth in Section 5.01 are
first satisfied (or waived in accordance with Section 11.01).
“Effective Date Letters of Credit” means the Letters of Credit described on
Schedule 1.01E and to be issued on the Effective Date by the applicable Issuing
Banks referenced on such schedule.
“Effective Date Real Property” means the real property listed on Schedule 1.01D.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such
-12-

--------------------------------------------------------------------------------

electronic system is owned, operated or hosted by the Administrative Agent and
the Issuing Bank and any of its respective Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.
“Eligible Jurisdiction” means (a) each Excluded Jurisdiction other than (i) any
Excluded Jurisdiction that is an Ineligible Jurisdiction, and (ii) Iran, or any
other country that is a Sanctioned Country or otherwise subject to Sanctions,
and (b) the countries of Argentina, Brazil, Colombia and South Africa; provided,
that the Administrative Agent and the Borrowers, by mutual written agreement,
may re-categorize any country between the definitions of “Eligible Jurisdiction”
and “Ineligible Jurisdiction”.
“English Security Documents” means the English-law-governed security agreements
listed on Schedule 1.01C and in substantially the form as attached to Exhibit K.
“Environmental Laws” means all Requirements of Law, relating in any way to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any harmful or deleterious
substance or to health and safety with respect to exposure to any harmful or
deleterious substance.
“Environmental Liability” means any liability  (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
resulting from (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time, and all rules, regulations, rulings and
interpretations adopted by the U.S. Department of Labor thereunder.
“ERISA Affiliate” means (a) each member of a controlled group of corporations
and each trade or business (whether or not incorporated) under common control
which, together with Parent or any Borrower, would be treated as a single
employer at any time within the preceding six years under Section 414 of the
Code or Section 4001 of ERISA and (b) any Subsidiary of any of the Obligors.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA) with respect to a Plan, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) a determination that any Plan is, or is expected to be, in “at risk”
status (as defined in Section 430 of the Code or Section 303 of ERISA); (e) the
incurrence by Parent, any Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by Parent, any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to
-13-

--------------------------------------------------------------------------------

an intention to terminate any Plan or Multiemployer Plan or to appoint a trustee
to administer any Plan; (g) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of, a
trustee to administer, any Plan or Multiemployer Plan; (h) the incurrence by
Parent, any Borrower or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan or a
substantial cessation of operations that is treated as a withdrawal under
Section 4062(e) of ERISA; (i) the receipt by any Multiemployer Plan from Parent,
any Borrower or any ERISA Affiliate of any notice, concerning the imposition
upon Parent, any Borrower or any ERISA Affiliate of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
is subject to the requirements for plans in endangered, critical or critical and
declining status under Section 432 of the Code or Section 305 of ERISA; or (j)
any Foreign Plan Event.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any fee, refers to whether such fee is
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.
“European Insolvency Regulation” means Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast).
“Event of Default” has the meaning specified in Section 9.01.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Exchange Rate” shall mean, on any day, (a) with respect to any Alternative
Currency on a particular date, the rate of exchange for the purchase of Dollars
with such Alternative Currency in the London foreign exchange market at the end
of the applicable Business Day as quoted by Bloomberg as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of Bloomberg (or if such service ceases to
be available, the equivalent of such amount in Dollars as determined by the
Administrative Agent, in consultation with the Borrowers, using any method of
determination it deems reasonably appropriate) and (b) if such amount is
denominated in any other currency (other than Dollars), the equivalent of such
amount in Dollars as determined by the Administrative Agent, in consultation
with the Borrowers, using any method of determination it deems reasonably
appropriate; provided that in connection with any determination by the
Administrative Agent of the equivalent of such amount in Dollars, as applicable,
pursuant to the foregoing clauses (a) or (b), upon the written request of any
Borrower, the Administrative Agent shall notify such Borrower of the sources
used to determine such amount.
“Excluded Account” means (a) any deposit account of an Obligor, including the
funds on deposit therein, that is used solely for payroll funding and other
employee wage and benefit payments (including flexible spending accounts), tax
payments, escrow or trust purposes, or any other fiduciary purpose, (b) any
deposit account of an Obligor, including the funds on deposit therein, that has
been pledged to secure Indebtedness (other than Indebtedness in respect of the
Senior Secured Notes and this Agreement) or other obligations, in each case, to
the extent such cash collateral is expressly permitted by Section 8.04 and is
exclusively used for such purpose, (c)
-14-

--------------------------------------------------------------------------------

any Specified Eligible Deposit Account, (d) any Specified Ineligible Deposit
Account, and (e) other deposit accounts of the Obligors to the extent the
aggregate cash or Cash Equivalent balance of all such other deposit accounts
described in this clause (e) does not at any time exceed $10,000,000.
“Excluded Assets” means, collectively, (a) any Capital Stock in any Foreign
Subsidiary, joint venture or non-Wholly-Owned Subsidiary that is a Subsidiary of
an Obligor and that, in each case, is organized in a Sanctioned Country or the
grant of a security interest therein is not permitted by applicable law; (b) any
contract, instrument, lease, license, agreement or other document to the extent
that the grant of a security interest therein would (in each case until any
required consent or waiver shall have been obtained) result in a violation,
breach, termination (or a right of termination) or default under such contract,
instrument, lease, license, agreement or other document (including pursuant to
any “change of control” or similar provision); provided, however, that any such
asset will only constitute an Excluded Asset under this clause (b) to the extent
such violation or breach, termination (or right of termination) or default would
not be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law; and provided further that any such asset shall
cease to constitute an Excluded Asset at such time as the condition causing such
violation, breach, termination (or right of termination) or default no longer
exists (whether by ineffectiveness, lapse, termination or consent) and, to the
extent severable, the security interest granted under the applicable Collateral
Document shall attach immediately to any portion of such right that does not
result in any of the consequences specified in this clause (b); (c) any
property, to the extent the granting of a Lien therein is prohibited by any
applicable law (including laws and other governmental regulations governing
insurance companies) or would require governmental or third party (other than
the Obligors or their Subsidiaries) consent, approval, license or authorization
not obtained (other than to the extent that such prohibition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law);
provided that, immediately upon the ineffectiveness, lapse or termination of
such prohibition or the granting of such governmental or third party consent,
approval, license or authorization, as applicable, such assets shall
automatically constitute Collateral (but only to the extent such assets do not
otherwise constitute Excluded Assets hereunder); (d) motor vehicles and other
assets subject to certificates of title, except to the extent a Lien therein can
be perfected by the filing of a UCC financing statement; (e) commercial tort
claims to the extent that the reasonably predicted value thereof is less than
$10,000,000 individually or in the aggregate; (f) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent (if any) that, and solely during the
period (if any) in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
any applicable law; (g) other customary exclusions under applicable local law or
in applicable local jurisdictions consented to by the Administrative Agent and
set forth in the Collateral Documents; (h) shares of Parent that have been
repurchased and are being held as treasury shares but not cancelled; (i) for the
avoidance of doubt, any assets owned by, or the ownership interests in, any
Unrestricted Subsidiary (which shall in no event constitute Collateral, nor
shall any Unrestricted Subsidiary be an Obligor); (j) any leasehold interest in
real property; (k) any asset or property, the granting of a security interest in
which would result in material adverse tax consequences to any Obligor as
reasonably determined by the Borrowers and consented to by the Administrative
Agent, such consent not to be unreasonably withheld or
-15-

--------------------------------------------------------------------------------

delayed; (l) any interests in partnerships, joint ventures and non-Wholly-Owned
Subsidiaries which cannot be pledged without the consent of one or more third
parties other than any Obligor or any Subsidiary thereof (after giving effect to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law) (until any
required consent or waiver shall have been obtained); provided that, immediately
upon the ineffectiveness, lapse or termination of such prohibition or the
granting of such third party consent or waiver, as applicable, such assets shall
automatically constitute Collateral (but only to the extent such assets do not
otherwise constitute Excluded Assets hereunder); (m) Excluded Accounts; (n)
those assets as to which the Administrative Agent agrees in writing (in
consultation with the Borrowers) that the cost of obtaining such a security
interest or perfection thereof are excessive in relation to the benefit to the
Secured Parties of the security to be afforded thereby; and (o) any real
property other than the Effective Date Real Property that has a net book value
of less than $10,000,000 as reflected in the most recent consolidated financial
statements of Parent delivered pursuant to Section 7.01(a) or Section 7.01(b);
provided that, the foregoing exclusions shall not apply to any asset or property
of any Borrower and its Subsidiaries on which a Lien has been granted in favor
of the Senior Secured Notes Trustee to secure the Senior Secured Notes.
“Excluded Jurisdictions” means the countries or other jurisdictions identified
on Schedule 1.01A hereto.
“Excluded Swap Obligation” means, with respect to any Obligor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Obligor of or the grant by such Obligor of a security interest to secure, such
Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Obligor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Obligor or the grant of
such security interest becomes effective with respect to such Swap Obligation. 
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guaranty or security interest is or
becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower or Guarantor under any Loan Document,
(a) any taxes imposed on (or measured by reference to, in whole or in part) its
income, profits, capital or net worth (but excluding withholding Taxes for
purposes of this subsection (a) only) (i) by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or resident
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located or (ii) that are Other Connection
Taxes, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Administrative
Agent, any Lender, any Issuing Bank or any other such recipient is located or
otherwise conducting business activity or a Borrower is resident for income tax
purposes as of the date of this Agreement, (c) in the case of a Lender (other
than an assignee pursuant to an assignment requested by a Borrower under
Section 4.03(b), or otherwise at the request of a Borrower or Guarantor), any
United States, Irish, Swiss, German or Bermuda withholding tax that is imposed
on amounts payable to such Lender at the time such Lender becomes a party to
this Agreement (or designates
-16-

--------------------------------------------------------------------------------

a new lending office) or would have been so imposed if a Borrower were a United
States corporation, except to the extent that such Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 4.02(a), (d) in the case of a Lender,
any withholding tax that would not be imposed on amounts payable to such Lender
but for a change of its jurisdiction of organization and/or tax residency,
except to the extent payments to, or for the benefit of, such Lender were
subject to a withholding tax for which an Obligor was responsible immediately
prior to the Lender’s change in jurisdiction and/or tax residency, (e) any
United States, Irish, Swiss, German or Bermuda withholding tax attributable to
such Lender’s failure to comply with Section 4.02(c) or Section 4.02(e), (f) any
United States federal withholding Taxes imposed by FATCA, (g) any Taxes assessed
on a Lender under the laws of Germany solely due to the fact that the
Obligations are secured (directly or indirectly) by real estate located in
Germany (inländischer Grundbesitz) or by German rights subject to the civil code
provisions relating to real estate (inländische Rechte, die den Vorschriften des
bürgerlichen Rechts über Grundstücke unterliegen) or ships which are registered
in a German ship register and (h) any German withholding tax for which the
relevant obligor is required by the relevant German tax office to make a Tax
deduction on account of German Tax pursuant to Section 50a paragraph 7 of the
German Income Tax Act (Einkommensteuergesetz) or a comparable replacement
regulation; except that Excluded Taxes shall not include any United States
federal withholding taxes that may be imposed after the time a Foreign Lender
becomes a party to this Agreement (or designates a new lending office), as a
result of a change in law, rule, regulation, treaty, order or other decision or
other Change in Law with respect to any of the foregoing by any Governmental
Authority.
“Existing Letters of Credit” means the outstanding letters of credit and bank
guarantees issued by the Issuing Banks and set forth on Schedule 3.01 hereto.
“Exit Senior Notes” means the unsecured senior notes of WIL-Bermuda to be issued
on the Effective Date pursuant to the Plan of Reorganization.
“Exit Senior Notes Indenture” means the indenture, dated on or about the date
hereof, governing the Exit Senior Notes, which is in substantially the form
attached as an exhibit to the Parent’s Form T-3, as amended, filed with the
Securities and Exchange Commission, and in form and substance reasonably
satisfactory to the Joint Lead Arrangers to permit the Secured Obligations and
the Transactions.
“Extended Expiration Letter of Credit” has the meaning specified in
Section 3.01(d).
“Facility Fee Rate” means 0.500% per annum.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation or rules adopted pursuant to any Intergovernmental Agreement, as
defined in Treasury Regulation Section 1.1471-1(b)(67), treaty or convention
among Governmental Authorities and implementing such sections of the Code.
-17-

--------------------------------------------------------------------------------

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.  For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
 “Financial Standby Letter of Credit” means, as determined by an Issuing Bank, a
standby Letter of Credit (including, for the avoidance of doubt bank guarantees)
under which the beneficiary is entitled to draw thereon in the event that the
account party (or the Person or Persons on whose behalf such Letter of Credit
was issued) fails to perform a financial obligation.
 “Fiscal Quarter” means a Fiscal Quarter of Parent, ending on the last day of
each March, June, September and December.
“Fiscal Year” means a Fiscal Year of Parent, ending on December 31 of each year.
“Flood Laws” means collectively, (a) the National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (b) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (c) the Biggert-Waters
Flood Insurance Reform Act of 2012 as now or hereafter in effect or any
successor statute thereto.
“Foreign Cash Equivalents” means (a) certificates of deposit, banker’s
acceptances, or time deposits maturing within one year from the date of
acquisition thereof, in each case payable in an Agreed Currency and issued by
any bank organized under the laws of any Specified State and having at the date
of acquisition thereof combined capital and surplus and undivided profits of not
less than $500,000,000 (calculated at the then-applicable Exchange Rate), (b)
Deposit Accounts maintained with any bank that satisfies the criteria described
in clause (a) above, and (c) Investments in money market funds substantially all
of whose assets are invested in the types of assets described in clauses (a)
through (b) above.
“Foreign Collateral Agent” means the foreign collateral agent as defined in the
Amendment No. 1 Intercreditor Agreement.
“Foreign Lender” means any Lender or Participant that is organized under the
laws of a jurisdiction other than the United States of America or any State
thereof.
“Foreign Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that is not subject to
United States law, that is maintained or contributed to by Parent, any Borrower
or any ERISA Affiliate or with respect to which Parent, any Borrower or any
ERISA Affiliate may have any liability.
-18-

--------------------------------------------------------------------------------

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan, (b) the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered, (c) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan, or (d) a final determination that Parent, any Borrower or any
ERISA Affiliate are responsible for a deficit or funding shortfall in a Foreign
Plan.
“Foreign Subsidiary” means any direct or indirect subsidiary of any Obligor that
is not a Domestic Subsidiary.
“Funded Indebtedness” means, with respect to Parent and its Restricted
Subsidiaries as of any date, the sum, without duplication, of (a) all
Indebtedness of the type described in clauses (a), (b), (d) and (g) of the
definition thereof of Parent or any Restricted Subsidiary, other than any such
Indebtedness that is Subordinated, and (b) all Guarantees by Parent or any
Restricted Subsidiary with respect to any of the foregoing types of Indebtedness
(whether or not the primary obligor is Parent or any Restricted Subsidiary),
other than any such Guarantee that is Subordinated.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financial Accounting Standards Board.
“Governmental Authority” means the government of any Specified Jurisdiction or
any other nation and any political subdivision of any of the foregoing, whether
state or local, and any central bank, agency, authority, instrumentality,
regulatory body, department, commission, board, bureau, court, tribunal or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person means any guaranty or other contingent liability
of such Person (other than any endorsement for collection or deposit in the
ordinary course of business), direct or indirect, with respect to any
Indebtedness of another Person, through an agreement or otherwise, including
(a) any other endorsement or discount with recourse or undertaking substantially
equivalent to or having economic effect similar to a guarantee in respect of any
such Indebtedness, (b) any agreement (i) to pay or purchase, or to advance or
supply funds for the primary purpose of the payment or purchase of, any such
Indebtedness, (ii) to purchase securities or to purchase, sell or lease
property, products, materials or supplies, or transportation or services, with
the primary purpose of enabling such other Person to pay any such Indebtedness
or (iii) to make any loan, advance or capital contribution to or other
investment in, or to otherwise provide funds to or for, such other Person in
respect of enabling such Person to satisfy any such Indebtedness (including any
liability for a dividend, stock liquidation payment or expense) or to assure a
minimum equity, working capital or other balance sheet condition in respect of
any such Indebtedness, and (c) any obligations of such Person as an account
party in respect of any letter of credit or bank guaranty issued to support any
such Indebtedness; provided, however, that notwithstanding the foregoing,
support letters delivered for audit purposes (to the extent consistent with past
practices of Parent and its Restricted Subsidiaries) and performance guarantees
shall not
-19-

--------------------------------------------------------------------------------

be considered Guarantees pursuant to this definition.  The amount of any
Guarantee shall be an amount equal to the lesser of the stated or determinable
amount of the primary Indebtedness in respect of which such Guarantee is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof as determined by such Person in good faith.
“Guarantors” means Parent and each Restricted Subsidiary that enters into a
Guaranty Agreement with respect to the Secured Obligations.  The Guarantors as
of the Effective Date are set forth on Schedule 1.01B hereto.
“Guaranty Agreements” means, collectively, (a) the Affiliate Guaranty and (b)
any other guaranty agreement in form and substance reasonably satisfactory to
the Administrative Agent in favor of the Administrative Agent, for the benefit
of itself and the other holders of the Secured Obligations, in any such case,
pursuant to which any Person guarantees the Secured Obligations.
“Hazardous Materials” means all substances, materials or wastes defined as
explosive, radioactive, hazardous or toxic or as pollutants or contaminants, or
terms of similar meaning, under any Environmental Law (including, for the
avoidance of doubt, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls and radon gas) and all
other substances, materials or wastes of any nature regulated pursuant to any
Environmental Law.
“Hostile Acquisition” means (a) the acquisition of the Capital Stock of a Person
through a tender offer or similar solicitation of the owners of such Capital
Stock which has not been approved (prior to such acquisition) by the board of
directors (or any other applicable governing body) of such Person or by similar
action if such Person is not a corporation and (b) any such acquisition as to
which such approval has been withdrawn.
“Hypothecary Representative” has the meaning specified in Article X.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning specified in Section 2.11(a).
“Increasing Lender Supplement” means an increasing lender supplement entered
into by the Borrowers and any Increasing Lender in the form of Exhibit E or any
other form reasonably acceptable to the Administrative Agent.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (whether or not the recourse of the lender is to
the whole of the assets of such Person or only to a portion thereof), including
obligations evidenced by a bond, note, debenture or similar instrument; (b) all
non-contingent reimbursement obligations of such Person in respect of letters of
credit, bank guaranties, bankers’ acceptances, bid bonds, surety bonds,
performance bonds, customs bonds, advance payment bonds and similar instruments;
(c) all obligations of such Person for the balance deferred and unpaid of the
purchase price for any property or services (except for trade payables or other
obligations arising in the ordinary course of business that are not more than 90
days past due or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP);
(d) all Capitalized Lease Obligations of such Person; (e) all Indebtedness (as
described in the other
-20-

--------------------------------------------------------------------------------

clauses of this definition) of others secured by a consensual Lien on property
owned or acquired by such Person (whether or not the Indebtedness secured
thereby has been assumed); (f) all Guarantees by such Person of the Indebtedness
(as described in the other clauses of this definition) of any other Person
(including, for the avoidance of doubt, any Subsidiary or other Affiliate of
such Person or any third party that is not affiliated with such Person); and
(g) all Disqualified Capital Stock of such Person.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means any Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Borrower or Guarantor under any
Loan Document, other than Excluded Taxes and Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(a).
“Ineligible Jurisdiction” means the countries of Albania, Angola, Congo, Egypt,
Gabon, and Nigeria; provided that the Administrative Agent and the Borrowers, by
mutual written agreement, may re-categorize any country between the definitions
of “Ineligible Jurisdiction” and “Eligible Jurisdiction”.
“Insolvency Laws” means (a) the Bankruptcy Code, (b) the Bankruptcy and
Insolvency Act (Canada), (c) the Companies’ Creditors Arrangement Act (Canada),
(d) the Winding-Up and Restructuring Act (Canada), (e) the Canada Business
Corporations Act (Canada) where such statute is used by a Person to propose an
arrangement, (f) the German Insolvency Act (Insolvenzordnung), (g) the German
Insolvency Code (Insolvenzordnung) (Anordnung von Sicherungsmaßnahmen)), and/or
(h) any similar legislation in a relevant jurisdiction, in each case as
applicable and as in effect from time to time.
“Insolvency Proceeding” means (a) any proceeding commenced by or against any
Person under any provision of any Insolvency Law or under any other provincial,
state or federal bankruptcy or insolvency law, each as now and hereafter in
effect, any successors to such statutes, and any similar laws in any
jurisdiction including, without limitation, any laws relating to assignments for
the benefit of creditors, formal or informal moratoria, compositions, extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief and any law permitting a debtor to obtain a stay or a
compromise of the claims of its creditors and/or (b) a Person having filed a
notice under Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990) or Section 60 of the Social Insurance Financing Act of
the Netherlands (Wet Financiering Sociale Verzekeringen) in conjunction with
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990).
“Intellectual Property” has the meaning set forth in the U.S. Security
Agreement, and includes all Industrial Designs (as defined in the Canadian
Security Agreement).
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of the date hereof, executed and delivered by each Obligor
and the Parent’s
-21-

--------------------------------------------------------------------------------

Subsidiaries party thereto, and Agent, in substantially the form attached hereto
as Exhibit M, or as otherwise reasonably agreed by the Required Lenders.
“Intercreditor Agreement” means, collectively, (a) that certain Intercreditor
Agreement dated as of the Effective Date, substantially in the form of Exhibit G
hereto, by and among the Administrative Agent, the ABL Collateral Agent, the
Borrowers and the other Obligors from time to time party thereto, as replaced by
the Intercreditor Agreement (the “Amendment No. 1 Intercreditor Agreement”)
dated as of the Amendment No. 1 Effective Date, substantially in the form of
Exhibit P hereto, and (b) any additional instrument, document, agreement
(including any supplemental intercreditor agreement), filing or certification,
each in form and substance reasonably satisfactory to the Administrative Agent
and that the Administrative Agent reasonably requires to be executed, delivered
or obtained (whether by an Obligor, the Senior Secured Notes Secured Parties or
any other Person) under the laws of any Specified Jurisdiction in order for the
Liens on the LC Priority Collateral securing the Senior Secured Notes to be
subordinated to the Liens on the LC Priority Collateral securing the Secured
Obligations to the reasonable satisfaction of the Administrative Agent.
“Initial LC Fee Period” means the period from December 12, 2019 until January 1,
2020.
“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum (rounded down to the same number of decimal places as the LIBO
Screen Rate) determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between:  (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided that if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of
this Agreement.
 “Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition (including pursuant to any merger or
consolidation with any Person) of any Capital Stock, evidences of Indebtedness
or other securities of any other Person, (b) loan or advance made by such Person
to any other Person, (c) Guarantee, assumption or other incurrence of liability
by such Person of or for any Indebtedness of any other Person, (d) capital
contribution or other investment by such Person in any other Person or (e)
purchase or other acquisition (in one transaction or a series of transactions)
of any assets of any other Person constituting a business unit.
“IP Short Forms” means the Trademark Security Agreement and Patent Security
Agreement in substantially the form of Exhibit J, and to the extent applicable,
a copyright security agreement in a form substantially similar thereto.
“Irish Scheme” has the meaning specified in the recitals.
“Issuing Bank” means (a) each of Deutsche Bank, Wells Fargo, Barclays, Citibank,
N.A., Morgan Stanley Senior Funding, Inc. (“Morgan Stanley”), Nordea Bank Abp,
New York Branch,
-22-

--------------------------------------------------------------------------------

Standard Chartered Bank and any other Lender that agrees to issue Letters of
Credit hereunder as contemplated by Section 3.01(l), in its capacity as an
issuer of Letters of Credit hereunder and (b) solely with respect to the
Existing Letters of Credit, each issuer thereof.  Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
“Issuing Bank Agreement” has the meaning specified in Section 3.01(l).
“Joint Lead Arrangers” means Deutsche Bank, Wells Fargo Securities, LLC and
Barclays, each in its capacity as Joint Lead Arranger and Joint Bookrunner
hereunder.
“LC Australian Collateral Agent” has the meaning specified in the Intercreditor
Agreement.
“LC Collateral Account” has the meaning specified in Section 3.01(k).
“LC Commitment” means, as to each Issuing Bank, the commitment of such Issuing
Bank to issue Letters of Credit pursuant to Section 3.01.  The amount of each
Issuing Bank’s LC Commitment, at any time, shall be (a) with respect to each
Issuing Bank as of the Effective Date, its “LC Commitment” as set forth on
Schedule 2.01, and (b) with respect to any other Issuing Bank after the
Effective Date, an amount agreed to by such Issuing Bank, in the case of any
Issuing Bank described in the preceding clause (a) or clause (b), as such LC
Commitment may be adjusted from time to time in accordance with Section 3.01(j).
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
“LC Expiration Date” has the meaning specified in Section 3.01(d).
“LC Exposure” means, with respect to any Lender at any time, such Lender’s
Applicable Percentage of the Total LC Exposure at such time.  For all purposes
of this Agreement, if on any date of determination (a) a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time) or
Rule 3.13 or Rule 3.14 of the International Standby Practices, International
Chamber of Commerce Publication No. 590 (or such later version thereof as may be
in effect at the applicable time) or similar terms of the Letter of Credit
itself, (b) if compliant documents in respect of such Letter of Credit have been
presented but not yet honored or refused, or (c) such Letter of Credit has not
yet expired or been cancelled, then in each case such Letter of Credit shall be
deemed to be “outstanding” and “undrawn” in the amount so remaining available to
be paid, and the obligations of the Borrowers and each Lender shall remain in
full force and effect until the Issuing Bank and the Lenders shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit.  Further, if a Letter of
Credit by its terms provides for any automatic increase in the amount available
to be drawn thereunder, then for purposes of calculating LC Exposure and Total
LC Exposure, the outstanding amount of such Letter of Credit shall be deemed to
include the amount of such increase even if it has not yet taken effect.
-23-

--------------------------------------------------------------------------------

“LC Fee Period” means, initially, the Initial LC Fee Period, and subsequently,
the applicable one calendar month period commencing on the first Business Day of
the calendar month and ending on the  last Business Day of such calendar month.
“LC Participation Fee” has the meaning specified in Section 2.04(b)(i).
“LC Participation Fee Rate” means the LIBO Rate plus the Applicable Margin,
provided that if the LC Participation Fee Rate is being calculated by reference
to the Alternate Base Rate, LC Participation Fee Rate shall mean the Alternate
Base Rate plus the Applicable Margin.
“LC Priority Collateral” has the meaning specified in the Intercreditor
Agreement.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed in Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Letter of Credit” means any letter of credit or bank guarantee issued pursuant
to this Agreement (including the Existing Letters of Credit pursuant to
Section 3.01(n)).
“Letter of Credit Request” means a request by a Borrower for the issuance,
amendment, renewal or extension, as the case may be, of a Letter of Credit in
accordance with Section 3.01(b), which shall be substantially in the form of
Exhibit B.
“Leverage Ratio” means, as of any date of determination and on a consolidated
basis, the result of (a) the amount equal to (i) Funded Indebtedness as of such
date minus (ii) Unrestricted Cash in an amount not to exceed $100,000,000, to
(b) Consolidated Adjusted EBITDA for the four Fiscal Quarter period ended as of
such date.
“LIBO Rate” means, with respect to any Letter of Credit for any applicable LC
Fee Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such LC Fee Period; provided that if
a LIBO Screen Rate shall not be available at such time for such LC Fee Period
(the “Impacted Interest Period”), then the LIBO Rate for such LC Fee Period
shall be the Interpolated Rate.  It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.06.
“LIBO Screen Rate” means, for any day and time, with respect to any Letter of
Credit for any LC Fee Period, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for Dollars) for the 30 calendar day period
beginning on the first day of such LC Fee Period as displayed on such day and
time on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate
(or, in the event such rate does not appear on a Reuters page or screen, or any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time selected by the Administrative Agent in its reasonable discretion),
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.  When determining the
rate for a period which is
-24-

--------------------------------------------------------------------------------

less than the shortest period for which the LIBO Screen Rate is available, the
LIBO Screen Rate for purposes of this definition shall be deemed to be the
overnight screen rate where “overnight screen rate” means the overnight rate
determined by the Administrative Agent from such service as the Administrative
Agent may select.
“LIBO Successor Rate” has the meaning specified in Section 2.06.
“LIBO Successor Rate Conforming Changes” means, with respect to any proposed
LIBO Successor Rate, any conforming changes to the definition of “Alternate Base
Rate”, the definition of “LC Fee Period”, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, that the Administrative Agent and the Borrowers mutually decide, to
reflect the adoption of such LIBO Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent and the
Borrowers determine that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBO Successor Rate exists, in such other manner of administration as the
Administrative Agent and Borrowers decide).
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Limitation Acts” means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.“Loan Documents” means, collectively, this Agreement, the
Guaranty Agreements, the Letters of Credit (and applications therefor), the
Collateral Documents, the Intercompany Subordination Agreement, the Security
Trust Deed, all instruments, certificates and agreements now or hereafter
executed or delivered by any Obligor to the Administrative Agent, any Issuing
Bank or any Lender pursuant to or in connection with any of the foregoing, and
all amendments, modifications, renewals, extensions, increases and
rearrangements of, and substitutions for, any of the foregoing.
“Luxembourg Obligors” means any Obligor organized under the laws of the Grand
Duchy of Luxembourg.
“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding) and after taking into account actual
insurance coverage and effective indemnification with respect to such
occurrence, (a) a material adverse effect on the financial condition, business,
assets or operations of Parent and its Restricted Subsidiaries, taken as a
whole, or (b) a material adverse effect on (i) the ability of the Obligors to
collectively perform their payment or other material obligations hereunder or
under the other Loan Documents or (ii) the ability of the Administrative Agent
or the Lenders to realize the material benefits intended to be provided by the
Obligors under the Loan Documents.
-25-

--------------------------------------------------------------------------------

“Material Indebtedness” means any Indebtedness of any one or more of Parent and
its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000.
“Material Real Property” means real property located in the United States of
America, Canada or the United Kingdom owned by any Obligor with a net book value
in excess of $10,000,000 and that is not an Excluded Asset and each Effective
Date Real Property.
“Material Specified Subsidiary” means (a) any Restricted Subsidiary that,
together with its own consolidated Restricted Subsidiaries, as of the last day
of any Fiscal Quarter ended for which financial statements have been delivered
pursuant to Section 7.01(a) or Section 7.01(b) of this Agreement (i) had assets
representing more than 2.5% of the Total Specified Asset Value as of such date
or (ii) generated more than 2.5% of Consolidated Adjusted EBITDA of the Parent
and its Restricted Subsidiaries for the four consecutive Fiscal Quarter period
ending on such date and (b) any Restricted Subsidiary organized in a Specified
Jurisdiction that is a primary obligor or provides a Guarantee of any overdraft
facility, working capital facility, letter of credit facility or other cash
management facility that, if fully utilized, would provide for extensions of
credit in an aggregate amount of $20,000,000 or more.
“Material Subsidiary” means (a) each Material Specified Subsidiary, and (b) each
other Restricted Subsidiary that, together with its own consolidated Restricted
Subsidiaries, either (i) has total assets in excess of 5% of the total assets of
Parent and its consolidated Restricted Subsidiaries or (ii) has gross revenues
in excess of 5% of the consolidated gross revenues of Parent and its
consolidated Restricted Subsidiaries based, in each case, on the most recent
audited consolidated financial statements of Parent.  Notwithstanding the
foregoing, WIL-Delaware and WIL-Bermuda shall be deemed to be Material
Subsidiaries.
“Maturity Date” means May 29, 2024.
“Maximum Rate” has the meaning specified in Section 11.14.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.
“Morgan Stanley” has the meaning specified in “Issuing Bank”.
“Mortgages” means, collectively, (a) the instruments described on Schedule 7.11
hereto and (b) each other mortgage, deed of trust, debenture or other agreement
which conveys or evidences a Lien in favor of the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, on real
property of any Obligor, including any amendment, restatement, modification or
supplement thereto.
“Multiemployer Plan” means any plan covered by Title IV of ERISA which is a
“multiemployer plan” (as such term is defined in Section 4001(a)(3) of ERISA).
“New Weatherford Parent” has the meaning specified in clause (c) of the
definition of “Redomestication”.
-26-

--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of each Lender or each
affected Lender in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.
“Notes Priority Collateral” has the meaning specified in the Intercreditor
Agreement.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means, collectively, all obligations with respect to Letters of
Credit (including unreimbursed LC Disbursements), all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations and
indebtedness (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, administration, examinership, receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of Parent and its Subsidiaries
to any of the Lenders, the Administrative Agent, the Issuing Banks, the LC
Australian Collateral Agent or any Indemnitee, individually or collectively
(whether existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise), arising or incurred under this Agreement or any of the
other Loan Documents or otherwise in respect of any of any of the Letters of
Credit.
“Obligor Parties” means the Borrowers and Parent, and “Obligor Party” means any
of them.
“Obligors” means the Obligor Parties and any other Guarantors, and “Obligor”
means any of them.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Original Foreign Collateral Agent” means the foreign collateral agent as
defined in the Intercreditor Agreement dated as of the Effective Date.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).
-27-

--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes,
recording intangible, or any other excise taxes, charges or similar levies,
other than Excluded Taxes, arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement, but only to the extent that any of the foregoing is imposed by
(a) Bermuda, Germany, Switzerland, the United States or any other jurisdiction
in which any Obligor is organized or is resident for tax purposes or has
Collateral that supports the Obligations hereunder or any other jurisdiction in
which WIL-Bermuda is Redomesticated or is resident for tax purposes with respect
to a Foreign Lender, or (b) Bermuda, Switzerland or any other jurisdiction in
which any Borrower is organized or is resident for tax purposes or any other
jurisdiction (other than the United States) in which WIL-Bermuda is
Redomesticated or is resident for tax purposes with respect to a Lender which is
not a Foreign Lender.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings (i.e., borrowings
determined at the Adjusted LIBO Rate) by U.S.-managed banking offices of
depository institutions (as such composite rate shall be determined by the NYFRB
as set forth on its public website from time to time) and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).
“Parallel Debt” means “Parallel Debt” (as defined in Section 13 in the Affiliate
Guaranty).
“Parent” means Weatherford International plc, an Irish public limited company;
provided that, if a Redomestication occurs subsequent to the Effective Date and
Parent is not the Surviving Person resulting from such Redomestication, the term
“Parent” shall refer to the Surviving Person resulting from such
Redomestication.
“Participant” has the meaning specified in Section 11.05(c).
“Participant Certificate” means a certificate executed by a Participant,
substantially in the form of Exhibit N.
“Participant Register” has the meaning specified in Section 11.05(c).
“PATRIOT Act” has the meaning specified in Section 11.19.
“Paying Borrower” has the meaning specified in Section 2.08.
“Payment in Full” means the Commitments have expired or been terminated and the
Obligations and all fees payable hereunder and all other amounts payable under
the Loan Documents (other than contingent indemnification obligations as to
which no claim has been received by any Obligor) shall have been paid in full in
cash and all Letters of Credit (other than Letters of Credit with respect to
which other arrangements satisfactory to each applicable Issuing Bank have been
made) shall have expired or terminated, in each case, without any pending draw,
and all LC Disbursements shall have been reimbursed in full in cash and the Swap
Obligations have been paid in full in cash (or alternative collateral
arrangements have been made satisfactory to the parties thereto).
-28-

--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Acquisition” means any Acquisition (other than a Hostile Acquisition)
by Parent or a Restricted Subsidiary if (a) at the time of and immediately after
giving effect thereto, (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) Parent and its Restricted
Subsidiaries are in compliance with Section 8.03, (b) all actions required to be
taken with respect to such acquired or newly formed Subsidiary under Section
8.03 shall have been taken or will be taken within the time periods set forth
therein, (c) such Acquisition involves a merger, consolidation or amalgamation
of Parent or a Restricted Subsidiary with any other Person, such Acquisition is
permitted under Section 8.03, (d) in the case of any Acquisition made by the
Restricted Subsidiaries that are not Wholly-Owned Subsidiaries and Restricted
Subsidiaries that are not Obligors (including Wholly-Owned Subsidiaries), the
aggregate consideration paid in respect of such Acquisition, when taken together
with the aggregate consideration paid in respect of all other Acquisitions
consummated by such Persons since the Effective Date, does not exceed at any
date of determination, an amount equal to the sum of (i) $200,000,000 plus (ii)
the amount of net cash proceeds from issuances of Capital Stock (other than
Disqualified Capital Stock) by Parent to the extent such issuance is
substantially contemporaneous with the closing of such Acquisition and such net
cash proceeds are used to pay consideration in respect of such Acquisition less
any such amounts used to consummate Permitted Acquisitions pursuant to clause
(e)(iv) below and (e) in the case of any Acquisition made by Obligors, the
aggregate consideration paid in respect of such Acquisition, when taken together
with the aggregate consideration paid in respect of all other Acquisitions
consummated by such Persons since the Effective Date, does not exceed, at any
date of determination, an amount equal to the sum of (i) $200,000,000 plus (ii)
if such date is on or after the first anniversary of the Effective Date,
$200,000,000 plus (iii) if such date is on or after the second anniversary of
the Effective Date, $200,000,000 plus (iv) the amount of net cash proceeds from
issuances of Capital Stock (other than Disqualified Capital Stock) by Parent to
the extent such issuance is substantially contemporaneous with the closing of
such Acquisition and such net cash proceeds are used to pay consideration in
respect of such Acquisition less any such amounts used to consummate Permitted
Acquisitions pursuant to clause (d)(ii) above.
 “Permitted Customer Notes Disposition” means the Disposition (including the
sale of a participation) by any Restricted Subsidiary that is organized in a
jurisdiction other than a Specified Jurisdiction to a third party of (or in) any
Receivables that were originated by such Restricted Subsidiary in the ordinary
course of business and have been converted, exchanged or novated into one or
more promissory notes or similar instruments.
“Permitted Existing Indebtedness” means the Indebtedness of Parent and its
Restricted Subsidiaries existing as of the Effective Date and identified on
Schedule 8.01.
“Permitted Factoring Customers” means the Persons identified to the
Administrative Agent in writing on or prior to the Effective Date, as such
Persons may be updated from time to time by Parent with the approval of the
Administrative Agent.
“Permitted Factoring Transaction Documents” means each of the documents and
agreements entered into in connection with any Permitted Factoring Transaction.
-29-

--------------------------------------------------------------------------------

“Permitted Factoring Transactions” means receivables purchase facilities and
factoring transactions entered into by Parent or any Restricted Subsidiary with
respect to Receivables originated by Parent or such Restricted Subsidiary in the
ordinary course of business and owing by one or more Permitted Factoring
Customers, which receivables purchase facilities and factoring transactions give
rise to Attributable Receivables Amounts that are non-recourse to Parent and its
Restricted Subsidiaries other than limited recourse customary for receivables
purchase facilities and factoring transactions of the same kind, provided that
(a) the aggregate face amount of all receivables sold or transferred pursuant to
Permitted Factoring Transactions shall not exceed $100,000,000 during any Fiscal
Quarter, and (b) such Receivables are segregated into deposit accounts that are
separate and distinct from the deposit accounts constituting or holding
Collateral (and Parent and its Restricted Subsidiaries shall not otherwise
commingle proceeds received in connection with a Permitted Factoring Transaction
with any Collateral or proceeds thereof).
“Permitted Holders” means Capital Research Management Company and its
affiliates, on behalf of certain managed funds and accounts, and Franklin
Advisers, Inc., as investment manager on behalf of certain funds and accounts.
“Permitted Intercompany Specified Transactions” means capital contributions,
other Investments, asset Dispositions or Restricted Payments made by Parent or a
Restricted Subsidiary to or in a Restricted Subsidiary that is not an Obligor or
an Obligor that is not a Wholly-Owned Subsidiary (a) made in the ordinary course
of business in order to comply with foreign requirements of law and accounting
standards and practices with respect to minimum levels of retained earnings or
other similar legal requirements, (b) made in the ordinary course of business
and in accordance with historical practices thereof prior to the commencement of
the Chapter 11 Cases in connection with submitting RFPs, RFQs or other similar
customer bids, (c) made in the ordinary course of business and in accordance
with historical practices thereof prior to the commencement of the Chapter 11
Cases in connection with tax optimization strategies, and (d) made in the
ordinary course of business and in accordance with historical practices thereof
prior to the commencement of the Chapter 11 Cases in connection with funding
operating losses of the recipient thereof.
“Permitted Intercompany Treasury Management Transactions” means customary
intercompany trade transactions, customary intercompany operational asset
transfers and customary intercompany cash management transfers, in each case
made in the ordinary course of business of Parent and its Restricted
Subsidiaries and in accordance with historical practices thereof prior to the
commencement of the Chapter 11 Cases.
“Permitted Liens” means, without duplication:
(a)          Liens for Taxes or unpaid utilities (i) not yet delinquent or which
can thereafter be paid without penalty, (ii) which are being contested in good
faith by appropriate proceedings (provided that, with respect to Taxes
referenced in this clause (ii), adequate reserves with respect thereto are
maintained on the books of Parent or its Subsidiaries, to the extent required by
GAAP), or (iii) imposed by any foreign Governmental Authority and attaching
solely to assets with a fair market value not in excess of $50,000,000 in the
aggregate at any one time;
-30-

--------------------------------------------------------------------------------

                (b)          carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business and not overdue for a period of more than 60 days or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made to the extent required by GAAP;


(c)          pledges or deposits made in compliance with, or deemed trusts
arising in connection with, workers’ compensation, unemployment insurance, old
age benefits, pension, employment or other social security laws or regulations;
(d)          easements, rights-of-way, use restrictions, minor defects or
irregularities in title, reservations (including reservations in any original
grant from any government of any land or interests therein and statutory
exceptions to title) and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and
which do not, in any case, materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of Parent or any of its Restricted Subsidiaries;
(e)          rights under retention of title arrangements in favor of suppliers
incurred in the ordinary course of business;
(f)          judgment and attachment Liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings,
promptly instituted and diligently conducted, and for which adequate reserves
have been made to the extent required by GAAP;
(g)          Liens on the assets (and related insurance proceeds) of any entity
or asset (and related insurance proceeds) existing at the time such asset or
entity is acquired by Parent or any of its Restricted Subsidiaries, whether by
merger, amalgamation, consolidation, purchase of assets or otherwise; provided
that (i) such Liens are not created, incurred or assumed by such entity in
contemplation of such entity being acquired by Parent or any of its Restricted
Subsidiaries, (ii) such Liens do not extend to any other assets of Parent or any
of its Restricted Subsidiaries and (iii) the Indebtedness secured by such Liens
is permitted pursuant to this Agreement;
(h)          Liens on fixed or capital assets acquired, constructed or improved
by Parent or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by Section 8.01(k), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Liens shall not at any time encumber
any property (other than proceeds from associated insurances and proceeds of,
improvements, accessions and upgrades to, and related contracts, intangibles and
other assets incidental to or arising from, the property so acquired,
constructed or improved) other than the property financed by such Indebtedness;
(i)          (i) Liens incurred to secure the performance of tenders, bids,
leases, statutory obligations, surety and appeal bonds, government contracts,
performance and return-of-money bonds and other obligations of a like nature
incurred in the ordinary course of business; provided that no Liens incurred
under this sub-clause (i) shall secure obligations for the payment of borrowed
money, and (ii) Liens solely on cash and Cash Equivalents not to exceed
$50,000,000 at
-31-

--------------------------------------------------------------------------------

any one time securing letters of credit, letter of credit facilities, bank
guaranties, bank guarantee facilities or similar instruments or facilities
supporting the obligations described in the preceding sub-clause (i);
(j)          leases or subleases granted to others not interfering in any
material respect with the business of Parent or any of its Restricted
Subsidiaries;
(k)          Liens to secure obligations arising from statutory or regulatory
requirements;
(l)          any interest or title of a lessor in property (and proceeds
(including proceeds from insurance) of, and improvements, accessions and
upgrades to, such property) subject to any Capitalized Lease Obligation or
operating lease which obligation or lease, in each case, is permitted under this
Agreement;
(m)          Liens in favor of collecting or payor banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
Parent or any of its Restricted Subsidiaries on deposit with or in possession of
such bank subject to, in the case of bank accounts purported to be pledged under
a Security Agreement governed by Dutch law, a Bank Consent Letter (as defined
therein), and any netting or set-off arrangement entered into by any Obligor in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances and any Lien arising under the general terms and conditions
of banks or Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder
Sparkassen) with whom any Obligor maintains a banking relationship in the
ordinary course of business;
(n)          [reserved.];
(o)          Liens solely on any cash earnest money deposits or escrow
arrangements made by Parent or any of its Restricted Subsidiaries in connection
with any letter of intent or purchase agreement relating to any acquisition of
property permitted hereunder;
(p)          extensions, renewals and replacements of any Lien permitted by any
of the preceding clauses, so long as (i) the principal amount of any debt
secured thereby is not increased (other than to the extent of any amounts
incurred to pay costs of any such extension, renewal or replacement) and
(ii) such Lien does not extend to any additional assets (other than improvements
and accessions to, and replacements of, the assets originally subject to such
Lien); and
(q)          any Lien created or subsisting to secure any obligations incurred
in order to comply with the requirements of section 8a of the German Part‑Time
Retirement Act (Altersteilzeitgesetz) and/or section 7e of the Fourth Book of
the German Social Security Code (Sozialgesetzbuch IV).
“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “New Indebtedness”) incurred in exchange for, or the proceeds of
which are used to extend, refinance, replace, defease, discharge, refund or
otherwise retire for value any other Indebtedness (for purposes of this
definition, the “Refinanced Indebtedness”), provided that (a) the aggregate
principal amount (or accreted value, in the case of Indebtedness issued with
original issue discount) of the New Indebtedness (including undrawn or available
committed amounts) does not exceed the sum of (i) the aggregate principal amount
(or accreted value, in the case of Indebtedness issued with original issue
discount) then outstanding of the Refinanced Indebtedness (including undrawn
-32-

--------------------------------------------------------------------------------

or available committed amounts) plus (ii) an amount necessary to pay all accrued
(including, for purposes of defeasance, future accrued) and unpaid interest on
the Refinanced Indebtedness and any fees, premiums and expenses related to such
exchange or refinancing, (b) the New Indebtedness has a stated maturity that is
no earlier than the stated maturity date of the Refinanced Indebtedness, (c) the
New Indebtedness has a Weighted Average Life to Maturity that is no shorter than
the Weighted Average Life to Maturity of the Refinanced Indebtedness, (d) the
New Indebtedness is not incurred or Guaranteed by any Person that was not an
obligor on the Refinanced Indebtedness unless such Person would have been
permitted under Section 8.01 to be the issuer or guarantor, as applicable, under
a new issuance of such Indebtedness hereunder, in which case such incurrence of
Indebtedness shall be deemed a reduction of the amount permitted under the
applicable Section (if applicable); provided that in the event that the
Refinanced Indebtedness is of the type described in Section 8.01(b), the New
Indebtedness may be Guaranteed by any Obligor and shall be subject to the
Intercreditor Agreement, and (e) if the Refinanced Indebtedness is subordinated
in right of payment or lien priority to the Obligations, the New Indebtedness is
subordinated in right of payment or lien priority, as applicable, to the
Obligations to at least the same extent as the Refinanced Indebtedness.
“Person” means any individual, corporation, company, limited or general
partnership, limited liability company, joint venture, association, joint stock
company, trust, unincorporated organization or other entity, or any Governmental
Authority.
“Plan” means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA and at any time
within the preceding six (6) years has been (a) sponsored, maintained or
contributed to by Parent, any Borrower or any ERISA Affiliate for employees of
Parent, any Borrower or any ERISA Affiliate or (b) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which Parent, any Borrower or any ERISA
Affiliate is or was then making or accruing an obligation to make contributions.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Plan Effective Date” means “Effective Date” as defined in the Plan of
Reorganization.
“Plan of Reorganization” has the meaning specified in the recitals.
“Pledge Agreements” means, collectively, any pledge agreement, charge,
debenture, equitable mortgage over shares or other similar agreement or
instrument in form and substance satisfactory to the Administrative Agent in
favor of the Administrative Agent for the benefit of itself and the other
Secured Parties, in any such case, pursuant to which any Person grants Liens on
any Capital Stock owned by such Person to secure the Secured Obligations.
“Pledged Subsidiary” means a direct Subsidiary of an Obligor that is organized
in a Specified Jurisdiction and is not itself an Obligor.
“PPSA” means the Personal Property Securities Act 2009 (Cth) of Australia.
-33-

--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by DBTCA or an affiliate thereof (for so long as it is the
Administrative Agent) or any successor administrative agent pursuant to
Article X hereto as its prime rate in effect at its principal office in New York
City.  Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective; provided that all
interest and fees in respect of the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
“Principal Financial Officer” means, with respect to any Obligor, any director,
any manager, the chief financial officer, the treasurer, the assistant treasurer
or the principal accounting officer of such Obligor.
“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified Capital Stock” means and refers to any Capital Stock issued by Parent
(and not by one or more of its Subsidiaries) that is not a Disqualified Capital
Stock.
“Real Estate Deliverables” means such Mortgages, title reports or certificates
of title, title insurance policies (with endorsements), evidence of zoning
compliance, property insurance, flood certifications and flood insurance (and,
if applicable, FEMA form acknowledgements of insurance), opinions of counsel,
undertakings of counsel to perfect any Mortgages together with copies of any
applicable duly completed registration forms as may be required to achieve such
perfection, surveys, appraisals, environmental assessments and reports, mortgage
tax affidavits and declarations and other similar information and related
certifications as are requested by, and in form and substance reasonably
acceptable to, the Administrative Agent from time to time.
“Receivables” means any right to payment of Parent or any Restricted Subsidiary
created by or arising from sales of goods, leases of goods or the rendition of
services rendered no matter how evidenced, whether or not earned by performance
(whether constituting accounts, general intangibles, chattel paper or
otherwise).
“Receivables Related Security” means all contracts, contract rights, guarantees
and other obligations related to Receivables, all proceeds and collections of
Receivables and all other assets and security of a type that are customarily
sold or transferred in connection with receivables purchase facilities and
factoring transactions of a type that could constitute Permitted Factoring
Transactions.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
-34-

--------------------------------------------------------------------------------

“Redemption” means, with respect to any Indebtedness, the redemption, purchase,
defeasance, prepayment or other acquisition or retirement for value of such
Indebtedness.  The term “Redeem” has a meaning correlative thereto.
“Redomestication” means:
(a)          any amalgamation, merger, plan or scheme of arrangement, exchange
offer, business combination, reincorporation, reorganization, consolidation or
similar action of the Weatherford Parent Company with or into any other person
(as such term is used in Section 13(d) of the Exchange Act), or of any other
person (as such term is used in Section 13(d) of the Exchange Act) with or into
the Weatherford Parent Company, or the sale, distribution or other disposition
(other than by lease) of all or substantially all of the properties or assets of
the Weatherford Parent Company and its Subsidiaries taken as a whole to any
other person (as such term is used in Section 13(d) of the Exchange Act);
(b)          any continuation, discontinuation, domestication, redomestication,
amalgamation, merger, plan or scheme of arrangement, exchange offer, business
combination, reincorporation, reorganization, consolidation or similar action of
the Weatherford Parent Company, pursuant to the law of the jurisdiction of its
organization and of any other jurisdiction; or
(c)          the formation of a Person that becomes, as part of the transaction
or series of related transactions, the direct or indirect owner of 100% of the
voting shares of the Weatherford Parent Company (the “New Weatherford Parent”);
if, as a result thereof:
(x)          in the case of any action specified in clause (a), the entity that
is the surviving, resulting or continuing Person in such amalgamation, merger,
plan or scheme of arrangement, exchange offer, business combination,
reincorporation, reorganization, consolidation or similar action, or the
transferee in such sale, distribution or other disposition;
(y)          in the case of any action specified in clause (b), the entity that
constituted the Weatherford Parent Company immediately prior thereto (but
disregarding for this purpose any change in its jurisdiction of organization);
or
(z)          in the case of any action specified in clause (c), the New
Weatherford Parent,
(in any such case, the “Surviving Person”) is a corporation or other entity,
validly incorporated or formed and existing in good standing (to the extent the
concept of good standing is applicable) (1) under the laws of the State of
Delaware or another State of the United States, England and Wales, Scotland,
Northern Ireland, Ireland, Canada or The Kingdom of the Netherlands, or (2) with
the consent of all of the Lenders (such consent not to be unreasonably withheld
(but, in each case, only to the extent that (x) each Lender can legally do
business with, and commit to extend credit to, and receive Guarantees (and
payments in respect thereof) from, an entity organized in such member country
and (y) doing business with and receiving Guarantees (and payments in respect
thereof) from such entity would not result in any material adverse tax,
regulatory or legal consequences to any Lender), under the laws of any other
jurisdiction; provided that (I) each class of Capital Stock of the Surviving
Person issued and outstanding immediately following such
-35-

--------------------------------------------------------------------------------

action, and giving effect thereto, shall be beneficially owned by substantially
the same Persons, in substantially the same percentages, as was the Capital
Stock of the entity constituting the Weatherford Parent Company immediately
prior thereto (provided that in no event shall a Change of Control result from
any of the actions specified in clauses (a) through (c) above), and (II) the
Surviving Person shall have delivered to the Administrative Agent:
(i)          a certificate to the effect that, both before and after giving
effect to such transaction, no Default or Event of Default exists;
(ii)          an opinion, reasonably satisfactory in form, scope and substance
to the Administrative Agent, of counsel reasonably satisfactory to the
Administrative Agent, addressing such matters in connection with the
Redomestication as the Administrative Agent or any Lender may reasonably
request;
(iii)          if applicable, the documents required by Section 8.02(b); and
(iv)          if the Surviving Person is the New Weatherford Parent, (A) an
instrument whereby such Person unconditionally guarantees the Obligations for
the benefit of the Credit Parties and (B) an instrument whereby such Person
becomes a party to this Agreement and assumes all rights and obligations
hereunder of the entity constituting the Weatherford Parent Company immediately
prior to the transactions described above, in each case in form and substance
reasonably satisfactory to the Administrative Agent.
“Register” has the meaning specified in Section 11.05(b)(iv).
“Regulation D” means Regulation D of the Board (respecting reserve
requirements), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board (respecting eligible securities
and margin requirements), as the same is from time to time in effect, and all
official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board (respecting margin credit
extended by banks), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board (respecting borrowers who obtain
margin credit), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having LC Exposures and unused
Commitments representing more than fifty percent (50%) of the sum of the Total
LC Exposure and unused Commitments at such time; provided that the LC Exposure
of, and unused
-36-

--------------------------------------------------------------------------------

Commitment of, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Requirement of Law” means, as to any Person, any law (including common law),
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.
“Responsible Officer” means, with respect to any Obligor, any authorized board
member, any director, any manager, the president, the chief financial officer,
the treasurer, the assistant treasurer, the principal accounting officer or any
vice president with responsibility for financial or accounting matters of such
Obligor, or an individual specifically authorized by the Board of Directors of
such Obligor to sign on behalf of such Obligor.
“Restricted Obligations” has the meaning specified in Section 4.04(a).
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) on account of any Capital Stock of Parent or
any Restricted Subsidiary, (b) any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Capital Stock of Parent or any Restricted Subsidiary, (c) any voluntary
Redemption of any Indebtedness prior to the stated maturity thereof or (d) any
payment in violation of any subordination terms of any Indebtedness.
“Restricted Subsidiary” means any Subsidiary of Parent that is not an
Unrestricted Subsidiary.  For the avoidance of doubt, each Borrower and each
Guarantor (other than Parent) shall be a Restricted Subsidiary.
“Restrictive Agreement” means any agreement or other arrangement that prohibits,
limits, restricts or imposes any condition upon the ability of any Obligor to
create, incur or permit to exist any Lien upon any of its property or assets (a)
in favor of the Administrative Agent and the Lenders to secure any of the
Secured Obligations, or (b) in favor of the Senior Secured Notes Trustee and the
Senior Secured Notes Secured Parties to secure any of the Senior Secured Notes.
“Revaluation Date” means each of the following:  (a) on the fifteenth day of
each calendar month (or the following Business Day if such day is not a Business
Day), and (c) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require as a result of
fluctuations in the relevant currency exchange rates or the occurrence and
continuation of an Event of Default.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., or
any successor to the ratings agency business thereof.
-37-

--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, the Hong Kong Monetary Authority, Her Majesty’s Treasury of
the United Kingdom, the Canadian government (or any agency thereof), the
Australian Department of Foreign Affairs and Trade or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom, any European Union member state, the Hong Kong Monetary
Authority, the Australian Commonwealth Government, any governmental authority of
Canada under the Special Economics Measures Act (Canada) or other applicable
Canadian legislation or any other relevant sanctions authority.
“SEC” means the United States Securities and Exchange Commission, or any
governmental authority succeeding to the functions of said Commission.
“Secured Liquidity” means, as of any date of determination, the aggregate amount
of Unrestricted Cash and Cash Equivalents of the Obligors at such date that are
held in a deposit account or securities account subject to a perfected first
priority lien in favor of the Administrative Agent.
“Secured Obligations” means (a) all Obligations, and (b) all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the term “Swap Obligations” shall (i) not
include, with respect to any Obligor, any Excluded Swap Obligations of such
Obligor, and (ii) include (1) any Swap Obligations owing to one or more Lenders
or their respective Affiliates under a Swap Agreement in effect prior to the
Effective Date, and (2) any Swap Obligations owing to one or more Lenders or
their respective Affiliates notwithstanding such party is no longer a Lender or
an Affiliate of a Lender.
 “Secured Parties” means the holders of the Secured Obligations from time to
time and shall include (a) each Lender in respect of its participations in
Letters of Credit, (b) each Issuing Bank in respect of its Letters of Credit,
(c) each Lender and Affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Parent and any
of its Restricted Subsidiaries, (d) the Administrative Agent, and the Lenders in
respect of all other present and future obligations and liabilities constituting
Secured Obligations of Parent and each Restricted Subsidiary of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (e) each Indemnitee in respect of the obligations and liabilities of
the Borrowers to such Person hereunder and under the other Loan Documents
-38-

--------------------------------------------------------------------------------

constituting Secured Obligations, and (f) their respective successors and (in
the case of a Lender, permitted) transferees and assigns.
“Security Agreements” means, collectively, (a) the agreements and other
instruments described on Schedule 1.01C hereto, (b) the U.S. Security Agreement
and the Canadian Security Agreement and (c) any other security agreement,
debenture, mortgage, charge or other similar agreement in form and substance
satisfactory to the Administrative Agent in favor of the Administrative Agent
for the benefit of itself and the other Secured Parties, in any such case,
pursuant to which any Obligor grants Liens on the property of such Obligor to
secure the Secured Obligations.
“Security Trust Deed” means the Security Trust Deed to be entered into among the
Borrowers, the Administrative Agent, the Lenders and the LC Australian
Collateral Agent.
“Senior Secured Notes” means the senior secured notes of WIL-Bermuda due 2024 in
an initial aggregate principal amount of $500,000,000 issued on the Amendment
No. 1 Effective Date pursuant to the Senior Secured Notes Indenture.
“Senior Secured Notes Indenture” means the indenture dated as of August 28,
2020, among the Senior Secured Notes Trustee, WIL-Bermuda and the guarantors
party thereto, together with all instruments and other agreements in connection
therewith, as amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, to the extent not prohibited under the Loan
Documents.
“Senior Secured Notes Secured Parties” means the First Lien Notes Secured
Parties (as defined in the Senior Secured Notes Indenture).
“Senior Secured Notes Trustee” means Wilmington Trust, National Association.
“Solvent” means, in reference to any Person as of any date, (a) the fair value
of the assets of such Person, at a fair valuation, will, as of such date, exceed
its debts and liabilities (subordinated, contingent or otherwise), (b) the
present fair saleable value of the property of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities (subordinated, contingent or
otherwise), as such debts and other liabilities become absolute and matured,
(c) such Person will, as of such date, be able to pay its debts and liabilities
(subordinated, contingent or otherwise), as such debts and liabilities become
absolute and matured, and (d) such Person will not, as of such date, have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.
“Specified Disposition” means any Disposition of property described in Schedule
8.05(d) to this Agreement.
“Specified Eligible Deposit Account” means, with respect to any Obligor, such
Obligor’s deposit accounts located in an Eligible Jurisdiction; provided that,
if any such deposit account of an Obligor located in an Eligible Jurisdiction
becomes subject to a deposit account control agreement, such deposit account
shall cease to be a Specified Eligible Deposit Account.
-39-

--------------------------------------------------------------------------------

“Specified Event of Default” means any Event of Default described in any of
Sections 9.01(a), 9.01(c) (but only with respect to Section 7.01(a) and
Section 7.01(b)), 9.01(h) and 9.01(i).
“Specified Ineligible Deposit Account” means, with respect to any Obligor, any
such Obligor’s deposit accounts located in an Ineligible Jurisdiction.
“Specified Jurisdiction” means (a) the United States of America (or any state
thereof), Canada (or any province or territory thereof), the United Kingdom,
Ireland, Switzerland, Luxembourg, Bermuda, the British Virgin Islands, the
Netherlands, Argentina, Australia, Norway, Germany, Panama and certain other
jurisdictions to be identified from time to time by the Required Lenders in
accordance with Section 7.08(b) and (b) any “Specified Jurisdiction” under the
Senior Secured Notes Indenture.  In no event shall any Excluded Jurisdiction be
or become a Specified Jurisdiction.
“Specified Senior Indebtedness” means all Funded Indebtedness (which for
purposes of Section 8.01(j) only, shall also include Indebtedness of any type
described in clause (c) of the definition of “Indebtedness”) of the Obligors.
“Specified State” means each jurisdiction of organization of the Obligors, other
than any Excluded Jurisdiction.
“Stated Cash Collateralization Date” means the date that is 180 days before the
Maturity Date.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the Board.  Letter of Credit fees set
forth in Section 3.01 shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subordinated” means, with respect to any Indebtedness or Guarantee of
Indebtedness, that such Indebtedness or Guarantee is contractually subordinated
to the Obligations on terms acceptable to the Administrative Agent after taking
into consideration such factors as the Administrative Agent may deem relevant to
such determination.
“Subordinated Indebtedness” means any Indebtedness that is Subordinated.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Capital Stock having ordinary voting power to elect a majority of
the Board of Directors of such corporation, partnership, limited liability
company, or other entity.  Unless the context otherwise clearly
-40-

--------------------------------------------------------------------------------

requires, references in this Agreement to a “Subsidiary” or the “Subsidiaries”
refer to a Subsidiary or the Subsidiaries of Parent.
“Surviving Person” has the meaning specified in the definition of
“Redomestication”.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Parent or its
Subsidiaries shall be a Swap Agreement. Notwithstanding anything to the contrary
set forth herein, Angolan Bond Investments and Argentine Bond Investments shall
be deemed to be Swap Agreements.
“Swap Obligation” means, with respect to any Obligor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swiss Borrower” means any Borrower organized under the laws of Switzerland or,
if different, deemed resident in Switzerland for Swiss Withholding Tax purposes.
“Swiss Federal Tax Administration” means the tax authorities referred to in
article 34 of the Swiss Federal Act on Withholding Tax (Bundesgesetz über die
Verrechnungssteuer vom 13. Oktober 1965, SR 642.21).
“Swiss Guarantor” means any Guarantor incorporated in Switzerland and/or having
its registered office in Switzerland and/or qualifying as a Swiss resident
pursuant to art 9 of the Swiss Withholding Tax Act.
“Swiss Guidelines” means, together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), circular letter No. 47 in relation to bonds of 25 July 2019
(1-047-V-2019) (Kreisschreiben Nr. 47 “Obligationen” vom 25. Juli 2019),
guideline S-02.130.1 in relation to money market instruments and book claims of
April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere und
Buchforderungen inländischer Schuldner), circular letter No. 46 of 24 July 2019
(1-046-VS-2019) in relation to syndicated credit facilities (Kreisschreiben Nr.
46 “Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen” vom 24. Juli 2019), circular letter No. 34 of
26 July 2011 (1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34
“Kundenguthaben” vom 26. Juli 2011), the circular letter No. 15 of 3 October
2017 (1-015-DVS-2017) in relation to bonds and derivative financial instruments
as subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 3. Oktober 2017) and the
notification regarding credit balances in groups (Mitteilung 010-DVS-2019 of
February 2019 betreffend “Verrechnungssteuer: Guthaben im Konzern”), each as
issued, and as amended or replaced from
-41-

--------------------------------------------------------------------------------

time to time by the Swiss Federal Tax Administration, or as applied in
accordance with a tax ruling (if any) issued by the Swiss Federal Tax
Administration, or as substituted or superseded and overruled by any law,
statute, ordinance, regulation, court decision or the like as in force from time
to time.
“Swiss Non-Bank Rules” means, together, the Swiss Twenty Non-Bank Rule and the
Swiss Ten Non-Bank Rule.
“Swiss Non-Qualifying Lender” means a person which does not qualify as a Swiss
Qualifying Lender.
“Swiss Obligor” means a Swiss Borrower or a Swiss Guarantor.
“Swiss Qualifying Lender” means (a) a bank as defined in the Swiss Federal Code
for Banks and Savings Banks dated 8 November 1934 (Bundesgesetz über die Banken
und Sparkassen) as amended from time to time or (b) a person or entity which
effectively conducts banking activities with its own infrastructure and staff as
its principal business purpose and which has a banking license in full force and
effect issued in accordance with the banking laws in force in its jurisdiction
of incorporation, or if acting through a branch, issued in accordance with the
banking laws in the jurisdiction of such branch, all and in each case in
accordance with the Swiss Guidelines or the applicable legislation or
explanatory notes addressing the same issues that are in force at such time.
“Swiss Security Documents” means the Security Agreements governed by the laws of
Switzerland.
“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of Lenders
other than Swiss Qualifying Lenders of a Swiss Obligor under this Agreement must
not at any time exceed ten (10); in each case in accordance with the meaning of
the Swiss Guidelines or the applicable legislation or explanatory notes
addressing the same issues that are in force at such time.
“Swiss Twenty Non-Bank Rule” means the rule that the aggregate number of
creditors other than Swiss Qualifying Lenders of a Swiss Obligor under all its
outstanding debts relevant for the classification as debentures
(Kassenobligation) (within the meaning of the Swiss Guidelines), including any
Letters of Credit issued under this Agreement to a Swiss Borrower, must not at
any time exceed twenty (20), in each case in accordance with the meaning of the
Swiss Guidelines or the applicable legislation or explanatory notes addressing
the same issues that are in force at such time.
“Swiss Withholding Tax” means taxes imposed under the Swiss Withholding Tax Act.
“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.
“Taxes” means taxes, levies, imposts, duties, fees, assessments or other charges
of whatever nature now or hereafter imposed by any taxing authority, and all
interest, penalties or similar liabilities with respect thereto.
-42-

--------------------------------------------------------------------------------

“Testing Period” means any period of four consecutive Fiscal Quarters (whether
or not such quarters are all within the same Fiscal Year).
“Total LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent
of the aggregate undrawn amount of all outstanding Letters of Credit at such
time plus (b) the Dollar Equivalent of the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrowers
at such time.
“Total Specified Asset Value” means, as of any date of determination, the book
value of all assets of Parent and its Restricted Subsidiaries on a consolidated
basis as of such date.
“Transactions” means the transactions contemplated by the Agreement, the Loan
Documents, the ABL Credit Agreement, the ABL Credit Documents, the Exit Senior
Notes, the Exit Senior Notes Indenture, and the occurrence of the Plan Effective
Date in connection with the Plan of Reorganization and all related transactions.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“UK Bail-In Legislation” means, to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD, Part 1
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).
“UK Obligor” means the Obligors incorporated in any legal jurisdiction of the
United Kingdom.
“Unrestricted Cash” means, as of the date of determination, all cash and Cash
Equivalents of the Obligors that are not “restricted” for purposes of GAAP
(other than any Liens arising under the Loan Documents or Indebtedness incurred
under Section 8.01(p)).
“Unrestricted Subsidiary” means (a) any Subsidiary which Parent has designated
in writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant
to Section 7.09 and (b) any direct or indirect Subsidiary of any Subsidiary
described in clause (a), in each case that meets the following requirements:
(i)          such Subsidiary shall have no Indebtedness with recourse to Parent
or any Restricted Subsidiary;
(ii)          such Subsidiary is not party to any agreement, contract,
arrangement or understanding with Parent or any Restricted Subsidiary that
violates Section 8.09;
(iii)          such Subsidiary is a Person with respect to which neither Parent
nor any of its Restricted Subsidiaries has any direct or indirect obligation
(A) to subscribe for additional Capital Stock of such Person or (B) to maintain
or preserve such Person’s
-43-

--------------------------------------------------------------------------------

financial condition or to cause such Person to achieve any specified levels of
operating results (it being understood that any contractual arrangements between
Parent or any of its Restricted Subsidiaries and such Subsidiary pursuant to
which such Subsidiary sells products or provides services to Parent or such
Restricted Subsidiary in the ordinary course of business are not included in
this clause (B));
(iv)          such Subsidiary does not, either individually or together with
other Subsidiaries that are designated as Unrestricted Subsidiaries, own or
operate, directly or indirectly, all or substantially all of the assets of
Parent and its Subsidiaries; and
(v)          such Subsidiary does not hold any Capital Stock in, or any
Indebtedness of, Parent or any Restricted Subsidiary.
If at any time any Unrestricted Subsidiary fails to meet the preceding
requirements to be an Unrestricted Subsidiary, it shall thereafter be a
Restricted Subsidiary for purposes of this Agreement and any Indebtedness, Liens
and Investments of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary as of such date and, if such Indebtedness, Liens or
Investments are not permitted to be incurred as of such date hereunder, an Event
of Default shall exist.
“U.S. Qualifying Lender” means a Person that is entitled to receive, as of the
Effective Date or upon becoming a party to the Loan Documents, payments of
interest without the imposition of U.S. federal withholding tax (by statute or
treaty) on payments of interest treated as being from sources within the United
States for U.S. federal income tax purposes.
“U.S. Security Agreement” means that certain U.S. Security Agreement, dated as
of the Effective Date, by and among the Obligors listed on the signature pages
thereto, and the Administrative Agent, listed on Schedule 1.01C hereto in
substantially the form attached hereto as Exhibit H.
“VAT” means (a) any Tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other Tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere, including, but not
limited to, any tax imposed in compliance with the Swiss Federal Act on Value
Added Tax of 12 June 2009 as amended from time to time.
“Weatherford Parent Company” means Parent or, if a Redomestication has occurred
subsequent to the Effective Date and prior to the event in question on the date
of determination, the Surviving Person resulting from such Redomestication.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
-44-

--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of a Person means any Restricted Subsidiary of which
all issued and outstanding Capital Stock (excluding directors’ qualifying shares
or similar jurisdictional requirements) is directly or indirectly owned by such
Person.  Unless the context otherwise clearly requires, references in this
Agreement to a “Wholly-Owned Subsidiary” or the “Wholly‑Owned Subsidiaries”
refer to a Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries of Parent.
“WIL-Bermuda” has the meaning specified in the introductory paragraph of this
Agreement.
“WIL-Delaware” has the meaning specified in the introductory paragraph of this
Agreement.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“WOFS” means WOFS Assurance Limited, a Bermuda exempted company.
“Write-down and Conversion Powers” means: (a) in relation to any Bail-In
Legislation described in the EU Bail-In Legislation Schedule from time to time,
the powers described as such in relation to that Bail-In Legislation in the EU
Bail-In Legislation Schedule; (b) in relation to any other applicable Bail-In
Legislation: (i) any powers under that Bail-In Legislation to cancel, transfer
or dilute shares issued by a person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and (ii)
any similar or analogous powers under that Bail-In Legislation; and (c) in
relation to any UK Bail-In Legislation: (i) any powers under that UK Bail-In
Legislation to cancel, transfer or dilute shares issued by a person that is a
bank or investment firm or other financial institution or affiliate of a bank,
investment firm or other financial institution, to cancel, reduce, modify or
change the form of a liability of such a person or any contract or instrument
under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that UK Bail-In Legislation that are related to or
ancillary to any of those powers; and (ii) any similar or analogous powers under
that UK Bail-In Legislation.
SECTION 1.02          Accounting Terms; Changes in GAAP.
(a)          Except as otherwise expressly provided herein, all accounting and
financial terms used herein and not otherwise defined herein and the compliance
with each covenant contained herein which relates to financial matters shall be
determined in accordance with GAAP as in effect from time to time; provided
that, if Parent notifies the Administrative Agent that Parent
-45-

--------------------------------------------------------------------------------

requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies
Parent that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
(b)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, for purposes of calculations made pursuant to the terms of
this Agreement or any other Loan Document, GAAP will be deemed to treat leases
that would have been classified as operating leases in accordance with generally
accepted accounting principles in the United States as in effect on December 31,
2018 in a manner consistent with the treatment of such leases under generally
accepted accounting principles in the United States of America as in effect on
December 31, 2018, notwithstanding any modifications or interpretive changes
thereto that may occur thereafter.
(c)          Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Parent or any Subsidiary at “fair value”, as defined therein, and
(ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.
(d)          All pro forma computations required to be made hereunder giving
effect to any acquisition or Disposition, or issuance, incurrence or assumption
of Indebtedness, or other transaction shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or Disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred, unless otherwise expressly provided hereunder, on the first day of
the period of four consecutive Fiscal Quarters ending with the most recent
Fiscal Quarter for which financial statements shall have been delivered pursuant
to Section 7.01(a) or Section 7.01(b) and, to the extent applicable, to the
historical earnings and cash flows associated with the assets acquired or
disposed of (but without giving effect to any synergies or cost savings) and any
related incurrence or reduction of Indebtedness, all in accordance with Article
11 of Regulation S-X under the Securities Act.  If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).
-46-

--------------------------------------------------------------------------------

SECTION 1.03          Interpretation.
(a)          In this Agreement unless the context indicates otherwise:
(i)          the definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined;
(ii)          any pronoun shall include the corresponding masculine, feminine
and neuter forms;
(iii)          the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement in its entirety and not to any particular
Article, Section or other subdivision hereof;
(iv)          any reference to any Person includes such Person’s successors and
assigns, including any Person that becomes a successor to Parent as a result of
a Redomestication, and reference to a Person in a particular capacity excludes
such Person in any other capacity or individually, provided that nothing in this
clause (iv) is intended to authorize any assignment not otherwise permitted by
this Agreement;
(v)          any reference to any agreement, document or instrument (including
this Agreement) means such agreement, document or instrument as amended,
restated, amended and restated, supplemented or otherwise modified and in effect
from time to time (subject to any restrictions on such amendments, restatements,
amendments and restatements, supplements or other modifications set forth herein
or in any other Loan Document);
(vi)          any reference to any Article, Section, page, Schedule or Exhibit
means such Article, Section or page hereof or such Schedule or Exhibit hereto;
(vii)          the words “including”, “include” and “includes” shall be deemed
to be followed by the phrase “without limitation” and the term “or” is not
exclusive;
(viii)          with respect to the determination of any period of time, except
as expressly provided to the contrary, the word “from” means “from and
including” and the word “to” means “to but excluding”;
(ix)          the word “will” shall be construed to have the same meaning and
effect as the word “shall”;
(x)          any reference to any law, rule or regulation means such as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time; and
(xi)          the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
-47-

--------------------------------------------------------------------------------

(b)          The Article and Section headings herein and in the Table of
Contents are for convenience only and shall not affect the construction hereof.
(c)          No provision of this Agreement shall be interpreted or construed
against any Person solely because that Person or its legal representative
drafted such provision.
(d)          Unless otherwise specified herein, (i) all dollar amounts expressed
herein shall refer to Dollars and (ii) for purposes of calculating compliance
with the terms of this Agreement and the other Loan Documents (including for
purposes of calculating compliance with the covenants), each obligation or
calculation shall be converted to its Dollar Equivalent.
SECTION 1.04          LLC Divisions.  For all purposes under the Loan Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws):  (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Capital
Stock at such time.
SECTION 1.05          Luxembourg Terms.  In this Agreement, in respect of any
Luxembourg Obligor or any other entity which is organized under the laws of the
Grand-Duchy of Luxembourg or has its “centre of main interests” (as that term is
used in Article 3(1) of the Regulation (EU) 2015/848 of the European Parliament
and of the Council of 20 May 2015 on insolvency proceedings (recast)) in
Luxembourg, a reference to:
(a)          a “liquidator”, “trustee”, “custodian”, “compulsory manager”,
“receiver”, “administrative receiver”, “administrator” or “similar officer”
includes any:
(i)          juge-commissaire or insolvency receiver (curateur) appointed under
the Luxembourg Commercial Code;
(ii)          liquidateur appointed under Articles 1100-1 to 1100-15 (inclusive)
of the Luxembourg act dated 10 August 1915 on commercial companies, as amended;
(iii)          juge-commissaire or liquidateur appointed under Article 1200-1 of
the Luxembourg act dated 10 August 1915 on commercial companies, as amended;
(iv)          commissaire appointed under the Grand-Ducal decree of 24 May 1935
on the controlled management regime or under Articles 593 to 614 (inclusive) of
the Luxembourg Commercial Code; and
(v)          juge délégué appointed under the Luxembourg act of 14 April 1886 on
the composition to avoid bankruptcy, as amended; and
(b)          a “winding-up”, “administration”, “liquidation” or “dissolution”
includes, without limitation, bankruptcy (faillite), liquidation, composition
with creditors (concordat préventif de faillite), moratorium or reprieve from
payment (sursis de paiement) and controlled management (gestion contrôlée).
-48-

--------------------------------------------------------------------------------

SECTION 1.06          Dutch Terms.  In this Agreement, in respect of any entity
which is organized under the laws of the Netherlands or has its “centre of main
interests” (as that term is used in Article 3(1) of the Regulation (EU) 2015/848
of the European Parliament and of the Council of 20 May 2015 on insolvency
proceedings (recast)) in the Netherlands, a reference to:
(a)          “the Netherlands” means the European part of the Kingdom of the
Netherlands and “Dutch” means in or of the Netherlands;
(b)          a “security interest”, “security” or “lien” includes any mortgage
(hypotheekrecht), pledge (pandrecht), retention of title arrangement
(eigendomsvoorbehoud), right of retention (recht van rententie), right to
reclaim goods (recht van reclame) and any right in rem (beperkt recht) created
for the purpose of granting security (goederenrechtelijke zekerheid);
(c)          a “winding-up”, “administration” or “dissolution” includes declared
bankrupt (failliet verklaard) or dissolved (ontbonden);
(d)          a “moratorium” includes surseance van betaling or voorlopige
surseance van betaling and a “moratorium is declared” includes surseance
verleend or voorlopige surseance verleend;
(e)          a “liquidator”, “receiver”, “administrative receiver”,
“conservator”, “trustee”, “administrator”, “compulsory manager”, “custodian”,
“assignee for the benefit of creditors” or similar Person includes a curator, a
beoogd curator or a bewindvoerder;
(f)          an “attachment” includes an executoriaal beslag or conservatoir
beslag;
 (g)          “any applicable federal, state or foreign bankruptcy, insolvency,
reorganization or other similar law” or “any proceedings for the bankruptcy,
dissolution, liquidation or winding up” includes a Person having filed a notice
under Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet
1990) or Section 60 of the Social Insurance Financing Act of the Netherlands
(Wet Financiering Sociale Verzekeringen) in conjunction with Section 36 of the
Tax Collection Act of the Netherlands (Invorderingswet 1990); and
(h)          a “decree or order for relief in respect of any Obligor or any
Material Subsidiary in an involuntary case or proceeding under any applicable
federal, state or foreign bankruptcy, insolvency, reorganization or other
similar law” includes any insolvency proceedings within the meaning of the
Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May
2015 on insolvency proceedings (recast) listed or to be listed in Annex A
thereto.
SECTION 1.07          Centre of Main Interest.
(a)          In the case of Parent, on the Effective Date, for the purposes of
Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May
2015 on insolvency proceedings (recast), its “centre of main interest” (as that
term is used in Article 3(1) of the European Insolvency Regulation) is situated
in the State of Texas in the United States of America.
-49-

--------------------------------------------------------------------------------

(b)          In the case of any Person incorporated in the Netherlands, on the
Effective Date, for the purposes of Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast),
its “centre of main interest” (as that term is used in Article 3(1) of the
European Insolvency Regulation) is situated in the Netherlands.
SECTION 1.08          Quebec Terms.  For purposes of any assets, liabilities or
entities located in the Province of Québec and for all other purposes pursuant
to which the interpretation or construction of this Agreement may be subject to
the laws of the Province of Québec or a court or tribunal exercising
jurisdiction in the Province of Québec, (a) “personal property” shall include
“movable property”, (b) “real property” or “real estate” shall include
“immovable property”, (c) “tangible property” shall include “corporeal
property”, (d) “intangible property” shall include “incorporeal property”,
(e) “security interest”, “mortgage” and “lien” shall include a “hypothec”,
“right of retention”, “prior claim”, “reservation of ownership” and a resolutory
clause, (f) all references to filing, perfection, priority, remedies,
registering or recording under the Uniform Commercial Code or a Personal
Property Security Act shall include publication under the Civil Code of Québec,
(g) all references to “perfection” of or “perfected” liens or security interest
shall include a reference to an “opposable” or “set up” hypothec as against
third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall include a “right of compensation”, (i) “goods” shall include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall include a “mandatary”,
(k) “construction liens” or “mechanics, materialmen, repairmen, construction
contractors or other like Liens” shall include “legal hypothecs” and “legal
hypothecs in favour of persons having taken part in the construction or
renovation of an immovable”, (l) “joint and several” shall include “solidary”,
(m) “gross negligence or wilful misconduct” shall be deemed to be “intentional
or gross fault”, (n) “beneficial ownership” shall include “ownership on behalf
of another as mandatary”, (o) “easement” shall include “servitude”,
(p) “priority” shall include “rank” or “prior claim”, as applicable,
(q) “survey” shall include “certificate of location and plan”, (r) “state” shall
include “province”, (s) “fee simple title” shall include “absolute ownership”
and “ownership” (including ownership under a right of superficies),
(t) “accounts” shall include “claims”, (u) “legal title” shall include “holding
title on behalf of an owner as mandatory or prete-nom”, (v) “ground lease” shall
include “emphyteusis” or a “lease with a right of superficies”, as applicable,
(w) “leasehold interest” shall include a “valid lease”, (x) “lease” shall
include a “leasing contract” and (y) “guarantee” and “guarantor” shall include
“suretyship” and “surety”, respectively.  The parties hereto confirm that it is
their wish that this Agreement and any other document executed in connection
with the transactions contemplated herein be drawn up in the English language
only and that all other documents contemplated thereunder or relating thereto,
including notices, may also be drawn up in the English language only.  Les
parties aux présentes confirment que c’est leur volonté que cette convention et
les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.
-50-

--------------------------------------------------------------------------------

ARTICLE II
COMMITMENTS
SECTION 2.01          Termination and Reduction of Commitments.
(a)          Termination of Commitments on the Maturity Date.
(i)          On the Maturity Date (if the Commitments have not been terminated
in full earlier in accordance with the terms hereof), (x) the Borrowers shall
pay to each Lender all amounts then payable to such Lender under this Agreement
and (y) such Lender’s Commitment (and, in the case of a Lender that is an
Issuing Bank, such Issuing Bank’s LC Commitment) shall automatically terminate.
(ii)          The Borrowers shall, on the Maturity Date, cash collateralize, for
the benefit of the applicable Issuing Banks, the Borrowers’ obligations
corresponding to the LC Exposure associated with each Letter of Credit,
including any Extended Expiration Letter of Credit, in accordance with the
procedures set forth in Section 3.01(k)(i) (and the cash so deposited shall be
held, invested and applied by such Issuing Bank in a manner consistent with the
investment and other procedures described in Section 3.01(k)) until the
expiration and termination of such Letter of Credit.
(b)          Voluntary Reduction of Commitments.
(i)          At their option, the Borrowers may at any time terminate, or from
time to time reduce, the Commitments, provided that (A) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (B) the Borrowers shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment in accordance
with Section 2.03, the Total LC Exposure would exceed the Aggregate Commitments.
(ii)          The Borrowers shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under Section 2.01(b)(i) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrowers
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Borrowers may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
closing of a securities offering, in which case such notice may be revoked by
the Borrowers (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments shall be permanent.  Except as expressly set
forth in the Loan Documents, each reduction of Commitments shall be made ratably
among the Lenders in accordance with their respective applicable Commitments.
-51-

--------------------------------------------------------------------------------

SECTION 2.02          Repayment of Obligations; Evidence of Debt.
(a)          The Borrowers hereby unconditionally promise to pay in immediately
available funds to the Administrative Agent for the account of each Lender all
outstanding Obligations on the Maturity Date in accordance with Section 2.08(a).
(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Letter of Credit made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
(c)          The Administrative Agent shall maintain accounts in which it shall
record the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.
(d)          The entries made in the accounts maintained pursuant to this
Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Obligations in
accordance with the terms of this Agreement.
SECTION 2.03          Prepayment of Obligations.
(a)          On the date that a Change of Control occurs, the Commitments shall
terminate and the Borrowers shall, subject to Section 2.08(a), (i) repay all
outstanding Obligations in immediately available funds, and (ii) deposit in the
LC Collateral Account an amount in cash required by Section 3.01(k)(i).
(b)          If at any time (including concurrently with or immediately after
giving effect to any reduction of the Lenders’ Commitments pursuant to
Section 2.01) the Total LC Exposure exceeds the Aggregate Commitments, the
Borrowers shall, within two Business Days, cash collateralize LC Exposures in
accordance with Section 2.08(a) and the procedures set forth in
Section 3.01(k)(i) in an amount equal to such excess.
SECTION 2.04          Fees.
(a)          The Borrowers, jointly and severally, agree to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue during the period from and including the Effective Date to but excluding
the date on which such Lender’s Commitment terminates, at the Facility Fee Rate
on the average daily amount of the unused Commitment of such Lender.  Facility
fees accrued through and including the last day of March, June, September and
December of each year, shall be payable in arrears in Dollars on the fifth
Business Day after such last date and on the date on which the aggregate
Commitments terminate and on the Maturity Date, with payment commencing on April
7, 2020; provided that any facility fees accruing after the date on which the
aggregate Commitments terminate shall be payable on demand.  All facility fees
shall be computed on the basis of a year of 360 days, as applicable, and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
-52-

--------------------------------------------------------------------------------

(b)          The Borrowers agree to pay (subject to Section 2.08(a)):
(i)          to the Administrative Agent, for the account of each Lender in
accordance with its Applicable Percentage, a participation fee with respect to
the Lenders’ participations in Letters of Credit, which shall accrue at the LC
Participation Fee Rate on
the average daily Dollar Equivalent of the maximum amount available to be drawn
under each such Letter of Credit (whether or not any increase in respect thereof
has taken effect) during the period from and including the date of issuance of
each such Letter of Credit to but excluding the earlier of (1) the date on which
such Letter of Credit expires or terminates and (2) the Maturity Date (the “LC
Participation Fee”); and
(ii)          to each Issuing Bank, for its own account, a fronting fee with
respect to each Letter of Credit issued by such Issuing Bank, which shall accrue
at the rate of 0.125% per annum on the average daily Dollar Equivalent amount
available to be drawn under such Letter of Credit during the period from and
including the date of issuance of such Letter of Credit to but excluding the
date on which such Letter of Credit expires or terminates, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of such Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable in arrears
in Dollars on the fifth Business Day after such last day, with payment
commencing on April 7, 2020; provided that all such fees shall be payable to the
Lenders on the Maturity Date, to all Lenders on any other date on which the
aggregate Commitments terminate, and any such fees accruing after the date on
which the aggregate Commitments terminate shall be payable on demand.  Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable in
Dollars within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days, as applicable, and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day) other than as set forth in the definition of “Prime
Rate”.  The amount of participation and fronting fees payable hereunder shall be
set forth in a written invoice or other notice delivered to the Borrowers by the
Administrative Agent or, in the case of fronting fees, by the applicable Issuing
Bank.
(c)          The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between themselves and the Administrative Agent.
(d)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds in Dollars, to the Administrative Agent (or to any
Issuing Bank, in the case of fees payable to it) for ratable distribution, in
the case of facility fees, utilization fees and participation fees to the extent
described in this Section 2.04, to the applicable Lenders.  Fees paid shall not
be refundable under any circumstances (unless otherwise agreed by the
Administrative Agent with respect to fees payable to the Administrative Agent
for its own account).
-53-

--------------------------------------------------------------------------------

SECTION 2.05          Interest.
(a)          Notwithstanding the foregoing, if any Event of Default has
occurred  and is continuing, including if any reimbursement obligation, any fee,
(including the fronting fee, the facility fee and the LC Participation Fee), or
other amount payable by the Borrowers hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, all Obligations shall bear
interest, after as well as before judgment, at a rate per annum equal to 2.000%
plus the rate otherwise applicable to such amount.
(b)          Accrued interest shall be payable in arrears in immediately
available funds on the fifth Business Day after the last day of March, June,
September and December of each year and upon termination of the Commitments with
payment commencing on April 7, 2020; provided
that (i) interest accrued pursuant to Section 2.05(a) shall be payable on
demand, and (ii) in the event of any repayment or prepayment of any Obligations,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment.
(c)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed as set forth in the definition of “Prime Rate”.  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent in accordance with the terms hereof, and such determination
shall be presumed correct absent manifest error.
(d)          The interest rates provided for in this Agreement with respect to
any Swiss Obligor, including this Section 2.05, are minimum interest rates. When
entering into this Agreement, the parties have assumed that the interest payable
at the rates set out in this Section 2.05 or in other Sections of this Agreement
is not and will not become subject to Swiss Withholding Tax.  Notwithstanding
that the parties do not anticipate that any payment of interest will be subject
to Swiss Withholding Tax, they agree that, in the event that Swiss Withholding
Tax is imposed on interest payments, the payment of interest due by a Swiss
Obligor shall, in line with and subject to Section 4.02, including any
limitations therein and any obligations thereunder, be increased to an amount
which (after making any deduction of the Non-Refundable Portion (as defined
below) of the Swiss Withholding Tax) results in a payment to each Lender
entitled to such payment of an amount equal to the payment which would have been
due had no deduction of the Swiss Withholding Tax been required. For this
purpose, the Swiss Withholding Tax shall be calculated on the full grossed-up
interest amount. For the purposes of this Section, “Non-Refundable Portion”
shall mean the Swiss Withholding Tax at the standard rate (being, as at the date
hereof, 35%) unless a tax ruling issued by the Swiss Federal Tax Administration
confirms that, in relation to a specific Lender based on an applicable double
tax treaty, the Non-Refundable Portion is a specified lower rate, in which case
such lower rate shall be applied in relation to such Lender. The Lenders shall
provide to the Swiss Obligors all reasonably requested information, and
otherwise reasonably cooperate, to obtain such Swiss tax ruling. Each Swiss
Obligor shall provide to the Administrative Agent the documents required by law
or applicable double taxation treaties for the Lenders to claim a refund of any
Swiss Withholding Tax so deducted.
(e)          For the purposes of the Interest Act (Canada) and disclosure
thereunder, whenever any interest or any fee to be paid under any Loan Document
is to be calculated on the
-54-

--------------------------------------------------------------------------------

basis of a 360-day, 365-day or 366-day year, the yearly rate of interest to
which the rate used in such calculation is equivalent is the rate so used
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by 360, 365 or 366, as applicable.  The rates
of interest under this Agreement are nominal rates, and not effective rates or
yields.  The principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement.
SECTION 2.06          Alternate Rate of Fees.
(a)          If prior to the commencement of any LC Fee Period for a Letter of
Credit:
(i)          the Administrative Agent reasonably determines (which determination
shall be presumed correct absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such LC Fee Period; or
(ii)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such LC Fee Period
will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
participations in Letters of Credit for such LC Fee Period;
then the Administrative Agent shall give written notice (by facsimile
transmission or electronic transmission (in .pdf format)) thereof to the
Borrowers and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, then in the case of
any fee charged in respect of a Letter of Credit at the LIBO Rate, such fee
shall on the last day of the then current LC Fee Period applicable thereto begin
to accrue at the Alternate Base Rate.
(b)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error) or the Required Lenders
notify the Administrative Agent (with a copy to the Borrowers) that they have
determined that:
(i)          adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for any LC Fee Period,
including, without limitation, because the Adjusted LIBO Rate or LIBO Rate, as
applicable, is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)          the supervisor for the administrator of the Adjusted LIBO Rate or
LIBO Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which Adjusted LIBO Rate or the LIBO Rate, as applicable, shall no longer
be made available, or used for determining the interest rate of loans,
then, after (A) such determination by the Administrative Agent in good faith or
(B) receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace the
Adjusted LIBO Rate or the LIBO Rate with an alternate
-55-

--------------------------------------------------------------------------------

benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of the Adjusted LIBO Rate or LIBO Rate,
as applicable (any such proposed rate, a “LIBO Successor Rate”), together with
any proposed LIBO Successor Rate Conforming Changes (but, for the avoidance of
doubt, such related changes shall not include a reduction in the Applicable
Margin); provided, that if such alternate rate of interest would be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement, and,
notwithstanding anything to the contrary in Section 11.01, any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrowers unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent notice that such
Required Lenders do not accept such amendment.  If no LIBO Successor Rate has
been determined and the circumstances under clause (i) above exist, the
obligation of the Issuing Banks to issue additional Letters of Credit shall be
suspended.
SECTION 2.07          Increased Costs.
(a)          If any Change in Law shall:
(i)          impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;
(ii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or any Letter of Credit or participation therein; or
(iii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (h) of the definition of
“Excluded Taxes”, (C) Connection Income Taxes, and (D) Other Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Commitment or to increase the cost to any Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Recipient hereunder (whether of
principal, interest or otherwise), then upon written request of such Recipient
(with a copy to the Administrative Agent), the Borrowers shall pay to such
Person such additional amount or amounts as shall compensate such Recipient for
such additional costs incurred or reduction suffered.
(b)          If any Lender or any Issuing Bank determines in good faith that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, or on the
-56-

--------------------------------------------------------------------------------

participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender or
Issuing Bank (with a copy to the Administrative Agent), the Borrowers shall pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as shall compensate such Lender or such Issuing Bank or such Lender’s
or such Issuing Bank’s holding company for any such reduction suffered.
(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in Section 2.07(a) or
Section 2.07(b), along with (i) a calculation of such amount or amounts, (ii) a
description of the specific Change in Law that justifies such amounts due and
(iii) such other pertinent information related to the foregoing as any Borrower
may reasonably request, shall be delivered to the Borrowers and shall be
presumed correct absent manifest error.  Any Lender’s or Issuing Bank’s
determination of any such amount or amounts shall be made in good faith (and not
on an arbitrary or capricious basis) and substantially consistent with similarly
situated customers of such Person under agreements having provisions similar to
Section 2.07(a) or 2.07(b), as applicable, after consideration of such factors
as such Person then reasonably determines to be relevant.  The Borrowers shall
pay such Lender or such Issuing Bank, as the case may be, the correct amount
shown as due on any such certificate within 10 days after receipt thereof.
(d)          Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation;
provided that no Borrower shall be required
to compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 120 days prior to the date that
such Lender or such Issuing Bank, as the case may be, delivers written notice to
the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 120-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(e)          Each Lender requesting compensation under this Section shall comply
with Section 4.03(a).
SECTION 2.08          Several Liability; Agreement to Defer Exercise of Right of
Contribution, Etc.
(a)          Notwithstanding anything in this Agreement or any other Loan
Documents to the contrary, with respect to each Letter of Credit, (a) the
Borrower that requests such Letter of Credit or otherwise is the applicant
therefor and shall be the “Requesting Borrower” and all Borrowers other than the
Requesting Borrower shall be the “Other Borrowers”, (b) the Requesting Borrower
shall be severally (and not jointly) liable under this Agreement for the
reimbursement, cash collateral and other obligations (including fees and
interest) associated with such Letter of
-57-

--------------------------------------------------------------------------------

Credit, and (c) no Other Borrower shall be a co-debtor with the Requesting
Borrower with respect to such Letter of Credit or be in any way primarily liable
under this Agreement for such Letter of Credit or the reimbursement, cash
collateral or other obligations (including fees and interest) associated with
such Letter of Credit; provided that the forgoing limitations shall not affect
(i) any obligations of any such Other Borrower with respect to any other Letters
of Credit (and the related reimbursement and other obligations with respect
thereto) for which it is a “Requesting Borrower” or (ii) any obligations of any
such Other Borrower under the Affiliate Guaranty.
(b)          Notwithstanding any payment or payments made by a Borrower (a
“Paying Borrower”) hereunder, or any setoff or application by the Administrative
Agent or any Lender of any security furnished by, or of any credits or claims
against, such Paying Borrower, if an Event of Default has occurred and is
continuing, such Paying Borrower will not assert or exercise any rights of the
Administrative Agent or any Lender or of its own, against any other Borrower to
recover the amount of any such payment, setoff or application by the
Administrative Agent or any Lender, whether by way of assertion of any claim, or
exercise of any remedy or right of subrogation, reimbursement, exoneration,
contribution, indemnification, participation or otherwise, and whether arising
by contract, by statute, under common law or otherwise, and, if an Event of
Default has occurred and is continuing, such Paying Borrower shall not have any
right to exercise any right of recourse to or any claim against assets or
property of the other Borrowers for such amounts, in each case unless and until
all of the Obligations of the Borrowers have been fully and finally satisfied. 
If any amount shall be paid to a Paying Borrower by any other Borrower after
payment in full of the Obligations, and the Obligations shall thereafter be
reinstated in whole or in part and the Administrative Agent or any Lender is
forced to repay to any Borrower any sums received in payment of the Obligations,
the obligations of each Borrower hereunder shall be automatically pro tanto
reinstated and such amount shall be held in trust by the payee thereof for the
benefit of the Administrative Agent and the Lenders and shall forthwith be paid
to the Administrative Agent to be credited and applied to the Obligations,
whether matured or unmatured.
SECTION 2.09          Determination of Exchange Rates; Cash Collateralization as
a Result of Currency Fluctuations.
(a)          The Administrative Agent shall determine the Exchange Rates (in
accordance with the definition thereof) as of each Revaluation Date to be used
for calculating Dollar Equivalent amounts in respect of the amounts available
for drawing under outstanding Letters of Credit denominated in Alternative
Currencies.  Such Exchange Rates shall become effective as of such Revaluation
Date and shall be the Exchange Rates employed in converting any amounts between
the applicable Alternative Currencies until the next Revaluation Date to occur.
(b)          If as a result of fluctuations in Exchange Rates (which shall be
calculated in accordance with the definition thereof by the Administrative Agent
on each Revaluation Date) the Administrative Agent notifies the Borrowers in
writing that the Total LC Exposure exceeds 105% of the aggregate Commitments,
the Borrowers shall, within two Business Days following receipt of such notice,
deliver to the Administrative Agent cash collateral in an amount equal to the
remaining excess after giving effect to such prepayment.
-58-

--------------------------------------------------------------------------------

SECTION 2.10          Defaulting Lenders.
(a)          Notwithstanding any provision of any Loan Document to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
(i)          facility fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.04(a);
(ii)          the Commitment and LC Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.01); provided that the provisions of this
clause (ii) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification described in Section 11.01 for which
such Defaulting Lender’s consent is expressly required;
(iii)          if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender, then:
(A)          all or any part of LC Exposure of such Defaulting Lender shall be
automatically reallocated (effective as of the date such Lender becomes a
Defaulting Lender) among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages, but only to the extent that (x) each
non-Defaulting Lender’s LC Exposure does not exceed the Commitment of such
non-Defaulting Lender, (y) the sum of all non-Defaulting Lenders’ LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments and (z) no
Event of Default has occurred and is continuing;
(B)          if the reallocation described in clause (A) above cannot, or can
only partially, be effected, the Borrowers shall, within three Business Days
following the Borrowers’ receipt of written notice from the Administrative
Agent, cash collateralize, for the benefit of the applicable Issuing Banks, the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
in accordance with the procedures set forth in Section 3.01(k)(i) (and the cash
so deposited shall be held, invested and applied by such Issuing Bank in a
manner consistent with the
investment and other procedures described in Section 3.01(k)) for so long as
such LC Exposure is outstanding;
(C)          if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (B) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.04(b)(i) with respect to such Defaulting Lender’s LC Exposure during
the period such Defaulting Lender’s LC Exposure is cash collateralized;
(D)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (A) above, then the Letter of Credit participation fees
payable to
-59-

--------------------------------------------------------------------------------

the Lenders pursuant to Section 2.04(b)(i) shall be adjusted in accordance with
such non-Defaulting Lenders’ Applicable Percentages after giving effect to such
reallocation; and
(E)          if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (A) or (B) above,
then, without prejudice to any rights or remedies of any Issuing Bank or any
other Lender hereunder, all facility fees that otherwise would have been payable
to such Defaulting Lender under Section 2.04(a) (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such LC
Exposure) and all Letter of Credit participation fees that otherwise would have
been payable to such Defaulting Lender under Section 2.04(b)(i) with respect to
such LC Exposure shall be payable to the Issuing Banks, ratably based on the
portion of such LC Exposure attributable to Letters of Credit issued by each
Issuing Bank, until such LC Exposure is reallocated and/or cash collateralized
pursuant to clause (A) or (B) above; and
(iv)          so long as any Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrowers in accordance
with Section 2.10(a)(iii)(B), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.10(a)(iii)(A) (and such Defaulting Lender shall
not participate therein);
(b)          The rights and remedies against, and with respect to, a Defaulting
Lender under this Section 2.10 are in addition to, and cumulative and not in
limitation of, all other rights and remedies that the Administrative Agent and
each Lender, Issuing Bank, Borrower or any other Obligor may at any time have
against, or with respect to, such Defaulting Lender.
(c)          In the event that the Administrative Agent, the Borrowers, and the
Issuing Banks agree in writing that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the LC
Exposures of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment.
SECTION 2.11          Increase in Commitments.
(a)          Borrowers’ Request. Subject to the terms and conditions set forth
herein, the Borrowers may by written notice to the Administrative Agent, and
with the consent of each Issuing Bank, elect to request at any time and from
time to time (but not more than twice in any calendar year) prior to the
Maturity Date an increase to the aggregate Commitments (each such increase, a
“Commitment Increase”, and each additional commitment provided pursuant to a
Commitment Increase, an “Incremental Commitment”); provided that the aggregate
amount of (x) all Incremental Commitments provided after the Effective Date
under this Agreement shall not exceed $25,000,000 (such amount, the “Incremental
Commitment Cap”). Each such notice shall specify (i) the date on which the
Borrowers propose that the applicable Incremental Commitments
-60-

--------------------------------------------------------------------------------

shall be effective, which shall be a date not less than ten (10) Business Days
(or such shorter period as may be agreed by the Administrative Agent) after the
date on which such notice is delivered to the Administrative Agent and (ii) the
identity of each Person to whom the Borrowers propose any portion of such
Incremental Commitments be allocated and the amounts of such allocations;
provided that (A) any existing Lender approached to provide an Incremental
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Commitment (any existing Lender electing to provide an Incremental
Commitment, an “Increasing Lender”), (B) any Person approached to provide an
Incremental Commitment that is not already a Lender shall meet the requirements
to be an assignee under Section 11.05(b) (subject to such consents, if any, as
may be required under Section 11.05(b)) and shall deliver all applicable forms
and documents required by clauses (D), (E), (F) and (H) of Section 11.05(b)(ii)
(any such Person agreeing to provide all or any portion of an Incremental
Commitment that is not already a Lender, an “Additional Lender”), (C) if any
Increasing Lender is providing an Incremental Commitment, then the Borrowers and
such Increasing Lender shall execute an Increasing Lender Supplement, and (D) if
any Additional Lender is providing an Incremental Commitment, then the Borrowers
and such Additional Lender shall execute an Additional Lender Supplement. Each
Commitment Increase shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof (provided that the amount of a
Commitment Increase may be less than $5,000,000 if such amount represents all
remaining availability under the Incremental Commitment Cap).
(b)          Conditions. Each Commitment Increase shall become effective on the
proposed effective date set forth in the Borrowers’ request for a Commitment
Increase or such later date as the Administrative Agent and the Borrowers agree
(the “Increase Effective Date”), which in any event shall be on or after the
date on which the Administrative Agent shall have received:
(i)          an Additional Lender Supplement for each Additional Lender
participating in such Commitment Increase and an Increasing Lender Supplement
for each Increasing Lender participating in such Commitment Increase, in each
case duly executed by all parties thereto;
(ii)          such documents and opinions consistent with those delivered on the
Effective Date as to the organizational power and authority of the Borrowers to
request Letters of Credit hereunder after giving effect to such Commitment
Increase as the Administrative Agent may reasonably request;
(iii)          such evidence of appropriate corporate or other organizational
authorization on the part of the Borrowers, Parent and the other Obligors with
respect to such Commitment Increase as the Administrative Agent may reasonably
request;
(iv)          if requested by the Administrative Agent, an opinion or opinions,
in form and substance reasonably satisfactory to the Administrative Agent, from
counsel to the Borrowers and the Obligors reasonably satisfactory to the
Administrative Agent, covering such matters relating to such Commitment Increase
as the Administrative Agent may reasonably request;
-61-

--------------------------------------------------------------------------------

(v)          a certificate of a Responsible Officer of Parent, dated such
Increase Effective Date, certifying that (A) the representations and warranties
set forth in Article VI and in the other Loan Documents are true and correct in
all material respects (except to the extent qualified by materiality or
reference to Material Adverse Effect, in which case such applicable
representation and warranty shall be true and correct in all respects) as of,
and as if such representations and warranties were made on, such Increase
Effective Date (unless such representation and warranty expressly relates to an
earlier date, in which case such representation and warranty shall continue to
be true and correct in all material respects (except to the extent qualified by
materiality or reference to Material Adverse Effect, in which case such
applicable representation and warranty shall be true and correct in all
respects) as of such earlier date) and (B) no Default or Event of Default has
occurred and is continuing on such Increase Effective Date; and
(vi)          other customary closing certificates and documentation (similar to
the documentation required to be delivered on the Effective Date under
Section 5.01, to the extent applicable) relating to such Commitment Increase as
the Administrative Agent may reasonably request.
(c)          Equal and Ratable Benefit. The Commitments established pursuant to
this paragraph shall constitute Commitments under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guaranty Agreements.
SECTION 2.12          Activity Reports.  Each Issuing Bank shall deliver a
weekly report in the form of Exhibit O or any other form reasonably acceptable
to the Administrative Agent, to the Administrative Agent on the first Business
Day of each week indicating the number of Letters of Credit issued or amended
(including the face amount thereof) on each day during the prior week by such
Issuing Bank.
ARTICLE III
LETTERS OF CREDIT
SECTION 3.01          Letters of Credit.
(a)          General.  Subject to the terms and conditions set forth herein, any
Borrower may request that any Issuing Bank issue bid, performance or other
Letters of Credit (in each case other than Financial Standby Letters of Credit),
denominated in Dollars or any Alternative Currency, for the account of such
Borrower or, subject to Section 3.01(m), a Restricted Subsidiary of such
Borrower, in a form reasonably acceptable to such Issuing Bank, at any time and
from time to time during the Availability Period applicable to Lenders.  At the
applicable Issuing Bank’s discretion, Letters of Credit may be issued subject
to: (i) the Uniform Customs and Practice for Documentary Credits, Publication
No. 600, (ii) International Standby Practices 1998, (iii) the Uniform Rules for
Demand Guarantees, or (iv) any successor provisions of (i) to (iii). In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit or bank guarantee
application or other agreement submitted by any Borrower to, or entered into by
any Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  Nothing contained
-62-

--------------------------------------------------------------------------------

in this Article III is intended to limit or restrict the rights of any Borrower
or any Restricted Subsidiary to obtain letters of credit otherwise permitted by
this Agreement from any Person, regardless of whether such Person is a party
hereto.  Notwithstanding the foregoing, neither Barclays nor Morgan Stanley, as
Issuing Bank, shall be required to issue any Commercial Letters of Credit and
(b) Morgan Stanley will not be required to issue any bank guarantees. 
Notwithstanding anything to the contrary herein, (A) from the Effective Date
through the 60th day after the Effective Date, no more than 300 (or such greater
number as may be agreed by the Administrative Agent) Letters of Credit issued
pursuant to this Agreement (including Existing Letters of Credit issued pursuant
to Section 3.01(n)) may be outstanding at any time, and (B) from and after the
61st day after the Effective Date, no more than 500 (or such greater number as
may be agreed by the Administrative Agent) Letters of Credit issued pursuant to
this Agreement (including Existing Letters of Credit issued pursuant to
Section 3.01(n)) may be outstanding at any time.
(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit by any Issuing Bank
(or the amendment, renewal or extension of an outstanding Letter of Credit
issued by any Issuing Bank), a Borrower shall hand deliver or transmit by
facsimile or email (or transmit by other electronic communication, if
arrangements for doing so have been approved by such Issuing Bank) to such
Issuing Bank with a copy to the Administrative Agent not later than (i) 1:00
p.m., New York City time, one Business Day before the Effective Date in the case
of the Effective Date Letters of Credit, (ii) 11:00 a.m., New York City time,
three Business Days before the proposed date such Letter of Credit (other than
an Effective Date Letter of Credit) is to be issued and (iii) 11:00 a.m., New
York City time, three Business Days before the proposed date of any amendment,
renewal or extension of a Letter of Credit, a Letter of Credit Request
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
Section 3.01(c)), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
applicable Issuing Bank, the applicable Borrower also shall submit a letter of
credit or bank guarantee application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended by an Issuing Bank only if (and, upon
issuance, amendment, renewal or extension of each Letter of Credit, the
applicable Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (i) the Total LC
Exposure shall not exceed the Aggregate Commitments, and (ii) the portion of the
Total LC Exposure attributable to Letters of Credit issued by such Issuing Bank
will not, unless such Issuing Bank shall so agree in accordance with
Section 3.01(j), exceed the LC Commitment of such Issuing Bank, provided that
the Borrowers shall not reduce the Commitment of any Issuing Bank if, after
giving effect of such reduction, the conditions set forth in clauses (i) and
(ii) above shall not be satisfied. Unless the applicable Issuing Bank has
received written notice from any Lender, the Administrative Agent or any
Obligor, before 4:30 p.m., New York City time, on the Business Day immediately
prior to the requested date of issuance, amendment, renewal or extension of the
applicable Letter of Credit that one or more applicable conditions contained in
Section 5.02 shall not then be satisfied, then, subject to the terms and
conditions hereof, such Issuing Bank shall, on the requested date, issue, amend,
renew or extend, as applicable, such Letter of Credit.
-63-

--------------------------------------------------------------------------------

(c)          Legal and Policy Prohibitions.  An Issuing Bank shall not be under
any obligation to issue any Letter of Credit if:
(i)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
shall prohibit, or require that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense that was
not applicable on the Effective Date and that such Issuing Bank in good faith
deems material to it; or
(ii)          the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally.
(d)          Expiration Date.  Each Letter of Credit shall expire on or prior to
the date (the “LC Expiration Date”) that is five Business Days prior to the
Maturity Date; provided that, subject to the terms and conditions of
Section 3.01(k), any Borrower may request that an Issuing Bank issue on or prior
to the Stated Cash Collateralization Date a Letter of Credit with an expiration
date that is beyond the LC Expiration Date (including as a result of an
automatic renewal of a Letter of Credit for an additional period that would end
after the LC Expiration Date) but in no event later than the one-year
anniversary of the Maturity Date (each such Letter of Credit, an “Extended
Expiration Letter of Credit”), and such Issuing Bank may in its sole discretion,
without the consent of the Administrative Agent or any of the Lenders, agree to
issue such Extended Expiration Letter of Credit (it being understood that no
Issuing Bank shall be obligated to issue any Extended Expiration Letter of
Credit).  No Extended Expiration Letter of Credit may be issued after the Stated
Cash Collateralization Date.
(e)          Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate Dollar Equivalent amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, in Dollars, such Lender’s Applicable Percentage of the Dollar
Equivalent amount of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in Section 3.01(f), or
of any reimbursement payment required to be refunded to a Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
-64-

--------------------------------------------------------------------------------

(f)          Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower that requested such
Letter of Credit or that is otherwise an applicant for such Letter of Credit
shall reimburse such LC Disbursement by paying to the applicable Issuing Bank an
amount equal to such LC Disbursement in Dollars, in an amount equal to the
Dollar Equivalent of such LC Disbursement, not later than 12:00 noon, New York
City time, on the Business Day immediately following the date that such LC
Disbursement is made, if the Borrowers shall have received notice of such LC
Disbursement on the date that such LC Disbursement is made, or, if such notice
has not been received by the Borrowers on such date, then not later than 12:00
noon, New York City time, on the Business Day immediately following the date
that the Borrowers receive such notice.  If the applicable Borrower fails to
make such payment when due and no other Borrower makes such payment, the Issuing
Bank shall notify the Administrative Agent who shall notify each Lender of the
applicable LC Disbursement, the payment then due from such Borrower in respect
thereof and such Lender’s Applicable Percentage of the Dollar Equivalent
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the applicable Issuing Bank, in Dollars, its Applicable Percentage of the Dollar
Equivalent of the payment then due from such Borrower, in the manner set forth
in the immediately following sentence.  Each Lender shall make each such payment
to be made by it on the proposed date thereof by wire transfer of immediately
available funds (by 12:00 noon, New York City time, on the Business Day
immediately following the date such notice was given).  Promptly following
receipt by the applicable Issuing Bank of any payment from a Borrower pursuant
to this paragraph, the applicable Issuing Bank shall distribute such payment to
the extent that Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, to such Lenders as their interests may appear.  Any
payment made by a Lender pursuant to this paragraph to reimburse any Issuing
Bank for any LC Disbursement shall not relieve any Borrower of its obligation to
reimburse such LC Disbursement.
(g)          Obligations Absolute.  The Borrowers’ obligations to reimburse LC
Disbursements as provided in Section 3.01(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, excluding payments by such Issuing Bank with respect to
drafts or other documents that do not comply on their face with the express
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. 
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse an
Issuing Bank from
-65-

--------------------------------------------------------------------------------

liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by a Borrower that
are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence, willful misconduct or unlawful acts on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination. 
Notwithstanding anything herein and without limiting the generality of the
foregoing thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(h)          Disbursement Procedures.  Each Issuing Bank shall, within the
period stipulated by terms and conditions of Letter of Credit, following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank.  After such
examination such Issuing Bank shall promptly notify the Administrative Agent and
the Borrowers for whose account the Letter of Credit was issued by telephone
(confirmed by facsimile or electronically) of such demand for payment and
whether such Issuing Bank has made or shall make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.
(i)          Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, unless such LC Disbursement is reimbursed by a Borrower in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such LC Disbursement is reimbursed, at the
then applicable Alternate Base Rate plus the Applicable Margin; provided that,
if the Borrowers fail to reimburse such LC Disbursement when due pursuant to
Section 3.01(f), then Section 2.05(a) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
Section 3.01(e) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.
(j)          Modification and Termination of LC Commitments of Issuing Banks.
(i)          The LC Commitment of any Issuing Bank may be terminated at any time
by written notice by the Borrowers to the Administrative Agent and such Issuing
Bank.  The Administrative Agent shall notify the Lenders of such decision.  From
and after the effective date of any such termination, the Issuing Bank whose LC
Commitment was terminated shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such termination (and shall
continue to be an “Issuing Bank” for purposes of this Agreement), but it shall
not be required to issue any additional Letters of Credit hereunder.  Following
receipt by the Administrative Agent of the Borrowers’ written
-66-

--------------------------------------------------------------------------------

notice of termination, the Administrative Agent shall amend Schedule 2.01 to
remove such Issuing Bank as an Issuing Bank from Schedule 2.01.
(ii)          By written notice to the Borrowers, each Issuing Bank may from
time to time request that such Issuing Bank’s LC Commitment be increased,
decreased or terminated.  Within ten (10) Business Days following receipt of
such notice, the Borrowers shall provide such Issuing Bank with notice of their
acceptance or rejection of such modification or termination, and if the
Borrowers accept such modification or termination, the Borrowers shall also
provide a copy of such notice to the Administrative Agent.  With respect to a
termination of such Issuing Bank’s LC Commitment, from and after the effective
date of such termination, such Issuing Bank shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Bank under
this Agreement with respect to Letters of Credit issued by it prior to such
modification or termination (and shall continue to be an “Issuing Bank” for
purposes of this Agreement), but shall not be required to issue any additional
Letters of Credit hereunder.
(k)          Cash Collateralization.
(i)          If:
(A)          any Event of Default shall occur and be continuing, on the Business
Day that the Borrowers receive notice from the Administrative Agent or the
Required Lenders (or, if the maturity has been accelerated, Lenders with LC
Exposures representing greater than 50% of the Total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph;
(B)          on the Maturity Date or, if earlier, the termination of the
Aggregate Commitments;
(C)          the Borrowers are required to cash collateralize LC Exposure
pursuant to (I) Section 2.03 or (II) Section 2.10; or
(D)          any Extended Expiration Letters of Credit are issued and
outstanding on the Stated Cash Collateralization Date;
then the Borrowers shall deposit in an account maintained with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Banks and the Lenders (the “LC Collateral Account”), an
amount in cash equal to (x) in the case of clause (A) immediately above, (1)
105% of the Total LC Exposure with respect to Letters of Credit that are
denominated in an Alternative Currency and (2) 103% of the Total LC Exposure
with respect to Letters of Credit that are denominated in U.S. Dollars as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation of the Borrower that requested, or is otherwise an applicant with
respect to, such Letter of Credit to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to a Borrower described in clause (i) or (j) of
Section 9.01, (y) in the case of clause (C) immediately above, an amount
necessary to satisfy the requirements of Section 2.03 or 2.10, as the case may
be, and (z) in the case
-67-

--------------------------------------------------------------------------------

of clause (C) immediately above, 103% of the Total LC Exposure with respect to
any Extended Expiration Letters of Credit on the Stated Cash Collateralization
Date that are denominated in Dollars and 105% of the Dollar Equivalent of the
Total LC Exposure with respect to any Extended Expiration Letters of Credit on
the Stated Cash Collateralization Date that are denominated in Alternative
Currencies.  Any such deposits pursuant to this Section 3.01(k)(i) or such other
provisions under this Agreement where cash collateralization is required shall
be held by the Administrative Agent as collateral for the payment and
performance of the Borrowers’ reimbursement and other obligations in respect of
Letters of Credit under this Agreement.  The Administrative Agent shall have
exclusive dominion and control, as defined in the Uniform Commercial Code of the
State of New York, including the exclusive right of withdrawal, over the LC
Collateral Account, and each Borrower hereby grants the Administrative Agent a
security interest in the LC Collateral Account.  The Administrative Agent shall
have no obligation to pay interest on the investment of such deposits, but the
Administrative Agent shall invest such deposits at the written direction of the
Borrowers, which investments shall be made at the Borrowers’ risk and expense. 
Interest or profits, if any, on such investments shall accumulate in the LC
Collateral Account.  Moneys in the LC Collateral Account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements made by
the Issuing Banks for which they have not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the applicable Borrower pursuant to Section 3.01(f) or, if the scheduled
maturity date of the Obligations has been accelerated, be applied to satisfy
other obligations of the Borrowers under this Agreement.  If the Borrowers are
required to provide an amount of cash collateral (1) as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
provided in this Section 3.01(k)(i)) shall be returned to the Borrowers within
three Business Days after all Events of Default have been cured or waived, (2)
pursuant to Section 2.03 and the Total LC Exposure is subsequently reduced to an
amount less than the Aggregate Commitments, such cash collateral (to the extent
not applied as provided in this Section 3.01(k)(i)) or a portion thereof shall
be promptly returned to the Borrowers to the extent, and within three Business
Days after determining, that the amount of the Total LC Exposure is less than
the amount of the Aggregate Commitments or (3) as a result of any Extended
Expiration Letters of Credit, such amount (to the extent not applied as provided
in this Section 3.01(k)(i)) shall be returned to the Borrowers within three
Business Days after each such Extended Expiration Letter of Credit has expired
or terminated without any pending draw under such Extended Expiration Letter of
Credit.
(ii)          The obligations of each of the Borrowers and the Lenders under
this Agreement and the other Loan Documents regarding Letters of Credit,
including obligations under this Section 3.01, shall survive after the Maturity
Date and termination of this Agreement for so long as any LC Exposure exists
(whether or not all or any portion of such LC Exposure has been cash
collateralized as described in Section 3.01(k)); provided that with respect to
Extended Expiration Letters of Credit, only the Borrowers and the applicable
Issuing Banks’ obligations (and not those of any other Lender) shall so survive.
(iii)          For the avoidance of doubt, each Lender confirms that its
respective obligations (x) under Section 3.01(e) and (y) in respect of Letters
of Credit shall be
-68-

--------------------------------------------------------------------------------

reinstated in full and apply if the delivery of any cash collateral pursuant to
this Section 3.01(k) in respect of such Letters of Credit is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in the case of any event
with respect to any Borrower described in or Section 9.01(i) or Section 9.01(j)
or otherwise.
(l)          Designation of Additional Issuing Banks.  From time to time, the
Borrowers may by notice to the Administrative Agent and the Lenders, and with
the prior written approval of the Administrative Agent, designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below.  The acceptance by a Lender of any appointment as an Issuing
Bank hereunder shall be evidenced by an agreement (an “Issuing Bank Agreement”),
which shall be in a form reasonably satisfactory to the Borrowers and the
Administrative Agent, shall set forth the LC Commitment of such Lender and shall
be executed by such Lender, the Borrowers and the Administrative Agent and, from
and after the effective date of such Issuing Bank Agreement, (i) such Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents and (ii) references herein and in the
other Loan Documents to the term “Issuing Bank” shall be deemed to include such
Lender in its capacity as an Issuing Bank.
(m)          Letters of Credit Issued for Account of Restricted Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder supports
any obligations of, or is for the account of, a Restricted Subsidiary, or states
that a Restricted Subsidiary is the “account party”, “applicant”, “customer”,
“instructing party”, or the like of or for such Letter of Credit, and without
derogating from any rights of the applicable Issuing Bank (whether arising by
contract, at law, in equity or otherwise) against such Restricted Subsidiary in
respect of such Letter of Credit, (i) the applicable Borrower requesting, or
otherwise an applicant with respect to, a Letter of Credit, shall reimburse,
indemnify and compensate the applicable Issuing Bank hereunder for such Letter
of Credit (including to reimburse any and all drawings thereunder) as if such
Letter of Credit had been issued solely for the account of a Borrower and (ii)
each Borrower irrevocably waives any and all defenses that might otherwise be
available to it as a guarantor or surety of any or all of the obligations of
such Restricted Subsidiary in respect of such Letter of Credit.  Each of the
Borrowers hereby acknowledges that the issuance of such Letters of Credit for
Restricted Subsidiaries inures to the benefit of such Borrower, and that such
Borrower’s business derives substantial benefits from the businesses of the
Restricted Subsidiaries.
(n)          Existing Letters of Credit.  Simultaneously with the occurrence of
the Effective Date, each of the Existing Letters of Credit shall be deemed
issued under this Agreement (and shall comprise Letters of Credit under this
Agreement and the other Loan Documents), and with respect to each such Existing
Letter of Credit, the applicable Borrower specified on Schedule 3.01 with
respect to such Existing Letter of Credit shall be deemed to be the applicant
(or where no Borrower is specified on either Schedule 3.01 or any schedule to
Amendment No. 1, all Borrowers shall be deemed to be the applicant thereof), and
shall have the reimbursement obligations provided in Section 3.01(f), with
respect thereto.  Existing Letters of Credit shall be subject to all provisions
contained herein (including, without limitation, Section 3.01(e),
Section 3.01(f) and Section 3.01(g)) and be secured by the Collateral pursuant
to the Loan Documents.  No Existing Letters of Credit issued by Standard
Chartered Bank (or any of its Affiliates) (x) may be amended or modified without
the approval of such Person, which approval
-69-

--------------------------------------------------------------------------------

may be given in its sole discretion and (y) shall be renewed or extended upon
the expiration thereof in effect on the Effective Date.
(o)          Minimum Denominations.  Letters of Credit (other than Existing
Letters of Credit) hereunder shall be issued in minimum face amounts of $25,000
(or if denominated in an Alternative Currency, the Dollar equivalent of
$25,000).
ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; TAXES
SECTION 4.01          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
(a)          Each Borrower shall make each payment required to be made by it
hereunder (including fees or reimbursement of LC Disbursements, or of amounts
payable under Sections 2.07, 2.08 or 4.02, or otherwise) prior to 12:00 p.m.,
New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 60 Wall Street, New York, New York; provided that (i) payments
to be made directly to an Issuing Bank as expressly provided herein shall be
made directly to such Issuing Bank, as applicable, and (ii) payments pursuant to
Sections 2.07, 2.08, 4.02 and 11.04 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder in respect of any Obligation (or of any breakage indemnity in
respect of thereof) shall be made in Dollars; all other payments hereunder and
under each other Loan Document shall be made in Dollars.  Any payment required
to be made by the Administrative Agent hereunder shall be deemed to have been
made by the time required if the Administrative Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.  Notwithstanding the foregoing
provisions of this Section, if, after the issuance of any Letter of Credit in
any Alternative Currency, currency control or exchange regulations are imposed
in the country which issues such currency with the result that the type of
currency in which the Letter of Credit was issued (herein, the “original
currency”) no longer exists or for any reason the relevant Borrower is not able
to make payment to the Issuing Bank in such original currency, or the terms of
this Agreement require the conversion of such Letter of Credit or the related
Letter of Credit Exposure into Dollars (including as required by Sections
3.01(c) and 3.01(e)), then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Equivalent (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that each Borrower takes all risks of
the imposition of any such currency control or exchange regulations or
conversion, and each Borrower agrees to indemnify and hold harmless the Issuing
Banks, the Administrative Agent and the Lenders from and against any loss
resulting from any Letter of Credit
-70-

--------------------------------------------------------------------------------

denominated in an Alternative Currency that is not repaid to the Issuing Banks,
the Administrative Agent or the Lenders, as the case may be, in the original
currency.
(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any Obligation or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its participations in LC
Disbursements and accrued fees thereon (excluding any fees payable to such
Lender in its role as an Issuing Bank) than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in LC Disbursements of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by a Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its LC Disbursements to any assignee or participant, other than to a Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
(d)          Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that such
Borrower shall not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due.  In such event, if a Borrower has not
in fact made such payment, then each of the Lenders or the applicable Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
-71-

--------------------------------------------------------------------------------

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 3.01(e), Section 3.01(f), Section 4.01(d) or
Section 11.04(a), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent or any Issuing Bank to satisfy such Lender’s
obligations to the Administrative Agent or such Issuing Bank, as applicable,
under such Section until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
SECTION 4.02          Taxes/Additional Payments.
(a)          Any and all payments by or on account of any obligation of the
Borrowers under any Loan Document shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes; provided that
if any Borrower shall be required by applicable law to deduct or withhold any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions and (iii) such Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b)          The Borrowers shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 20 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of a Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that the Borrowers shall not be
liable for any penalties, interest and expenses that result from the failure of
the Administrative Agent, a Lender or an Issuing Bank to notify the Borrowers of
the Indemnified Taxes or Other Taxes within a reasonable period of time after
becoming aware of such Indemnified Taxes or Other Taxes.  A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender
or an Issuing Bank, or by the Administrative Agent on its own behalf or on
behalf of a Lender or such Issuing Bank, shall be presumed correct absent
manifest error.
(c)          Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
organized, tax resident or otherwise located, or any treaty to which any such
jurisdiction is a party, with respect to payments under this Agreement, on the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable written request of the Borrowers or
Administrative Agent), shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law (or
otherwise reasonably requested by such Borrower)
-72-

--------------------------------------------------------------------------------

as shall permit such payments to be made without withholding or at a reduced
rate; provided, that with respect to any documentation required under the laws
of any foreign jurisdiction other than Bermuda, Germany, Ireland or Switzerland,
the execution and submission of such documentation shall not be required if in
the Lender’s reasonable judgement such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(d)          If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes paid by a Borrower or
with respect to which a Borrower has paid additional amounts pursuant to this
Section 4.02, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 4.02 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that each Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay promptly the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority with respect to such amount) to
the Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes which it deems confidential) to any Borrower or any other Person. 
Notwithstanding anything to the contrary in this paragraph (d), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (d), the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.
(e)          Without limiting the generality of the foregoing, each Lender shall
deliver to each Borrower and the Administrative Agent on the Effective Date or
upon the effectiveness of any Assignment and Assumption by which it becomes a
party to this Agreement (unless an Event of Default under Section 9.01(a),
9.01(h) or Section 9.01(i) has occurred and is continuing on the effective date
of such Assignment and Assumption) (i) two duly completed copies of United
States Internal Revenue Service Form W-8ECI, W-8BEN, W-8BEN-E, W-8EXP, W-8IMY or
W-9, or other applicable governmental form, as the case may be, certifying in
each case that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income Taxes, as
if each Borrower were incorporated under the laws of the United States or a
State thereof and (ii)  any other governmental forms (including tax residency
certificates) which are necessary or required under an applicable Tax treaty or
otherwise by law to eliminate any withholding Tax or which have been reasonably
requested by the Borrowers.  Each Lender which delivers to the Borrowers and the
Administrative Agent a Form W-8ECI, W-8BEN, W-8BEN-E, W‑8EXP, W-8IMY or W-9, or
other applicable governmental form pursuant to the preceding sentence further
undertakes to deliver to the Borrowers and the Administrative Agent two further
copies of such form on or before the date that any such form expires or becomes
obsolete or after the occurrence of a change in circumstance or of any event
requiring a change in the most recent form so delivered by it, and such
amendments thereto or extensions or renewals thereof as may reasonably be
requested by a Borrower and the Administrative Agent, in each case
-73-

--------------------------------------------------------------------------------

certifying that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income Taxes,
unless a Change in Law has occurred prior to the date on which any such delivery
would otherwise be required which renders all such forms inapplicable or which
would prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender advises the Borrowers and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income Taxes.  If a payment made to a
Lender under any Loan Document would be subject to United States federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrowers and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrowers and the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers and the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this Section,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(f)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrowers to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 11.05(c)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (f).
(g)          The Borrowers will remit to the appropriate Governmental Authority,
prior to delinquency, all Indemnified Taxes and Other Taxes required to be
remitted by a Borrower in respect of any payment.  Within 30 days after the date
of any payment of Indemnified Taxes or Other Taxes, the applicable Borrower will
furnish to the Administrative Agent the original or a certified copy of a
receipt evidencing payment of such Indemnified Taxes or Other Taxes or such
other evidence thereof as may be reasonably satisfactory to the Administrative
Agent.
(h)          Notwithstanding any provision of this Agreement to the contrary
(including Section 2.05(d) and this Section 4.02), a Swiss Obligor shall not be
required to make a tax gross up, a tax indemnity payment or an increased
interest payment under any Loan Document to a specific Lender or Participant
(but, for the avoidance of doubt, shall remain required to make a tax gross up,
a tax indemnity payment, or an increased interest payment to all other Lenders)
in respect
-74-

--------------------------------------------------------------------------------

of Swiss Withholding Tax due on interest payments by a Swiss Obligor under this
Agreement as a direct result of such Lender or Participant (i) making an
incorrect declaration of its status as to whether or not it is a Swiss
Qualifying Lender or a single Swiss Non-Qualifying Lender, (ii) breaching the
restrictions regarding transfers, assignments, participations, sub-participation
and exposure transfers set forth in Section 11.05 (provided, however, that if a
Specified Event of Default occurs within 90 days following any such transfer,
assignment, participation or sub-participation, the Swiss Obligors shall be
required to make such tax gross up, tax indemnity payment or increased interest
payment) or (iii) ceasing to be a Swiss Qualifying Lender other than as a result
of any change after the date it became a Lender or Participant under this
Agreement in (or in the interpretation, administration or application of) any
law or double taxation treaty, or any published practice or published concession
of any relevant taxing authority.
(i)          VAT.
(i)          All amounts set out or expressed to be payable under a Loan
Document by any party to any Lender or Administrative Agent which (in whole or
in part) constitute the consideration for a supply or supplies for VAT purposes
are deemed to be exclusive of any VAT which is chargeable on such supply or
supplies, and accordingly, subject to clause (ii) below, if VAT is or becomes
chargeable on any supply made by any Lender or Administrative Agent to any party
under a Loan Document and such Lender or Administrative Agent is required to
account to the relevant Governmental Authority for the VAT, that party shall pay
to the Lender or Administrative Agent, as the case may be (in addition to and at
the same time as paying any other consideration for such supply subject to
receipt of a valid VAT invoice), an amount equal to the amount of such VAT.
(ii)          If VAT is or becomes chargeable on any supply made by any Lender
or Administrative Agent (the “Supplier”) to any other Lender or Administrative
Agent (the “Supply Recipient”) under a Loan Document, and any party other than
the Supply Recipient (the “Relevant Party”) is required by the terms of a Loan
Document to pay an amount equal to the consideration for such supply to the
Supplier (rather than being required to reimburse the Supply Recipient in
respect of that consideration), then:
(A)          where the Supplier is the person required to account to the
relevant Governmental Authority for the VAT, the Relevant Party must also pay to
the Supplier (at the same time as paying that amount) an additional amount equal
to the amount of VAT; the Supply Recipient must (where this subsection (ii)(A)
applies) promptly pay to the Relevant Party an amount equal to any credit or
repayment the Supply Recipient receives from the relevant Governmental Authority
which the Supply Recipient reasonably determines relates to the VAT chargeable
on that supply; and
(B)          where the Supply Recipient is the person required to account to the
relevant Governmental Authority for the VAT, the Relevant Party must promptly,
following demand from the Supply Recipient, pay to the Supply Recipient an
amount equal to the VAT chargeable on that supply but only to the extent that
the Supply Recipient reasonably determines that it is not entitled to credit or
repayment from the relevant Governmental Authority in respect of all or part of
that VAT.
-75-

--------------------------------------------------------------------------------

(iii)          Where a Loan Document requires any party to reimburse or
indemnify a Lender or Administrative Agent for any cost or expense, the party
shall reimburse or indemnify (as the case may be) such Lender or Administrative
Agent for the full amount of such cost or expense, including such part thereof
as represents VAT, save to the extent that such Lender or Administrative Agent
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant Governmental Authority.
(iv)          Any reference in this Section 4.02(i) to any party shall, at any
time when such party is treated as a member of a group or unity (or fiscal
unity) for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the person who is treated as making the
supply or (as appropriate) receiving the supply under the grouping rules (as
defined and provided for in Article 11 of the EC Council Directive 2006/112 (or
as implemented by the relevant member state of the European Union or any other
similar provision in any jurisdiction which is not a member state of the
European Union)) so that a reference to a party shall be construed as a
reference to that party or the relevant group or unity (or fiscal unity) of
which that party is a member for VAT purposes at the relevant time or the
relevant member (or head) of that group or unity (or fiscal unity) at the
relevant time (as the case may be) or any national legislation implementing that
Directive.
(v)          In relation to any supply made by a Lender or Administrative Agent
to any party under a Loan Document, if reasonably requested by such Lender or
Administrative Agent, that party must promptly provide such Lender or
Administrative Agent with details of that party’s VAT registration and such
other information as is reasonably requested in connection with such Lender’s or
Administrative Agent’s, as the case may be, VAT reporting requirements in
relation to such supply.
(vi)          Each party’s obligations under this Section 4.02(i) shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of all Obligations under any Loan Document.
SECTION 4.03          Mitigation Obligations; Replacement of Lenders.
(a)          If any Lender requests compensation under Section 2.07 or if a
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.02, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Letters of Credit hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.07 or 4.02, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
-76-

--------------------------------------------------------------------------------

(b)          If (i) any Lender requests compensation under Section 2.07
(including for Taxes under Section 2.07(a)(iii)), or (ii) a Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.02,
or (iii) any Lender becomes a Defaulting Lender, or (iv) any Lender becomes a
Swiss Non-Qualifying Lender (but only if such event causes a breach of the Swiss
Non-Bank Rules), or (v) any Lender fails to provide its consent to a
Redomestication under the laws of a jurisdiction (other than England and Wales,
Scotland and Northern Ireland, The Kingdom of the Netherlands, Luxembourg, or
Switzerland) outside of the United States, or (vi) any Lender is a
Non-Consenting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.05), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (1) the Borrowers shall have received the prior
written consent of each Issuing Bank and, if such assignee is not already a
Lender hereunder, the Administrative Agent, which consent of the Issuing Banks
and the Administrative Agent (if applicable) shall not be unreasonably withheld,
conditioned or delayed, (2) such Lender shall have received payment of an amount
equal to its participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts) and (3) in the case of any such
assignment resulting from a claim for compensation under Section 2.07 or
payments required to be made pursuant to Section 4.02, such assignment shall
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply and such
Lender neither received nor continued to claim any such compensation or
payment.  Notwithstanding anything to the contrary herein, any Non-Consenting
Lender shall be deemed to have consented to the assignment and delegation of its
interests, rights and obligations to any proposed assignee pursuant to this
Section 4.03(b) if it does not execute and deliver an Assignment and Assumption
to the Administrative Agent within one Business Day after having received a
written request therefor.
SECTION 4.04          Financial Assistance.
(a)          If and to the extent a Swiss Obligor becomes liable under this
Agreement or any other Loan Document for obligations of any other Obligor (other
than the wholly owned direct or indirect subsidiaries of such Swiss Obligor)
(the “Restricted Obligations”) and if complying with such obligations would
constitute a repayment of capital (Einlagerückgewähr), a violation of the
legally protected reserves (gesetzlich geschützte Reserven) or the payment of a
(constructive) dividend (Gewinnausschüttung) by such Swiss Obligor or would
otherwise be restricted under Swiss law and practice then applicable, such Swiss
Obligor’s aggregate liability for Restricted Obligations shall not exceed the
amount of the Swiss Obligor’s freely disposable equity (frei verfügbares
Eigenkapital) at the time it becomes liable including, without limitation, any
statutory reserves which can be transferred into unrestricted, distributable
reserves, in accordance with Swiss law (the “Freely Disposable Amount”).
-77-

--------------------------------------------------------------------------------

(b)          This limitation shall only apply to the extent it is a requirement
under applicable law at the time the Swiss Obligor is required to perform
Restricted Obligations under the Loan Documents.  Such limitation shall not free
the Swiss Obligor from its obligations in excess of the Freely Disposable
Amount, but merely postpone the performance date thereof until such times when
the Swiss Obligor has again freely disposable equity.  The limitation set out in
this Section shall not apply to the extent the Swiss Obligor guarantees or
otherwise secures any amounts borrowed under any Loan Document which are on-lent
to the Swiss Obligor or to wholly owned direct or indirect subsidiaries of the
Swiss Obligor.
(c)          If the enforcement of the obligations of the Swiss Obligor under
the Loan Documents would be limited due to the effects referred to in this
Agreement, the Swiss Obligor shall further, to the extent permitted by
applicable law and Swiss accounting standards and upon request by the
Administrative Agent, (i) write up or sell any of its assets that are shown in
its balance sheet with a book value that is significantly lower than the market
value of the assets, in case of sale, however, only if such assets are not
necessary for the Swiss Obligor’s business (nicht betriebsnotwendig) and (ii)
reduce its share capital to the minimum allowed under then applicable law,
provided that such steps are permitted under the Loan Documents.
(d)          The Swiss Obligor and any direct holding company of the Swiss
Obligor which is a party to a Loan Document shall procure that the Swiss Obligor
will take and will cause to be taken all and any action as soon as reasonably
practicable but in any event within 30 Business Days from the request of the
Administrative Agent, including, without limitation, (i) the passing of any
shareholders’ resolutions to approve any payment or other performance under this
Agreement or any other Loan Documents, (ii) the provision of an audited interim
balance sheet, (iii) the provision of a determination by the Swiss Obligor of
the Freely Disposable Amount based on such audited interim balance sheet, (iv)
the provision of a confirmation from the auditors of the Swiss Obligor that a
payment of the Swiss Obligor under the Loan Documents in an amount corresponding
to the Freely Disposable Amount is in compliance with the provisions of Swiss
corporate law which are aimed at protecting the share capital and legal
reserves, and (v) the obtaining of any other confirmations which may be required
as a matter of Swiss mandatory law in force at the time the Swiss Obligor is
required to make a payment or perform other obligations under this Agreement or
any other Loan Document, in order to allow a prompt payment in relation to
Restricted Obligations with a minimum of limitations.
(e)          If so required under applicable law (including tax treaties) at the
time it is required to make a payment under this Agreement, the Swiss Obligor:
(i)          shall use its best efforts to ensure that such payments can be made
without deduction of Swiss withholding tax, or with deduction of Swiss
withholding tax at a reduced rate, by discharging the liability to such tax by
notification pursuant to applicable law (including tax treaties) rather than
payment of the tax;
(ii)          shall deduct the Swiss withholding tax at such rate (being 35% on
the date hereof) as in force from time to time if the notification procedure
pursuant to clause (a) above does not apply; or shall deduct the Swiss
withholding tax at the reduced rate resulting after discharge of part of such
tax by notification if the notification procedure pursuant to clause (a) applies
for a part of the Swiss withholding tax only; and shall pay
-78-

--------------------------------------------------------------------------------

within the time allowed any such taxes deducted to the Swiss Federal Tax
Administration; and
(iii)          shall promptly notify the Administrative Agent that such
notification or, as the case may be, deduction has been made, and provide the
Administrative Agent with evidence that such a notification of the Swiss Federal
Tax Administration has been made or, as the case may be, such taxes deducted
have been paid to the Swiss Federal Tax Administration.
(f)          In the case of a deduction of Swiss withholding tax, the Swiss
Obligor shall use its best efforts to ensure that any person that is entitled to
a full or partial refund of the Swiss withholding tax deducted from such payment
under this Agreement or any other Loan Document, will, as soon as possible after
such deduction:
(i)          request a refund of the Swiss withholding tax under applicable law
(including tax treaties), and
(ii)          pay to the Administrative Agent upon receipt any amount so
refunded.
(g)          The Administrative Agent shall co-operate with the Swiss Obligor to
secure such refund.
(h)          To the extent the Swiss Obligor is required to deduct Swiss
withholding tax pursuant to this Agreement, and if the Freely Disposable Amount
is not fully utilized, the Swiss Obligor will be required to pay an additional
amount so that after making any required deduction of Swiss withholding tax the
aggregate net amount paid to the Administrative Agent is equal to the amount
which would have been paid if no deduction of Swiss withholding tax had been
required, provided that (i) the aggregate amount paid (including the additional
amount) shall in any event be limited to the Freely Disposable Amount, (ii) such
gross up is permitted under the applicable law, and (iii) such steps are
permitted under the Loan Documents.  If a refund is made to a Credit Party, such
Credit Party shall transfer the refund so received to the Swiss Obligor, subject
to any right of set-off of such Credit Party pursuant to the Loan Documents.
SECTION 4.05          UK Limitation.  Notwithstanding anything to the contrary
in this Agreement, this guarantee, indemnity or other obligation provided under
this Agreement by a Guarantor incorporated under the laws of England and Wales
does not apply to any liability to the extent that it would result in such
guarantee, indemnity or other obligation hereunder constituting unlawful
financial assistance  within the meaning of section 678 or 679 of the Companies
Act 2006 or any equivalent and applicable provisions under the laws of England
and Wales.
ARTICLE V
CONDITIONS PRECEDENT
SECTION 5.01          Conditions Precedent to the Effective Date.  The
obligation of each Issuing Bank to issue any Letter of Credit (including any
deemed issuance of Existing Letters of Credit), on or after the Effective Date
for the account of any Borrower is subject to satisfaction of the following
conditions:
-79-

--------------------------------------------------------------------------------

(a)          The Administrative Agent shall have received the following, all in
form and substance reasonably satisfactory to the Administrative Agent:
(i)          this Agreement executed by each Person listed on the signature
pages hereof;
(ii)          the Affiliate Guaranty executed by each Guarantor existing as of
the Effective Date;
(iii)          the Intercreditor Agreement executed by each Person listed on the
signature pages thereof;
(iv)          a certificate of a Responsible Officer of Parent, dated the
Effective Date and certifying (A) that the representations and warranties made
by each Obligor in any Loan Document delivered at or prior to the Effective Date
are true and correct in all material respects (except to the extent qualified by
materiality or reference to Material Adverse Effect, in which case such
applicable representation and warranty shall be true and correct in all
respects) as of the Effective Date, except for those that by their express terms
apply to an earlier date which shall be true and correct in all material
respects as of such earlier date, (B) as to the absence of the occurrence and
continuance of any Default or Event of Default on the Effective Date immediately
after giving effect to the issuance (or deemed issuance) of any Letter of
Credit, (C) that it and each other Obligor constitute a group of companies for
the purposes of section 243 of the Companies Act 2014 of Ireland, (D) confirming
that its entry into the Loan Documents does not constitute unlawful financial
assistance for the purposes of Section 82 of the Companies Act 2014 of Ireland,
and (E) that no notice pursuant to Section 1002 of the Taxes Consolidation Act
1997 (as from time to time amended, replaced or re-enacted) has been served on
Parent by the Irish Revenue Commissioners;
(v)          a certificate of the secretary or an assistant secretary or other
Responsible Officer of each Obligor (other than any Obligor incorporated in
England and Wales) (and in the case of a Luxembourg Obligor, a manager
(gérant)), dated the Effective Date and certifying (A) true and complete copies
of the constitution or memorandum, articles of association or memorandum of
association, by-laws, the deed or certificate of incorporation, certified or
original excerpt from the commercial register and any other organizational
documents, as applicable, each as amended and in effect on the Effective Date,
of such Obligor (other than any Obligor incorporated in England and Wales), (B)
the resolutions adopted by the Board of Directors (or, in the case of an Obligor
organized under the laws of Switzerland formed as a limited liability company,
the Managing Directors) and/or (if required by applicable law or customary
market practice in the jurisdiction) of all the holders of the issued shares, in
each case of such Obligor (other than any Obligor incorporated in England and
Wales) (1) authorizing the execution, delivery and performance by such Obligor
of the Loan Documents to which it is or shall be a party and, in the case of a
Borrower, the issuance (or deemed issuance) of Letters of Credit for the account
of such Borrower hereunder, and (2) authorizing directors, officers or other
representatives of such Obligor to execute and deliver the Loan Documents to
which it is or shall be a party and any related documents, including any
agreement contemplated by
-80-

--------------------------------------------------------------------------------

this Agreement, (C) the absence of any proceedings for the bankruptcy,
dissolution, liquidation or winding up of such Obligor (and in the case of a
Luxembourg Obligor, that it is not subject to insolvency proceedings such as
bankruptcy (faillite), compulsory liquidation (liquidation judiciaire),
voluntary liquidation (liquidation volontaire), winding-up, moratorium,
composition with creditors (gestion contrôlé), suspension of payments (sursis de
paiement), voluntary arrangement with creditors (concordate préventif de la
faillite), fraudulent conveyance, general settlement with creditors,
reorganization or other similar order or proceedings affecting the rights of
creditors generally and any proceedings in jurisdictions other than Luxembourg
having similar effect), (D) the incumbency and specimen signatures of the
officers or other authorized representatives of such Obligor (other than any
Obligor incorporated in England and Wales) executing any documents on its
behalf, (E) if required by applicable law or customary market practice in the
jurisdiction, certifying that the guaranteeing or securing of the Commitments
would not cause a guarantee or security limit binding on such Obligor to be
exceeded, and (F) that each document provided by such Obligor pursuant to
Section 5.01(a)(i), (ii), (iii), (x), and Section 5.01(a)(xi) is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement;
(vi)          in relation to each Obligor incorporated in England and Wales,
(A) a copy of its constitutional documents; (B) a copy of a resolution of its
board of directors: (1) approving the terms of, and the transactions
contemplated by, the Loan Documents to which it is a party and resolving that it
execute the Loan Documents to which it is a party; (2) authorizing a specified
person or persons to execute the Loan Documents to which it is a party on its
behalf; (3) authorizing a specified person or persons, on its behalf, to sign
and/or dispatch all documents and notices to be signed and/or dispatched by it
under or in connection with the Loan Documents to which it is a party; (C) a
copy of a resolution signed by all holders of the issued shares in each Obligor
incorporated in England and Wales, approving the terms of, and the transactions
contemplated by, the Loan Documents to which the Obligor incorporated in England
and Wales is a party; (D) a specimen of the signature of each person authorised
by the resolution referred to in (B) above; (E) a certificate of each Obligor
incorporated in England and Wales (signed by a director, a manager or an
authorized signatory, as the case may be) confirming that subject to the
guarantee limitations as set out in the Loan Documents, guaranteeing or
securing, as appropriate, the commitments as set out in Schedule 2.01 would not
cause any guarantee, security or similar limit binding on it to be exceeded;
(F) certificates of each Obligor incorporated in England and Wales (signed by a
director, a manager or an authorized signatory, as the case may be) dated as at
the Effective Date and certifying that each copy document relating to it
specified in this paragraph (vi) is correct, complete and (to the extent
executed) in full force and effect and has not been amended or superseded as at
a date no earlier than the Effective Date;
(vii)          favorable, signed opinions addressed to the Administrative Agent
and the Lenders dated the Effective Date, each in form and substance reasonably
satisfactory to the Administrative Agent, from (A) Latham & Watkins LLP, special
United States counsel to the Obligors, (B) Conyers Dill & Pearman Limited,
special Bermuda counsel to WIL-Bermuda, (C) Baker McKenzie, Geneva, special
Swiss counsel to certain of the Obligors, (D) Matheson, special Irish counsel to
Parent, (E) Dentons Canada LLP,
-81-

--------------------------------------------------------------------------------

special British Columbia, Alberta and Ontario counsel to certain of the
Obligors, Stewart McKelvey, special Nova Scotia and Newfoundland counsel to
certain of the Obligors, MLT Aikins LLP, special Saskatchewan counsel to certain
of the Obligors and Thompson Dorfman Sweatman LLP, special Manitoba counsel to
certain of the Obligors, (F) Baker & McKenzie LLP, special Luxembourg counsel to
certain of the Obligors, (G) Conyers Dill & Pearman, special British Virgin
Islands counsel to certain of the Obligors, (H) Sidley Austin LLP, special
English counsel to the Administrative Agent, (I) Jones Walker LLP, special
Louisiana counsel to Weatherford U.S., L.P., (J) Norton Rose Fulbright, special
Australian counsel to the Administrative Agent, (K) BAHR, special Norwegian
counsel to the Administrative Agent, (L) Baker & McKenzie Amsterdam N.V.,
special Dutch counsel to certain of the Obligors, (M) Holland & Hart LLP,
special Nevada and Wyoming counsel to certain of the Obligors, (N) Baker &
McKenzie, special German counsel to certain of the Obligors, and (O) Arias,
Fábrega & Fábrega, special Panamanian counsel to certain of the Obligors, in
each case, given upon the express instruction of the applicable Obligor(s), as
applicable;
(viii)          a certificate of a Principal Financial Officer of Parent
certifying that, after giving effect to the Transactions (as defined in this
Agreement on the Effective Date), the Parent and its Subsidiaries on a
consolidated basis are Solvent as of the Effective Date;
(ix)          to the extent applicable to the relevant Obligor and available in
the applicable jurisdiction(s), (A) copies of the constitution, memorandum of
association, articles of association, by-laws or certificates of incorporation,
certificates of name change, excerpt from the commercial register or other
similar organizational documents, as applicable, of each Obligor (other than
WIL-Bermuda) certified as of a recent date prior to the Effective Date by the
appropriate Governmental Authority or by a Responsible Officer with respect to
Obligors incorporated or registered under the laws of the British Virgin Islands
and Bermuda, (B) certificates of appropriate public officials or bodies as to
the existence, good standing and qualification to do business as a foreign
entity, of each Obligor (other than any Obligor incorporated in England and
Wales) in each jurisdiction in which the ownership of its properties or the
conduct of its business requires such qualification and where the failure to so
qualify would, individually or collectively, have a Material Adverse Effect,
(C) to the extent not covered by clauses (A) and (B) immediately above, and only
with respect to any Obligor organized outside of the United States of America,
Bermuda, the British Virgin Islands, Ireland, England and Wales or Switzerland,
documents, excerpts or certificates issued by appropriate public officials or
bodies with respect to such Obligor that are customarily delivered by entities
organized in the same jurisdiction as such Obligor in connection with
transactions similar to the Transactions and (D) in the case of Luxembourg
Obligors, a copy of the applicable up-to-date consolidated articles of
association and an electronic certificate of non-inscription of insolvency
proceedings issued by the Trade and Companies Register (Registre de Commerce et
des Sociétés) in Luxembourg (the “RCS”) as at a date no earlier than the
Effective Date and an up-to-date, true and complete electronic excerpt of the
RCS as at a date no earlier than the Effective Date;
-82-

--------------------------------------------------------------------------------

(x)          the U.S. Security Agreement and the Canadian Security Agreement
dated as of the Effective Date, in each case executed by each Obligor listed on
the signature pages thereof;
(xi)          a Pledge Agreement governed by the laws of the Province of Alberta
executed by Weatherford Holdings (Switzerland) Gmbh and pledging the Capital
Stock of Weatherford Canada Ltd.;
(xii)          all English Security Documents, in each case executed by each
Obligor listed on the signature pages thereof;
(xiii)          all British Virgin Islands Security Documents, in each case
executed by each Obligor listed on the signature pages thereof;
(xiv)          subject to the terms of the relevant Collateral Agreement, each
document, form or notice (including any UCC financing statement) required by the
Collateral Documents delivered on the Effective Date or reasonably requested by
the Administrative Agent to be filed, delivered, registered or recorded in order
to perfect (or any analogous concept to the extent perfection does not apply in
the relevant jurisdiction) the Liens of the Administrative Agent, on behalf of
the Secured Parties, in the Collateral provided on the Effective Date, shall
have been delivered to the Administrative Agent in proper form for filing,
registration or recordation, or, as permitted in such Specified Jurisdictions,
shall have been filed, registered or recorded;
(xv)          to the extent available in the applicable jurisdiction(s), all
original stock certificates or other certificates evidencing the certificated
Capital Stock pledged pursuant to the Collateral Documents delivered on the
Effective Date, together with an undated stock power duly executed in blank by
the registered owner thereof or any other documents or instruments necessary to
transfer such certificates for each such certificate;
(xvi)          a statement from the principal representative and insurance
manager of WOFS, addressed to the board of directors of WOFS confirming, in
connection with WOFS’ entry into the Affiliate Guaranty, compliance with the
solvency margins and ratios applicable to WOFS in accordance with the Bermuda
Insurance Act 1978 (as amended) and regulations promulgated thereunder;
(xvii)          a certificate of a director of Weatherford Australia Pty
Limited, dated the Effective Date and confirming that (A) the resolutions
referred to in Section 5.01(a)(v), which were duly passed by the duly appointed
directors of Weatherford Australia Pty Limited, have not been modified,
rescinded or amended and are in full force and effect, (B) entry into the Loan
Documents to which it is a party and the performance by Weatherford Australia
Pty Limited of its obligations under the Loan Documents, is for the benefit of,
and in the best interest of, Weatherford Australia Pty Limited, (C) at the time
of deciding to commit Weatherford Australia Pty Limited to the Loan Documents to
which it is a party or shall be a party, Weatherford Australia Pty Limited was
solvent and there were reasonable grounds to expect that it would continue,
after entering into the Loan Documents to which it is a party or shall be a
party, to be able to pay all its debts as and
-83-

--------------------------------------------------------------------------------

when they become due and payable and would not become unable to do so as a
result of entering into the transactions contemplated by the Loan Documents to
which it is a party or shall be a party, (D) guaranteeing the Commitments in
full would not cause any guaranteeing or similar limit binding on it to be
exceeded and (E) neither part 2J.3 nor Chapter 2E of the Corporations Act
2001(Cth) applies to the transactions contemplated by the Loan Documents;
(xviii)          in respect of an Obligor that is incorporated in the
Netherlands, evidence of an unconditional neutral or positive advice of any
works council which has advisory rights in respect of the entry into and
performance of the transactions contemplated in the Loan Documents to which that
Obligor is a party; and
(xix)          to the extent available in the applicable jurisdiction(s), (I)
appropriate Lien search results or certificates (including UCC and PPSA lien
search certificates and tax and judgment lien searches in the United States and
other material jurisdictions) as of a recent date reflecting no prior Liens
encumbering the assets of the Obligors other than those being released on or
prior to the Effective Date or Liens permitted hereunder and (II) clear searches
against Parent in the Companies Registration Office, Dublin, the High Court
Central Office and all other relevant registries;
(b)          The Aggregate Commitments on the Effective Date shall be at least
$150,000,000 (or such other amount as may be agreed by the Required Consenting
Noteholders (as such term is defined in the Plan of Reorganization)).
(c)          The Administrative Agent shall have received evidence reasonably
satisfactory to it that all material consents of (i) each Governmental Authority
and (ii) each other Person, if any, including any lenders under any bilateral
credit facility of Parent and its Subsidiaries, in each case required to be
received by the Obligors in connection with the Letters of Credit issued or to
be issued hereunder, and the execution, delivery and performance of this
Agreement and the other Loan Documents to which any Obligor is a party, have
been satisfactorily obtained.
(d)          The Administrative Agent shall have received evidence reasonably
satisfactory to it that the conditions precedent to the effectiveness of the ABL
Credit Agreement as set forth in Section 3.1 thereof have been satisfied or
waived.
(e)          The Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) the conditions precedent to the effectiveness of the
Plan of Reorganization as set forth therein shall have been satisfied or waived
in accordance with the terms of the Plan of Reorganization, and (ii) the Plan
Effective Date shall have occurred, or shall have occurred concurrently with the
effectiveness of this Agreement.
(f)          The Joint Lead Arrangers shall have received evidence reasonably
satisfactory to them that the Irish Scheme shall have been approved by the Irish
High Court, or such other structure as is reasonably acceptable to the Joint
Lead Arrangers, and has become effective in accordance with its terms, or will
become effective concurrently with the effectiveness of this Agreement.
-84-

--------------------------------------------------------------------------------

(g)          The Joint Lead Arrangers shall have received evidence reasonably
satisfactory to them that a provisional liquidator of WIL-Bermuda has been
appointed and the Bermuda Scheme has been sanctioned by the Bermuda court, or
such other structure as is reasonably acceptable to the Joint Lead Arrangers,
and has become effective in accordance with its terms, or will become effective
concurrently with the effectiveness of this Agreement.
(h)          (i) All commitments and other obligations (other than contingent
indemnification obligations as to which no claim has been received) with respect
to the Prepetition Revolving Credit Claims, the Prepetition Term Loan Claims,
the Prepetition A&R Claims and the DIP Facility Claims (as each term is defined
in the Plan of Reorganization) have been cancelled, and Indebtedness in respect
of such Prepetition Revolving Credit Claims, Prepetition Term Loan Claims,
Prepetition A&R Claims and DIP Facility Claims has been satisfied in full, and
(ii) all existing Liens in favor of the Prepetition Agents, the Prepetition
Lenders, the DIP Agent and the DIP Lenders (as each term is defined in the Plan
of Reorganization) and any other creditor with a Lien on the Collateral (except
for Liens permitted by Section 6.18) (subject to arrangements reasonably
satisfactory to the Administrative Agent having been made for the applicable
filings of terminations) have terminated, in each case effective prior to or
concurrently with the effectiveness of this Agreement.
(i)          After giving effect to the initial use of proceeds of the ABL
Credit Facility and the Exit Senior Notes (including the payment of all amounts
associated with the Chapter 11 Cases), (a) minimum availability under the ABL
Credit Facility on the Effective Date is not less than $150,000,000, and (b)
minimum availability under the ABL Credit Facility plus unrestricted cash of the
Obligors on the Effective Date (located in the United States, England, Canada,
Norway, United Arab Emirates and Germany), is not less than $350,000,000.
(j)          The order confirming the Plan of Reorganization shall have become a
Final Order (as defined in the Plan of Reorganization) (provided that solely for
purposes of this clause (j), that certain appeal filed by GAMCO Asset Management
Inc. in the United States District Court, docketed as 4:19-cv-4324 (the “GAMCO
Appeal”), shall not prevent such order from becoming a Final Order to the extent
such order would otherwise be a Final Order but for the GAMCO Appeal), and such
order shall not have been amended, modified, vacated, stayed or reversed.
(k)          There shall be no adversary proceeding pending in the Bankruptcy
Court, or litigation commenced outside of the Chapter 11 Cases that is not
stayed pursuant to Section 362
of the Bankruptcy Code, seeking to enjoin or prevent the financing or the
transactions contemplated under this Agreement.
(l)          The Joint Lead Arrangers shall have received evidence reasonably
satisfactory to them that Parent and its Subsidiaries shall have no Indebtedness
for borrowed money outstanding or otherwise incurred, or any letters of credit
outstanding, other than in respect of (i) the ABL Credit Agreement and this
Agreement and the facilities thereunder and hereunder, (ii) the Exit Senior
Notes in an aggregate principal amount not to exceed $2,100,000,000, (iii) up to
$415,000,000 of outstanding letters of credit or reimbursement obligations under
letters of credit, pursuant to bilateral facilities or otherwise, and (iv)
certain Indebtedness in respect of Weatherford Industria e Comercio Ltd. in
respect of an equipment loan, in an amount not exceeding $500,000.
-85-

--------------------------------------------------------------------------------

(m)          The Lenders shall have received (i) audited consolidated financial
statements of Parent for the Fiscal Years ended December 31, 2018 and December
31, 2017, including condensed consolidating financial information with respect
to the Guarantors to the extent required to be presented in the periodic reports
of Parent filed with the SEC pursuant to the Exchange Act and (ii) unaudited
interim consolidated financial statements of Parent for each quarterly period
ended subsequent to December 31, 2018, including condensed consolidating
financial information with respect to the Guarantors to the extent required to
be presented in the periodic reports of Parent filed with the SEC pursuant to
the Exchange Act, and in each case under this clause (ii) as are reasonably
acceptable to the Joint Lead Arrangers.
(n)          The Borrowers shall have paid (i) to the Administrative Agent, the
Joint Lead Arrangers and the Lenders, as applicable, all fees and other amounts
agreed upon by such parties to be paid on or prior to the Effective Date, and
(ii) to the extent invoiced at or before 1:00 p.m., New York City time, on the
Business Day immediately prior to the Effective Date, all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers pursuant to Section 11.03 or
any other Loan Document.
(o)          Each Obligor shall have provided to the Administrative Agent and
the Lenders, if requested at least seven Business Days prior to the Effective
Date, the documentation and other information requested by the Administrative
Agent or any Lender in order to comply with requirements of the PATRIOT Act and
applicable “know your customer” and anti-money laundering rules and regulations.
(p)          Certificates of insurance (other than for any Obligor incorporated
in England and Wales) listing the Administrative Agent as (x) loss payee for the
property casualty insurance policies of the Obligors (other than the UK
Obligors), together with loss payable endorsements and (y) additional insured
with respect to the liability insurance of the Obligors (other than the UK
Obligors), together with additional insured endorsements, shall have been
provided.
Each Lender, by delivering its signature page hereto, shall be deemed to have
consented to, approved or accepted or to be satisfied with, each Loan Document
and each other document required thereunder to be consented to, approved by or
acceptable or satisfactory to a Lender, unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.
SECTION 5.02          Conditions Precedent to All Credit Events.  The obligation
of any Issuing Bank to issue, amend, renew or extend (including deemed issuance)
any Letter of Credit on or after the Effective Date is subject to the further
conditions precedent that, on the date such Letter of Credit is issued, amended,
renewed or extended:
(a)          The representations and warranties of each Obligor set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (except to the extent qualified by materiality or reference to
Material Adverse Effect, in which case such applicable representation and
warranty shall be true and correct in all respects) on and as of the date such
issuance, amendment, renewal or extension of such Letter of Credit, except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which
-86-

--------------------------------------------------------------------------------

case, on and as of the date of such issuance, amendment, renewal or extension of
such Letter of Credit, such representations and warranties shall continue to be
true and correct in all material respects (except to the extent qualified by
materiality or reference to Material Adverse Effect, in which case such
applicable representation and warranty shall be true and correct in all
respects) as of such specified earlier date.
(b)          The Administrative Agent and the applicable Issuing Bank shall have
received (i) in the case of an issuance, amendment, renewal or extension of a
Letter of Credit, a Letter of Credit Request as required by Section 3.01(b) by
the time and on the Business Day specified in Section 3.01(b) and (ii) such
other certificates, documents and other papers and information as the applicable
Issuing Bank may reasonably request, including know-your-customer and beneficial
ownership information with respect to Persons for the account of whom Letters of
Credit are being issued.
(c)          After giving effect to the issuance, amendment, renewal or
extension of such Letter of Credit, the Dollar Equivalent of the Total LC
Exposure shall not exceed the Aggregate Commitments.
(d)          To the extent a Defaulting Lender exists at the time of such
issuance, amendment, renewal or extension, such Defaulting Lender’s LC Exposure
in respect of such Letter of Credit shall be cash collateralized to the extent
required by Section 2.06 of this Agreement, or otherwise secured to the
reasonable satisfaction of the applicable Issuing Bank.
(e)          No Default or Event of Default shall have occurred and be
continuing or would result from the issuance, amendment, renewal or extension of
such Letter of Credit.
(f)          If such Letter of Credit is denominated in an Alternative Currency,
the applicable Issuing Bank shall have received evidence reasonably satisfactory
to them that there shall not have occurred any adverse change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which, in the opinion of such applicable Issuing
Bank, would make it impractical for such Letter of Credit to be denominated in
the relevant Alternative Currency.
(g)          The issuance, amendment, renewal or extension of such Letter of
Credit shall not violate any Requirement of Law nor any policy of the applicable
Issuing Bank in effect at such time and generally applicable to letters of
credit.
The acceptance of the benefits of each Letter of Credit and any amendment,
renewal, or extension thereof shall constitute a representation and warranty by
each of the Obligors to each of the Lenders that all of the conditions specified
in Section 5.02(a) and Section 5.02(c) have been satisfied as of that time.
-87-

--------------------------------------------------------------------------------

ARTICLE VI
REPRESENTATIONS AND WARRANTIES
Each Obligor Party represents and warrants to the Lenders, the Issuing Banks and
the Administrative Agent as follows:
SECTION 6.01          Organization and Qualification.  Each Obligor and each
Restricted Subsidiary (a) is a company, corporation, partnership or entity
having limited liability that is duly incorporated, registered, organized (or in
the case of any English, Irish, Australian, Bermuda, Luxembourg or British
Virgin Islands Obligor, duly incorporated) or formed, validly existing and, to
the extent applicable in the relevant jurisdiction of such Obligor or Restricted
Subsidiary, in good standing under the laws of the jurisdiction of its
incorporation or formation (and in the case of a Luxembourg Obligor, for the
purposes of the European Insolvency Regulation, its “centre of main interests”
(as that term is used in article 3(1) of the European Insolvency Regulation) is
located at its registered office (siège statutaire) in Luxembourg and it does
not have an “establishment” (as that term is used in article 2(10) of the
European Insolvency Regulation) in any other jurisdiction), (b) has the
corporate, partnership or other power and authority to own its property and to
carry on its business as now conducted and (c) is duly qualified as a foreign
corporation or other foreign entity to do business and, to the extent applicable
in the relevant jurisdiction of such Obligor or Restricted Subsidiary, is in
good standing in every jurisdiction in which the failure to be so qualified
would, together with all such other failures of the Obligors and the Restricted
Subsidiaries to be so qualified or in good standing, have a Material Adverse
Effect.
SECTION 6.02          Authorization, Validity, Etc.  Each Obligor has the
corporate and, as applicable, any other power and authority to execute, deliver
and perform its obligations hereunder and under the other Loan Documents to
which it is a party and to request Letters of Credit, and to consummate the
Transactions, and all such action has been duly authorized by all necessary
corporate, partnership or other proceedings on its part or on its behalf. Each
Loan Document has been duly and validly executed and delivered by or on behalf
of each Obligor and constitutes valid and legally binding agreements of such
Obligor enforceable against such Obligor in accordance with the terms hereof,
and the Loan Documents to which such Obligor is a party, when duly executed and
delivered by or on behalf of such Obligor, shall constitute valid and legally
binding obligations of such Obligor enforceable in accordance with the
respective terms thereof and of this Agreement, except, in each case (a) as may
be limited by bankruptcy, insolvency, examinership, reorganization, moratorium,
fraudulent transfer or other similar laws relating to or affecting the
enforcement of creditors’ rights generally, and by general principles of equity
which may limit the right to obtain equitable remedies (regardless of whether
such enforceability is a proceeding in equity or at law) and (b) as to the
enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy.
SECTION 6.03          Governmental Consents, Etc.  No authorization, consent,
approval, license or exemption of, or filing or registration with, any
Governmental Authority is necessary to have been made or obtained by any Obligor
for the valid execution, delivery and performance by any Obligor of any Loan
Document to which it is a party or the consummation of the Transactions, except
those that have been obtained and are in full force and effect, including
filings, notifications and registrations necessary to perfect Liens created
under the Loan Documents (or any analogous concept to the extent perfection does
not apply in the relevant jurisdiction) and such matters
-88-

--------------------------------------------------------------------------------

relating to performance as would ordinarily be done in the ordinary course of
business after the Effective Date.
SECTION 6.04          No Breach or Violation of Law or Agreements.  Neither the
execution, delivery and performance by any Obligor of the Loan Documents to
which it is a party, nor compliance with the terms and provisions thereof, nor
the extensions of credit contemplated by the Loan Documents, nor the
consummation of the Transactions (a) will breach or violate any applicable
Requirement of Law, (b) will result in any breach or violation of, or constitute
a default under, or result in the creation or imposition of (or the obligation
to create or impose) any Lien prohibited hereunder upon any of its property or
assets pursuant to the terms of, (i)  the Exit Senior Notes or the Exit Senior
Notes Indenture, the Senior Secured Notes or the Senior Secured Notes Indenture
or (ii) any other indenture, agreement or other instrument to which it or any of
its Restricted Subsidiaries is party or by which any property or asset of it or
any of its Restricted Subsidiaries is bound or to which it is subject, except
for breaches, violations and defaults under clauses (a) and (b)(ii) that
collectively for the Obligors would not have a Material Adverse Effect, or
(c) will violate any provision of the organizational documents or by-laws of any
Obligor.
SECTION 6.05          Litigation.  Except as set forth on Schedule 6.05,
(a) there are no actions, suits or proceedings pending or, to the best knowledge
of Parent, threatened in writing against any Obligor or against any of their
respective properties or assets that are reasonably likely to have (individually
or collectively) a Material Adverse Effect and (b) to the best knowledge of
Parent, there are no actions, suits or proceedings pending or threatened that
purport to affect or pertain to the Loan Documents or any transactions
contemplated thereby.
SECTION 6.06          Information; No Material Adverse Change.
(a)          All written information heretofore furnished by the Obligors to the
Administrative Agent or any Lender in connection with this Agreement or any of
the other Loan Documents, when considered together with the disclosures made
herein, in the other Loan Documents and in the filings made by any Obligor with
the SEC pursuant to the Exchange Act, did not as of the date thereof (or if such
information related to a specific date, as of such specific date), when read
together and taken as a whole, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances under which such
statements were made, except for such information, if any, that has been
updated, corrected, supplemented, superseded or modified pursuant to a written
instrument delivered to the Administrative Agent and the Lenders prior to the
Effective Date.
(b)          Parent has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the Fiscal Years ended December 31, 2018 and December 31, 2017, in each
case as reported on by KPMG LLP, independent public accountants.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Parent and its consolidated Subsidiaries
as of such dates and for such periods in accordance with GAAP.
-89-

--------------------------------------------------------------------------------

(c)          There has been no material adverse change since July 3, 2019 in the
financial condition, business, assets or operations of Parent and its Restricted
Subsidiaries, taken as a whole.
SECTION 6.07          Investment Company Act; Margin Regulations.
(a)          Neither any Obligor nor any of its Restricted Subsidiaries is, or
is regulated as, an “investment company”, as such term is defined in the
Investment Company Act of 1940 (as adopted in the United States), as amended.
(b)          Neither any Obligor nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any “margin stock” as
defined in Regulation U. No part of the proceeds of any Letters of Credit issued
hereunder will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
or for any purpose that violates, or is inconsistent with, the provisions of
Regulation T, U or X.
SECTION 6.08          ERISA; Canadian Defined Benefit Plans.
(a)          Each Obligor and each ERISA Affiliate has maintained and
administered each Plan and Foreign Plan in compliance with all applicable laws
and the terms of each such Plan or Foreign Plan, except for such instances of
noncompliance that, when taken together with all other such instances of
noncompliance, have not resulted in and would not reasonably be expected to have
a Material Adverse Effect.
(b)          No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events that are reasonably
expected to occur, could reasonably be expected to have a Material Adverse
Effect.
(c)          There has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan, in either case that would, when taken together with all
other such “prohibited transactions” or violations, reasonably be expected to
have a Material Adverse Effect.
(d)          None of the assets of the Obligors constitute “plan assets” (within
the meaning of the Plan Asset Regulations).
(e)          No Obligor sponsors, administers, participates in or contributes
to, or has any liabilities or obligations in respect of, any Canadian Defined
Benefit Plan.
SECTION 6.09          Tax Returns and Payments.  Each Obligor and each
Restricted Subsidiary has caused to be filed all United States federal income
Tax returns and other material Tax returns, statements and reports (or obtained
extensions with respect thereto) which are required to be filed and has paid or
deposited or made adequate provision in accordance with GAAP for the payment of
all Taxes (including estimated Taxes shown on such returns, statements and
reports) which are shown to be due pursuant to such returns, except (a) for
Taxes whose amount, applicability or validity is being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP and (b) where the
-90-

--------------------------------------------------------------------------------

failure to pay such Taxes (collectively for the Obligors and the Restricted
Subsidiaries, taken as a whole) would not have a Material Adverse Effect.
SECTION 6.10          Requirements of Law.
(a)          The Obligors and each of their Restricted Subsidiaries are in
compliance with all Requirements of Law, applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of their businesses and the ownership of
their property, except for instances in which the failure to comply therewith,
either individually or in the aggregate, would not have a Material Adverse
Effect.
 (b)          Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither Parent nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required for the conduct of Parent’s or any of its
Subsidiaries’ business under any Environmental Law, (ii) is liable for any
Environmental Liability, (iii) has received notice of any claim against or
affecting it with respect to any Environmental Liability or (iv) has knowledge
of any facts or circumstances that would give rise to any Environmental
Liability against or affecting it.
(c)          As of the Effective Date, the information included in the
Beneficial Ownership Certification (if any such certificate was required to be
delivered by any Borrower under the Beneficial Ownership Regulation) is true and
correct in all respects.
SECTION 6.11          No Default.  No Default or Event of Default has occurred
and is continuing.
SECTION 6.12          Anti-Corruption Laws and Sanctions.
(a)          Each Obligor has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Obligor, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and such Obligor, its Subsidiaries and their
respective officers and employees and, to the knowledge of such Obligor, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  Except as disclosed on Schedule 6.12, none
of (a) each Obligor, any Subsidiary of such Obligor or any of their respective
directors, officers or employees, or (b) to the knowledge of each Obligor, any
agent of such Obligor or any Subsidiary of such Obligor that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No issuance of the Letters of Credit or any
other transaction contemplated by this Agreement will violate any
Anti-Corruption Laws or any Sanctions applicable to any party hereto.
(b)          To the extent that any representation contained in this
Section 6.12 made by any Obligor incorporated or organized under the laws of
Germany or a resident (Inländer) (within the meaning of section 2 paragraph 15
of the German Foreign Trade Act (Auβenwirtschaftgesetz)) would result in a
violation of or conflict with or liability under either EU Regulation (EC)
2271/96 or section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung) (in connection with the German Foreign Trade Act
(Außenwirtschaftsgesetz (AWG)) or any similar anti-boycott
-91-

--------------------------------------------------------------------------------

statute, the Required Lenders will, upon the request of the respective Obligor,
enter into bona fide discussions with such Obligor regarding the implementation
of procedures to mitigate any such conflict or violation.
SECTION 6.13          Properties.
(a)          Each of Parent and its Restricted Subsidiaries has good and
marketable title to, or valid leasehold interests in, all its real and personal
property material to its business, except for (i) Liens permitted by
Section 8.04 and (ii) minor defects in title that do not, and could not
reasonably be expected to, interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
(b)          Each of Parent and its Restricted Subsidiaries owns, or is licensed
to use, all Intellectual Property material to its business, and the use thereof
and the operation of their businesses by Parent and its Subsidiaries does not
infringe upon the rights of any other Person, except for any such failure to own
or license, or infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 6.14          No Restrictive Agreements.  Parent and its Restricted
Subsidiaries are not subject to any Restrictive Agreements other than
Restrictive Agreements permitted by Section 8.11.
SECTION 6.15          Solvency.  Immediately after the consummation of the
Transactions to occur on the Effective Date, Parent and its Subsidiaries, taken
as a whole, are and will be Solvent.
SECTION 6.16          Insurance.  Parent and its Subsidiaries maintain,
including through self‑insurance, insurance with respect to their property and
business against such liabilities and risks, in such types and amounts and with
such deductibles or self-insurance risk retentions, in each case as are in
accordance with customary industry practice for companies engaged in similar
businesses as Parent and its Subsidiaries (taken as a whole), as such customary
industry practice may change from time to time.
SECTION 6.17          Rank of Obligations.  The Indebtedness of each Obligor
under the Loan Documents to which it is a party rank at least equally with all
of the senior and unsecured unsubordinated Indebtedness of such Obligor, except
Indebtedness mandatorily (and not consensually) preferred by applicable law, and
ahead of all Subordinated Indebtedness, if any, of such Obligor.
SECTION 6.18          Liens. There are no Liens on any of the assets of Parent
or any Restricted Subsidiary other than Liens permitted by Section 8.04 and
Liens that are being released on the Effective Date.
SECTION 6.19          Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents, including but not limited to the English
Security Documents, create legal and valid perfected (or any analogous concept
to the extent perfection does not apply in the relevant jurisdiction) Liens on
all the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected (or any analogous concept
to
-92-

--------------------------------------------------------------------------------

the extent perfection does not apply in the relevant jurisdiction) and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Obligor and all third parties (other than (i)
in respect of motor vehicles that are subject to a certificate of title, (ii)
money, (iii) letter-of-credit rights (other than supporting obligations), (iv)
commercial tort claims (other than those that by the terms of the Collateral
Documents are required to be perfected), (v) any Deposit Accounts and Securities
Accounts (each, as defined in the U.S. Security Agreement) not subject to a
control agreement as permitted by the Loan Documents, (vi) as otherwise
contemplated by the Collateral Documents, and subject only to the filing of
financing statements, the recordation of any IP Short Forms, the recordation of
any Mortgages and other filings and recordation contemplated by the Collateral
Documents, in each case, in the appropriate filing offices), and having priority
over all other Liens on the Collateral except in the case of (a) Liens permitted
by Section 8.04 and (b) Liens perfected only by possession (including possession
of any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral.
SECTION 6.20          Capital Stock. Schedule 6.20(a) sets forth a complete and
accurate description of the authorized Capital Stock of Parent as of the
Effective Date immediately after giving effect to the Transactions, by class,
and, as of the Effective Date immediately after giving effect to the
Transactions, a description of the number of shares of each such class that are
issued and outstanding.  Schedule 6.20(b) (as such Schedule may be updated from
time to time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate list of Parent’s direct and indirect
Subsidiaries, showing, solely in the case of Obligors: (i) the number of shares
of each class of common and preferred Capital Stock authorized for each of such
Obligor, (ii) the number and the percentage of the outstanding shares of each
class of Capital Stock owned directly by the parent (or parents) of each such
Obligor and (iii) the number and the percentage of the outstanding shares of
each class of Capital Stock held by any Obligor in any other Subsidiary.  All of
the outstanding Capital Stock of each Obligor has been validly issued and is
fully paid and non-assessable.
SECTION 6.21          EEA Financial Institutions.  No Obligor is an EEA
Financial Institution.
SECTION 6.22          Compliance with the Swiss Non-Bank Rules.
(a)          Each Swiss Obligor is in compliance with the Swiss Non-Bank Rules;
provided, however, that a Swiss Obligor shall not be in breach of this
representation if the permitted number of Swiss Non-Qualifying Lenders is
exceeded solely by reason of:
(i)          a failure by one or more Lenders or Participants to comply with
their obligations under Section 11.05;
(ii)          a confirmation made by one or more Lenders or Participants to be
one single Swiss Non-Qualifying Lender is incorrect;
(iii)          one or more Lenders or Participants ceasing to be a Swiss
Qualifying Lender (to the extent such Lender or Participant is confirmed to be a
Swiss Qualifying Lender) as a result of any reason attributable to such Lender
or Participant; or
-93-

--------------------------------------------------------------------------------

(iv)          an assignment or participation of any Commitments or LC Exposure
under this Agreement to a Swiss Non-Qualifying Lender after the occurrence of an
Event of Default.
(b)          For the purposes of this Section 6.22, each Swiss Obligor shall
assume that the aggregate number of Lenders or Participants under this Agreement
which are Swiss Non-Qualifying Lenders is ten (10).
SECTION 6.23          Dutch Fiscal Unity.  Any fiscal unity (fiscale eenheid)
for Dutch tax purposes of which an Obligor forms part consists of Obligors
and/or Restricted Subsidiaries only.
SECTION 6.24          Tax Residency.  Each Obligor organized under the laws of
the Netherlands is resident for tax purposes in the Netherlands only and does
not have a permanent establishment or other taxable presence outside the
Netherlands, unless with the prior written consent of the Administrative Agent.
SECTION 6.25          Status as a Holding Company.  Parent does not have any
operating assets or engage in any business other than any customary business of
a holding company and ordinary course business operations of Parent in existence
prior to the Effective Date.
ARTICLE VII
AFFIRMATIVE COVENANTS
Until Payment in Full, the Obligor Parties covenant and agree that:
SECTION 7.01          Information Covenants.  Each Obligor Party shall furnish
or cause to be furnished to the Administrative Agent:
(a)          Upon the earlier to occur of (i) five Business Days after being
filed with the SEC and (ii) the date that is the deadline to file with SEC, the
quarterly report on Form 10-Q, or its equivalent, of Parent for such Fiscal
Quarter; provided that the Obligor Parties shall be deemed to have furnished
said quarterly report on Form 10-Q for purposes of this Section 7.01(a) on the
date the same shall have been made available on “EDGAR” (or any successor
thereto) or on its home page on the worldwide web (which page is, as of the date
of this Agreement, located at www.weatherford.com).  Such quarterly report shall
include, and to the extent it does not include shall be supplemented by, a
consolidated balance sheet, income statement and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Quarter and the then-elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, together with a corresponding discussion and analysis of results
from management, all certified by one of its Principal Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.
(b)          Upon the earlier to occur of (i) five Business Days after  being
filed with the SEC and (ii) the date that is the deadline to file with the SEC,
the annual report on Form 10-K, or its equivalent, of Parent for such Fiscal
Year, certified by KPMG LLP or other independent
-94-

--------------------------------------------------------------------------------

certified public accountants of recognized national standing reasonably
acceptable to the Administrative Agent and the Required Lenders, whose
certification shall be without qualification or scope limitation; provided that
(i) the Obligor Parties shall be deemed to have furnished said annual report on
Form 10-K for purposes of this Section 7.01(b) on the date the same shall have
been made available on “EDGAR” (or any successor thereto) or on its home page on
the worldwide web (which page is, as of the date of this Agreement, located at
www.weatherford.com) and (ii) if said annual report on Form 10-K contains the
report of such independent public accountants (without qualification or
exception, and to the effect, as specified above), no Obligor Party shall be
required to deliver such report.  Such annual report shall include, and to the
extent it does not include shall be supplemented by, Parent’s audited
consolidated balance sheet, income statement and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (which opinion shall be without
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.
(c)          Promptly after the same become publicly available (whether on
“EDGAR” (or any successor thereto) or Parent’s homepage on the worldwide web or
otherwise), notice to the Administrative Agent of the filing of all periodic
reports on Form 10-K or Form 10-Q, and all amendments to such reports and all
definitive proxy statements filed by any Obligor or any of its Subsidiaries with
the SEC, or any Governmental Authority succeeding to any or all of the functions
of the SEC, or with any national securities exchange, or distributed by Parent
to its shareholders generally, as the case may be (and in furtherance of the
foregoing, Parent will give to the Administrative Agent prompt written notice of
any change at any time or from time to time of the location of Parent’s home
page on the worldwide web).
(d)          Promptly, and in any event within five (5) Business Days after:
(i)          the occurrence of any of the following with respect to any Obligor
or any of its Restricted Subsidiaries:  (A) the service of process on Parent or
any of its Restricted Subsidiaries with respect to the pendency or commencement
of any litigation, arbitration or governmental proceeding against such Obligor
or Restricted Subsidiary which would reasonably be expected to have a Material
Adverse Effect and (B) the institution of any proceeding against any Obligor or
any of its Restricted Subsidiaries with respect to, or the receipt of notice by
such Person of potential liability or responsibility for violation or alleged
violation of, any law, rule or regulation (including any Environmental Law)
which would reasonably be expected to have a Material Adverse Effect and (C) any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral interest therein under power of eminent domain or by
condemnation or similar proceeding; or
(ii)          any Obligor Party obtains knowledge of the occurrence of any event
or condition which constitutes a Default or an Event of Default; or
-95-

--------------------------------------------------------------------------------

(iii)          any Obligor Party obtains knowledge of the occurrence of a Change
of Control;
a notice of such event, condition, occurrence or development, specifying the
nature thereof.
(e)          Within five Business Days after the delivery of the financial
statements provided for in Section 7.01(a) and 7.01(b), (i) a Compliance
Certificate with respect to the fiscal period covered by such financial
statements and (ii) a report setting forth the amount of cash and Unrestricted
Cash of Parent on a consolidated basis as of the date of such financial
statements.
(f)          Promptly, and in any event within 30 days after any Responsible
Officer of such Obligor Party obtains knowledge thereof, notice of:
(i)          the occurrence or expected occurrence of (A) any ERISA Event with
respect to any Plan or any Multiemployer Plan, (B) a failure to make any
required contribution to a Plan before the due date (including extensions)
thereof or (C) any Lien in favor of the PBGC or a Plan, in each case that would
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect; and
(ii)          the institution of proceedings or the taking of any other action
by the PBGC or Parent or any ERISA Affiliate or any administrator or trustee of
a Multiemployer Plan with respect to the withdrawal from, or the termination,
insolvency, endangered, critical or critical and declining status (within the
meaning of such terms as used in ERISA) of, any Plan or Multiemployer Plan,
which withdrawal, termination, insolvency, endangered, critical or critical and
declining status would reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.
(g)          As soon as available, and in any event within 60 days after the
start of each Fiscal Year, copies of Parent’s Projections, for the forthcoming
fiscal year, quarter by quarter, certified by a Principal Financial Officer of
Parent as being such officer’s good faith estimate of the financial performance
of Parent and its Subsidiaries during the period covered thereby.
 (h)          (i) Within 30 days after the consummation of any Collateral
Transfer resulting in Book Value of Assets of greater than $25,000,000 ceasing
to be LC Priority Collateral, (A) written notice of such Collateral Transfer
(including the book value of the LC Priority Collateral so transferred), (B) a
certificate of a Principal Financial Officer of an Obligor Party, certifying
that after giving effect to such Collateral Transfer, the Book Value of Assets
with respect to all remaining LC Priority Collateral is no less than
$1,250,000,000 and (C) a reasonably detailed calculation demonstrating Parent’s
calculation of such Book Value of Assets and (ii) within five Business Days
after the delivery of the financial statements provided for in Section 7.01(a)
and 7.01(b), a calculation of the Book Value of Assets as of the end of the
fiscal period covered by such financial statements.
(i)          Promptly, and in any event within five (5) Business Days after,
notices of default sent to or from the Obligors in connection with the Senior
Secured Notes, Exit Senior Notes Indenture or any amendment, supplement or other
modification to the Senior Secured Notes Indenture, the Exit Senior Notes
Indenture or any documents related to either of the foregoing.
-96-

--------------------------------------------------------------------------------

(j)          From time to time and with reasonable promptness, (x) such other
information or documents (financial or otherwise) with respect to any Obligor or
any of its Restricted Subsidiaries as the Administrative Agent or any Lender
through the Administrative Agent may reasonably request including with respect
to any Collateral and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act and the Beneficial Ownership Regulation (to the extent
applicable); provided that any non-public information obtained by any Person
pursuant to such request shall be treated as confidential information in
accordance with Section 11.06.  Notwithstanding the foregoing, no Obligor or any
of its Restricted Subsidiaries shall be required to deliver any information or
documents if the disclosure thereof to the Administrative Agent or any Lender
would violate a binding confidentiality agreement with a Person that is not an
Affiliate of Parent or any Subsidiary.
SECTION 7.02          Books, Records and Inspections.  Each Obligor Party shall
permit, or cause to be permitted, the Administrative Agent or any Lender, upon
written notice, to visit and inspect any of the properties of such Obligor Party
and its Restricted Subsidiaries, to examine the books and financial records of
such Obligor Party and its Restricted Subsidiaries and to discuss the affairs,
finances and accounts of such Obligor Party and its Restricted Subsidiaries with
any Responsible Officer of such Obligor Party, or Restricted Subsidiary,
including inspections of Collateral and records relating to Collateral and
discussions with respect to Collateral and records relating to Collateral all at
such reasonable times and as often as any Lender, through the Administrative
Agent, may reasonably request; provided that any non-public information obtained
by any Person during any such visitation, inspection, examination or discussion
shall be treated as confidential information in accordance with Section 11.06.
SECTION 7.03          Insurance.  Parent and its Restricted Subsidiaries shall
maintain or cause to be maintained (including through self‑insurance) insurance
with respect to their property and business against such liabilities and risks,
in such types and amounts and with such deductibles or self-insurance risk
retentions, in each case as are in accordance with customary industry practice
for companies engaged in similar businesses as Parent and its Restricted
Subsidiaries (taken as a whole), as such customary industry practice may change
from time to time; provided, however, that in the event that any improved real
property owned by an Obligor is subject to a Mortgage and is located in any area
that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area”, such Obligor shall purchase and maintain, or cause
to be purchased and maintained, flood insurance on such Collateral, which shall
be in an amount equal to the lesser of (a) the Commitments and (b) the total
replacement cost value of such improvements.  Parent will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.  Parent shall deliver to the
Administrative Agent endorsements (x) to all “All Risk” physical damage
insurance policies on all of the Obligors’ tangible personal property and assets
insurance policies naming the Administrative Agent as lender loss payee, and (y)
to all general liability and other liability policies of the Obligors naming the
Administrative Agent an additional insured.  In the event Parent or any other
Obligor at any time or times hereafter shall fail to obtain or maintain any of
the policies or insurance required herein, then the Administrative Agent,
without waiving or releasing any obligations or resulting Default hereunder, may
at any time or times thereafter (but shall be under no obligation to do so)
obtain and maintain such policies of insurance and pay premiums and take
-97-

--------------------------------------------------------------------------------

any other action with respect thereto which the Administrative Agent deems
advisable.  All sums so disbursed by the Administrative Agent shall constitute
part of the Obligations, payable as provided in this Agreement.  Without
limiting the foregoing, to the extent that any Obligor is entitled to receive
proceeds under any insurance policy, it shall direct the applicable insurer to
deposit such proceeds (and such proceeds shall be so deposited) into a deposit
account that is subject to a deposit account control agreement in form and
substance reasonably acceptable to the Administrative Agent, which, subject to
the Intercreditor Agreement, establishes “control” (within the meaning of
Section 9-104 of the UCC) with respect to such deposit account by the
Administrative Agent on behalf of the Secured Parties.
SECTION 7.04          Payment of Taxes and other Claims.  Each Obligor Party
shall, and Parent shall cause each Restricted Subsidiary to, pay or discharge or
cause to be paid or discharged, before the same shall become delinquent, all
Taxes levied or imposed upon such Obligor Party or such Restricted Subsidiary,
as applicable, or upon the income, profits or property of such Obligor Party or
such Restricted Subsidiary, as applicable, except for (i) such Taxes the
non-payment or non-discharge of which would not, individually or in the
aggregate, have a Material Adverse Effect and (ii) any such Tax whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP.
SECTION 7.05          Existence.  Except as expressly permitted pursuant to
Section 8.02 or Section 8.05, Parent shall, and will cause each Restricted
Subsidiary to, do all things necessary to (a) preserve and keep in full force
and effect the corporate or other existence of Parent or such Restricted
Subsidiary as applicable (which, for the avoidance of doubt, shall not prohibit
a change in corporate form or domiciliation), and (b) preserve and keep in full
force and effect the rights and franchises of Parent or such Restricted
Subsidiary as applicable; provided that this clause (b) shall not require Parent
or such Restricted Subsidiary to preserve or maintain any rights or franchises
if Parent or such Restricted Subsidiary shall determine that (i) the
preservation and maintenance thereof is no longer desirable in the conduct of
the business of Parent or such Restricted Subsidiary, taken as a whole, and that
the loss thereof is not disadvantageous in any material respect to the Lenders,
or (ii) the failure to maintain and preserve the same could not reasonably be
expected, in the aggregate, to result in a Material Adverse Effect.
SECTION 7.06          ERISA Compliance.  Parent and each Borrower shall, and
shall cause each ERISA Affiliate to, comply with respect to each Plan,
Multiemployer Plan and Foreign Plan, with all applicable provisions of
applicable laws and the terms of each such Plan, Multiemployer Plan or Foreign
Plan, except to the extent that any failure to comply would not reasonably be
expected to have a Material Adverse Effect.
SECTION 7.07          Compliance with Laws and Material Contractual Obligations.
(a)          Parent will, and will cause each of its Restricted Subsidiaries to,
(i) comply with the laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including Environmental Laws) and
(ii) perform its obligations under agreements to which it is a party, except in
the case of each of clauses (i) and (ii) where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Parent will maintain in effect and enforce policies
and procedures designed to ensure
-98-

--------------------------------------------------------------------------------

compliance by Parent, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.
(b)          To the extent that any obligation contained in this Section 7.07
made by any Obligor incorporated or organized under the laws of Germany or a
resident (Inländer) (within the meaning of section 2 paragraph 15 of the German
Foreign Trade Act (Auβenwirtschaftgesetz)) would result in a violation of or
conflict with or liability under either EU Regulation (EC) 2271/96 or section 7
of the German Foreign Trade Ordinance (Außenwirtschaftsverordnung) (in
connection with the German Foreign Trade Act (Außenwirtschaftsgesetz (AWG)) or
any similar anti-boycott statute, such Obligor shall implement procedures to
mitigate any such conflict or violation to the reasonable satisfaction of the
Required Lenders.
SECTION 7.08          Additional Guarantors; Additional Specified Jurisdictions.
(a)          If (i) as of the time of delivery of a Compliance Certificate
pursuant to Section 7.01(a), it is determined that any Restricted Subsidiary is
a Material Specified Subsidiary that is organized in a Specified Jurisdiction,
or (ii) any Restricted Subsidiary Guarantees or otherwise becomes an obligor in
respect of Indebtedness or other obligations in respect of the Senior Secured
Notes or any other third party Indebtedness for borrowed money of an Obligor in
an aggregate principal amount in excess of $20,000,000, Parent shall (A) with
respect to a determination made pursuant to Section 7.08(a)(i) above, within 45
days (or such later date as may be agreed upon by the Administrative Agent)
after such determination (or, in the case of a Material Specified Subsidiary
organized in a new Specified Jurisdiction, 45 days after the Administrative
Agent designates such new Specified Jurisdiction pursuant to Section 7.08(b), as
such time period may be extended by the Administrative Agent in its sole
discretion), or (B) with respect to any Guarantee provided pursuant to
Section 7.08(a)(ii) immediately above, contemporaneously with the provision of
such Guarantee, cause such Restricted Subsidiary to (1) become a Guarantor by
delivering to the Administrative Agent a duly executed Guaranty Agreement or
supplement to a Guaranty Agreement or such other document as the Administrative
Agent shall deem appropriate for such purpose, (2) deliver to the Administrative
Agent such opinions (including an opinion as to such Guarantor’s ability to
guarantee the Secured Obligations pursuant to such Guaranty Agreement,
supplement or other document and to grant Liens to secure the Secured
Obligations), organizational and authorization documents and certificates of the
type referred to in Section 5.01 as may be reasonably requested by the
Administrative Agent, and (3) deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.
(b)          If, in the most recent Compliance Certificate delivered pursuant to
Section 7.01(e), Parent identifies any Material Specified Subsidiary that is
organized in a jurisdiction that is not a then-existing Specified Jurisdiction
or an Excluded Jurisdiction, then the Administrative Agent, at the direction of
the Required Lenders, shall have the right to designate such jurisdiction as a
Specified Jurisdiction by providing written notice of such designation to
Parent, which designation shall be deemed to take effect on the Business Day
such designation is made.
(c)          As promptly as possible but in any event within 45 days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes an Obligor pursuant
-99-

--------------------------------------------------------------------------------

to Section 7.08(a) or otherwise, Parent shall cause (i) such Person to deliver
to the Administrative Agent, Collateral Documents (or one or more joinders
thereto) reasonably satisfactory to the Administrative Agent pursuant to which
such Person grants to Administrative Agent a Lien on substantially all of its
assets (other than Excluded Assets) and agrees to be bound by the terms and
provisions thereof and (ii) subject to the Intercreditor Agreement, all of the
issued and outstanding Capital Stock of such Obligor to be subject to a
perfected (or any analogous concept to the extent perfection does not apply in
the relevant jurisdiction) Lien, with the priority as set forth in the
Intercreditor Agreement, in favor of the Administrative Agent to secure the
Secured Obligations in accordance with the terms and conditions of, and subject
to the exceptions set forth in, the Collateral Documents or such other pledge
and security documents as the Administrative Agent shall reasonably request,
subject in any case to Liens created under the Loan Documents, and restrictions
on transfer imposed by applicable securities laws and other Liens permitted
hereunder that arise by operation of law, such Collateral Documents to be
accompanied, upon the reasonable request of the Administrative Agent, by
appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.
(d)          As promptly as possible but in any event within 45 days (or such
later date as may be agreed upon by the Administrative Agent) after (i) an
Obligor acquires personal property that is not an Excluded Asset and is not
already subject to a perfected (or any analogous concept to the extent
perfection does not apply in the relevant jurisdiction) Lien, with the priority
as set forth in the Intercreditor Agreement, in accordance with the Collateral
Documents and/or the Intercreditor Agreement, such Obligor shall cause such
personal property to be subject to a perfected (or any analogous concept to the
extent perfection does not apply in the relevant jurisdiction), with the
priority as set forth in the Intercreditor Agreement, Lien in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations in accordance with the terms and conditions of, and subject
to the exceptions set forth in, the Collateral Documents and/or the
Intercreditor Agreement, subject in any case to Liens permitted by Section 8.04
and (ii) to the extent not covered by clause (i) immediately above, an Obligor
acquires or holds Capital Stock of a Pledged Subsidiary that is not an Excluded
Asset and is not already subject to a perfected (or any analogous concept to the
extent perfection does not apply in the relevant jurisdiction) Lien, with the
priority as set forth in the Intercreditor Agreement, in accordance with the
Collateral Documents and/or the Intercreditor Agreement, such Obligor shall
cause all of the issued and outstanding Capital Stock of each Pledged Subsidiary
to be subject to a perfected (or any analogous concept to the extent perfection
does not apply in the relevant jurisdiction) Lien, with the priority as set
forth in the Intercreditor Agreement, in favor of the Administrative Agent to
secure the Secured Obligations in accordance with the terms and conditions of,
and subject to the exceptions set forth in, the Collateral Documents, the
Intercreditor Agreement or such other pledge and security documents as the
Administrative Agent shall reasonably request, subject in any case to Liens
created under the Loan Documents, and restrictions on transfer imposed by
applicable securities laws and other Liens permitted hereunder that arise by
operation of law.
(e)          Within 120 days after the Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion), Parent shall, and shall
cause each Obligor that owns Material Real Property as of the Effective Date to,
deliver Mortgages and Real Estate Deliverables with respect to such Material
Real Property (and, to the extent not constituting
-100-

--------------------------------------------------------------------------------

Material Real Property, the Effective Date Real Property) to the Administrative
Agent.  Notwithstanding the foregoing, the Administrative Agent (in consultation
with the Lenders) may waive the requirement contained in this Section 7.08(e)
with respect to any parcel of Material Real Property if, as a result of flood,
environmental or other due diligence conducted with respect to such Material
Real Property, the Administrative Agent determines (in consultation with the
Lenders) that the cost of, or risk associated with, obtaining a Mortgage with
respect to such Material Real Property is excessive in relation to the benefit
to the Secured Parties of the security to be afforded thereby, provided that no
Material Real Property shall be taken as Collateral unless Lenders receive 45
days advance notice and each Lender confirms to Agent that it has completed all
flood due diligence, received copies of all flood insurance documentation and
confirmed flood insurance compliance as required by the Flood Laws or as
otherwise reasonably satisfactory to such Lender.
(f)          If any Material Real Property is acquired by an Obligor after the
Effective Date, Parent will notify the Administrative Agent thereof, and, within
120 days after such acquisition (or such later date as the Administrative Agent
may agree in its sole discretion), Parent shall deliver the related Mortgages
and Real Estate Deliverables to the Administrative Agent.  Notwithstanding the
foregoing, the Administrative Agent may waive the Mortgage and Real Estate
Deliverables requirement contained in this Section 7.08(f) with respect to any
parcel of Material Real Property if, as a result of flood, environmental or
other due diligence conducted with respect to such Material Real Property, the
Administrative Agent determines (in consultation with the Lenders) that the cost
of, or risk associated with, obtaining a Mortgage with respect to such Material
Real Property is excessive in relation to the benefit to the Secured Parties of
the security to be afforded thereby, provided that no Material Real Property
shall be taken as Collateral unless Lenders receive 45 days advance notice and
each Lender confirms to Agent that it has completed all flood due diligence,
received copies of all flood insurance documentation and confirmed flood
insurance compliance as required by the Flood Laws or as otherwise reasonably
satisfactory to such Lender.
(g)          Without limiting the foregoing, Parent shall, and shall cause each
Obligor to, execute and deliver, or cause to be executed and delivered, to the
Administrative Agent, as applicable, such documents, agreements, instruments,
forms and notices and will take or cause to be taken such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents serving notices of assignment and such other
actions or deliveries of the type required by Section 5.02, as applicable),
which may be required by law or which the Administrative Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection (or any analogous concept
to the extent perfection does not apply in the relevant jurisdiction) and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Obligors, provided that no Material Real
Property shall be taken as Collateral unless Lenders receive 45 days advance
notice and each Lender confirms to Agent that it has completed all flood due
diligence, received copies of all flood insurance documentation and confirmed
flood insurance compliance as required by the Flood Laws or as otherwise
reasonably satisfactory to such Lender.
(h)          If any Intellectual Property registration or application is
acquired or filed by an Obligor after the Effective Date, Parent will notify the
Administrative Agent thereof, and, within 60 days after such acquisition or
filing (or such later date as the Administrative Agent may
-101-

--------------------------------------------------------------------------------

agree in its sole discretion), to the extent reasonably requested by the
Administrative Agent, such Obligor shall execute and deliver the related IP
Short Forms to the Administrative Agent.
(i)          At any time, at its option, and with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
Parent may cause any Subsidiary to (i) become a Guarantor by delivering to the
Administrative Agent a duly executed Guaranty Agreement or supplement to a
Guaranty Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) deliver to the Administrative Agent such
opinions (including an opinion as to such Guarantor’s ability to guarantee the
Obligations pursuant to such Guaranty Agreement, supplement or other document
and, if applicable, to grant Liens to secure the Secured Obligations),
organizational and authorization documents and certificates of the type referred
to in Section 5.01 as may be reasonably requested by the Administrative Agent,
including a certificate of a Principal Financial Officer of Parent with
supporting information certifying as to such Guarantor’s ability to guarantee
the Obligations pursuant to such Guaranty Agreement, supplement or other
document, which certificate shall be in substantially the same form as the
certificate delivered pursuant to Section 5.02(a), and (iii) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent (any such Subsidiary, an “Added Guarantor”). 
Notwithstanding anything to the contrary herein, no Added Guarantor shall become
a party to any Collateral Document except as elected by Parent and consented to
by the Administrative Agent.
(j)          Notwithstanding anything to the contrary contained herein
(including this Section 7.08) or in any other Loan Document, (x) the
Administrative Agent shall not accept delivery of any Mortgage from any Obligor
unless each of the Lenders has received 45 days prior written notice thereof and
the Administrative Agent has received confirmation from each Lender that such
Lender has completed its flood insurance diligence, has received copies of all
flood insurance documentation and has confirmed that flood insurance compliance
has been completed as required by the Flood Laws or as otherwise reasonably
satisfactory to such Lender and (y) the Administrative Agent shall not accept
delivery of any joinder to any Loan Document with respect to any Surviving
Person that is the New Weatherford Parent, or Subsidiary of any Obligor, if such
Surviving Person or Subsidiary qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation unless such Surviving Person or Subsidiary has
delivered a Beneficial Ownership Certification in relation to such Surviving
Person or Subsidiary and Administrative Agent has completed its Patriot Act
searches, OFAC/PEP searches and customary individual background checks for such
Surviving Person or Subsidiary, the results of which shall be satisfactory to
Administrative Agent; provided that any delays with respect to the delivery,
execution or effectiveness of any Loan Document or other deliverable caused by
clauses (x) and (y) shall not constitute a Default or an Event of Default.
(k)          Notwithstanding anything to the contrary in this Agreement or any
Collateral Document, the Obligors shall not be required to take any actions to
grant or perfect the security interests of the Administrative Agent in any
Capital Stock in any Foreign Subsidiary, joint venture or non-Wholly-Owned
Subsidiary that is a Subsidiary of an Obligor in any jurisdiction other than a
Specified Jurisdiction.
-102-

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, WOFS’s liability shall be limited or extinguished, as applicable, to
the extent necessary to ensure that WOFS, at all times, meets its minimum
solvency margin and liquidity ratio pursuant to the Insurance Act 1978 of
Bermuda (the “Insurance Act”) and remains in compliance with sections 31A
through 31C of the Insurance Act.
SECTION 7.09          Designation of Unrestricted Subsidiaries; Redesignation of
Unrestricted Subsidiaries as Restricted Subsidiaries.
(a)          Unless designated as an Unrestricted Subsidiary pursuant to this
Section 7.09, each Subsidiary shall be classified as a Restricted Subsidiary.
(b)          If Parent designates any Subsidiary as an Unrestricted Subsidiary
pursuant to paragraph (c) below, Parent shall be deemed to have made an
Investment in such Unrestricted Subsidiary in an amount equal to the fair market
value as of the date of such designation of the consolidated assets of such
Subsidiary.
(c)          On and after the Amendment No. 1 Effective Date, Parent may not
designate any Subsidiary to be an Unrestricted Subsidiary without the written
consent of the Administrative Agent.
(d)          Any merger, consolidation or amalgamation of an Unrestricted
Subsidiary into a Restricted Subsidiary shall be deemed to constitute a
designation of such Unrestricted Subsidiary as a Restricted Subsidiary for
purposes of this Agreement and, as such, must be permitted by Section 7.09(d)
(in addition to Section 8.02 and any other relevant provisions herein).
(e)          Notwithstanding the foregoing or anything to the contrary contained
herein, no Obligor may be an Unrestricted Subsidiary.
SECTION 7.10          Compliance with the Swiss Non-Bank Rules.
(a)          Each Swiss Obligor shall comply with the Swiss Non-Bank Rules;
provided, however, that a Swiss Obligor shall not be in breach of this covenant
if the permitted number of Swiss Non-Qualifying Lenders is exceeded solely by
reason of:
(i)          a failure by one or more Lenders or Participants to comply with
their obligations under Section 11.05 or Section 11.25;
(ii)          a confirmation made by one or more Lenders or Participants to be
one single Swiss Non-Qualifying Lender is incorrect;
(iii)          one or more Lenders or Participants ceasing to be a Swiss
Qualifying Lender (to the extent such Lender or Participant is confirmed to be a
Swiss Qualifying Lender) as a result of any change after the date it became a
Lender or Participant under this Agreement in (or in the interpretation,
administration, or application of) any law or treaty or any published practice
or published concession of any relevant taxing authority; or
-103-

--------------------------------------------------------------------------------

(iv)          an assignment or participation of any Commitments or LC Exposure
under this Agreement to a Swiss Non-Qualifying Lender after the occurrence of an
Event of Default.
 (b)          For the purposes of this Section 7.10, each Swiss Obligor shall
assume that the aggregate number of Lenders and Participants under this
Agreement which are Swiss Non-Qualifying Lenders is ten.
SECTION 7.11          Post-Closing Grant and Perfection Requirements Matters. 
Parent shall, and shall cause each Restricted Subsidiary to, satisfy each
requirement set forth on Schedule 7.11 on or before the date set forth on such
Schedule (or such later date as the Administrative Agent may agree in its sole
discretion).
SECTION 7.12          Status as a Holding Company.  Parent shall not have any
operating assets or engage in any business other than any customary business of
a holding company and ordinary course business operations of Parent in existence
prior to the Effective Date.
SECTION 7.13          Lender Meeting.  Parent will, within 90 days after the
close of each Fiscal Year of Parent, at the request of Administrative Agent or
of the Required Lenders and upon reasonable prior notice, hold a conference call
(at a mutually agreeable time) with all Lenders who choose to attend such
conference call during which the financial results of the previous Fiscal Year
and the financial condition of the Obligors and their Subsidiaries and the
projections presented for the current Fiscal Year shall be reviewed; provided
that the foregoing requirement may be satisfied by public earnings calls for all
shareholders that are open to the Administrative Agent and the Lenders.
SECTION 7.14          Maintenance of Properties.  Each Obligor will, and will
cause each of its Restricted Subsidiaries to, maintain and preserve all of its
assets that are necessary or useful in the proper conduct of its business in
good working order and condition, ordinary wear, tear, casualty, and
condemnation and Dispositions permitted under Section 8.05 excepted (except
where the failure to so maintain and preserve assets could not reasonably be
expected to result in a Material Adverse Effect).
SECTION 7.15          Morgan Stanley Letters of Credit.  The Borrowers agree
that within 180 days of the Amendment No. 1 Effective Date (or such later date
as Morgan Stanley may agree), they shall, or shall cause their applicable
subsidiaries to, replace, terminate or otherwise modify Letters of Credit issued
by Morgan Stanley as Issuing Bank such that Morgan Stanley’s LC Commitment shall
be equal or greater than the Dollar Equivalent of the aggregate undrawn amount
of all outstanding Letters of Credit at such time issued by Morgan Stanley (plus
any Dollar Equivalent amounts of LC Disbursements by Morgan Stanley that have
not yet been reimbursed by or on behalf of the Borrowers at such time).
ARTICLE VIII
NEGATIVE COVENANTS
Until Payment in Full, the Obligor Parties covenant and agree that:
-104-

--------------------------------------------------------------------------------

SECTION 8.01          Indebtedness.  Parent shall not, and shall not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)          the Obligations;
(b)          [reserved];
(c)          Permitted Existing Indebtedness and Permitted Refinancing
Indebtedness in respect thereof;
(d)          Indebtedness arising from intercompany loans and advances owing by
(i)  any Obligor to any other Obligor, (ii)  a Restricted Subsidiary that is not
an Obligor to another Restricted Subsidiary that is not an Obligor, (iii)  an
Obligor (other than Parent) to a Restricted Subsidiary that is not an Obligor or
an Unrestricted Subsidiary, so long as the parties thereto are party to the
Intercompany Subordination Agreement, (iv) a Restricted Subsidiary that is not
an Obligor to an Obligor, so long as in the case of any such loan made pursuant
to this clause (iv) (A) the aggregate amount of all such loans (by type, not by
the borrower) made from and after the Effective Date, together with all such
loans made from and after the Effective Date pursuant to clause (v) below, does
not exceed $55,000,000 outstanding at any one time, and (B) at the time of the
making of such loan, no Event of Default has occurred and is continuing or would
result therefrom, and (v) a Restricted Subsidiary that is not an Obligor to an
Unrestricted Subsidiary, so long as in the case of any such loan made pursuant
to this clause (v) (A) the aggregate amount of all such loans (by type, not by
the borrower) made from and after the Effective Date, together with all such
loans made from and after the Effective Date pursuant to clause (iv) above, does
not exceed $55,000,000 outstanding at any one time, and (B) at the time of the
making of such loan, no Event of Default has occurred and is continuing or would
result therefrom;
(e)          Indebtedness of the Obligors incurred under the Exit Senior Notes
in an aggregate principal amount not to exceed at any time outstanding
$2,100,000,000 and Permitted Refinancing Indebtedness in respect thereof;
(f)          unsecured guarantees with respect to the Indebtedness of any
Obligor or one of their Restricted Subsidiaries, to the extent that the Person
that is obligated under such guaranty could have incurred such underlying
Indebtedness;
(g)        Indebtedness of Restricted Subsidiaries in respect of overdrafts,
working capital borrowings and facilities, short-term loans and cash management
requirements (and Guarantees thereof) that, in each case, are required to be
repaid or are repaid within 30 days following the incurrence thereof (which
Indebtedness may be continuously rolled-over for successive 30-day periods),
provided that the aggregate outstanding amount of such Indebtedness does not at
any time exceed $200,000,000;
(h)          Unsecured Specified Senior Indebtedness, provided that (i) as a
condition to incurring any such Specified Senior Indebtedness, (A) no Default or
Event of Default shall have occurred and be continuing at the time of and
immediately after giving pro forma effect to the incurrence of such
Indebtedness, (B) the aggregate principal amount of all Indebtedness incurred
pursuant to this Section 8.01(h) would not exceed $200,000,000 at any time, and
(C) after giving pro forma effect to the incurrence of such Indebtedness, the
Leverage Ratio (calculated as of the
-105-

--------------------------------------------------------------------------------

last day of the most recently ended period for which financial statements are
available as if such Indebtedness had been incurred on the last day of such
period) would not exceed 4.25 to 1.00, if such Indebtedness is incurred on or
prior to the second anniversary of the Effective Date, and 3.75 to 1.00 if such
Indebtedness is incurred at any time thereafter, and (ii) as of the date of
incurrence, such Indebtedness shall have a stated maturity date no sooner than
91 days after the Maturity Date;
(i)          unsecured Indebtedness incurred by an Obligor or Restricted
Subsidiary; provided that (i) no Default or Event of Default shall have occurred
and be continuing at the time of and immediately after giving effect to the
incurrence of such Indebtedness, (ii) after giving pro forma effect to the
incurrence of such Indebtedness, the Leverage Ratio (calculated as of the last
day of the most recently ended period for which financial statements are
available as if such Indebtedness had been incurred on the last day of such
period) would not exceed 4.25 to 1.00, if such Indebtedness is incurred on or
prior to the second anniversary of the Effective Date, and 3.75 to 1.00 if such
Indebtedness is incurred at any time thereafter (calculated as of the last day
of the most recently ended testing period for which financial statements are
available as if such Indebtedness had been incurred on the last day of such
testing period) and (iii) except with respect to Indebtedness in an aggregate
amount not to exceed $45,000,000, as of the date of incurrence, such
Indebtedness shall have a stated maturity date no sooner than 91 days after the
Maturity Date;
(j)          unsecured Subordinated Indebtedness of any Obligor (other than
Subordinated Indebtedness consisting of Guarantees by any Obligor of
Indebtedness incurred pursuant to Section 8.01(c), Section 8.01(h) or
Section 8.01(i)), provided that (i) no Default or Event of Default shall have
occurred and be continuing at the time of and immediately after giving effect to
the incurrence of such Indebtedness, and (ii) as of the date of incurrence, such
Indebtedness shall have a stated maturity date no sooner than 91 days after the
Maturity Date;
(k)          Indebtedness of Parent or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capitalized Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness incurred pursuant to this Section 8.01(k) shall not at any time
exceed $175,000,000;
(l)          Indebtedness incurred to finance insurance premiums of any
Restricted Subsidiary in the ordinary course of business in an aggregate
principal amount not to exceed the amount of such insurance premiums;
(m)          indemnification, adjustment of purchase price, earnout or similar
obligations (including any earnout obligations), in each case, incurred or
assumed in connection with any acquisition or Disposition otherwise permitted
hereunder of any business or assets of Parent and any Restricted Subsidiary or
Capital Stock of a Subsidiary, other than guarantees of Indebtedness incurred by
any Person acquiring all or any portion of such business, assets or Capital
Stock for the purpose of financing or in contemplation of any such acquisition;
-106-

--------------------------------------------------------------------------------

(n)          other Indebtedness in an aggregate principal amount at any time
outstanding pursuant to this Section 8.01(n) not in excess of $10,000,000;
(o)          non-contingent reimbursement obligations of Parent and its
Restricted Subsidiaries in respect of letters of credit, bank guaranties,
bankers’ acceptances, bid bonds, surety bonds, performance bonds, customs bonds,
advance payment bonds and similar instruments;
(p)          Indebtedness of any Obligor, including pursuant to the Senior
Secured Notes Indenture; provided that (i) no Default or Event of Default shall
have occurred and be continuing at the time of and immediately after giving
effect to the incurrence of such Indebtedness, (ii) as of the date of
incurrence, such Indebtedness shall have a stated maturity date no sooner than
91 days after the Maturity Date, (iii) such Indebtedness shall not provide for
any payment of principal or any scheduled or mandatory prepayments or
redemptions on any date sooner than 91 days after the Maturity Date (other than
any change of control offer, customary offers or prepayments with proceeds of
asset sales or customary acceleration rights after an event of default), (iv)
any secured Indebtedness incurred pursuant to this Section 8.01(p) may only be
secured by a lien on the Collateral pursuant to an intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent (it being
understood that the Intercreditor Agreements described in clause (a) of the
definition thereof are reasonably satisfactory to the Administrative Agent), and
(v) the aggregate principal amount of all Indebtedness incurred pursuant to this
Section 8.01(p) would not exceed $600,000,000 at any time;
(q)          support, reimbursement, hold harmless, indemnity and similar
letters or agreements provided by, or entered into solely between, Parent and/or
any of its Restricted Subsidiaries (whether before, simultaneous with, or after
the Effective Date), but only to the extent any such letters or agreements both
(i) relate to the guarantee of Obligations and/or pledge of assets by Parent
and/or any Restricted Subsidiary under a Loan Document and (ii) do not modify,
limit or otherwise adversely affect any obligation of any Guarantor or pledgor
of assets to a Lender, the Administrative Agent, or an Issuing Bank (or any
rights a Lender, the Administrative Agent, or Issuing Bank has under the Loan
Documents);
(r)          Indebtedness in the form of Permitted Intercompany Treasury
Management Transactions; and
(s)          Indebtedness in the form of Permitted Intercompany Specified
Transactions, so long as at the time of incurrence, no Default or Event of
Default then exists or would arise as a result of the applicable transaction.
For purposes of this Section 8.01, any payment by Parent or any Restricted
Subsidiary of any interest on any Indebtedness in kind (by adding the amount of
such interest to the principal amount of such Indebtedness) shall be deemed to
be an incurrence of Indebtedness.
SECTION 8.02          Fundamental Changes.
(a)          Parent shall not, and shall not permit any Restricted Subsidiary
to, merge into or consolidate or amalgamate with any other Person, or permit any
other Person to merge into or consolidate or amalgamate with it, except that, if
at the time thereof and immediately after giving effect thereto no Default or
Event of Default shall have occurred and be continuing, any
-107-

--------------------------------------------------------------------------------

Person may merge, consolidate or amalgamate with (i) any Obligor or Restricted
Subsidiary or (ii) any non-Affiliate to facilitate any acquisition or
Disposition otherwise permitted by the Loan Documents; provided that, in the
case of each of clauses (i) and (ii), other than in the case of facilitating a
Disposition otherwise permitted by the Loan Documents, if such merger,
consolidation or amalgamation involves the Parent, a Borrower or an Obligor,
then the Parent, a Borrower or an Obligor, as applicable, shall be the surviving
or continuing Person; provided further that, in each case, any such merger,
consolidation or amalgamation involving a Person that is not a Wholly-Owned
Subsidiary immediately prior to such merger, consolidation or amalgamation shall
not be permitted unless it is also permitted by Section 8.06 and, in the case of
a Person that is an Unrestricted Subsidiary immediately prior to such merger,
consolidation or amalgamation, Section 7.09.
(b)          Notwithstanding the foregoing provisions, this Section 8.02 shall
not prohibit any Redomestication; provided that (i) in the case of a
Redomestication of Parent of the type described in clause (a) of the definition
thereof, the Surviving Person shall (A) execute and deliver to the
Administrative Agent an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, whereby such Surviving Person shall
become a party to this Agreement and the Affiliate Guaranty and assume all
rights and obligations of Parent hereunder and thereunder, and (B) deliver to
the Administrative Agent one or more opinions of counsel in form, scope and
substance reasonably satisfactory to the Administrative Agent, and (ii) in the
case of a Redomestication of Parent of the type described in clause (b) of the
definition thereof in which the Person formed pursuant to such Redomestication
is a different legal entity than Parent, the Person formed pursuant to such
Redomestication shall (A) execute and deliver to the Administrative Agent an
instrument, in form and substance reasonably satisfactory to the Administrative
Agent, whereby such Person shall become a party to this Agreement and the
Affiliate Guaranty and assume all rights and obligations of such Obligor
hereunder and thereunder, and (B) deliver to the Administrative Agent one or
more opinions of counsel in form, scope and substance reasonably satisfactory to
the Administrative Agent and (iii) the Administrative Agent shall have completed
(A) Patriot Act searches, OFAC/PEP searches and customary individual background
checks for each applicable Person and (B) customary certificates regarding
beneficial ownership or control in connection with applicable “beneficial
ownership” rules and regulations in respect of the Obligors, in each case, the
results of which shall be satisfactory to the Administrative Agent.
(c)          Parent shall not, and shall not permit any Restricted Subsidiary
to, wind up, liquidate or dissolve; provided that, if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing, (i) any Restricted Subsidiary that is not an
Obligor may wind up, liquidate or dissolve if Parent determines in good faith
that such winding up, liquidation or dissolution is in the best interests of
Parent and its other Restricted Subsidiaries and is not materially
disadvantageous to the Lenders and (ii) any Obligor (other than Parent or
Borrowers) may wind up, liquidate or dissolve if (A) the owner of all of the
Capital Stock of such Person immediately prior to such event shall be a
Wholly-Owned Subsidiary of Parent, that is organized in a Specified Jurisdiction
and (B) if such owner is not then an Obligor, such owner shall execute and
deliver to the Administrative Agent (1) a guaranty of the Obligations in form
and substance reasonably satisfactory to the Administrative Agent, (2) an
opinion, reasonably satisfactory in form, scope and substance to the
Administrative Agent, of counsel reasonably satisfactory to the Administrative
Agent, addressing such matters in connection with
-108-

--------------------------------------------------------------------------------

such event as the Administrative Agent or any Lender may reasonably request, (3)
the Collateral Documents (or such similar Collateral Documents as are necessary
in the reasonable discretion of the Administrative Agent for such Person to
comply with Section 7.08(d)) and (4) such other documentation as the
Administrative Agent may reasonably request.
SECTION 8.03          Material Change in Business.  Parent and its Restricted
Subsidiaries (taken as a whole) shall not engage in any material business
substantially different from those businesses of Parent and its Subsidiaries
described in the Form 10-K of Parent for the Fiscal Year ended December 31,
2018, and any business reasonably related, ancillary or complementary thereto.
SECTION 8.04          Liens.  Parent shall not, and shall not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:
(a)          Liens created pursuant to any Loan Document;
(b)          Liens arising under the ABL Credit Documents in respect of cash
that is collateralizing letters of credit issued thereunder or letters of credit
originally issued under the ABL Credit Documents that are cash collateralized
directly with the issuing bank thereof or their designee through arrangements
satisfactory to such parties;
(c)          Permitted Liens;
(d)          any Lien on any property or asset of Parent or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 8.04, provided
that (i) such Lien shall not
apply to any other property or asset of Parent or any Restricted Subsidiary and
(ii) such Lien shall secure only those obligations that it secures on the date
hereof and Permitted Refinancing Indebtedness in respect thereof;
(e)          precautionary Liens on Receivables and Receivables Related Security
arising in connection with Permitted Factoring Transactions;
(f)          Liens on cash and Cash Equivalents (and deposit accounts in which
such cash and Cash Equivalents are held), granted in the ordinary course of
business, to secure obligations (contingent or otherwise) in respect of letters
of credit or letter of credit facilities, bank guarantees or bank guarantee
facilities, bid bonds, surety bonds, performance bonds, customs bonds, advance
payment bonds and similar instruments and facilities, provided that after giving
pro forma effect to the application of such Lien, Parent would be in compliance
with the covenant set forth in Section 8.09;
(g)          Liens in accordance with, and securing Indebtedness permitted by,
Section 8.01(p); and
(h)          Liens on assets so long as the aggregate principal amount of the
Indebtedness and other obligations secured by such Liens does not at any time
exceed $15,000,000.
-109-

--------------------------------------------------------------------------------

SECTION 8.05          Asset Dispositions.  Parent shall not, and shall not
permit any Restricted Subsidiary to, Dispose of any assets to any Person, except
that:
(a)          any Obligor may Dispose of assets to any Obligor that is a
Wholly-Owned Subsidiary;
(b)          any Restricted Subsidiary that is not an Obligor may Dispose of
assets to an Obligor;
(c)          any Obligor may Dispose of assets to any other Obligor that is not
a Wholly-Owned Subsidiary and any Restricted Subsidiary; provided that the
aggregate value of all assets Disposed of in reliance on this Section 8.05(c)
(net of the value of any such assets subsequently transferred to any Obligor by
an Obligor that is not a Wholly-Owned Subsidiary) since the Effective Date shall
not exceed (i) $25,000,000 plus (ii) up to an additional $25,000,000 so long as,
at the time of such Disposition, no Default or Event of Default shall have
occurred and be continuing;
(d)          any Specified Disposition shall be permitted;
(e)          Parent and its Restricted Subsidiaries may Dispose of inventory or
obsolete or worn-out property in the ordinary course of business;
(f)          Parent and its Restricted Subsidiaries may make Investments
permitted by Section 8.06 and Restricted Payments permitted by Section 8.08, in
each case to the extent constituting Dispositions;
(g)          any Disposition of Receivables and Receivables Related Security in
connection with any Permitted Factoring Transaction shall be permitted and any
Permitted Customer Notes Disposition shall be permitted, so long as at the time
of such Disposition in connection with any Permitted Factoring Transaction, no
Default or Event of Default then exists or would arise as a result of the
applicable transaction;
(h)          any Disposition of assets resulting from a casualty event or
condemnation proceeding, expropriation or other involuntary taking by a
Governmental Authority shall be permitted;
(i)          Parent and its Restricted Subsidiaries may grant in the ordinary
course of business any license of Intellectual Property that does not interfere
in any material respect with the business of Parent or any of its Restricted
Subsidiaries;
(j)          Parent and its Restricted Subsidiaries may Dispose of assets so
long as at the time thereof and immediately after giving effect thereto, (i) no
Default or Event of Default shall have occurred and be continuing, (ii) at least
75% of the consideration received in respect of such Disposition shall be cash
or Cash Equivalents, (iii) the consideration received in respect of such
Disposition shall be equal to or greater than the fair market value of the
assets subject to such Disposition (as reasonably determined by a Principal
Financial Officer of Parent, and if requested by the Administrative Agent,
Parent shall deliver a certificate of a Principal Financial Officer of Parent
certifying as to the foregoing), and (iv) after giving pro forma effect to such
Disposition,
-110-

--------------------------------------------------------------------------------

Parent and its Restricted Subsidiaries would be in compliance with the covenant
set forth in Section 8.09;
(k)          Dispositions of surplus property in the ordinary course of business
shall be permitted so long as the aggregate fair market value of all such
surplus property Disposed of pursuant to this Section 8.05(k) does not exceed
(i) $35,000,000 from the Effective Date through December 31, 2020, (ii)
$30,000,000 during the Fiscal Year ending December 31, 2021, and (iii)
$25,000,000 during any Fiscal Year thereafter;
(l)          Dispositions of equipment in the ordinary course of business, the
proceeds of which are reinvested in the acquisition of other equipment of
comparable value and useful in the business of Parent and its Restricted
Subsidiaries within 180 days of such Disposition, shall be permitted;
(m)          leases of real or personal property in the ordinary course of
business shall be permitted;
(n)          Permitted Intercompany Treasury Management Transactions;
(o)          Dispositions constituting Permitted Intercompany Specified
Transactions, so long as at the time of such Disposition, no Default or Event of
Default then exists or would arise as a result of the applicable transaction;
and
(p)          Parent and its Restricted Subsidiaries may Dispose of any personal
or real property with a fair market value not in excess of $2,500,000 in any
Fiscal Year.
SECTION 8.06          Investments.  Parent shall not, and shall not permit any
Restricted Subsidiary to, make any Investments in any Person, except:
(a)          Cash Equivalents;
(b)          Permitted Acquisitions;
(c)          (i) Investments in Subsidiaries in existence on the Effective Date
and (ii) other Investments in existence on the Effective Date and described on
Schedule 8.06 and any renewal or extension of any such Investments that does not
increase the amount of the Investment being renewed or extended as determined as
of such date of renewal or extension;
(d)          Investments by any Obligor in any other Obligor that is a
Wholly-Owned Subsidiary;
(e)          Investments by any Restricted Subsidiary that is not an Obligor in
any Obligor or any Restricted Subsidiary;
(f)          (i) Investments in Unrestricted Subsidiaries, and (ii) Investments
by any Obligor in any Obligor that is not a Wholly-Owned Subsidiary and any
Restricted Subsidiary; provided that the aggregate amount of all Investments
made pursuant to this Section 8.06(f) and then outstanding since the Effective
Date, shall not exceed $25,000,000;
-111-

--------------------------------------------------------------------------------

(g)          accounts receivable arising in the ordinary course of business, and
Investments received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, and other
disputes with, customers and suppliers to the extent reasonably necessary in
order to prevent or limit loss;
(h)          Investments by any Obligor or Restricted Subsidiary in overnight
time deposits in Argentina; provided that the aggregate outstanding amount of
such Investments shall not exceed $25,000,000 at any time outstanding;
(i)          subject to the limitations set forth in clauses (d), (e) and (f) of
this Section, Guarantees permitted by Section 8.01;
(j)          Investments received in consideration for a Disposition permitted
by Section 8.05;
(k)          loans or advances to directors, officers and employees of any
Restricted Subsidiary for expenses or other payments incident to such Person’s
employment or association with any Restricted Subsidiary; provided that the
aggregate outstanding amount of such advances and loans shall not exceed
$2,500,000 at any time outstanding;
(l)          Investments evidencing the right to receive a deferred purchase
price or other consideration for the Disposition of Receivables and Receivables
Related Security in connection with any Permitted Factoring Transaction, so long
as at the time of such Investment, no Default or Event of Default then exists or
would arise as a result of the applicable transaction;
(m)          Investments consisting of Swap Agreements permitted under
Section 8.07;
(n)          additional Investments, provided that at the time thereof and
immediately after giving effect thereto, (i) the amount of all such Investments
made pursuant to this Section 8.06(n) in the aggregate does not exceed
$200,000,000 and (ii) no Default or Event of Default shall have occurred and be
continuing;
(o)          Investments constituting Permitted Intercompany Treasury Management
Transactions; and
(p)          Investments constituting Permitted Intercompany Specified
Transactions, so long as at the time of such Investment, no Default or Event of
Default then exists or would arise as a result of the applicable transaction.
For purposes of determining the amount of any Investment, such amount shall be
deemed to be the amount of such Investment when made, purchased or acquired
(without adjustment for subsequent increases or decreases in the value of such
Investment).
SECTION 8.07          Swap Agreements.  Parent shall not, and shall not permit
any Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which Parent or any
Restricted Subsidiary has actual exposure (other than those in respect of
Capital Stock of Parent or any of its Restricted Subsidiaries), including to
hedge or mitigate foreign currency and commodity price risks to which Parent or
any
-112-

--------------------------------------------------------------------------------

Restricted Subsidiary has actual exposure, and (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of Parent or any
Restricted Subsidiary.
SECTION 8.08          Restricted Payments.  Parent shall not, and shall not
permit any Restricted Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:
(a)          Parent may declare and pay dividends on its Capital Stock payable
solely in additional Capital Stock (other than Disqualified Capital Stock);
(b)          Parent and its Restricted Subsidiaries may make Restricted Payments
in exchange for, or out of the proceeds received from, any substantially
concurrent issuance (other than to a Subsidiary) of additional Capital Stock of
Parent (other than Disqualified Capital Stock);
(c)          (i) Restricted Subsidiaries that are Wholly-Owned Subsidiaries and
Obligors may declare and pay dividends or make other distributions on account of
their Capital Stock so long as, if an Obligor is making such payment or
distribution, the ultimate recipient of such payment or distribution (directly
or indirectly, with receipt occurring substantially contemporaneously with the
making of such payment or distribution) is an Obligor, and (ii) Restricted
Subsidiaries that are not Obligors or Wholly-Owned Subsidiaries satisfying the
requirements of clause (i) immediately above may pay dividends or make other
distributions on account of, and make payments on account of the purchase,
redemption, acquisition, cancellation or termination of, their Capital Stock
ratably (or more favorably to a Restricted Subsidiary), so long as no Default or
Event of Default then exists or would arise as a result of the applicable
transaction;
(d)          Parent and its Restricted Subsidiaries may make any prepayments
under this Agreement in accordance with the terms thereof;
(e)          so long as no Default or Event of Default has occurred and is
continuing at the time thereof or immediately after giving effect thereto,
Parent and its Restricted Subsidiaries may (1) Redeem any Senior Secured Notes,
Exit Senior Notes or other senior notes, in each case, that have a stated
maturity date prior to the Maturity Date and (2) Redeem any Senior Secured
Notes, Exit Senior Notes or other senior notes, in each case, with the proceeds
of (a) Permitted Refinancing Indebtedness or (b) Indebtedness incurred under
Section 8.01(h), (i), (j), or (p);
(f)          Parent and its Restricted Subsidiaries may redeem, repurchase or
otherwise acquire or retire for value Capital Stock of Parent or any Restricted
Subsidiary held by officers, directors or employees or former officers,
directors or employees (or their transferees, estates or beneficiaries under
their estates), either (i) upon any such individual’s death, disability,
retirement, severance or termination of employment or service or (ii) pursuant
to any equity subscription agreement, stock option agreement, restricted stock
agreement, restricted stock unit agreement, stockholders’ agreement or similar
agreement; provided, in any case, that the aggregate cash consideration paid for
all such redemptions, repurchases or other acquisitions or retirements shall not
exceed $10,000,000 during any calendar year;
-113-

--------------------------------------------------------------------------------

(g)          Parent and each Restricted Subsidiary may consummate
(i) repurchases, redemptions or other acquisitions or retirements for value of
Capital Stock deemed to occur upon the exercise of stock options, warrants,
rights to acquire Capital Stock or other convertible securities to the extent
such Capital Stock represents a portion of the exercise or exchange price
thereof; provided that any such repurchases, redemptions, acquisitions or
retirements that are from any Person other than Parent and its Subsidiaries
shall be cashless, and (ii) any repurchases, redemptions or other acquisitions
or retirements for value of Capital Stock made or deemed to be made in lieu of
withholding Taxes in connection with any exercise, vesting, settlement or
exchange, as applicable, of stock options, warrants, restricted stock,
restricted stock units or other similar rights;
(h)          Parent and each Restricted Subsidiary may make payments of cash in
lieu of issuing fractional Capital Stock;
(i)          Each Restricted Subsidiary that is not a Wholly-Owned Subsidiary
may make payments or distributions to dissenting stockholders pursuant to
applicable law in connection with a merger, consolidation or transfer of assets
that complies with the provisions of Sections 8.02 or 8.05;
(j)          Restricted Payments constituting Permitted Intercompany Specified
Transactions, so long as at the time of such Restricted Payment no Default or
Event of Default then exists or would arise as a result of the applicable
transaction;
(k)          Restricted Payments constituting Permitted Intercompany Treasury
Management Transactions;
(l)          Parent and its Restricted Subsidiaries may make other Restricted
Payments described in clause (c) of the definition thereof, provided that at the
time thereof and immediately after giving effect thereto, (i) the amount of all
such Restricted Payments made pursuant to this Section 8.05(l) in the aggregate
shall not exceed $100,000,000 and (ii) no Default or Event of Default shall have
occurred and be continuing; and
(m)          Parent and its Restricted Subsidiaries may repay or prepay
intercompany loans or advances (i) owing to any Obligor, (ii) owing by any
Restricted Subsidiary that is not an Obligor to any Restricted Subsidiary (and
Restricted Subsidiaries that are not Obligors may otherwise make Restricted
Payments to other Restricted Subsidiaries that are not Obligors), and (iii) in
any other circumstances, provided that, in the case of this clause (iii), (x) no
Default or Event of Default then exists or would arise as a result of the
applicable transaction, and (y) to the extent such intercompany loans or
advances are subject to the Intercompany Subordination Agreement, such repayment
or prepayment shall not violate the terms thereof; and
(n)          so long as no Default or Event of Default has occurred and is
continuing at the time thereof or immediately after giving effect thereto,
Parent and its Restricted Subsidiaries may Redeem Senior Secured Notes with the
net cash proceeds of any sale of Notes Priority Collateral.
-114-

--------------------------------------------------------------------------------

SECTION 8.09          Minimum Liquidity.  Parent shall not, at any time, (i)
permit Secured Liquidity to be less than $125,000,000 and (ii) permit Aggregate
Liquidity to be less than $175,000,000.
SECTION 8.10          Limitation on Transactions with Affiliates.  Parent shall
not, and shall not permit any Restricted Subsidiary to, directly or indirectly,
conduct any business or enter into, renew, extend or permit to exist any
transaction or series of related transactions (including any purchase, sale,
lease or other exchange of property or the rendering of any service) with any
Affiliate that is not either (a) Parent or one of Parent’s Restricted
Subsidiaries or (b) Weatherford\Al-Rushaid Limited or Weatherford Saudi Arabia
Limited, other than on fair and reasonable terms (taking all related
transactions into account and considering the terms of such related transactions
in their entirety) substantially as favorable to Parent or such Restricted
Subsidiary, as the case may be, as would be available in a comparable
arm’s-length transaction with a Person that is not an Affiliate. 
Notwithstanding the foregoing, the restrictions set forth in this covenant shall
not apply to (i) Investments in Unrestricted Subsidiaries permitted by
Section 8.06; (ii) the payment of reasonable and customary regular fees to
directors of an Obligor or a Restricted Subsidiary of such Obligor who are not
employees of such Obligor; (iii) loans and advances permitted hereby to officers
and employees of an Obligor and its respective Restricted Subsidiaries for
travel, entertainment and moving and other relocation expenses made in direct
furtherance and in the ordinary course of business of an Obligor and its
Restricted Subsidiaries; (iv) any other transaction with any employee, officer
or director of an Obligor or any of its Restricted Subsidiaries pursuant to
employee benefit, compensation or indemnification arrangements entered into in
the ordinary course of business and approved by, as applicable, the Board of
Directors of such Obligor or the Board of Directors of such Restricted
Subsidiary permitted by this Agreement; and (v) non-exclusive licenses of
Intellectual Property.
SECTION 8.11          Restrictive Agreements.  Parent shall not, and shall not
permit any Restricted Subsidiary to, directly or indirectly, enter into, incur,
create or permit to exist any Restrictive Agreement, except for:
(a)          limitations or restrictions contained in any Loan Document, the
Senior Secured Notes Indenture and the Exit Senior Notes Indenture;
(b)          limitations or restrictions existing under or by reason of any
Requirement of Law;
(c)          customary restrictions with respect to any Restricted Subsidiary or
any of its assets contained in any agreement for the Disposition of a material
portion of the Capital Stock of, or any of the assets of, such Restricted
Subsidiary pending such Disposition; provided that such restrictions apply only
to the Restricted Subsidiary that is, or assets that are, the subject of such
Disposition and such Disposition is permitted hereunder;
(d)          limitations or restrictions contained in contracts and agreements
outstanding on the Effective Date and renewals, extensions, refinancings or
replacements thereof identified on Schedule 8.11; provided that the foregoing
restrictions set forth in this Section 8.11 shall apply to any amendment or
modification to, or any renewal, extension, refinancing or replacement of, any
-115-

--------------------------------------------------------------------------------

such contract or agreement that would have the effect of expanding the scope of
any such limitation or restriction;
(e)          limitations or restrictions contained in any agreement or
instrument to which any Person is a party at the time such Person is merged or
consolidated with or into, or the Capital Stock of such Person is otherwise
acquired by, Parent or any Restricted Subsidiary; provided that such restriction
or limitation (i) is not applicable to any Person, or the properties or assets
of any Person, other than the Person, or the property or assets of such Person,
so acquired and (ii) is not incurred in connection with, or in contemplation of,
such merger, consolidation or acquisition;
(f)          (i) the definition of “Restrictive Agreements” shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement or Liens permitted under Section 8.04
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness or (ii) customary restrictions or limitations in leases or
other contracts restricting the assignment thereof or the assignment of the
property that is the subject of such lease;
(g)          limitations or restrictions contained in joint venture agreements,
partnership agreements and other similar agreements with respect to a joint
ownership arrangement restricting the disposition or distribution of assets or
property of such joint venture, partnership or other joint ownership entity, so
long as such encumbrances or restrictions are not applicable to the property or
assets of any other Person;
(h)          customary restrictions and conditions contained in Permitted
Factoring Transaction Documents; and
(i)          limitations or restrictions contained in the definitive
documentation for any Indebtedness permitted under Section 8.01; provided that
such limitations and restrictions, taken as a whole, are not materially more
restrictive than those set forth in this Agreement .
SECTION 8.12          Use of Proceeds.
(a)          Parent and the Borrowers shall not, and Parent shall not permit any
of its other Subsidiaries to, arrange for the issuance of any Letters of Credit
for any purpose other than general corporate purposes of Parent and its
Restricted Subsidiaries (to the extent otherwise permitted hereunder).
(b)          Parent shall not, nor shall it permit any of its Subsidiaries to,
use any Letter of Credit or the proceeds of any Letter of Credit under this
Agreement directly or indirectly for the purpose of buying or carrying any
“margin stock” within the meaning of Regulation U (herein called “margin stock”)
or for the purpose of reducing or retiring any indebtedness which was originally
incurred to buy or carry a margin stock (except that Parent and any of its
Restricted Subsidiaries may purchase the common stock of Parent, subject to
compliance with applicable law and provided that Parent will not at any time
permit the value of the assets of the Parent and its Subsidiaries on a
consolidated basis that comprise “margin stock” as defined in Regulation U to
exceed an amount equal to 25% of all of the assets of Parent and its
Subsidiaries on a consolidated basis), or for any other purpose which would
constitute this transaction a “purpose” credit within
-116-

--------------------------------------------------------------------------------

the meaning of Regulation U.  Parent shall not, nor shall it permit any of its
Subsidiaries to, take any action which would cause this Agreement or any other
Loan Document to violate Regulation T, U or X.
(c)          No Borrower will request any Letters of Credit, and Parent shall
not use or otherwise make available, and shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use
or otherwise make available, any Letters of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
SECTION 8.13          Changes to Fiscal Year.  Parent will not change its Fiscal
Year from the basis in effect on the Effective Date.
SECTION 8.14          Amendments to Documents Governing Certain Indebtedness. 
Parent shall not, and shall not permit any Restricted Subsidiary to, amend or
otherwise modify any of the documentation governing (a) (i) the Senior Secured
Notes or any Permitted Refinancing Indebtedness in respect thereof, any Exit
Senior Notes or senior notes in existence on the date hereof or Permitted
Refinancing Indebtedness in respect thereof, in each case to the extent that any
such amendment or other modification, taken as a whole, would be materially
adverse to the Lenders (provided that, for the avoidance of doubt, any amendment
or other modification in order to incorporate the replacement of the Adjusted
LIBO Rate or the LIBO Rate shall be deemed to not be materially adverse to the
Lenders), (b) except as permitted by Section 8.01(i)(iii), any unsecured
Indebtedness incurred pursuant to Section 8.01(i) to reduce the stated maturity
of any such Indebtedness to be sooner than 91 days after the  Maturity Date or
(c) any Subordinated Indebtedness incurred pursuant to Section 8.01(j) to amend
or otherwise modify the subordination terms of such Indebtedness in a manner
adverse to the Lenders.
SECTION 8.15          Limitation on Equity Issuances.  Parent will not issue or
sell any of its Capital Stock, except for the issuance or sale of Qualified
Capital Stock.
SECTION 8.16          Book Value of Assets.  Notwithstanding the foregoing
provisions of this Article VIII, Parent shall not, and shall not permit any
Restricted Subsidiary to, directly or indirectly, consummate any Permitted
Acquisition, Permitted Intercompany Treasury Management Transactions, Permitted
Intercompany Specified Transactions, Permitted Factoring Transactions,
designation of an Unrestricted Subsidiary pursuant to Section 7.09, or any of
the transactions contemplated by Section 8.01(d)(iv), 8.01(d)(v), 8.02(c)(ii)
(other than in the case of any winding up, liquidation or dissolution of a
Restricted Subsidiary all of the Capital Stock of which is directly owned by one
or more Obligors), 8.05(c)(ii), 8.05(j), 8.06(n), 8.08(c)(ii), 8.08(e), 8.08(l)
or 8.08(m) if, after giving effect thereto, the Book Value of Assets would be
less than $1,250,000,000.
-117-

--------------------------------------------------------------------------------

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
SECTION 9.01          Events of Default and Remedies.  If any of the following
events (“Events of Default”) shall occur and be continuing:
(a)          (i) the reimbursement obligation in respect of any LC Disbursement
shall not be paid when such payment is due (whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise) or Letters of Credit shall
not have been cash collateralized in accordance with Section 3.01(k), or
(ii) any interest on any Obligation, any fee or any other amount (other than an
amount referred to in clause (i) of this Section 9.01(a)) payable hereunder or
any other Loan Document shall not be paid within five (5) Business Days
following the date on which the payment of interest, fee or such other amount is
due; or
(b)          any representation or warranty made or, for purposes of Article V,
deemed made by or on behalf of Parent or any Subsidiary herein or in any other
Loan Document or in any document, certificate or financial statement delivered
in connection with this Agreement or any other Loan Document shall prove to have
been untrue in any material respect (or, to the extent qualified by materiality
or reference to Material Adverse Effect, in all respects) as of the date of
issuance or making or deemed making thereof; or
(c)          any Obligor shall fail to (i) perform or observe any covenant,
condition or agreement contained in Section 7.02, Section 7.05 (with respect to
the existence of any Obligor) or Article VIII, or (ii) fail to give any notice
required by Section 7.01(d)(ii); or
(d)          (i) any Obligor shall fail to give any notice required by
Section 7.01 (other than Section 7.01(d)(ii)) and, in any event, such failure
shall remain unremedied for five (5) days after the earlier to occur of
(A) receipt by a Principal Financial Officer of any Obligor Party of notice of
such failure (given by the Administrative Agent or any Lender) and (B) a
Principal Financial Officer of any Obligor Party otherwise becoming aware of
such failure, or (ii) any Obligor shall fail to perform or observe any covenant
or any other agreement contained in Section 7.03, Section 7.04, Section 7.05
(other than with respect to the existence of any Obligor), Section 7.07,
Section 7.08 and Section 7.14, and, in any event, such failure shall remain
unremedied for fifteen (15) days after the earlier to occur of (I) receipt by a
Principal Financial Officer of any Obligor Party of notice of such failure
(given by the Administrative Agent or any Lender) and (II) a Principal Financial
Officer of any Obligor Party otherwise becoming aware of such failure; or
(e)          Parent or any Obligor shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement (other than those
specified in Section 9.01(a), 9.01(c) or 9.01(d)) or any other Loan Document to
which it is a party and, in any event, such failure shall remain unremedied for
30 calendar days after the earlier to occur of (i) receipt by a Principal
Financial Officer of any Obligor of notice of such failure (given by the
Administrative Agent or any Lender) and (ii) a Principal Financial Officer of
any Obligor otherwise becoming aware of such failure; or
-118-

--------------------------------------------------------------------------------

(f)          there is (i) an event of default with respect to any Material
Indebtedness, and such default (A) occurs at the final maturity of the
obligations thereunder, or (B) results in a right by the holder of such Material
Indebtedness, irrespective of whether exercised, to accelerate the maturity of
such Obligor’s or its Restricted Subsidiary’s obligations thereunder, or (ii) an
event of default under (A) the Senior Secured Notes Indenture or (B) the Exit
Senior Notes Indenture; or
(g)          [reserved];
(h)          [reserved];
(i)          an Insolvency Proceeding is commenced by an Obligor or any of its
Material Subsidiaries; or
(j)          an Insolvency Proceeding is commenced against an Obligor or any of
its Material Subsidiaries and any of the following events occur: (a) such
Obligor or such Material Subsidiary consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted, (c) the petition commencing the
Insolvency Proceeding is not dismissed within sixty (60) calendar days of the
date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Obligor or
its Material Subsidiary, or (e) an order for relief shall have been issued or
entered therein; or
(k)          a judgment or order for monetary damages shall be entered against
any Obligor or any Restricted Subsidiary, which with other outstanding judgments
and orders for monetary damages entered against such Obligors and such
Restricted Subsidiaries equals or exceeds $65,000,000 in the aggregate (to the
extent not covered (other than to the extent of customary deductibles) by
insurance as to which the respective insurer has not denied coverage), and
(i) within 60 days after entry thereof, such judgment shall not have been
discharged or execution thereof stayed pending appeal or, within 60 days after
the expiration of any such stay, such judgment shall not have been discharged,
satisfied, vacated, or bonded pending appeal, or a stay of enforcement thereof
is not in effect, or (ii) any enforcement proceeding shall have been commenced
(and not stayed) upon any such judgment; provided that if such judgment or order
provides for any Obligor or any Restricted Subsidiary to make periodic payments
over time, no Event of Default shall arise under this clause (k) if such Obligor
or such Restricted Subsidiary makes each such periodic payment when due in
accordance with the terms of such judgment or order (or within 30 days after the
due date of each such periodic payment, but only so long as no Lien attaches to
any assets of an Obligor or Restricted Subsidiary during the period over which
such payments are made and no enforcement proceeding is commenced by any
creditor for payment of such judgment or order); or
(l)          at any time prior to Payment in Full, any Loan Document (other than
one or more Collateral Documents intended to grant or perfect a Lien in
Collateral with a net book value that does not exceed $5,000,000 in the
aggregate under all such Collateral Documents) shall (other than to the extent
permitted by the terms hereof or thereof or with the consent of the
Administrative Agent and the Lenders), at any time after its execution and
delivery and for any reason, cease to
-119-

--------------------------------------------------------------------------------

be in full force and/or shall be declared to be null and void, or the validity
or enforceability thereof shall be contested by any Obligor or any Obligor shall
deny that it has any or further liability or obligation thereunder; or
(m)          any Collateral Document shall (other than to the extent permitted
by the terms hereof or thereof or with the consent of the Administrative Agent
and each of the Lenders), at any time after its execution and delivery and for
any reason, fail to create a valid and perfected (or analogous concept to the
extent perfection does not apply in the relevant jurisdiction) security interest
with the priority set forth in the Intercreditor Agreement, or other Lien in any
material portion of the Collateral purported to be covered thereby, except to
the extent permitted under this Agreement or with the consent of the
Administrative Agent and each Lender, provided that it shall not be an Event of
Default if the aggregate net book value of the Collateral with respect to which
the Collateral Documents fail to create a valid and perfected security interest
or other Lien does not exceed $5,000,000;
(n)          an ERISA Event has occurred that would reasonably be expected
(individually or collectively) to result in payment by the Obligors during the
term of this Agreement in excess of $30,000,000; any proceeding shall have
occurred or is reasonably likely to occur by the PBGC under Section 4069(a) of
ERISA to impose liability on Parent, any of its Subsidiaries, any Borrower or
any ERISA Affiliate which (individually or collectively) would reasonably be
expected to result in payment by the Obligors during the term of this Agreement
in excess of $30,000,000; or Parent, any of its Subsidiaries, any Borrower or
any ERISA Affiliate has incurred or is reasonably likely to incur a liability to
or on account of a Plan or Multiemployer Plan under Section 515, 4062, 4063,
4064, 4201 or 4204 of ERISA, or a notice of intent to terminate any Plan in a
distress termination shall have been or is reasonably expected to be filed with
the PBGC, or the PBGC shall have instituted proceedings under Section 4042 of
ERISA to terminate or appoint a trustee to administer any Plan, or the PBGC
shall have notified Parent or any ERISA Affiliate that a Plan may become a
subject of any such proceedings, and there would result (individually or
collectively) from any such event or events a material risk of either (i) the
imposition of a Lien(s) upon, or the granting of a security interest(s) in, the
assets of Parent, any of its Subsidiaries and/or any Borrower or any ERISA
Affiliate which would reasonably be expected to have a Material Adverse Effect,
or (ii) Parent, any of its Subsidiaries and/or any Borrower or any ERISA
Affiliate incurring a liability(ies) or obligation(s) with respect thereto which
would reasonably be expected to result in payment by the Obligors during the
term of this Agreement in excess of $30,000,000;
(o)          the provisions of the Intercreditor Agreement shall for any reason
(other than termination in accordance with its terms) be revoked or invalidated,
or otherwise cease to be in full force and effect and binding under the laws of
any applicable Specified Jurisdiction, or Parent or any Subsidiary of Parent
shall contest in any manner the validity or enforceability thereof or deny that
it has any further liability or obligation thereunder;
(p)          the obligation of any Guarantor under any Guaranty Agreement is
limited in any material respect or terminated by operation of law or by such
Guarantor (other than in accordance with the terms of this Agreement or the
respective Guaranty Agreement) or if any Guarantor repudiates or revokes or
purposes to repudiate or revoke such guaranty;
-120-

--------------------------------------------------------------------------------

(q)          a Change of Control shall occur, whether directly or indirectly;
then, and in every such event (other than an event with respect to any Obligor
described in Section 9.01(i) or Section 9.01(j)), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times:
(i)          terminate the Commitments and the LC Commitments, and thereupon the
Commitments and the LC Commitments shall terminate immediately, and terminate
all obligations of each Issuing Bank to issue, amend or extend any Letter of
Credit
(ii)          declare the Obligations then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
(iii)          require the Borrowers deposit in the LC Collateral Account an
additional amount in cash equal to (a) 103% of the Total LC Exposure in respect
of Letters of Credit denominated in Dollars plus (b) 105% of the Dollar
Equivalent Total LC Exposure in respect of Letters of Credit denominated in
Alternative Currencies in accordance with Section 3.01(k).
And in case of any event with respect to any Obligor described in
Section 9.01(i) or Section 9.01(j), the Commitments shall automatically
terminate and all Obligations then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Obligors.
In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may, subject to the Intercreditor Agreement, exercise all rights and
remedies of a secured party under the New York Uniform Commercial Code or any
other applicable law.  Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Obligor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived by the Borrowers and Parent on behalf of themselves and their respective
Subsidiaries), may in such circumstances forthwith collect, receive, appropriate
and realize upon the Collateral, or any part thereof, or consent to the use by
any Obligor of any cash collateral arising in respect of the Collateral on such
terms as the Administrative Agent deems reasonable, and/or may forthwith sell,
lease, assign give an option or options to purchase or otherwise dispose of and
deliver, or acquire by credit bid on behalf of the Lenders, the Collateral or
any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the
-121-

--------------------------------------------------------------------------------

Administrative Agent or any Lender or elsewhere, upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery, all without assumption of any credit risk. The
Administrative Agent or any Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Obligor, which right or equity is
hereby waived and released by the Borrowers and Parent on behalf of themselves
and their Subsidiaries.  The Borrowers and Parent further agree on behalf of
themselves and their Subsidiaries, at the Administrative Agent’s request, to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at the
premises of the Borrowers, another Obligor or elsewhere.  The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
section, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any other way relating to the Collateral or the rights
of the Administrative Agent and the Lenders hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
obligations of the Obligors under the Loan Documents, in such order as the
Administrative Agent may elect, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a)(3) of the New York Uniform
Commercial Code, need the Administrative Agent account for the surplus, if any,
to any Obligor.  To the extent permitted by applicable law, the Borrowers and
Parent, on behalf of themselves and their Subsidiaries, waive all claims,
damages and demands it may acquire against the Administrative Agent or any
Lender arising out of the exercise by them of any rights hereunder.  If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.
SECTION 9.02          Right of Setoff.  Upon the occurrence and during the
continuance of any Event of Default, each Lender and each Issuing Bank are
hereby authorized at any time and from time to time, without notice to any
Obligor (any such notice being expressly waived by each Obligor), to set off and
apply any and all deposits (general or special, time or demand, provisional or
final but excluding the funds held in accounts clearly designated as escrow or
trust accounts held by any Obligor for the benefit of Persons which are not
Affiliates of any Obligor), whether or not such setoff results in any loss of
interest or other penalty, and including all certificates of deposit, at any
time held and other obligations at any time owing by such Lender or such Issuing
Bank or any of their respective branches or Affiliates, as applicable, to or for
the credit or the account of any Obligor against any and all of the Obligations
irrespective of whether or not such Lender or such Issuing Bank or the
Administrative Agent shall have made any demand under this Agreement or any
other Loan Document.  Should the right of any Lender or Issuing Bank to realize
funds in any manner set forth above be challenged and any application of such
funds be reversed, whether by court order or otherwise, the Lenders shall make
restitution or refund to the applicable Obligor, as the case may be, pro rata in
accordance with their Commitments; provided that if any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application and/or cash
collateralization pursuant to Section 4.01(e) and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of each Credit Party and each Obligor as herein provided,
and (y) such Defaulting Lender shall promptly provide to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
-122-

--------------------------------------------------------------------------------

Defaulting Lender as to which it exercised such right of setoff.  Each Lender
and each Issuing Bank agree to promptly notify the applicable Obligor and the
Administrative Agent after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of the Administrative Agent, the Lenders and the
Issuing Banks under this Section are in addition to other rights and remedies
(including other rights of setoff) which the Administrative Agent, the Lenders
or the Issuing Banks may have.  This Section is subject to the terms and
provisions of Section 4.01(c).
SECTION 9.03          Other Remedies.  No remedy conferred herein or in any of
the other Loan Documents is to be exclusive of any other remedy, and each and
every remedy contained herein or in any other Loan Document shall be cumulative
and shall be in addition to every other remedy given hereunder and under the
other Loan Documents now or hereafter existing at law or in equity or by statute
or otherwise.
SECTION 9.04          Application of Moneys During Continuation of Event of
Default.
(a)          So long as an Event of Default of which the Administrative Agent
shall have given notice to the Lenders shall continue, all moneys received by
the Administrative Agent and the LC Australian Collateral Agent (as applicable)
from any Obligor under the Loan Documents shall, except as otherwise required by
law, be distributed by the Administrative Agent and the LC Australian Collateral
Agent (as applicable) on the dates selected by the Administrative Agent and the
LC Australian Collateral Agent (as applicable) as follows:
first, to payment of the unreimbursed expenses of the Administrative Agent and
the LC Australian Collateral Agent (as applicable) to be reimbursed under the
Loan Documents, or pursuant to Section 11.03 and to any unpaid fees owing under
the Loan Documents by the Obligors to the Administrative Agent and the LC
Australian Collateral Agent (as applicable) including under Section 11.04;
second, to the payment of the unreimbursed expenses for which any Lender is to
be reimbursed pursuant to Section 11.03;
third, to the ratable payment of all accrued and unpaid interest and fees on the
Total LC Exposure;
fourth, ratably, to secure the repayment and discharge of the outstanding amount
of all Total LC Exposure in accordance with Section 3.01(k) and to the extent
constituting Secured Obligations, any Banking Services Obligations and Swap
Obligations, until all such LC Exposure, Banking Services Obligations and Swap
Obligations shall have been paid in full;
fifth, to the ratable payment of all other Secured Obligations, until all
Secured Obligations shall have been paid in full; and
finally, to payment to the Obligors, or their respective successors or assigns,
or as a court of competent jurisdiction may direct, of any surplus then
remaining from such proceeds.
-123-

--------------------------------------------------------------------------------

(b)          The term “unpaid” as used in this Section 9.04 shall mean all
relevant Secured Obligations outstanding as of any such distribution date as to
which prior distributions have not been made, after giving effect to any
adjustments which are made pursuant to Section 9.02 of which the Administrative
Agent shall have been notified.
ARTICLE X
ADMINISTRATIVE AGENT
SECTION 10.01          Authorization and Action.
(a)          Each of the Lenders, on behalf of itself and any of its Affiliates
that are holders of Secured Obligations, and each Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and of the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  In furtherance of the foregoing, to the extent required under the laws
of any jurisdiction other than the United States of America, each of the
Lenders, on behalf of itself and any of its Affiliates that are Secured Parties,
hereby grants to the Administrative Agent any required powers of attorney to
execute any Collateral Document governed by the laws of such jurisdiction on
such Lender’s or Affiliate’s behalf.  The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders, and neither the
Borrowers nor any other Obligor shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” as used herein or in any other Loan Documents (or any similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
(b)          The bank serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Obligor or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
(c)          In relation to Collateral which is subject to a Swiss Security
Document, the Administrative Agent has caused the ABL Administrative Agent to,
subject to and in accordance with the provisions of the Intercreditor Agreement:
(i)          hold and administer any non-accessory Collateral
(nicht-akzessorische Sicherheit) governed by Swiss law as fiduciary
(treuhänderisch) in its own name but for the benefit of the Secured Parties; and
(ii)          hold and administer any accessory Collateral (akzessorische
Sicherheit) governed by Swiss law as direct representative (direkter
Stellvertreter) in the name and on behalf of the Secured Parties.
-124-

--------------------------------------------------------------------------------

(d)          Each Secured Party has appointed the ABL Administrative Agent as
its direct representative (direkter Stellvertreter) and authorized the ABL
Administrative Agent (whether or not by or through employees or agents) to:
(i)          exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the ABL Administrative Agent under
the relevant Swiss Security Documents together with such powers and discretions
as are reasonably incidental thereto;
(ii)          take such action on its behalf as may from time to time be
authorized under or in  accordance with the relevant Swiss Security Documents;
and
(iii)          accept, enter into and execute as its direct representative
(direkter Stellvertreter) any pledge or other creation of any accessory security
right granted in favor of such Secured Party in connection with the Loan
Documents under Swiss law and to agree to and execute in its name and on its
behalf as its direct representative (direkter Stellvertreter) any amendments,
confirmations and/or alterations to any Swiss Security Document which creates a
pledge or any other accessory security right (akzessorische Sicherheit)
including the release or confirmation of release of such Collateral, all subject
to the provisions of the Intercreditor Agreement.
 (e)          With effect as of the resignation of the ABL Administrative Agent
as Original Foreign Collateral Agent and in relation to Collateral which is
subject to a Swiss Security Document, the Administrative Agent shall cause the
Foreign Collateral Agent to, subject to and in accordance with the provisions of
the Intercreditor Agreement:
(i)          hold and administer any non-accessory Collateral
(nicht-akzessorische Sicherheit) governed by Swiss law as fiduciary
(treuhänderisch) in its own name but for the benefit of the Secured Parties; and
(ii)          hold and administer any accessory Collateral (akzessorische
Sicherheit) governed by Swiss law as direct representative (direkter
Stellvertreter) in the name and on behalf of the Secured Parties.
(f)          With effect as of the resignation of the ABL Administrative Agent
as Original Foreign Collateral Agent, each Secured Party hereby appoints the
Foreign Collateral Agent as its direct representative (direkter Stellvertreter)
and authorizes the Foreign Collateral Agent (whether or not by or through
employees or agents) to:
(i)          exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Foreign Collateral Agent under
the relevant Swiss Security Documents together with such powers and discretions
as are reasonably incidental thereto;
(ii)          take such action on its behalf as may from time to time be
authorized under or in  accordance with the relevant Swiss Security Documents;
and
-125-

--------------------------------------------------------------------------------

(iii)          accept, enter into and execute as its direct representative
(direkter Stellvertreter) any pledge or other creation of any accessory security
right granted in favor of such Secured Party in connection with the Loan
Documents under Swiss law and to agree to and execute in its name and on its
behalf as its direct representative (direkter Stellvertreter) any amendments,
confirmations and/or alterations to any Swiss Security Document which creates a
pledge or any other accessory security right (akzessorische Sicherheit)
including the release or confirmation of release of such Collateral, all subject
to the provisions of the Intercreditor Agreement.
 
SECTION 10.02          Liability of Agents.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, and (b) the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby and by the
other Loan Documents that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 11.01), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Obligors or any of
their Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.01) or in the absence of its own gross negligence,
willful misconduct or unlawful acts, as determined by a final nonappealable
judgment of a court of competent jurisdiction.  The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until written notice thereof is given to the Administrative Agent by a Borrower
or a Lender, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (v) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (w) the contents of any certificate, report or other document
delivered under this Agreement or any other Loan Document or in connection with
this Agreement or any other Loan Document, (x) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or in any other Loan Document, (y) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (z) the satisfaction of any condition set forth in Article V or elsewhere
herein, other than those conditions requiring delivery of items expressly
required to be delivered to the Administrative Agent.
SECTION 10.03          Reliance by Agents.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed in good faith by it to be genuine and to have been signed or
sent by the proper Person.  The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed in good faith by it to
be made by the proper Person, and shall not incur any liability for relying
thereon.  The Administrative Agent may consult with legal counsel (who may be
counsel for any Borrower), independent accountants and
-126-

--------------------------------------------------------------------------------

other experts selected by it, and shall not be liable for any action taken or
not taken by it, in each case in good faith in accordance with the advice of any
such counsel, accountants or experts.
SECTION 10.04          Delegation of Duties. The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or, as the
Administrative Agent deems appropriate in its sole discretion, through any one
or more sub-agents identified by the Lenders and appointed by the Administrative
Agent pursuant to documentation in form and substance acceptable to the
Administrative Agent.  The Lenders will exercise reasonable care in identifying
any such sub-agent, and the Lenders and the Administrative Agent shall not be
responsible or liable for any act or omission of any such sub-agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall provide a copy of any
notice of Default or Event of Default provided to the Borrowers under
Section 9.02 to each sub-agent.
SECTION 10.05          Successor Agents.
(a)          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph and the second succeeding
paragraph, the Administrative Agent may resign at any time by notifying the
Lenders, each Issuing Bank and the Borrowers.  Upon any resignation of the
Administrative Agent, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.
(b)          In addition, in the event that (i) the Person serving as the
Administrative Agent is a Defaulting Lender, (ii) such Person has been replaced
in its capacity as a Lender pursuant to Section 4.03(b), and (iii) if such
Person is an Issuing Bank, (A) the LC Commitment of such Person, as an Issuing
Bank, has been terminated pursuant to Section 3.01(j) and (B) no Letters of
Credit issued by such Person, as an Issuing Bank, are outstanding at such time
(unless arrangements satisfactory to such Person for the cash collateralization
thereof have been made), then the Required Lenders or the Borrowers may, by
written notice to the Administrative Agent, remove such Person from its capacity
as Administrative Agent under the Loan Documents; provided that a successor
Administrative Agent selected by the Required Lenders, in consultation with the
Borrowers, shall be appointed concurrently with such removal.
(c)          Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
-127-

--------------------------------------------------------------------------------

to its predecessor unless otherwise agreed between the Borrowers and such
successor.  After the Administrative Agent’s resignation or removal hereunder,
the provisions of this Article and Sections 11.03 and 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
SECTION 10.06          Credit Decision.  Each Lender acknowledges and agrees
that the extension of credit made hereunder are commercial loans and letters of
credit and not investments in a business enterprise or securities.  Each Lender
further represents that it is engaged in making, acquiring or holding commercial
loans in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and issue
Commitments hereunder.  Each Lender also acknowledges that it shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material
non-public information within the meaning of the United States securities laws
concerning the Borrowers and their Affiliates) as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.
SECTION 10.07          Other Agents; Joint Lead Arrangers.  Notwithstanding
anything to the contrary contained herein, none of the Joint Lead Arrangers,
Joint Bookrunners, Syndication Agent or Co-Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.
SECTION 10.08          No Joint Venture.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.  The Administrative
Agent shall have the exclusive right on behalf of the Lenders to enforce the
payment of any Obligations after the date such Obligation has become due and
payable pursuant to the terms of this Agreement.
SECTION 10.09          Secured Party.  In its capacity, the Administrative
Agent, and, as applicable, any sub-agent thereof is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
UCC.  Each Lender authorizes the Administrative Agent and, as applicable, any
sub-agent thereof to enter into each of the Collateral Documents to which it is
a party and to take all action contemplated by such documents.  Each Lender
agrees that no Secured Party (other than the Administrative Agent and, as
applicable, any sub-agent thereof) shall have the right individually to seek to
realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent and, as applicable, any such sub-agent for the benefit
of the Secured Parties upon the terms of the Collateral Documents.  In the event
that any Collateral is hereafter pledged by any Person as collateral security
for the Secured Obligations, the Administrative Agent and, as applicable, any
such sub-agent is hereby authorized, and hereby
-128-

--------------------------------------------------------------------------------

granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any documents necessary or appropriate to grant and perfect a Lien on
such Collateral in favor of the Administrative Agent and, as applicable, any
such sub-agent on behalf of the Secured Parties; provided that, with respect to
any Collateral Documents governed by the laws of the Netherlands, the
Administrative Agent shall act in its own name and for the benefit of the
Secured Parties, but not as representative of the Secured Parties;
provided further that, with respect to any Collateral Documents governed by the
laws of Australia, Deutsche Bank Trust Company Americas shall not act in its own
name or for the benefit of the Secured Parties nor as representative of the
Secured Parties but rather through a sub-agent appointed by the Administrative
Agent in accordance with Section 10.04; provided further that, with respect to
any jurisdiction in which Deutsche Bank Trust Company Americas is not able under
applicable law or regulations to perform any of its duties as Administrative
Agent or exercise its rights or powers as Administrative Agent under any Loan
Document, Deutsche Bank Trust Company Americas shall not be required to act in
its own name or for the benefit of the Secured Parties nor as Administrative
Agent or representative of the Secured Parties.  The Lenders hereby authorize
the Administrative Agent, at its option and in its discretion and, if so
authorized by the Administrative Agent in its sole discretion, as applicable,
any sub-agent appointed by the Administrative Agent in accordance with
Section 10.04, to release any Lien granted to or held by the Administrative
Agent or, as applicable, any such sub-agent upon any Collateral (i) as described
in Section 11.01(c) and Section 11.23; (ii) as permitted by, but only in
accordance with, the terms of the applicable Loan Document; or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority or, as applicable, the authority of
any sub-agent appointed by the Administrative Agent in accordance with
Section 10.04 to release particular types or items of Collateral pursuant
hereto.  Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and promptly upon
receipt of a written request by any Obligor Party to the Administrative Agent,
the Administrative Agent and, if so authorized by the Administrative Agent in
its sole discretion, as applicable, any sub-agent appointed by the
Administrative Agent in accordance with Section 10.04 shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to the Administrative
Agent or, as applicable, any such sub-agent for the benefit of the Secured
Parties herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent and, as
applicable, any such sub-agent shall not be required to execute any such
document on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent or, as applicable, any such sub-agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Secured Obligations or any Liens (other
than those expressly being released) upon (or obligations of Parent or any
Subsidiary in respect of) all interests retained by Parent or any Subsidiary,
including the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.  Any execution and delivery by the Administrative Agent
or, as applicable, any sub-agent thereof of documents in connection with any
such release shall be without recourse to or warranty by the Administrative
Agent and, as applicable, any such sub-agent.


SECTION 10.10          Administrative Agent May File Proofs of Claim.  In case
of the pendency of any proceeding with respect to any Obligor under any federal,
state or foreign
-129-

--------------------------------------------------------------------------------

bankruptcy, insolvency, receivership, administration, examinership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether any Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:
(a)          to file and prove a claim for the whole amount of the Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim under Sections 2.08, 2.09, 2.07, 4.02,
11.03 and 11.04) allowed in such judicial proceeding; and
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, administrator, examiner,
liquidator, sequestrator or other similar official in any such proceeding is
hereby authorized by each Lender and each other Secured Party to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders or
the other Secured Parties, to pay to the Administrative Agent any amount due to
it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Sections 11.03 and 11.04).
SECTION 10.11          Foreign Collateral Matters.  (a) For the purposes of any
grant of security under the laws of the Province of Quebec which may in the
future be required to be provided by any Obligor, the Administrative Agent is
hereby irrevocably authorized and appointed by each of the Lenders to act as
hypothecary representative (within the meaning of Article 2692 of the Civil Code
of Quebec) for all present and future Lenders (in such capacity, the
“Hypothecary Representative”) in order to hold any hypothec granted under the
laws of the Province of Quebec and to exercise such rights and duties as are
conferred upon the Hypothecary Representative under the relevant deed of
hypothec and applicable laws (with the power to delegate any such rights or
duties).  Any Person who becomes a Lender or successor Administrative Agent
shall be deemed to have consented to and ratified the foregoing appointment of
the Administrative Agent as the Hypothecary Representative on behalf of all
Lenders, including such Person and any Affiliate of such Person designated above
as a Lender.  For greater certainty, the Administrative Agent, acting as the
Hypothecary Representative, shall have the same rights, powers, immunities,
indemnities and exclusions from liability as are prescribed in favor of the
Administrative Agent in this Agreement, which shall apply mutatis mutandis.  In
the event of the resignation of the Administrative Agent (which shall include
its resignation as the Hypothecary Representative) and appointment of a
successor Administrative Agent, such successor Administrative Agent shall also
act as the Hypothecary Representative, as contemplated above.
(b)          The Administrative Agent is hereby authorized to execute and
deliver any Collateral Document expressed to be governed by the laws of the
Netherlands or by the laws of the Federal Republic of Germany and agree with the
creation of Parallel Debt obligations as provided for in Section 13 of the
Affiliate Guaranty.  The Administrative Agent may resign at any time by
notifying the Lenders and the Obligors, provided that the parties hereto
acknowledge and agree that, for purposes of any Collateral Document expressed to
be governed by the laws of the Netherlands or by the laws of the Federal
Republic of Germany, any resignation by the
-130-

--------------------------------------------------------------------------------

Administrative Agent is not effective with respect to its rights and obligations
under the Parallel Debts until such rights and obligations are assigned to the
successor agent. The resigning Administrative Agent will reasonably cooperate in
assigning its rights under the Parallel Debts to any such successor agent and
will reasonably cooperate in transferring all rights under any Collateral
Document expressed to be governed by the laws of the Netherlands to such
successor agent.
(c)          Scottish Appointment Matters.


(i)          The Administrative Agent declares that it holds in trust for the
Secured Parties, on the terms contained in this Article X: (A) the Collateral
expressed to be subject to the Liens created in favor of the Administrative
Agent as trustee for the Secured Parties by or pursuant to each Collateral
Document which is governed by or subject to the laws of Scotland, and all
proceeds of that Collateral; (B) all obligations expressed to be undertaken by
any Obligor to pay amounts in respect of the Obligations to the Administrative
Agent as trustee for the Secured Parties and secured by any Collateral Document
which is governed by or subject to the laws of Scotland together with all
representations and warranties expressed to be given by any Obligor or any other
Person in favor of the Administrative Agent as trustee for the Secured Parties;
and (C) any other amounts or property, whether rights, entitlements, choses in
action or otherwise, actual or contingent, which the Administrative Agent is
required by the terms of the Loan Documents to hold as trustee in trust for the
Secured Parties.


(ii)          Without prejudice to the other provisions of this Article X, each
of the Lenders, and by their acceptance of the benefits of the Loan Documents,
the other holders of Secured Obligations, and each Issuing Bank hereby
irrevocably authorizes the Administrative Agent to perform the duties,
obligations and responsibilities and to exercise the rights, powers, authorities
and discretion specifically given to the Administrative Agent as trustee for the
Secured Parties under or in connection with the Loan Documents together with any
other incidental rights, powers, authorities and discretions. For the avoidance
of doubt, the Administrative Agent in its capacity as trustee for the Secured
Parties shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favor of the Administrative Agent
in this Agreement, which shall apply mutatis mutandis.


SECTION 10.12          Credit Bid.
(a)          The Secured Parties hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Secured Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Secured Obligations pursuant to
a deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other applicable jurisdictions (including the
Corporations Act 2001 (Cth) of Australia), or (b) at any other sale, foreclosure
or acceptance of collateral in lieu of debt conducted by (or with the consent or
at the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law.  In connection with any such
credit bid and purchase, the Secured
-131-

--------------------------------------------------------------------------------

Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase).  In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Secured Obligations which were credit bid shall be deemed
without any further action under this Agreement to be assigned to such vehicle
or vehicles for the purpose of closing such sale, (iii) the Administrative Agent
shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Required Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 11.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of Secured
Obligations credit bid by the acquisition vehicle or otherwise), such Secured
Obligations shall automatically be reassigned to the Secured Parties pro rata
and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Secured Obligations shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.  Notwithstanding that the ratable portion of the Secured
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.
(b)          Without limiting the authority granted to the Administrative Agent
in this Article X, each Lender (including each Person that becomes a Lender
hereunder pursuant to Section 11.05) hereby authorizes and directs the
Administrative Agent to enter into the Intercreditor Agreement on behalf of such
Lender and agrees that the Administrative Agent may take such actions on its
behalf as is contemplated by the terms of such Intercreditor Agreement.  In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement or the other Loan Documents, the terms of the Intercreditor Agreement
shall govern and control.
-132-

--------------------------------------------------------------------------------

SECTION 10.13          Certain ERISA Matters; Lender Representations. In
addition to the foregoing, (a) each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, and
each Joint Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrowers or any other Obligor
that at least one of the following is and will be true:
(i)          such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Letters of Credit or the Commitments,
(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Letters of Credit, the Commitments and this Agreement, and
the conditions for exemptive relief thereunder are and will continue to be
satisfied in connection therewith,
(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Letters
of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Letters of Credit,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Letters of Credit, the Commitments and this Agreement, or
(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers or any other Obligor, that:
-133-

--------------------------------------------------------------------------------

(i)          none of the Administrative Agent or any Joint Lead Arranger or any
of their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),
(ii)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Letters of Credit, the Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21, as amended from time to
time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Letters of Credit, the Commitments and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the obligations),
(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Letters of Credit, the Commitments and this Agreement is a
fiduciary under ERISA or the Code, or both, with respect to the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and
(v)          no fee or other compensation is being paid directly to the
Administrative Agent, or any Joint Lead Arranger or any of their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Letters of Credit, the Commitments or this Agreement.
(c)          The Administrative Agent and each Joint Lead Arranger hereby inform
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Letters of Credit or the Commitments for an amount less than
the amount being paid for an interest in the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
-134-

--------------------------------------------------------------------------------

SECTION 10.14          Intercreditor Agreement.  The Administrative Agent is
authorized to enter into the Intercreditor Agreement and the parties hereto
acknowledge that the Intercreditor Agreement is binding upon them.  Each Lender
(a) hereby agrees that it will be bound by and will take no actions contrary to
the provisions of the Intercreditor Agreement and (b) hereby authorizes and
instructs the Administrative Agent to enter into the Intercreditor Agreement and
to subject the Liens on the Collateral securing the Secured Obligations to the
provisions thereof.  The foregoing provisions are intended as an inducement to
the Secured Parties to extend credit to the Borrowers and such Secured Parties
are intended third-party beneficiaries of such provisions and the provisions of
the Intercreditor Agreement.
SECTION 10.15          Filings.  The Administrative Agent shall not be
responsible for and makes no representation as to the existence, genuineness,
value or protection of any Collateral, for the legality, effectiveness or
sufficiency of any Security Agreement, or for the creation, perfection,
priority, sufficiency or protection of any liens securing the Obligations. For
the avoidance of doubt, nothing herein shall require the Administrative Agent to
file financing statements or continuation statements, or be responsible for
maintaining the security interests purported to be created as described herein
(except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder or under any other Loan
Document) and such responsibility shall be solely that of the Borrowers.
SECTION 10.16          Force Majeure.  The Administrative Agent shall not incur
any liability for not performing any act or fulfilling any duty, obligation or
responsibility hereunder by reason of any occurrence beyond the control of the
Administrative Agent (including but not limited to any act or provision of any
present or future law or regulation or governmental authority, any act of God or
war, civil unrest, local or national disturbance or disaster, any act of
terrorism, or the unavailability of the Federal Reserve Bank wire or facsimile
or other wire or communication facility).
SECTION 10.17          No Risk of Funds.  The Administrative Agent shall not be
required to expend or risk any of its own funds or otherwise incur any
liability, financial or otherwise, in the performance of any of its duties
hereunder or under any other Loan Document, or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or indemnity satisfactory to it against such risk or
liability is not assured to it.
SECTION 10.18          No Discretion.  Notwithstanding anything else to the
contrary herein, whenever reference is made in this Agreement to any
discretionary action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Administrative Agent or to any election, decision, opinion, acceptance, use
of judgment, expression of satisfaction or other exercise of discretion, rights
or remedies to be made (or not to be made) by the Administrative Agent, it is
understood that in all cases the Administrative Agent shall be fully justified
in failing or refusing to take any such action under this Agreement if it shall
not have received such written instruction, advice or concurrence of the
Required Lenders or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents or any agreement to
which the Lenders and the Administrative Agent is a party and acting in
accordance with such documents (such Lenders being referred to herein as the
-135-

--------------------------------------------------------------------------------

“Relevant Lenders”), as the Administrative Agent deems appropriate.  Upon
receipt of such written instruction, advice or concurrence from the Relevant
Lenders, the Administrative Agent shall take such discretionary actions in
accordance with such written instruction, advice or concurrence.  This provision
is intended solely for the benefit of the Administrative Agent and its
successors and permitted assigns and is not intended to and will not entitle the
other parties hereto to any defense, claim or counterclaim, or confer any rights
or benefits on any party hereto.
SECTION 10.19          Special, Consequential and Indirect Damages.  In no event
shall the Administrative Agent be responsible or liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Administrative Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action.
SECTION 10.20          No Environmental Liability. The Administrative Agent will
not be liable to any Person for any Environmental Law or any actions, suits,
proceedings or claims, including any contribution actions, under any federal,
state or local law, rule or regulation by reason of the Administrative Agent’s
actions and conduct as authorized, empowered and directed hereunder or relating
to any presence, discharge or release or threatened discharge or release of any
Hazardous Materials. In the event that the Administrative Agent is required to
acquire title to an asset for any reason, or take any managerial action of any
kind in regard thereto, in order to carry out any obligation for the benefit of
another, which in the Administrative Agent’s sole discretion may cause the
Administrative Agent to be considered an “owner or operator” under any
Environmental Law or otherwise cause the Administrative Agent to incur, or be
exposed to, any liability in connection with any Environmental Law or any
liability under any other federal, state or local law, the Administrative Agent
reserves the right, instead of taking such action, either to resign as
Administrative Agent or to arrange for the transfer of the title or control of
the asset to a court appointed receiver.
ARTICLE XI
MISCELLANEOUS
SECTION 11.01          Waiver; Amendments; Joinder; Release of Guarantors;
Release of Collateral.
(a)          No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or
-136-

--------------------------------------------------------------------------------

Event of Default, regardless of whether the Administrative Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.
(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Obligor Parties and the Required Lenders or by the Obligor
Parties and the Administrative Agent, with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (irrespective of whether such Lender
is a Defaulting Lender), (ii) reduce or forgive the principal amount of any LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
affected thereby (including Defaulting Lenders) (it being understood that only
the Required Lenders shall be required to waive or amend the default rate of
interest or to change any financial covenant or defined term therein),
(iii) postpone any scheduled date of payment of the principal amount of any LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby (including Defaulting
Lenders) (it being understood that only the Required Lenders shall be required
to waive or amend the default rate of interest and this subsection shall not
apply to prepayments), (iv) change Section 4.01(b) or 4.01(c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender (other than Defaulting Lenders), (v) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or thereunder or
make any determination or grant any consent hereunder or thereunder, without the
written consent of each Lender (other than Defaulting Lenders), (vi) release any
Borrower from its joint and several liability for the Obligations, without the
written consent of each Lender (other than Defaulting Lenders), (vii) except in
accordance with Section 11.01(c) or in any Collateral Document or the
Intercreditor Agreement, release all or substantially all of the Collateral
without the written consent of each Lender, (viii) change or waive any
provisions of this Agreement or the Loan Documents so as to permit any Borrower
to grant any Lien that is senior to, or pari passu with, the Liens granted to
the Administrative Agent for the benefit of the Secured Parties (other than any
such grant expressly contemplated by the Intercreditor Agreement in respect of
the collateral securing any Indebtedness incurred pursuant to Section 8.01(p)
(in each case, as in effect on the Amendment No. 1 Effective Date)), without the
written consent of each Lender (other than Defaulting Lenders), (ix) change or
waive any provisions of this Agreement or the Loan Documents so as to permit or
cause the Administrative Agent to enter into any Intercreditor Agreement,
subordination agreement or other similar agreement pursuant to which the Liens
on the Collateral granted to the Administrative Agent for the benefit of the
Secured Parties are subordinated to, or shared on a pari passu basis with, other
Liens  (other than any such grant expressly contemplated by the Intercreditor
Agreement in respect of the collateral securing any Indebtedness incurred
pursuant to Section 8.01(p) (in each case, as in effect on the Amendment No. 1
Effective Date)) without the written consent of each Lender (other than
Defaulting Lenders), (x) [reserved], (xi) release all or substantially all of
the value of the Guaranty Agreements, collectively, without the written consent
of each Lender or (xii) permit any Issuing Bank to issue Financial Standby
Letters of Credit under this Agreement; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Issuing Bank hereunder without the prior
-137-

--------------------------------------------------------------------------------

written consent of the Administrative Agent or such Issuing Bank, as the case
may be; provided further that no such agreement shall amend or modify any
provision of Section 2.10 without the consent of the Administrative Agent, each
Issuing Bank and the Required Lenders.  Subject to the foregoing, the waiver,
amendment or modification of any provision of Article VI, VII or VIII or
Section 9.01 may be effected with the consent of the Required Lenders. 
Notwithstanding anything to the contrary herein, this Section 11.01(b) shall, in
respect of a Defaulting Lender, be subject to Section 2.10(b).
(c)          The Lenders hereby irrevocably agree that any Lien on any assets or
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document shall be automatically released (i) upon Payment in
Full, (ii) at the time such assets or property are Disposed of in compliance
with the terms of this Agreement (other than property Disposed of to a
Restricted Subsidiary organized in a Specified Jurisdiction), (iii) to the
extent constituting property leased to Parent or any Subsidiary under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any Disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article IX and, in any case set forth above, promptly upon
receipt of a written request therefor from the Borrower, the Administrative
Agent will execute and deliver all documents as may reasonably be requested to
evidence such release.  Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Obligors in respect of) all interests
retained by the Obligors, including the proceeds of any Disposition, all of
which shall continue to constitute part of the Collateral.
(d)          Notwithstanding anything herein to the contrary, (i) if the
Administrative Agent and Borrowers acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement, then the Administrative Agent and the Borrowers shall be permitted to
amend, modify or supplement such provision to cure such ambiguity, omission,
mistake, typographical error or other defect, and such amendment shall become
effective without any further action or consent of any other party to this
Agreement and (ii) if the Administrative Agent and Borrowers acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of any Collateral Document, then the they shall be permitted to
amend, modify or supplement such provision to cure such ambiguity, omission,
mistake, typographical error or other defect, and such amendment shall become
effective without any further action or consent of any other party to the
applicable Collateral Document.
(e)          Promptly upon receipt of a written request therefor from the
Borrowers, the Administrative Agent will execute and deliver all documents as
may reasonably be requested to effect a release of a Guarantor that ceases to
exist in accordance with Section 8.02.  The Borrowers hereby, jointly and
severally, agree to pay all reasonable costs and expenses incurred by the
Administrative Agent in connection with any such release of a Guarantor.
SECTION 11.02          Notices.
(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight
-138-

--------------------------------------------------------------------------------

courier service, mailed by certified or registered mail or sent by electronic
transmission (in .pdf format), as follows:
(i)          if to any Borrower or Guarantor, to it at:
c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attention:  General Counsel
Telephone:  (713) 836-4000
Email:  LegalWeatherford@weatherford.com
with a copy to:


c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attention:  Treasurer
Telephone:  (713) 836-7460
Email:  Mark.Rothleitner@weatherford.com; Josh.Silverman@weatherford.com
(ii)          if to the Administrative Agent at:
Deutsche Bank Trust Company Americas
Trust and Agency Services
60 Wall Street, 24th Floor
Mail Stop:  NYC60 - 2410
New York, NY 10005
USA
Attention: Project Finance Agency Services, Weatherford, SF0580
Fax: (646) 961-3317
Email: Weatherford.LCAgency@db.com
(iii)          if to Barclays, in its capacity as an Issuing Bank, to it at:
Barclays Bank PLC
1 Churchill Place
London E14 5HP
United Kingdom
Telephone: +44 (0) 20 7773 2190
Email: mark.pope@barclays.com, matthew.x.jackson@barclays.com,
Daniel.scoines1@barclays.com, Edwin.lau@barclays.com,
Yokaira.peralta@barclays.com
(iv)          if to Wells Fargo, in its capacity as Issuing Bank, to it at:
Wells Fargo Bank, National Association
-139-

--------------------------------------------------------------------------------

1700 Lincoln Street, 4th Floor
Denver, CO 80203
USA
Telephone: (303) 863-5576
Email: DENLCFX@wellsfargo.com


(v)          if to Deutsche Bank, in its capacity as Issuing Bank, to it at:
Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
USA
Attention: Trade Finance
Telephone: (212) 250-9633, (212) 250-8321, (212) 250-8462, (212) 250-5427
Email: jack.leong@db.com, gaurav.mathur@db.com, konstanze.geppert@db.com,
michelle.hsiao@db.com, tfcs.newyork@db.com


(vi)          if to Citibank, N.A., in its capacity as Issuing Bank, to it at:
Citibank, N.A.
811 Main Street, Suite 4000
Houston, TX 77002
USA
Attention: Ivan Davey
Telephone: (713) 821-4709
Email: ivan.davey@citi.com
(vii)          if to Morgan Stanley, in its capacity as Issuing Bank, to it at:
Morgan Stanley Senior Funding, Inc.
1300 Thames Street, 4th Floor
Thames Street Wharf
Baltimore, MD 21231
USA
Telephone: (443) 627-4555
Fax: (212) 507-5010
Email: MSB.LOC@morganstanley.com


(viii)          if to Nordea Bank Abp, New York Branch, in its capacity as
Issuing Bank, to it at:
Nordea Bank Abp, New York Branch
1211 Avenue of the Americas, 23rd Floor
New York, NY 10036
USA
-140-

--------------------------------------------------------------------------------

Telephone: (212) 318-9305
Email: abdul.khail@nordea.com


(ix)          if to any other Issuing Bank, to it at such address (or facsimile
number) as shall be specified in the Issuing Bank Agreement to which such
Issuing Bank shall be a party; and
(x)          if to any Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)          Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lenders.  The Administrative Agent or
any Obligor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes,(i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
(c)          Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.
(d)          The Administrative Agent shall deliver to any Borrower, upon
written request, the address and facsimile number of any Lender and the name of
the appropriate contact person at such Lender, in each case as provided in such
Lender’s Administrative Questionnaire.
(e)          Electronic Systems.
(i)          Each Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Bank
-141-

--------------------------------------------------------------------------------

and the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)          Any Electronic System used by the Administrative Agent is provided
“as is” and “as available”.  The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications.  No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Obligor, any Lender, the Issuing Bank or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Obligor’s or the Administrative
Agent’s transmission of Communications through an Electronic System. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Obligor
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or the Issuing Bank by means
of electronic communications pursuant to this Section, including through an
Electronic System.
SECTION 11.03          Expenses, Etc.  The Borrowers, jointly and severally,
shall pay (a) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent (or any sub-agent thereof) and its Affiliates,
including the reasonable and documented or invoiced fees, charges and
disbursements of counsel for the Administrative Agent (or any such sub-agent)
(including one local counsel in each applicable jurisdiction), in connection
with the syndication and distribution (including via the Internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation, registration and administration of this Agreement and the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (b) all reasonable and documented out-of-pocket
expenses incurred by the Joint Lead Arrangers and their respective Affiliates,
including the reasonable and documented or invoiced fees, charges and
disbursements of Simpson Thacher & Bartlett LLP and Goldberg Kohn Lt. as counsel
the Joint Lead Arrangers (and including, to the extent necessary, (i) one local
counsel in each applicable jurisdiction, and (ii) one additional local counsel
in the event of any actual or perceived conflict of interest among the Joint
Lead Arrangers (and if necessary, one local counsel in each relevant
jurisdiction) for group of the Joint Lead Arrangers that is subject to such
conflict) in connection with the syndication, preparation, negotiation,
execution and delivery of the credit facilities provided for herein, (c) all
reasonable and documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (d) all transfer, stamp,
documentary or other similar taxes, assessments or charges levied by any
governmental or revenue authority in respect of this Agreement or any other Loan
Document or any other document referred to herein or therein, and (e) all
documented out-of-pocket expenses incurred by the Administrative Agent (or any
sub-agent thereof), any Issuing Bank and/or any Lender (including the documented
or invoiced fees, disbursements and other charges of (i) any counsel for the
Administrative Agent (or
-142-

--------------------------------------------------------------------------------

any such sub-agent) (which, for the avoidance of doubt, may include counsel in
foreign jurisdictions), (ii) one counsel to the Lenders licensed in the State of
New York and licensed in each jurisdiction (including any state) where any
Obligor or any Subsidiary of an Obligor is organized, has its chief executive
office or has assets with a material value) and (iii) one additional local
counsel in any applicable jurisdiction in the event of any actual or perceived
conflict of interest among the Lenders (and if necessary, one local counsel in
each relevant jurisdiction) for each group of Lenders that is subject to such
conflict in connection with the enforcement, collection or protection of its
rights in connection with this Agreement or any other Loan Document, including
its rights under this Section, or in connection with the Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Letters of Credit;
provided that a Defaulting Lender will not be reimbursed for its costs and
expenses related to the replacement of such Defaulting Lender or other matters
incidental thereto.
SECTION 11.04          Indemnity.
(a)          The Borrowers shall indemnify the Administrative Agent (and any
sub-agent thereof), each Joint Lead Arranger, each Issuing Bank and each Lender,
and each Affiliate of each of the foregoing, and their respective directors,
officers, employees, advisors and agents (each such Person being called an
“Indemnitee” and collectively, the “Indemnitees”) from, and hold each Indemnitee
harmless against, any and all losses, liabilities, claims or damages, costs or
related expenses (including reasonable and documented out-of-pocket legal
expenses including, to the extent necessary, one local counsel in each
applicable jurisdiction, and in the event of any actual or perceived conflict of
interest among the Indemnitees, one additional counsel (and, if necessary, one
local counsel in each relevant jurisdiction) for each group of Indemnitees
similarly situated that is subject to such conflict or other expenses incurred
in connection with investigating or defending any of the foregoing) to which any
Indemnitee may become subject, insofar as such losses, liabilities, claims or
damages, costs or related expenses arise out of or result from (i) any claim,
investigation, litigation or proceeding (including any threatened claim,
investigation, litigation or proceeding) relating to this Agreement, any Letter
of Credit or any other Loan Document (whether or not such claim, investigation,
litigation or proceeding is brought by a Borrower or any other Obligor or its or
their respective equity holders, Affiliates, creditors or any other third Person
and whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto), including any claim, investigation,
litigation or proceeding in any way relating to the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including latent
and other defects, whether or not discoverable by the Administrative Agent or
any Secured Party or any Obligor, and any claim for patent, trademark or
copyright infringement), (ii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by WIL-Bermuda,
WIL-Delaware, Parent or any of their Subsidiaries, or any Environmental
Liability related in any way to WIL-Bermuda, WIL-Delaware, Parent or any of
their Subsidiaries, except, in each case, insofar as the Environmental Liability
or liability relating to the presence or release of Hazardous Materials arises
out of conditions resulting from negligent actions taken by, or negligently not
taken by, such Indemnitee after the date on which WIL-Bermuda, WIL-Delaware,
Parent or any of their Subsidiaries is divested of ownership of such property
(whether by foreclosure or deed in lieu of foreclosure, as
mortgagee-in-possession or otherwise), or (iii) any actual or proposed use by
any Borrower or any of its Subsidiaries of the
-143-

--------------------------------------------------------------------------------

proceeds of any extension of credit by any Lender or any Issuing Bank hereunder,
and the Borrowers, jointly and severally, shall reimburse each Indemnitee upon
demand for any expenses (including reasonable and documented out-of-pocket legal
expenses) incurred in connection with any such claim, investigation, litigation
or proceeding; but excluding any such losses, claims, damages, liabilities or
related expenses (A) found by a final, non-appealable judgment of a court of
competent jurisdiction to have arisen or resulted from the (i) gross negligence
or willful misconduct of the Indemnitee or (ii) a material breach of the funding
obligations of such Indemnitee or any of such Indemnitee’s affiliates or (B)
have not resulted from an act or omission by the Secured Parties and have been
brought by an Indemnitee against any other Indemnitee (other than any claims
against the Secured Parties in their respective capacities or in fulfilling
their respective roles as an Administrative Agent, Joint Lead Arranger, Issuing
Bank or any similar role that might be undertaken in connection with this
Agreement); provided that nothing herein shall be deemed to limit the Borrower’s
payment obligations under any other provision of this Agreement or any other
Loan Document as a result of such Lender’s becoming a Defaulting Lender. 
WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT, IT IS THE EXPRESS INTENTION OF
THE PARTIES HERETO THAT EACH INDEMNITEE HEREUNDER SHALL BE INDEMNIFIED AND HELD
HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS OR DAMAGES, COSTS OR
RELATED EXPENSES ARISING OUT OF OR RESULTING FROM THE SOLE OR CONCURRENT
ORDINARY NEGLIGENCE OF SUCH INDEMNITEE.  WITHOUT PREJUDICE TO THE SURVIVAL OF
ANY OTHER OBLIGATIONS OF THE BORROWERS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, THE OBLIGATIONS OF THE BORROWERS UNDER THIS
SECTION 11.04 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE PAYMENT OF THE OTHER OBLIGATIONS.
With respect to an Obligor incorporated in Germany as (x) a limited liability
company (Gesellschaft mit beschränkter Haftung - GmbH) or (y) a limited
partnership (Kommanditgesellschaft) with a limited liability company as general
partner, the limitations pursuant to Section 30 of the Affiliate Guaranty shall
apply mutatis mutandis to the obligations set out under this Section 11.04.
(b)          To the extent that any Borrower fails to pay any amount required to
be paid by it to the Administrative Agent or any Issuing Bank under
Section 11.03 or paragraph (a) of this Section, each Lender severally agrees to
pay to the Administrative Agent or such Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.
(c)          To the extent permitted by applicable law, neither any party hereto
nor any of their respective directors, officers, employees and agents shall
assert, and each hereby waives, any claim against any other such Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby,
any Letter of
-144-

--------------------------------------------------------------------------------

Credit or the use of the proceeds thereof (it being understood that, to the
extent any Indemnitee suffers any such special, indirect, consequential or
punitive damages, the indemnification obligations of the Borrowers set forth in
paragraph (a) of this Section shall apply).
(d)          No Indemnitee referred to in Section 11.04(a) shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
for any such damages found by a final, nonappealable judgment of a court of
competent jurisdiction to have been incurred by reason of the gross negligence,
willful misconduct or unlawful conduct of such Indemnitee.
(e)          All amounts due under this Section 11.04 and under Section 11.03
shall be payable not later than ten (10) Business Days after written demand
therefor and presentation of any documents required to be delivered in
connection therewith.
SECTION 11.05          Successors and Assigns.
(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by such Obligor without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)          (i) Subject to the conditions set forth in this Section 11.05
(including subparagraph (b)(ii) below), any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld and,
additionally, in the case of assignments pursuant to Section 4.03, delayed or
conditioned) of:
(A)          The Borrowers, provided that no consent of the Borrowers shall be
required for an assignment to a Lender (provided such Lender is a U.S.
Qualifying Lender), an Affiliate of a Lender (provided such Affiliate is a U.S.
Qualifying Lender), an Approved Fund  (provided such Approved Fund is a U.S.
Qualifying Lender) or, if an Event of Default has occurred and is continuing,
any other assignee; and
(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate
-145-

--------------------------------------------------------------------------------

of a Lender, an Approved Fund immediately prior to giving effect to such
assignment; and
(C)          each Issuing Bank;
provided that any consent to an assignment required by the Borrowers under this
Section 11.05(b)(i) shall be deemed to have been given by the Borrowers unless
it shall have objected thereto by written notice to the Administrative Agent
within ten (10) Business Days after receiving a written request for its consent
to such assignment.
(ii)          Assignments shall be subject to the following additional
conditions:
(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of
WIL‑Bermuda and the Administrative Agent otherwise consent, provided that no
such consent of the Borrowers shall be required if an Event of Default has
occurred and is continuing;
(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Obligor Parties and
their respective Affiliates and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws;
(E)          except in connection with assignments made while an Event of
Default has occurred and is continuing, all prospective assignees of a Lender
shall be required, as a condition to the effectiveness of such assignment, to
execute and deliver the forms required under Section 4.02(c) and Section 4.02(e)
for any Lender, and no assignment shall be effective in connection herewith
unless and until such forms are so delivered;
-146-

--------------------------------------------------------------------------------

(F)          except in the case when no consent of the Borrowers is required
because an Event of Default has occurred and is continuing, no assignment shall
be made to any such assignee unless such assignee is a U.S. Qualifying Lender;
(G)          no assignment shall be made to an Ineligible Institution; and
(H)          the assignee, if it shall not be a Lender, shall deliver to Parent
and the Administrative Agent an Assignee Certificate.
Notwithstanding anything to the contrary in this Section 11.05 or elsewhere in
any Loan Document, the consent of each Borrower and of Parent shall, so long as
no Specified Event of Default has occurred and is continuing, be required for an
assignment or participation to any assignee or Participant that is a Swiss
Non-Qualifying Lender; provided, however, that such a consent shall not be
unreasonably withheld or delayed and in any event, such consent shall be deemed
given if any Borrower or Parent, as applicable, does not give its written
decision within 10 Business Days after a request for such consent from the
Administrative Agent.  For the avoidance of doubt, if any Borrower or Parent
determines in its reasonable discretion that any assignment or participation
would result in noncompliance with the Swiss Non-Bank Rules and/or that the
number of Lenders and Participants under this Agreement that are Swiss
Non-Qualifying Lenders would exceed the number of ten, then such Borrower’s or
Parent’s objection to such assignment or participation shall be deemed to be
reasonable.  Notwithstanding anything to the contrary but subject to
Section 11.05(b)(ii)(E) and (F) above, Barclays Bank PLC may assign its
Commitments hereunder to Barclays Bank Ireland PLC.
For purposes of this Section 11.05, the terms “Approved Fund” and “Ineligible
Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) Parent any of its Subsidiaries or any of its Affiliates,
or (d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof; provided that, with
respect to clause (d), such company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided, further,
that with respect to clause (d) upon the occurrence and during the continuance
of an Event of Default, any Person (other than a Lender) shall be an Ineligible
Institution if after giving effect to any proposed assignment to such Person,
such
-147-

--------------------------------------------------------------------------------

Person would hold more than 25% of the then outstanding Commitments, as the case
may be.
(iii)          Subject to acceptance and recording thereof pursuant to
subparagraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.07, 4.02, 11.03 and 11.04).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 11.05 shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest and fee amounts owing) of the LC Disbursements owing by each
Borrower to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be presumed correct, in the
absence of manifest error, and the Obligors, the Administrative Agent, the
Issuing Banks and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Obligors, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee permitted under paragraph (b) of
this Section, such assignee’s completed Administrative Questionnaire (unless
such assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or such assignee shall have failed to make any payment required
to be made by it pursuant to Section 3.01(e) or (f), 4.01(d) or 11.04(a), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)          (i)          Except as otherwise provided in this Agreement or any
other Loan Document, any Lender may, without the consent of any Obligor, the
Administrative Agent or any
-148-

--------------------------------------------------------------------------------

Issuing Bank, sell participations to one or more banks or other entities other
than an Ineligible Institution (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, (D)
such Participant delivers a Participant Certificate to such Lender, the
Administrative Agent, and WIL Ireland and (E) such Participant is a U.S.
Qualifying Lender.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 11.01(b) that affects such Participant.  Subject to subparagraph (c)(ii)
of this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.07 and 4.02 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.02 as though it were a Lender; provided
such Participant agrees to be subject to Section 4.01(b), and to deliver the
forms required by Section 4.02(c), 4.02(e) and 4.02(h) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers (and such agency being solely
for tax purposes), maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest the Obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments or Letters of Credit or its other obligations under any Loan
Document) to any Person other than the Borrowers except to the extent that such
disclosure is necessary to establish that such Commitments or Letter of Credit
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.  Provided the requirements of this Section 11.05
(including, but not limited to, Section 11.05(c)(ii)), are satisfied, the
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(ii)          A Participant shall not be entitled to receive any greater payment
under Sections 2.07 and 4.02 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant,
unless (i) such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation
or (ii) the sale of the participation to such Participant
-149-

--------------------------------------------------------------------------------

is made with the Borrowers’ prior written consent.  The Borrowers shall be
notified of each participation sold to a Participant, and each Participant shall
comply with Sections 4.02(c), 4.02(d), 4.02(e), 4.02(h), and 4.03 as though it
were a Lender.  A Participant that fails to comply with the preceding sentence
shall not be entitled to any of the benefits of Section 4.02.
(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(e)          In case of any assignment or transfer by an Lender to an assignee
of all or any part of its rights and obligations under the Loan Documents, the
Lender and the assignee shall agree that, for the purposes of Article 1278 of
the Luxembourg Civil Code, any security interest created under the Loan
Documents and securing the rights assigned or transferred will be preserved for
the benefit of the assignee.
SECTION 11.06          Confidentiality.  Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors and agents (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential to the extent set forth herein), (b) to the extent requested by any
regulatory authority or self-regulatory body having or claiming jurisdiction
over such Person, (c) to the extent required by applicable laws or regulations
or by any subpoena, court order or similar legal or regulatory process, (d) to
any other party to this Agreement or any other Loan Document, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
other Loan Document or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction to which an Obligor is a direct
counterparty relating to any Obligors and their respective obligations
hereunder, and to any insurer or insurance broker, (g) with the consent of the
applicable Obligors, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis from a source other than an Obligor, or (i) on a
confidential basis to (i) any rating agency in connection with rating any
Borrower or its Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein.  For the purposes of this Section, “Information” means all
information received from any Obligor relating to such Obligor or any other
Obligor or their respective businesses, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the applicable Obligor and other
than information pertaining to this
-150-

--------------------------------------------------------------------------------

Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry and service providers to
the Administrative Agent, any Issuing Bank or any other Lender in connection
with the administration and management of this Agreement and the other Loan
Documents; provided that such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Each of the Administrative Agent,
the Issuing Banks and the Lenders shall endeavor to notify WIL-Bermuda as
promptly as possible of any Information that it is required to disclose pursuant
to any subpoena, court order or similar legal or regulatory process so long as
it is not legally prohibited from providing such notice.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWERS AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAWS, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER OBLIGORS
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 11.07          Survival.  All covenants, agreements, representations and
warranties made by the Obligors herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and thereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until Payment in
Full.  The provisions of Sections 2.07, 3.01, 4.02, 11.03 and 11.04 and
Article X shall survive and remain in full force and in effect regardless of the
consummation of the transactions contemplated
-151-

--------------------------------------------------------------------------------

hereby, the repayment of the Obligations, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.
SECTION 11.08          Governing Law.  This Agreement, the other Loan Documents
(other than any Collateral Document that expressly selects to be governed by the
laws of another jurisdiction) and all other documents executed in connection
herewith and therewith and the rights and obligations of the parties hereto and
thereto shall be construed in accordance with and governed by the law of the
State of New York.
SECTION 11.09          Independence of Covenants.  All covenants contained in
this Agreement and in the other Loan Documents shall be given independent effect
so that if a particular action or condition is not permitted by any of such
covenants, the fact that such action or condition would be permitted by an
exception to, or otherwise be within the limitations of, another covenant, shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or such condition exists.
SECTION 11.10          Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  This Agreement shall become effective on
the Effective Date, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile transmission or electronic transmission (in .pdf format) shall be
effective for all purposes as delivery of a manually executed counterpart of
this Agreement. The words “execution”, “signed”, “signature”, “delivery”, and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.  Without limiting the generality of the
foregoing, the Borrowers hereby (i) agree that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Obligors, electronic images of this Agreement or any
other Loan Documents (in each case, including with respect to any signature
pages thereto)  shall have the same legal effect, validity and enforceability as
any paper original, and (ii) waive any argument, defense or right to contest the
validity or enforceability of the Loan Documents based solely on the lack of
paper original copies of any Loan Documents, including with respect to any
signature pages thereto.
-152-

--------------------------------------------------------------------------------

SECTION 11.11          Severability.  Any provision of this Agreement or any
other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
SECTION 11.12          Conflicts Between This Agreement and the Other Loan
Documents.  In the event of any conflict between, or inconsistency with, the
terms of this Agreement and the terms of any of the other Loan Documents, the
terms of this Agreement shall control.
SECTION 11.13          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 11.14          Limitation of Interest.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any amount due
hereunder, together with all fees, charges and other amounts which are treated
as interest on such amount under applicable law (collectively, the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding such
obligation in accordance with applicable law, the rate of interest payable in
respect of such amount hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such amount but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other amounts
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.
SECTION 11.15          Submission to Jurisdiction; Consent to Service of
Process.
(a)          Each Obligor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court.  Each of the parties hereto agrees that a final,
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement or any other Loan Document
(including this Section 11.15) shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of any judgment in respect thereof against any Obligor or its
properties in the courts of any jurisdiction.
-153-

--------------------------------------------------------------------------------

(b)          Each Obligor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section.  Each Obligor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 11.02 other than by
facsimile.  Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement or any other Loan Document to serve process
in any other manner permitted by law.  Notwithstanding any other provision of
this Agreement, each foreign Obligor hereby irrevocably designates CT
Corporation System, 111 8th Avenue, New York, New York 10011, as the designee,
appointee and agent of such Obligor to receive, for and on behalf of such
Obligor, service of process in the State of New York in any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document.
(d)          Each Obligor agrees that any suit, action or proceeding brought by
any Obligor Party or any of their respective Subsidiaries relating to this
Agreement or any other Loan Document against the Administrative Agent, any
Issuing Bank, any Lender or any of their respective Affiliates shall be brought
exclusively in the United States District Court for the Southern District of New
York (or the state courts sitting in the Borough of Manhattan in the event the
Southern District of New York lacks subject matter jurisdiction), and any
appellate court from any thereof, unless no such court shall accept
jurisdiction.
(e)          The Administrative Agent, each Issuing Bank and each Lender hereby
irrevocably and unconditionally submits, for itself and its property, to the
jurisdiction of the United States District Court for the Southern District of
New York (or the state courts sitting in the Borough of Manhattan in the event
the Southern District of New York lacks subject matter jurisdiction), and any
appellate court from any thereof, in any suit, action or proceeding arising out
of or relating to this Agreement or any other Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final, non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(f)          The Administrative Agent, each Issuing Bank and each Lender hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (e) of this Section.  Each of the Administrative Agent, each Issuing
Bank and each Lender hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
-154-

--------------------------------------------------------------------------------

(g)          To the extent that any Obligor has or hereafter may acquire any
immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Obligor hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents.
SECTION 11.16          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 11.17          Judgment Currency.  The obligation of each Obligor to
make payments on any Obligation to the Lenders, to any Issuing Bank or to the
Administrative Agent hereunder in any currency (the “first currency”), shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any other currency (the “second currency”) except
to the extent to which such tender or recovery shall result in the effective
receipt by the applicable Lender, the applicable Issuing Bank or the
Administrative Agent of the full amount of the first currency payable, and
accordingly the primary obligation of each Obligor shall be enforceable as an
alternative or additional cause of action for the purpose of recovery in the
second currency of the amount (if any) by which such effective receipt shall
fall short of the full amount of the full currency payable and shall not be
affected by a judgment being obtained for any other sum due hereunder.
SECTION 11.18          No Fiduciary Duty, etc.  (a) The Borrowers and Parent
acknowledge and agree, and acknowledge their Subsidiaries’ understanding, that
no Credit Party will have any obligations except those obligations expressly set
forth herein and in the other Loan Documents and each Credit Party is acting
solely in the capacity of an arm’s-length contractual counterparty to the
Borrowers with respect to the Loan Documents and the transactions contemplated
herein and therein and not as a financial advisor or a fiduciary to, or an agent
of, the Borrowers or any other person.  The Borrowers and Parent agree that they
will not assert any claim against any Credit Party based on an alleged breach of
fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby.  Additionally, the Borrowers and Parent
acknowledge and agree that no Credit Party is advising any of them as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction.  The Borrowers and Parent shall consult with their own respective
advisors concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated herein
-155-

--------------------------------------------------------------------------------

or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to the Borrowers or Parent with respect thereto.
(b)          The Borrowers and Parent further acknowledge and agree, and
acknowledge their Subsidiaries’ understanding, that each Credit Party, together
with its Affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services.  In the ordinary course of business, any
Credit Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrowers, Parent and other
companies with which the Borrowers and Parent may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.
(c)          In addition, the Borrowers and Parent acknowledge and agree, and
acknowledge their Subsidiaries’ understanding, that each Credit Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
the Borrowers and/or Parent may have conflicting interests regarding the
transactions described herein and otherwise.  No Credit Party will use
confidential information obtained from the Borrowers or Parent by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
the Borrowers or Parent in connection with the performance by such Credit Party
of services for other companies, and no Credit Party will furnish any such
information to other companies.  The Borrowers and Parent also acknowledge that
no Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrowers or Parent,
confidential information obtained from other companies.
SECTION 11.19          USA Patriot Act.  (a) Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”) hereby notifies the Obligors that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Obligor, which information
includes the name and address of such Obligor and other information that will
allow such Lender to identify such Obligor in accordance with the PATRIOT Act.
(b)          In order to comply with the laws, rules, regulations and executive
orders in effect from time to time applicable to banking institutions,
including, without limitation, those relating to the funding of terrorist
activities and money laundering, including Section 326 of the USA PATRIOT Act of
the United States (“Applicable Law”), the Administrative Agent is required to
obtain, verify, record and update certain information relating to individuals
and entities which maintain a business relationship with the Administrative
Agent. Accordingly, each of the parties agree to provide to the Administrative
Agent, upon its request from time to time, such identifying information and
documentation as may be available for such party in order to enable the
Administrative Agent to comply with Applicable Law.
SECTION 11.20          Appointment for Perfection.  Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative
-156-

--------------------------------------------------------------------------------

Agent and the Secured Parties, in assets which, in accordance with Article 9 of
the UCC or any other applicable law (including the PPSA), can be perfected only
by possession or control.  Should any Lender (other than the Administrative
Agent) obtain possession or control of any such Collateral, such Lender shall
notify the Administrative Agent thereof, and, promptly upon the Administrative
Agent’s request therefor, shall deliver such Collateral to the Administrative
Agent or otherwise deal with such Collateral in accordance with the
Administrative Agent’s instructions.
SECTION 11.21          Payments Set Aside.  To the extent that any payment by or
on behalf of any Borrower is made to the Administrative Agent, any Issuing Bank
or any Lender, or the Administrative Agent, any Issuing Bank or any Lender
exercises its right of set-off pursuant hereto, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such Issuing Bank or such
Lender in its discretion) to be repaid to a trustee, receiver, examiner,
administrator or any other party, in connection with any Bankruptcy Event of an
Obligor or otherwise, then (a) to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such set-off
had not occurred, and (b) each Lender and each Issuing Bank severally agrees to
pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent (to the extent such amount had previously been paid by the Administrative
Agent to such Lender or such Issuing Bank, as applicable), plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect. 
The obligations of the Lenders and the Issuing Banks under clause (b) of the
preceding sentence shall survive the Payment in Full.
SECTION 11.22          No Fiduciary Duty.  The Credit Parties and their
respective Affiliates (collectively, solely for purposes of this Section 11.22,
the “Credit Parties”) may have economic interests that conflict with those of
the Borrowers.  Each Obligor agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Credit Parties and the Borrowers,
their stockholders or their affiliates.  Each Obligor acknowledges and agrees
that (i) the transactions contemplated by the Loan Documents are arm’s-length
commercial transactions between the Credit Parties, on the one hand, and the
Obligors, on the other, (ii) in connection therewith and with the process
leading to such transactions, each of the Credit Parties is acting solely as a
principal and not the fiduciary of the Obligors, their management, stockholders,
creditors or any other person, (iii) no Credit Party has assumed an advisory or
fiduciary responsibility in favor of any Obligor with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Credit Party or any of its affiliates has advised or is currently
advising any Obligor on other matters), (iv) each of the Credit Parties may be
engaged in a broad range of transactions that involve interests that differ from
those of the Obligors and their Affiliates, and no Credit Party has any
obligation to disclose any of such interests to the Obligors or their Affiliates
and (v) each Obligor has consulted its own legal and financial advisors to the
extent it deemed appropriate.  Each Obligor further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to the
transactions contemplated hereby and the process leading thereto.  Each Obligor
agrees that it will not claim that any Credit Party has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Obligor, in connection with the transactions contemplated hereby or the process
leading thereto.
-157-

--------------------------------------------------------------------------------

SECTION 11.23          Release of Guarantors.
(a)          Any Guarantor (other than Parent or WIL-Delaware) shall be
automatically released from its obligations under any applicable Guaranty
Agreement and the other Loan Documents (including Collateral Documents) (i) upon
Payment in Full, (ii) upon such Person ceasing to be a Subsidiary as a result of
such Disposition otherwise permitted by the Loan Document, (iii) upon such
Person becoming an Unrestricted Subsidiary, or (iv) if both of the following are
true: (A) such Person is not a Material Specified Subsidiary that is organized
in a Specified Jurisdiction and (B) such Person does not Guarantee third-party
Indebtedness for borrowed money of an Obligor in the principal amount in excess
of $20,000,000 (other than the Senior Secured Notes), and in any case set forth
above, promptly upon receipt of a written request therefor from the Borrowers,
the Administrative Agent will execute and deliver all documents as may
reasonably be requested to evidence such release.
(b)          Upon written notice from the Borrowers to the Administrative Agent,
any Added Guarantor shall be automatically released from its obligations under
any applicable Guaranty Agreement and the other Loan Documents if both of the
following are true: (A) such Person is not a Material Specified Subsidiary that
is organized in a Specified Jurisdiction and (B) such Person does not Guarantee
third-party Indebtedness for borrowed money of an Obligor in the principal
amount in excess of $20,000,000, and promptly upon receipt of a written request
therefor from the Borrowers, the Administrative Agent will execute and deliver
all documents as may reasonably be requested to evidence such release.
SECTION 11.24          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding any other term of any Loan Document or any other
agreement, arrangement or understanding between the parties, each party
acknowledges and accepts that any liability of any party to any other party
under or in connection with the Loan Documents may be subject to Bail-In Action
by the relevant Resolution Authority and acknowledges and accepts to be bound by
the effect of:
(a)          any Bail-In Action in relation to any such liability, including
(without limitation):
(i)          a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability;
(ii)          a conversion of all, or part of, any such liability into shares or
other instruments of ownership that may be issued to, or conferred on, it; and
(iii)          a cancellation of any such liability; and
(b)          a variation of any term of any Loan Document to the extent
necessary to give effect to any Bail-In Action in relation to any such
liability.
SECTION 11.25          Confirmation of Lender’s Status as a Swiss Qualifying
Lender.
(a)          Each Lender confirms that, as of the Effective Date, unless
notified in writing to Parent and the Administrative Agent prior to the
Effective Date, such Lender is a Swiss
-158-

--------------------------------------------------------------------------------

Qualifying Lender and has not entered into a participation arrangement with
respect to this Agreement with any Person that is a Swiss Non-Qualifying Lender.
(b)          Without limitation to any consent or other rights provided for in
this Agreement (including Section 11.05), any Person that shall become an
assignee, Participant or sub-participant with respect to any Lender or
Participant pursuant to this Agreement shall confirm in writing to Parent and
the Administrative Agent prior to the date such Person becomes a Lender,
Participant or sub-participant, that:
(i)          it is a Swiss Qualifying Lender and has not entered into a
participation (including sub-participation) arrangement with respect to this
Agreement with any Person that is a Swiss Non-Qualifying Lender; or
(ii)          if it is a Swiss Non-Qualifying Lender, it counts as one single
creditor for purposes of the Swiss Non-Bank Rules (taking into account any
participations and sub-participations).
(c)          Each Lender or Participant (including sub-participants) shall
promptly notify Parent and the Administrative Agent if for any reason it ceases
to be a Swiss Qualifying Lender.
SECTION 11.26          Joint Lead Arrangers and Joint Book Runners.  Each of the
Joint Lead Arrangers, in such capacity, shall not have any right, power,
obligation, liability, responsibility, or duty under this Agreement other than
those applicable to it in its capacity as a Lender, as the Administrative Agent
or as an Issuing Bank.  Without limiting the foregoing, each of the Joint Lead
Arrangers, in such capacity, shall not have or be deemed to have any fiduciary
relationship with any Lender or any Obligor.  Each Lender, Administrative Agent,
Issuing Bank, and each Obligor acknowledges that it has not relied, and will not
rely, on the Joint Lead Arrangers in deciding to enter into this Agreement or in
taking or not taking action hereunder.  Each of the Joint Lead Arrangers, in
such capacity, shall be entitled to resign at any time by giving notice to the
Administrative Agent and Borrowers.
SECTION 11.27          Acknowledgement Regarding Any Supported QFCs.  To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC, a “Supported QFC”),
the parties hereto acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):
(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and
-159-

--------------------------------------------------------------------------------

obligation in or under such Supported QFC and such QFC Credit Support, and any
rights in property securing such Supported QFC or such QFC Credit Support) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States. 
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States.  Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.
(b)          As used in this Section 11.27, the following terms have the
following meanings:
(i)          “BHC Act Affiliate” of a party means an “affiliate” (as such term
is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
(ii)          “Covered Entity” means any of the following: (i) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. §252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R.
§382.2(b).
(iii)          “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(iv)          “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).
SECTION 11.28          Credit Reporting Act Notice.  Under the Credit Reporting
Act 2013 of Ireland, lenders are required to provide personal and credit
information for credit applications and credit agreements of €500 and above to
the Central Credit Register. This information will be held on the Central Credit
Register and may be used by other lenders when making decisions on your credit
applications and credit agreements.
The Central Credit Register is maintained and operated by the Central Bank of
Ireland. For information on your rights and duties under the Credit Reporting
Act 2013 please refer to the factsheet prepared by the Central Bank of Ireland.
This factsheet is available on www.centralcreditregister.ie.


[Remainder of this page intentionally left blank; signature pages follow.]





-160-

--------------------------------------------------------------------------------



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] ([the] [each an]1 “Assignor”) and [Insert
name of Assignee]2, ([the] [each an] “Assignee”). Capitalized terms used but not
defined herein shall have the respective meanings given to them in the Credit
Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the] [each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent, as contemplated below, (i)
all of [the] [each] Assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement and the other Loan Documents to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the [the] [each] Assignor under the Credit
Agreement and the other Loan Documents and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the] [each] Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned by [the] [each] Assignor
to [the] [each] Assignee pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by [the]
[each] Assignor.
The provisions set out in clause 10.01 (c) and (d) of the Credit Agreement shall
apply to each Assignee as if it were an initial party to the Credit Agreement.
1.          Assignor[s]:
 
2.          Assignee[s]:
____________________
and is [a][an] [Lender][Affiliate or Approved Fund of [identify Lender]][other
assignee]3
3.          Borrowers:
Weatherford International Ltd., a Bermuda exempted company (“WIL-Bermuda”) and
Weatherford International, LLC, a Delaware limited liability company
(“WIL-Delaware” and  together with WIL-Bermuda, the “Borrowers”)
4.          Administrative Agent:
Deutsche Bank Trust Company Americas (“DBTCA”), as the Administrative Agent
under the Credit Agreement
5.          Credit Agreement:
LC Credit Agreement, dated as of December 13, 2019, among WIL-Bermuda,
WIL-Delaware, Weatherford International plc (“Parent”), the Lenders from time to
time party thereto, DBTCA, as administrative agent for the Lenders, and the
Issuing Banks from time to time party thereto, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time
6.          Assigned Interest:
As set forth on Annex 2 attached hereto.
7.          Effective Date:
_____________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]








--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is to multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is from a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as applicable

--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR:


[NAME OF ASSIGNOR]




By:_____________________________________          
Name:
Title:




ASSIGNEE:


[NAME OF ASSIGNEE]




By:_____________________________________          
Name:
Title:



--------------------------------------------------------------------------------



[Consented to and]4 Accepted:
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent
By:_____________________________________          
Name:
Title:
By:_____________________________________          
Name:
Title:


[Consented to:
WEATHERFORD INTERNATIONAL LTD.,
a Bermuda exempted company,
as Borrower
By:_____________________________________          
Name:
Title: ]5
[Consented to:
WEATHERFORD INTERNATIONAL, LLC,
a Delaware limited liability company,
as Borrower
By:_____________________________________          
Name:
Title: ]6





--------------------------------------------------------------------------------

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
5 To be added only if the consent of WIL-Bermuda is required by the terms of the
Credit Agreement.
6 To be added only if the consent of WIL-Delaware is required by the terms of
the Credit Agreement.

--------------------------------------------------------------------------------



Consented to:
DEUTSCHE BANK AG NEW YORK BRANCH,
as Issuing Bank,
By:_____________________________________          
Name:
Title:
By:_____________________________________          
Name:
Title:
Consented to:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Bank,
By:_____________________________________          
Name:
Title:
Consented to:
BARCLAYS BANK PLC,
as Issuing Bank,
By:_____________________________________          
Name:
Title:
Consented to:
CITIBANK, N.A.,
as Issuing Bank,
By:_____________________________________          
Name:
Title:
Consented to:
MORGAN STANLEY SENIOR FUNDING, INC.,
as Issuing Bank,
By:_____________________________________          
Name:
Title:
Consented to:
NORDEA BANK ABP, NEW YORK BRANCH,
as Issuing Bank,
By:_____________________________________          
Name:
Title:
[Consented to:
[ISSUING BANK],
as Issuing Bank,
By:_____________________________________          
Name:
Title:]7





--------------------------------------------------------------------------------

7 To be added for any additional Issuing Banks.

--------------------------------------------------------------------------------



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.          Representations and Warranties.
1.1          Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
any Obligor, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Obligor, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2          Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements specified in the Credit Agreement that are required
to be satisfied by it in order to acquire the Assigned Interest and become a
Lender, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, the
Collateral Agent or any other Lender, (vi) it is not an Ineligible Institution,
[[and] (vii) it has delivered to the Administrative Agent an Administrative
Questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrowers and their respective Affiliates and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities
laws]8[,][ and] [(viii) attached to the Assignment and Assumption are the forms
required under Sections 4.02(c) and 4.02(e) of the Credit Agreement, duly
completed and executed by the Assignee]9[,][ and] [(ix) it has delivered to
Parent and the Administrative Agent an Assignee Certificate]10 [and (x) it is
not subject under current law to any U.S. withholding tax on amounts payable to
it under the Credit Agreement]11; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
3.          General Provisions. This Assignment and Assumption shall (a) be
binding upon the parties hereto and their respective successors and assigns and
(b) inure to the benefit of the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page to this Assignment and Assumption by
facsimile (or by electronic communication, if arrangements for doing so have
been approved by the Administrative Agent) shall be effective as a delivery of a
manually executed counterpart of this Assignment and Assumption. THIS ASSIGNMENT
AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------

8 Required to be delivered if Assignee is not a Lender.
9 Not required when an Event of Default has occurred and is continuing.
10 Required to be delivered if Assignee is not a Lender.
11 Not required when an Event of Default has occurred and is continuing.

--------------------------------------------------------------------------------

ANNEX 2


Amount of Aggregate
Commitment / Total Letter of Credit Exposure
Amount of Commitment / Letter of Credit Exposure Assigned
Percentage Assigned of Commitments / Letter of Credit Exposure
 
$
$
%



Applicable Percentage: _____________________%12











--------------------------------------------------------------------------------

12 Set forth, to at least 12 decimals, as a percentage of the Aggregate
Commitments.

--------------------------------------------------------------------------------


EXHIBIT B
FORM OF LETTER OF CREDIT REQUEST
_______________, 20__
To:          [________]1
[________]2
Ladies and Gentlemen:
This notice shall constitute a “Letter of Credit Request” for a Letter of Credit
pursuant to Section 3.01(b) of the LC Credit Agreement, dated as of December 13,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Weatherford
International Ltd., a Bermuda exempted company (“WIL-Bermuda”), Weatherford
International, LLC, a Delaware limited liability company (“WIL-Delaware”),
Weatherford International plc, an Irish public limited company (“Parent”), the
Lenders from time to time party thereto, Deutsche Bank Trust Company Americas,
as administrative agent for the Lenders, and the Issuing Banks from time to time
party thereto. Capitalized terms used but not otherwise defined herein shall
have the respective meanings specified therefor in the Credit Agreement.
[The undersigned (the “Borrower”) hereby requests that [________]3 (the “Issuing
Bank”) issue a Letter of Credit on [________]4 in the aggregate amount of
[_______]5. The beneficiary of the requested Letter of Credit will be
[_______]6, and such Letter of Credit will be in support of [_______]7 and will
have a stated expiration date of [_______]8.]9
[The undersigned (the “Borrower”) hereby requests that [______]10 (the “Issuing
Bank”) [amend] [renew] [extend] on [______]11 the following Letter of Credit,
which was previously issued by the Issuing Bank: [insert title of Letter of
Credit], Number [_________], dated as of [________], and in the aggregate amount
of [________]12. [Insert description of requested amendment or details of
proposed terms of renewal or extension, as applicable].]13
[Insert any other information as shall be necessary in order for the Issuing
Bank to prepare the requested Letter of Credit or amend, renew or extend the
existing Letter of Credit, as applicable.]
[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

1 Insert name of Issuing Bank
2 Insert address of Issuing Bank
3 Insert name of Issuing Bank
4 Insert proposed date of issuance of the requested Letter of Credit, which must
be at least three Business Days after the date of this Letter of Credit Request.
5 Insert initial amount of the requested Letter of Credit and whether such
amount is denominated in Dollars or an Alternative Currency.
6 Insert full name and address of the beneficiary of this Letter of Credit
Request.
7 Insert brief description of obligation to be supported by the Letter of
Credit.
8 Insert expiration date of the Letter of Credit, which shall comply with
Section 3.01(c) of the Credit Agreement.
9 Insert this paragraph for any issuance of a Letter of Credit.
10 Insert name of Issuing Bank.
11 Insert proposed date of amendment, renewal or extension of the applicable
Letter of Credit, which must be at least one Business Day after the date of this
Letter of Credit Request.
12 Insert the aggregate amount of the existing Letter of Credit to be amended,
renewed or extended and whether such amount is denominated in Dollars or an
Alternative Currency.
13 Insert this paragraph for any amendment, renewal or extension of an existing
Letter of Credit.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Letter of Credit Request
this ____ day of ______________, 20___.


Very truly yours,


[NAME OF REQUESTING
BORROWER] a [_________]
[______________]




By: _______________________                  

Name:
Title:






CC:          Deutsche Bank Trust Company Americas
60 Wall Street
New York, New York 10005
Attention: Project Finance Agency Services, Weatherford
Fax: (646) 961-3317

Electronic Mail Address: Mary.Coseo@db.com, Weatherford.LCAgency@db.com



--------------------------------------------------------------------------------

EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
The undersigned hereby certifies that such officer is the
_______________________1 of Weatherford International plc, an Irish public
limited company (“Parent”), and that such officer is authorized to execute this
certificate on behalf of Parent pursuant to the LC Credit Agreement, dated as of
December 13, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Weatherford
International Ltd., a Bermuda exempted company (“WIL-Bermuda”), Weatherford
International, LLC, a Delaware limited liability company (“WIL-Delaware”),
Parent, the Lenders from time to time party thereto, Deutsche Bank Trust Company
Americas, as administrative agent for the Lenders, and the Issuing Banks from
time to time party thereto. Capitalized terms used but not otherwise defined
herein shall have the respective meanings specified therefor in the Credit
Agreement.
The undersigned also hereby certifies that a review of the Obligors has been
made under such officer’s supervision with a view to determining whether the
Obligors have fulfilled all of their respective obligations under the Credit
Agreement and the other Loan Documents; and in his/her capacity as such officer
of Parent, and on behalf of Parent further certifies, represents and warrants
that, to the knowledge of such officer:
1. No Default has occurred (or if any Default has occurred, attached is a
description of such event and any action taken or proposed to be taken with
respect thereto).
2. Liquidity is not less than $200,000,000.
3. Attached as Schedule 1 is a list of all Material Specified Subsidiaries,
which specifies whether any Material Specified Subsidiaries are organized in
jurisdictions other than Specified Jurisdictions or Excluded Jurisdictions.
4. There have been no changes in GAAP or in the application thereof since the
date of Parent’s consolidated financial statements most recently delivered
pursuant to Section 7.01(b) of the Credit Agreement (or if any such change has
occurred, attached is a description of the effect of such change on the
financial statements accompanying this Compliance Certificate).
5. There have been no changes to exhibits or schedules to any Collateral
Document since the date of Parent’s Compliance Certificate most recently
delivered pursuant to Section 7.01(e) of the Credit Agreement (or if any such
change has occurred, attached as Exhibit A are amended or amended and restated
exhibits or schedules to the applicable Collateral Documents).



--------------------------------------------------------------------------------

1 Must be executed by a Principal Financial Officer of Parent.





--------------------------------------------------------------------------------

DATED as of _____________________.
WEATHERFORD INTERNATIONAL PLC, an Irish public limited company




By:  ___________________________                 

Name:
Title:














--------------------------------------------------------------------------------



Schedule 1
List of all Material Specified Subsidiaries
[See Attached.]



--------------------------------------------------------------------------------



Exhibit A
[None. / See Attached.]



--------------------------------------------------------------------------------

EXHIBIT D
FORM OF ASSIGNEE CERTIFICATE
Weatherford International plc
c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attention: General Counsel
Telephone: (713) 836-4000
Email: LegalWeatherford@weatherford.com
Deutsche Bank Trust Company Americas
60 Wall Street
New York, New York 10005
Attention: Project Finance Agency Services, Weatherford
Fax: (646) 961-3317
Electronic Mail Address: Mary.Coseo@db.com


Reference is made to that certain LC Credit Agreement, dated as of December 13,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Weatherford
International Ltd., a Bermuda exempted company (“WIL-Bermuda”), Weatherford
International, LLC, a Delaware limited liability company (“WIL-Delaware”),
Weatherford International plc, an Irish public limited company (“Parent”), the
Lenders from time to time party thereto, Deutsche Bank Trust Company Americas,
as administrative agent for the Lenders, and the Issuing Banks from time to time
party thereto. Capitalized terms used but not otherwise defined herein shall
have the respective meanings specified therefor in the Credit Agreement.
Pursuant to Section 11.05(b)(ii)(H) of the Credit Agreement, the undersigned is
a prospective assignee of rights and obligations of a Lender under the Credit
Agreement but is not currently a Lender (the “Assignee”) and is required to
deliver this Assignee Certificate.
Assignee hereby confirms that, as of date set forth below (check one):


☐
Assignee is a Swiss Qualifying Lender and has not entered into a participation
(including sub-participation) arrangement with respect to the Credit Agreement
with any Person that is a Swiss Non-Qualifying Lender.


☐
Assignee is a Swiss Non-Qualifying Lender, and counts as one single creditor for
purposes of the Swiss Non-Bank Rules and has not entered into a participation
(including any sub-participation) arrangement with respect to the Agreement with
any Person that is a Swiss Non-Qualifying Lender.

For purposes of the foregoing:
“Swiss Guidelines” means, together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), circular letter No. 47 in relation to bonds of 25 July 2019
(1-047-V-2019) (Kreisschreiben Nr. 47 “Obligationen” vom 25. Juli 2019),
guideline S-02.130.1 in relation to money market instruments and book claims of
April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere und
Buchforderungen inländischer Schuldner), circular letter No. 46 of 24 July 2019
(1-046-VS-2019) in relation to syndicated credit facilities (Kreisschreiben Nr.
46 “Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen” vom 24. Juli 2019), circular letter No. 34 of
26 July 2011 (1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34
“Kundenguthaben” vom 26. Juli 2011); the circular letter No. 15 of 3 October
2017 (1-015-DVS-2017) in relation to bonds and derivative financial instruments
as subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 3. Oktober 2017) and the
notification regarding credit balances in groups (Mitteilung 010-DVS-2019 of
February 2019 betreffend "Verrechnungssteuer: Guthaben im Konzern") each as
issued, and as amended or replaced from time to time by the Swiss Federal Tax
Administration, or as applied in accordance with a tax ruling (if any) issued by
the Swiss Federal Tax Administration, or as substituted or superseded and
overruled by any law, statute, ordinance, regulation, court decision or the like
as in force from time to time.
“Swiss Qualifying Lender” means a Person that (i) is a bank as defined in the
Swiss Federal Code for Banks and Savings Banks dated 8 November 1934
(Bundesgesetz über die Banken und Sparkassen) as amended from time to time or
(ii) effectively conducts banking activities with its own infrastructure and
staff as its principal business purpose and which has a banking license in full
force and effect issued in accordance with the banking laws in force in its
jurisdiction of incorporation, or if acting through a branch, issued in
accordance with the banking laws in the jurisdiction of such branch, all and in
each case in accordance with the Swiss Guidelines.
“Swiss Non-Qualifying Lender” means a person which does not qualify as a Swiss
Qualifying Lender.
 [Intentionally left blank; signature page follows.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Assignee Certificate this
_____ day of ______________, 20___.
[NAME OF ASSIGNEE]




By:_____________________________________          
Name:
Title:



--------------------------------------------------------------------------------

EXHIBIT E
FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated as of ____________, 20___ (this
“Supplement”), by and among each of the signatories hereto, to the LC Credit
Agreement, dated as of December 13, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Weatherford International Ltd., a Bermuda exempted company
(“WIL-Bermuda”), Weatherford International, LLC, a Delaware limited liability
company (“WIL-Delaware”), Weatherford International plc, an Irish public limited
company (“Parent”), the Lenders from time to time party thereto, Deutsche Bank
Trust Company Americas, as administrative agent for the Lenders, and the Issuing
Banks from time to time party thereto. Capitalized terms used but not otherwise
defined herein shall have the respective meanings specified therefor in the
Credit Agreement.
W I T N E S S E T H
WHEREAS, pursuant to Section 2.11 of the Credit Agreement, the Borrowers have
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the aggregate Commitments under the Credit Agreement by
requesting one or more Lenders to increase the amount of their Commitments;
WHEREAS, the Borrowers have given notice to the Administrative Agent of their
intention to increase the aggregate Commitments pursuant to such Section 2.11;
and
WHEREAS, pursuant to Section 2.11 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrowers and the
Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.          The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that as of the date of this Supplement it
shall have its Commitment increased by $[______________], thereby making the
total amount of its Commitment equal to $[___________].
2.          The Borrowers hereby represent and warrant that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.
3.          Terms defined in the Credit Agreement shall have their respective
defined meanings when used herein.
4.          This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
5.          This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[Remainder of this page intentionally left blank.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
INCREASING LENDER:
[INSERT NAME OF INCREASING LENDER]
By:_____________________________________
Name:          
Title:          
Accepted and agreed to as of the date first written above:
WIL-BERMUDA:
WEATHERFORD INTERNATIONAL LTD.,
a Bermuda exempted company
By:_____________________________________
Name:          
Title:          
WIL-DELAWARE:
WEATHERFORD INTERNATIONAL, LLC,
a Delaware limited liability company,
as Borrower
By:_____________________________________
Name:          
Title:          
PARENT:
WEATHERFORD INTERNATIONAL PLC,
an Irish public limited company
By:_____________________________________
Name:          
Title:          
Acknowledged as of the date first written above:
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent
By:_____________________________________
Name:          
Title:          


By:_____________________________________
Name:          
Title:          

--------------------------------------------------------------------------------

EXHIBIT F
FORM OF ADDITIONAL LENDER SUPPLEMENT
ADDITIONAL LENDER SUPPLEMENT, dated as of ____________, 20___ (this
“Supplement”), by and among each of the signatories hereto, to the LC Credit
Agreement, dated as of December 13, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Weatherford International Ltd., a Bermuda exempted company
(“WIL-Bermuda”), Weatherford International, LLC, a Delaware limited liability
company (“WIL-Delaware”), Weatherford International plc, an Irish public limited
company (“Parent”), the Lenders from time to time party thereto, Deutsche Bank
Trust Company Americas, as administrative agent for the Lenders, and the Issuing
Banks from time to time party thereto. Capitalized terms used but not otherwise
defined herein shall have the respective meanings specified therefor in the
Credit Agreement.
W I T N E S S E T H
WHEREAS, pursuant to Section 2.11 of the Credit Agreement, the Borrowers have
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the aggregate Commitments under the Credit Agreement by
requesting one or more Persons meeting the qualifications set forth in such
Section 2.11 to provide an Incremental Commitment;
WHEREAS, the Credit Agreement provides in Section 2.11 thereof that any Person
providing an Incremental Commitment that is not already a Lender must meet the
requirements to be an assignee under Section 11.05(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 11.05(b));
WHEREAS, immediately prior to giving effect to this Supplement, the undersigned
Additional Lender was not a Lender under the Credit Agreement, but now desires
to become a party thereto as a Lender thereunder;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.          The undersigned Additional Lender agrees to be bound by the
provisions of the Credit Agreement as a Lender thereunder and agrees that it
shall, as of the date of this Supplement, become a Lender for all purposes of
the Credit Agreement to the same extent as if originally a party thereto, with a
Commitment equal to $[__________].
2.          The undersigned Additional Lender (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Supplement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
has delivered to Parent and the Administrative Agent the forms required under
Sections 4.02(c) and 4.02(e) of the Credit Agreement and an Assignee
Certificate, in each case duly completed and executed by the undersigned
Additional Lender, and (iii) it is not subject under current law to any
withholding tax on amounts payable to it under the Credit Agreement; (b)
confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
7.01 thereof, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto; (d)
irrevocably designates, appoints and authorizes the Administrative Agent as the
agent of such Lender under the Credit Agreement and the other Loan Documents;
(e) irrevocably authorizes the Administrative Agent to take such actions on its
behalf under the provisions of the Credit Agreement and the other Loan
Documents, including execution of the other Loan Documents, and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of the Credit Agreement and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto; and
(f) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.
3.          The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
[___________]
[___________]
4.          The Borrowers hereby represent and warrant that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.
5.          Terms defined in the Credit Agreement shall have their respective
defined meanings when used herein.
6.          This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
7.          This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[Remainder of this page intentionally left blank.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF ADDITIONAL LENDER]
By:_____________________________________
Name:          
Title:          
Accepted and agreed to as of the date first written above:
WIL-BERMUDA:
WEATHERFORD INTERNATIONAL LTD.,
a Bermuda exempted company
By:_____________________________________
Name:          
Title:          
WIL-DELAWARE:
WEATHERFORD INTERNATIONAL, LLC,
a Delaware limited liability company
By:_____________________________________
Name:          
Title:          
PARENT:
WEATHERFORD INTERNATIONAL PLC,
an Irish public limited company
By:_____________________________________
Name:          
Title:          





--------------------------------------------------------------------------------

Consented to and acknowledged as of the date first written above:
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent
By:_____________________________________
Name:          
Title:          


By:_____________________________________
Name:          
Title:          





--------------------------------------------------------------------------------

EXHIBIT G
FORM OF INTERCREDITOR AGREEMENT

--------------------------------------------------------------------------------



FORM OF INTERCREDITOR AGREEMENT
dated as of
[__________, 20__]


among
WELLS FARGO BANK, NATIONAL ASSOCIATION
as ABL Collateral Agent and Foreign Collateral Agent
DEUTSCHE BANK TRUST COMPANY AMERICAS
as LC Collateral Agent,
BTA INSTITUTIONAL SERVICES AUSTRALIA LIMITED
when joined hereto, as LC Australian Collateral Agent,
WEATHERFORD INTERNATIONAL PLC,
and
The other Grantors Named Herein

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page

ARTICLE I Definitions
2
SECTION 1.01
Construction; Certain Defined Terms
2
SECTION 1.02
Luxembourg Terms
14
SECTION 1.03
Designation of Swap and Banking Obligations
15
ARTICLE II Priorities and Agreements with Respect to Collateral
15
SECTION 2.01
Priority of Claims
15
SECTION 2.02
Actions With Respect to Collateral; Prohibition on Contesting Liens
16
SECTION 2.03
No Duties of Senior Representative; Provision of Notice
18
SECTION 2.04
No Interference; Payment Over; Reinstatement
19
SECTION 2.05
Automatic Release of Junior Liens
21
SECTION 2.06
Certain Agreements With Respect to Insolvency or Liquidation Proceedings
22
SECTION 2.07
Reinstatement
28
SECTION 2.08
Entry Upon Premises by the ABL Collateral Agent
28
SECTION 2.09
Insurance
30
SECTION 2.10
Refinancings
30
SECTION 2.11
Amendments to Security Documents
31
SECTION 2.12
Possessory Collateral Agent as Gratuitous Bailee for Perfection
32
SECTION 2.13
Control Agreements
33
SECTION 2.14
Rights under Permits and Licenses
33
ARTICLE III Existence and Amounts of Liens and Obligations
33
ARTICLE IV Consent of Grantors
34
ARTICLE V Representations and Warranties
34
SECTION 5.01
Representations and Warranties of Each Party
34
SECTION 5.02
Representations and Warranties of Each Representative
34
ARTICLE VI Collateral Agency for Foreign Collateral
35
SECTION 6.01
Appointment of Foreign Collateral Agent
35
SECTION 6.02
Rights as a Secured Party
35
SECTION 6.03
Exculpatory Provisions
35
SECTION 6.04
Reliance by the Foreign Collateral Agent
36
SECTION 6.05
Delegation of Duties
37
SECTION 6.06
Resignation of Foreign Collateral Agent
37
SECTION 6.07
Non-Reliance on Foreign Collateral Agent and Other Secured Parties
38
SECTION 6.08
Collateral Matters
38
SECTION 6.09
Discretionary Rights
39
SECTION 6.10
Indemnification of Foreign Collateral Agent
40
SECTION 6.11
Treatment of Proceeds of Foreign Collateral
41
SECTION 6.12
Currency Conversion
42
SECTION 6.13
Swiss Collateral
42
SECTION 6.14
Scottish Collateral
42
ARTICLE VII Miscellaneous
43
SECTION 7.01
Legends
43
SECTION 7.02
Notices
44
SECTION 7.03
Waivers; Amendment
46
SECTION 7.04
Parties in Interest
46
SECTION 7.05
Survival of Agreement
47
SECTION 7.06
Counterparts
47
SECTION 7.07
Severability
47
SECTION 7.08
Governing Law; Jurisdiction; Consent to Service of Process
47
SECTION 7.09
WAIVER OF JURY TRIAL
48
SECTION 7.10
Headings
48
SECTION 7.11
Conflicts
48
SECTION 7.12
Provisions Solely to Define Relative Rights
48
SECTION 7.13
Agent Capacities
48
SECTION 7.14
Supplements
49
SECTION 7.15
Collateral Agent Rights, Protections and Immunities
49
SECTION 7.16
Other Junior Intercreditor Agreements
49
SECTION 7.17
Additional Grantors
50
SECTION 7.18
Joinder of LC Australian Collateral Agent
50




--------------------------------------------------------------------------------

This INTERCREDITOR AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of [__________, 20__],
is among Wells Fargo Bank, National Association (“WF”), as administrative agent
and collateral agent for the ABL Secured Parties referred to herein (in such
capacity, together with its successors or co-agents in substantially the same
capacity as may from time to time be appointed, the “ABL Collateral Agent”) and
as the initial Foreign Collateral Agent (as defined below), when joined to this
Agreement, BTA Institutional Services Australia Limited (ABN 48 002 916 396), in
its capacity as trustee of the LC Australian Security Trust referred to herein
(when joined to this Agreement, in such capacity, together with its successors
in substantially the same capacity as may from time to time be appointed, the
“LC Australian Collateral Agent”), Deutsche Bank Trust Company Americas
(“DBTCA”), as administrative agent and collateral agent for the LC Secured
Parties referred to herein (in such capacity, together with its successors and
co-agents and, as applicable, sub-agents (including with respect to the LC
Australian Collateral, the LC Australian Collateral Agent), in substantially the
same capacity as may from time to time be appointed, the “LC Collateral
Agent”),  the Parent (as defined below) and the other Subsidiaries of the Parent
from time to time party hereto.
Weatherford International plc, a public limited company incorporated in the
Republic of Ireland (“Parent”), Weatherford International Ltd., a Bermuda
exempted company limited by shares (“WIL-Bermuda”), Weatherford International
LLC, a Delaware limited liability company (“WIL-Delaware”), Weatherford Oil Tool
GmbH, a German private limited company, Weatherford Products GmbH, a Swiss
limited liability company (the “ABL Borrowers”), the lenders and other parties
party thereto from time to time and the ABL Collateral Agent are party to the
Credit Agreement, dated as of the date hereof (“Existing ABL Credit Agreement”).
WIL-Bermuda and WIL-Delaware (the “LC Borrowers”), the issuing lenders from time
to time party thereto (the “Issuing Lenders”), the lenders from time to time
party thereto (the “LC Lenders”) and the LC Collateral Agent are party to the
Credit Agreement, dated as of the date hereof, pursuant to which the Issuing
Lenders have agreed to issue, and the LC Lenders have agreed to purchase
participations in, letters of credit (the “Existing LC Credit Agreement”).
This Agreement governs the relationship between the LC Secured Parties as a
group, on the one hand, and the ABL Secured Parties, on the other hand, with
respect to the Collateral shared by the LC Secured Parties and the ABL Secured
Parties.  In addition, it is understood and agreed that not all of the Secured
Parties may have security interests in all of the Collateral and nothing in this
Agreement is intended to give rights to any Person in any Collateral in which
such Person (or their Representative or Collateral Agent) does not otherwise
have a security interest under their respective security documents.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE I

Definitions
SECTION 1.01          Construction; Certain Defined Terms.
(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument,
other document, statute or regulation herein shall be construed as referring to
such agreement, instrument, other document, statute or regulation as from time
to time amended, supplemented or otherwise modified, (ii) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, but shall not be deemed to include the subsidiaries of such Person
unless express reference is made to such subsidiaries, (iii) the words “herein”,
“hereof and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Exhibits shall be
construed to refer to Articles, Sections and Exhibits of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.
(b)          As used in this Agreement, the following terms have the meanings
specified below:
“ABL Collateral Agent” has the meaning set forth in the recitals.
“ABL Credit Agreement” means (a) the Existing ABL Credit Agreement, as amended,
restated, supplemented, waived, replaced (whether or not upon termination, and
whether with the original lenders or otherwise), restructured, repaid, refunded,
Refinanced or otherwise modified from time to time after the date hereof, in
accordance with the terms hereof, including any agreement or indenture extending
the maturity thereof, Refinancing, replacing or otherwise restructuring all or
any portion of the indebtedness under such agreement or agreements or indenture
or indentures or any successor or replacement agreement or agreements or
indenture or indentures or increasing the amount loaned or issued thereunder or
altering the maturity thereof (except to the extent any such Refinancing,
replacement or restructuring is designated by the Parent not to be included in
the definition of “ABL Credit Agreement”), and (b) whether or not the facility
referred to in clause (a) remains outstanding, if designated by the Parent to be
included in the definition of “ABL Credit Agreement,” one or more (i) debt
facilities or commercial paper facilities, providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
lenders or to special purpose entities formed to borrow from lenders against
such receivables) or letters of credit, (ii) debt securities, indentures or
other forms of debt financing (including convertible or exchangeable debt
instruments or bank guarantees or bankers’ acceptances) or (iii) instruments or
agreements evidencing any other indebtedness, in each case, with the same or
different borrowers or issuers and, in each case, as amended, supplemented,
modified, extended, restructured, renewed, refinanced, restated, replaced or
refunded in whole or in part from time to time.
“ABL Documents” means the ABL Credit Agreement, the ABL Security Documents and
the other “Loan Documents” as defined in the ABL Credit Agreement.
“ABL Mortgages” means all “Mortgages” as defined in the ABL Credit Agreement.
“ABL Obligations” means all “Obligations” (as such term is defined in the ABL
Credit Agreement) of the ABL Borrowers and all other obligors under the ABL
Credit Agreement or any of the other ABL Documents, including obligations to pay
principal, premiums, if any, interest, attorneys fees, fees, costs, charges,
expenses, Bank Product Obligations (as defined in the ABL Credit Agreement) and
Letter of Credit (as defined in the ABL Credit Agreement) commissions, fees and
charges (and, with regard to all such items, including any interest accruing
after the commencement of any Insolvency or Liquidation Proceeding, regardless
of whether allowed or allowable in such proceeding) when due and payable, and
all other amounts due or to become due under or in connection with the ABL
Documents and the performance of all other Obligations of the obligors
thereunder to the lenders and agents under the ABL Documents according to the
respective terms thereof.
“ABL Priority Collateral” means all Collateral now owned or at any time
hereafter acquired (including, for the avoidance of doubt, any such assets that,
but for the application of Section 552 of the Bankruptcy Code (or any provision
of any other Debtor Relief Law), would constitute ABL Priority Collateral) by
the ABL Borrowers or any other Grantor consisting of the following:
(a) all Accounts; (b) all Chattel Paper and rights to payment evidenced thereby;
(c) all Inventory; (d) all assets constituting ABL Priority Rental Tool Assets;
(e) all cash and cash equivalents, (other than identifiable cash proceeds of the
LC Facility Priority Collateral); (f) all deposit accounts and securities
accounts (including any funds or other property held in or on deposit therein
but specifically excluding identifiable cash proceeds of LC Facility Priority
Collateral); (g) all Payment Intangibles in respect of the items referred to in
the previous clauses (a)-(f); (h) to the extent related to, substituted or
exchanged for, evidencing, supporting or arising from any of the items referred
to in the preceding clauses (a)-(g), all Documents, Letter-of-credit rights,
Instruments and rights to payment evidenced thereby, Supporting Obligations, all
General Intangibles (other than the Capital Stock of each Grantor and its
subsidiaries and Intellectual Property) and books and records, including
customer lists; (i) to the extent attributed or pertaining to any ABL Priority
Collateral, all Commercial Tort Claims; (j) all intercompany payables and other
intercompany claims, business interruption insurance proceeds, representation
and warranty insurance proceeds, and tax refunds; and (k) all substitutions,
replacements, accessions, products, or proceeds of any of the foregoing, in any
form, including insurance proceeds and all claims against third parties for loss
or damage to, or destruction of, or other involuntary conversion (including
claims in respect of condemnation or expropriation) of any kind or nature of any
or all of the foregoing, provided that in no case shall ABL Priority Collateral
include any identifiable cash proceeds from a sale, lease, conveyance or
disposition of any LC Priority Collateral.
All capitalized terms used in this definition and not defined elsewhere in this
Agreement have the meanings assigned to them in the New York UCC.
“ABL Priority Possessory Collateral” means ABL Priority Collateral that is
Possessory Collateral.
“ABL Priority Rental Tool Assets” means unfinanced drilling, fracking, well
maintenance and other similar rental tools, including, without limitation,
artificial lift equipment, cementation production, drilling services, drilling
tools, intervention services, line hanger, pressure drilling, open and case
hole, pressure pumping, production automation, sand control, testing, tubular
running services, well services, and wireline, in each case constituting
Inventory or Equipment of a Domestic Borrowing Base Loan Party or a Canadian
Borrowing Base Loan Party (as each such term is defined in the ABL Credit
Agreement), that is held in the ordinary course of business for rental to
another Person that is not an affiliate of any Grantor.
“ABL Secured Parties” means the “Secured Parties” as defined in the ABL Security
Agreement.
 “ABL Security Agreement” means the U.S. Security Agreement, dated as of the
date hereof, among the Parent, each other pledgor party thereto and the ABL
Collateral Agent, as amended, amended and restated, supplemented or modified
from time to time.
“ABL Security Documents” means the ABL Security Agreement, the ABL Mortgages and
any other documents now existing or entered into after the date hereof that
create or purport to create Liens on any assets or properties of any Grantor to
secure any ABL Obligations.
“Agreement” has the meaning set forth in the recitals.
“Applicable Junior Collateral Agent” means (a) with respect to the LC Priority
Collateral, the ABL Collateral Agent (b) with respect to the ABL Priority
Collateral, the LC Collateral Agent.
“Applicable Possessory Collateral Agent” means (a) with respect to ABL Priority
Possessory Collateral, the ABL Collateral Agent (b) with respect to LC Priority
Possessory Collateral, the LC Collateral Agent and (c) notwithstanding the
foregoing, with respect to Foreign Collateral, the Foreign Collateral Agent.
“Applicable Senior Collateral Agent” means (a) with respect to the ABL Priority
Collateral, the ABL Collateral Agent, and (b) with respect to the LC Priority
Collateral, the LC Collateral Agent.
“Bank Product Obligations” means all “Bank Product Obligations” as defined in
the ABL Credit Agreement (other than “Excluded Swap Obligations” as defined in
the ABL Credit Agreement) and all “Banking Services Obligations” and all “Swap
Obligations” as defined in the LC Credit Agreement (other than “Excluded Swap
Obligations” as defined in the LC Credit Agreement).
“Bankruptcy Case” has the meaning set forth in Section 2.06(b).
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Business Day” means any day that is not a Saturday, Sunday or other day that is
a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including all common
stock and preferred stock, common shares and preference shares, any limited or
general partnership interests and any limited liability company membership
interests.
“Class” has the meaning set forth in the definition of Senior Secured
Obligations.
“Collateral” means all assets and properties subject to (or purportedly subject
to) Liens in favor of any Secured Party created by any of the Foreign Collateral
Documents, ABL Security Documents or the LC Security Documents, as applicable,
to secure the ABL Obligations or the LC Obligations, as applicable.
“Collateral Agent” means the Foreign Collateral Agent, ABL Collateral Agent, the
LC Collateral Agent, or any of the foregoing, as the context may require.
“Comparable Junior Priority Collateral Document” means, in relation to any
Senior Secured Obligations Collateral subject to any Lien created (or
purportedly created) under any Senior Secured Obligations Collateral Document,
those Junior Secured Obligations Collateral Documents that create (or purport to
create) a Lien on the same Collateral, granted by the same Grantor.
“Controlling Party” means (i) for decisions relating to Foreign Collateral that
is ABL Priority Collateral (or only incidentally includes LC Priority
Collateral), the ABL Collateral Agent and; (ii) for decisions relating to
Foreign Collateral that is LC Priority Collateral (or only incidentally includes
ABL Priority Collateral), the LC Collateral Agent (and in the case of the LC
Australian Collateral Agent, acting for, and with any decisions relating to LC
Australian Collateral made by, the LC Administrative Agent).
“Debtor Relief Laws” means the Bankruptcy Code, the United Kingdom’s Insolvency
Act 1986, the Council Regulation (EU) No. 2015/848 of 20 May 2015 on insolvency
proceedings (recast), as amended, the Bankruptcy and Insolvency Act (Canada),
the Companies’ Creditors Arrangement Act (Canada), Dutch Bankruptcy Act
(faillissementswet), the Winding-Up and Restructuring Act (Canada), the German
Insolvency Code (Insolvenzordnung), Swiss Federal Debt Collection and Bankruptcy
Act (Bundesgesetz über Schuldbetreibung und Konkurs), Part XIII of the Bermuda
Companies Act 1981, the Luxembourg Commercial Code and the Luxembourg Act dated
10 August 1915 on Commercial Companies, the Insolvency Act 2003 of the British
Virgin Islands and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States of America or other applicable jurisdictions from time to time in
effect, in each case as amended, including any corporate law of any jurisdiction
which may be used by a debtor to obtain a stay or a compromise, settlement,
adjustment or arrangement of the claims of its creditors against it and
including any rules and regulations pursuant thereto (but, in each case, shall
exclude any part of such laws, rules or regulations which relate solely to any
solvent reorganization or solvent restructuring process).
“Default Disposition” means any private or public sale or disposition of all or
any material portion of the Senior Secured Obligations Collateral (including
Foreign Collateral) by one or more Grantors with the consent of Senior
Collateral Agent or Foreign Collateral Agent (as instructed by the Controlling
Party), as applicable, after the occurrence and during the continuation of an
Event of Default under the Senior Secured Obligations Security Documents or the
ABL Credit Agreement or LC Credit Agreement, as applicable (and prior to the
Discharge of the Senior Secured Obligations), including any disposition
contemplated by Section 9-620 of the UCC, which disposition is conducted by such
Grantors with the consent of Senior Collateral Agent or Foreign Collateral Agent
(as instructed by the Controlling Party) in connection with good faith efforts
by Senior Collateral Agent or Foreign Collateral Agent (as instructed by the
Controlling Party) to collect the Senior Secured Obligations through the
disposition of Senior Secured Obligations Collateral (including any Foreign
Collateral).
“DIP Financing” has the meaning set forth in Section 2.06(b).
“DIP Financing Liens” has the meaning set forth in Section 2.06(b).
“DIP Lenders” has the meaning set forth in Section 2.06(b).
“Discharge” means, with respect to any Obligations, except to the extent
otherwise provided herein with respect to the reinstatement or continuation of
any such Obligations, the payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been threatened (in writing) or asserted) of all such Obligations then
outstanding, if any, and, with respect to (x) letters of credit or letter of
credit guaranties outstanding under the agreements or instruments governing such
Obligations (as related to all or any subset of Obligations, the “Relevant
Instruments”); (y) Bank Product Obligations (as defined in the ABL Credit
Agreement); and (z) asserted or threatened (in writing) claims, demands,
actions, suits, investigations, liabilities, fines, costs, or damages for which
a party may be entitled to indemnification or reimbursement by any Grantor,
delivery of cash collateral or backstop letters of credit in respect thereof in
a manner consistent with such Relevant Instruments, in each case after or
concurrently with the termination of all commitments to extend credit
thereunder, and the termination of all commitments of “secured parties” under
the Relevant Instruments (including, in any event, all such interest, fees,
costs, expenses and other charges regardless of whether such amounts are
allowed, allowable or reasonable in any Insolvency or Liquidation Proceeding,
whether under Section 506 of the Bankruptcy Code of otherwise); provided that
(i) the Discharge of ABL Obligations shall not be deemed to have occurred if
such payments are made in connection with the establishment of a replacement ABL
Credit Agreement and (ii) the Discharge of LC Obligations shall not be deemed to
have occurred if such payments are made with the proceeds of LC Obligations that
constitute an exchange or replacement for or a refinancing of such Obligations
or LC Obligations. In the event any Obligations are modified and such
Obligations are paid over time or otherwise modified, in each case, pursuant to
Section 1129 of the Bankruptcy Code or similar Debtor Relief Law, such
Obligations shall be deemed to be discharged only when the final payment is
made, in cash, in respect of such indebtedness and any obligations pursuant to
such new or modified indebtedness shall have been satisfied. The term
“Discharged” shall have a corresponding meaning.
“European Insolvency Regulation” means Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast)
“Event of Default” means an “Event of Default” under and as defined in the ABL
Credit Agreement or the LC Credit Agreement, as the context may require.
“Foreign Collateral” has the meaning set forth in Section 2.01(d).
“Foreign Collateral Agent” means ABL Collateral Agent and its successors (as
appointed in accordance with Article VI hereof) or assigns.
“Foreign Collateral Documents” means the documents listed on Schedule I attached
hereto and any other documents creating (or purporting to create) a Lien on any
Foreign Collateral in favor of Foreign Collateral Agent and all documents
delivered therewith.
“Grantor” means Parent and each Subsidiary of Parent that shall have granted any
Lien in favor of any Collateral Agent on any of its assets or properties to
secure any of the Obligations.
“Insolvency or Liquidation Proceeding” means (a) any case or proceeding
commenced by or against the Parent or any other Grantor under the Bankruptcy
Code or other Debtor Relief Laws or any other process or proceeding for the
reorganization, recapitalization, restructuring, adjustment, arrangement or
marshalling of the assets or liabilities of the Parent or any other Grantor or
any receivership or assignment for the benefit of creditors relating to the
Parent or any other Grantor or relating to all or a substantial part of the
property or assets of the Parent or any other Grantor or any similar case or
proceeding relative to the Parent or any other Grantor, or their respective
property or their respective creditors, as such, in each case whether or not
voluntary; (b) any process or proceeding for the appointment of any trustee in
bankruptcy, receiver, receiver and manager, interim receiver, administrator,
liquidator, monitor, custodian, sequestrator, conservator or any similar
official appointed for or relating to the Parent or any other Grantor or all or
a substantial portion of their respective property and assets, in each case
whether or not voluntary; (c) any liquidation, dissolution, marshalling of
assets or liabilities or other winding up (or similar process) of or relating to
the Parent or any other Grantor, in each case whether or not voluntary and
whether or not involving bankruptcy or insolvency; or (d) any other proceeding
of any type or nature in which substantially all claims of creditors of the
Parent or any other Grantor, or of a class of creditors of the Parent or any
other Grantor, are stayed, compromised, restructured or determined and any
payment, distribution, restructuring or arrangement is or may be made on account
of or in relation to such claims.
“Junior Claims” means (a) with respect to the ABL Priority Collateral, the LC
Obligations secured by such Collateral and (b) with respect to the LC Priority
Collateral, the ABL Obligations secured by such Collateral.
“Junior Collateral Agent” means (a) with respect to the LC Priority Collateral,
the ABL Collateral Agent and (b) with respect to the ABL Priority Collateral,
the LC Collateral Agent.
“Junior Representative” means (a) with respect to the LC Priority Collateral,
the ABL Collateral Agent and (b) with respect to the ABL Priority Collateral,
the LC Collateral Agent.
“Junior Secured Obligations” means (a) with respect to the ABL Obligations (to
the extent such Obligations are secured by the ABL Priority Collateral), the LC
Obligations (to the extent such Obligations are secured by the ABL Priority
Collateral) and (b) with respect to the LC Obligations (to the extent such
Obligations are secured by the LC Priority Collateral), the ABL Obligations (to
the extent such Obligations are secured by the LC Priority Collateral).
“Junior Secured Obligations Collateral” means, with respect to any Obligations,
the Collateral in respect of which such Obligations constitute Junior Claims.
“Junior Secured Obligations Collateral Documents” means (a) with respect to the
LC Obligations, the ABL Security Documents and (b) with respect to the ABL
Obligations, the LC Security Documents.
“Junior Secured Obligations Secured Parties” means (a) with respect to the LC
Priority Collateral, the ABL Secured Parties (to the extent that the Obligations
owing to such ABL Secured Parties are secured by the LC Priority Collateral) and
(b) with respect to the ABL Priority Collateral, the LC Secured Parties (to the
extent that the Obligations owing to such LC Secured Parties are secured by the
ABL Priority Collateral).
“LC Administrative Agent” means the Administrative Agent under, and as defined
in, the LC Credit Agreement together with its successors and co-agents in
substantially the same capacity as may from time to time be appointed.
“LC Australian Collateral Agent” has the meaning set forth in the recitals.
“LC Australian Security Trust” means the “Security Trust” under and as defined
in the LC Australian Security Trust Deed.
“LC Australian Security Trust Deed” means the Security Trust Deed to be entered
into among the Borrowers, the LC Administrative Agent, the LC Lenders and the LC
Australian Collateral Agent.
 “LC Australian Security Documents” means the LC Australian Security Trust Deed
and each other Australian law governed document now existing or entered into
after the date hereof that create Liens on any assets or properties of any
Grantor to secure any LC Obligations in favor of the LC Australian Collateral
Agent.
“LC Collateral Agent” has the meaning set forth in the recitals.
“LC Credit Agreement” means (a) the Existing LC Credit Agreement, as amended,
restated, supplemented, waived, replaced (whether or not upon termination, and
whether with the original lenders or otherwise), restructured, repaid, refunded,
Refinanced or otherwise modified from time to time after the date hereof,
including any agreement or indenture extending the maturity thereof,
Refinancing, replacing or otherwise restructuring all or any portion of the
indebtedness under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof (except to the extent any such refinancing, replacement or restructuring
is designated by the Parent not to be included in the definition of “LC Credit
Agreement”) and (b) whether or not the facility referred to in clause (a)
remains outstanding, if designated by the Parent to be included in the
definition of “LC Credit Agreement,” one or more (i) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (ii) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances) or (iii) instruments or agreements
evidencing any other indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, as amended, supplemented, modified,
extended, restructured, renewed, refinanced, restated, replaced or refunded in
whole or in part from time to time.
“LC Documents” means the LC Credit Agreement, the LC Security Agreement, the LC
Mortgages, the LC Australian Security Documents and the other “Loan Documents”
as defined in the LC Credit Agreement.
“LC Facility Guarantee” means any guarantee of the Obligations of the Parent
under the LC Credit Agreement by any Person in accordance with the provisions of
the LC Credit Agreement.
“LC Facility Guarantor” means any Person that incurs a LC Facility Guarantee;
provided that, upon the release or discharge of such Person from its LC Facility
Guarantee in accordance with the LC Credit Agreement, such Person ceases to be a
LC Facility Guarantor.
“LC Facility Secured Parties” means the “Secured Parties” as defined in the LC
Credit Agreement.
“LC Lenders” has the meaning set forth in the recitals.
“LC Mortgages” means all “Mortgages” as defined in the LC Credit Agreement.
“LC Obligations” means all “Secured Obligations” (as such term is defined in the
LC Credit Agreement) of the LC Borrowers and other obligors under the LC Credit
Agreement or any of the other LC Documents, including obligations to pay
principal, premiums, if any, and interest, attorneys fees, fees, costs, charges,
expenses, Letters of Credit (as defined in the LC Credit Agreement) and
commissions, (and, with regard to all such items, including any interest
accruing after the commencement of any Insolvency or Liquidation Proceeding,
regardless of whether allowed or allowable in such proceeding) when due and
payable, and all other amounts due or to become due under or in connection with
the LC Documents and the performance of all other Obligations of the obligors
thereunder under the LC Documents, according to the respective terms thereof.
“LC Priority Collateral” means all Collateral (other than ABL Priority
Collateral) now owned or at any time hereafter acquired (including, for the
avoidance of doubt, any such assets that, but for the application of Section 552
of the Bankruptcy Code (or any provision of any other Debtor Relief Law), would
constitute LC Priority Collateral) of any Grantor (including, for the avoidance
of doubt, (a) all Real Estate Assets of Grantors; (b) all intellectual property;
(c) all Capital Stock in each Grantor’s subsidiaries (as defined in the LC
Credit Agreement); (d) all proceeds of insurance policies other than business
interruption insurance or representations and warranties insurance policies
(excluding any such proceeds that relate to ABL Priority Collateral); and (e)
all products and proceeds of any and all of the foregoing (other than any such
proceeds that are ABL Priority Collateral)).
“LC Priority Possessory Collateral” means LC Priority Collateral that is
Possessory Collateral.
“LC Secured Parties” means the (a) the LC Collateral Agent (including for
avoidance of doubt the LC Australian Collateral Agent), and (b) the LC Facility
Secured Parties.
“LC Security Agreement” means the U.S. Security Agreement, dated as of the date
hereof, by and among the Parent, LC Borrowers, each other pledgor party thereto
and the LC Collateral Agent, as amended, amended and restated, supplemented or
modified from time to time.
“LC Security Documents” means the LC Security Agreement, the LC Mortgages, the
LC Australian Security Documents and any other documents now existing or entered
into after the date hereof that create Liens on any assets or properties of any
Grantor to secure any LC Obligations.
“Lien” means any lien, mortgage, deed of trust, pledge, hypothecation, security
interest, charge or encumbrance of any kind, including any conditional sale or
other title retention agreement or any lease in the nature thereof or a
‘security interest’ (as defined in section 12 (1) and (2) of the Personal
Property Securities Act 2009 (Cth)) (whether voluntary or involuntary and
whether imposed or created by operation of law or otherwise).
“Luxembourg Obligors” means any Grantor organized under the laws of the Grand
Duchy of Luxembourg.
“Memorandum” has the meaning set forth in Section 2.02(c).
“Mortgages” means the ABL Mortgages and the LC Mortgages.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“No Controlling Party Situation” means any decision relating to Foreign
Collateral whereby (a) due to the mixed nature of the Collateral involved, there
is no Controlling Party or (b) the instructions from LC Collateral Agent as
Controlling Party and ABL Collateral Agent as Controlling Party are in conflict.
“Obligations” means the ABL Obligations and the LC Obligations.
“Parent” has the meaning set forth in the recitals.
“Permitted Discretion” means a determination made in the exercise of good faith
and reasonable credit judgment (from the perspective of a secured lender giving
due regard to the nature of both the ABL Priority Collateral and the LC Priority
Collateral and the relative proportion of each such collateral type over which
such discretion is being exercised).
“Permitted Remedies” means, with respect to any Junior Secured Obligations:
(a)          filing a proof of claim or statement of interest with respect to
such Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;
(b)          taking any action (not adverse to the Liens securing Senior Secured
Obligations, the priority status thereof, or the rights of the Applicable Senior
Collateral Agent or any of the Senior Secured Obligations Secured Parties to
exercise rights, powers and/or remedies in respect thereof) in order to create,
perfect, preserve or protect (but not enforce) its Lien on any of the
Collateral;
(c)          filing any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Junior Secured Obligations Secured Parties, including any claims secured by
the Junior Secured Obligations Collateral, in each case in accordance with the
terms of this Agreement;
(d)          filing any pleadings, objections, motions or agreements which
assert rights or interests available to unsecured creditors of the Grantors
arising under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case in accordance with the terms of this Agreement
or applicable law (including the bankruptcy laws of any applicable
jurisdiction);
(e)          join (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial lien enforcement proceeding with
respect to the Senior Secured Obligations Collateral of the Senior Collateral
Agent initiated by such Senior Collateral Agent to the extent that any such
action could not reasonably be expected, in any material respect, to restrain,
hinder, limit, delay for any material period or otherwise interfere with an
enforcement action by such Senior Collateral Agent (it being understood that
neither the Junior Collateral Agent nor any Junior Secured Obligations Secured
Parties shall be entitled to receive any proceeds from the Senior Secured
Obligations Collateral unless otherwise expressly permitted herein);
(f)          subject to Section 2.04(a)(iii), inspect, appraise or value the
Collateral (and to engage or retain investment bankers or appraisers for the
purposes of appraising or valuing the Collateral) or to receive information or
reports concerning the Collateral, in each case pursuant to the terms of the ABL
Documents or LC Documents, as applicable, or applicable law;
(g)          subject to Section 2.04(a)(iii), take any action to seek and obtain
specific performance or injunctive relief to compel a Grantor to comply with (or
not to violate or breach) an obligation under the ABL Documents or LC Documents,
as applicable; provided that such action does not include any action by a Junior
Secured Obligations Secured Party to seek specific performance or injunctive
relief against any Senior Secured Obligations Secured Party or the sale or
disposition of any such Senior Secured Obligations Secured Party’s  Senior
Secured Obligations Collateral in contravention of the other provisions of this
Agreement;
(h)          make a cash or, if allowed pursuant to applicable law, credit bid
for Collateral at any public or private sale thereof, provided that (i) such
Secured Party does not challenge the bid of any Senior Secured Obligations
Secured Party for its Senior Secured Obligations Collateral other than by the
submission of a competing bid, (ii) each Senior Secured Obligations Secured
Party may, subject to the terms of its Senior Secured Obligations Collateral
Documents, offset its Senior Secured Obligations against the purchase price for
the Senior Secured Obligations Collateral and (iii) if such sale includes Junior
Secured Obligations Collateral and Senior Secured Obligations Collateral, the
Junior Secured Obligations Secured Parties may only bid cash with respect to the
Senior Secured Obligations Collateral; and
(i)          in any Insolvency or Liquidation Proceeding, (i) voting on any Plan
of Reorganization, (ii) filing any proof of claim and (iii) making other filings
and motions and making any arguments in connection therewith (including in
support of or opposition to, as applicable, the confirmation or approval of any
Plan of Reorganization) that comply with the terms of this Agreement.
“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability partnership, limited
liability company or government, individual or family trusts or any agency or
political subdivision thereof.
“Plan of Reorganization” means any plan of reorganization, scheme of
arrangement, plan of arrangement or compromise, proposal, plan of liquidation,
agreement for composition or other type of plan, proposal or arrangement
proposed in or in connection with any Insolvency or Liquidation Proceeding.
“Possessory Collateral” means the Collateral in the possession or control of any
Collateral Agent (or its agents or bailees), to the extent that possession or
control thereof (a) perfects a Lien thereon under the Uniform Commercial Code or
(b) provides a substantially similar legal effects as “perfection” under the
Uniform Commercial Code under other applicable legislation of any jurisdiction. 
Possessory Collateral includes, without limitation, any Certificated Securities,
Promissory Notes, Instruments and Chattel Paper, in each case, delivered to or
in the possession of any Collateral Agent under the terms of the ABL Security
Documents or the LC Security Documents. All capitalized terms used in this
definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.
“Possessory Collateral Agent” means, with respect to any Possessory Collateral,
the Collateral Agent having possession or control (including through its agents
or bailees) of same.
“Proceeds” has the meaning set forth in Section 2.01(a).
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any real property that does
not constitute Excluded Assets (as defined in the LC Credit Agreement).
“Refinance” means to amend, restate, supplement, waive, replace (whether or not
upon termination, and whether with the original parties or otherwise),
restructure, repay, refund, refinance or otherwise modify from time to time
(including by means of any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the obligations under such agreement or agreements or indentures or any
successor or replacement agreement or agreements or indentures or increasing the
amount loaned or issued thereunder or altering the maturity thereof).
“Refinanced” and “Refinancing” shall have correlative meanings; provided that
that any of the foregoing that increases the principal amount of Senior Claims
with respect to any Collateral shall be effective for purposes hereof only if
such increase does not contravene the documents pursuant to which any Junior
Claims with respect to such Collateral have been incurred, all as in effect on
the date hereof or as may be amended in accordance with the terms hereof.
“Related Parties” means, with respect to any Person, such Person’s affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s affiliates.
“Representative” means (a) in the case of any ABL Obligations, the ABL
Collateral Agent and (b) in the case of any LC Obligations, the LC Collateral
Agent.
“Secured Parties” means (a) the ABL Secured Parties and (b) the LC Secured
Parties.
“Senior Claims” means (a) with respect to the ABL Priority Collateral, the ABL
Obligations secured by such Collateral and (b) with respect to the LC Priority
Collateral, the LC Obligations secured by such Collateral.
“Senior Collateral Agent” means (a) with respect to the LC Priority Collateral,
the LC Collateral Agent and (b) with respect to the ABL Priority Collateral, the
ABL Collateral Agent.
“Senior Representative” means (a) with respect to the LC Priority Collateral,
the LC Collateral Agent and (b) with respect to the ABL Priority Collateral, the
ABL Collateral Agent.
“Senior Secured Obligations” means (a) with respect to the ABL Obligations (to
the extent such Obligations are secured by the LC Priority Collateral), the LC
Obligations, and (b) with respect to the LC Obligations (to the extent such
Obligations are secured by the ABL Priority Collateral), the ABL Obligations;
the LC Obligations shall, collectively, constitute one “Class” of Senior Secured
Obligations and the ABL Obligations shall constitute a separate “Class” of
Senior Secured Obligations.
“Senior Secured Obligations Collateral” means, with respect to any Obligations,
the Collateral in respect of which such Obligations constitute Senior Claims.
For the avoidance of doubt, notwithstanding the Foreign Collateral Agent holding
any Liens on Foreign Collateral for the benefit of the Secured Parties, subject
to Article VI, Foreign Collateral shall not be treated differently from other
Collateral when determining whether such Collateral or its proceeds are Senior
Secured Obligations Collateral.
“Senior Secured Obligations Collateral Documents” means (a) with respect to the
LC Obligations, the LC Security Documents and (b) with respect to the ABL
Obligations, the ABL Security Documents.
“Senior Secured Obligations Secured Parties” means (a) with respect to the LC
Priority Collateral, the LC Secured Parties (to the extent that the Obligations
owing to such LC Secured Parties are secured by the LC Priority Collateral) and
(b) with respect to the ABL Priority Collateral, the ABL Secured Parties (to the
extent that the Obligations owing to such ABL Secured Parties are secured by the
ABL Priority Collateral).
“Subsidiary” of a person means (a) a company or corporation, a majority of whose
voting stock is at the time, directly or indirectly, owned by such person, by
one or more subsidiaries of such person or by such person and one or more
subsidiaries of such person, (b) a partnership in which such person or one or
more subsidiaries of such person is, at the date of determination, a general
partner or (c) any other person (other than a corporation or partnership) in
which such person, directly or indirectly, at the date of determination thereof,
has (i) at least a majority ownership interest or (ii) the power to elect or
direct the election of a majority of the directors or other governing body of
such person.
SECTION 1.02          Luxembourg Terms.  In this Agreement, in respect of any
Luxembourg Obligor or any other entity which is organized under the laws of the
Grand-Duchy of Luxembourg or has its “centre of main interests” (as that term is
used in Article 3(1) of the European Insolvency Regulation in Luxembourg, a
reference to:
(a)          a “liquidator”, “trustee”, “custodian”, “compulsory manager”,
“receiver”, “administrative receiver”, “administrator” or “similar officer”
includes any:
(i)          juge-commissaire or insolvency receiver (curateur) appointed under
the Luxembourg Commercial Code;
(ii)          liquidateur appointed under Articles 1100-1 to 1100-15 (inclusive)
of the Luxembourg act dated 10 August 1915 on commercial companies, as amended;
(iii)          juge-commissaire or liquidateur appointed under Article 1200-1 of
the Luxembourg act dated 10 August 1915 on commercial companies, as amended;
(iv)          commissaire appointed under the Grand-Ducal decree of 24 May 1935
on the controlled management regime or under Articles 593 to 614 (inclusive) of
the Luxembourg Commercial Code; and
(v)          juge délégué appointed under the Luxembourg act of 14 April 1886 on
the composition to avoid bankruptcy, as amended; and
(b)          a “winding-up”, “administration”, “liquidation” or “dissolution”
includes, without limitation, bankruptcy (faillite), liquidation, composition
with creditors (concordat préventif de faillite), moratorium or reprieve from
payment (sursis de paiement) and controlled management (gestion contrôlée).
(c)          an officer, a manager or a director includes a manager (gérant) and
a director (administrateur).
SECTION 1.03          Designation of Swap and Banking Obligations. With respect
to any Bank Product Obligations that would otherwise constitute both ABL
Obligations and LC Obligations hereunder, such Bank Product Obligations shall
solely constitute ABL Obligations for all purposes of this Agreement unless at
the time that Parent or any Subsidiary thereof enters into any agreement giving
rise to Bank Product Obligations, or at any time thereafter, the counterparty to
such agreement and Parent or such Subsidiary (as applicable) shall designate the
related Bank Product Obligations under such agreement as LC Obligations in a
writing signed between such parties with a copy to each Representative party
hereto, in which case such Bank Product Obligations shall solely constitute LC
Obligations for all purposes of this Agreement.
ARTICLE II

Priorities and Agreements with Respect to Collateral
SECTION 2.01          Priority of Claims.  (a)  Anything contained herein or in
any of the ABL Documents or the LC Documents to the contrary notwithstanding, if
an Event of Default has occurred and is continuing, and any Collateral Agent is
taking action to enforce rights in respect of any Collateral (whether in an
Insolvency or Liquidation Proceeding or otherwise), or any distribution is made
in respect of any Collateral in any Insolvency or Liquidation Proceeding with
respect to any Grantor, the Proceeds (subject, in the case of any such
distribution, to Section 2.06 hereof) (all proceeds of any sale, collection or
other liquidation of any Collateral and all proceeds of any such distribution,
including adequate protection or similar payments under any Debtor Relief Law,
being collectively referred to as “Proceeds”) shall be applied as follows:
(i)          In the case of LC Priority Collateral,
FIRST, to the payment in full of the LC Obligations in accordance with Section
9.04 of the LC Credit Agreement and the other applicable provisions of the LC
Documents, and
SECOND, to the payment in full of the ABL Obligations in accordance with Section
2.4(b) of the ABL Credit Agreement and the other applicable provisions of the
ABL Documents.
If any ABL Obligations remain outstanding after the Discharge of the LC
Obligations, all proceeds of the LC Priority Collateral will be applied to the
repayment of any outstanding ABL Obligations.
(ii)          In the case of ABL Priority Collateral,
FIRST, to the payment in full of the ABL Obligations in accordance with Section
2.4(b) of the ABL Credit Agreement and the other applicable provisions of the
ABL Documents, and
SECOND, to the payment in full of the LC Obligations in accordance with Section
9.04 of the LC Credit Agreement and the other applicable provisions of the LC
Documents.
If any LC Obligations remain outstanding after the Discharge of the ABL
Obligations, all proceeds of the ABL Priority Collateral will be applied to the
repayment of any outstanding LC Obligations.
(b)          It is acknowledged that (i) the aggregate amount of any Senior
Secured Obligations may, subject to the limitations set forth in the ABL Credit
Agreement and the LC Credit Agreement, both as in effect on the date hereof, may
be Refinanced from time to time, all without affecting the priorities set forth
in Section 2.01(a) or the provisions of this Agreement defining the relative
rights of the ABL Secured Parties and the LC Secured Parties and (ii) the Senior
Secured Obligations consists or may consist of indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed.  The priorities
provided for herein shall not be altered or otherwise affected by any
Refinancing of either the Junior Secured Obligations (or any part thereof) or
the Senior Secured Obligations (or any part thereof), by the release of any
Collateral or of any guarantees for any Junior Secured Obligations or Senior
Secured Obligations or by any action that any Representative or Secured Party
may take or fail to take in respect of any Collateral.
(c)          Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing the LC Obligations granted on the
Collateral or of any Liens securing the ABL Obligations granted on the
Collateral and notwithstanding any provision of the Uniform Commercial Code or
other applicable legislation of any jurisdiction, or any other applicable law or
the ABL Documents or the LC Documents, or any defect or deficiencies in or
failure to perfect any such Liens or any other circumstance whatsoever (1) the
Liens on the LC Priority Collateral securing the LC Obligations will rank senior
to any Liens on the LC Priority Collateral securing the ABL Obligations and (2)
the Liens on the ABL Priority Collateral securing the ABL Obligations will rank
senior to any Liens on the ABL Priority Collateral securing the LC Obligations.
(d)          For the avoidance of doubt, notwithstanding that Liens granted to
the Foreign Collateral Agent, LC Collateral Agent, or ABL Collateral Agent on
the Collateral governed by the laws of a jurisdiction located outside of the
United States of America (the “Foreign Collateral”) may (A) have legally the
same or different ranking due to mandatory legal provisions governing such
Foreign Collateral; (B) have been granted or perfected in an order contrary to
the contemplated ranking as set forth in this Agreement or (C) not have been
granted to ABL Collateral Agent or LC Collateral Agent, the contractual ranking
of the Liens on such Foreign Collateral shall be consistent with the ranking set
forth in Section 2.1, and, subject to Article VI, all other terms and provisions
of this Agreement with respect to Collateral shall be applicable to such Foreign
Collateral.
SECTION 2.02          Actions With Respect to Collateral; Prohibition on
Contesting Liens.
(a)          Until the Discharge of all of the Senior Secured Obligations of a
particular Class, (i) only the Applicable Senior Collateral Agent shall act or
refrain from acting with respect to the Senior Secured Obligations Collateral of
such Class, (ii) no Collateral Agent shall follow any instructions with respect
to such Senior Secured Obligations Collateral from any Junior Representative or
from any Junior Secured Obligations Secured Parties and (iii) each Junior
Representative and the Junior Secured Obligations Secured Parties shall not, and
shall not instruct any Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
receiver and manager, interim receiver, agent, liquidator, administrator,
custodian or similar official, person or agent appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its interest in or realize
upon, or take any other action available to it in respect of, any Junior Secured
Obligations Collateral, whether under any ABL Security Document or any LC
Security Document, as applicable, applicable law or otherwise, it being agreed
that (A) only the Applicable Senior Collateral Agent, acting in accordance with
the ABL Security Documents or the LC Security Documents, as applicable, shall be
entitled to take any such actions or exercise any such remedies, or to cause any
Collateral Agent to do so and (B) notwithstanding the foregoing, each Junior
Representative may take Permitted Remedies.  Each Senior Collateral Agent may
deal with the Senior Secured Obligations Collateral as if they had a senior Lien
on such Collateral.  No Junior Collateral Agent, Junior Representative or Junior
Secured Obligations Secured Party will contest, protest or object to any
foreclosure proceeding or action brought by any Senior Collateral Agent, Senior
Representative or Senior Secured Obligations Secured Party or any other exercise
by such Senior Collateral Agent, Senior Representative or Senior Secured
Obligations Secured Party of any rights and remedies relating to the Senior
Secured Obligations Collateral.
(b)          Each of the Junior Collateral Agent and the Junior Secured
Obligations Secured Parties agrees that it will not (and hereby waives any right
to) directly or indirectly contest or support any other Person in contesting, in
any proceeding (including any Insolvency or Liquidation Proceeding), the
creation, extent, attachment, perfection, priority, validity or enforceability
of a Lien or Senior Secured Obligations held by or on behalf of any of the
Senior Secured Obligations Secured Parties in all or any part of the Collateral
or the provisions of this Agreement; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of any of the Collateral
Agents or the Secured Parties to enforce this Agreement.
(c)          (i) Only the Foreign Collateral Agent shall act or refrain from
acting with respect to the Foreign Collateral, (ii) Foreign Collateral Agent
shall not follow any instructions with respect to Foreign Collateral except from
the Controlling Party (in accordance with Article VI) and (iii) other than the
Controlling Parties, no Secured Party will, or will instruct Foreign Collateral
Agent to, commence any judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, receiver and manager, interim
receiver, agent, liquidator, administrator, custodian or similar official,
person or agent appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, any Foreign Collateral, whether under any ABL
Security Document or any LC Security Document, applicable law or otherwise, it
being agreed that (A) only the Foreign Collateral Agent, acting in accordance
with the Foreign Collateral Documents and the terms of Article VI, shall be
entitled to take any such actions or exercise any such remedies and (B)
notwithstanding the foregoing, each Representative may take Permitted Remedies
with regard to the Foreign Collateral.  No Secured Party will contest, protest
or object to any foreclosure or other proceeding or action brought by Foreign
Collateral Agent acting upon instructions of a Controlling Party, and the
Controlling Parties may make such instructions as if they had a senior Lien on
such Foreign Collateral.
(d)          (i) With respect to any payments or distributions in cash, property
or other assets that any Junior Secured Obligations Secured Party pays over to
any Senior Secured Obligations Secured Party under the terms of this Agreement,
such Junior Secured Obligations Secured Party shall be subrogated to the rights
of the Senior Secured Party Obligations Secured Party and (ii) any Secured Party
may assert its rights of subrogation under applicable law resulting from any
draw or other payment under any letter of credit issued under or secured by the
ABL Documents or LC Documents, as applicable; provided, that (x) the LC Facility
Secured Parties shall not assert or enforce any such rights of subrogation they
may acquire as described in clauses (i) or (ii) above with respect to the ABL
Documents or ABL Priority Collateral until the Discharge of all ABL Obligations
has occurred and (y) the ABL Secured Parties shall not assert or enforce any
such rights of subrogation they may acquire as described in clauses (i) or (ii)
above with respect to the LC Documents or LC Priority Collateral until the
Discharge of all LC Obligations has occurred.
(e)          The parties hereto agree to execute, acknowledge and deliver a
Memorandum of Intercreditor Agreement (“Memorandum”), together with such other
documents in furtherance hereof or thereof, in each case, in proper form for
recording in connection with any Mortgages and in form and substance reasonably
satisfactory to the Collateral Agents, in those jurisdictions where such
recording is reasonably recommended or requested by local real estate counsel
and/or the title insurance company, or as otherwise deemed reasonably necessary
or proper by the parties hereto.
SECTION 2.03          No Duties of Senior Representative; Provision of Notice.
(a)          Each Junior Secured Obligations Secured Party acknowledges and
agrees that none of the Senior Collateral Agents, the Senior Representative nor
any other Senior Secured Obligations Secured Party shall have any duties or
other obligations to such Junior Secured Obligations Secured Party with respect
to any Senior Secured Obligations Collateral, other than to transfer to the
Applicable Junior Collateral Agent any proceeds of any such Senior Secured
Obligations Collateral remaining in its possession or under its control
following any sale, transfer or other disposition of such Collateral (in each
case, unless the Junior Secured Obligations have been Discharged prior to or
concurrently with such sale, transfer, disposition, payment or satisfaction) and
the Discharge of the Senior Secured Obligations secured thereby, or if a Senior
Collateral Agent shall be in possession or control of all or any part of such
Collateral after such payment and satisfaction in full and termination, such
Collateral or any part thereof remaining, in each case without representation or
warranty on the part of any Senior Collateral Agent, any Senior Representative
or any Senior Secured Obligations Secured Party. In furtherance of the
foregoing, each Junior Secured Obligations Secured Party acknowledges and agrees
that, until the Senior Secured Obligations secured by any Collateral shall have
been Discharged, the Applicable Senior Collateral Agent shall be entitled, for
the benefit of the holders of such Senior Secured Obligations, to sell, transfer
or otherwise dispose of, or cause the sale, transfer or other disposition of,
such Senior Secured Obligations Collateral as provided herein and in the ABL
Documents and the LC Documents, as applicable, without regard to any Junior
Claims or any rights to which the holders of the Junior Secured Obligations
would otherwise be entitled as a result of such Junior Claims.  Without limiting
the foregoing, each Junior Secured Obligations Secured Party agrees that none of
the Senior Collateral Agents, the Senior Representatives nor any other Senior
Secured Obligations Secured Party shall have any duty or obligation first to
marshal or realize upon any type of Senior Secured Obligations Collateral (or
any other collateral securing the Senior Secured Obligations), or to sell,
dispose of, realize on or liquidate all or any portion of such Senior Secured
Obligations Collateral (or any other collateral securing the Senior Secured
Obligations), in any manner that would maximize the return to the Junior Secured
Obligations Secured Parties, notwithstanding that the order and timing of any
such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Junior Secured Obligations Secured Parties
from such realization, sale, disposition or liquidation.  Each of the Junior
Secured Obligations Secured Parties waives any claim such Junior Secured
Obligations Secured Party may now or hereafter have against any Senior
Collateral Agent, any Senior Representative or any other Senior Secured
Obligations Secured Party (or their representatives, including any receiver,
receiver and manager, interim receiver, administrator, delegate or agent they
may appoint) arising out of (i) any actions which any Senior Collateral Agent,
any Senior Representative or the Senior Secured Obligations Secured Parties (or
their representatives, including any receiver, receiver and manager, interim
receiver, administrator, delegate or agent they may appoint) take or omit to
take (including, actions with respect to the creation, attachment, perfection or
continuation of Liens on any Senior Secured Obligations Collateral, actions with
respect to the preservation, foreclosure upon, realization, sale, release or
depreciation of, or failure to realize upon, any of the Senior Secured
Obligations Collateral and actions with respect to the collection of any claim
for all or any part of the Senior Secured Obligations from any account debtor,
guarantor or any other party) in accordance with the ABL Documents and the LC
Documents or any other agreement related thereto or to the collection of the
Senior Secured Obligations or the valuation, use, protection or release of any
security for the Senior Secured Obligations, (ii) any election by any Applicable
Senior Collateral Agent, any Senior Representative or any Senior Secured
Obligations Secured Parties, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b) of the Bankruptcy Code (or any
equivalent proceeding under any other Debtor Relief Law) or (iii) subject to
Section 2.06, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code by, the
Parent or any of its Subsidiaries, as debtor-in-possession (or any equivalent
action under any other Debtor Relief Law).
SECTION 2.04          No Interference; Payment Over; Reinstatement.
(a)          Each Junior Secured Obligations Secured Party, each Junior
Representative and each Junior Collateral Agent agrees that (i) it will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to make any Junior Claim pari passu with, or to give such Junior Secured
Obligations Secured Party any preference or priority relative to, any Senior
Claim with respect to the Senior Secured Obligations Collateral or any part
thereof, (ii) it will not challenge or question in any proceeding the validity
or enforceability of any Foreign Collateral Document, ABL Security Document, or
LC Security Document or the extent, validity, attachment, perfection, priority,
or enforceability of any Lien under the Foreign Collateral Documents, ABL
Security Documents or the LC Security Documents, or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement, (iii) it will not take or cause to be taken any
action the purpose or intent of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Senior Secured Obligations Collateral by
the Applicable Senior Collateral Agent or any Senior Secured Obligations Secured
Parties or any Senior Representative acting on their behalf (or their respective
representatives, including any receiver, receiver and manager, interim receiver,
administrator, delegate or agent they may appoint), including with respect to
the Foreign Collateral by the Foreign Collateral Agent following the
instructions of a Controlling Party, (iv) it shall have no right to (A) direct
the Applicable Senior Collateral Agent, any Senior Representative or any holder
of Senior Secured Obligations (or their respective representatives, including
any receiver, receiver and manager, interim receiver, administrator, delegate or
agent they may appoint) to exercise any right, remedy or power with respect to
any Senior Secured Obligations Collateral or (B) consent to the exercise by the
Applicable Senior Collateral Agent, any Senior Representative or any other
Senior Secured Obligations Secured Party (or their respective representatives,
including any receiver, receiver and manager, interim receiver, administrator,
delegate or agent they may appoint) of any right, remedy or power with respect
to any Senior Secured Obligations Collateral, (v) it will not institute any suit
or assert in any Insolvency or Liquidation Proceeding any claim against the
Applicable Senior Collateral Agent, any Senior Representative or other Senior
Secured Obligations Secured Party seeking damages from or other relief by way of
specific performance, injunction, directions, instructions or otherwise with
respect to, and none of the Applicable Senior Collateral Agent, any Senior
Representative or any other Senior Secured Obligations Secured Party shall be
liable for, any action taken or omitted to be taken by such Senior Collateral
Agent, such Senior Representative or other Senior Secured Obligations Secured
Party with respect to any Senior Secured Obligations Collateral, (vi) it will
not seek, and hereby waives any right, to have any Senior Secured Obligations
Collateral, Foreign Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Senior Secured Obligations Collateral
or Foreign Collateral and (vii) it will not attempt, directly or indirectly,
whether by judicial proceedings or otherwise, to challenge the enforceability of
any provision of this Agreement; provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any of the Collateral Agents, or
the Secured Parties to enforce this Agreement.
(b)          Each Junior Collateral Agent, each Junior Representative and each
Junior Secured Obligations Secured Party hereby agrees that, if it shall obtain
possession or control of any Senior Secured Obligations Collateral, or shall
receive any Proceeds or payment in respect of any Senior Secured Obligations
Collateral, pursuant to any ABL Security Document or LC Security Document or by
the exercise of any rights available to it under any applicable law or in any
Insolvency or Liquidation Proceeding or through any other exercise of rights or
remedies, at any time prior to the Discharge of the Senior Secured Obligations,
then it shall hold such Senior Secured Obligations Collateral proceeds or
payment in trust for the Senior Secured Obligations Secured Parties and transfer
such Senior Secured Obligations Collateral, proceeds or payment, as the case may
be, to the Applicable Senior Collateral Agent reasonably promptly after
obtaining actual knowledge, or notice from the Applicable Senior Collateral
Agent, that it is in possession or control of such Senior Secured Obligations
Collateral, proceeds or payment. Each Junior Secured Obligations Secured Party
agrees that if, at any time, it receives notice or obtains actual knowledge that
all or part of any payment with respect to any Senior Secured Obligations
previously made shall be rescinded for any reason whatsoever, such Junior
Secured Obligations Secured Party shall promptly pay over to the Applicable
Senior Collateral Agent any payment received by it and then in its possession or
under its control in respect of any Senior Secured Obligations Collateral and
shall promptly turn over any Senior Secured Obligations Collateral then held by
it over to the Applicable Senior Collateral Agent, and the provisions set forth
in this Agreement shall be reinstated as if such payment had not been made,
until the payment and satisfaction in full of the Senior Secured Obligations.
(c)          Prior to the Discharge of Senior Secured Obligations, if any Junior
Secured Obligations Secured Party holds any Lien on any assets of the Parent or
any other Grantor securing any Junior Claims that are intended to secure the
Senior Claims pursuant to the Senior Secured Obligations Collateral Documents
but are not already subject to a senior Lien in favor of the Senior Secured
Obligations Secured Parties, such Junior Secured Obligations Secured Party, upon
demand by any Senior Secured Obligations Secured Party, will assign such Lien to
the applicable Senior Representative, as security for such Senior Secured
Obligations (in which case the Junior Secured Obligations Secured Parties may
retain a junior Lien on such assets subject to the terms hereof).
SECTION 2.05          Automatic Release of Junior Liens.
(a)          The LC Collateral Agent and each other LC Secured Party agrees
that, in the event of a sale, transfer or other disposition of any ABL Priority
Collateral in connection with the foreclosure upon or other exercise of rights
and remedies with respect to such ABL Priority Collateral that results in the
release by the ABL Collateral Agent of the Lien held by the ABL Collateral Agent
on such ABL Priority Collateral, the Lien held by the LC Collateral Agent on
such ABL Priority Collateral shall be automatically released; provided that,
notwithstanding the foregoing, all holders of the LC Obligations shall be
entitled to any proceeds of a sale, transfer or other disposition under this
clause (a) that remain after Discharge of the ABL Obligations, and the Liens on
such remaining proceeds securing the LC Obligations shall not be automatically
released pursuant to this Section 2.05(a).
(b)          The ABL Collateral Agent and each other ABL Secured Party agrees
that, in the event of a sale, transfer or other disposition of any LC Priority
Collateral in connection with the foreclosure upon or other exercise of rights
and remedies with respect to such LC Priority Collateral that results in the
release by the LC Collateral Agent of the Lien held by the LC Collateral Agent
on such LC Priority Collateral, the Lien held by the ABL Collateral Agent on
such LC Priority Collateral shall be automatically released; provided that,
notwithstanding the foregoing, all holders of the ABL Obligations shall be
entitled to any proceeds of a sale, transfer or other disposition under this
clause (a) that remain after Discharge of all LC Obligations, and the Liens on
such remaining proceeds securing the ABL Obligations shall not be automatically
released pursuant to this Section 2.05(b).
(c)          In the event of a Default Disposition, the Liens of Junior
Collateral Agent shall be automatically released so long as (i) such Default
Disposition is conducted by the applicable Grantor(s) in a commercially
reasonable manner (as if such Default Disposition were a disposition of
collateral by a secured party in accordance with the UCC or similar law under
the applicable jurisdiction) and in accordance with applicable law, (ii) Senior
Collateral Agent also releases its Liens on such Senior Secured Obligations
Collateral and (iii) the net cash proceeds of any such Default Disposition are
applied in accordance with Section 2.1(a) hereof (as if they were proceeds
received in connection with an enforcement action).
(d)          Each Junior Representative and each Junior Collateral Agent agrees
to execute and deliver (at the sole cost and expense of the applicable Grantors)
all such authorizations and other instruments as shall reasonably be requested
by the applicable Senior Representative or the Applicable Senior Collateral
Agent to evidence and confirm any release of Junior Secured Obligations
Collateral provided for in this Section.
(e)          If at any time any Grantor or the holder of any Senior Secured
Obligations delivers notice to each Junior Collateral Agent that any specified
Senior Secured Obligations Collateral (including all or substantially all of the
Capital Stock of a Grantor or any of its Subsidiaries) is sold, transferred or
otherwise disposed of (i) by the owner of such Collateral in a transaction
permitted under the LC Documents and the ABL Documents, or (ii) during the
existence of any Event of Default under the ABL Documents or the LC Documents,
in each case in connection with the foreclosure upon (or exercise of rights and
remedies with respect to) such Collateral, to the extent that the Applicable
Senior Collateral Agent has consented to such sale, transfer or disposition,
then the Liens in favor of the Junior Secured Obligations Secured Parties upon
such Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens on such Senior Secured Obligations Collateral are
released and discharged; provided that the proceeds of such sale, transfer or
disposition shall be applied in accordance with Section 2.01(a). Upon delivery
to each Junior Collateral Agent of a notice from the Applicable Senior
Collateral Agent stating that any release of Liens securing or supporting the
Senior Secured Obligations has become effective (or shall become effective upon
each Junior Collateral Agent’s release), each Junior Collateral Agent will
promptly execute and deliver such instruments, releases, terminations statements
or other documents confirming such release on customary terms.
SECTION 2.06          Certain Agreements With Respect to Insolvency or
Liquidation Proceedings.
(a)          This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other Debtor Relief Law by or against the Parent or any of its Subsidiaries.
Without limiting the generality of the foregoing, the provisions of this
Agreement are intended to be and shall be enforceable as a “Subordination
Agreement” under Section 510(a) of the Bankruptcy Code. All references to the
Parent or any other Grantor shall include such Parent or Grantor as a
debtor-in-possession and any receiver, trustee, liquidator (whether provisional
or permanent, as the case may be) or court-appointed officer for such person in
any Insolvency or Liquidation Proceeding.
(b)          If the Parent or any of its Subsidiaries shall become subject to a
case (a “Bankruptcy Case”) under any Debtor Relief Law:
(i)          if the ABL Collateral Agent desires to permit debtor-in-possession
financing (“DIP Financing”) secured by a Lien on the ABL Priority Collateral, to
be provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code (or any similar provision of any other Debtor Relief Laws) or
the use of cash collateral under Section 363 of the Bankruptcy Code (or any
similar provision of any other Debtor Relief Laws), then the LC Collateral Agent
and the LC Secured Parties hereby agree to consent to and not to object to any
such financing or to the Liens on the ABL Priority Collateral securing the same
(“DIP Financing Liens”) or to any use of cash collateral that constitutes ABL
Priority Collateral, unless the ABL Collateral Agent shall then oppose or object
to such DIP Financing or such DIP Financing Liens or use of cash collateral that
constitutes ABL Priority Collateral (and (i) to the extent that such DIP
Financing Liens are senior to the Liens on any such ABL Priority Collateral for
the benefit of the ABL Secured Parties, each LC Secured Party will subordinate
its Liens with respect to such ABL Priority Collateral on the same terms as the
Liens of the ABL Secured Parties (other than any Liens of any ABL Secured Party
constituting DIP Financing Liens) are subordinated thereto and to any “carve
out” for the payment of professional fees, clerk fees, and United States trustee
fees (or any other administration charge, directors’ and officers’ charge or
similar court-ordered priority charge under applicable Debtor Relief Laws) and
(ii) to the extent that such DIP Financing Liens rank pari passu with the Liens
on any such ABL Priority Collateral granted to secure the ABL Obligations of the
ABL Secured Parties, each LC Secured Party will confirm the priorities with
respect to such ABL Priority Collateral as set forth herein, in each case so
long as (A) the LC Secured Parties retain the benefit of their Liens on all such
ABL Priority Collateral pledged to the DIP Lenders, including proceeds thereof
arising after the commencement of such proceeding (other than any Liens
constituting DIP Financing Liens) as existed prior to the commencement of the
Bankruptcy Case and/or Insolvency or Liquidation Proceeding, (B) the LC Secured
Parties are granted junior Liens on any additional collateral pledged to any ABL
Secured Party as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, (C) if any amount of such DIP Financing or
cash collateral is applied to repay any of the ABL Obligations, such amount is
applied pursuant to Section 2.01(a) of this Agreement, and (D) if any ABL
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01(a) of this Agreement; provided that the LC Secured Parties shall
have a right to object to the grant of a Lien (i) to secure the DIP Financing
over any Collateral that shall not constitute ABL Priority Collateral and (ii)
in respect of any additional Collateral that would not constitute ABL Priority
Collateral hereunder were it pledged for the benefit of the ABL Secured Parties
pursuant to the ABL Security Documents to any ABL Secured Party as adequate
protection, for use of cash collateral, or otherwise, as set forth in clause (B)
above; and
(ii)          if the LC Collateral Agent desires to permit a DIP Financing
secured by a Lien on LC Priority Collateral, to be provided by DIP Lenders under
Section 364 of the Bankruptcy Code (or any similar provision of any other Debtor
Relief Laws)  or the use of cash collateral under Section 363 of the Bankruptcy
Code (or any similar provision of any other Debtor Relief Laws), then the ABL
Collateral Agent and the ABL Secured Parties hereby agree not to object to any
such financing or to the DIP Financing Liens or to any use of cash collateral
that constitutes LC Priority Collateral, unless the LC Collateral Agent shall
then oppose or object to such DIP Financing or such DIP Financing Liens or use
of cash collateral that constitutes LC Priority Collateral (and (i) to the
extent that such DIP Financing Liens are senior to the Liens on any such LC
Priority Collateral for the benefit of the LC Secured Parties, each ABL Secured
Party will subordinate its Liens with respect to such LC Priority Collateral on
the same terms as the Liens of the LC Secured Parties (other than any Liens of
any ABL Secured Party constituting DIP Financing Liens) are subordinated thereto
and to any “carve out” for the payment of professional fees, clerk fees, and
United States trustee fees (or any other administration charge, directors’ and
officers’ charge or similar court-ordered priority charge under applicable
Debtor Relief Laws), and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such LC Priority Collateral granted to secure
the LC Obligations of the LC Secured Parties, each ABL Secured Party will
confirm the priorities with respect to such LC Priority Collateral as set forth
herein), in each case so long as (A) the ABL Secured Parties retain the benefit
of their Liens on all such LC Priority Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding
(other than any Liens constituting DIP Financing Liens) as existed prior to the
commencement of the Bankruptcy Case and/or Insolvency or Liquidation Proceeding,
(B) the ABL Secured Parties are granted Liens on any additional collateral
pledged to any LC Secured Party as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, (C) if any amount
of such DIP Financing or cash collateral is applied to repay any of the LC
Obligations, such amount is applied pursuant to Section 2.01(a) of this
Agreement and (D) if any LC Secured Parties are granted adequate protection,
including in the form of periodic payments, in connection with such DIP
Financing or use of cash collateral, the proceeds of such adequate protection is
applied pursuant to Section 2.01(a) of this Agreement; provided that the ABL
Secured Parties shall have a right to object to the grant of a Lien (i) to
secure the DIP Financing over any Collateral that shall not constitute LC
Priority Collateral and (ii) in respect of any additional Collateral that would
not constitute LC Priority Collateral hereunder were it pledged for the benefit
of the LC Secured Parties pursuant to the First Lien Security Documents to any
LC Facility Secured Party as adequate protection, for use of cash collateral, or
otherwise, as set forth in clause (B) above).
(iii)          No Junior Secured Obligations Secured Party will directly or
indirectly propose or support any DIP Financing secured by a Lien senior or
prior to the Liens of the Senior Secured Obligations Secured Parties on the
Senior Secured Obligations Collateral.
(c)          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party agrees that it will  not object to and will not
otherwise contest: (i) any motion for relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding (including by way of
moratorium) or from any injunction against foreclosure or enforcement in respect
of the Senior Secured Obligations made by the Applicable Senior Collateral Agent
or any Senior Secured Obligations Secured Party; (ii) any lawful exercise by any
holder of Senior Claims of the right to credit bid Senior Claims in any sale of
Collateral that is Senior Secured Obligations Collateral with respect to such
Senior Claims; (iii) any other request for judicial relief made in any court by
the Applicable Senior Collateral Agent or any Senior Secured Obligations Secured
Party relating to the lawful enforcement of any Lien on the Senior Secured
Obligations Collateral; (iv) and will consent to any sale or other disposition
(or related order) of any Senior Secured Obligations Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code (or any equivalent action under any other Debtor Relief Law) if
the Senior Secured Obligations Secured Parties shall have consented to such sale
or disposition (or related order) of such Senior Secured Obligations Collateral
if such sale or other disposition is not free and clear of the Liens securing
the Junior Secured Obligations or (v) any sale or other disposition (or related
order) of any Senior Secured Obligations Collateral (or any portion thereof)
under Section 363 of the Bankruptcy Code or any other equivalent provision of
the Bankruptcy Code (or any other provision under any other Debtor Relief Law)
if the Senior Secured Obligations Secured Parties shall have consented, and the
related court order provides that, to the extent the sale is to be free and
clear of Liens, the Liens securing the Senior Secured Obligations and the Junior
Secured Obligations will attach to the proceeds of the sale on the same basis of
priority as the Liens securing such Obligations on the assets being sold, in
accordance with this Agreement.
(d)          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party agrees that it will not seek relief from the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding (including by
way of moratorium) with respect to Senior Secured Obligations Collateral without
the prior consent of the Applicable Senior Collateral Agent, unless, and solely
to the extent that, the Applicable Senior Collateral Agent or Senior Secured
Obligations Secured Party shall obtain relief from the automatic stay (or any
other stay in any Insolvency or Liquidation Proceeding) with respect to such
collateral to commence a lien enforcement action.
(e)          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party hereby agrees that it will not, other than as set
forth in Section 2.06(b), object to and will not otherwise contest (or support
any other Person contesting): (i) any request by the Applicable Senior
Collateral Agent or any Senior Secured Obligations Secured Party for adequate
protection; provided that (1) any ABL Secured Party, solely in its capacity as a
Senior Secured Obligations Secured Party, may object to adequate protection in
the form of cash payments to the extent such payment is sought to be paid from
ABL Priority Collateral, any DIP Financing under Section 2.06(b)(i) or the
proceeds thereof and (2) any LC Secured Party, solely in its capacity as a
Senior Secured Obligations Secured Party, may object to adequate protection in
the form of cash payments to the extent such payment is sought to be paid from
LC Priority Collateral, any DIP Financing under Section 2.06(b)(ii)  or the
proceeds thereof or (ii) any objection by the Applicable Senior Collateral Agent
or any Senior Secured Obligations Secured Party to any motion, relief, action or
proceeding based on the Applicable Senior Collateral Agent or any Senior Secured
Obligations Secured Party claiming a lack of adequate protection. 
Notwithstanding the foregoing, in any Insolvency or Liquidation Proceeding, (x)
if the Senior Secured Obligations Secured Parties (or any subset thereof) are
granted adequate protection in the form of a replacement lien or additional
collateral in connection with any DIP Financing or use of cash collateral under
Section 363 or Section 364 of the Bankruptcy Code or any similar law, then the
Applicable Junior Collateral Agent may seek or request adequate protection in
the form of a replacement Lien on such additional collateral, so long as, with
respect to the Senior Secured Obligations Collateral, such Lien is subordinated
to the Liens securing the Senior Secured Obligations and such DIP Financing (and
all obligations relating thereto), on the same basis as the other Liens securing
Junior Secured Obligations on the Senior Secured Obligations Collateral are
subordinated to the Liens on Senior Secured Obligations Collateral securing the
Senior Secured Obligations under this Agreement; (y) in the event the Applicable
Junior Collateral Agent seeks or requests adequate protection and such adequate
protection is granted in the form of a replacement lien or additional
collateral, then the Applicable Junior Collateral Agent and the Junior Secured
Obligations Secured Parties hereby agree that the Senior Secured Obligations
Secured Parties shall also be granted a Lien on such additional collateral as
security for the Senior Secured Obligations and any such DIP Financing and that
any Lien on such additional collateral that constitutes Senior Secured
Obligations Collateral securing the Junior Secured Obligations shall be
subordinated to the Liens on such collateral securing the Senior Secured
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens on Senior Secured Obligations Collateral granted to the
holders of Senior Secured Obligations as adequate protection on the same basis
as the Liens securing Junior Secured Obligations are so subordinated to the
Liens securing the Senior Secured Obligations under this Agreement; (z) any
adequate protection granted in favor of any Senior Secured Obligations Secured
Party in the form of a superpriority or other administrative expense claim and
any claim in favor of any Senior Secured Obligations Secured Party arising under
Section 507(b) of the Bankruptcy Code (or similar Debtor Relief Laws) 
(collectively, “Senior 507(b) Claims”) shall be senior to and have priority of
payment over any superpriority or other administrative expense claim and any
claim arising under Section 507(b) of the Bankruptcy Code (or similar Debtor
Relief Laws) in favor of any Junior Secured Obligations Secured Party
(collectively, “Junior 507(b) Claims”). The holders of the Junior 507(b) Claims
agree that, in connection with any Plan of Reorganization in any Insolvency or
Liquidation Proceeding, such Junior 507(b) Claims may be paid in any combination
of cash, securities, or other property having a present value equal to the
amount of such Junior 507(b) Claims as of the effective date of such plan. For
the avoidance of doubt, as between the ABL Secured Parties and LC Secured
Parties, all Senior 507(b) Claims shall be pari passu with the Senior 507(b)
Claims held by the other Class, and all Junior 507(b) Claims shall be pari passu
with the Junior 507(b) Claims held by the other Class.
(f)          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party hereby agrees that (i) it will not oppose or seek to
challenge any claim by the Applicable Senior Collateral Agent or any Senior
Secured Obligations Secured Party for allowance of Senior Secured Obligations
consisting of post-petition interest, costs, fees, charges, or expenses and (ii)
until the Discharge of Senior Secured Obligations has occurred, the Applicable
Junior Collateral Agent, on behalf of itself and the Junior Secured Obligations
Secured Parties, will not assert or enforce any claim under Section 506(c) of
the Bankruptcy Code (or any similar provision of any other Debtor Relief Laws)
senior to or on a parity with the Liens on Senior Secured Obligations Collateral
securing the Senior Secured Obligations for costs or expenses of preserving or
disposing of any Collateral; provided that, for the avoidance of doubt, any
amounts received by the Applicable Senior Collateral Agent pursuant to such a
claim shall in all cases be subject to Section 2.1(a).
(g)          The LC Collateral Agent, on behalf of the LC Secured Parties, and
the ABL Collateral Agent, on behalf of the ABL Secured Parties, acknowledge and
intend that the grants of Liens pursuant to the LC Security Documents, on the
one hand, and the ABL Security Documents, on the other hand, constitute separate
and distinct grants of Liens, and because of, among other things, their
differing rights in the Collateral, the LC Obligations are fundamentally
different from the ABL Obligations and must be separately classified in any Plan
of Reorganization proposed or confirmed (or approved) in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Secured Parties and the LC Secured Parties in respect of any Collateral
constitute claims in the same class (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties and the LC Secured Parties
hereby acknowledge and agree that all distributions shall be made as if there
were separate classes of ABL Obligations and LC Obligations against the Grantors
(with the effect being that, to the extent that the aggregate value of the ABL
Priority Collateral or the LC Priority Collateral is sufficient (for this
purpose ignoring all claims held by the other Secured Parties for whom such
Collateral is Junior Secured Obligations Collateral), the ABL Secured Parties or
the LC Secured Parties, respectively, shall be entitled to receive, in addition
to amounts distributed to them in respect of principal, pre-petition interest
and other claims, all amounts owing in respect of post-petition interest, costs,
fees, charges, or expenses that are available from the Senior Secured
Obligations Collateral for each of the ABL Secured Parties and the LC Secured
Parties, respectively, before any distribution is made in respect of the Junior
Claims with respect to such Collateral, with the holder of such Junior Claims
hereby acknowledging and agreeing to turn over to the Junior Secured Obligations
Secured Parties amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the aggregate recoveries).
(h)          If, in any Insolvency or Liquidation Proceeding, debt obligations
of the reorganized debtor secured by Liens upon any property of the reorganized
debtor are distributed pursuant to a Plan of Reorganization (or any form of
Court-sanctioned restructuring permitted under any applicable law), both on
account of the ABL Obligations and on account of the LC Obligations, then, to
the extent the debt obligations distributed on account of the ABL Obligations
and on account of the LC Obligations are secured by Liens upon the Collateral,
the provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the debt
obligations so distributed, to the Liens securing such debt obligations and the
distribution of proceeds thereof.  The provisions of section 1129(b)(1) of the
Bankruptcy Code notwithstanding, Junior Secured Obligations Secured Parties
shall not propose, support or vote in favor of any Plan of Reorganization that
would result in a modification of or otherwise be inconsistent with Sections
2.01, 2.02, and 2.06(h) of this Agreement.
(i)          Notwithstanding the provisions of Sections 2.02(a) and 2.02(b),
2.04(a) and 2.06(b), (c) (e) and (f) or otherwise, both before and during an
Insolvency or Liquidation Proceeding, any of the Junior Secured Obligations
Secured Parties may take any actions and exercise any and all rights that would
be available to a holder of unsecured claims, including, without limitation, the
commencement of an Insolvency or Liquidation Proceeding against any Grantor in
accordance with applicable law (including the Debtor Relief Laws of any
applicable jurisdiction); provided that, the Junior Secured Obligations Secured
Parties may not take any of the actions that is inconsistent with the terms of
this Agreement, including without limitation, such actions prohibited by
Sections 2.02(a) and 2.02(b), Section 2.04(a) or Section 2.06(b), (c), (e) and
(f); provided further, that in the event that any of the Junior Secured
Obligations Secured Parties becomes a judgment lien creditor in respect of any
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Junior Secured Obligations, such judgment lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the Senior Secured Obligations) as the other Liens securing the Junior
Secured Obligations are subject to this Agreement.
SECTION 2.07          Reinstatement.  In the event that any of the Senior
Secured Obligations shall be paid in full and such payment or any part thereof
shall subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under any Debtor Relief Law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Article II shall be fully applicable thereto until all
such Senior Secured Obligations shall again have been irrevocably paid in full
in cash.
SECTION 2.08          Entry Upon Premises by the ABL Collateral Agent.
(a)          If the ABL Collateral Agent takes any enforcement action with
respect to the ABL Priority Collateral, the LC Secured Parties (i) shall
cooperate with the ABL Collateral Agent (subject to the condition that the LC
Secured Parties shall have no obligation or duty to take any action or refrain
from taking any action that could reasonably be expected to result in the
incurrence of any unreimbursed liability or damage to the LC Secured Parties) in
its efforts to enforce its security interest in the ABL Priority Collateral,
including to finish any work-in-process and assemble the ABL Priority
Collateral, (ii) shall not take or direct the LC Collateral Agent (including any
receiver, receiver and manager, interim receiver or agent appointed by it) to
take any action designed or intended to hinder or restrict in any respect the
ABL Collateral Agent (including any receiver, receiver and manager, interim
receiver or agent appointed by it) from enforcing its security interest in the
ABL Priority Collateral, including finishing any work-in-process or assembling
the ABL Priority Collateral, and (iii) shall permit and direct the LC Collateral
Agent, and each other LC Collateral Agent (including any receiver, receiver and
manager, interim receiver delegate or agent they may appoint) to permit the ABL
Collateral Agent, and their respective employees, advisers and representatives
(and including any receiver, receiver and manager, interim receiver delegate or
agent they may appoint), upon reasonable advance notice, to enter upon and use
the LC Priority Collateral (including (x) equipment, processors, computers and
other machinery related to the storage or processing of records, documents or
files and (y) intellectual property) for a period not to exceed 180 days (except
with respect to intellectual property, which use shall be permitted in
accordance by Section 2.08(c)) after the taking of such enforcement action, for
purposes (to the extent permitted under applicable law) of (A) assembling and
storing the ABL Priority Collateral and completing the processing of and turning
into finished goods of any ABL Priority Collateral consisting of
work-in-process, (B) selling any or all of the ABL Priority Collateral located
on such LC Priority Collateral, whether in bulk, in lots or to customers in the
ordinary course of business or otherwise, (C) removing any or all of the ABL
Priority Collateral located on such LC Priority Collateral, or (D) taking
reasonable actions to protect, secure, and otherwise enforce the rights and
remedies of the ABL Secured Parties and the ABL Collateral Agent in and to and
relating to the ABL Priority Collateral; provided, however, that nothing
contained in this Agreement shall restrict the rights of a LC Collateral Agent
(acting on the instructions of the applicable LC Secured Parties) from selling,
assigning or otherwise transferring any LC Priority Collateral prior to the
expiration of such 180-day period if the purchaser, assignee or transferee
thereof agrees to be bound by the provisions of this Section.  If any stay or
other order prohibiting the exercise of remedies with respect to the ABL
Priority Collateral has been entered by a court of competent jurisdiction, such
180-day period shall be tolled during the pendency of any such stay or other
order.  If the ABL Collateral Agent (including any receiver, receiver and
manager, interim receiver or agent appointed by it) conducts a public auction or
private sale of the ABL Priority Collateral at any of the real property included
within the LC Priority Collateral, the ABL Collateral Agent shall use reasonable
efforts to hold such auction or sale in a manner which would not unduly disrupt
any LC Collateral Agent’s use of such real property for the benefit of the LC
Secured Parties.
(b)          During the period of actual occupation, use or control by the ABL
Secured Parties or their agents or representatives (including the ABL Collateral
Agent to the extent acting on behalf of such parties and including any receiver,
receiver and manager, interim receiver, delegate or agent they may appoint) of
any LC Priority Collateral, the ABL Secured Parties shall be obligated to (i)
pay any rent, utilities or other costs and expenses necessary for LC Collateral
Agent to access such LC Priority Collateral and (ii) repair at their expense any
physical damage to such LC Priority Collateral or other assets or property
resulting from such occupancy, use or control, and to leave such LC Priority
Collateral or other assets or property in substantially the same condition as it
was at the commencement of such occupancy, use or control, ordinary wear and
tear excepted. Notwithstanding the foregoing, in no event shall the ABL Secured
Parties have any liability to the LC Secured Parties pursuant to this Section as
a result of any condition (including any environmental condition, claim or
liability) on or with respect to the LC Priority Collateral existing prior to
the date of the exercise by the ABL Secured Parties of their rights under this
Section, and the ABL Secured Parties shall have no duty or liability to maintain
the LC Priority Collateral in a condition or manner better than that in which it
was maintained prior to the use thereof by the ABL Secured Parties, or for any
diminution in the value of the LC Priority Collateral that results solely from
ordinary wear and tear resulting from the use of the LC Priority Collateral by
the ABL Secured Parties in the manner and for the time periods specified under
this Section 2.08 or the absence of the ABL Priority Collateral therefrom.
Without limiting the rights granted in this paragraph, the ABL Secured Parties
shall cooperate with the LC Collateral Agent (subject to the condition that the
ABL Secured Parties shall have no obligation or duty to take any action or
refrain from taking any action that could reasonably be expected to result in
the incurrence of any unreimbursed liability or damage to the ABL Secured
Parties) in connection with any efforts made by it to cause the LC Priority
Collateral to be sold.
(c)          In addition, the LC Secured Parties and their respective Senior
Representatives hereby grant to the ABL Collateral Agent and the ABL Secured
Parties a non-exclusive worldwide license or right to use, to the maximum extent
permitted by applicable law and to the extent of their interest therein,
exercisable without payment of royalty or other compensation, any of the LC
Priority Collateral consisting of intellectual property in connection with the
liquidation, collection, disposition or other realization upon the ABL Priority
Collateral pursuant to any enforcement action by the ABL Collateral Agent and
the ABL Secured Parties; provided, however, such non-exclusive license shall
immediately expire upon the sale, lease, transfer or other disposition of all
such ABL Priority Collateral or upon the Discharge of the ABL Obligations and
shall not extend or transfer to the purchaser of such ABL Priority Collateral
(other than any rights to use such intellectual property as may exist in favor
of any bona fide purchaser under applicable law). The ABL Collateral Agent’s use
of such intellectual property shall be lawful, and any such license is granted
on an “AS IS” basis, without any representation or warranty whatsoever.
Furthermore, each LC Collateral Agent agrees that, in connection with any
exercise of remedies available to any LC Collateral Agent in respect of LC
Priority Collateral, such LC Collateral Agent shall provide written notice to
any purchaser, assignee or transferee of intellectual property pursuant to such
exercise of remedies, that the applicable intellectual property is subject to
such license.
SECTION 2.09          Insurance.  Unless and until the ABL Obligations have been
Discharged, as between the ABL Collateral Agent, on the one hand, and the LC
Collateral Agent, on the other hand, only the ABL Collateral Agent will have the
right (subject to the rights of the Grantors under the ABL Documents and the LC
Documents) to adjust or settle any insurance policy or claim covering or
constituting ABL Priority Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the ABL Priority Collateral.  Unless and until the LC Obligations have been
Discharged, as between the ABL Collateral Agent, on the one hand, and the LC
Collateral Agent, on the other hand, only the LC Collateral Agent will have the
right (subject to the rights of the Grantors under the ABL Documents and the LC
Documents) to adjust or settle any insurance policy covering or constituting LC
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding solely affecting the LC
Priority Collateral.  To the extent that an insured loss covers or constitutes
ABL Priority Collateral and LC Priority Collateral, then the ABL Collateral
Agent and the LC Collateral Agent will work jointly and in good faith to
collect, adjust or settle (subject to the rights of the Grantors under the ABL
Documents and the LC Obligations Documents) under the relevant insurance policy.
SECTION 2.10          Refinancings.  Each of the ABL Obligations and the LC
Obligations and the agreements governing them may be Refinanced, in each case
without notice to, or the consent (except to the extent a consent is otherwise
required to permit the Refinancing transaction under any ABL Document or any LC
Obligations Document, as in effect on the date hereof or as may be amended in
accordance with the terms hereof) of, any ABL Secured Party or any LC Secured
Party, all without affecting the priorities provided for herein or the other
provisions hereof; provided, however, that the holders of any such Refinancing
indebtedness (or an authorized agent or trustee on their behalf) bind themselves
in writing (to the extent they are not already so bound) to the terms of this
Agreement pursuant to a joinder in the form of Exhibit A hereto, and such other
Refinancing documents or agreements (including amendments or supplements to this
Agreement) as each Applicable Senior Collateral Agent, shall reasonably request
and in form and substance reasonably acceptable to such Applicable Senior
Collateral Agent.  In connection with any Refinancing contemplated by this
Section 2.10, this Agreement may be amended at the request and sole expense of
the Parent, and without the consent (except to the extent a consent is otherwise
required to permit such Refinancing transaction under any ABL Document or any LC
Obligations Document, and other than the consent of each Applicable Senior
Collateral Agent, whose consent shall still be required to the extent set forth
in the proviso of the immediately preceding sentence) of any Representative, (a)
to add parties (or any authorized agent or trustee therefor) providing any such
Refinancing, (b) to confirm that such Refinancing indebtedness in respect of any
LC Obligations shall have the same rights and priorities in respect of any LC
Priority Collateral as the indebtedness being Refinanced and (c) to confirm that
such Refinancing indebtedness in respect of any ABL Obligations shall have the
same rights and priorities in respect of any ABL Priority Collateral as the
indebtedness being Refinanced, all on the terms provided for herein immediately
prior to such Refinancing.  Any such additional party and each Applicable Senior
Collateral Agent shall be entitled to rely on the determination of officers of
the Parent that such modifications do not violate the ABL Documents or the LC
Documents if such determination is set forth in an officers’ certificate
delivered to such party and each Applicable Senior Collateral Agent; provided,
however, that such determination will not affect whether or not the Parent and
the Grantors have complied with their undertakings in any such document or this
Agreement.  In connection with the delivery of a joinder as set forth above, the
Parent shall deliver an officer’s certificate to each Collateral Agent
certifying that the Refinancing, including the incurrence of indebtedness and
the incurrence of liens in respect thereof, qualifies as a Refinancing as
defined herein.
SECTION 2.11          Amendments to Security Documents.
(a)          Subject to paragraph (c) below, each of the LC Collateral Agent and
other LC Secured Parties agrees that, without the prior written consent of the
ABL Collateral Agent, no LC Security Document to which such LC Collateral Agent
or LC Secured Party is party may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification or the
terms of any new LC Security Document would be prohibited by or inconsistent
with any of the terms of this Agreement.
(b)          Subject to paragraph (c) below, each of the ABL Collateral Agent
and other ABL Secured Parties agrees that, without the prior written consent of
the LC Collateral Agent and each LC Collateral Agent, no ABL Security Document
to which the ABL Collateral Agent or ABL Secured Parties are party may be
amended, supplemented or otherwise modified or entered into to the extent such
amendment, supplement or modification or the terms of any new ABL Security
Document would be prohibited by or inconsistent with any of the terms of this
Agreement.
(c)          In the event that any Senior Collateral Agent or Senior Secured
Obligations Secured Parties enter into any amendment, waiver or consent in
respect of or replace any of the Senior Secured Obligations Collateral Documents
for the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, such Senior Secured Obligations Collateral
Document or changing in any manner the rights of such Senior Collateral Agent,
such Senior Secured Obligations Secured Parties, the Grantors thereunder
(including the release of any Liens in the applicable Senior Secured Obligations
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Comparable Junior Priority Collateral Document
without the consent of any Junior Collateral Agent or any Junior Secured
Obligations Secured Party and without any action by any Junior Collateral Agent,
any Junior Secured Obligations Secured Party, the Parent or any other Grantor;
provided, however, that (A) such amendment, waiver or consent does not
materially adversely affect the rights of the applicable Junior Secured
Obligations Secured Parties or the interests of the applicable Junior Secured
Obligations Secured Parties in the applicable Junior Secured Obligations
Collateral and not the Senior Collateral Agent or the Senior Secured Obligations
Secured Parties, as the case may be, that have a security interest in the
affected collateral in a like or similar manner, and (B) written notice of such
amendment, waiver or consent shall have been given by the Parent to the
Applicable Junior Collateral Agent.
(d)          Notwithstanding anything to the contrary contained herein, the LC
Collateral Agent and other LC Secured Parties and the ABL Collateral Agent and
other ABL Secured Parties hereby agree that they will not amend or otherwise
modify the provisions of the LC Documents or the ABL Documents related to the
Refinancing or payment of any Obligations (including ordinary course payments)
in a manner that makes them more restrictive to Grantors or otherwise prohibits
or restricts a Refinancing or payment permitted under the LC Documents or ABL
Documents as in effect on the date hereof. The LC Collateral Agent and other LC
Secured Parties hereby agree that they will not amend or otherwise modify
Section 8.09 of the LC Credit Agreement, the definition of “Liquidity,” any of
the terms or definitions used to calculate compliance with Section 8.09 of the
LC Credit Agreement, or the effect of any breach of Section 8.09 of the LC
Credit Agreement.
SECTION 2.12          Possessory Collateral Agent as Gratuitous Bailee for
Perfection.
(a)          Each Possessory Collateral Agent agrees to hold the Possessory
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee for, or, as applicable, on trust
for, the benefit of each Secured Party and any assignee solely for the purpose
of perfecting the security interest granted in such Possessory Collateral
pursuant to the ABL Security Documents or the LC Security Documents, subject to
the terms and conditions of this Section 2.12.  To the extent any Possessory
Collateral is possessed by or is under the control of a Collateral Agent (either
directly or through its agents or bailees) other than the Applicable Possessory
Collateral Agent, such Collateral Agent shall deliver such Possessory Collateral
to (or shall cause such Possessory Collateral to be delivered to) the Applicable
Possessory Collateral Agent and shall take all actions reasonably requested in
writing by the Applicable Possessory Collateral Agent to cause the Applicable
Possessory Collateral Agent to have possession or control of same.  Pending such
delivery to the Applicable Possessory Collateral Agent, each other Collateral
Agent agrees to hold any Possessory Collateral as gratuitous bailee, or, as
applicable, on trust for, for the benefit of each other Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable ABL Security
Documents or LC Security Documents, in each case subject to the terms and
conditions of this Section 2.12.
(b)          The duties or responsibilities of each Possessory Collateral Agent
and each other Collateral Agent under this Section 2.12 shall be limited solely
to holding the Possessory Collateral as gratuitous bailee, or, as applicable, on
trust for, for the benefit of each Secured Party for purposes of perfecting the
security interest held by the Secured Parties therein.
(c)          Upon the Discharge of all LC Obligations, the LC Collateral Agent
shall deliver to the ABL Collateral Agent, to the extent that it is legally
permitted to do so, the remaining Possessory Collateral (if any) held by it,
together with any necessary endorsements (or otherwise allow the ABL Collateral
Agent to obtain control of such Possessory Collateral) or as a court of
competent jurisdiction may otherwise direct. The Grantors shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify the Possessory Collateral Agent for loss or damage suffered by
the Possessory Collateral Agent as a result of such transfer except for loss or
damage suffered by the Possessory Collateral Agent as a result of its own
willful misconduct, gross negligence or bad faith.  No LC Collateral Agent shall
be obligated to follow instructions from the ABL Collateral Agent in
contravention of this Agreement.
(d)          Upon the Discharge of all ABL Obligations, the ABL Collateral Agent
shall deliver to the LC Collateral Agent, to the extent that it is legally
permitted to do so, the remaining Possessory Collateral (if any) held by it,
together with any necessary endorsements (or otherwise allow the LC Collateral
Agent to obtain control of such Possessory Collateral) or as a court of
competent jurisdiction may otherwise direct. The Grantors shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify the Possessory Collateral Agent for loss or damage suffered by
the Possessory Collateral Agent as a result of such transfer except for loss or
damage suffered by the Possessory Collateral Agent as a result of its own
willful misconduct, gross negligence or bad faith.  The ABL Collateral Agent
shall not be obligated to follow instructions from any LC Collateral Agent in
contravention of this Agreement.
SECTION 2.13          Control Agreements. The ABL Collateral Agent hereby agrees
to act as collateral agent of the LC Secured Parties under each control
agreement solely for the purpose of perfecting the Lien of the LC Secured
Parties in the deposit accounts and securities accounts subject to such control
agreements by control. The LC Collateral Agent, on behalf of the LC Secured
Parties, hereby appoints the ABL Collateral Agent to act as its collateral agent
under each such control agreement, as applicable. The duties or responsibilities
of the ABL Collateral Agent under this Section 2.13 shall be limited solely to
acting as agent for the benefit of each LC Secured Party for purposes of
perfecting the security interest held by the Secured Parties in the deposit
accounts and securities accounts subject to such control agreements by control,
in each case prior to the Discharge of all ABL Obligations
SECTION 2.14          Rights under Permits and Licenses. The LC Collateral Agent
agrees that if the ABL Collateral Agent shall require rights available under any
permit or license controlled by the LC Collateral Agent (as certified to the LC
Collateral Agent by the ABL Collateral Agent, upon which the LC Collateral Agent
may rely) in order to realize on any ABL Priority Collateral, the LC Collateral
Agent shall (subject to the terms of the LC Documents, including the LC
Collateral Agent’s rights to indemnification thereunder) take all such actions
as shall be available to it (at the sole expense of the Grantors), consistent
with applicable law and reasonably requested by the ABL Collateral Agent in
writing, to make such rights available to the ABL Collateral Agent, subject to
the Liens held by the LC Collateral Agent for the benefit of the LC Secured
Parties.  The ABL Collateral Agent agrees that if the LC Collateral Agent shall
require rights available under any permit or license controlled by the ABL
Collateral Agent (as certified to the ABL Collateral Agent by the LC Collateral
Agent, upon which the ABL Collateral Agent may rely) in order to realize on any
LC Priority Collateral, the ABL Collateral Agent shall (subject to the terms of
the ABL Documents, including such ABL Collateral Agent’s rights to
indemnification thereunder) take all such actions as shall be available to it
(at the sole expense of the Grantors), consistent with applicable law and
reasonably requested by the LC Collateral Agent in writing, to make such rights
available to the LC Collateral Agent, subject to the Liens held by the ABL
Collateral Agent for the benefit of the ABL Secured Parties.
ARTICLE III

Existence and Amounts of Liens and Obligations
Whenever a Representative shall be required, in connection with the exercise of
its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Senior Secured Obligations (or the existence of any
commitment to extend credit that would constitute Senior Secured Obligations) or
Junior Secured Obligations, or the Collateral subject to any such Lien, it may,
acting reasonably, request that such information be furnished to it in writing
by the other Representatives and shall be entitled to make such determination on
the basis of the information so furnished; provided, however, that, if a
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Representative shall be entitled to make any such
determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of the Parent.
Each Representative may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to the Parent or any of its
subsidiaries, any Secured Party or any other Person as a result of such
determination.
ARTICLE IV

Consent of Grantors
Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the ABL Security Documents, the LC Security Documents or
the Foreign Collateral Documents will in no way be diminished or otherwise
affected by such provisions or arrangements.
ARTICLE V

Representations and Warranties
SECTION 5.01          Representations and Warranties of Each Party.  Each party
hereto represents and warrants to the other parties hereto as follows:
(a)          Such party is duly organized or incorporated (as the case may be),
validly existing and, if applicable, in good standing (or the equivalent status
under the laws of any foreign jurisdiction) under the laws of the jurisdiction
of its organization or incorporation (as the case may be) and has all requisite
power and authority to enter into and perform its obligations under this
Agreement.
(b)          This Agreement has been duly executed and delivered by such party.
(c)          The execution, delivery and performance by such party of this
Agreement (i) do not require any consent or approval of, registration or filing
with or any other action by any governmental authority, (ii) will not violate
any applicable law or regulation or any order of any governmental authority and
(iii) will not violate the charter, by-laws or other organizational documents of
such party.
SECTION 5.02          Representations and Warranties of Each Representative. 
Each Collateral Agent and Representative represents and warrants to the other
parties hereto that it is authorized under the ABL Credit Agreement or the LC
Obligations Credit Agreement, as applicable, to enter into this Agreement.
ARTICLE VI

Collateral Agency for Foreign Collateral
SECTION 6.01          Appointment of Foreign Collateral Agent.  It is
acknowledged that, in certain jurisdictions outside of the United State of
America, applicable law prevents both the ABL Collateral Agent and the LC
Collateral Agent from obtaining liens on the Collateral. In such circumstances,
solely for Foreign Collateral, the parties hereto agree that (i) WF is hereby
appointed as Foreign Collateral Agent and sub-agent for the Collateral Agents
and (ii) notwithstanding anything to the contrary contained herein, Foreign
Collateral Agent is permitted to hold Liens on such Foreign Collateral on trust
for the Secured Parties notwithstanding the inability of any other Collateral
Agent to hold similar Liens. In recognition of the foregoing, each other
Collateral Agent hereby irrevocably appoints WF to act as the “collateral agent”
under any Foreign Collateral Documents, and each other Collateral Agent hereby
irrevocably appoints and authorizes WF to act as the agent of such Secured Party
for purposes of acquiring, holding and enforcing any and all Liens on Foreign
Collateral granted by any of the Grantors to secure any of the ABL Obligations
or LC Obligations, together with such powers and discretion as are reasonably
incidental thereto (including, without limitation, to enter into additional
Foreign Collateral Documents or supplements to existing Foreign Collateral
Documents on behalf of the Secured Parties).  In this connection, the Foreign
Collateral Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Foreign Collateral Agent pursuant to this
Article VI for purposes of holding or enforcing any Lien on the Foreign
Collateral (or any portion thereof) granted under the Foreign Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Foreign Collateral Agent, shall be entitled to the benefits of all
provisions of this Agreement, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under this agreement and the
Foreign Collateral Documents as if set forth in full herein with respect
thereto. It is understood and agreed that the use of the term “agent” herein or
in any other Foreign Collateral Documents (or any other similar term) with
reference to the Foreign Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
SECTION 6.02          Rights as a Secured Party.  The Person serving as the
Foreign Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Secured Party as any other Secured Party and may exercise the same
as though it were not the Foreign Collateral Agent and the term “Secured Party”
or “Secured Parties” (or, as applicable, ABL Secured Party or LC Secured Party)
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Foreign Collateral Agent hereunder
in its individual capacity.  Such Person and its affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Grantor or any Grantor’s Subsidiary or other affiliate thereof as if such
Person were not the Foreign Collateral Agent hereunder and without any duty to
account therefor to the Secured Parties.
SECTION 6.03          Exculpatory Provisions.
(a)          The Foreign Collateral Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Foreign
Collateral Documents to which Foreign Collateral Agent is a party, and its
duties hereunder and thereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Foreign Collateral Agent:
(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a default or Event of Default under the ABL Documents or
LC Documents has occurred and is continuing;
(ii)          shall not have any duty to take any discretionary action or
exercise any discretionary powers (though it hereby is authorized to take such
actions in its Permitted Discretion), except discretionary rights and powers
expressly contemplated hereby or by the Foreign Collateral Documents that the
Foreign Collateral Agent is required to exercise as directed in writing by the
Controlling Parties; provided that the Foreign Collateral Agent shall not be
required to take any action that, in its good faith, based upon the advice of
counsel or upon the written opinion of its counsel, may expose the Foreign
Collateral Agent to liability or that is contrary to any Foreign Collateral
Document or applicable law, including, for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property in
violation of any Debtor Relief Law; and
(iii)          shall not, except as expressly set forth herein and in the
Foreign Collateral Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Grantors or any of
their Subsidiaries or affiliates that is communicated to or obtained by the
Person serving as the Foreign Collateral Agent or any of its affiliates in any
capacity.
(b)          The Foreign Collateral Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the
Controlling Parties or (ii) in the absence of its own willful misconduct, gross
negligence or bad faith as determined by a court of competent jurisdiction by
final nonappealable judgment.  The Foreign Collateral Agent shall be deemed not
to have knowledge of any default or Event of Default under the ABL Documents or
LC Documents unless and until notice describing such default or Event of Default
is given to the Foreign Collateral Agent by the Grantors, LC Collateral Agent,
or ABL Collateral Agent.
(c)          The Foreign Collateral Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Foreign
Collateral Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any default or Event of Default or (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Foreign Collateral Document or any other agreement, instrument or document.
SECTION 6.04          Reliance by the Foreign Collateral Agent.  The Foreign
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Foreign Collateral Agent also may rely
upon any statement made to it orally or by telephone and reasonably believed by
it to have been made by the proper Person, and shall not incur any liability for
relying thereon.  The Foreign Collateral Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the written
advice of any such counsel, accountants or experts.
SECTION 6.05          Delegation of Duties.
(a)          The Foreign Collateral Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any Foreign Collateral
Document by or through any one or more sub-agents appointed by the Foreign
Collateral Agent.  The Foreign Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article VI shall apply to any such sub-agent and to the Related Parties of the
Foreign Collateral Agent and any such sub-agent, and shall apply to their
respective activities in connection with the Foreign Collateral.  The Foreign
Collateral Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Foreign Collateral
Agent acted with willful misconduct, gross negligence or bad faith in the
selection of such sub agents.
(b)          Should any instrument in writing from any Grantor be required by
any sub-agent appointed by the Foreign Collateral Agent to more fully or
certainly vest in and confirm to such sub-agent such rights, powers, privileges
and duties, such Grantor shall execute, acknowledge and deliver any and all such
instruments promptly upon request by the Foreign Collateral Agent.  If any such
sub-agent, or successor thereto, shall resign or be removed, all rights, powers,
privileges and duties of such sub-agent, to the extent permitted by law, shall
automatically vest in and be exercised by the Foreign Collateral Agent until the
appointment of a new sub-agent. All references in this Agreement or in any other
Foreign Collateral Document to any Lien or Foreign Collateral Document granted
or delivered in favour of the Foreign Collateral Agent shall include any Lien or
Foreign Collateral Document granted to any sub-agent of the Foreign Collateral
Agent
SECTION 6.06          Resignation of Foreign Collateral Agent.
(a)          The Foreign Collateral Agent may at any time give notice of its
resignation to the Representatives and the Grantors.  Upon receipt of any such
notice of resignation, the Secured Parties, acting through their Collateral
Agents, shall have the right (provided no Event of Default has occurred and is
continuing under any LC Document or ABL Document at the time of such
resignation) to appoint a successor, which shall be the ABL Collateral Agent
(unless the ABL Collateral Agent is also WF) or as jointly designated by ABL
Collateral Agent and LC Collateral Agent. If no such successor shall have been
so appointed in accordance with the preceding sentence and shall have accepted
such appointment within 30 days after the retiring Foreign Collateral Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Representatives) (the “Resignation Effective Date”), then the retiring Foreign
Collateral Agent may (but shall not be obligated to), on behalf of the Secured
Parties, appoint a successor Foreign Collateral Agent meeting the qualifications
set forth above.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)          With effect from the Resignation Effective Date, (1) the retiring
Foreign Collateral Agent shall be discharged from its duties and obligations
hereunder and under the other Foreign Collateral Documents (except that in the
case of any collateral security held by the Foreign Collateral Agent on behalf
of the Secured Parties under any of the Foreign Collateral Documents, the
retiring Foreign Collateral Agent shall continue to hold such collateral
security until such time as a successor Foreign Collateral Agent is appointed
but in any event, no more than sixty (60) days following the Resignation
Effective Date) and (2) except for any indemnity payments owed to the retiring
Foreign Collateral Agent, all payments, communications and determinations
provided to be made by, to or through the Foreign Collateral Agent shall instead
be made by or to each Representative directly, until such time, if any, the
relevant Collateral Agents appoint a successor Foreign Collateral Agent as
provided for above.  Upon the acceptance of a successor’s appointment as Foreign
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Foreign
Collateral Agent (other than any rights to indemnity payments owed to the
retiring Foreign Collateral Agent), and the retiring Foreign Collateral Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Foreign Collateral Documents.  After the retiring Foreign Collateral
Agent’s resignation or removal hereunder and under the other Foreign Collateral
Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Foreign Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Foreign Collateral Agent was acting as
Foreign Collateral Agent.
SECTION 6.07          Non-Reliance on Foreign Collateral Agent and Other Secured
Parties.  Each Collateral Agent acknowledges that it has, independently and
without reliance upon the Foreign Collateral Agent or any of its related parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement, the LC
Documents, and the ABL Documents, as applicable.  Each Collateral Agent also
acknowledges that it will, independently and without reliance upon the Foreign
Collateral Agent or its related parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any Foreign Collateral Document or any related agreement or any document
furnished hereunder or thereunder.
SECTION 6.08          Collateral Matters.
(a)          Each of the Collateral Agents irrevocably authorize the Foreign
Collateral Agent, at its option and in its Permitted Discretion:
(i)          to release any Lien or any other claim on any Foreign Collateral
granted to or held by the Foreign Collateral Agent, for the benefit of the
Secured Parties, under any Foreign Collateral Document (A) upon the Discharge of
the ABL Obligations and the Discharge of the LC Obligations, as applicable, in
which case such Lien shall only be released with respect to the Obligations so
Discharged; (B) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under the Foreign Collateral Documents, ABL Documents and
LC Documents or (C) if approved, authorized or ratified in writing in accordance
with Section 6.08(b).
(b)          Upon request by the Foreign Collateral Agent at any time, the
Controlling Parties will confirm in writing the Foreign Collateral Agent’s
authority to release or subordinate its interest in particular types or items of
property or take any other action necessary to administer the Foreign
Collateral.  In each case, as specified in this Section 6.08, the Foreign
Collateral Agent will, at the Grantors’ joint and several expense, execute and
deliver to the applicable Grantor such documents as such Grantor may reasonably
request to evidence the release of such item of Foreign Collateral from the
assignment and security interest granted under the Foreign Collateral Documents
or to subordinate its interest in such item, or to release such Grantor from its
obligations under the Foreign Collateral Documents, in each case in accordance
with the terms hereof and the terms of the Foreign Collateral Documents.
(c)          The Foreign Collateral Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Foreign Collateral, the existence,
priority or perfection of the Foreign Collateral Agent’s Lien thereon, or any
certificate prepared by any Grantor in connection therewith, nor shall the
Foreign Collateral Agent be responsible or liable to the Secured Parties for any
failure to monitor or maintain any portion of the Foreign Collateral.
SECTION 6.09          Discretionary Rights.  The Foreign Collateral Agent may:
(a)          assume (unless it has received actual notice to the contrary from
the Collateral Agents) that (i) no default or Event of Default  has occurred and
no Grantor is in breach of or default under its obligations under any of the
Foreign Collateral Documents, ABL Documents, or LC Documents, and (ii) any
right, power, authority or discretion vested by any Foreign Collateral
Documents, ABL Documents, or LC Documents in any person has not been exercised;
(b)          if it receives any instructions or directions to take any action in
relation to the Foreign Collateral, assume that all applicable conditions under
this Agreement, LC Documents and ABL Documents for taking that action have been
satisfied;
(c)          engage and pay for the advice or services of accountants, tax
advisers, surveyors or other professional advisers or experts and a single legal
counsel in each applicable jurisdiction (in addition to the Foreign Collateral
Agent’s general outside counsel);
(d)          without prejudice for the generality of paragraph (c) above, at any
time engage and pay for the services of a single additional counsel in each
applicable jurisdiction to act as independent counsel to the Foreign Collateral
Agent (in addition to the Foreign Collateral Agent’s general outside counsel)
(and so separate from any lawyers instructed by the other Secured Parties) if
the Foreign Collateral Agent in its reasonable opinion deems this to be
desirable and the Collateral Agent shall not be liable for any damages, costs or
losses to any person, any diminution in value or any liability whatsoever
arising as a result of its so relying on the advice or services of any
professional engaged under this Section 6.09;
(e)          [reserved];
(f)          refrain from acting in accordance with the instructions of any
Secured Party or Controlling Party (including bringing any legal action or
proceeding arising out of or in connection with the Foreign Collateral
Documents) until it has received any indemnification and/or security that it may
in its reasonable discretion require which may be greater in extent than that
contained for the benefit of any Representative in the ABL Documents or LC
Documents. Notwithstanding any provision of any ABL Documents or LC Documents to
the contrary, the Foreign Collateral Agent is not obliged to expend or risk its
own funds or otherwise incur any financial liability in the performance of its
duties, obligations or responsibilities or the exercise of any right, power,
authority or discretion if it has grounds for believing the repayment of such
funds or adequate indemnity against, or security for, such risk or liability is
not reasonably assured to it; and
(g)          during a No Controlling Party Situation, make decisions in its
Permitted Discretion, and any actions taken based on such decisions shall be
deemed to have been taken at the instruction of all Controlling Parties.
SECTION 6.10          Indemnification of Foreign Collateral Agent.
(a)          The Secured Parties (other than the LC Australian Collateral Agent)
shall jointly and severally indemnify the Foreign Collateral Agent within three
Business Days of demand, and keep the Foreign Collateral Agent indemnified
against any demands, damages, expenses, costs, losses or liabilities made
against or incurred by it in acting as Foreign Collateral Agent on behalf of the
Secured Parties under this Agreement, the Foreign Collateral Documents, the LC
Documents, or the ABL Documents (provided that any indemnification obligations
arising solely due to the instructions of a Controlling Party shall be borne
solely by the Class represented by such Controlling Party), unless the Foreign
Collateral Agent (i) has been reimbursed by a Grantor pursuant to any of the
Foreign Collateral Documents or (ii) such liabilities, losses, demands, damages,
expenses or costs are incurred by or made against the Foreign Collateral Agent
as a result of willful misconduct, gross negligence or bad faith. The Grantors
hereby jointly and severally indemnify the Secured Parties against any payment
made by them under this Section 6.10(a) and agree that any payments made by or
costs attributable to any ABL Secured Party on account of the Foreign Collateral
Agent shall be added to the ABL Obligations and any payments made by or costs
attributable to any LC Secured Party on account of the Foreign Collateral Agent
shall be added to the LC Obligations.
(b)          The Grantors covenant and agree that they shall defend and be
jointly and severally liable to reimburse and indemnify the Foreign Collateral
Agent (and its Affiliates, officers, directors, employees, attorneys and agents
(“Foreign Collateral Agent Related Persons”)) for any and all reasonable
expenses and other charges actually incurred by the Foreign Collateral Agent on
behalf of the Secured Parties in connection with the execution, delivery,
administration and enforcement of this Agreement and the Foreign Collateral
Documents (or any of them) and from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
actual reasonable expenses or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against the Foreign Collateral
Agent, in any way relating to or arising out of this Agreement, any Foreign
Collateral Document, or any other document delivered in connection herewith or
therewith or the transactions contemplated hereby or thereby, or the enforcement
of any of the terms hereof or thereof, in each case, except to the extent caused
by the Foreign Collateral Agent’s or the Foreign Collateral Agent Related
Person’s willful misconduct, gross negligence or bad faith.
(c)          The obligations under this Section 6.10 shall survive the Discharge
of the ABL Obligations, the Discharge of the LC Obligations, the resignation of
any Foreign Collateral Agent, and termination of this Agreement and all of the
Foreign Collateral Documents.
SECTION 6.11          Treatment of Proceeds of Foreign Collateral.
(a)          All amounts from time to time received or recovered by the Foreign
Collateral Agent pursuant to the terms of any Foreign Collateral Document or in
connection with the realization or enforcement of all or any part of the Foreign
Collateral (the “Foreign Recoveries”) shall be held by the Foreign Collateral
Agent in trust and applied, to the extent permitted by applicable law, in the
following order:
First, in discharging any sums owing to the Foreign Collateral Agent (in its
capacity as such), including (i) amounts owing to Foreign Collateral Agent to
indemnify Foreign Collateral Agent for claims against it or claims that, in the
reasonable discretion of Foreign Collateral Agent, may be asserted against
Foreign Collateral Agent and are subject to the indemnification provisions of
this Agreement and (ii) any deductions and withholdings (on account of taxes or
otherwise) which Foreign Collateral Agent is or may be required by any
applicable law to make from any distribution or payment made by it under this
Agreement and to pay all taxes which may be assessed against it in respect of
any of the Foreign Collateral Documents, or as a consequence of performing its
duties, or by virtue of its capacity as Foreign Collateral Agent (other than in
connection with its remuneration for performing its duties under this
Agreement); provided that any Foreign Collateral or proceeds thereof that is LC
Priority Collateral may only be applied or retained by Foreign Collateral Agent
to secure indemnification obligations or other amounts owing (or potentially
owing) by the LC Secured Parties and Foreign Collateral or proceeds thereof that
is ABL Priority Collateral may only be applied or retained by Foreign Collateral
Agent to secure indemnification obligations or other amounts owing (or
potentially owing) by the ABL Secured Parties;
Second, to the Representatives to be applied in accordance with Section 2.01(a)
hereof.
For the avoidance of doubt, following acceleration of any of the ABL Obligations
or the LC Obligations, Foreign Collateral Agent may, in its Permitted
Discretion, hold any amount of the Foreign Recoveries (subject to the proviso
set forth in subclause “first” above) in a non-interest bearing account(s) in
the name of the Foreign Collateral Agent with such financial institution as it
may select (including itself) and for so long as the Foreign Collateral Agent
shall think appropriate in its Permitted Discretion for later application as set
forth herein in respect of any sum owing to the Foreign Collateral Agent that
the Foreign Collateral Agent reasonably considers might become due or owing at
any time in the future.
SECTION 6.12          Currency Conversion. The Foreign Collateral Agent is under
no obligation to make the payments to the Secured Parties above in the same
currency as that in which the obligations and liabilities owing to the Secured
Parties are denominated. To the extent any payment from Foreign Collateral Agent
to a Representative causes a currency conversion, the provisions of the ABL
Documents or the LC Documents (as applicable, based on the Representative
receiving payment) relating to currency conversions shall apply.
SECTION 6.13          Swiss Collateral.
(a)          In relation to Foreign Collateral which is subject to a security
document governed by Swiss law, the Foreign Collateral Agent shall:
(i)          hold and administer any non-accessory Collateral
(nicht-akzessorische Sicherheit) governed by Swiss law as fiduciary
(treuhänderisch) in its own name but for the benefit of the Secured Parties; and
(ii)          hold and administer any accessory Collateral (akzessorische
Sicherheit) governed by Swiss law as direct representative (direkter
Stellvertreter) in the name and on behalf of the Secured Parties.
(b)          The Foreign Collateral Agent shall be empowered to:
(i)          exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Foreign Collateral Agent under
the relevant security documents governed by Swiss law together with such powers
and discretions as are reasonably incidental thereto;
(ii)          take such action on its behalf as may from time to time be
authorized under or in  accordance with the relevant Foreign Collateral
Documents governed by Swiss law; and
(iii)          accept, enter into and execute, as its direct representative
(direkter Stellvertreter) any pledge or other creation of any accessory security
right granted in favor of any Secured Party under Swiss law in connection with
the ABL Documents and/or the LC Documents and to agree to and execute in its
name and on its behalf as its direct representative (direkter Stellvertreter)
any amendments, confirmations and/or alterations to any security document
governed by Swiss law which creates a pledge or any other accessory security
right (akzessorische Sicherheit) including the release or confirmation of
release of such Collateral, all subject to the provisions of this Agreement.
SECTION 6.14          Scottish Collateral.
(a)          The Foreign Collateral Agent declares that it holds on trust for
the Secured Parties, on the terms contained in this Article VI: (i) the Foreign
Collateral expressed to be subject to the Liens created in favor of the Foreign
Collateral Agent as trustee for the Secured Parties by or pursuant to each
Foreign Collateral Document which is governed by or subject to the laws of
Scotland, and all proceeds of that Foreign Collateral; (ii) all obligations
expressed to be undertaken by any Grantor to pay amounts in respect of the
Obligations to the Foreign Collateral Agent as trustee for the Secured Parties
and secured by any Foreign Collateral Document which is governed by or subject
to the laws of Scotland together with all representations and warranties
expressed to be given by any Grantor or any other person in favour of the
Foreign Collateral Agent as trustee for the Secured Parties; and (iii) any other
amounts or property, whether rights, entitlements, choses in action or
otherwise, actual or contingent, which the Foreign Collateral Agent is required
by the terms of the ABL Documents or the LC Documents to hold as trustee on
trust for the Secured Parties.
(b)          Without prejudice to the other provisions of this Article VI, each
other Collateral Agent hereby irrevocably authorizes the Foreign Collateral
Agent to perform the duties, obligations and responsibilities and to exercise
the rights, powers, authorities and discretions specifically given to the
Foreign Collateral Agent as trustee for the Secured Parties under or in
connection with the ABL Documents and the LC Documents together with any other
incidental rights, powers, authorities and discretions. For the avoidance of
doubt, the Foreign Collateral Agent in its capacity as trustee for the Secured
Parties shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favor of the Foreign Collateral
Agent in this Agreement, which shall apply mutatis mutandis.
ARTICLE VII

Miscellaneous
SECTION 7.01          Legends.  Each Security Document shall (and, to the extent
already in existence, shall be amended to) include a legend, substantially
similar to the form provided below, describing this Agreement (except in the
case of any foreign jurisdiction, where such legend is not customary or where
otherwise prohibited by applicable law):
Reference is made to the Intercreditor Agreement (the “Intercreditor
Agreement”), dated as of December 13, 2019, among Wells Fargo Bank, National
Association, as ABL Collateral Agent (as defined in the Intercreditor Agreement)
for the ABL Secured Parties referred to therein; Deutsche Bank Trust Company
Americas, as LC Collateral Agent (as defined in the Intercreditor Agreement) for
the LC Facility Secured Parties referred to therein; Weatherford International
plc, a public limited company incorporated in the Republic of Ireland,
Weatherford International Ltd., a Bermuda exempted company limited by shares,
Weatherford International LLC, a Delaware limited liability company and the
other Grantors of Weatherford International plc named therein (the
“Intercreditor Agreement”).  Each [ABL Secured Party] [LC Secured Party],
through its Collateral Agent, by obtaining the benefits of this Agreement, (a)
consents to the subordination of Liens provided for in the Intercreditor
Agreement, (b) agrees that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement and (c) authorizes
and instructs the [ABL Collateral Agent] [LC Collateral Agent] to enter into the
Intercreditor Agreement as [ABL Collateral Agent ] [LC Collateral Agent] on
behalf of such Secured Party.  The foregoing provisions are intended as an
inducement to the [ABL Secured Parties] [LC Secured Parties] to extend credit to
[LC Borrowers] [ABL Borrowers] or to acquire any notes or other evidence of any
debt obligation owing from the [LC Borrowers] [ABL Borrowers] and such [ABL
Secured Parties] [LC Secured Parties] are intended third party beneficiaries of
such provisions and the provisions of the Intercreditor Agreement.
Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable ABL Security
Documents and LC Security Documents (as defined in the ABL Intercreditor
Agreement). In the event of any conflict or inconsistency between the provisions
of this Agreement and the Intercreditor Agreement, the provisions of the
Intercreditor Agreement shall control.
SECTION 7.02          Notices.  All notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:
(a)          if to the ABL Collateral Agent, to it at:
Wells Fargo Bank, National Association
14241 Dallas Parkway, Suite 1300
Dallas, TX 75254
USA
Attention: Loan Portfolio Manager
Fax: (866) 551-0750
with a copy to:
Goldberg Kohn Ltd.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
USA
Attention: Jessica L. DeBruin, Esq.
Fax: (312) 863-7857
(b)          if to the Foreign Collateral Agent, to it at:
Wells Fargo Bank, National Association
14241 Dallas Parkway, Suite 1300
Dallas, TX 75254
USA
Attention: Loan Portfolio Manager
Fax: (866) 551-0750
with a copy to:
Goldberg Kohn Ltd.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
USA
Attention: Jessica L. DeBruin, Esq.
Fax: (312) 863-7857
(c)          if to the LC Collateral Agent, to it at:
Deutsche Bank Trust Company Americas
Trust and Agency Services
60 Wall Street, 24th Floor
Mail Stop:  NYC60 - 2410
New York, NY 10005
USA
Attention: Project Finance Agency Services, Weatherford, SF0580
Fax: (646) 961-3317
(d)          if to the LC Australian Collateral Agent, to it at:
BTA Institutional Services Australia Limited
Level 2, 1 Bligh Street
Sydney NSW 2000
Australia
Attention: Global Client Services
Fax: +61 2 9260 6009
Email: BNYM_CT_Aus_RMG@bnymellon.com
(e)          if to the Grantors, to them at:
c/o Weatherford International, LLC
2000 St. James Place
Houston, TX 77056
USA
Attention: General Counsel
Telephone: (713) 836-4000
Email: LegalWeatherford@weatherford.com
with a copy to:
c/o Weatherford International, LLC
2000 St. James Place
Houston, TX 77056
USA
Attention: Treasurer
Telephone: (713) 836-7460
Email: Mark.Rothleitner@weatherford.com; Josh.Silverman@weatherford.com
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (and for this
purpose a notice to the Parent shall be deemed to be a notice to each Grantor). 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt (if a Business Day) and on the next Business Day thereafter (in
all other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 7.02 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 7.02. As agreed to in writing among the Parent, the ABL Collateral
Agent, the LC Collateral Agent, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.
SECTION 7.03          Waivers; Amendment.
(a)          No failure or delay on the part of any party hereto in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.03, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.
(b)          Subject to Sections 2.03, 2.10, 2.11, Article 6 and 7.15 hereof,
and except as set forth in Section 7.18, neither this Agreement nor any
provision hereof may be terminated, waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by each Representative,
each Collateral Agent and the Parent (for and on behalf of each of the other
Grantors).
SECTION 7.04          Parties in Interest.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, all of whom are intended to be bound by this Agreement.
SECTION 7.05          Survival of Agreement.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
SECTION 7.06          Counterparts.  This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page to this Agreement by facsimile transmission or any other
electronic means shall be as effective as delivery of a manually signed
counterpart of this Agreement.
SECTION 7.07          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.08          Governing Law; Jurisdiction; Consent to Service of
Process.
(a)          This Agreement and any claim, controversy or dispute arising under
or related to such Agreement shall be governed by, and construed in accordance
with, the law of the State of New York, without giving effect to conflict of law
provisions, other than 5-1401 and 5‑1402 of the New York General Obligations
Law.
(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction.
(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 7.08.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.02.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
SECTION 7.09          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 7.10          Headings.  Article, Section and Annex headings used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
SECTION 7.11          Conflicts.  In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the ABL
Documents and/or any of the LC Documents, the provisions of this Agreement shall
control.
SECTION 7.12          Provisions Solely to Define Relative Rights.  The
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the ABL Secured Parties and the LC Secured
Parties in relation to one another.  None of the Grantors shall have any rights
or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Sections 2.05, 2.06, 2.10,
2.11, Article V and Article VI) is intended to or will amend, waive or otherwise
modify the provisions of the ABL Documents or any LC Documents), and none of the
Grantors may rely on the terms hereof.  Nothing in this Agreement is intended to
or shall impair or relieve the obligations of the Grantors, which are absolute
and unconditional, to pay the Obligations as and when the same shall become due
and payable in accordance with their terms.  Notwithstanding anything to the
contrary herein or in any ABL Document or any LC Obligations Document, the
Grantors shall not be required to act or refrain from acting (a) pursuant to
this Agreement or any LC Obligations Document with respect to any ABL Priority
Collateral in any manner that would cause a default under any ABL Document, or
(b) pursuant to this Agreement or any ABL Document with respect to any LC
Priority Collateral in any manner that would cause a default under any LC
Obligations Document.
SECTION 7.13          Agent Capacities.  Except as expressly set forth herein,
neither the ABL Collateral Agent, nor the LC Collateral Agent (including the LC
Australian Collateral Agent), shall have (i) any duties or obligations in
respect of any of the Collateral, all of such duties and obligations, if any,
being subject to and governed by the ABL Documents and the LC Documents, as the
case may be, or (ii) any liability or responsibility for the actions or
omissions of any other Secured Party or for any other Secured Party’s compliance
with (or failure to comply with) the terms of this Agreement.  Neither the ABL
Collateral Agent, nor the LC Collateral Agent (including the LC Australian
Collateral Agent) shall have individual liability to any Person if it shall
mistakenly pay over or distribute to any Secured Party (or Grantor) any amounts
in violation of the terms of this Agreement, so long as such Person is acting in
good faith and without willful misconduct or bad faith.  Furthermore, and
notwithstanding anything to the contrary contained herein, the LC Australian
Collateral Agent shall act or refrain from acting with respect to the LC
Australian Collateral only at the direction of the LC Administrative Agent.
SECTION 7.14          Supplements.  Upon the execution by any Subsidiary of
Parent of a supplement hereto in form and substance satisfactory to the
Collateral Agents, such subsidiary shall be a party to this Agreement and shall
be bound by the provisions hereof to the same extent as each Grantor are so
bound.  The Parent shall cause any Subsidiary that becomes a Grantor to execute
and deliver such supplement.
SECTION 7.15          Collateral Agent Rights, Protections and Immunities.
In acting under or by virtue of this Agreement, the LC Collateral Agent and the
LC Australian Collateral Agent shall have the rights, protections and immunities
granted to the “Administrative Agent” and its respective sub-agents under the LC
Credit Agreement, all of which are incorporated by reference herein, mutatis
mutandis. In acting under or by virtue of this Agreement, the ABL Collateral
Agent shall have the rights, protections and immunities granted to the “Agent”
under the ABL Credit Agreement, all of which are incorporated by reference
herein, mutatis mutandis.  In acting under or by virtue of this Agreement, the
LC Australian Collateral Agent shall have the rights, protections and immunities
granted to the “LC Australian Collateral Agent” under the LC Australian Security
Trust Deed.
SECTION 7.16          Other Junior Intercreditor Agreements.
In addition, in the event that the Parent or any Subsidiary incurs any
obligations secured by a lien on any Collateral that is junior to the LC
Obligations or the ABL Obligations, then the ABL Collateral Agent and the LC
Collateral Agent shall enter into an intercreditor agreement with the agent or
trustee for the secured parties with respect to such secured obligation to
reflect the relative lien priorities of such parties with respect to the
Collateral and governing the relative rights, benefits and privileges as among
such parties in respect of the Collateral, including as to application of
proceeds of the Collateral, voting rights, control of the Collateral and waivers
with respect to the Collateral, in each case so long as such secured obligations
are permitted under, and the terms of such intercreditor agreement do not
violate or conflict with, the provisions of this Agreement or the other ABL
Documents or LC Documents, as the case may be.  Each party hereto agrees that
the ABL Secured Parties (as among themselves) and the LC Secured Parties (as
among themselves) may each enter into intercreditor agreements (or similar
arrangements) with the Applicable Senior Collateral Agent governing the rights,
benefits and privileges as among the ABL Secured Parties or the LC Secured
Parties, as the case may be, in respect of the Collateral, this Agreement and
the applicable Senior Secured Obligations Collateral Documents, as the case may
be, including as to the application of proceeds of the Collateral, voting
rights, control of the Collateral and waivers with respect to the Collateral, in
each case so long as the terms thereof do not violate or conflict with the
provisions of this Agreement or the other applicable Senior Secured Obligations
Collateral Documents, as the case may be. If any such intercreditor agreement
(or similar arrangement) is entered into, the provisions thereof shall not be
(or be construed to be) an amendment, modification or other change to this
Agreement or any other ABL Document or LC Document, and the provisions of this
Agreement and the other ABL Documents and LC Documents shall remain in full
force and effect in accordance with the terms hereof and thereof (as such
provisions may be amended, modified or otherwise supplemented from time to time
in accordance with the terms thereof, including to give effect to any
intercreditor agreement (or similar arrangement)).
SECTION 7.17          Additional Grantors.
Promptly upon request by any Collateral Agent, any Person that becomes a Grantor
after the date hereof will provide to the Collateral Agents a fully signed
acknowledgement, substantially in the form attached hereto as Exhibit B,
consenting to the provisions of this Agreement and the intercreditor
arrangements provided for herein; provided that no failure on the part of any
Collateral Agent to request or obtain such acknowledgement will in any way
diminish or impair any of the rights of the Secured Parties hereunder.
SECTION 7.18          Joinder of LC Australian Collateral Agent.
Substantially concurrently with its entry into the LC Australian Security Trust
Deed, BTA Institutional Services Australia Limited shall, without requiring the
consent of any other party hereto, join to this Agreement by executing and
delivering a joinder agreement substantially in the form attached hereto as
Exhibit C.
[Remainder of this page intentionally left blank; signatures follow.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[Signature blocks omitted]









--------------------------------------------------------------------------------

EXHIBIT A
Exhibit A – Joinder to Intercreditor Agreement



--------------------------------------------------------------------------------

JOINDER AGREEMENT
(LC Obligations)
This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of [●], is among [____], as a LC
Collateral Agent (the “New Collateral Agent”), WF, as ABL Collateral Agent,
DBTCA, as LC Collateral Agent, and Parent (on behalf of itself and its
Subsidiaries).
This Agreement is supplemental to that certain Intercreditor Agreement, dated as
of December 13, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Collateral Agent) referred to above.  This
Agreement has been entered into to record the accession of the New Collateral
Agent as LC Collateral Agent under the Intercreditor Agreement.
ARTICLE I


Definitions
SECTION 1.01          Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Intercreditor Agreement.
ARTICLE II


Accession
SECTION 2.01          The New Collateral Agent agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Intercreditor
Agreement as the LC Collateral Agent as if it had originally been party to the
Intercreditor Agreement as an LC Collateral Agent.
SECTION 2.02          The New Collateral Agent confirms that its address details
for notices pursuant to the Intercreditor Agreement are as follows: 
[_____________].
SECTION 2.03          Each party to this Agreement (other than the New
Collateral Agent) confirms the acceptance of the New Collateral Agent as the LC
Collateral Agent for purposes of the Intercreditor Agreement.
SECTION 2.04          [________] is acting in its capacity as LC Collateral
Agent solely for the Secured Parties under [_____________].
ARTICLE III


Miscellaneous
SECTION 3.01          This Agreement and any claim, controversy or dispute
arising under or related to such Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
SECTION 3.02          This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by facsimile transmission or any other electronic means shall be as
effective as delivery of a manually signed counterpart of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[INSERT SIGNATURE BLOCKS]

--------------------------------------------------------------------------------

Exhibit A-2

JOINDER AGREEMENT
(ABL Obligations)
This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of [●], is among [_____], as an
ABL Collateral Agent (the “New Collateral Agent”), WF, as ABL Collateral Agent,
DBTCA, as LC Collateral Agent, and Parent (on behalf of itself and its
Subsidiaries).
This Agreement is supplemental to that certain Intercreditor Agreement, dated as
of [____________], 20[__] (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Collateral Agent) referred to above.  This
Agreement has been entered into to record the accession of the New Collateral
Agent as ABL Collateral Agent under the Intercreditor Agreement.
ARTICLE I


Definitions
SECTION 1.01          Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Intercreditor Agreement.
ARTICLE II


Accession
SECTION 2.01          The New Collateral Agent agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Intercreditor
Agreement as the ABL Collateral Agent as if it had originally been party to the
Intercreditor Agreement as an ABL Collateral Agent.
SECTION 2.02          The New Collateral Agent confirms that its address details
for notices pursuant to the Intercreditor Agreement are as follows: 
[_____________].
SECTION 2.03          Each party to this Agreement (other than the New
Collateral Agent) confirms the acceptance of the New Collateral Agent as the ABL
Collateral Agent for purposes of the Intercreditor Agreement.
SECTION 2.04          [________] is acting in its capacity as ABL Collateral
Agent solely for the Secured Parties under [_____________].
ARTICLE III


Miscellaneous
SECTION 3.01          This Agreement and any claim, controversy or dispute
arising under or related to such Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
SECTION 3.02          This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by facsimile transmission or any other electronic means shall be as
effective as delivery of a manually signed counterpart of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[INSERT SIGNATURE BLOCKS]

--------------------------------------------------------------------------------

EXHIBIT B
Exhibit B – Grantor Acknowledgement to Intercreditor Agreement
INTERCREDITOR AGREEMENT ACKNOWLEDGMENT
1.          Acknowledgement. [______________] (“New Grantor”) acknowledges, as
of [DATE], that it has received a copy of the Intercreditor Agreement dated as
of [________], 20[__], between Wells Fargo Bank, National Association, as ABL
Collateral Agent and Foreign Collateral Agent, Deutsche Bank Trust Company
Americas as LC Collateral Agent, and Weatherford International PLC and certain
of its affiliates party thereto as Grantors (the “Intercreditor Agreement”) as
in effect on the date hereof, and consents thereto, agrees to recognize all
rights granted thereby to the ABL Collateral Agent, the other ABL Secured
Parties, the LC Collateral Agent and the other LC Secured Parties, and agrees
that it shall not do any act or perform any obligation which is not in
accordance with the agreements set forth in the Intercreditor Agreement as in
effect on the date hereof (as amended or otherwise modified in accordance with
the provisions thereof, including any necessary consents by each Grantor to the
extent required thereby). New Grantor further acknowledges and agrees that (a)
New Grantor is not a beneficiary or third party beneficiary of the Intercreditor
Agreement, (b) New Grantor has no rights under the Intercreditor Agreement, and
New Grantor may not rely on the terms of the Intercreditor Agreement, and (c)
that the obligations of the New Grantor under the ABL Security Documents, the LC
Security Documents or the Foreign Collateral Documents will in no way be
diminished or otherwise affected by the provisions or arrangements in the
Intercreditor Agreement.
2.          Notices.  The address of the New Grantor and the other Grantors for
purposes of Section 7.02 of the Intercreditor Agreement is:
[_____________]
[_____________]
[_____________]
with a copy to:
[_____________]
[_____________]
[_____________]
3.          Counterparts. This Acknowledgement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one document. Delivery of an executed signature
page to this Acknowledgement by facsimile transmission or by email as a “.pdf”
or “.tif” attachment shall be as effective as delivery of a manually signed
counterpart of this Acknowledgement.
4.          Governing Law. THIS ACKNOWLEDGEMENT AND ANY CLAIM CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THE INTERCREDITOR AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS PROVISIONS OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW. Sections
7.08 and 7.09 of the Intercreditor Agreement are hereby incorporated by
reference herein, mutatis mutandis.
5.          Credit Document. This Acknowledgement shall constitute an ABL
Document and a LC Document and as a “Loan Document” under each of the ABL Credit
Agreement and LC Credit Agreement.
6.          Miscellaneous. The ABL Collateral Agent, the other ABL Secured
Parties, the LC Collateral Agent, the other LC Secured Parties, and the Foreign
Collateral Agent are the intended beneficiaries of this Acknowledgement.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Intercreditor Agreement.
[signature page follows]





--------------------------------------------------------------------------------

EXHIBIT C
Exhibit C – Joinder Agreement (LC Australian Collateral Agent)
JOINDER AGREEMENT
(LC Australian Collateral Agent)
This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Joinder”), dated as of [●], is provided by BTA
INSTITUTIONAL SERVICES AUSTRALIA LIMITED ABN 48 002 916 396 in its capacity as
trustee of the LC Australian Security Trust (the “LC Australian Collateral
Agent”).
This Joinder is supplemental to that certain Intercreditor Agreement, dated as
of [___________], 20[__] (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among WF, DBTCA, the Parent and its Subsidiaries party thereto.  This Joinder
has been entered into to record the joinder of BTA INSTITUTIONAL SERVICES
AUSTRALIA LIMITED ABN 48 002 916 396 in its capacity as trustee of the LC
Australian Security Trust as LC Australian Collateral Agent under the
Intercreditor Agreement.
ARTICLE I


Definitions
SECTION 1.01          Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Intercreditor Agreement.
ARTICLE II


Accession
SECTION 2.01          The LC Australian Collateral Agent agrees to become, with
immediate effect, a party to and agrees to be bound by the terms of, the
Intercreditor Agreement as the LC Australian Collateral Agent as if it had
originally been party to the Intercreditor Agreement as an LC Australian
Collateral Agent.
SECTION 2.02          The LC Australian Collateral Agent confirms that its
address details for notices pursuant to the Intercreditor Agreement are as
follows:  [_____________].
ARTICLE III


Miscellaneous
SECTION 3.01          This Joinder and any claim, controversy or dispute arising
under or related to such Joinder shall be governed by, and construed in
accordance with, the law of the State of New York.
SECTION 3.02          This Joinder may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Joinder by facsimile transmission or any other electronic means shall be as
effective as delivery of a manually signed counterpart of this Joinder.
SECTION 3.03          Clause [___] (Limitation of liability of LC Australian
Collateral Agent) of the LC Australian Security Trust Deed is incorporated by
reference in this Joinder as if set out in full herein, mutatis mutandis.
[Remainder of this page intentionally left blank; signatures follow.]

--------------------------------------------------------------------------------

SCHEDULE I
Schedule I – Foreign Collateral Documents

--------------------------------------------------------------------------------

EXHIBIT H
FORM OF U.S. SECURITY AGREEMENT

--------------------------------------------------------------------------------





FORM OF
U.S. SECURITY AGREEMENT
dated as of [_________], 20[__]
among
WEATHERFORD INTERNATIONAL PLC,
WEATHERFORD INTERNATIONAL LTD.,
WEATHERFORD INTERNATIONAL, LLC,
and
the other GRANTORS from time to time party hereto,
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent




Reference is made to the Intercreditor Agreement, dated as of December 13, 2019,
among Wells Fargo Bank, National Association, as ABL Collateral Agent (as
defined in the Intercreditor Agreement) for the ABL Secured Parties referred to
therein; Deutsche Bank Trust Company Americas, as LC Collateral Agent (as
defined in the Intercreditor Agreement) for the LC Facility Secured Parties
referred to therein; Weatherford International plc, a public limited company
incorporated in the Republic of Ireland, Weatherford International Ltd., a
Bermuda exempted company, Weatherford International, LLC, a Delaware limited
liability company and the other Grantors of Weatherford International plc named
therein (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”).  Each Lender, of its
acceptance of the benefits hereof (a) consents to the subordination of Liens
provided for in the Intercreditor Agreement, (b) agrees that it will be bound
by, and will take no actions contrary to, the provisions of the Intercreditor
Agreement and (c) authorizes and instructs the LC Collateral Agent to enter into
the Intercreditor Agreement as LC Collateral Agent on behalf of such LC Lender. 
The foregoing provisions are intended as an inducement to the Lenders to extend
credit to the Borrowers (as defined below) or to acquire any notes or other
evidence of any debt obligation owing from the Borrowers and such Lenders are
intended third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.
Notwithstanding any other provision contained herein, this Security Agreement,
the Liens created hereby and the rights, remedies, duties and obligations
provided for herein are subject in all respects to the provisions of the
Intercreditor Agreement and, to the extent provided therein, the applicable ABL
Security Documents and LC Security Documents (as defined in the Intercreditor
Agreement). In the event of any conflict or inconsistency between the provisions
of this Security Agreement and the Intercreditor Agreement, subject to Section
4.6.4 hereof and any other limitation on rights of the Agent or other Secured
Party with respect to the ULC Shares hereunder, the provisions of the
Intercreditor Agreement shall control.

--------------------------------------------------------------------------------

This U.S. SECURITY AGREEMENT (as the same may be amended, restated, supplemented
or otherwise modified from time to time, this “Security Agreement”) is entered
into as of [___________], 20[__] by and among the entities listed on the
signature pages hereto (such listed entities, collectively, the “Initial
Grantors” and, together with any other Subsidiaries of Weatherford International
plc, an Irish public limited company (“WIL-Ireland”),whether now existing or
hereafter formed or acquired, that become parties to this Security Agreement
from time to time in accordance with the terms of the LC Credit Agreement
described below by executing a Security Agreement Supplement hereto in
substantially the form of Annex I, each, a “Grantor” and, collectively, the
“Grantors”), and Deutsche Bank Trust Company Americas in its capacity as
administrative agent (in such capacity, the “Agent”) for itself and on behalf
and for the benefit of the other Secured Parties (as defined below).
PRELIMINARY STATEMENTS
WIL-Ireland, Weatherford International Ltd., a Bermuda exempted company
(“WIL-Bermuda”), Weatherford International LLC, a Delaware limited liability
company (“WIL-Delaware” and together with WIL-Bermuda, the “Borrowers”), the
Agent, and the Lenders are entering into that certain LC Credit Agreement dated
as of the date hereof (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “LC Credit
Agreement”).
The Grantors are entering into this Security Agreement in order to induce the
Lenders to enter into and extend credit to the Borrowers under the LC Credit
Agreement on the terms set forth therein.
ACCORDINGLY, the Grantors and the Agent, for itself and on behalf and for the
benefit of the other Secured Parties, hereby agree as follows:


DEFINITIONS
Terms Defined in the LC Credit Agreement and the Intercreditor Agreement. All
capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to such terms in the LC Credit Agreement and the
Intercreditor Agreement.
Terms Defined in UCC. Terms defined in the UCC that are not otherwise defined in
this Security Agreement are used herein as defined in the UCC.
Definitions of Certain Terms Used Herein. As used in this Security Agreement, in
addition to the terms defined in the Preliminary Statement, the following terms
shall have the following meanings:
“Accounts” shall have the meaning set forth in Article 9 of the UCC.
 “Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
“Collateral” means, with respect to any Grantor that is organized or
incorporated in the United States, all Accounts, Chattel Paper, Commercial Tort
Claims, Deposit Accounts, Documents, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Instruments, Intellectual Property, Inventory, Investment
Property, letters of credit, Letter of Credit Rights, Pledged Deposits,
Supporting Obligations and Other Collateral, wherever located, in which any
Grantor now has or hereafter acquires any right or interest, and the proceeds
(including Stock Rights), insurance proceeds and products thereof, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto.
Notwithstanding any of the foregoing, Collateral shall not include any Excluded
Assets.
“Commercial Tort Claims” means commercial tort claims, as defined in the UCC of
any Grantor, including each commercial tort claim specifically described in
Exhibit “F”.
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC or Section 16 of
the UETA, as applicable.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Agent, executed and delivered by a Grantor, the Agent, and
the applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account), or an equivalent agreement under any
applicable foreign jurisdiction.
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (i) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (ii) all renewals of any of the
foregoing; (iii) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
and (iv) all rights corresponding to any of the foregoing throughout the world.
“Copyright Security Agreement” means each Confirmatory Grant in U.S. Copyrights
executed and delivered by any Grantor in favor of Agent in a form substantially
similar to the Trademark Security Agreement and the Patent Security Agreement.
“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.
“Determination Date” means the most recent to occur of (i) in the case of an
Initial Grantor, the date hereof or, in the case of any other Grantor, the date
such Grantor becomes a party hereto and (ii) the most recent date on which the
Borrowers deliver to the Agent a Compliance Certificate accompanied by updated
Exhibits to this Security Agreement pursuant to Section 4.11 hereof.
“Documents” shall have the meaning set forth in Article 9 of the UCC.
“Domestic Grantor” means any Grantor that is a Domestic Subsidiary.
“Equipment” shall have the meaning set forth in Article 9 of the UCC.
“Exclusive Copyright License” means an exclusive license to a U.S. registered
copyright.
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
“Farm Products” shall have the meaning set forth in Article 9 of the UCC.
“Fixtures” shall have the meaning set forth in Article 9 of the UCC.
“Foreign Grantor” means any Grantor that is not a Domestic Grantor.
“General Intangibles” shall have the meaning set forth in Article 9 of the UCC
and, in any event, includes payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses in
action, Intellectual Property, programs, programming materials, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, computer programs, information contained on computer
disks or tapes, software, literature, reports, catalogs, pension plan refunds,
pension plan refund claims, insurance premium rebates, tax refunds, and tax
refund claims, interests in a partnership or limited liability company which do
not constitute a security under Article 8 of the UCC, and any other personal
property other than Commercial Tort Claims, money, Accounts, Chattel Paper,
Deposit Accounts, Goods, Investment Property, negotiable Collateral, and oil,
gas, or other minerals before extraction.
“Goods” shall have the meaning set forth in Article 9 of the UCC.
“Industrial Designs” means (i) registered industrial designs and industrial
design applications, and also includes registered industrial designs and
industrial design applications listed in Exhibit “B”, (ii) all renewals,
divisions and any industrial design registrations issuing thereon and any and
all foreign applications corresponding thereto, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements thereof,
(iv) the right to sue for past, present and future infringements thereof; and
(v) all rights corresponding to any of the foregoing throughout the world.
“Instruments” shall have the meaning set forth in Article 9 of the UCC.
“Intercompany Instrument” means an Instrument between a Grantor, as the payee
thereunder, and WIL-Ireland or any of its Restricted Subsidiaries, as the payor
thereunder.
 “Intellectual Property” means all Patents, Trademarks, Copyrights, Licenses,
Industrial Designs and any other intellectual property.
“Inventory” shall have the meaning set forth in Article 9 of the UCC.
“Investment Property” shall have the meaning set forth in Article 9 of the UCC.
“Legal Reservations” means (i) the principle that equitable remedies are
remedies which may be granted or refused at the discretion of the court, the
principle of fairness and reasonableness, the limitation of enforcement by laws
relating to bankruptcy, insolvency, liquidation, reorganisation, court schemes,
moratoria, administration and other laws generally affecting the rights of
creditors, (ii) the time barring of claims under applicable limitation laws
including the Limitation Act 1980 and the Foreign Limitation Periods Act 1984 in
the United Kingdom, the possibility that an undertaking to assume liability for,
or to indemnify a person against, non-payment of stamp duty may be void and
defences of set-off and counterclaim, and (iii) similar principles, rights and
defences under the laws of any relevant jurisdiction.
“Letter of Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.
“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (i) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights or Trademarks, (ii) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (iii) all rights to sue for past,
present, and future breaches thereof.
“Other Collateral” means any personal property of the Grantors, not included
within the defined terms Accounts, Chattel Paper, Commercial Tort Claims,
Deposit Accounts, Documents, Equipment, Fixtures, Farm Products, General
Intangibles, Goods, Instruments, Intellectual Property, Inventory, Investment
Property, Letter of Credit Rights, Pledged Deposits and Supporting Obligations,
including, without limitation, all cash on hand, letters of credit, Stock Rights
or any other deposits (general or special, time or demand, provisional or final)
with any bank or other financial institution, it being intended that the
Collateral include all personal property of the Grantors, subject to the
exclusions or limitations contained in Article II of this Security Agreement;
provided, however, that Other Collateral shall not include any Excluded Assets.
“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (i) any and all patents and patent applications; (ii)
all inventions and improvements described and claimed therein; (iii) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (iv) all licenses of the foregoing whether as
licensee or licensor; (v) all income, royalties, damages, claims, and payments
now or hereafter due or payable under and with respect thereto, including,
without limitation, damages and payments for past and future infringements
thereof; (vii) all rights to sue for past, present, and future infringements
thereof; and (viii) all rights corresponding to any of the foregoing throughout
the world.
“Patent Security Agreement” means each Confirmatory Grant in U.S. Patents
executed and delivered by any Grantor in favor of Agent in substantially the
form of Exhibit “K”.
“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors to the extent constituting Collateral hereunder,
whether or not physically delivered to the Agent pursuant to this Security
Agreement.
“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Agent or to any Secured Party as
security for any Secured Obligations, and all rights to receive interest on said
deposits.
“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral;
provided, however, that Receivables shall not include any Excluded Assets.
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
“Securities Account” shall have the meaning set forth in Article 8 of the UCC.
“Security” shall have the meaning set forth in Article 8 of the UCC.
“Specified Deposit Account” means any Deposit Account of a Grantor other than
the Excluded Accounts.
“Specified Intellectual Property” means any Intellectual Property of one or more
Grantors (i) the book value of which exceeds $5,000,000 individually or in the
aggregate, (ii) which generates annual revenue, royalties or license fees of
greater than $5,000,000 or (iii) which, in the commercially reasonable judgment
of the Grantors, is material to the conduct of all or a material portion of the
business of WIL-Ireland and its Restricted Subsidiaries.
 “Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any Capital Stock constituting Collateral,
any right to receive Capital Stock and any right to receive earnings, in which
any Grantor now has or hereafter acquires any right, issued by an issuer of such
securities.
“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.
“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (i) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (ii) all licenses of the foregoing, whether as
licensee or licensor; (iii) all renewals of the foregoing; (iv) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (v) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (vi) all rights
corresponding to any of the foregoing throughout the world.
“Trademark Security Agreement” means each Confirmatory Grant in U.S. Trademarks
executed and delivered by any Grantor in favor of Agent in substantially the
form of Exhibit “L”.
“UETA” means the Uniform Electronic Transactions Act as in effect from time to
time in any applicable jurisdiction.
“ULC” means a Person that is an unlimited company, unlimited liability
corporation or unlimited liability company.
“ULC Laws” means the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia) and any other
present or future Laws governing ULCs.
“ULC Shares” means shares in the capital stock of, or other equity interests of,
a ULC.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II


GRANT OF SECURITY INTEREST
Each of the Grantors hereby pledges, assigns (except in the case of the ULC
Shares) and grants to the Agent, on behalf of and for the benefit of the Secured
Parties, a security interest in all of such Grantor’s right, title and interest,
whether now owned or hereafter acquired, in and to the Collateral to secure the
prompt and complete payment and performance of the Secured Obligations. For the
avoidance of doubt, the grant of a security interest herein shall not be deemed
to be an assignment of any ULC Shares or any intellectual property rights owned
by the Grantors (other than the collateral assignment pursuant hereto).
ARTICLE III


REPRESENTATIONS AND WARRANTIES
Each of the Initial Grantors represents and warrants to the Agent and the
Secured Parties, and each Grantor that becomes a party to this Security
Agreement pursuant to the execution of a Security Agreement Supplement in
substantially the form of Annex I represents and warrants (after giving effect
to supplements to each of the Exhibits hereto, with respect to such subsequent
Grantor, as attached to such Security Agreement Supplement), that:
Title, Authorization, Validity and Enforceability. Subject to Section 3.10.10,
such Grantor has good and valid rights in or the power to transfer its
respective Collateral, free and clear of all Liens except for Liens permitted
under Section 8.04 of the LC Credit Agreement, and has the corporate, unlimited
liability company, limited liability company or partnership, as applicable,
power and authority to grant to the Agent the security interest in such
Collateral pursuant hereto. The execution and delivery by such Grantor of this
Security Agreement have been duly authorized by corporate, unlimited liability
company, limited liability company, limited partnership or partnership, as
applicable, proceedings or actions, and this Security Agreement constitutes a
legal, valid and binding obligation of such Grantor and creates a security
interest which is enforceable against such Grantor in all Collateral it now owns
or hereafter acquires, except (i) as enforceability may be limited by
bankruptcy, insolvency, examinership, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting the enforcement of
creditors’ rights generally, and by general principles of equity which may limit
the right to obtain equitable remedies (regardless of whether such
enforceability is a proceeding in equity or at law), (ii) as to the
enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy, and (iii) in the case of each
Grantor incorporated in England and Wales, is subject to Legal Reservations or
the need for filings and registrations necessary to create or perfect the Liens
on the Collateral granted by each Grantor incorporated in England and Wales in
favor of the Secured Parties. When financing statements have been filed in the
appropriate offices against such Grantor in the locations listed in Exhibit “E”,
Agent shall have a perfected security interest (with the priority set forth in
the Intercreditor Agreement and subject only to Liens permitted by Section 8.04
of the LC Credit Agreement) in the Collateral of each Grantor to the extent such
security interest can be perfected by the filing of a financing statement under
the Code.
Conflicting Laws and Contracts. Neither the execution and delivery by such
Grantor of this Security Agreement, the creation and perfection of the security
interest in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof (i) will breach or violate any applicable Requirement of Law
binding on such Grantor, (ii) will result in any breach or violation of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien prohibited under the LC Credit
Agreement, upon any of its property or assets pursuant to the terms of (a) the
ABL Credit Agreement, the Exit Senior Notes or the Exit Senior Notes Indenture
or (b) any other indenture, agreement or other instrument to which such Grantor
is a party or by which any property or asset of it is bound or to which it is
subject, except for breaches, violations and defaults under clauses (i) and
(ii)(b) that collectively for the Grantors would not have a Material Adverse
Effect, or (iii) will violate any provision of such Grantor’s charter, articles
or certificate of incorporation or formation, memorandum of association,
partnership agreement, by-laws, bye-laws or operating agreement (or similar
constitutive document).
Principal Location. Such Grantor’s mailing address and the location of its place
of business (if it has only one) or its chief executive office (if it has more
than one place of business), are disclosed, as of the applicable Determination
Date, in Exhibit “A”.
Property Locations. Exhibit “A” lists, as of the applicable Determination Date,
all of such Grantor’s locations (limited, in the case of any Foreign Grantor, to
its United States locations) where Inventory and Equipment constituting
Collateral are located (other than any such location where the book value of all
Inventory and Equipment located thereon does not exceed $10,000,000). Such
Exhibit “A” shall indicate whether such locations are locations (i) owned by a
Grantor, (ii) leased by such Grantor as lessee or (iii) at which Inventory is
held in a public warehouse or is otherwise held by a bailee or on consignment by
such Grantor.
No Other Names; Etc. Within the five-year period ending as of the date such
Person becomes a Grantor hereunder, such Grantor has not conducted business
under any other name, changed its jurisdiction of organization or incorporation,
merged with or into or consolidated or amalgamated with any other Person, except
as disclosed in Exhibit “A”. The name in which such Grantor has executed this
Security Agreement (or a Security Agreement Supplement) is, as of the date such
agreement is executed and delivered, the exact name as it appears in such
Grantor’s charter or certificate of incorporation or formation (or similar
formation document), as amended, as filed with such Grantor’s jurisdiction of
organization or incorporation as of the date such Person becomes a Grantor
hereunder.
Accounts and Chattel Paper. The names of the obligors, amounts owing, due dates
and other information with respect to the Accounts and Chattel Paper owned by
such Grantor and constituting Collateral are and will be correctly stated in all
material respects in all records of such Grantor relating thereto and in all
invoices and reports with respect thereto furnished to the Agent by such Grantor
from time to time. As of the time when each Account or each item of Chattel
Paper constituting Collateral arises, such Grantor shall be deemed to have
represented and warranted that such Account or Chattel Paper, as the case may
be, and all records relating thereto, are genuine and in all respects what they
purport to be, except, in each case, as could not be reasonably expected to
result in a Material Adverse Effect.
No Financing Statements, Security Agreements. No financing statement or security
agreement describing all or any portion of the Collateral (other than a
financing statement or security agreement that has lapsed or been terminated)
naming such Grantor as debtor has been filed or is of record in any jurisdiction
except financing statements (i) naming the Agent on behalf of the Secured
Parties as the secured party and (ii) in respect of Liens permitted by Section
8.04 of the LC Credit Agreement; provided, that nothing herein shall be deemed
to constitute an agreement to subordinate any of the Liens of the Agent under
the Loan Documents to any Liens otherwise permitted under Section 8.04 of the LC
Credit Agreement or except as set forth in the Intercreditor Agreement.
Federal Employer Identification Number; State Organization Number; Jurisdiction
of Organization. Such Grantor’s federal employer identification number (if any)
is, and if such Grantor is a registered organization, such Grantor’s state of
organization, type of organization and state of organization identification
number (if any) are, as of the applicable Determination Date, listed in Exhibit
“G”.
Pledged Securities and Other Investment Property. Exhibit “D” sets forth, as of
the applicable Determination Date, a complete and accurate list of the
Instruments (other than the Intercompany Instruments), Securities and other
Investment Property constituting Collateral and delivered to the Agent. Each
Grantor is the direct and beneficial owner of each Instrument, Security and
other type of Investment Property listed in Exhibit “D” as being owned by it,
free and clear of any Liens, except for the security interest granted to the
Agent for the benefit of the Secured Parties hereunder or as permitted by
Section 8.04 of the LC Credit Agreement. Each Grantor further represents and
warrants that (i) all Pledged Collateral owned by it constituting Capital Stock
has been (to the extent such concepts are relevant with respect to such Pledged
Collateral) duly authorized and validly issued, are fully paid and
non-assessable and constitute, as of the applicable Determination Date, the
percentage of the issued and outstanding shares of stock (or other Capital
Stock) of the respective issuers thereof indicated in Exhibit “D” hereto and
(ii) all such Pledged Collateral held by a securities intermediary (including in
a Securities Account) is covered by a Control Agreement among such Grantor, the
securities intermediary and the Agent pursuant to which the Agent has Control to
the extent required by Section 4.5.  In addition, each Grantor hereby represents
and warrants  that (i) no partnership agreement or operating agreement (or
similar constitutive document) with respect to Pledged Collateral in respect of
a limited liability company or partnership provides that such Pledged Collateral
constitute securities governed by Article 8 of the UCC as in effect in any
relevant jurisdiction and (ii) no Collateral constitutes “certificated
securities” within the meaning of Article 8 of the Uniform Commercial Code as in
effect in any relevant jurisdiction (such securities, “Certificated
Securities”), except as otherwise indicated on Exhibit “D”.  Each Grantor
covenants that for so long as this Security Agreement is in effect, it shall not
permit any of its Subsidiaries whose Capital Stock is Pledged Collateral (the
“Acknowledgment Parties”) (i) except as otherwise indicated on Exhibit “D”, to
cause such Capital Stock to become Certificated Securities, or (ii) except as
otherwise indicated on Exhibit “D”, for any such Subsidiaries that are limited
liability companies or partnerships, to elect that its membership interests
becomes governed by Article 8 of the Uniform Commercial Code as in effect in any
relevant jurisdiction without the consent of all pledgees of such membership
interests or the delivery of any applicable limited liability company
certificate or control agreement necessary to perfect each such pledgee's
interests in the applicable membership interests.  Each Grantor further agrees
to cause each Acknowledgment Party, other than any Acknowledgment Party that is
a ULC, to execute and deliver an acknowledgment substantially in the form of
Exhibit “M” hereto promptly upon such party becoming an Acknowledgment Party.


Intellectual Property.
3.10.1          Exhibit “B” contains a complete and accurate listing as of the
applicable Determination Date of all of the below-described Specified
Intellectual Property of each of the Grantors (limited, in the case of each
Foreign Grantor, to U.S. Specified Intellectual Property): (i) state, U.S. and
foreign trademark registrations, and applications for trademark registration,
(ii) U.S. and foreign patents and patent applications, together with all
reissuances, continuations, continuations in part, revisions, extensions, and
reexaminations thereof, (iii) U.S. and foreign copyright registrations and
applications for registration, (iv) Exclusive Copyright Licenses, (v) foreign
industrial design registrations and industrial design applications, and (vi)
domain names. All of the U.S. registrations, applications for registration or
applications for issuance of such Specified Intellectual Property are valid and
subsisting, in good standing and, subject to Section 3.10.10, are recorded or in
the process of being recorded in the name of the applicable Grantor, except as
could not be reasonably expected to result in a Material Adverse Effect.
3.10.2          Such Intellectual Property in Exhibit “B” is valid, subsisting,
unexpired (where registered) and enforceable and has not been abandoned or
adjudged invalid or unenforceable, in whole or in part, except as could not be
reasonably expected to result in a Material Adverse Effect.
3.10.3          Subject to Section 3.10.10, (i) no Person other than the
respective Grantor (or any other Grantor) has any right or interest of any kind
or nature in or to the Specified Intellectual Property owned by such Grantor,
including any right to sell, license, lease, transfer, distribute, use or
otherwise exploit such Specified Intellectual Property or any portion thereof
outside of the ordinary course of the respective Grantor’s business, except as
could not be reasonably expected to result in a Material Adverse Effect and (ii)
each Grantor has good, marketable and exclusive title to, and the valid and
enforceable power and right to sell, license, transfer, distribute, use and
otherwise exploit, its Specified Intellectual Property, except as could not be
reasonably expected to result in a Material Adverse Effect.
3.10.4          Each Grantor has taken or caused to be taken steps so that none
of its Specified Intellectual Property, the value of which to the Grantors are
contingent upon maintenance of the confidentiality thereof, have been disclosed
by such Grantor to any Person other than any Affiliate owners thereof and
employees, contractors, customers, representatives and agents of the Grantors or
such Affiliate owners who are parties to customary confidentiality and
nondisclosure agreements with the Grantors or such Affiliate owners, as
applicable.
3.10.5          To each Grantor’s knowledge, no Person has violated, infringed
upon or breached, or is currently violating, infringing upon or breaching, any
of the rights of the Grantors to the Specified Intellectual Property or has
breached or is breaching any duty or obligation owed to the Grantors in respect
of the Specified Intellectual Property except where those breaches, individually
or in the aggregate, could not be reasonably expected to result in a Material
Adverse Effect.
3.10.6          No settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by any Grantor or to which any
Grantor is bound that adversely affects its rights to own or use any Specified
Intellectual Property except as could not be reasonably expected to result in a
Material Adverse Effect, in each case individually or in the aggregate.
3.10.7          No Grantor has received any written notice that remains
outstanding challenging the validity, enforceability, or ownership of any
Specified Intellectual Property except where those challenges could not
reasonably be expected to result in a Material Adverse Effect, and to such
Grantor’s knowledge at the date hereof there are no facts upon which such a
challenge could be made.
3.10.8          Each Grantor owns directly or is entitled to use, by license or
otherwise, all Specified Intellectual Property necessary for the conduct of such
Grantor’s business, and the conduct of each Grantor’s business does not infringe
upon the Intellectual Property of any other Person, except as could not
reasonably be expected to result in a Material Adverse Effect.
3.10.9          The consummation of the transactions contemplated by the Loan
Documents will not result in the termination or material impairment of any
material Specified Intellectual Property owned by such Grantor.
3.10.10          Each party hereto acknowledges that certain Specified
Intellectual Property is owned in part by the Grantors and in part by Affiliates
of the Grantors, in each case as scheduled on Exhibit “B”.
Specified Deposit Accounts and Securities Accounts. All of such Grantor’s
Specified Deposit Accounts and Securities Accounts (limited, in the case of each
Foreign Grantor, to Specified Deposit Accounts and Securities Accounts located
in the United States) as of the applicable Determination Date are listed on
Exhibit “H”.
ARTICLE IV


COVENANTS
From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:
General.
4.1.1          Records. Each Grantor shall keep and maintain, in a manner
consistent with prudent business practices, reasonably complete, accurate and
proper books and records with respect to the Collateral owned by such Grantor.
4.1.2          Financing Statements and Other Actions; Defense of Title. Each
Grantor hereby authorizes the Agent to file, and if requested will execute and
deliver to the Agent, all financing statements describing the Collateral owned
by such Grantor and other documents and take such other actions as may from time
to time reasonably be requested by the Agent in order to maintain a perfected
security interest with the priority set forth in the Intercreditor Agreement in
and Lien on, and, if applicable, Control of, the Collateral owned by such
Grantor, subject to Liens permitted under Section 8.04 of the LC Credit
Agreement; provided that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Agent under the Loan Documents
to any Liens otherwise permitted under Section 8.04 of the LC Credit Agreement.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of Collateral that
describes such Collateral in any other manner as the Agent may reasonably
determine is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to the Agent herein, including,
without limitation, describing such property as “all assets of the debtor
whether now owned or hereafter acquired and wheresoever located, including all
accessions thereto and proceeds thereof” or an equivalent formulation. Each
Grantor will take any and all actions reasonably necessary to defend title to
the Collateral owned by such Grantor against all persons and to defend the
security interest of the Agent in such Collateral and the priority thereof
against any Lien, in each case, not expressly permitted hereunder or under the
LC Credit Agreement.
4.1.3          Change in Corporate Existence, Type or Jurisdiction of
Organization, Location, Name. Each Grantor will, except as otherwise permitted
by the LC Credit Agreement:


(i)
preserve its existence and corporate structure as in effect on the Effective
Date;


(ii)
not change its name or jurisdiction of organization or incorporation;


(iii)
not maintain its place of business (if it has only one) or its chief executive
office (if it has more than one place of business) at a location other than a
location specified in Exhibit “A”; and


(iv)
not change its taxpayer identification number (if any) or its mailing address,

unless, in each such case, such Grantor shall have given the Agent not less than
10 days’ (or such shorter period as the Agent may agree) prior written notice of
such event or occurrence.
4.1.4          Other Financing Statements. No Grantor will suffer to exist or
authorize the filing of any financing statement naming it as debtor covering all
or any portion of the Collateral owned by such Grantor, except any financing
statement authorized under Section 4.1.2 hereof or in respect of a Lien
permitted under Section 8.04 of the LC Credit Agreement. Each Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement filed
in connection herewith prior to termination of this Security Agreement in
accordance with the first sentence of Section 8.13 hereof. without the prior
written consent of the Agent, subject to such Grantor’s rights under Section
9-509(d)(2) of the UCC.
Receivables.
4.2.1          Certain Agreements on Receivables. After the occurrence and
during the continuation of an Event of Default, no Grantor will make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except as permitted by the LC Credit Agreement. Prior
to the occurrence and continuation of an Event of Default, such Grantor may, in
its sole discretion, adjust the amount of Accounts arising from the sale of
Inventory or the rendering of services in substantially accordance with its
present policies and in the ordinary course of business and as otherwise
permitted under the LC Credit Agreement.
4.2.2          Collection of Receivables. Except as otherwise provided in this
Security Agreement or as otherwise permitted under the LC Credit Agreement, each
Grantor will use commercially reasonable efforts to collect and enforce, at such
Grantor’s sole expense, all amounts due or hereafter due to such Grantor under
the Receivables owned by such Grantor.
4.2.3          Delivery of Invoices. Each Grantor will deliver to the Agent
promptly upon its request after the occurrence and during the continuance of an
Event of Default duplicate invoices with respect to each Account owned by such
Grantor and, if requested by the Agent, bearing such language of assignment as
the Agent shall reasonably specify.
4.2.4          Disclosure of Counterclaim on Receivables. After the occurrence
and during the continuation of an Event of Default if (i) any discount, credit
or agreement to make a rebate or to otherwise reduce the amount owing on a
Receivable owned by such Grantor exists or (ii) to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to a Receivable, such Grantor will disclose
such fact to the Agent in writing in connection with the inspection by the Agent
of any record of such Grantor relating to such Receivable and in connection with
any invoice or report furnished by such Grantor to the Agent relating to such
Receivable.
4.2.5          Electronic Chattel Paper. Each Grantor shall promptly notify
Agent if any amount in excess of $5,000,000, individually, or $10,000,000 in the
aggregate payable under or in connection with any electronic chattel paper or a
“transferable record” (as defined in the UETA), and shall take such action as
the Agent may reasonably request to establish the Agent’s Control of such
electronic chattel paper or transferable record. The Agent agrees with such
Grantor that the Agent will arrange, pursuant to procedures reasonably
satisfactory to the Agent and so long as such procedures will not result in the
Agent’s loss of Control, for the Grantor to make alterations to the electronic
chattel paper or transferable record permitted under Section 9-105 of the UCC or
Section 16 of the UETA for a party in Control to allow without loss of Control,
unless an Event of Default has occurred and is continuing or would occur after
taking into account any action by such Grantor with respect to such electronic
chattel paper or transferable record.
4.2.6          Account Verification. Each Grantor will, and will cause each of
its Subsidiaries to, permit Agent, in Agent's name or in the name or a nominee
of Agent, after the occurrence and during the continuation of an Event of
Default, to verify the validity, amount or any other matter relating to any
Account, by mail, telephone, facsimile transmission or other electronic means of
transmission or otherwise.  Further, at the reasonable request of Agent, each
Grantor will, and will cause each of its Subsidiaries to, send requests for
verification of Accounts or, after the occurrence and during the continuance of
an Event of Default, send notices of assignment of Accounts to Account Debtors
and other obligors.
Maintenance of Goods. Each Grantor will do all things reasonably necessary to
maintain, preserve, protect and keep the Inventory and the Equipment owned by
such Grantor and constituting Collateral in good repair, working order and
saleable condition (ordinary wear and tear excepted) and make all necessary and
proper repairs, renewals and replacements so that its business carried on in
connection therewith may be conducted in the ordinary course, consistent with
past practices, except in each case where the failure to do so, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
Instruments, Securities, Chattel Paper, Documents and Pledged Deposits. Each
Grantor will (i) deliver to the Agent immediately upon execution of this
Security Agreement the originals of all Chattel Paper and Instruments (other
than Intercompany Instruments; provided that such Intercompany Instruments shall
not be delivered to any Person which is not a Grantor, the ABL Collateral Agent
or the Agent), in each case, to the extent evidencing amounts in excess of
$5,000,000 individually, or $10,000,000 in the aggregate, and constituting
Collateral (if any then exist) and Securities constituting Collateral (to the
extent certificated); provided further that, each Grantor shall be deemed to
have complied with this requirement to the extent that the ABL Collateral Agent
has received such Chattel Paper, Instruments or Securities as bailee of the
Agent in a manner consistent with the Intercreditor Agreement; (ii) hold in
trust for the Agent upon receipt and promptly thereafter deliver to the Agent
any Chattel Paper and Instruments (other than Intercompany Instruments;
provided, that such Intercompany Instruments shall not be delivered to any
Person who is not a Grantor, the ABL Collateral Agent or the Agent), in each
case, to the extent evidencing amounts in excess of $5,000,000 individually or
$10,000,000 in the aggregate, and constituting Collateral (if any then exist)
and Securities (to the extent certificated); provided further, that, each
Grantor shall be deemed to have complied with this requirement to the extent
that the ABL Collateral Agent has received such Chattel Paper, Instruments or
Securities as bailee of the Agent in a manner consistent with the Intercreditor
Agreement; (iii) upon the designation by a Grantor of any Pledged Deposits (as
set forth in the definition thereof) as Collateral, deliver to the Agent such
Pledged Deposits which are evidenced by certificates included in the Collateral
endorsed in blank, marked with such legends and assigned as the Agent shall
reasonably specify; provided, that, each Grantor shall be deemed to have
complied with this requirement to the extent that the ABL Collateral Agent has
received such certificates as a bailee of the Agent in a manner consistent with
the Intercreditor Agreement; (iv) upon the Agent’s request, after the occurrence
and during the continuation of an Event of Default (subject to the terms of the
Intercreditor Agreement), deliver to the Agent (and thereafter hold in trust for
the Agent upon receipt and promptly deliver to the Agent) any Document
evidencing or constituting Collateral; and (v) upon the Agent’s request, deliver
to the Agent, promptly after the delivery of a Compliance Certificate, a duly
executed amendment to this Security Agreement, in the form of Exhibit “I” hereto
(the “Amendment”), pursuant to which such Grantor will specify such additional
Collateral pledged hereunder. Such Grantor hereby authorizes the Agent to attach
each Amendment to this Security Agreement and agrees that all additional
Collateral owned by it set forth in such Amendments shall be considered to be
part of the Collateral.
Uncertificated Securities and Certain Other Investment Property. Each Grantor
will, following the reasonable request of the Agent (and after the occurrence
and during the continuation of an Event of Default, will permit the Agent to)
from time to time cause the appropriate issuers (and, if held with a securities
intermediary, such securities intermediary) of uncertificated securities or
other types of Investment Property owned by such Grantor and constituting
Collateral that are not represented by certificates which are Collateral to mark
their books and records with the numbers and face amounts of all such
uncertificated securities or other types of Investment Property not represented
by certificates and all rollovers and replacements therefor to reflect the Lien
of the Agent granted pursuant to this Security Agreement. With respect to
Investment Property having a value in excess of $5,000,000 individually or
$10,000,000 in the aggregate and constituting Collateral owned by such Grantor
held with a financial intermediary (including in a Securities Account), such
Grantor shall, within 30 days following the Effective Date or such later date on
which it becomes a Grantor hereunder (in each case, or such later date as may be
agreed to by the Agent in its sole discretion), cause such financial
intermediary to enter into a Control Agreement with the Agent in form and
substance reasonably satisfactory to the Agent, in order to give the Agent
Control (subject to the terms of the Intercreditor Agreement) of such Investment
Property.
Stock and Other Ownership Interests.
4.6.1          Registration of Pledged Securities and other Investment Property.
Subject to Section 4.6.4 hereof in the case of ULC Shares, each Grantor will
permit any registrable Collateral owned by such Grantor to be registered in the
name of the Agent or its nominee at any time at the option of the Required
Lenders following the occurrence and during the continuance of an Event of
Default and without any further consent of such Grantor.
4.6.2          Exercise of Rights in Pledged Securities. Subject to Section
4.6.4 hereof in the case of ULC Shares, each Grantor will permit the Agent or
its nominee at any time after the occurrence and during the continuance of an
Event of Default, without notice, to exercise or refrain from exercising any and
all voting and other consensual rights pertaining to Pledged Collateral owned by
such Grantor or any part thereof, and to receive all dividends and interest in
respect of such Pledged Collateral.
4.6.3          ULCs. For greater certainty, the Agent shall have no right under
any circumstance to vote ULC Shares or receive dividends from any ULC until such
time as notice is given to the applicable Grantor and further steps are taken so
as to register the Agent as the holder of the applicable ULC Shares.
4.6.4          ULC Shares.  Each Grantor acknowledges that certain of the
Collateral of such Grantor may now or in the future consist of ULC Shares, and
that it is the intention of the Agent and each Grantor that neither the Agent
nor any other Secured Party should under any circumstances prior to realization
thereon be held to be a “member” or a “shareholder”, as applicable, of a ULC for
the purposes of any ULC Laws.  Therefore, notwithstanding any provision to the
contrary contained in this Security Agreement, the LC Credit Agreement or any
other Loan Document, where a Grantor is the registered owner of ULC Shares which
are Collateral of such Grantor, such Grantor shall remain the sole registered
owner of such ULC Shares until such time as such ULC Shares are effectively
transferred into the name of the Agent, any other Secured Party, or any other
Person on the books and records of the applicable ULC.  Accordingly, each
Grantor shall be entitled to receive and retain for its own account any dividend
on or other distribution, if any, with respect to such ULC Shares (except for
any dividend or distribution comprised of certificated Securities pledged of
such Grantor, which shall be delivered to the Agent to hold hereunder) and shall
have the right to vote such ULC Shares and to control the direction, management
and policies of the applicable ULC to the same extent as such Grantor would if
such ULC Shares were not pledged to the Agent pursuant hereto.  Nothing in this
Security Agreement, the LC Credit Agreement or any other Loan Document is
intended to, and nothing in this Security Agreement, the LC Credit Agreement or
any other Loan Document shall, constitute the Agent, any other Secured Party, or
any other Person other than the applicable Grantor, a member or shareholder of a
ULC for the purposes of any ULC Laws (whether listed or unlisted, registered or
beneficial), until such time as notice is given to such Grantor and further
steps are taken pursuant hereto or thereto so as to register the Agent, any
other Secured Party, or such other Person, as specified in such notice, as the
holder of the ULC Shares.  To the extent any provision hereof would have the
effect of constituting the Agent or any other Secured Party as a member or a
shareholder, as applicable, of any ULC prior to such time, such provision shall
be severed herefrom and shall be ineffective with respect to ULC Shares which
are Collateral of any Grantor without otherwise invalidating or rendering
unenforceable this Security Agreement or invalidating or rendering unenforceable
such provision insofar as it relates to Collateral of any Grantor which is not
ULC Shares.  Except upon the exercise of rights of the Agent to sell, transfer
or otherwise dispose of ULC Shares in accordance with this Security Agreement,
each Grantor shall not cause or permit, or enable a Subsidiary that is a ULC to
cause or permit, the Agent or any other Secured Party to: (i) be registered as a
shareholder or member of such Subsidiary; (ii) have any notation entered in
their favour in the share register of such Subsidiary; (iii) be held out as
shareholders or members of such Subsidiary; (iv) receive, directly or
indirectly, any dividends, property or other distributions from such Subsidiary
by reason of the Agent holding a Lien over the ULC Shares; or (v) act as a
shareholder of such Subsidiary, or exercise any rights of a shareholder
including the right to attend a meeting of shareholders of such Subsidiary or to
vote its ULC Shares.
Specified Deposit Accounts. Each Grantor will cause each bank or other financial
institution in which it maintains a Specified Deposit Account to enter into a
Control Agreement with the Agent and the ABL Collateral Agent, in form and
substance reasonably satisfactory to the Agent in order to give the Agent
Control (subject to the terms of the Intercreditor Agreement) of the Specified
Deposit Account within 60 days following the Effective Date or such later date
on which it becomes a Grantor hereunder (in each case, or such later date as may
be agreed to by the Agent in its sole discretion). In the case of deposits
maintained with Lenders, the terms of such letter shall be subject to the
provisions of the LC Credit Agreement regarding setoffs.
Letter of Credit Rights. Each Grantor will, upon the Agent’s request, cause each
issuer of a letter of credit in excess of $5,000,000 individually or in the
aggregate to consent to the assignment of proceeds of such letter of credit in
order to give the Agent Control (subject to the terms of the Intercreditor
Agreement) of the Letter of Credit Rights to such letter of credit.
Intellectual Property.
4.9.1          If, after the date hereof, any Grantor obtains rights to,
including, but not limited to filing and acceptance of a statement of use or an
amendment to allege use with the United States Patent and Trademark Office, or
applies for or seeks registration of, any new Patent, Trademark or Copyright
(limited, in the case of any Foreign Grantor, to any new U.S. Patent, Trademark
or Copyright) in addition to the Patents, Trademarks and Copyrights described in
Exhibit “B”, then to the extent the foregoing constitutes Specified Intellectual
Property, such Grantor agrees promptly and within 60 days following the date on
which financial statements are required to be delivered pursuant to Section
7.01(a) and/or Section 7.01(b) of the LC Credit Agreement, to execute and
deliver to the Agent any supplement to this Security Agreement or any other
document reasonably requested by the Agent to evidence such security interest in
a form appropriate for recording in the applicable U.S. federal office. In the
event the applicable Grantor does not comply with the above deadline, each
Grantor also hereby authorizes the Agent to (i) modify this Security Agreement
unilaterally by amending Exhibit “B” to include any future Patents, Trademarks
and/or Copyrights constituting Specified Intellectual Property of which such
Grantor is required to notify the Agent pursuant hereto and (ii) record, in
addition to and not in substitution for this Security Agreement, a duplicate
original of this Security Agreement containing in Exhibit “B” a description of
such future registrations and applications for Patents, Trademarks and/or
Copyrights constituting Specified Intellectual Property.
4.9.2          As of the applicable Determination Date, no Grantor has any
interest in, or title to, any U.S. Intellectual Property registrations or
applications, except as set forth in Exhibit “B”. As of the applicable
Determination Date, this Security Agreement is effective to create a valid and
continuing Lien on each Grantor’s interest in its Intellectual Property pledged
hereunder and, upon timely filing of the IP Short Form with respect to
Copyrights with the United States Copyright Office and filing of the IP Short
Form with respect to Patents and the IP Short Form with respect to Trademarks
with the United States Patent and Trademark Office, and the filing of
appropriate financing statements in the jurisdictions listed in Exhibit “E”
hereto, all action necessary or desirable to protect and perfect the security
interest in, to and on each Grantor’s interest in U.S. Patents, Trademarks or
Copyrights that are set forth in Exhibit “B” as of the applicable Determination
Date shall have been taken and such perfected security interest shall be
enforceable as such as against any and all creditors of and purchasers from any
Grantor.
Commercial Tort Claims. If, after the date hereof, any Grantor identifies the
existence of a Commercial Tort Claim constituting Collateral belonging to such
Grantor that has arisen in the course of such Grantor’s business in addition to
the Commercial Tort Claims described in Exhibit “F”, which are all of such
Grantor’s Commercial Tort Claims as of the Effective Date, then such Grantor
shall give the Agent prompt notice thereof, but in any event not less frequently
than quarterly. Each Grantor agrees promptly upon request by the Agent to
execute and deliver to the Agent any supplement to this Security Agreement or
any other document reasonably requested by the Agent to evidence the grant of a
security interest therein in favor of the Agent.
Updating of Exhibits to Security Agreement. The Borrowers will provide to the
Agent, concurrently with the delivery of each Compliance Certificate required by
Section 7.01(e) of the LC Credit Agreement, updated versions of the Exhibits to
this Security Agreement (provided that if there have been no changes to any such
Exhibits since the previous updating thereof required hereby, the Borrowers
shall indicate that there has been “no change” to the applicable Exhibit(s)).
Any reference to any Exhibit herein shall mean such Exhibit after giving effect
to any updates thereof by the Borrowers or such Grantor pursuant to this Section
4.11 or otherwise.
ARTICLE V


DEFAULT
Remedies.
5.1.1          Upon the occurrence and during the continuation of an Event of
Default, the Agent may, and at the direction of the Required Lenders shall,
subject to the Intercreditor Agreement, exercise any or all of the following
rights and remedies:


(i)
Subject to Section 4.6.4 hereof in the case of the ULC Shares, those rights and
remedies provided in this Security Agreement, the LC Credit Agreement or any
other Loan Document, provided that this clause (i) shall not be understood to
limit any rights or remedies available to the Agent and the Secured Parties
prior to an Event of Default.


(ii)
Subject to Section 4.6.4 hereof in the case of the ULC Shares, those rights and
remedies available to a secured party under the UCC (whether or not the UCC
applies to the affected Collateral) or under any other applicable law when a
debtor is in default under a security agreement.


(iii)
Give notice of sole control or any other instruction under any Control Agreement
or other control agreement with any securities intermediary and take any action
therein with respect to such Collateral.


(iv)
Without notice (except as specifically provided in Section 8.1 hereof or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Agent may deem commercially reasonable.


(v)
Subject to Section 4.6.4 hereof in the case of the ULC Shares, concurrently with
written notice to the applicable Grantor, transfer and register in its name or
in the name of its nominee the whole or any part of the Pledged Collateral, to
exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations,
to exercise the voting and all other rights as a holder with respect thereto, to
collect and receive all cash dividends, interest, principal and other
distributions made thereon and to otherwise act with respect to the Pledged
Collateral as though the Agent was the outright owner thereof.

5.1.2          The Agent, on behalf of the Secured Parties, shall comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
5.1.3          The Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of the Agent and the other Secured Parties, the whole
or any part of the Collateral so sold, free of any right of equity redemption,
which equity redemption the Grantor hereby expressly releases.
5.1.4          Until the Agent is able to effect a sale, lease, or other
disposition of Collateral, the Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by the Agent. The Agent may, if it so elects, seek the appointment
of a receiver or keeper to take possession of Collateral and to enforce any of
the Agent’s remedies (for the benefit of the Agent and other Secured Parties),
with respect to such appointment without prior notice or hearing as to such
appointment.
5.1.5          Notwithstanding the foregoing, neither the Agent nor any other
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.  To the extent that it lawfully may,
each Grantor hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
Agent's rights and remedies under this Security Agreement or under any other
instrument creating or evidencing any of the Secured Obligations or under which
any of the Secured Obligations is outstanding or by which any of the Secured
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, each Grantor hereby irrevocably waives the benefits
of all such laws.
5.1.6          Each Grantor recognizes that the Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with Section 5.1.1 above.
Each Grantor also acknowledges that any private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Agent shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit any Grantor or the issuer of the Pledged Collateral to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if the applicable Grantor and the
issuer would agree to do so.
Grantors’ Obligations Upon Default. Upon the written request of the Agent after
the occurrence and during the continuation of an Event of Default, subject to
the Intercreditor Agreement, each Grantor will:
5.2.1          Assembly of Collateral. Assemble and make available to the Agent
the Collateral and all books and records relating thereto at any place or places
specified in writing by the Agent.
5.2.2          Secured Party Access. Permit the Agent, by the Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral, or the
books and records relating thereto, or both, to remove all or any part of the
Collateral, or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy.
5.2.3          Prepare and file, or cause an issuer of Pledged Collateral to
prepare and file, with the SEC or any other applicable government agency,
registration statements, a prospectus and such other documentation in connection
with the Pledged Collateral as the Agent may request, all in form and substance
reasonably satisfactory to the Agent, and furnish to the Agent, or cause an
issuer of Pledged Collateral to furnish to the Agent, any information regarding
the Pledged Collateral in such detail as the Agent may specify.
5.2.4          Subject to Section 4.6.4 hereof in the case of ULC Shares, take,
or cause an issuer of Pledged Collateral to take, any and all actions necessary
to register or qualify the Pledged Collateral to enable the Agent to consummate
a public sale or other disposition of the Pledged Collateral.
License. The Agent is hereby granted a sublicenseable license or other right to
use, following the occurrence and during the continuance of an Event of Default
and, subject to the Intercreditor Agreement, without charge, each Grantor’s
Intellectual Property constituting Collateral and to access all media and
materials containing same. In addition, each Grantor hereby irrevocably agrees
that the Agent may, following the occurrence and during the continuance of an
Event of Default, subject to the Intercreditor Agreement, sell any of such
Grantor’s Inventory constituting Collateral directly to any person, including
without limitation persons who have previously purchased such Grantor’s
Inventory from such Grantor and in connection with any such sale or other
enforcement of the Agent’s rights under this Security Agreement, may sell such
Inventory which bears any trademark owned by or licensed to such Grantor and any
such Inventory that is covered by any copyright owned by or licensed to such
Grantor and the Agent may (but shall have no obligation to) finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.
Remedies Cumulative. Each right, power, and remedy of Agent or any other Secured
Party as provided for in this Security Agreement, the other Loan Documents, any
Swap Agreements or any Banking Services Agreements now or hereafter existing at
law or in equity or by statute or otherwise shall be cumulative and concurrent
and shall be in addition to every other right, power, or remedy provided for in
this Security Agreement, the other Loan Documents, any Swap Agreements or any
Banking Services Agreements now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Agent or
any other Secured Party of any one or more of such rights, powers, or remedies
shall not preclude the simultaneous or later exercise by Agent or such other
Secured Parties of any or all such other rights, powers, or remedies.
ARTICLE VI


WAIVERS, AMENDMENTS AND REMEDIES
No delay or omission of the Agent or any Secured Party to exercise any right or
remedy granted under this Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Default or Event of Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Agent and each Grantor, and then only to
the extent in such writing specifically set forth; provided, that the addition
of any Subsidiary as a Grantor hereunder by execution of a Security Agreement
Supplement in the form of Annex I (with such modifications as shall be
acceptable to the Agent) shall not require receipt of any consent from or
execution of any documentation by any other Grantor party hereto. All rights and
remedies contained in this Security Agreement or by law afforded shall be
cumulative and all shall be available to the Agent and the Secured Parties until
the Secured Obligations have been paid in full.
ARTICLE VII


PROCEEDS; COLLECTION OF RECEIVABLES
Lockboxes. Upon request of the Agent after the occurrence and during the
continuation of an Event of Default and subject to the Intercreditor Agreement,
each Grantor shall execute and deliver to the Agent irrevocable lockbox
agreements in the form provided by or otherwise reasonably acceptable to the
Agent, which agreements, if so required by the Agent, shall be accompanied by an
acknowledgment by the bank where the lockbox is located of the Lien of the Agent
granted hereunder and of irrevocable instructions to wire all amounts collected
therein to a special collateral account at the Agent.
Collection of Receivables. The Agent may at any time after the occurrence and
during the continuation of an Event of Default and subject to the Intercreditor
Agreement, by giving each Grantor written notice, elect to require that the
Receivables be paid directly to the Agent for the benefit of the Secured
Parties. In such event, subject to the Intercreditor Agreement, each Grantor
shall, and shall permit the Agent to, promptly notify the account debtors or
obligors under the Receivables owned by such Grantor of the Agent’s interest
therein and direct such account debtors or obligors to make payment of all
amounts then or thereafter due under such Receivables directly to the Agent.
Upon receipt of any such notice from the Agent, each Grantor shall thereafter
during the continuation of any Event of Default and subject to the Intercreditor
Agreement hold in trust for the Agent, on behalf of the Secured Parties, all
amounts and proceeds received by it with respect to the Receivables and Other
Collateral and immediately and at all times thereafter deliver to the Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements. The Agent shall hold
and apply funds so received as provided by the terms of Sections 7.3 and 7.4
hereof.
Special Collateral Account. Upon the occurrence and during the continuation of
an Event of Default and subject to the Intercreditor Agreement, the Agent may
require, by giving the Grantors written notice, that all cash proceeds of the
Collateral to be deposited in a special non-interest bearing cash collateral
account with the Agent and held there as security for the Secured Obligations.
No Grantor shall have any control whatsoever over such cash collateral account.
The Agent shall from time to time deposit the collected balances in such cash
collateral account into the applicable Grantor’s general operating account with
the Agent. Subject to the Intercreditor Agreement, if any Event of Default has
occurred and is continuing, the Agent may (and shall, at the direction of the
Required Lenders), from time to time, apply the collected balances in such cash
collateral account to the payment of the Secured Obligations.
Application of Proceeds. Subject to the Intercreditor Agreement, the proceeds of
the Collateral shall be applied by the Agent to payment of the Secured
Obligations of the Grantors, as provided under Sections 4.01 and 9.04 of the LC
Credit Agreement.
Swiss Limitations.
7.5.1          If and to the extent that the security granted by a Grantor
incorporated in Switzerland and/or having its registered office in Switzerland
and/or qualifying as a Swiss resident pursuant to art. 9 of the Swiss
Withholding Tax Act (the “Swiss Grantor”) under this Security Agreement secures
obligations other than obligations of one of its direct or indirect subsidiaries
(i.e. obligations of the Swiss Grantor's direct or indirect parent companies
(up-stream liabilities) or sister companies (cross-stream liabilities)) (the
“Restricted Obligations”) and that using the proceeds from the enforcement of
such security would under Swiss corporate law (inter alia, prohibiting capital
repayments or restricting profit distributions) not be permitted at such time,
then the proceeds from the enforcement of such security to be applied towards
discharging Restricted Obligations shall from time to time be limited to the
amount permitted under applicable Swiss law; provided, that such limited amount
shall at no time be less than the Swiss Grantor's distributable capital
(presently being the balance sheet profits and any reserves available for
distribution) at the time or times of enforcement for Restricted Obligations,
and further provided that such limitation (as may apply from time to time or
not) shall not (generally or definitively) affect the security granted by the
Swiss Grantor under this Security Agreement in excess thereof, but merely
postpone the time of using such proceeds from Enforcement of such security until
such times as application towards discharging the Restricted Obligations is
again permitted notwithstanding such limitation.
7.5.2          In case the Swiss Grantor who must make a payment in respect of
Restricted Obligations under this Security Agreement is obliged to withhold
Swiss Withholding Tax in respect of such payment, the Swiss Grantor shall:


(i)
procure that such payments can be made without deduction of Swiss Withholding
Tax, or with deduction of Swiss Withholding Tax at a reduced rate, by
discharging the liability to such tax by notification pursuant to applicable law
(including double tax treaties) rather than payment of the tax;


(ii)
if the notification procedure pursuant to Section 7.5.2(i) hereof does not
apply, deduct Swiss Withholding Tax at the rate of 35% (or such other rate as in
force from time to time), or if the notification procedure pursuant to Section
7.5.2(i) hereof applies for a part of the Swiss Withholding Tax only, deduct
Swiss Withholding Tax at the reduced rate resulting after the discharge of part
of such tax by notification under applicable law, from any payment made by it in
respect of Restricted Obligations and promptly pay any such taxes to the Swiss
Federal Tax Administration;


(iii)
notify the Agent that such notification, or as the case may be, deduction has
been made and provide the Agent with evidence that such a notification of the
Swiss Federal Tax Administration has been made or, as the case may be, such
taxes deducted have been paid to the Swiss Federal Tax Administration; and


(iv)
in the case of a deduction of Swiss Withholding Tax, use its best efforts to
ensure that any person other than the Agent, which is entitled to a full or
partial refund of the Swiss Withholding Tax deducted from such payment in
respect of Restricted Obligations, will, as soon as possible after such
deduction:

(A)          request a refund of the Swiss Withholding Tax under applicable law
(including tax treaties) and pay to the Agent upon receipt any amounts so
refunded; or
(B)          if the Agent or a Secured Party is entitled to a full or partial
refund of the Swiss Withholding Tax deducted from such payment and if requested
by the Agent, provide the Agent and/or the relevant Secured Party those
documents that are required by law and applicable tax treaties to be provided by
the payer of such tax in order to enable the Agent and/or the relevant Secured
Party to prepare a claim for refund of Swiss Withholding Tax.
7.5.3          If the Swiss Grantor is obliged to withhold Swiss Withholding Tax
in accordance with Section 7.5.1 hereof, the Agent shall be entitled to further
request payment as per this Section 7.5 and other indemnity granted to it under
this Security Agreement and apply proceeds therefrom against the Restricted
Obligations up to an amount which is equal to that amount which would have been
obtained if no withholding of Swiss Withholding Tax were required, whereby such
further payments shall always be limited to the maximum amount of the freely
distributable capital of the Swiss Grantor as set out in Section 7.5.1 hereof.
In case the proceeds irrevocably received by the Agent and the Secured Parties
pursuant to Section 7.5.2(iv) hereof and this paragraph (additional
enforcements) have the effect that the proceeds received by the Agent and the
Secured Parties exceed the Secured Obligations, then the Agent or the relevant
Secured Party shall return such overcompensation to the Swiss Grantor.
7.5.4          If and to the extent requested by the Agent and if and to the
extent this is from time to time required under Swiss law (restricting profit
distributions), in order to allow the Agent (and the Secured Parties) to obtain
a maximum benefit under this Security Agreement, the Swiss Grantor shall
promptly implement the following:


(i)
the preparation of an up-to-date audited balance sheet of the Swiss Grantor;


(ii)
the confirmation of the auditors of the Swiss Grantor that the relevant amount
represents the maximum of freely distributable profits;


(iii)
the prompt convening of a meeting of the shareholders of the Swiss Grantor which
will approve the (resulting) profit distribution;


(iv)
if the enforcement of any Restricted Obligations would be limited as a result of
any matter referred to in this Section 7.5, the Swiss Grantor shall, to the
extent permitted by applicable law, (a) write up or realise any of its assets
shown in its balance sheet with a book value that is significantly lower than
the market value of the assets, in case of realisation, however, only if such
assets are not necessary for the Swiss Grantor’s business (nicht
betriebsnotwendig) and/or (b) reduce its share capital to the extent permitted
by applicable law; and


(v)
all such other measures reasonably necessary and/or to promptly procure the
fulfilment of all prerequisites reasonably necessary to allow the Swiss Grantor
and relevant parent company to promptly make the payments and perform the
obligations agreed hereunder from time to time with a minimum of limitations.

7.6.          Norwegian Limitations.
7.6.1          The Norwegian Financial Agreements Act shall not apply to this
Security Agreement, except as required by § 2 of the Financial Agreements Act
(if applicable). The liability of each Grantor incorporated in Norway in its
capacity as Grantor (each a “Norwegian Grantor”)  shall be limited to USD
$240,000,000, plus any interest, default interest, commissions, charges, fees
and expenses due under any Secured Obligation. Notwithstanding any other
provision of this Security Agreement to the contrary, the obligations and
liabilities of any Norwegian Grantor under this Security Agreement shall be
limited by such mandatory provisions of sections 8-7 and/or 8-10 of the
Norwegian Limited Liability Companies Act of 13 June 1997 (the “Act”) regarding
restrictions on a Norwegian limited liability company’s ability to grant
guarantees, loans, security or other financial assistance. The obligations of
the Norwegian Grantors shall only be limited to the extent this is required from
time to time, and the Norwegian Grantors shall be liable to the fullest extent
permitted by the Act as amended from time to time.  To the extent permitted by
applicable law, if a payment under this Security Agreement by a Norwegian
Grantor has been made in contravention of the limitations contained in this
Section 7.6.1, the Secured Parties shall not be liable for any damages in
relation thereto, and the maximum amount repayable by the Secured Parties as a
consequence of such contravention shall be the amount received from that
Norwegian Grantor.
7.6.2          The Norwegian Grantors' Collateral is limited to such Norwegian
Grantors' Patents being held and registered in the United States, and does not
extend to any Collateral held or registered outside the jurisdiction of the
United States.
7.6.3          Each Norwegian Grantor and the Agent hereby confirms and
acknowledges that each representation and warranty made by the Norwegian
Grantors under Article III, each covenant made under Article IV and each
provision under Articles VII and VIII are made subject to Section 8.23, and that
any failure to comply with any of the Sections under such Articles does not
constitute a breach of any such provisions or Event of Default to the extent
that failure to comply is by reason of Norwegian law.
ARTICLE VIII


GENERAL PROVISIONS
Notice of Disposition of Collateral; Condition of Collateral. Each Grantor
hereby waives notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made. To the extent such notice may not be waived under applicable law,
any notice made shall be deemed reasonable if sent to the Grantors, addressed as
set forth in Article IX, at least 10 days prior to (i) the date of any such
public sale or (ii) the time after which any such private sale or other
disposition may be made. To the maximum extent permitted by applicable law, each
Grantor waives all claims, damages, and demands against the Agent or any other
Secured Party arising out of the repossession, retention or sale of the
Collateral, except such as arise solely out of the gross negligence or willful
misconduct of the Agent or such other Secured Party, or its or their agents,
employees, officers, nominees or other representatives, as finally determined by
a court of competent jurisdiction. To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Agent or any other Secured
Party, any valuation, stay, appraisal, extension, moratorium, redemption or
similar laws and any and all rights or defenses it may have as a surety now or
hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Security Agreement, or
otherwise. Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.
Limitation on Agent’s and other Secured Parties’ Duty with Respect to the
Collateral. The Agent shall have no obligation to clean-up or otherwise prepare
the Collateral for sale. The Agent and each other Secured Party shall use
reasonable care with respect to the Collateral in its possession or under its
control (or in the possession or under the care of any agent, employee, officer,
nominee or other representative of the Agent or such other Secured Party).
Neither the Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Agent to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is commercially reasonable for the Agent (i) to
fail to incur expenses deemed significant by the Agent to prepare Collateral for
disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against account
debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
account debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 8.2 is to provide
non-exhaustive indications of what actions or omissions by the Agent would be
commercially reasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Agent that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section 8.2.
Compromises and Collection of Collateral. Each Grantor and the Agent recognize
that setoffs, counterclaims, defenses and other claims may be asserted by
obligors with respect to certain of the Receivables, that certain of the
Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees, subject to
applicable bankruptcy laws, that the Agent may at any time and from time to
time, if an Event of Default has occurred and is continuing, and subject to the
Intercreditor Agreement, compromise with the obligor on any Receivable, accept
in full payment of any Receivable such amount as the Agent in its sole
discretion shall determine or abandon any Receivable, and any such action by the
Agent shall be commercially reasonable so long as the Agent acts in good faith
based on information known to it at the time it takes any such action.
Secured Party Performance of Grantor’s Obligations. Without having any
obligation to do so, the Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay in this Security Agreement and fails to so
perform or pay and such Grantor shall reimburse the Agent for any reasonable and
documented amounts paid by the Agent pursuant to this Section 8.4. Each
Grantor’s obligation to reimburse the Agent pursuant to the preceding sentence
shall be a Secured Obligation payable on demand.
Authorization for Secured Party to Take Certain Action. Each Grantor irrevocably
authorizes the Agent at any time and from time to time in the sole discretion of
the Agent and appoints the Agent as its attorney in fact (i) to execute on
behalf of such Grantor as debtor and to file financing statements necessary or
desirable in the Agent’s sole discretion to perfect and to maintain the
perfection and priority of the Agent’s security interest in the Collateral, (ii)
to indorse and collect any cash proceeds of the Collateral, (iii) to file a
carbon, photographic or other reproduction of this Security Agreement or any
financing statement with respect to the Collateral as a financing statement and
to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Agent’s security interest in the Collateral,
(iv) to contact and enter into one or more agreements with the issuers of
uncertificated securities which are Collateral owned by such Grantor and which
are Securities or with financial intermediaries holding other Investment
Property which is Collateral as may be necessary or advisable to give the Agent
Control (subject to the Intercreditor Agreement) over such Securities or other
Investment Property, (v) solely to the extent an Event of Default has occurred
and is continuing, to enforce payment of the Instruments, Accounts and
Receivables constituting Collateral in the name of the Agent or such Grantor,
(vi) solely to the extent an Event of Default has occurred and is continuing, to
apply the proceeds of any Collateral received by the Agent to the Secured
Obligations as provided in Article VII and (vii) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens as
are specifically permitted hereunder or under any other Loan Document), and each
Grantor agrees to reimburse the Agent on demand for any reasonable and
documented payment made or any reasonable and documented expense incurred by the
Agent in connection therewith; provided, that this authorization shall not
relieve any Grantor of any of its obligations under this Security Agreement or
under the LC Credit Agreement.
Specific Performance of Certain Covenants. Each Grantor acknowledges and agrees
that a breach of any of the covenants contained in Section 5.2, or in Article
VII hereof will cause irreparable injury to the Agent and the other Secured
Parties, that the Agent and the other Secured Parties have no adequate remedy at
law in respect of such breaches and therefore agrees, without limiting the right
of the Agent or the other Secured Parties to seek and obtain specific
performance of other obligations of the Grantors contained in this Security
Agreement, that the covenants of the Grantors contained in the Sections referred
to in this Section 8.6 shall be specifically enforceable against the Grantors.
Use and Possession of Certain Premises. Upon the occurrence and during the
continuation of an Event of Default, subject to the Intercreditor Agreement, the
Agent shall be entitled to occupy and use any premises owned or leased by the
Grantors where any of the Collateral or any records relating to the Collateral
are located until the Secured Obligations are paid or the Collateral is removed
therefrom, whichever first occurs, without any obligation to pay any Grantor for
such use and occupancy, subject to Section 8.2 hereof all respects.
Reinstatement. This Security Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.
Benefit of Agreement. The terms and provisions of this Security Agreement shall
be binding upon and inure to the benefit of the Grantors, the Agent and the
Secured Parties and their respective successors and assigns (including all
persons who become bound as a debtor to this Security Agreement); provided that
the Grantors shall not have the right to assign their rights or delegate their
obligations under this Security Agreement or any interest herein, except as
permitted under the LC Credit Agreement. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Agent, for the benefit of the Agent and
the other Secured Parties, hereunder.
Survival of Representations. All representations and warranties of the Grantors
contained in this Security Agreement shall survive the execution and delivery of
this Security Agreement.
Taxes and Expenses. To the extent required by Section 4.02 of the LC Credit
Agreement, any Other Taxes payable or ruled payable by a Governmental Authority
in respect of this Security Agreement shall be paid by the applicable Grantor.
The Grantors shall reimburse the Agent for any and all of its reasonable
out-of-pocket expenses (including reasonable external legal, auditors’ and
accountants’ fees) if and to the extent the Borrowers are required to reimburse
such amounts under Section 11.03 of the LC Credit Agreement. Any and all costs
and expenses incurred by the Grantors in the performance of actions required
pursuant to the terms hereof shall be borne solely by the Grantors.
Headings. The title of and section headings in this Security Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the terms and provisions of this Security Agreement.
Termination. This Security Agreement shall continue in effect (notwithstanding
the fact that from time to time there may be no Secured Obligations outstanding)
until Payment in Full. Notwithstanding the foregoing, the obligations of any
individual Grantor under this Security Agreement shall automatically terminate
to the extent provided in and in accordance with Section 11.23 of the LC Credit
Agreement.
Entire Agreement. This Security Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.
Governing Law; Jurisdiction; Waiver of Jury Trial.
8.15.1          THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
8.15.2          Each Grantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Security Agreement or any other Loan Document (other than any Security Agreement
governed by Norwegian law), or for recognition or enforcement of any judgment,
and each Grantor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
Each party hereto agrees that a final, non-appealable judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Security Agreement or any other Loan Document shall (including
this Section 8.15) affect any right that any Secured Party may otherwise have to
bring any suit, action or proceeding relating to this Security Agreement or any
other Loan Document against any Grantor or its properties in the courts of any
jurisdiction.
8.15.3          Each Grantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Security Agreement or any other
Loan Document in any court referred to in Section 8.15.2. Each Grantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
8.15.4          Each party to this Security Agreement irrevocably consents to
service of process in the manner provided for notices in Article IX of this
Security Agreement other than by facsimile. Nothing in this Security Agreement
or any other Loan Document will affect the right of any party to this Security
Agreement to serve process in any other manner permitted by law. Notwithstanding
any other provision of this Security Agreement, each Foreign Grantor hereby
irrevocably designates CT Corporation System, 28 Liberty Street, New York, New
York 10005, as the designee, appointee and agent of such Foreign Grantor to
receive, for and on behalf of such Foreign Grantor, service of process in the
State of New York in any suit, action or proceeding arising out of or relating
to this Security Agreement or any other Loan Document.
8.15.5          Each Grantor agrees that any suit, action or proceeding brought
by any Grantor or any of their respective Subsidiaries relating to this Security
Agreement or any other Loan Document (other than any Security Agreement governed
by Norwegian law) against the Agent, any other Secured Party or any of their
respective Affiliates shall be brought in the United States District Court for
the Southern District of New York (or the state courts sitting in the Borough of
Manhattan in the event the Southern District of New York lacks subject matter
jurisdiction), and any appellate court from any thereof, unless no such court
shall accept jurisdiction.
8.15.6          The Agent hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the United States District Court
for the Southern District of New York (or the state courts sitting in the
Borough of Manhattan in the event the Southern District of New York lacks
subject matter jurisdiction), and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Security Agreement
or any other Loan Document (other than any Security Agreement governed by
Norwegian law), or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final, non-appealable judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
8.15.7          The Agent hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.15.2. The Agent hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
8.15.8          To the extent that any Grantor has or hereafter may acquire any
immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Grantor hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents.
8.15.9          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Indemnity. Each Grantor hereby agrees, jointly with the other Grantors and
severally, to indemnify the Agent and the Secured Parties in accordance with
Section 11.04 of the LC Credit Agreement, mutatis mutandis.
Severability. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, not permissible, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, not permissible,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.
Counterparts. This Security Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Security Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Security
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the UETA.
Intercreditor Agreement. Notwithstanding anything herein to the contrary, the
Lien and security interest granted to the Agent pursuant to or in connection
with this Security Agreement, and the exercise of any right or remedy by the
Agent hereunder are subject to the provisions of the Intercreditor Agreement. In
the event of any conflict between the terms of the Intercreditor Agreement and
this Security Agreement, subject to Section 4.6.4 hereof and any other
limitation on rights of the Agent or other Secured Party with respect to ULC
Shares hereunder, the terms of the Intercreditor Agreement shall control. For so
long as the Intercreditor Agreement remains in effect, the delivery of any
Collateral to the ABL Collateral Agent as required by the Intercreditor
Agreement shall satisfy any delivery requirement with respect to such Collateral
hereunder.
Loan Document. This Security Agreement constitutes a Loan Document for all
purposes under the LC Credit Agreement and all other Loan Documents.
Further Assurances. Each Grantor shall, execute and deliver, or cause to be
executed and delivered, to the Agent such documents, agreements, instruments,
forms and notices and will take or cause to be taken such further actions
(including the filing and recording of financing statements and other documents
serving notices of assignment and such other actions or deliveries of the type
required by Section 5.01 of the LC Credit Agreement, as applicable), which may
be required by law or which the Agent may, from time to time, reasonably request
to carry out the terms and conditions of this Security Agreement and to ensure
perfection and priority of the Liens created or intended to be created hereby,
all at the expense of the Grantors.
Swiss Security Limitation.          If and to the extent the Collateral is
subject to any Swiss Security Documents, the security interests created under
the respective Swiss Security Documents shall rank senior to the security
interests created hereunder and the provisions of the respective Swiss Security
Documents shall prevail.


8.23.          Norwegian Security Limitation. If and to the extent the
Collateral is subject to any Collateral Documents governed by the law of Norway
(the “Norwegian Security Documents”), the security interests created under the
respective Norwegian security documents shall rank senior to the security
interests created hereunder and the provisions of the respective Norwegian
Security Documents shall prevail.
Foreign Grantors.          Notwithstanding anything to the contrary set forth in
this Security Agreement, the parties hereto acknowledge that the representations
and warranties, covenants and obligations hereunder of any Foreign Grantor shall
apply with respect to the Collateral or, if applicable, any other assets of such
Foreign Grantor only to the extent such Collateral or other assets are
registered in a jurisdiction located in the United States or, in the case of
Capital Stock and Stock Rights pledged pursuant to this Security Agreement by a
Foreign Grantor, any such Capital Stock or Stock Rights that are issued by a
Domestic Subsidiary.


ARTICLE IX


NOTICES
Sending Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Section 11.02 of the LC
Credit Agreement with respect to the Agent at its notice address therein and,
with respect to any Grantor, in the care of Weatherford International, LLC, as
provided and at the notice address set forth in the Credit Agreement, or such
other address or telecopy number as such party may hereafter specify for such
purpose in accordance with the provisions of Section 11.02 of the LC Credit
Agreement. Any notice delivered to the Borrowers on behalf of the Grantors shall
be deemed to have been delivered to all of the Grantors.
Change in Address for Notices. Each of the Grantors, the Agent and the Lenders
may change the address for service of notice upon it by a notice in writing to
the other parties.
[Signature Pages Follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Grantors and the Agent have executed this
Security Agreement as of the date first above written.


GRANTORS:


[INSERT GRANTORS]
By:_____________________________________
Name:
Title:










DEUTSCHE BANK TRUST COMPANY AMERICAS, as Agent
By:_____________________________________
Name:
Title:
By:_____________________________________
Name:
Title:

--------------------------------------------------------------------------------

[Exhibits]



--------------------------------------------------------------------------------

EXHIBIT I
FORM OF CANADIAN SECURITY AGREEMENT

--------------------------------------------------------------------------------







CANADIAN SECURITY AGREEMENT
dated as of December 13, 2019
among
WEATHERFORD CANADA LTD.
WEATHERFORD (NOVA SCOTIA) ULC,
PRECISION ENERGY SERVICES ULC,
PRECISION ENERGY INTERNATIONAL LTD.,
PRECISION ENERGY SERVICES COLOMBIA LTD.,
and
the other GRANTORS from time to time party hereto,
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent






Reference is made to the Intercreditor Agreement, dated as of December 13, 2019,
among Wells Fargo Bank, National Association, as ABL Collateral Agent (as
defined in the Intercreditor Agreement) for the ABL Secured Parties referred to
therein; Deutsche Bank Trust Company Americas, as LC Collateral Agent (as
defined in the Intercreditor Agreement) for the LC Facility Secured Parties
referred to therein; Weatherford International plc, a public limited company
incorporated in the Republic of Ireland, Weatherford International Ltd., a
Bermuda exempted company, Weatherford International, LLC, a Delaware limited
liability company and the other Grantors of Weatherford International plc named
therein (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”).  Each Lender, of its
acceptance of the benefits hereof (a) consents to the subordination of Liens
provided for in the Intercreditor Agreement, (b) agrees that it will be bound
by, and will take no actions contrary to, the provisions of the Intercreditor
Agreement and (c) authorizes and instructs the LC Collateral Agent to enter into
the Intercreditor Agreement as LC Collateral Agent on behalf of such LC Lender. 
The foregoing provisions are intended as an inducement to the Lenders to extend
credit to the Borrowers (as defined below) or to acquire any notes or other
evidence of any debt obligation owing from the Borrowers and such Lenders are
intended third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.
Notwithstanding any other provision contained herein, this Security Agreement,
the Liens created hereby and the rights, remedies, duties and obligations
provided for herein are subject in all respects to the provisions of the
Intercreditor Agreement and, to the extent provided therein, the applicable ABL
Security Documents and LC Security Documents (as defined in the Intercreditor
Agreement). In the event of any conflict or inconsistency between the provisions
of this Security Agreement and the Intercreditor Agreement, subject to Section
4.6.4 hereof and any other limitation on rights of the Agent or other Secured
Party with respect to ULC Shares hereunder, the provisions of the Intercreditor
Agreement shall control.



--------------------------------------------------------------------------------

This CANADIAN SECURITY AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is entered into as of December 13, 2019 by and among the entities listed on the
signature pages hereto (such listed entities, collectively, the “Initial
Grantors” and, together with any other Subsidiaries of Weatherford International
plc, an Irish public limited company (“WIL-Ireland”),whether now existing or
hereafter formed or acquired, that become parties to this Security Agreement
from time to time in accordance with the terms of the LC Credit Agreement
described below by executing a Security Agreement Supplement hereto in
substantially the form of Annex I, each, a “Grantor” and, collectively, the
“Grantors”), and Deutsche Bank Trust Company Americas in its capacity as
administrative agent (in such capacity, the “Agent”) for itself and on behalf
and for the benefit of the other Secured Parties (as defined below).
PRELIMINARY STATEMENTS
WIL-Ireland, Weatherford International Ltd., a Bermuda exempted company
(“WIL-Bermuda”), Weatherford International LLC, a Delaware limited liability
company (“WIL-Delaware” and together with WIL-Bermuda, the “Borrowers”), the
Agent, and the Lenders are entering into that certain LC Credit Agreement dated
as of the date hereof (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “LC Credit
Agreement”).
The Grantors are entering into this Security Agreement in order to induce the
Lenders to enter into and extend credit to the Borrowers under the LC Credit
Agreement on the terms set forth therein.
ACCORDINGLY, the Grantors and the Agent, for itself and on behalf and for the
benefit of the other Secured Parties, hereby agree as follows:
ARTICLE I


DEFINITIONS
Terms Defined in the LC Credit Agreement and the Intercreditor Agreement. All
capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to such terms in the LC Credit Agreement and the
Intercreditor Agreement.
Terms Defined in PPSA. Terms defined in the PPSA that are not otherwise defined
in this Security Agreement are used herein as defined in the PPSA; provided that
in any event, the following terms shall have the meanings assigned to them in
the PPSA: “Accessions”, “Account”, “Chattel Paper”, “Certificated Security”,
“Consumer Goods”, “Document of Title”, “Equipment”, “financing statement”,
“financing change statement”, “Futures Account”, “Futures Contract”, “Futures
Intermediary”, “Goods”, “Instrument”, “Inventory”, “Investment Property”,
“Money”, “Proceeds”, “Securities Account”, “Securities Intermediary”,
“Security”, “Security Certificate”, “Security Entitlement”, “serial number
goods” and “Uncertificated Security”.
1.3.          Terms Defined in STA. As used in this Security Agreement, the
words “Control”, “Entitlement Holder”, “Entitlement Order”, “Issuer” and
“Financial Asset” have the meaning given to the terms “control”, “entitlement
holder”, “entitlement order”, “issuer” and “financial asset”, respectively, in
the STA.
Definitions of Certain Terms Used Herein. As used in this Security Agreement, in
addition to the terms defined above and in the Preliminary Statement, the
following terms shall have the following meanings:
“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
“Collateral” means, with respect to any Grantor, all Accounts, Chattel Paper,
Deposit Accounts, Documents of Title, Equipment, Fixtures, Goods, Instruments,
Intangibles, Intellectual Property, Inventory, Investment Property, letters of
credit, Letter of Credit Rights, Pledged Deposits, Supporting Obligations, and
Other Collateral, wherever located, in which any Grantor now has or hereafter
acquires any right or interest, and the proceeds (including Stock Rights),
insurance proceeds and products thereof, together with all books and records,
customer lists, credit files, computer files, programs, printouts and other
computer materials and records related thereto. Notwithstanding any of the
foregoing, Collateral shall not include (a) any Excluded Assets, (b) any
Consumer Goods, or (c) the last day of any real property lease or any agreement
to lease real property, to which such Grantor is now or becomes a party as
lessee, provided that any such last day shall be held in trust by such Grantor
and, on the exercise by the Agent of its rights and remedies hereunder, shall be
assigned by the Grantor as directed by the Agent.
“Contracts” means, with respect to any Grantor, all contracts and agreements to
which such Grantor is at any time a party or pursuant to which such Grantor has
at any time acquired rights, and includes (i) all rights of such Grantor to
receive money due and to become due to it in connection with a contract or
agreement, (ii) all rights of such Grantor to damages arising out of, or for
breach or default with respect to, a contract or agreement, and (iii) all rights
of such Grantor to perform and exercise all remedies in connection with a
contract or agreement.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Agent, executed and delivered by a Grantor, the Agent, and
the applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account), or an equivalent agreement under any
applicable foreign jurisdiction.
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
and (e) all rights corresponding to any of the foregoing throughout the world.
“Copyright Security Agreement” means each Confirmatory Grant in U.S. Copyrights
executed and delivered by any Grantor in favor of Agent in a form substantially
similar to the Trademark Security Agreement and the Patent Security Agreement.
“Deposit Account” means a demand, time, savings, passbook, or similar account
maintained with a financial institution, including any sub-account relating
thereto, and all cash, funds, cheques, notes and instruments from time to time
on deposit in any such account or sub-account.
“Determination Date” means the most recent to occur of (a) in the case of an
Initial Grantor, the date hereof or, in the case of any other Grantor, the date
such Grantor becomes a party hereto and (b) the most recent date on which the
Borrowers deliver to the Agent a Compliance Certificate accompanied by updated
Exhibits to this Security Agreement pursuant to Section 4.11 hereof.
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
“Fixtures” means goods that have become so related to particular real property
that an interest in them arises under real property law.
“Industrial Designs” means (a) registered industrial designs and industrial
design applications, and also includes registered industrial designs and
industrial design applications listed in Exhibit “B”, (b) all renewals,
divisions and any industrial design registrations issuing thereon and any and
all foreign applications corresponding thereto, (c) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements thereof, (d)
the right to sue for past, present and future infringements thereof, and (e) all
of each Grantor’s rights corresponding thereto throughout the world.
“Intangibles” shall have the meaning set forth in the PPSA and, in any event,
includes payment intangibles, contract rights, rights to payment, rights arising
under common law, statutes, or regulations, choses in action, Intellectual
Property, programs, programming materials, blueprints, drawings, purchase
orders, customer lists, monies due or recoverable from pension funds, route
lists, computer programs, information contained on computer disks or tapes,
software, literature, reports, catalogs, pension plan refunds, pension plan
refund claims, insurance premium rebates, tax refunds, and tax refund claims,
interests in a partnership or limited liability company which do not constitute
a security under the STA, and any other personal property other than Money,
Accounts, Chattel Paper, Deposit Accounts, Goods, Investment Property,
negotiable Collateral, and oil, gas, or other minerals before extraction.
“Intellectual Property” means all Patents, Trademarks, Copyrights, Industrial
Designs and any other intellectual property.
“Intercompany Instrument” means an Instrument between a Grantor, as the payee
thereunder, and WIL-Ireland or any of its Restricted Subsidiaries, as the payor
thereunder.
“Letter of Credit Rights” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance, but does not include the right of a
beneficiary to demand payment or performance under a letter of credit.
“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, Trademarks or Industrial
Designs, (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future breaches thereof, and (c)
all rights to sue for past, present, and future breaches thereof.
“Other Collateral” means any personal property of the Grantors, not included
within the defined terms Accounts, Chattel Paper, Deposit Accounts, Documents of
Title, Equipment, Fixtures, Goods, Instruments, Intangibles, Intellectual
Property, Inventory, Investment Property, Letter of Credit Rights, Pledged
Deposits and Supporting Obligations, including, without limitation, all cash on
hand, letters of credit, Stock Rights or any other deposits (general or special,
time or demand, provisional or final) with any bank or other financial
institution, it being intended that the Collateral include all personal property
of the Grantors, subject to the exclusions or limitations contained in Article
II of this Security Agreement; provided, however, that Other Collateral shall
not include any Excluded Assets.
“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all licenses of the foregoing whether as licensee or licensor;
(e) all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future infringements thereof; (f) all rights to sue
for past, present, and future infringements thereof; and (g) all rights
corresponding to any of the foregoing throughout the world.
“Patent Security Agreement” means each Confirmatory Grant in U.S. Patents
executed and delivered by any Grantor in favor of Agent in substantially the
form of Exhibit “J”.
“Permits” means all permits, licences, waivers, exemptions, consents,
certificates, authorizations, approvals, franchises, rights-of-way, easements
and entitlements of any Grantor that such Grantor has, requires or is required
to have, to own, possess or operate any of its property or to operate and carry
on any part of its business.
“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors to the extent constituting Collateral hereunder,
whether or not physically delivered to the Agent pursuant to this Security
Agreement.
“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Agent or to any Secured Party as
security for any Secured Obligations, and all rights to receive interest on said
deposits.
“PPSA” means the Personal Property Security Act as in effect from time to time
in the Province of Alberta and includes all regulations from time to time made
under such legislation; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any Lien on any Collateral is governed by
the personal property security legislation or uniform commercial code as in
effect in a jurisdiction other than Alberta, “PPSA” means such legislation as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“Receivables” means the Accounts, Chattel Paper, Documents of Title, Investment
Property, Instruments or Pledged Deposits, and any other rights or claims to
receive money which are Intangibles or which are otherwise included as
Collateral; provided, however, that Receivables shall not include any Excluded
Assets.
“Receiver” means a receiver, a manager or a receiver and manager.
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
“Secured Obligations” has the meaning ascribed thereto in the LC Credit
Agreement.
“Secured Parties” has the meaning ascribed thereto in the LC Credit Agreement.
“Specified Deposit Account” means any Deposit Account of a Grantor other than
the  Excluded Accounts.
“Specified Intellectual Property” means any Intellectual Property of one or more
Grantors (a) the book value of which exceeds $5,000,000 individually or in the
aggregate, (b) which generates annual revenue, royalties or license fees of
greater than $5,000,000 or (c) which, in the commercially reasonable judgment of
the Grantors, is material to the conduct of all or a material portion of the
business of WIL-Ireland and its Restricted Subsidiaries.
“STA” means the Securities Transfer Act of the Province of Alberta, as such
legislation may be amended, renamed or replaced from time to time, and includes
all regulations from time to time made under such legislation.
“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any Capital Stock constituting Collateral,
any right to receive Capital Stock and any right to receive earnings, in which
any Grantor now has or hereafter acquires any right, issued by an issuer of such
securities.
“Supporting Obligation” means any Letter-of-Credit Right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper, Document
of Title, Intangible, Instrument or Investment Property.
“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
“Trademark Security Agreement” means each Confirmatory Grant in U.S. Trademarks
executed and delivered by any Grantor in favor of Agent in substantially the
form of Exhibit “K”.
“ULC” means a Person that is an unlimited company, unlimited liability
corporation or unlimited liability company.
“ULC Laws” means the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia) and any other
present or future Laws governing ULCs.
“ULC Shares” means shares in the capital stock of, or other equity interests of,
a ULC.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II


GRANT OF SECURITY INTEREST
Each of the Grantors hereby pledges, mortgages, charges, assigns (except in the
case of ULC Shares) and grants to the Agent, on behalf of and for the benefit of
the Secured Parties, a security interest in all of such Grantor’s present and
future property and undertaking including, without limitation, its right, title
and interest, whether now owned or hereafter acquired, in and to the Collateral
to secure the prompt and complete payment and performance of its Secured
Obligations. For the avoidance of doubt, the grant of a security interest herein
shall not be deemed to be an assignment of any ULC Shares or any intellectual
property rights owned by the Grantors (other than, in respect of any
intellectual property rights owned by the Grantors, the collateral assignment
pursuant hereto).  If the grant of security hereunder with respect to any
Contract, Intellectual Property right or Permit would result in the termination
or breach of such Contract, Intellectual Property right or Permit, or is
otherwise prohibited or ineffective (whether by the terms thereof or under
applicable law), then such Contract, Intellectual Property right or Permit shall
not be subject to the Liens created hereby, but shall be held in trust by the
applicable Grantor for the benefit of the Agent (for its own benefit and for the
benefit of the other Secured Parties) and, subject to Section 4.6.4 hereof in
the case of ULC Shares, on the exercise by the Agent of its rights or remedies
hereunder following a Default, shall be assigned by such Grantor as directed by
the Agent; provided that (a) the security interest created hereby shall
automatically attach to such Contract, Intellectual Property right or Permit, or
applicable portion thereof, immediately at such time as the condition causing
such termination or breach is remedied, and (b) if a term of the Contract that
prohibits or restricts the grant of the security interests in the whole of an
Account or Chattel Paper forming part of the Collateral is unenforceable against
the Agent under applicable law, then the exclusion from the Collateral set out
above shall not apply to such Account or Chattel Paper.
ARTICLE III


REPRESENTATIONS AND WARRANTIES
Each of the Initial Grantors represents and warrants to the Agent and the
Secured Parties, and each Grantor that becomes a party to this Security
Agreement pursuant to the execution of a Security Agreement Supplement in
substantially the form of Annex I represents and warrants (after giving effect
to supplements to each of the Exhibits hereto, with respect to such subsequent
Grantor, as attached to such Security Agreement Supplement), that:
Title, Authorization, Validity and Enforceability. Subject to Section 3.11.10,
such Grantor has good and valid rights in or the power to transfer its
respective Collateral, free and clear of all Liens except for Liens permitted
under Section 8.04 of the LC Credit Agreement, and has the corporate, unlimited
liability company, limited liability company or partnership, as applicable,
power and authority to grant to the Agent the security interest in such
Collateral pursuant hereto. The execution and delivery by such Grantor of this
Security Agreement have been duly authorized by corporate, unlimited liability
company, limited liability company, limited partnership or partnership, as
applicable, proceedings or actions, and this Security Agreement constitutes a
legal, valid and binding obligation of such Grantor and creates a security
interest which is enforceable against such Grantor in all Collateral it now owns
or hereafter acquires, except (a) as enforceability may be limited by
bankruptcy, insolvency, examinership, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting the enforcement of
creditors’ rights generally, and by general principles of equity which may limit
the right to obtain equitable remedies (regardless of whether such
enforceability is a proceeding in equity or at law) and (b) as to the
enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy. When financing statements have been
filed in the appropriate offices against such Grantor in the locations listed in
Exhibit “E”, the Agent shall have a perfected security interest (with the
priority set forth in the Intercreditor Agreement and subject only to Liens
permitted by Section 8.04 of the LC Credit Agreement) in the Collateral of each
Grantor to the extent such security interest can be perfected by the filing of a
financing statement under the PPSA. Each Grantor confirms that value has been
given by the Secured Parties to such Grantor, that such Grantor has rights in,
or the power to transfer rights in, its Collateral existing as of the date of
this Security Agreement or the date of any Security Agreement Supplement, as
applicable, and that such Grantor and the Agent have not agreed to postpone the
time for attachment of any security interest created by this Security Agreement
to any of the Collateral of such Grantor.
Conflicting Laws and Contracts. Neither the execution and delivery by such
Grantor of this Security Agreement, the creation and perfection of the security
interest in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof (a) will breach or violate any applicable Requirement of Law
binding on such Grantor, (b) will result in any breach or violation of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien prohibited under the LC Credit
Agreement, upon any of its property or assets pursuant to the terms of (i) the
ABL Credit Agreement, the Exit Senior Notes or the Exit Senior Notes Indenture
or (ii) any other indenture, agreement or other instrument to which such Grantor
is a party or by which any property or asset of it is bound or to which it is
subject, except for breaches, violations and defaults under clauses (a) and
(b)(ii) that collectively for the Grantors would not have a Material Adverse
Effect, or (c) will violate any provision of such Grantor’s charter, articles or
certificate of incorporation or formation, memorandum of association,
partnership agreement, by-laws or operating agreement (or similar constitutive
document).
Principal Location. Such Grantor’s mailing address and the location of its place
of business (if it has only one) or its chief executive office (if it has more
than one place of business), are disclosed, as of the applicable Determination
Date, in Exhibit “A”.
Property Locations. Exhibit “A” lists, as of the applicable Determination Date,
all of such Grantor’s locations where Inventory and Equipment constituting
Collateral are located (other than any such location where the book value of all
Inventory and Equipment located thereon does not exceed $10,000,000). Such
Exhibit “A” shall indicate whether such locations are locations (i) owned by a
Grantor, (ii) leased by such Grantor as lessee or (iii) at which Inventory is
held in a public warehouse or is otherwise held by a bailee or on consignment by
such Grantor.
No Other Names; Etc. Within the five-year period ending as of the date such
Person becomes a Grantor hereunder, such Grantor has not conducted business
under any other name, changed its jurisdiction of organization or incorporation,
merged with or into or consolidated or amalgamated with any other Person, except
as disclosed in Exhibit “A”. The name in which such Grantor has executed this
Security Agreement (or a Security Agreement Supplement) is, as of the date such
agreement is executed and delivered, the exact name as it appears in such
Grantor’s charter or certificate of incorporation or formation (or similar
formation document), as amended, as filed with such Grantor’s jurisdiction of
organization or incorporation as of the date such Person becomes a Grantor
hereunder.
Accounts and Chattel Paper. The names of the obligors, amounts owing, due dates
and other information with respect to the Accounts and Chattel Paper owned by
such Grantor and constituting Collateral are and will be correctly stated in all
material respects in all records of such Grantor relating thereto and in all
invoices and reports with respect thereto furnished to the Agent by such Grantor
from time to time. As of the time when each Account or each item of Chattel
Paper constituting Collateral arises, such Grantor shall be deemed to have
represented and warranted that such Account or Chattel Paper, as the case may
be, and all records relating thereto, are genuine and in all respects what they
purport to be, except, in each case, as could not be reasonably expected to
result in a Material Adverse Effect.
No Financing Statements, Security Agreements. No financing statement or security
agreement describing all or any portion of the Collateral (other than a
financing statement or security agreement that has lapsed or been terminated)
naming such Grantor as debtor has been filed or is of record in any jurisdiction
except financing statements (i) naming the Agent on behalf of the Secured
Parties as the secured party and (ii) in respect of Liens permitted by Section
8.04 of the LC Credit Agreement; provided, that nothing herein shall be deemed
to constitute an agreement to subordinate any of the Liens of the Agent under
the Loan Documents to any Liens otherwise permitted under Section 8.04 of the LC
Credit Agreement or except as set forth in the Intercreditor Agreement.
3.8.          Serial Number Goods.  None of the Collateral owned by such Grantor
constitutes serial number goods except for those identified in Part A of Exhibit
“B”.
Organization Number; Jurisdiction of Organization. Such Grantor’s jurisdiction
of organization, type of organization and organization identification number (if
any) are, as of the applicable Determination Date, listed in Exhibit “G”.
Pledged Securities and Other Investment Property. Exhibit “D” sets forth, as of
the applicable Determination Date, a complete and accurate list of the
Instruments (other than Intercompany Instruments), Securities and other
Investment Property constituting Collateral and delivered to the Agent. Each
Grantor is the direct and beneficial owner of each Instrument, Security and
other type of Investment Property listed in Exhibit “D” as being owned by it,
free and clear of any Liens, except for the security interest granted to the
Agent for the benefit of the Secured Parties hereunder or as permitted by
Section 8.04 of the LC Credit Agreement. Each Grantor further represents and
warrants that (i) all Pledged Collateral owned by it constituting Capital Stock
has been (to the extent such concepts are relevant with respect to such Pledged
Collateral) duly authorized and validly issued, are fully paid and, except in
the case of ULC Shares, non-assessable and constitute, as of the applicable
Determination Date, the percentage of the issued and outstanding shares of stock
(or other Capital Stock) of the respective issuers thereof indicated in Exhibit
“D” hereto and (ii) all such Pledged Collateral held by a Securities
Intermediary (including in a Securities Account) is covered by a Control
Agreement among such Grantor, the securities intermediary and the Agent pursuant
to which the Agent has Control to the extent required by Section 4.5.  In
addition, each Grantor hereby represents and warrants that (x) no partnership
agreement or operating agreement (or similar constitutive document) with respect
to Pledged Collateral in respect of a limited liability company or partnership
provides that such Pledged Collateral constitute securities governed by the STA
as in effect in any relevant jurisdiction and (y) no Collateral constitutes
Certificated Securities, except as otherwise indicated on Exhibit “D”.  Each
Grantor covenants that for so long as this Security Agreement is in effect, it
shall not permit any of its Subsidiaries whose Capital Stock is Pledged
Collateral (the “Acknowledgment Parties”) (I) except as otherwise indicated on
Exhibit “D”, to cause such Capital Stock to become Certificated Securities, or
(II) except as otherwise indicated on Exhibit “D”, for any such Subsidiaries
that are limited liability companies or partnerships, to elect that its
membership interests constitute securities governed by the STA as in effect in
any relevant jurisdiction without the consent of all pledgees of such membership
interests or the delivery of any applicable limited liability company
certificate or control agreement necessary to perfect each such pledgee's
interests in the applicable membership interests.  Each Grantor further agrees
to cause each Acknowledgment Party, other than any Acknowledgment Party that is
a ULC, to execute and deliver an acknowledgment substantially in the form of
Exhibit “L” hereto promptly upon such party becoming an Acknowledgment Party.
Intellectual Property.
3.11.1          Exhibit “B” contains a complete and accurate listing as of the
applicable Determination Date of all of the below-described Specified
Intellectual Property of each of the Grantors: (i) state, provincial, U.S.,
Canadian and foreign trademark registrations, and applications for trademark
registration, (ii) U.S., Canadian and foreign patents and patent applications,
together with all reissuances, continuations, continuations in part, revisions,
extensions, and reexaminations thereof, (iii) U.S., Canadian and foreign
copyright registrations and applications for registration, (iv) Exclusive
Copyright Licenses, (v) foreign industrial design registrations and industrial
design applications, and (vi) domain names. All of the U.S. and Canadian
registrations, applications for registration or applications for issuance of
such Specified Intellectual Property are valid and subsisting, in good standing
and, subject to Section 3.11.10, are recorded or in the process of being
recorded in the name of the applicable Grantor, except as could not be
reasonably expected to result in a Material Adverse Effect.
3.11.2          Such Specific Intellectual Property in Exhibit B is valid,
subsisting, unexpired (where registered) and enforceable and has not been
abandoned or adjudged invalid or unenforceable, in whole or in part, except as
could not be reasonably expected to result in a Material Adverse Effect.
3.11.3          Subject to Section 3.11.10, (i) no Person other than the
respective Grantor (or any other Grantor) has any right or interest of any kind
or nature in or to the Specified Intellectual Property owned by such Grantor,
including any right to sell, license, lease, transfer, distribute, use or
otherwise exploit such Specified Intellectual Property or any portion thereof
outside of the ordinary course of the respective Grantor’s business, except as
could not be reasonably expected to result in a Material Adverse Effect and (ii)
each Grantor has good, marketable and exclusive title to, and the valid and
enforceable power and right to sell, license, transfer, distribute, use and
otherwise exploit, its Specified Intellectual Property, except as could not be
reasonably expected to result in a Material Adverse Effect.
3.11.4          Each Grantor has taken or caused to be taken steps so that none
of its material Specified Intellectual Property, the value of which to the
Grantors are contingent upon maintenance of the confidentiality thereof, have
been disclosed by such Grantor to any Person other than any Affiliate owners
thereof and employees, contractors, customers, representatives and agents of the
Grantors or such Affiliate owners who are parties to customary confidentiality
and nondisclosure agreements with the Grantors or such Affiliate owners, as
applicable.
3.11.5          To each Grantor’s knowledge, no Person has violated, infringed
upon or breached, or is currently violating, infringing upon or breaching, any
of the rights of the Grantors to the Specified Intellectual Property or has
breached or is breaching any duty or obligation owed to the Grantors in respect
of the Specified Intellectual Property except where those breaches, individually
or in the aggregate, could not be reasonably expected to result in a Material
Adverse Effect.
3.11.6          No settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by any Grantor or to which any
Grantor is bound that adversely affects its rights to own or use any Specified
Intellectual Property except as could not be reasonably expected to result in a
Material Adverse Effect, in each case individually or in the aggregate.
3.11.7          No Grantor has received any written notice that remains
outstanding challenging the validity, enforceability, or ownership of any
Specified Intellectual Property except where those challenges could not
reasonably be expected to result in a Material Adverse Effect, and to such
Grantor’s knowledge at the date hereof there are no facts upon which such a
challenge could be made.
3.11.8          Each Grantor owns directly or is entitled to use, by license or
otherwise, all Specified Intellectual Property necessary for the conduct of such
Grantor’s business, and the conduct of each Grantor’s business does not infringe
upon the Intellectual Property of any other Person, except as could not
reasonably be expected to result in a Material Adverse Effect.
3.11.9          The consummation of the transactions contemplated by the Loan
Documents will not result in the termination or material impairment of any
material Intellectual Property owned by such Grantor.
3.11.10          Each party hereto acknowledges that certain Specified
Intellectual Property is owned in part by the Grantors and in part by Affiliates
of the Grantors, in each case as scheduled on Exhibit “B”.
Specified Deposit Accounts and Securities Accounts. All of such Grantor’s
Specified Deposit Accounts and Securities Accounts as of the applicable
Determination Date are listed on Exhibit “H”.
3.13.          Consents and Transfer Restrictions.
3.13.1          Except for any consent that has been obtained and is in full
force and effect, no consent of any Person (including any counterparty with
respect to any Contract, any account debtor with respect to any Account, or any
Governmental Authority with respect to any Permit) is required, or is purported
to be required, for the execution, delivery, performance and enforcement of this
Security Agreement (this representation being given without reference to the
Excluded Assets) provided that the enforcement of any security interest in ULC
Shares may be subject to restrictions on transfer in the constitutive documents
governing the issuer ULC. For the purposes of complying with any transfer
restrictions contained in the organizational documents of any Subsidiary, such
Grantor hereby irrevocably consents to the transfer of such Grantor's Pledged
Collateral of such Subsidiary, provided that this consent shall not constitute
approval of transfer for the purposes of the constitutive documents governing
the issuer ULC.
3.13.2          No order ceasing or suspending trading in, or prohibiting the
transfer of the Pledged Collateral has been issued and no proceedings for this
purpose have been instituted, nor does such Grantor have any reason to believe
that any such proceedings are pending, contemplated or threatened, and the
Pledged Collateral is not subject to any escrow or other agreement, arrangement,
commitment or understanding, prohibiting the transfer of the Pledged Collateral,
including pursuant to applicable securities laws or the rules, regulations or
policies of any marketplace on which the Pledged Collateral is listed, posted or
traded.
3.14.          No Consumer Goods.  Such Grantor does not own any Consumer Goods
which are material in value or which are material to the business, operations,
property, condition or prospects (financial or otherwise) of such Grantor.
ARTICLE IV


COVENANTS
From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:
General.
4.1.1          Records. Each Grantor shall keep and maintain, in a manner
consistent with prudent business practices, reasonably complete, accurate and
proper books and records with respect to the Collateral owned by such Grantor.
4.1.2          Financing Statements and Other Actions; Defense of Title. Each
Grantor hereby authorizes the Agent to file, and if requested will execute and
deliver to the Agent, all financing statements describing the Collateral owned
by such Grantor and other documents and take such other actions as may from time
to time reasonably be requested by the Agent in order to maintain a perfected
security interest with the priority set forth in the Intercreditor Agreement in
and Lien on, and, if applicable, Control of, the Collateral owned by such
Grantor, subject to Liens permitted under Section 8.04 of the LC Credit
Agreement, provided that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Agent under the Loan Documents
to any Liens otherwise permitted under Section 8.04 of the LC Credit Agreement.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of Collateral that
describes such Collateral in any other manner as the Agent may reasonably
determine is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to the Agent herein, including,
without limitation, describing such property as “all assets of the debtor
whether now owned or hereafter acquired and wheresoever located, including all
accessions thereto and proceeds thereof” or an equivalent formulation. Each
Grantor will take any and all actions reasonably necessary to defend title to
the Collateral owned by such Grantor against all persons and to defend the
security interest of the Agent in such Collateral and the priority thereof
against any Lien, in each case, not expressly permitted hereunder or under the
LC Credit Agreement.
4.1.3          Change in Corporate Existence, Type or Jurisdiction of
Organization, Location, Name. Each Grantor will, except as otherwise permitted
by the LC Credit Agreement:


(i)
preserve its existence and corporate structure as in effect on the Effective
Date;


(ii)
not change its name or jurisdiction of organization or incorporation;


(iii)
not maintain its place of business (if it has only one) or its chief executive
office (if it has more than one place of business) at a location other than a
location specified in Exhibit “A”; and


(iv)
not change its taxpayer identification number (if any) or its mailing address,

unless, in each such case, such Grantor shall have given the Agent not less than
10 days’ (or such shorter period as the Agent may agree) prior written notice of
such event or occurrence.
4.1.4          Other Financing Statements. No Grantor will suffer to exist or
authorize the filing of any financing statement naming it as debtor covering all
or any portion of the Collateral owned by such Grantor, except any financing
statement authorized under Section 4.1.2 hereof or in respect of a Lien
permitted under Section 8.04 of the LC Credit Agreement. Each Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement filed
in connection herewith prior to termination of this Security Agreement in
accordance with the first sentence of Section 8.13 hereof. without the prior
written consent of the Agent.
Receivables.
4.2.1          Certain Agreements on Receivables. After the occurrence and
during the continuation of an Event of Default, no Grantor will make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except as permitted by the LC Credit Agreement. Prior
to the occurrence and continuation of an Event of Default, such Grantor may, in
its sole discretion, adjust the amount of Accounts arising from the sale of
Inventory or the rendering of services in substantially accordance with its
present policies and in the ordinary course of business and as otherwise
permitted under the LC Credit Agreement.
4.2.2          Collection of Receivables. Except as otherwise provided in this
Security Agreement or as otherwise permitted under the LC Credit Agreement, each
Grantor will use commercially reasonable efforts to collect and enforce, at such
Grantor’s sole expense, all amounts due or hereafter due to such Grantor under
the Receivables owned by such Grantor.
4.2.3          Delivery of Invoices. Each Grantor will deliver to the Agent
promptly upon its request after the occurrence and during the continuance of an
Event of Default duplicate invoices with respect to each Account owned by such
Grantor and, if requested by the Agent, bearing such language of assignment as
the Agent shall reasonably specify.
4.2.4          Disclosure of Counterclaim on Receivables. After the occurrence
and during the continuation of an Event of Default, if (i) any discount, credit
or agreement to make a rebate or to otherwise reduce the amount owing on a
Receivable owned by such Grantor exists or (ii) to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to a Receivable, such Grantor will disclose
such fact to the Agent in writing in connection with the inspection by the Agent
of any record of such Grantor relating to such Receivable and in connection with
any invoice or report furnished by such Grantor to the Agent relating to such
Receivable.
4.2.5          Account Verification. Each Grantor will, and will cause each of
its Subsidiaries to, permit Agent, in Agent's name or in the name or a nominee
of Agent, after the occurrence and during the continuation of an Event of
Default, to verify the validity, amount or any other matter relating to any
Account, by mail, telephone, facsimile transmission or other electronic means of
transmission or otherwise.  Further, at the reasonable request of Agent, each
Grantor will, and will cause each of its Subsidiaries to, send requests for
verification of Accounts or, after the occurrence and during the continuance of
an Event of Default, send notices of assignment of Accounts to Account Debtors
and other obligors.
Maintenance of Goods. Each Grantor will do all things reasonably necessary to
maintain, preserve, protect and keep the Inventory and the Equipment owned by
such Grantor and constituting Collateral in good repair, working order and
saleable condition (ordinary wear and tear excepted) and make all necessary and
proper repairs, renewals and replacements so that its business carried on in
connection therewith may be conducted in the ordinary course, consistent with
past practices, except in each case where the failure to do so, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
Instruments, Securities, Chattel Paper, Documents of Title and Pledged Deposits.
Each Grantor will (i) deliver to the Agent immediately upon execution of this
Security Agreement the originals of all Chattel Paper and Instruments (other
than Intercompany Instruments; provided that such Intercompany Instruments shall
not be delivered to any Person which is not a Grantor, the ABL Collateral Agent
or the Agent), in each case, to the extent evidencing amounts in excess of
$5,000,000 individually, or $10,000,000 in the aggregate, and constituting
Collateral (if any then exist) and Securities constituting Collateral (to the
extent certificated), provided further that, each Grantor shall be deemed to
have complied with this requirement to the extent that the ABL Collateral Agent
has received such Chattel Paper, Instruments or Securities as bailee of the
Agent in a manner consistent with the Intercreditor Agreement, (ii) hold in
trust for the Agent upon receipt and promptly thereafter deliver to the Agent
any Chattel Paper and Instruments (other than Intercompany Instruments; provided
that such Intercompany Instruments shall not be delivered to any Person who is
not a Grantor, the ABL Collateral Agent or the Agent), in each case, to the
extent evidencing amounts in excess of $5,000,000 individually or $10,000,000 in
the aggregate, and constituting Collateral (if any then exist) and Securities
(to the extent certificated), provided further that, each Grantor shall be
deemed to have complied with this requirement to the extent that the ABL
Collateral Agent has received such Chattel Paper, Instruments or Securities as
bailee of the Agent in a manner consistent with the Intercreditor Agreement,
(iii) upon the designation by a Grantor of any Pledged Deposits (as set forth in
the definition thereof) as Collateral, deliver to the Agent such Pledged
Deposits which are evidenced by certificates included in the Collateral endorsed
in blank, marked with such legends and assigned as the Agent shall reasonably
specify, provided that, each Grantor shall be deemed to have complied with this
requirement to the extent that the ABL Collateral Agent has received such
certificates as a bailee of the Agent in a manner consistent with the
Intercreditor Agreement, (iv) upon the Agent’s request, after the occurrence and
during the continuation of an Event of Default (subject to the terms of the
Intercreditor Agreement), deliver to the Agent (and thereafter hold in trust for
the Agent upon receipt and promptly deliver to the Agent) any Document of Title
evidencing or constituting Collateral, and (v) upon the Agent’s request, deliver
to the Agent, promptly after the delivery of a Compliance Certificate, a duly
executed amendment to this Security Agreement, in the form of Exhibit “I” hereto
(the “Amendment”), pursuant to which such Grantor will specify such additional
Collateral pledged hereunder. Such Grantor hereby authorizes the Agent to attach
each Amendment to this Security Agreement and agrees that all additional
Collateral owned by it set forth in such Amendments shall be considered to be
part of the Collateral.
Uncertificated Securities and Certain Other Investment Property. Each Grantor
will, following the reasonable request of the Agent (and after the occurrence
and during the continuation of an Event of Default, will permit the Agent to)
from time to time to cause the appropriate issuers (and, if held with a
Securities Intermediary, such Securities Intermediary) of Uncertificated
Securities or other types of Investment Property owned by such Grantor and
constituting Collateral that are not represented by certificates which are
Collateral to mark their books and records with the numbers and face amounts of
all such Uncertificated Securities or other types of Investment Property not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Agent granted pursuant to this Security Agreement. With
respect to Investment Property having a value in excess of $5,000,000
individually or $10,000,000 in the aggregate and constituting Collateral owned
by such Grantor held with a Futures Intermediary or Securities Intermediary
(including in a Securities Account), such Grantor shall, within 30 days
following the Effective Date or such later date on which it becomes a Grantor
hereunder (in each case, or such later date as may be agreed to by the Agent in
its sole discretion), cause such Futures Intermediary or Securities Intermediary
to enter into a Control Agreement with the Agent in form and substance
reasonably satisfactory to the Agent, in order to give the Agent Control
(subject to the terms of the Intercreditor Agreement) of such Investment
Property.
Stock and Other Ownership Interests.
4.6.1          Registration of Pledged Securities and other Investment Property.
Subject to Section 4.6.4 hereof in the case of ULC Shares, each Grantor will
permit any registrable Collateral owned by such Grantor to be registered in the
name of the Agent or its nominee at any time at the option of the Required
Lenders following the occurrence and during the continuance of an Event of
Default and without any further consent of such Grantor.
4.6.2          Exercise of Rights in Pledged Securities. Subject to Section
4.6.4 hereof in the case of ULC Shares, each Grantor will permit the Agent or
its nominee at any time after the occurrence and during the continuance of an
Event of Default, without notice, to exercise or refrain from exercising any and
all voting and other consensual rights pertaining to Pledged Collateral owned by
such Grantor or any part thereof, and to receive all dividends and interest in
respect of such Pledged Collateral.
4.6.3          Transfer Restrictions. If the organizational documents of any
Subsidiary (other than a ULC) restrict the transfer of the Securities of such
Subsidiary, then such Grantor shall deliver to the Agent a certified copy of a
resolution of the directors, shareholders, unitholders or partners of such
Subsidiary, as applicable, consenting to the transfer(s) contemplated by this
Security Agreement, including any prospective transfer of the Pledged Collateral
of such Grantor by the Agent upon a realization on the Liens hereunder.  For
greater certainty, the Agent shall have no right under any circumstance to vote
ULC Shares or receive dividends from any ULC until such time as notice is given
to the applicable Grantor and further steps are taken so as to register the
Agent as the holder of the applicable ULC Shares.
4.6.4          ULC Shares. Each Grantor acknowledges that certain of the
Collateral of such Grantor may now or in the future consist of ULC Shares, and
that it is the intention of the Agent and each Grantor that neither the Agent
nor any other Secured Party should under any circumstances prior to realization
thereon be held to be a “member” or a “shareholder”, as applicable, of a ULC for
the purposes of any ULC Laws.  Therefore, notwithstanding any provision to the
contrary contained in this Security Agreement, the LC Credit Agreement or any
other Loan Document, where a Grantor is the registered owner of ULC Shares which
are Collateral of such Grantor, such Grantor shall remain the sole registered
owner of such ULC Shares until such time as such ULC Shares are effectively
transferred into the name of the Agent, any other Secured Party, or any other
Person on the books and records of the applicable ULC.  Accordingly, each
Grantor shall be entitled to receive and retain for its own account any dividend
on or other distribution, if any, with respect to such ULC Shares (except for
any dividend or distribution comprised of Security Certificates pledged of such
Grantor, which shall be delivered to the Agent to hold hereunder) and shall have
the right to vote such ULC Shares and to control the direction, management and
policies of the applicable ULC to the same extent as such Grantor would if such
ULC Shares were not pledged to the Agent pursuant hereto.  Nothing in this
Security Agreement, the LC Credit Agreement or any other Loan Document is
intended to, and nothing in this Security Agreement, the LC Credit Agreement or
any other Loan Document shall, constitute the Agent, any other Secured Party, or
any other Person other than the applicable Grantor, a member or shareholder of a
ULC for the purposes of any ULC Laws (whether listed or unlisted, registered or
beneficial), until such time as notice is given to such Grantor and further
steps are taken pursuant hereto or thereto so as to register the Agent, any
other Secured Party, or such other Person, as specified in such notice, as the
holder of the ULC Shares.  To the extent any provision hereof would have the
effect of constituting the Agent or any other Secured Party as a member or a
shareholder, as applicable, of any ULC prior to such time, such provision shall
be severed herefrom and shall be ineffective with respect to ULC Shares which
are Collateral of any Grantor without otherwise invalidating or rendering
unenforceable this Security Agreement or invalidating or rendering unenforceable
such provision insofar as it relates to Collateral of any Grantor which is not
ULC Shares.  Except upon the exercise of rights of the Agent to sell, transfer
or otherwise dispose of ULC Shares in accordance with this Security Agreement,
each Grantor shall not cause or permit, or enable a Subsidiary that is a ULC to
cause or permit, the Agent or any other Secured Party to: (a) be registered as a
shareholder or member of such Subsidiary; (b) have any notation entered in their
favour in the share register of such Subsidiary; (c) be held out as shareholders
or members of such Subsidiary; (d) receive, directly or indirectly, any
dividends, property or other distributions from such Subsidiary by reason of the
Agent holding a Lien over the ULC Shares; or (e) act as a shareholder of such
Subsidiary, or exercise any rights of a shareholder including the right to
attend a meeting of shareholders of such Subsidiary or to vote its ULC Shares.
Specified Deposit Accounts. Each Grantor will cause each bank or other financial
institution in which it maintains a Specified Deposit Account to enter into a
Control Agreement with the Agent and the ABL Collateral Agent, in form and
substance reasonably satisfactory to the Agent in order to give the Agent
Control (subject to the terms of the Intercreditor Agreement) of the Specified
Deposit Account within 60 days following the Effective Date or such later date
on which it becomes a Grantor hereunder (in each case, or such later date as may
be agreed to by the Agent in its sole discretion). In the case of deposits
maintained with Lenders, the terms of such Control Agreement shall be subject to
the provisions of the LC Credit Agreement regarding setoffs.
Letter of Credit Rights. Each Grantor will, upon the Agent’s request, cause each
issuer of a letter of credit in excess of $5,000,000 individually or in the
aggregate to consent to the assignment of proceeds of such letter of credit in
order to give the Agent Control (subject to the terms of the Intercreditor
Agreement) of the Letter of Credit Rights to such letter of credit, to the
extent possible under applicable law.
Intellectual Property.
4.9.1          If, after the date hereof, any Grantor obtains rights to,
including, but not limited to filing and acceptance of a statement of use or an
amendment to allege use with the United States Patent and Trademark Office or
the Canadian Intellectual Property Office, or applies for or seeks registration
of, any new Patent, Trademark, Copyright or Industrial Design in addition to the
Patents, Trademarks, Copyrights and Industrial Designs described in Exhibit "B",
then to the extent the foregoing constitutes Specified Intellectual Property,
such Grantor agrees promptly and within 60 days following the date on which
financial statements are required to be delivered pursuant to Section 7.01(a)
and/or Section 7.01(b) of the LC Credit Agreement, to execute and deliver to the
Agent any supplement to this Security Agreement or any other document reasonably
requested by the Agent to evidence such security interest in a form appropriate
for recording in the applicable federal office. In the event the applicable
Grantor does not comply with the above deadline, each Grantor also hereby
authorizes the Agent to (i) modify this Security Agreement unilaterally by
amending Exhibit "B" to include any future Patents, Trademarks, Copyrights
and/or Industrial Designs constituting Specified Intellectual Property of which
such Grantor is required to notify the Agent pursuant hereto and (ii) record, in
addition to and not in substitution for this Security Agreement, a duplicate
original of this Security Agreement (or other registrable notice) containing in
Exhibit "B" a description of such future registrations and applications for
Patents, Trademarks, Copyrights and/or Industrial Designs constituting Specified
Intellectual Property.
4.9.2          As of the applicable Determination Date, no Grantor has any
interest in, or title to, any Intellectual Property registration or
applications, except as set forth in Exhibit “B”.  As of the applicable
Determination Date, this Security Agreement is effective to create a valid and
continuing Lien on each Grantor’s interest in its Intellectual Property and,
upon timely filing of the IP Short Form with respect to Copyrights with the
United States Copyright Office and filing of the IP Short Form with respect to
Patents and the IP Short Form with respect to Trademarks with the United States
Patent and Trademark Office, or a Notice of Security Interest with the Canadian
Intellectual Property Office, and the filing of appropriate financing statements
in the jurisdictions listed in Exhibit “E” hereto, all action necessary or
desirable to protect and perfect the security interest in, to and on each
Grantor’s interest in Patents, Trademarks, Copyrights or Industrial Designs that
are set forth in Exhibit “B” as of the applicable Determination Date shall have
been taken and such perfected security interest shall be enforceable as such as
against any and all creditors of and purchasers from any Grantor.
..
Updating of Exhibits to Security Agreement. The Borrowers will provide to the
Agent, concurrently with the delivery of each Compliance Certificate required by
Section 7.01(e) of the LC Credit Agreement, updated versions of the Exhibits to
this Security Agreement (provided that if there have been no changes to any such
Exhibits since the previous updating thereof required hereby, the Borrowers
shall indicate that there has been “no change” to the applicable Exhibit(s)).
Any reference to any Exhibit herein shall mean such Exhibit after giving effect
to any updates thereof by the Borrowers or such Grantor pursuant to this Section
4.11 or otherwise.
ARTICLE V


DEFAULT
Remedies.
5.1.1          Upon the occurrence and during the continuation of an Event of
Default, the Agent may, and at the direction of the Required Lenders shall,
subject to the Intercreditor Agreement, exercise any or all of the following
rights and remedies:


(i)
Subject to Section 4.6.4 hereof in the case of ULC Shares, those rights and
remedies provided in this Security Agreement, the LC Credit Agreement or any
other Loan Document, provided that this clause (i) shall not be understood to
limit any rights or remedies available to the Agent and the Secured Parties
prior to an Event of Default.


(ii)
Subject to Section 4.6.4 hereof in the case of ULC Shares, those rights and
remedies available to a secured party under the PPSA (whether or not the PPSA
applies to the affected Collateral) or under any other applicable law when a
debtor is in default under a security agreement.


(iii)
Give notice of sole control or any other instruction under any Control Agreement
or other control agreement with any Securities Intermediary and take any action
therein with respect to such Collateral.


(iv)
Without notice (except as specifically provided in Section 8.1 hereof or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Agent may deem commercially reasonable.


(v)
Subject to Section 4.6.4 hereof in the case of ULC Shares, concurrently with
written notice to the applicable Grantor, transfer and register in its name or
in the name of its nominee the whole or any part of the Pledged Collateral, to
exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations,
to exercise the voting and all other rights as a holder with respect thereto, to
collect and receive all cash dividends, interest, principal and other
distributions made thereon and to otherwise act with respect to the Pledged
Collateral as though the Agent was the outright owner thereof.


(vi)
Appoint by instrument in writing one or more Receivers of any or all Grantors or
any or all of the Collateral of any or all Grantors with such rights, powers and
authority (including any or all of the rights, powers and authority of the
Administrative Agent under this Security Agreement, subject to Section 4.6.4
hereof in the case of ULC Shares) as may be provided for in the instrument of
appointment or any supplemental instrument, and remove and replace any such
Receiver from time to time. To the extent permitted by applicable law, any
Receiver appointed by the Agent will (for purposes relating to the
responsibility for the Receiver's acts or omissions) be considered to be the
agent of any such Grantor and not of the Agent or any of the other Secured
Parties.


(vii)
Obtain from any court of competent jurisdiction an order for the appointment of
a Receiver of any or all Grantors or of any or all of the Collateral of any or
all Grantors.

5.1.2          The Agent, on behalf of the Secured Parties, shall comply with
any applicable provincial, territorial or federal law requirements in connection
with a disposition of the Collateral, and such compliance will not be considered
to adversely affect the commercial reasonableness of any sale of the Collateral.
5.1.3          The Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of the Agent and the other Secured Parties, the whole
or any part of the Collateral so sold, free of any right of equity redemption,
which equity redemption the Grantor hereby expressly releases.
5.1.4          Until the Agent is able to effect a sale, lease, or other
disposition of Collateral, the Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by the Agent. The Agent may, if it so elects, seek the appointment
of a receiver or keeper to take possession of Collateral and to enforce any of
the Agent’s remedies (for the benefit of the Agent and other Secured Parties),
with respect to such appointment without prior notice or hearing as to such
appointment.
5.1.5          Notwithstanding the foregoing, neither the Agent nor any other
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.  To the extent that it lawfully may,
each Grantor hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
Agent's rights and remedies under this Security Agreement or under any other
instrument creating or evidencing any of the Secured Obligations or under which
any of the Secured Obligations is outstanding or by which any of the Secured
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, each Grantor hereby irrevocably waives the benefits
of all such laws.
5.1.6          Each Grantor recognizes that the Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with Section 5.1.1 above.
Each Grantor also acknowledges that any private sale may result in prices and
other terms less favourable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Agent shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit any Grantor or the issuer of the Pledged Collateral to register such
securities for public sale under applicable securities laws, even if the
applicable Grantor and the issuer would agree to do so.
Grantors’ Obligations Upon Default. Upon the written request of the Agent after
the occurrence and during the continuation of an Event of Default, subject to
the Intercreditor Agreement, each Grantor will:
5.2.1          Assembly of Collateral. Assemble and make available to the Agent
the Collateral and all books and records relating thereto at any place or places
specified in writing by the Agent.
5.2.2          Secured Party Access. Permit the Agent, by the Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral, or the
books and records relating thereto, or both, to remove all or any part of the
Collateral, or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy.
5.2.3          Prepare and file, or cause an issuer of Pledged Collateral to
prepare and file, with any applicable securities regulatory authority or other
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Agent may
request, all in form and substance reasonably satisfactory to the Agent, and
furnish to the Agent, or cause an issuer of Pledged Collateral to furnish to the
Agent, any information regarding the Pledged Collateral in such detail as the
Agent may specify.
5.2.4          Subject to Section 4.6.4 hereof in the case of ULC Shares, take,
or cause an issuer of Pledged Collateral to take, any and all actions necessary
to register or qualify the Pledged Collateral to enable the Agent to consummate
a public sale or other disposition of the Pledged Collateral.
License. The Agent is hereby granted a sublicenseable license or other right to
use, following the occurrence and during the continuance of an Event of Default
and, subject to the Intercreditor Agreement, without charge, each Grantor’s
Intellectual Property and to access all media and materials containing same. In
addition, each Grantor hereby irrevocably agrees that the Agent may, following
the occurrence and during the continuance of an Event of Default, subject to the
Intercreditor Agreement, sell any of such Grantor’s Inventory constituting
Collateral directly to any person, including without limitation persons who have
previously purchased such Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Agent’s rights under
this Security Agreement, may sell such Inventory which bears any trademark owned
by or licensed to such Grantor and any such Inventory that is covered by any
copyright owned by or licensed to such Grantor and the Agent may (but shall have
no obligation to) finish any work in process and affix any Trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein.
5.4.          Remedies Cumulative.  Each right, power, and remedy of Agent or
any other Secured Party as provided for in this Security Agreement, the other
Loan Documents, any Swap Agreements or any Banking Services Agreements now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Security Agreement, the other Loan Documents, any
Swap Agreements or any Banking Services Agreements now or hereafter existing at
law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by Agent or any other Secured Party of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Agent or such other Secured Parties of any or all such other rights,
powers, or remedies.
ARTICLE VI


WAIVERS, AMENDMENTS AND REMEDIES
No delay or omission of the Agent or any Secured Party to exercise any right or
remedy granted under this Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Default or Event of Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Agent and each Grantor, and then only to
the extent in such writing specifically set forth, provided that the addition of
any Subsidiary as a Grantor hereunder by execution of a Security Agreement
Supplement in the form of Annex I (with such modifications as shall be
acceptable to the Agent) shall not require receipt of any consent from or
execution of any documentation by any other Grantor party hereto. All rights and
remedies contained in this Security Agreement or by law afforded shall be
cumulative and all shall be available to the Agent and the Secured Parties until
the Secured Obligations have been paid in full.
ARTICLE VII


PROCEEDS; COLLECTION OF RECEIVABLES
Lockboxes. Upon request of the Agent after the occurrence and during the
continuation of an Event of Default and subject to the Intercreditor Agreement,
each Grantor shall execute and deliver to the Agent irrevocable lockbox
agreements in the form provided by or otherwise reasonably acceptable to the
Agent, which agreements, if so required by the Agent, shall be accompanied by an
acknowledgment by the bank where the lockbox is located of the Lien of the Agent
granted hereunder and of irrevocable instructions to wire all amounts collected
therein to a special collateral account at the Agent.
Collection of Receivables. The Agent may at any time after the occurrence and
during the continuation of an Event of Default and subject to the Intercreditor
Agreement, by giving each Grantor written notice, elect to require that the
Receivables be paid directly to the Agent for the benefit of the Secured
Parties. In such event, subject to the Intercreditor Agreement, each Grantor
shall, and shall permit the Agent to, promptly notify the account debtors or
obligors under the Receivables owned by such Grantor of the Agent’s interest
therein and direct such account debtors or obligors to make payment of all
amounts then or thereafter due under such Receivables directly to the Agent.
Upon receipt of any such notice from the Agent, each Grantor shall thereafter
during the continuation of any Event of Default and subject to the Intercreditor
Agreement hold in trust for the Agent, on behalf of the Secured Parties, all
amounts and proceeds received by it with respect to the Receivables and Other
Collateral and immediately and at all times thereafter deliver to the Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements. The Agent shall hold
and apply funds so received as provided by the terms of Sections 7.3 and 7.4
hereof.
Special Collateral Account. Upon the occurrence and during the continuation of
an Event of Default and subject to the Intercreditor Agreement, the Agent may
require, by giving the Grantors written notice, that all cash proceeds of the
Collateral to be deposited in a special non-interest bearing cash collateral
account with the Agent and held there as security for the Secured Obligations.
No Grantor shall have any control whatsoever over such cash collateral account.
The Agent shall from time to time deposit the collected balances in such cash
collateral account into the applicable Grantor’s general operating account with
the Agent. Subject to the Intercreditor Agreement, if any Event of Default has
occurred and is continuing, the Agent may (and shall, at the direction of the
Required Lenders), from time to time, apply the collected balances in such cash
collateral account to the payment of the Secured Obligations.
Application of Proceeds. Subject to the Intercreditor Agreement, the proceeds of
the Collateral shall be applied by the Agent to payment of the Secured
Obligations of the Grantors, as provided under Sections 4.01 and 9.04 of the LC
Credit Agreement.
ARTICLE VIII


GENERAL PROVISIONS
Notice of Disposition of Collateral; Condition of Collateral. Each Grantor
hereby waives notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made. To the extent such notice may not be waived under applicable law,
any notice made shall be deemed reasonable if sent to the Grantors, addressed as
set forth in Article IX, at least 10 days prior to (i) the date of any such
public sale or (ii) the time after which any such private sale or other
disposition may be made. To the maximum extent permitted by applicable law, each
Grantor waives all claims, damages, and demands against the Agent or any other
Secured Party arising out of the repossession, retention or sale of the
Collateral, except such as arise solely out of the gross negligence or willful
misconduct of the Agent or such other Secured Party, or its or their agents,
employees, officers, nominees or other representatives, as finally determined by
a court of competent jurisdiction. To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Agent or any other Secured
Party, any valuation, stay, appraisal, extension, moratorium, redemption or
similar laws and any and all rights or defenses it may have as a surety now or
hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Security Agreement, or
otherwise. Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.
Limitation on Agent’s and other Secured Parties’ Duty with Respect to the
Collateral. The Agent shall have no obligation to clean-up or otherwise prepare
the Collateral for sale. The Agent and each other Secured Party shall use
reasonable care with respect to the Collateral in its possession or under its
control (or in the possession or under the care of any agent, employee, officer,
nominee or other representative of the Agent or such other Secured Party).
Neither the Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Agent to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is commercially reasonable for the Agent (i) to
fail to incur expenses deemed significant by the Agent to prepare Collateral for
disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against account
debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
account debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 8.2 is to provide
non-exhaustive indications of what actions or omissions by the Agent would be
commercially reasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Agent that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section 8.2.
Compromises and Collection of Collateral. Each Grantor and the Agent recognize
that setoffs, counterclaims, defenses and other claims may be asserted by
obligors with respect to certain of the Receivables, that certain of the
Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees, subject to
applicable bankruptcy laws, that the Agent may at any time and from time to
time, if an Event of Default has occurred and is continuing, and subject to the
Intercreditor Agreement, compromise with the obligor on any Receivable, accept
in full payment of any Receivable such amount as the Agent in its sole
discretion shall determine or abandon any Receivable, and any such action by the
Agent shall be commercially reasonable so long as the Agent acts in good faith
based on information known to it at the time it takes any such action.
Secured Party Performance of Grantor’s Obligations. Without having any
obligation to do so, the Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay in this Security Agreement and fails to so
perform or pay and such Grantor shall reimburse the Agent for any reasonable and
documented amounts paid by the Agent pursuant to this Section 8.4. Each
Grantor’s obligation to reimburse the Agent pursuant to the preceding sentence
shall be a Secured Obligation payable on demand.
Authorization for Secured Party to Take Certain Action. Each Grantor irrevocably
authorizes the Agent at any time and from time to time in the sole discretion of
the Agent and appoints the Agent as its attorney in fact (i) to execute on
behalf of such Grantor as debtor and to file financing statements necessary or
desirable in the Agent’s sole discretion to perfect and to maintain the
perfection and priority of the Agent’s security interest in the Collateral, (ii)
to indorse and collect any cash proceeds of the Collateral, (iii) to file a
carbon, photographic or other reproduction of this Security Agreement or any
financing statement with respect to the Collateral as a financing statement and
to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Agent’s security interest in the Collateral,
(iv) to contact and enter into one or more agreements with the issuers of
Uncertificated Securities which are Collateral owned by such Grantor and which
are Securities or with financial intermediaries holding other Investment
Property which is Collateral as may be necessary or advisable to give the Agent
Control (subject to the Intercreditor Agreement) over such Securities or other
Investment Property, (v) solely to the extent an Event of Default has occurred
and is continuing, to enforce payment of the Instruments, Accounts and
Receivables constituting Collateral in the name of the Agent or such Grantor,
(vi) solely to the extent an Event of Default has occurred and is continuing, to
apply the proceeds of any Collateral received by the Agent to the Secured
Obligations as provided in Article VII and (vii) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens as
are specifically permitted hereunder or under any other Loan Document), and each
Grantor agrees to reimburse the Agent on demand for any reasonable and
documented payment made or any reasonable and documented expense incurred by the
Agent in connection therewith, provided that this authorization shall not
relieve any Grantor of any of its obligations under this Security Agreement or
under the LC Credit Agreement.
Specific Performance of Certain Covenants. Each Grantor acknowledges and agrees
that a breach of any of the covenants contained in Section 5.2, or in Article
VII hereof will cause irreparable injury to the Agent and the other Secured
Parties, that the Agent and the other Secured Parties have no adequate remedy at
law in respect of such breaches and therefore agrees, without limiting the right
of the Agent or the other Secured Parties to seek and obtain specific
performance of other obligations of the Grantors contained in this Security
Agreement, that the covenants of the Grantors contained in the Sections referred
to in this Section 8.6 shall be specifically enforceable against the Grantors.
Use and Possession of Certain Premises. Upon the occurrence and during the
continuation of an Event of Default, subject to the Intercreditor Agreement, the
Agent shall be entitled to occupy and use any premises owned or leased by the
Grantors where any of the Collateral or any records relating to the Collateral
are located until the Secured Obligations are paid or the Collateral is removed
therefrom, whichever first occurs, without any obligation to pay any Grantor for
such use and occupancy, subject to Section 8.2 hereof in all respects.
Reinstatement. This Security Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “unjust preference,” “fraudulent conveyance,” or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.
Benefit of Agreement. The terms and provisions of this Security Agreement shall
be binding upon and inure to the benefit of the Grantors, the Agent and the
Secured Parties and their respective successors and assigns (including all
persons who become bound as a debtor to this Security Agreement); provided that
the Grantors shall not have the right to assign their rights or delegate their
obligations under this Security Agreement or any interest herein, except as
permitted under the LC Credit Agreement. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Agent, for the benefit of the Agent and
the other Secured Parties, hereunder.
Survival of Representations. All representations and warranties of the Grantors
contained in this Security Agreement shall survive the execution and delivery of
this Security Agreement.
Taxes and Expenses. To the extent required by Section 4.02 of the LC Credit
Agreement, any Other Taxes payable or ruled payable by a Governmental Authority
in respect of this Security Agreement shall be paid by the applicable Grantor.
The Grantors shall reimburse the Agent for any and all of its reasonable
out-of-pocket expenses (including reasonable external legal, auditors’ and
accountants’ fees) if and to the extent the Borrowers are required to reimburse
such amounts under Section 11.03 of the LC Credit Agreement. Any and all costs
and expenses incurred by the Grantors in the performance of actions required
pursuant to the terms hereof shall be borne solely by the Grantors.
Headings. The title of and section headings in this Security Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the terms and provisions of this Security Agreement.
Termination. This Security Agreement shall continue in effect (notwithstanding
the fact that from time to time there may be no Secured Obligations outstanding)
until Payment in Full. Notwithstanding the foregoing, the obligations of any
individual Grantor under this Security Agreement shall automatically terminate
to the extent provided in and in accordance with Section 11.23 of the LC Credit
Agreement.
Entire Agreement. This Security Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.
Governing Law; Jurisdiction; Waiver of Jury Trial.
8.15.1          THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE PROVINCE OF ALBERTA AND THE FEDERAL LAWS OF
CANADA APPLICABLE THEREIN.
8.15.2          Each Grantor hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the courts of the
Province of Alberta in any suit, action or proceeding arising out of or relating
to this Security Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each Grantor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such court.  Each party hereto agrees
that a final, non-appealable judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Security Agreement or any
other Loan Document shall (including this Section 8.15) affect any right that
any Secured Party may otherwise have to bring any suit, action or proceeding
relating to this Security Agreement or any other Loan Document against any
Grantor or its properties in the courts of any jurisdiction.
8.15.3          Each Grantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Security Agreement or any other
Loan Document in any court referred to in Section 8.15.2. Each Grantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
8.15.4          Each party to this Security Agreement irrevocably consents to
service of process in the manner provided for notices in Article IX of this
Security Agreement other than by facsimile. Nothing in this Security Agreement
or any other Loan Document will affect the right of any party to this Security
Agreement to serve process in any other manner permitted by law. Notwithstanding
any other provision of this Security Agreement, each Grantor hereby irrevocably
designates CT Corporation System, 28 Liberty Street, New York, New York 10005,
as the designee, appointee and agent of such Grantor to receive, for and on
behalf of such Grantor, service of process in the State of New York in any suit,
action or proceeding arising out of or relating to this Security Agreement or
any other Loan Document.
8.15.5          Each Grantor agrees that any suit, action or proceeding brought
by any Grantor or any of their respective Subsidiaries relating to this Security
Agreement or any other Loan Document against the Agent, any other Secured Party
or any of their respective Affiliates shall be brought in the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, unless no such court shall accept jurisdiction.
8.15.6          The Agent hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the courts of the
Province of Alberta in any suit, action or proceeding arising out of or relating
to this Security Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such court.  Each of the parties
hereto agrees that a final, non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
8.15.7          The Agent hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.15.2. The Agent hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
8.15.8          To the extent that any Grantor has or hereafter may acquire any
immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Grantor hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents.
8.15.9          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Indemnity. Each Grantor hereby agrees, jointly with the other Grantors and
severally, to indemnify the Agent and the Secured Parties in accordance with
Section 11.04 of the LC Credit Agreement, mutatis mutandis.
Severability. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, not permissible, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, not permissible,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.
Counterparts. This Security Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Security Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Security
Agreement and the transactions contemplated hereby shall be deemed to include
electronic signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Electronic Transactions Act
(Alberta).
Intercreditor Agreement. Notwithstanding anything herein to the contrary, the
Lien and security interest granted to the Agent pursuant to or in connection
with this Security Agreement, and the exercise of any right or remedy by the
Agent hereunder are subject to the provisions of the Intercreditor Agreement. In
the event of any conflict between the terms of the Intercreditor Agreement and
this Security Agreement, subject to Section 4.6.4 hereof and any other
limitation on rights of the Agent or other Secured Party with respect to ULC
Shares hereunder, the terms of the Intercreditor Agreement shall control. For so
long as the Intercreditor Agreement remains in effect, the delivery of any
Collateral to the ABL Collateral Agent as required by the Intercreditor
Agreement shall satisfy any delivery requirement with respect to such Collateral
hereunder.
Loan Document. This Security Agreement constitutes a Loan Document for all
purposes under the LC Credit Agreement and all other Loan Documents.
Further Assurances. Each Grantor shall, execute and deliver, or cause to be
executed and delivered, to the Agent such documents, agreements, instruments,
forms and notices and will take or cause to be taken such further actions
(including the filing and recording of financing statements and other documents
serving notices of assignment and such other actions or deliveries of the type
required by Section 5.01 of the LC Credit Agreement, as applicable), which may
be required by law or which the Agent may, from time to time, reasonably request
to carry out the terms and conditions of this Security Agreement and to ensure
perfection and priority of the Liens created or intended to be created hereby,
all at the expense of the Grantors.
ARTICLE IX


NOTICES
Sending Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Section 11.02 of the LC
Credit Agreement with respect to the Agent at its notice address therein and,
with respect to any Grantor, in the care of Weatherford International, LLC, as
provided and at the notice address set forth in the Credit Agreement, or such
other address or telecopy number as such party may hereafter specify for such
purpose in accordance with the provisions of Section 11.02 of the LC Credit
Agreement. Any notice delivered to the Borrowers on behalf of the Grantors shall
be deemed to have been delivered to all of the Grantors.
Change in Address for Notices. Each of the Grantors, the Agent and the Lenders
may change the address for service of notice upon it by a notice in writing to
the other parties.
[Signature Pages Follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Grantors and the Agent have executed this
Security Agreement as of the date first above written.
GRANTORS:


WEATHERFORD CANADA LTD.
By:_____________________________________
Name:
Title:
WEATHERFORD (NOVA SCOTIA) ULC
By:_____________________________________
Name:
Title:
PRECISION ENERGY SERVICES ULC
By:_____________________________________
Name:
Title:
PRECISION ENERGY INTERNATIONAL LTD.
By:_____________________________________
Name:
Title:
PRECISION ENERGY SERVICES COLOMBIA LTD.
By:_____________________________________
Name:
Title:



--------------------------------------------------------------------------------



DEUTSCHE BANK TRUST COMPANY AMERICAS, as Agent
By:_____________________________________
Name:
Title:
By:_____________________________________
Name:
Title:

--------------------------------------------------------------------------------

EXHIBIT “A”
(See Sections 3.3, 3.4, 3.5 and 4.1.3 of Security Agreement)
Prior names, jurisdiction of formation, place of business (if Grantor has only
one place of business), chief executive office (if Grantor has more than one
place of business), mergers and mailing address:
1.          No prior names.
2.          Jurisdiction of Formation: Alberta for each of Weatherford Canada
Ltd., Precision Energy Services ULC, Precision Energy International Ltd. and
Precision Energy Services Colombia Ltd., and Nova Scotia for Weatherford (Nova
Scotia) ULC


3.          Chief Executive Office in Canada and mailing address for each of the
Grantors:
333 5th Avenue S.W., Suite 1200
Calgary, Alberta T2P 3B6
Attention: Legal Department - Canada


Locations of Inventory and Equipment the net book value of which exceeds
$10,000,000:
Address
City
Province
Owned or Leased
2603 - 5th Street
NISKU
AB
Owned
2801-84th Avenue
EDMONTON
AB
Owned

--------------------------------------------------------------------------------

EXHIBIT “B”
(See Sections 3.8, 3.11 and 4.11 of Security Agreement)
A. Serial Number Goods
Please see list of serial number goods attached as Exhibit B-1
B.  Patents, copyrights and trademarks:
See attached as Exhibit B-2.





--------------------------------------------------------------------------------

EXHIBIT “C”
[Reserved]

--------------------------------------------------------------------------------

EXHIBIT “D”
List of Pledged Securities
(See Section 3.10 of Security Agreement)
A. STOCKS:
Name of Grantor
Issuer
Certificate Number(s)
Number of Shares
Class of Stock
Percentage of Outstanding Shares
Certificated
Weatherford Canada Ltd.
Precision Energy Services ULC
C-13
 
C-14
 
C-15
448,374,124
 
213,807,963
 
246,686,606
Common Shares
 
Common Shares
 
Common Shares
100%
Yes
Weatherford Canada Ltd.
Precision Energy Services Colombia Ltd.
10
100
Common Shares
100%
Yes
Precision Energy Services ULC
Precision Energy International Ltd.
A-4
 
A-5
1
 
1
Common Share
 
Common Share
100%
Yes
Weatherford Canada Ltd.
Weatherford (Nova Scotia) ULC
2
 
3
 
PA-2
9,980
 
10
 
1,738
Common Shares
 
Common Shares
 
Preferred Shares
100%
Yes
Weatherford Canada Ltd.
Weatherford Australia Holding Pty Limited
No. 5
1
Ordinary Share
100%
Yes
Weatherford Canada Ltd.
Weatherford Australia Pty Limited
No. 15
1,114,258
Ordinary Shares
63.78998832%
Yes
Precision Energy Services ULC
Weatherford International de Argentina S.A.
52
14,912
Common Shares
0.00108443%
Yes




--------------------------------------------------------------------------------



B. BONDS:
Grantor
Issuer
Number
Face Amount
Coupon Rate
Maturity
None.
         



C. GOVERNMENT SECURITIES:
Grantor
Issuer
Number
Face Amount
Coupon Rate
Maturity
None.
         



D. INSTRUMENTS, OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED):
Grantor
Issuer
Description of Collateral
Percentage Ownership Interest
Weatherford (Nova Scotia) ULC
Weatherford (G.B.) LLP
99.9999996 Subscription Units
99.9999996%
Weatherford Canada Ltd.
Weatherford (G.B.) LLP
0.0000004 Subscription Units
0.0000004%






--------------------------------------------------------------------------------

EXHIBIT “E”
(See Section 3.1 of Security Agreement)
OFFICES IN WHICH FINANCING STATEMENTS WILL BE FILED
GRANTOR
JURISDICTION FOR FILING FINANCING STATEMENT AGAINST SUCH GRANTOR
Weatherford Canada Ltd.
Alberta, Nova Scotia, Saskatchewan, Ontario, Newfoundland and Labrador, British
Columbia, Manitoba
Precision Energy Services ULC
Alberta, Nova Scotia, Saskatchewan, Ontario, Newfoundland and Labrador, British
Columbia, Manitoba
Precision Energy International Ltd.
Alberta, Nova Scotia, Saskatchewan, Ontario, Newfoundland and Labrador, British
Columbia, Manitoba
Precision Energy Services Colombia Ltd.
Alberta, Nova Scotia, Saskatchewan, Ontario, Newfoundland and Labrador, British
Columbia, Manitoba
Weatherford (Nova Scotia) ULC
Alberta, Nova Scotia, Saskatchewan, Ontario, Newfoundland and Labrador, British
Columbia, Manitoba




--------------------------------------------------------------------------------

Exhibit “F”
[RESERVED]





--------------------------------------------------------------------------------

EXHIBIT “G”
(See Section 3.9 of Security Agreement)
ORGANIZATION NUMBER; JURISDICTION OF INCORPORATION
GRANTOR
Type of Organization
Jurisdiction of Organization or Incorporation
Organization Number
1.          Weatherford Canada Ltd.
Corporation
Alberta
2010240824
2.          Weatherford (Nova Scotia) ULC
Unlimited liability company
Nova Scotia
3090913
3.          Precision Energy Services ULC
Unlimited liability corporation
Alberta
2011901994
4.          Precision Energy International Ltd.
Corporation
Alberta
2011256845
5.          Precision Energy Services Colombia Ltd.
Corporation
Alberta
206760704




--------------------------------------------------------------------------------

EXHIBIT “H”
(See Section 3.12 of Security Agreement)
SPECIFIED DEPOSIT ACCOUNTS
[Redacted.]

SECURITIES ACCOUNTS
Name of Grantor
Name of Institution
Account Number
None.
   




--------------------------------------------------------------------------------

EXHIBIT “I”
(See Section 4.4 of Security Agreement)
AMENDMENT
This Amendment, dated          , 20____ is delivered pursuant to Section 4.4 of
the Security Agreement referred to below. All defined terms herein shall have
the meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned hereby certifies that the representations and
warranties in Article III of the Security Agreement are and continue to be true
and correct. The undersigned further agrees that this Amendment may be attached
to that certain Canadian Security Agreement, dated December 13, 2019, between
the undersigned, as the Grantors, and Deutsche Bank Trust Company Americas, as
the Agent, (the “Security Agreement”) and that the Collateral listed on Schedule
I to this Amendment shall be and become a part of the Collateral referred to in
said Security Agreement and shall secure all Secured Obligations referred to in
said Security Agreement.
By:_____________________________________
Name:
Title:



--------------------------------------------------------------------------------



SCHEDULE I TO AMENDMENT
STOCKS
Name of Grantor
Issuer
Certificate Number(s)
Number of Shares
Class of Stock
Percentage of Outstanding Shares
                       





BONDS
Name of Grantor
Issuer
Number
Face Amount
Coupon Rate
Maturity
                       





GOVERNMENT SECURITIES
Name of Grantor
Issuer
Number
Type
Face Amount
Coupon Rate
Maturity
                           





OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)
Name of Grantor
Issuer
Description of Collateral
Percentage Ownership Interest
               



[Add description of custody accounts or arrangements with securities
intermediary, if applicable]
SERIAL NUMBER GOODS


Name of Grantor
Description of Collateral
Serial Number
     




--------------------------------------------------------------------------------



Exhibit “J”
(See Definition of “Patent Security Agreement”)
CONFIRMATORY GRANT IN U.S. PATENTS
THIS CONFIRMATORY GRANT OF SECURITY INTEREST IN UNITED STATES PATENTS (the
“Confirmatory Grant”) is made effective as of [____], 20__ by and from the
entities listed on the signature pages hereto (each such entity, together with
any other entities that become party to this Confirmatory Grant, being
individually referred to herein as a “Grantor” and collectively as the
“Grantors”), to and in favor of Deutsche Bank Trust Company Americas in its
capacity as administrative agent (the “Grantee”) for itself and on behalf and
for the benefit of the other Secured Parties (as defined in the Credit Agreement
referenced below).
WHEREAS, WEATHERFORD INTERNATIONAL PLC, an Irish public limited company
(“WIL-Ireland”), WEATHERFORD INTERNATIONAL LTD., a Bermuda exempted company
(“WIL-Bermuda”), WEATHERFORD INTERNATIONAL, LLC, a Delaware limited liability
company (“WIL-Delaware”), the Lenders from time to time party thereto, the
Grantee, and the Issuing Banks from time to time party thereto are parties to
the LC Credit Agreement dated as of December 13, 2019 (as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).
WHEREAS, the Grantors and the other grantors from time to time party thereto
have entered into the Canadian Security Agreement dated as of December 13, 2019
(as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”).
WHEREAS, the Grantors own certain Patents (as defined in the Security
Agreement), including without limitation the Patents listed on Exhibit A
attached hereto, which Patents are issued or pending with the United States
Patent and Trademark Office.
WHEREAS, this Confirmatory Grant has been granted in conjunction with the
security interest granted to the Grantee under the Security Agreement.  The
rights and remedies of the Grantee with respect to the security interest granted
herein are without prejudice to and are in addition to those set forth in the
Security Agreement and the other Loan Documents, all terms and provisions of
which are incorporated herein by reference.  In the event that any provisions of
this Confirmatory Grant are deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall govern.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:
1)          Definitions. All capitalized terms not defined herein shall have the
respective meanings given to them in the Credit Agreement.
2)          The Security Interest.
(a)          This Confirmatory Grant is made to secure the satisfactory
performance and payment of the Secured Obligations. Upon Payment in Full, the
Grantee shall promptly execute, acknowledge, and deliver to the Grantors all
reasonably requested instruments in writing or otherwise, releasing the security
interest in the Patents acquired under this Confirmatory Grant. Notwithstanding
the foregoing, the security interest in the Patents acquired under this
Confirmatory Grant shall automatically be released and the Grantee shall
promptly execute, acknowledge and deliver to the Grantors all reasonably
requested instruments in writing or otherwise, evidencing such release, in each
case, to the extent provided in and in accordance with Section 11.01(e) and
Section 11.23 of the Credit Agreement.
(b)          Each Grantor hereby pledges, assigns and grants to the Grantee, on
behalf of and for the benefit of the Secured Parties, a security interest in (1)
all of such Grantor’s right, title and interest in and to the Patents now owned
or hereafter acquired by such Grantor, including without limitation the Patents
listed on Exhibit A hereto, together with (2) all proceeds and products of the
Patents, and (3) all causes of action arising prior to or after the date hereof
for infringement or other violation of the Patents or unfair competition
regarding the same (collectively, the “Patent Collateral”).
3)          Counterparts. This Confirmatory Grant may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.
4)          Further Actions. The Grantors authorize and request that the
Commissioner for Patents of the United States Patent and Trademark Office and
any other applicable government officer record this Confirmatory Grant. The
Grantors shall take any further actions, including executing any further
documentation, necessary to record, perfect or effectuate this Confirmatory
Grant and the Grantee’s security interest in the Patent Collateral.
5)          Authorization to Supplement. If any Grantor shall obtain rights to
any new Patents, the provisions of this Confirmatory Grant shall automatically
apply thereto. Such Grantor hereby authorizes the Grantee, in consultation with
such Grantor, to modify this Confirmatory Grant by amending Exhibit A solely to
include any such new Patents of such Grantor.  Notwithstanding the foregoing, no
failure to so modify this Confirmatory Grant or amend Exhibit A shall in any way
affect, invalidate or detract from the Grantee's continuing security interest in
all Patent Collateral, whether or not listed on Exhibit A.
6)          Governing Law. This Confirmatory Grant and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have executed this Confirmatory Grant of
Security Interest in United States Patents effective as of the date first
written above.
[GRANTOR]




By:                                                          
Name:
Title:

--------------------------------------------------------------------------------



CONFIRMATORY GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS
Exhibit A – SCHEDULE OF PATENTS













--------------------------------------------------------------------------------

Exhibit “K”
(See Definition of “Trademark Security Agreement”)
CONFIRMATORY GRANT IN U.S. TRADEMARKS
THIS CONFIRMATORY GRANT OF SECURITY INTEREST IN UNITED STATES TRADEMARKS (the
“Confirmatory Grant”) is made effective as of [____], 20__ by and from the
entities listed on the signature pages hereto (each such entity, together with
any other entities that become party to this Confirmatory Grant, being
individually referred to herein as a “Grantor” and collectively as the
“Grantors”), to and in favor of Deutsche Bank Trust Company Americas in its
capacity as administrative agent (the “Grantee”) for itself and on behalf and
for the benefit of the other Secured Parties (as defined in the Credit Agreement
referenced below).
WHEREAS, WEATHERFORD INTERNATIONAL PLC, an Irish public limited company
(“WIL-Ireland”), WEATHERFORD INTERNATIONAL LTD., a Bermuda exempted company
(“WIL-Bermuda”), WEATHERFORD INTERNATIONAL, LLC, a Delaware limited liability
company (“WIL-Delaware”), the Lenders from time to time party thereto, the
Grantee, and the Issuing Banks from time to time party thereto are parties to
the LC Credit Agreement dated as of December 13, 2019 (as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).
WHEREAS, the Grantors and the other grantors from time to time party thereto
have entered into the Canadian Security Agreement dated as of December 13, 2019
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”).
WHEREAS, the Grantors own certain Trademarks (as defined in the Security
Agreement), including without limitation the Trademarks listed on Exhibit A
attached hereto, which Trademarks are pending or registered with the United
States Patent and Trademark Office.
WHEREAS, this Confirmatory Grant has been granted in conjunction with the
security interest granted to the Grantee under the Security Agreement.  The
rights and remedies of the Grantee with respect to the security interest granted
herein are without prejudice to and are in addition to those set forth in the
Security Agreement and the other Loan Documents, all terms and provisions of
which are incorporated herein by reference. In the event that any provisions of
this Confirmatory Grant are deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall govern.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:
1)          Definitions. All capitalized terms not defined herein shall have the
respective meanings given to them in the Credit Agreement.
2)          The Security Interest.
(a)          This Confirmatory Grant is made to secure the satisfactory
performance and payment of all the Secured Obligations. Upon Payment in Full,
the Grantee shall promptly execute, acknowledge, and deliver to the Grantors all
reasonably requested instruments in writing or otherwise, releasing the security
interest in the Trademarks acquired under this Confirmatory Grant.
Notwithstanding the foregoing, the security interest in the Trademarks acquired
under this Confirmatory Grant shall automatically be released and the Grantee
shall promptly execute, acknowledge and deliver to the Grantors all reasonably
requested instruments in writing or otherwise, evidencing such release, in each
case, to the extent provided in and in accordance with Section 11.01(e) and
Section 11.23 of the Credit Agreement.
(b)          Each Grantor hereby pledges, assigns and grants to the Grantee, on
behalf of and for the benefit of the Secured Parties, a security interest in (1)
all of such Grantor’s right, title and interest in and to the Trademarks now
owned or hereafter acquired by such Grantor, including without limitation the
Trademarks listed on Exhibit A, together with (2) all proceeds and products of
the Trademarks, (3) the goodwill associated with such Trademarks, and (4) all
causes of action arising prior to or after the date hereof for infringement or
other violation of the Trademarks or unfair competition regarding the same
(collectively, the “Trademark Collateral”).
3)          Counterparts. This Confirmatory Grant may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.
4)          Further Actions. The Grantors authorize and request that the
Commissioner for Trademarks of the United States Patent and Trademark Office and
any other applicable government officer record this Confirmatory Grant. The
Grantors shall take any further actions, including executing any further
documentation, necessary to record, perfect or effectuate this Confirmatory
Grant and the Grantee’s security interest in the Trademark Collateral.
5)          Authorization to Supplement.  If any Grantor shall obtain rights to
any new Trademarks, the provisions of this Confirmatory Grant shall
automatically apply thereto. Such Grantor hereby authorizes the Grantee, in
consultation with such Grantor, to modify this Confirmatory Grant by amending
Exhibit A solely to include any such new Trademarks of such Grantor. 
Notwithstanding the foregoing, no failure to so modify this Confirmatory Grant
or amend Exhibit A shall in any way affect, invalidate or detract from the
Grantee's continuing security interest in all Trademark Collateral, whether or
not listed on Exhibit A.
6)          Governing Law. This Confirmatory Grant and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have executed this Confirmatory Grant of
Security Interest in United States Trademarks effective as of the date first
written above.
[GRANTOR]




By:                                                          
Name:
Title:

--------------------------------------------------------------------------------



CONFIRMATORY GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS
Exhibit A – SCHEDULE OF TRADEMARKS













--------------------------------------------------------------------------------

Exhibit “L”
ACKNOWLEDGEMENT PARTY ACKNOWLEDGEMENT
The undersigned hereby acknowledges receipt of the foregoing Canadian Security
Agreement dated as of ___________, 2019 (the “Security Agreement”), executed by
and among WEATHERFORD CANADA LTD., WEATHERFORD (NOVA SCOTIA) ULC., PRECISION
ENERGY SERVICES ULC, PRECISION ENERGY INTERNATIONAL LTD., PRECISION ENERGY
SERVICES COLOMBIA LTD., the other Grantors party thereto and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Agent. All capitalized terms used but not defined herein
shall have the meanings assigned thereto in the Security Agreement.
The undersigned (i) to the extent not a ULC, has registered the pledge of, and
grant of security interest in and control over, the Pledged Collateral,
including its equity interests, to Agent in its books and records and (ii)
agrees and acknowledges that the Pledged Collateral, including its equity
interest, shall not be represented by a certificate.
The undersigned shall promptly comply with the instructions of the Agent with
respect to the transfer or other disposition of the Pledged Collateral,
including its equity interests, without further consent or action of any Grantor
including, without limitation, instructions to pay and remit to Agent all
distributions and other amounts payable to any Grantor (upon redemption,
termination and dissolution of the undersigned or otherwise), and to transfer
to, and register the Pledged Collateral, including its equity interests, in the
name of, Agent or its nominee.
THIS ACKNOWLEDGEMENT PARTY ACKNOWLEDGEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE PROVINCE OF ALBERTA AND THE FEDERAL LAWS OF
CANADA APPLICABLE THEREIN.
Dated this ___________, 2019
[ACKNOWLEDGMENT PARTY]
By: _____________________

Its: _____________________





--------------------------------------------------------------------------------

ANNEX I
SECURITY AGREEMENT SUPPLEMENT
Reference is hereby made to the Canadian Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of December 13, 2019, made by the signatories party
thereto or that become parties thereto by executing a Security Agreement
Supplement (each, a “Grantor” and, collectively, the “Grantors”) in favour of
Deutsche Bank Trust Company Americas (in such capacity, the “Agent”).
Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Agreement.
By its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[               ].
[corporation/limited liability company/limited partnership] (the “New Grantor”)
agrees to become, and does hereby become, a Grantor under the Agreement and
agrees to be bound by the Agreement as if originally a party thereto. The New
Grantor hereby collaterally assigns and pledges to the Agent for the benefit of
the Secured Parties, and grants to the Agent for the benefit of the Secured
Parties, a security interest in all of the New Grantor’s right, title and
interest in and to the Collateral, whether now owned or hereafter acquired, to
secure the prompt and complete payment and performance of the Secured
Obligations. For the avoidance of doubt, the grant of a security interest herein
shall not be deemed to be an assignment of intellectual property rights or ULC
Shares owned by the New Grantor (other than the collateral assignment pursuant
hereto).
By its execution below, the undersigned represents and warrants as to itself
that all of the representations and warranties contained in the Agreement are
true and correct in all material respects as of the date hereof. The New Grantor
represents and warrants that the supplements to the Exhibits to the Agreement
attached hereto are true and correct in all material respects and that such
supplements set forth all information required to be scheduled under the
Agreement with respect to the New Grantor. The New Grantor shall take all steps
necessary and required under the Agreement to perfect, in favor of the Agent, a
security interest in and lien against the New Grantor’s Collateral.
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE PROVINCE OF ALBERTA AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.
IN WITNESS WHEREOF, the New Grantor has executed and delivered this Security
Agreement Supplement as of this _______________   day of          , 20__.
[NAME OF NEW GRANTOR]


By:_____________________________________
Title:          



--------------------------------------------------------------------------------

EXHIBIT J
FORM OF IP SHORT FORM

--------------------------------------------------------------------------------



FORM OF
CONFIRMATORY GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS
THIS CONFIRMATORY GRANT OF SECURITY INTEREST IN UNITED STATES PATENTS (the
“Confirmatory Grant”) is made effective as of [____], 20__ by and from the
entities listed on the signature pages hereto (each such entity, together with
any other entities that become party to this Confirmatory Grant, being
individually referred to herein as a “Grantor” and collectively as the
“Grantors”), to and in favor of Deutsche Bank Trust Company Americas in its
capacity as administrative agent (the “Grantee”) for itself and on behalf and
for the benefit of the other Secured Parties (as defined in the Credit Agreement
referenced below).
WHEREAS, WEATHERFORD INTERNATIONAL PLC, an Irish public limited company
(“WIL-Ireland”), WEATHERFORD INTERNATIONAL LTD., a Bermuda exempted company
(“WIL-Bermuda”), WEATHERFORD INTERNATIONAL, LLC, a Delaware limited liability
company (“WIL-Delaware”), the Lenders from time to time party thereto, the
Grantee, and the Issuing Banks from time to time party thereto are parties to
the LC Credit Agreement dated as of December 13, 2019 (as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).
WHEREAS, the Grantors and the other grantors from time to time party thereto
have entered into the U.S. Security Agreement dated as of December 13, 2019 (as
the same may be further amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”).
WHEREAS, the Grantors own certain Patents (as defined in the Security
Agreement), including without limitation the Patents listed on Exhibit A
attached hereto, which Patents are issued or pending with the United States
Patent and Trademark Office.
WHEREAS, this Confirmatory Grant has been granted in conjunction with the
security interest granted to the Grantee under the Security Agreement.  The
rights and remedies of the Grantee with respect to the security interest granted
herein are without prejudice to and are in addition to those set forth in the
Security Agreement and the other Loan Documents, all terms and provisions of
which are incorporated herein by reference.  In the event that any provisions of
this Confirmatory Grant are deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall govern.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:
ARTICLE IDefinitions. All capitalized terms not defined herein shall have the
respective meanings given to them in the Credit Agreement.
ARTICLE IIThe Security Interest.
(a)          This Confirmatory Grant is made to secure the satisfactory
performance and payment of the Secured Obligations. Upon Payment in Full, the
Grantee shall promptly execute, acknowledge, and deliver to the Grantors all
reasonably requested instruments in writing or otherwise, releasing the security
interest in the Patents acquired under this Confirmatory Grant. Notwithstanding
the foregoing, the security interest in the Patents acquired under this
Confirmatory Grant shall automatically be released and the Grantee shall
promptly execute, acknowledge and deliver to the Grantors all reasonably
requested instruments in writing or otherwise, evidencing such release, in each
case, to the extent provided in and in accordance with Section 11.01(e) and
Section 11.23 of the Credit Agreement.


(b)          Each Grantor hereby pledges, assigns and grants to the Grantee, on
behalf of and for the benefit of the Secured Parties, a security interest in (1)
all of such Grantor’s right, title and interest in and to the Patents now owned
or hereafter acquired by such Grantor, including without limitation the Patents
listed on Exhibit A hereto, together with (2) all proceeds and products of the
Patents, and (3) all causes of action arising prior to or after the date hereof
for infringement or other violation of the Patents or unfair competition
regarding the same (collectively, the “Patent Collateral”).
(a)          Counterparts. This Confirmatory Grant may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.
(b)          Further Actions. The Grantors authorize and request that the
Commissioner for Patents of the United States Patent and Trademark Office and
any other applicable government officer record this Confirmatory Grant. The
Grantors shall take any further actions, including executing any further
documentation, necessary to record, perfect or effectuate this Confirmatory
Grant and the Grantee’s security interest in the Patent Collateral.
(c)          Authorization to Supplement. If any Grantor shall obtain rights to
any new Patents, the provisions of this Confirmatory Grant shall automatically
apply thereto. Such Grantor hereby authorizes the Grantee, in consultation with
such Grantor, to modify this Confirmatory Grant by amending Exhibit A solely to
include any such new Patents of such Grantor.  Notwithstanding the foregoing, no
failure to so modify this Confirmatory Grant or amend Exhibit A shall in any way
affect, invalidate or detract from the Grantee's continuing security interest in
all Patent Collateral, whether or not listed on Exhibit A.
(d)          Governing Law. This Confirmatory Grant and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York.
*******

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Confirmatory Grant of
Security Interest in United States Patents effective as of the date first
written above.
[GRANTOR]




By:                                                          
Name:
Title:















--------------------------------------------------------------------------------



CONFIRMATORY GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS
Exhibit A – SCHEDULE OF PATENTS





--------------------------------------------------------------------------------



FORM OF
CONFIRMATORY GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS
THIS CONFIRMATORY GRANT OF SECURITY INTEREST IN UNITED STATES TRADEMARKS (the
“Confirmatory Grant”) is made effective as of [____], 20__ by and from the
entities listed on the signature pages hereto (each such entity, together with
any other entities that become party to this Confirmatory Grant, being
individually referred to herein as a “Grantor” and collectively as the
“Grantors”), to and in favor of Deutsche Bank Trust Company Americas in its
capacity as administrative agent (the “Grantee”) for itself and on behalf and
for the benefit of the other Secured Parties (as defined in the Credit Agreement
referenced below).
WHEREAS, WEATHERFORD INTERNATIONAL PLC, an Irish public limited company
(“WIL-Ireland”), WEATHERFORD INTERNATIONAL LTD., a Bermuda exempted company
(“WIL-Bermuda”), WEATHERFORD INTERNATIONAL, LLC, a Delaware limited liability
company (“WIL-Delaware”), the Lenders from time to time party thereto, the
Grantee, and the Issuing Banks from time to time party thereto are parties to
the LC Credit Agreement dated as of December 13, 2019 (as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).
WHEREAS, the Grantors and the other grantors from time to time party thereto
have entered into the U.S. Security Agreement dated as of December 13, 2019 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Security Agreement”).
WHEREAS, the Grantors own certain Trademarks (as defined in the Security
Agreement), including without limitation the Trademarks listed on Exhibit A
attached hereto, which Trademarks are pending or registered with the United
States Patent and Trademark Office.
WHEREAS, this Confirmatory Grant has been granted in conjunction with the
security interest granted to the Grantee under the Security Agreement.  The
rights and remedies of the Grantee with respect to the security interest granted
herein are without prejudice to and are in addition to those set forth in the
Security Agreement and the other Loan Documents, all terms and provisions of
which are incorporated herein by reference. In the event that any provisions of
this Confirmatory Grant are deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall govern.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:
(a)          Definitions. All capitalized terms not defined herein shall have
the respective meanings given to them in the Credit Agreement.
(b)          The Security Interest.
(a)          This Confirmatory Grant is made to secure the satisfactory
performance and payment of all the Secured Obligations. Upon Payment in Full,
the Grantee shall promptly execute, acknowledge, and deliver to the Grantors all
reasonably requested instruments in writing or otherwise, releasing the security
interest in the Trademarks acquired under this Confirmatory Grant.
Notwithstanding the foregoing, the security interest in the Trademarks acquired
under this Confirmatory Grant shall automatically be released and the Grantee
shall promptly execute, acknowledge and deliver to the Grantors all reasonably
requested instruments in writing or otherwise, evidencing such release, in each
case, to the extent provided in and in accordance with Section 11.01(e) and
Section 11.23 of the Credit Agreement.
(b)          Each Grantor hereby pledges, assigns and grants to the Grantee, on
behalf of and for the benefit of the Secured Parties, a security interest in (1)
all of such Grantor’s right, title and interest in and to the Trademarks now
owned or hereafter acquired by such Grantor, including without limitation the
Trademarks listed on Exhibit A, together with (2) all proceeds and products of
the Trademarks, (3) the goodwill associated with such Trademarks, and (4) all
causes of action arising prior to or after the date hereof for infringement or
other violation of the Trademarks or unfair competition regarding the same
(collectively, the “Trademark Collateral”).
3)          Counterparts. This Confirmatory Grant may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.
(a)          Further Actions. The Grantors authorize and request that the
Commissioner for Trademarks of the United States Patent and Trademark Office and
any other applicable government officer record this Confirmatory Grant. The
Grantors shall take any further actions, including executing any further
documentation, necessary to record, perfect or effectuate this Confirmatory
Grant and the Grantee’s security interest in the Trademark Collateral.
(b)          Authorization to Supplement.  If any Grantor shall obtain rights to
any new Trademarks, the provisions of this Confirmatory Grant shall
automatically apply thereto. Such Grantor hereby authorizes the Grantee, in
consultation with such Grantor, to modify this Confirmatory Grant by amending
Exhibit A solely to include any such new Trademarks of such Grantor. 
Notwithstanding the foregoing, no failure to so modify this Confirmatory Grant
or amend Exhibit A shall in any way affect, invalidate or detract from the
Grantee's continuing security interest in all Trademark Collateral, whether or
not listed on Exhibit A.
(c)          Governing Law. This Confirmatory Grant and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York.
*******



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Confirmatory Grant of
Security Interest in United States Trademarks effective as of the date first
written above.
[GRANTOR]




By:_____________________________________
Name:
Title:











--------------------------------------------------------------------------------



CONFIRMATORY GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS
Exhibit A – SCHEDULE OF TRADEMARKS





--------------------------------------------------------------------------------

EXHIBIT K
FORMS OF ENGLISH SECURITY AGREEMENTS

--------------------------------------------------------------------------------

EXECUTION VERSION



DATED _________________, 2019






WEATHERFORD U.K. LIMITED
(the Company)
‑ and ‑
DEUTSCHE BANK TRUST COMPANY AMERICAS
(the Collateral Agent)


DEED OF CHARGE AND ASSIGNMENT










This Deed of Charge and Assignment is entered into subject to the terms of the
Intercreditor Agreement dated on or about the date of this Deed (as amended from
time to time).


[sidley.jpg]

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Clause
  Page No.

1.
DEFINITIONS AND INTERPRETATION
1
2.
TRUST
12
3.
INTERCREDITOR AGREEMENT
12
4.
ABL DEED OF CHARGE AND ASSIGNMENT
13
5.
COVENANT TO PAY
13
6.
SECURITY
13
7.
REDEMPTION OF SECURITY
17
8.
REPRESENTATIONS AND WARRANTIES
17
9.
COVENANTS RELATING TO ASSETS – PERFECTION, RESTRICTIONS ON DEALINGS, PROTECTION
18
10.
GENERAL COVENANTS
23
11.
CRYSTALLISATION OF FLOATING CHARGE
23
12.
ENFORCEMENT
24
13.
CONTINUING SECURITY, OTHER SECURITY ETC.
25
14.
FURTHER ASSURANCES, POWER OF ATTORNEY, ETC.
25
15.
THE COLLATERAL AGENT'S RIGHTS
27
16.
APPOINTMENT OF ADMINISTRATOR
28
17.
RECEIVER
29
18.
APPLICATION OF MONEYS
31
19.
PROTECTION OF THIRD PARTIES
31
20.
PROTECTION OF COLLATERAL AGENT AND RECEIVER
32
21.
COSTS, EXPENSES AND INDEMNITY
33
22.
CONSENTS, VARIATIONS, WAIVERS AND RIGHTS
33
23.
PARTIAL INVALIDITY
33
24.
COUNTERPARTS
33
25.
THIRD PARTIES
34
26.
DETERMINATIONS
34
27.
ASSIGNMENT
34
28.
NOTICES
34
29.
GOVERNING LAW AND JURISDICTION
34
SCHEDULE 1 BANK ACCOUNTS
37
PART 1 – GENERAL BANK ACCOUNTS
37
PART 2 – COLLECTION BANK ACCOUNT
38
SCHEDULE 2 ASSIGNED AGREEMENTS
39
SCHEDULE 3 INSURANCE POLICIES
41
SCHEDULE 4 FORM OF NOTICE OF CHARGE OF BANK ACCOUNTS
42
PART 1 – FORM OF NOTICE OF CHARGE FOR GENERAL BANK ACCOUNTS
42
PART 2 – FORM OF NOTICE OF CHARGE FOR COLLECTION BANK ACCOUNTS
45
SCHEDULE 5 FORM OF NOTICE OF CHARGE OF ASSIGNED AGREEMENTS
49
SCHEDULE 6 FORM OF NOTICE OF CHARGE OF INSURANCE POLICIES
52




--------------------------------------------------------------------------------

THIS DEED OF CHARGE AND ASSIGNMENT is made on ______________, 2019
BETWEEN:

(1)
WEATHERFORD U.K. LIMITED, a limited company incorporated in England and Wales
under registered number 00862925, whose registered office is at Gotham Road,
East Leake, Loughborough, Leicestershire LE12 6JX (the "Company"); and

(2)
DEUTSCHE BANK TRUST COMPANY AMERICAS (the "Collateral Agent"), which expression
includes its successors in title and assigns acting for itself and on behalf of
the Secured Parties as the holders of the Secured Obligations (as defined
below)).

RECITALS:

(A)
Under the Loan Agreement (as defined below) the Lenders have granted to the
Borrowers a letter of credit line facility (the "Facility").

(B)
Under the Guarantee various Affiliates of the Parent, including the Company,
have guaranteed the obligations of the Borrowers under the Loan Agreement.

(C)
It is a  requirement under the Loan Agreement that obligations of the Company
under the Guarantee are secured by this Deed.

(D)
The Company has agreed to mortgage, assign and charge by way of security all of
its right, title, interest and benefit in, to and under its assets, rights,
revenues and undertaking (except any Excluded Assets) in favour of the
Collateral Agent as security for the Secured Obligations, subject to and in
accordance with the terms and conditions of this Deed (each as defined below).

(E)
The Company's board of directors has concluded after due consideration of all
relevant circumstances that entering into this Deed is in the best interests of
and for the benefit of the Company for the purposes of its business.

(F)
It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

IT IS AGREED AND THIS DEED PROVIDES as follows:

1.
DEFINITIONS AND INTERPRETATION

1.1
Capitalised words and phrases used but not defined in this Deed shall have the
meanings set out in the Loan Agreement and the following words and expressions
have the meanings set out below:


"ABL Deed of Charge
means a deed of charge and assignment dated on


and Assignment"
or about the date hereof between, amongst others, the Company and Wells Fargo
Bank, National Association as collateral agent, granted pursuant to an asset
based loan credit agreement dated on or about the date of this Deed between,
amongst others, Weatherford International Ltd. and Weatherford International,
LLC as borrowers, the lenders party thereto, and Wells Fargo Bank, National
Association as collateral agent;


"Administrator"
means any person or persons for the time being acting as administrator of the
Company pursuant to the provisions of the Insolvency Act;


"Assets"
means property, assets, rights, revenues, income, uncalled capital, licences,
business and undertakings and any interest therein, in each case whatsoever and
wheresoever situated, present and future (but shall exclude, for the avoidance
of doubt, the Excluded Assets);


"Assigned Assets"           has the meaning set out in Clause 0 (6.4
Assignment);


"Assigned Agreements"
means each agreement specified in Schedule 2 (Assigned Agreements) together with
each other agreement supplementing or amending or novating or replacing the same
designated as an Assigned Agreement;


"Bank Accounts"
means the General Bank Accounts and the Collection Bank Accounts;


"Book Debts"
means all book and other debts (including rents) and other moneys, liabilities
and monetary claims of any nature whatsoever now or hereafter due, owing or
payable to the Company (including moneys, liabilities and claims deriving from
or in relation to any Investments, any contract or agreement to which the
Company is party, or any other Assets or rights of the Company, and including
the benefit of any judgment or order to pay money and any amounts due or owing
from any government or governmental agency including in respect of Taxes) and
all other rights of the Company to receive money (but excluding all moneys now
or hereafter standing to the credit of any account held by the Company with any
bank) and any proceeds thereof; and the benefit of (including the proceeds of
all claims under) all rights, Security Interests, securities, guarantees,
indemnities, negotiable instruments, letters of credit and Insurances of any
nature whatsoever now or hereafter owned or held by the Company in relation to
any of the foregoing (but "Book Debts" shall exclude, for the avoidance of
doubt, the Excluded Assets);


"Business Day"
means any day (other than a Saturday or Sunday) on which banks are open for
business in London and New York City;


"cash"
means cash within the meaning of Financial Collateral Arrangements (No. 2)
Regulations 2003;


"Centre of Main Interests"
means, in relation to a person, its centre of main interests within the meaning
of the EC Regulation on Insolvency Proceedings 2000;


"Charged Assets"
means all Assets from time to time subject or expressed or intended to be
subject to the Charges (whether fixed or floating) under or pursuant to this
Deed, and "Charged Assets" includes any part of any of them and any right,
title, interest or benefit therein or in respect thereof (but shall exclude, for
the avoidance of doubt, the Excluded Assets);


"Charges"
means any or all of the Security Interests created or expressed to be created,
or which may now or hereafter be created or expressed to be created, by or
pursuant to this Deed, including any further Security Interests created pursuant
to Clause 0 (14.Further Assurances, Power of Attorney, ETC.) or Clause 0
(6.9Excluded Property);


"Collection Account Banks"
means the account banks listed in Part 2 of Schedule 1 (Collection Bank Account)
under the column "Account Bank";


"Collection Account Notice"
means a notice in the form set out in Part 2 of Schedule 4 (Form of Notice of
Charge for Collection Bank Accounts );


"Collection Bank Accounts"
means the accounts listed in Part 2 of Schedule 1 (Collection Bank Account) held
by the Company with the bank or banks specified in Part 2 of Schedule 1
(Collection Bank Account) and any other bank account maintained by the Company
with any financial institution as the Collateral Agent may from time to time
designate in writing as a Collection Bank Account, including in each case any
redesignation or renewal thereof and all balances now or hereafter standing to
the credit of any such account including all interest from time to time thereon,
the debt represented thereby and all rights in relation thereto (but "Collection
Bank Accounts" shall exclude, for the avoidance of doubt, the Excluded Assets);


"Credit Claims"
means credit claims within the meaning of the Financial Collateral Arrangements
(No 2) Regulations 2003;


"Delegate"
means a delegate or subdelegate appointed pursuant to Clause 0 (15.The
Collateral Agent's RIGHTS);


"Disputes"
means any disputes which may arise out of or in connection with this Deed
(including regarding its existence, validity or termination);


"Enforcement Event"           has the meaning set out in Clause 0 (12.
ENFORCEMENT);


"Equipment"
means plant, machinery, equipment (including office equipment), vehicles,
computers and other chattels of any kind (but excluding any from time to time
which are part of the Company's stock in trade or work in progress) now or
hereafter owned by the Company or in its possession and all proceeds of sale or
other disposal thereof, all moneys paid or payable in respect thereof, rights
under any agreement, Security Interest or guarantee in relation thereto and all
other rights in relation thereto, and "Equipment" includes any part of any of
them (but "Equipment" shall exclude, for the avoidance of doubt, the Excluded
Assets);


"Excluded Assets"
means:


(a)
the "Excluded Assets" as defined in the Loan Agreement;


(b)
£17,956, together with accrued interest thereon, deposited with Ashville
(Tewkesbury) Limited pursuant to a  Rent Deposit Deed dated 3 January 2007;


(c)
the amount, together with accrued interest thereon, deposited with Tewkesbury
Investments Limited pursuant to a Rent Deposit Deed dated 11 January 2011;


(d)
all present and future rights, title, benefit and interest in and to each
account and related deposit charged in favour of Barclays Bank Plc pursuant to
a  Fixed Charge over Accounts Deed dated 7 August 2019,

but only while, in the case of (b), (c) and (d) above, such Assets remain
subject to the relevant Security Interest specified above and so that upon the
release or discharge of any such Security Interest the relevant Assets shall
forthwith become subject to the Charges and form part of the Charged Assets;


"financial collateral"
means financial collateral within the meaning of the Financial Collateral
Arrangements (No. 2) Regulations 2003, as amended;


"financial instrument"
means a financial instrument within the meaning of the Financial Collateral
Arrangements (No. 2) Regulations 2003;


"Fixed Charge Assets"
means any part or parts of the Charged Assets effectively charged by way of
fixed Security Interests or effectively mortgaged or assigned by way of fixed
Security Interests under this Deed;


"Fixtures"
means fixtures, fittings and fixed plant, machinery and equipment (including
trade fixtures and fittings);


"Floating Charge Assets"
means any part or parts of the Charged Assets subject to the floating charge
contained in Clause 0 (6.5Floating Charge);


"General Account Banks"
means the account banks listed in Part 1 of Schedule 1 (General Bank Accounts)
under the heading "Account Bank";


"General Bank Accounts"
means the accounts listed in Part 1 of Schedule 1 (General Bank Accounts) held
by the Company with the bank or banks specified in Part 1 of Schedule 1 (General
Bank Accounts) and any other bank account maintained by the Company with any
financial institution as the Collateral Agent may from time to time designate in
writing as a General Bank Account, including in each case any redesignation or
renewal thereof and all balances now or hereafter standing to the credit of any
such account including all interest from time to time thereon, the debt
represented thereby and all rights in relation thereto (but "General Bank
Accounts" shall exclude, for the avoidance of doubt, the Excluded Assets);


 "Guarantee"
means an Affiliate Guaranty dated on or about the date of this Deed between,
among others, the Parent and the Collateral Agent ;


"Holding Company"
means a holding company within the meaning of section 1159 of the Companies Act
2006;


"Insolvency Act"
means the Insolvency Act 1986;


"Insolvency Event"
in relation to any person, means:


(a)
such person is unable or admits inability to pay its debts as they fall due,
suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness (including any
composition, assignment or arrangement with any creditor of such person);


(b)
any resolution is passed or order made for the winding up, dissolution,
administration or reorganisation of that person, a moratorium is declared in
relation to any indebtedness of that person or an administrator is appointed to
that person (other than a solvent liquidation or reorganisation of such person
on terms previously approved in writing by the Collateral Agent);


(c)
the appointment of any liquidator (other than a solvent liquidation or
reorganisation of such person on terms previously approved in writing by the
Collateral Agent), receiver, administrator, administrative receiver, compulsory
manager or other similar officer in respect of that person or any of its assets;
or


(d)
in respect of any person, any analogous procedure or step is taken in any
jurisdiction.


"Insolvency Rules"
means the Insolvency Rules 2016;


"Insurances"
means contracts or policies of insurance or indemnity of any kind (including
life insurance or assurance) now or hereafter taken out by or on behalf of the
Company or (to the extent of its interest) in which the Company has any
interest, and all rights in relation thereto, proceeds thereof, claims and
returns of premium in respect thereof (but "Insurances" shall exclude, for the
avoidance of doubt, the Excluded Assets);


"Intercreditor Agreement"
means the intercreditor agreement, dated on or about the date of this Deed,
among the Collateral Agent, Wells Fargo Bank, National Association, the Parent,
Weatherford International Ltd., Weatherford International LLC, and the other
grantors of the Parent named therein;


"Intellectual Property Rights"
means patents, registered designs, copyrights, inventions, semi‑conductor
topography rights, rights in designs, rights in trade marks and service marks,
business names and trade names, get up, logos, domain names, moral rights,
rights in confidential information, rights in know‑how, database rights, rights
protecting goodwill, or reputation and any interests (including by way of
licence or sub‑licence) in any of the foregoing, and any other intellectual
property rights and interests whatsoever now or hereafter owned by the Company
or in which it has any interest, in each case whether registered or not and
including all applications, rights to apply for and rights to use the same and
all fees, royalties and other rights of every kind relating to or deriving from
any of the same (but "Intellectual Property Rights" shall exclude, for the
avoidance of doubt, the Excluded Assets);


"Investments"
means shares, stocks, bonds, notes, certificates of deposit, debenture stocks,
loan stocks and other securities or investments of any kind and all rights
relating to any of the foregoing (including rights relating to any of the same
which are deposited with, registered in the name of or credited to an account
with any clearing system or house, depositary, custodian, nominee, controller,
investment manager or other similar person or their nominee, in each case
whether or not on a fungible basis and including all rights against such
person); warrants, options or other rights to subscribe for, purchase, call for
delivery of, redeem, convert other securities or investments into or otherwise
to acquire any of the foregoing; and units in a unit trust scheme (as defined in
section 237(1) of the Financial Services and Markets Act 2000); together in each
case with all rights in respect thereof and all dividends, interest, cash or
other distributions, accretions or Investments in respect of or deriving from
any of the foregoing, and "Investments" means any of the foregoing including any
part of them (but "Investments" shall exclude, for the avoidance of doubt, the
Excluded Assets);


"Law of Property Act"
means the Law of Property Act 1925;


"Legally Mortgaged Property"
means any Real Property which may in future be legally mortgaged or charged by
the Company to the Collateral Agent by or pursuant to this Deed, and "Legally
Mortgaged Property" includes any part of any such Real Property;


"Loan Agreement"
means the letter of credit facility agreement, between, among others, the
Parent, the Collateral Agent and the Lenders, dated on or about the date of this
Deed;


"Loss"
means any liability, damages, claim, cost, loss, penalty, expense, demand (or
actions in respect thereof) including, legal, accounting or other charges, fees,
costs, disbursements and expenses in connection therewith;


"Material Real Property"
means Real Property located in the United States of America, Canada or the
United Kingdom owned by the Company with a net book value in excess of
US$10,000,000 and that is not an Excluded Asset;


"Mortgaged Investments"
means Investments from time to time subject or expressed to be subject to the
Charges, and "Mortgaged Investments" includes any part of any of them;


"Parent"
means Weatherford International Public Limited Company, a public limited company
incorporated in the Republic of Ireland, with registered number 540406 whose
registered office address is 70 Sir John Rogerson's Quay, Dublin 2;


"Payment in Full"
means the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents (other than contingent indemnification
obligations as to which no claim has been received by the Company) shall have
been paid in full in cash;


"Proceedings"
means any proceedings, suits or actions arising out of or in connection with any
Disputes or otherwise arising out of or in connection with this Deed (including
regarding its existence, validity or termination);


"Real Property"
means freehold property in England and Wales and any other land or buildings
anywhere in the world, any estate or interest therein and any reference to "Real
Property" includes a reference to all rights from time to time attached or
appurtenant thereto and all buildings and Fixtures from time to time therein or
thereon;


"receiver"
includes a manager, a receiver and manager and an "administrative receiver" as
defined by Section 251 of the Insolvency Act;


"Receiver"
means a receiver appointed under this Deed or pursuant to any applicable law,
and includes more than one such receiver and any substituted receiver but not an
administrative receiver as defined in Section 251 of the Insolvency Act;

"Related Rights"          means:


(a)
all dividends, distributions and other income paid or payable on a Investment,
together with all shares or other property derived from any Investment and all
other allotments, accretions, rights, benefits and advantages of all kinds
accruing, offered or otherwise derived from or incidental to that Investment
(whether by way of conversion, redemption, bonus, preference, option or
otherwise);


(b)
in relation to any other Charged Assets:


(i)
the proceeds of sale, transfer or other disposition of any part of that asset;


(ii)
all rights under any licence, agreement for sale or agreement for lease in
respect of that asset;


(iii)
all rights, process, benefits, claims, causes of action, contracts, warranties,
remedies, security, guarantee, indemnities or covenants for title in respect of
or derived from that asset; and/or


(iv)
any income, moneys and proceeds paid or payable in respect of that asset;


"Relevant Charged Assets"
means such part or parts of the Charged Assets in respect of which a Receiver
has been appointed;


"Requirement of Law"
means, as to any Person, any law, treaty, rule or regulation or determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject;


"Secured Obligations"
has the meaning given to it in the Loan Agreement but, for the avoidance of
doubt, shall also include all legal and other costs, charges and expenses and
any other Loss which the Collateral Agent , any other Secured Party, any
Receiver or any Delegate may incur in enforcing or obtaining, or attempting to
enforce or obtain, payment of any such moneys and liabilities to the extent such
costs, charges, expenses and other Losses are of the type reimbursable by the
Borrowers pursuant to Section 11.03 (Expenses, Etc.) of the Loan Agreement;


"Secured Parties"
has the meaning given to it in the Loan Agreement;


"Security Interest"
means any mortgage or sub‑mortgage, standard security, fixed or floating charge
or sub‑charge, pledge, lien, assignment or assignation by way of security or
subject to a proviso for redemption, encumbrance, hypothecation, retention of
title, or other security interest whatsoever howsoever created or arising and
its equivalent or analogue whatever called in any other jurisdiction, and any
agreement or arrangement having substantially the same economic or financial
effect as any of the foregoing (including any "hold back" or "flawed asset"
arrangement) and any secured interest, agreement or arrangement analogous to any
of the foregoing arising under the laws of any other jurisdiction;


"Taxes"
has the meaning given to it in the Loan Agreement and “Tax” and “Taxation” shall
be constructed accordingly;

1.2
In this Deed, unless otherwise specified:


(a)
references to the neuter or to any gender include both genders and the neuter,
references to a "company" shall be construed so as to include any company,
corporation or other body corporate, wherever and however incorporated or
established, and references to a "person" include any individual, firm,
partnership, body corporate, unincorporated association, government, state or
agency of a state, local or municipal authority or government body, trust,
foundation, joint venture or association (in each case whether or not having
separate legal personality);


(b)
references to parties, Clauses, sub‑Clauses, paragraphs, sub‑paragraphs and
Schedules, Exhibits and Annexures are to Clauses, sub‑Clauses and paragraphs and
sub‑paragraphs of, and the parties and Schedules to, this Deed, and references
to this Deed include a reference to each of its Schedules, Exhibits and
Annexures;


(c)
a reference to this Deed, an agreement or other document is a reference to this
Deed, that agreement or document as supplemented, amended, novated or replaced
from time to time in accordance with its terms, and to any agreement, deed or
document executed pursuant thereto;


(d)
the words "include" and "including" are to be construed without limitation,
general words introduced by the word "other" are not to be given a restrictive
meaning by reason of the fact that they are preceded by words indicating a
particular class of acts, matters or things, and general words are not to be
given a restrictive meaning by reason of the fact that they are followed by
particular examples intended to be embraced by the general words;


(e)
a reference to a "day" means a period of 24 hours running for midnight to
midnight; a reference to a time of day is to London time;


(f)
headings are for convenience only and shall not affect the interpretation of
this Deed;


(g)
a reference to the provision of any statute, statutory provision, order,
instrument, rule or regulation is to that provision as amended or re‑enacted
from time to time, any provision of which it is a re‑enactment or consolidation
and any order, instrument, rule or regulation at any time made or issued under
it;


(h)
the word "vary" shall be construed to include amend, modify and supplement, and
"variation" and other cognate terms shall be construed accordingly;


(i)
a reference to a person shall include references to his permitted successors,
transferees (including by novation) and assigns and any person deriving title
under or through him, whether in security or otherwise; and any person into
which such person may be merged or consolidated, or any company resulting from
any merger, conversion or consolidation or any person succeeding to
substantially all of the business of that person; and


(j)
a reference to "dollars" or "US$" is to the lawful currency for the time being
of the United States of America;


(k)
a document expressed to be "in the agreed form" means a document in a form which
has been agreed by the parties and a copy of which has been identified as such
and initialled by or on behalf of each of the parties; and


(l)
a reference to "rights" includes rights, remedies, benefits, authorities,
powers, privileges, discretions, claims, remedies, liberties, easements,
quasi-easements and appurtenances (in each case, of any nature whatsoever
whether under this Deed, by statute, at law or in equity) or otherwise
howsoever.

1.3
The undertakings and other obligations of the Company, Collateral Agent or any
other person under this Deed shall at all times be read and construed as subject
to the provisions of the Intercreditor Agreement, Loan Agreement and the
Guarantee which shall prevail in case of any conflict.  Subject to this and to
Clause 0 (1.Definitions and INTERPRETATION), if there is any conflict or
inconsistency between the provisions of this Deed and any other Loan Document,
the provisions of this Deed shall prevail.

1.4
The terms of this Deed shall not operate or be construed so as to prohibit or
restrict any transaction or matter that is permitted by the Loan Agreement.

1.5
For the purpose of section 2 of the Law of Property (Miscellaneous Provisions)
Act 1989, this Deed incorporates all the terms of the Loan Agreement and the
other Loan Documents.

2.
TRUST

2.1
The Collateral Agent shall hold, and hereby declares that it shall hold, the
benefit of the Charges and the benefit of all representations, warranties,
covenants and undertakings under this Deed on trust for the Secured Parties on
and subject to the terms of this Deed and the Company hereby acknowledges such
trusts.

2.2
In this Deed the Collateral Agent acts under the authority of the Secured
Parties contained in Article X (Administrative Agent) of the Loan Agreement and
in accordance with, subject to and with the full benefit of the provisions of
such Article X (Administrative Agent).

3.
INTERCREDITOR AGREEMENT

3.1
Reference is made to the Intercreditor Agreement.  Each Secured Party, of its
acceptance of the benefits of this Deed (a) consents to the subordination of
security provided for in the Intercreditor Agreement, (b) agrees that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement and (c) authorizes and instructs the Collateral Agent to
enter into the Intercreditor Agreement as Collateral Agent on behalf of such
Secured Party.  The foregoing provisions are intended as an inducement to the
Secured Parties to extend credit to Borrowers or to acquire any notes or other
evidence of any debt obligation owing from the Borrowers and such Secured
Parties are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

3.2
Notwithstanding any other provision contained herein, this Deed, the security
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable LC Security
Documents (as defined in the Intercreditor Agreement). In the event of any
conflict or inconsistency between the provisions of this Deed and the
Intercreditor Agreement, the provisions of the Intercreditor Agreement shall
prevail.

4.
ABL DEED OF CHARGE AND ASSIGNMENT

4.1
All security created under this Deed does not affect the security created by the
ABL Deed of Charge and Assignment.

4.2
Notwithstanding any provision of this Deed, provided that the Company is in
compliance with the terms of the ABL Deed of Charge and Assignment (including
without limitation, any obligation to deliver or deposit any deeds, documents of
title, certificates, evidence of ownership or other original documentation
thereunder) then to the extent that the terms of this Deed impose the same or
substantially the same obligation in respect of such deeds, documents of title,
certificates, evidence of ownership or other original documentation, the Company
will be deemed to have complied with the relevant obligations under this Deed by
virtue of its compliance under the ABL Deed of Charge and Assignment, provided
however that, in the event that the terms of the ABL Deed of Charge and
Assignment no longer continue to be in full force and effect or the ABL Deed of
Charge and Assignment is released or discharged (or as otherwise required by the
Intercreditor Agreement) the Company shall be required to as soon as reasonably
practicable comply with the relevant obligations under this Deed. The Collateral
Agent may retain any document delivered to it under this Deed or otherwise only
until such time as the Security Interests created under this Deed are
irrevocably released.

5.
COVENANT TO PAY

Subject to any limits on its liability and any grace periods specifically
recorded in the Loan Documents, the Company covenants with the Collateral Agent
duly and punctually to pay or discharge all Secured Obligations which may from
time to time be or become due, owing, incurred or payable by the Company
(whether as principal or surety and whether or not jointly with another) to or
to the order of the Collateral Agent under, pursuant to or in connection with
the Loan Agreement and/or this Deed, as applicable, in each case at the times
when, and in the currency or currencies and in the manner in which, they are
expressed to be due, owing, incurred or payable herein or therein.

6.
SECURITY

6.1
Real Property

Subject to Clause 0 (6.9          Excluded Property), the Company hereby charges
by way of fixed continuing security to and in favour of the Collateral Agent for
the payment and discharge of the Secured Obligations all its right, title,
interest and benefit from time to time, present and future, in and to all of its
present and future Material Real Property.

6.2
Mortgages

Subject to Clause 0 (6.9          Excluded Property), the Company hereby assigns
by way of fixed continuing mortgage to and in favour of the Collateral Agent for
the payment and discharge of the Secured Obligations all its right, title,
interest and benefit from time to time, present and future, in, to, under and in
respect of each of all its present and future Investments.

6.3
Fixed Charges

Subject to Clause 0 (6.9          Excluded Property), the Company hereby charges
by way of fixed continuing security to and in favour of the Collateral Agent for
the payment and discharge of the Secured Obligations all its right, title,
interest and benefit from time to time, present and future, in, to and in
respect of each of the following:


(a)
all funds from time to time standing to the credit of a Bank Account, together
with all entitlements to interest and other Related Rights from time to time
accruing to or arising in connection with sums;


(b)
all present and future Book Debts and all its other present and future
negotiable instruments (other than any which are Investments);


(c)
all present and future Equipment and all corresponding Related Rights;


(d)
all present and future Intellectual Property Rights and all corresponding
Related Rights;


(e)
all its present and future goodwill, present and future uncalled capital (if
any) and the benefit of all present and future licences, consents and
authorisations (statutory or otherwise) held or to be held by it in connection
with its business or the use of any Charged Assets (but excluding any licence
requiring the licensor's consent to the creation of Security Interests under the
Deed if such consent has not been obtained) and the right to receive all
compensation payable in respect thereof (but excluding, in all cases, the
Excluded Assets); and


(f)           if not effectively assigned by Clause 0 (6.4 Assignment), all its
rights, title and interest in (and claims under) the Assigned Agreements and all
corresponding Related Rights.

6.4
Assignment


(a)           Subject to Clause 0 (6.9 Excluded Property) below, as further
continuing security for the payment of the Secured Obligations, the Company
assigns absolutely with full title guarantee to the Collateral Agent for the
benefit of the Secured Parties all its rights, title and interest, both present
and future, from time to time in and to each of the following assets:


(i)
the proceeds of any Insurances and all Related Rights; and


(ii)
the Assigned Agreements and all proceeds and claims arising from them,

(together, the “Assigned Assets”) provided that upon the Payment in Full, the
Collateral Agent will re-assign the relevant Assigned Assets to the Company (or
as it shall direct) without delay and in a manner satisfactory to the Company
(acting reasonably).


(b)           To the extent that any Assigned Asset described in Clause 00 (6.4
Assignment) is not assignable, the assignment which that clause purports to
effect shall operate as an assignment of all present and future rights and
claims of the Company to any proceeds of such Insurances.

6.5
Floating Charge

The Company hereby charges by way of floating charge and by way of further
continuing security to and in favour of the Collateral Agent for the discharge
and payment of the Secured Obligations all its right, title, interest and
benefit from time to time, present and future, in, to, under and in respect of
all its Assets (including all stock in trade), including any expressed to be
charged by any of the foregoing provisions of this Clause 0 (6.SECURITY). The
floating charge created by this Clause 0 (6.5Floating Charge) shall rank behind
all the fixed Security Interests created by or pursuant to this Deed to the
extent that they are valid and effective as fixed Security Interests but shall
rank in priority to any other Security Interests hereafter created by the
Company.

6.6
Collection Bank Accounts


(a)
The Company shall maintain the Collection Bank Accounts pursuant to and in
accordance with Section 3.01(e) (Letters of Credit) of the Loan Agreement with
the Collection Account Banks.


(b)
The Collateral Agent shall have sole signing rights in relation to each
Collection Bank Account.


(c)           Subject to Clause 0 (6.6 Collection Bank Accounts) below, the
Collateral Agent and the Company acknowledge and agree that the application of
amounts standing to the credit of any Collection Bank Account shall be governed
by the terms of the Loan Agreement and the Intercreditor Agreement.


(d)
The Company shall not be entitled to:


(i)
make, or direct the making of, any payments or withdrawals from any Collection
Bank Account;


(ii)
direct the Collection Account Banks as regards the operation of any Collection
Bank Account (whether as to payments from the Collection Bank Accounts or
otherwise howsoever); and/or


(iii)
close any of its Collection Bank Accounts or agree to any variation of the
rights or terms and conditions attaching to any of its Collection Bank Accounts,

without the prior written consent of the Collateral Agent (acting in its
absolute discretion).


(e)
The Company shall as soon as reasonably practicable after becoming aware of any
change in any identifying details of any of its Collection Bank Accounts
(including its account number and sort code), provide details thereof to the
Collateral Agent .


(f)
The Company irrevocably and unconditionally authorises the Collateral Agent ,
without prior notice, from time to time to debit any Collection Bank Account in
accordance with the terms of the Loan Agreement.


(g)
The Company shall, promptly after execution of this Deed, execute and deliver to
the Collateral Agent a Collection Account Notice on the relevant Collection
Account Bank and use reasonable endeavours to procure that such Collection
Account Bank signs and delivers to the Collateral Agent an acknowledgement
substantially in the form set out in the Collection Account Notice (together
with any amendments requested by the Collection Account Bank which are
acceptable to the Collateral Agent (acting reasonably)) on the date of such
service.


(h)
On the date of opening or acquiring a Collection Bank Account, serve a
Collection Account Notice on the relevant Collection Account Bank and use
reasonable endeavours to procure that such Collection Account Bank signs and
delivers to the Collateral Agent an acknowledgement substantially in the form
set out in the Collection Account Notice (together with any amendments requested
by the Collection Account Bank which are acceptable to the Collateral Agent
(acting reasonably)) on the date of such service.

6.7
General Bank Accounts

Upon (and following) the occurrence of any Enforcement Event the Company shall,
upon receipt of notice from the Collateral Agent , (a) cease to be entitled to
make, or direct the making of, any payments or withdrawals from any General Bank
Account without the prior written consent of the Collateral Agent and (b) cease
to be entitled to direct the General Account Banks as regards the operation of
the Accounts (whether as to payments from the Accounts or otherwise howsoever).

6.8
Full Title Guarantee

Each mortgage, assignment, charge or other disposition in favour of the
Collateral Agent referred to in the previous provisions of this Clause 0
(6.          SECURITY) is made with full title guarantee in accordance with the
Law of Property (Miscellaneous Provisions) Act 1994.

6.9
Excluded Property

There shall be excluded from the security created by Clause 0
(6.          SECURITY) and from the operation of Clause 0 (14.          Further
Assurances, Power of Attorney, ETC.) any Excluded Asset of the Company.

7.
REDEMPTION OF SECURITY

7.1
Upon Payment in Full, the Collateral Agent , at the request and cost of the
Company but without being responsible or liable for any reasonable and
documented costs, expenses, claims or liabilities occasioned by acting upon such
request, shall release or discharge the Charged Assets from the Charges and
reconvey, reassign or retransfer to or to the order of the Company or any other
person entitled thereto any Charged Assets assigned to the Collateral Agent .

7.2
Notwithstanding the foregoing, the obligations of the Company under this Deed
shall automatically terminate and the Collateral Agent , at the request and cost
of the Company but without being responsible or liable for any reasonable and
documented costs, expenses, claims or liabilities occasioned by acting upon such
request, shall release or discharge the Charged Assets from the Charges and
reconvey, reassign or retransfer to or to the order of the Company or any other
person entitled thereto any Charged Assets assigned to the Collateral Agent , in
each case, to the extent provided in and in accordance with Section 11.01(c)
(Waiver; Amendments; Joinder; Release of Guarantors; Release of Collateral) and
Section 11.23 (Release of Guarantors) of the Loan Agreement.

8.
REPRESENTATIONS AND WARRANTIES

8.1
The Company represents and warrants to the Collateral Agent that as of the date
of this Deed:


(a)
it is a limited company duly incorporated and existing under the Companies Act
1948 and has the power and authority to own its Assets and to carry on its
business and operations as now conducted;


(b)
it has the power to enter into, and perform and comply with all the obligations
expressed to be assumed by it under, this Deed, and to create the Charges;


(c)
all corporate authority and any other actions, conditions and things whatsoever
required to be obtained, taken, fulfilled and done (including the obtaining of
any necessary consents) in order to enable the Company lawfully to enter into,
and perform and comply with all the obligations expressed to be assumed by it
under, this Deed, to ensure that those obligations are valid, legal, binding and
enforceable, to permit the creation of the Charges in accordance with this
Deed except, in each case (i) as may be limited by bankruptcy, insolvency,
examinership, reorganization, moratorium or other similar laws relating to or
affecting the enforcement of creditors’ rights generally, and by general
principles of equity which may limit the right to obtain equitable remedies
(regardless of whether such enforceability is a proceeding in equity or at law)
and (ii) as to the enforceability of provisions for indemnification and the
limitations thereon arising as a matter of law or public policy;


(d)
the obligations of the Company under this Deed and (subject to all necessary
registrations thereof being made) the Charges are valid, legal, binding and
enforceable and, in the case of the Charges, have first priority and ranking
except, in each case (i) as may be limited by bankruptcy, insolvency,
examinership, reorganization, moratorium or other similar laws relating to or
affecting the enforcement of creditors’ rights generally, and by general
principles of equity which may limit the right to obtain equitable remedies
(regardless of whether such enforceability is a proceeding in equity or at law)
and (ii) as to the enforceability of provisions for indemnification and the
limitations thereon arising as a matter of law or public policy;


(e)
its entry into, and performance of and compliance with the obligations expressed
to be assumed by it under this Deed, and the creation of the Charges under this
Deed, do not and will not (i) breach or violate any applicable Requirement of
Law, (ii) result in any breach or violation of, or constitute a default under,
or result in the creation or imposition of (or the obligation to create or
impose) any Lien prohibited under the Loan Agreement upon any of its property or
assets pursuant to the terms of any indenture, agreement or other instrument to
which it is party or by which any of its property or assets are bound or to
which it is subject, except for breaches, violations and defaults that would not
have a Material Adverse Effect, or (iii) violate any provision of its
organisational documents or by-laws;


(f)
(save to the extent disclosed to the Collateral Agent in writing prior to the
date of this Deed) it has good and valid rights in or the power to transfer the
Assets expressed to be mortgaged, assigned or charged by it under this Deed;


(g)
no Security Interest (other than the Charges) or claim exists on, over or in
respect of any of the Assets, except those claims permitted by the Loan
Agreement;


(h)
(save to the extent disclosed to the Collateral Agent in writing prior to the
date of this Deed) it has not disposed of or sold or granted any lease, tenancy,
option or pre‑emption right over or in respect of, any part of its right, title
or interest in, to or in respect of any of the Charged Assets, and it has not
agreed to do any of the foregoing, except, in each case, as permitted by the
Loan Agreement; and


(i)
the Company's Centre of Main Interests is in the UK.

9.
COVENANTS RELATING TO ASSETS – PERFECTION, RESTRICTIONS ON DEALINGS, PROTECTION

9.1
Documents of Title

Without prejudice to Clause 0 (14.          Further Assurances, Power of
Attorney, ETC.) the Company shall, as soon as reasonably practicable, after
execution of this Deed (and in any event within 15 Business Days after execution
of this Deed or such later date as may be agreed to by the Collateral Agent in
its sole discretion) or, if later, promptly upon receipt by it or on its behalf
or for its account (and in any event within 15 Business Days after such receipt
or such later date as may be agreed to by the Collateral Agent in its sole
discretion), by way of security for the Secured Obligations deliver to the
Collateral Agent (or any person nominated by the Collateral Agent to hold the
same on its behalf including any solicitors) all certificates representing
Mortgaged Investments and documents of title, certificates and other documents
certificating or evidencing ownership of or otherwise relating to the Mortgaged
Investments including transfers of Investments executed in blank.

9.2
Negative Pledge


(a)
The Company may only create, incur, assume or permit to exist a Security
Interest on any Charged Asset if it is permitted by Section 8.04 (Liens) of the
Loan Agreement.


(b)
The Company may only Dispose of any Charged Asset if it is permitted by
Section 8.05 (Asset Dispositions) of the Loan Agreement.

9.3
Assets and Charges Generally

The Company shall:


(a)
make all filings and registrations necessary for the creation, perfection,
preservation, protection or maintenance of the Charges except to the extent that
the Company is expressly permitted by the Loan Agreement or this Deed not to do
so;


(b)
use commercially reasonable endeavours to obtain, in form and substance
satisfactory to the Collateral Agent (acting reasonably), as soon as practicable
and in any event within 45 days of the date of this Deed or, after the date of
this Deed, within 45 days of the date of acquisition of any Asset (or, in any
such case, such later date as may be agreed to by the Collateral Agent in its
sole discretion), any consents necessary to enable all the Assets of the Company
to be subject to effective Security Interests pursuant to Clause 0 (6.SECURITY)
and the Asset concerned shall immediately upon obtaining any such consent become
subject to the fixed Charge under Clause 0 (6.3Fixed Charges);


(c)
maintain or keep or cause to be kept all of the Charged Assets  in good and
substantial repair and, where applicable, good working order (wear and tear
excepted) so that its business carried on in connection therewith may be
conducted in the ordinary course, consistent with past practices, except in each
case where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and


(d)
in addition and without prejudice to any other provision of this Deed, not do or
suffer to be done anything which could materially prejudice the effectiveness of
any of the Charges or their priority under this Deed except as permitted by the
Loan Agreement or this Deed.

9.4
Real Property

In addition and without prejudice to the other provisions of this Clause 0
(9.          Covenants relating to Assets – Perfection, Restrictions on
Dealings, PROTECTION) and Clause 0 (14.          Further Assurances, Power of
Attorney, ETC.), the Company hereby irrevocably:


(a)
consents to the registration of a restriction in the Proprietorship Register
relating to the title number or numbers under which the whole or any part of the
Legally Mortgaged Property is registered at HM Land Registry in the following
terms:

•          "except under an order of the Registrar no disposition or other
dealing by the proprietor of the land is to be registered or noted without the
written consent of the proprietor for the time being of the charge dated [ * * ]
between [ * * ] (1) and [ * * ] (2)";


(b)
consents (in the case of any Real Property forming part of the Charged Assets
title to which is registered or registrable at HM Land Registry but which does
not form part of the Legally Mortgaged Property) to the registration of an
agreed notice by the Collateral Agent against the title or titles under which
such Real Property is registered; and


(c)
authorises the Collateral Agent and/or any solicitors or other agent acting on
behalf of the Collateral Agent to complete, execute on the Company's behalf and
deliver to H. M. Land Registry any form (including Land Registry form RX1 and
AN1), document or other information requested by H. M. Land Registry with regard
to either or both of the above.

9.5
General Bank Accounts

Without prejudice and in addition to the other provisions of this Clause 0
(9.          Covenants relating to Assets – Perfection, Restrictions on
Dealings, PROTECTION) and Clause 0 (14.          Further Assurances, Power of
Attorney, ETC.) the Company shall:


(a)
promptly after execution of this Deed (or, if later, within 45 days (or such
later date as may be agreed to by the Collateral Agent in its sole discretion)
of the opening of a new bank account), execute and deliver to the Collateral
Agent notices, substantially in the form set out in Part 1 of Schedule 4 (Form
of Notice of Charge for General Bank Accounts ) or such other form as the
Collateral Agent may reasonably require;


(b)
use its reasonable endeavours to procure that each relevant bank, with whom a
General Bank Account is maintained, delivers to the Collateral Agent an
acknowledgement in writing substantially in the form attached to such notice
provided that if the Company has not been able to obtain such countersignature
and acknowledgement, any obligation to comply with this Clause 00 (9.5General
Bank Accounts) shall cease after 180 days of the service of the relevant notice;
and


(c)
save with the prior written consent of the Collateral Agent or as may be
permitted under the Loan Agreement, the Company shall not assign or otherwise
dispose of any rights, title or interest in any General Bank Account (and no
right, title or interest in relation to any such account or credit balance
maintained with the Collateral Agent shall be capable of assignment or
disposal).

9.6
Insurance Policies


(a)
The Company will, promptly after execution of this Deed (or, if later, within 45
days (or such later date as may be agreed to by the Collateral Agent in its sole
discretion) of the Company obtaining new Insurance Policy), execute and deliver
to the Collateral Agent (or procure delivery of) a notice of assignment
substantially in the form set out in Schedule 6 (Form of Notice of Charge of
Insurance Policies), in respect of each Insurance Policy detailed at Schedule 3
(Insurance Policies).


(b)
In each case, the Company shall use reasonable endeavours to procure that such
insurer signs and delivers to the Collateral Agent an acknowledgement
substantially in the form set out in Schedule 6 (Form of Notice of Charge of
Insurance Policies) within twenty Business Days of such service provided that,
if the relevant Company has not been able to obtain such acknowledgment from the
relevant insurer any obligation to comply with this Clause shall cease twenty
Business Days following the date of service of the relevant Notice of
Assignment.

9.7
Assigned Agreements

The Company will, promptly after execution of this Deed (or, if later, within 45
days (or such later date as may be agreed to by the Collateral Agent in its sole
discretion) of receipt by the Company of an executed copy of any Assigned
Agreement) deliver to the Collateral Agent an executed but undated counterparty
notice, in the form set out in Schedule 5 (Form of Notice of Charge of Assigned
Agreements) and hereby irrevocably authorises the Collateral Agent to serve each
such notice of Assigned Agreement on the relevant counterparty upon the
occurrence of an Enforcement Event which is continuing.

9.8
Charged Book Debts

Without prejudice and in addition to the other provisions of this Clause 0
(9.          Covenants relating to Assets – Perfection, Restrictions on
Dealings, PROTECTION) and Clause 0 (14.          Further Assurances, Power of
Attorney, ETC.), at any time after an Enforcement Event occurs the Company shall
deliver to the Collateral Agent promptly on reasonable request such documents
relating to such of the Book Debts as the Collateral Agent may reasonably
specify.

9.9
Mortgaged Investments


(a)
Without prejudice and in addition to the other provisions of this Clause 0
(9.Covenants relating to Assets – Perfection, Restrictions on Dealings,
PROTECTION) and Clause 0 (14.Further Assurances, Power of Attorney, ETC.), the
Company shall deposit with the Collateral Agent :


(i)
transfers of the Mortgaged Investments (or declarations of trust in respect of
any Mortgaged Investments not in the Company's sole name) in each case duly
completed and executed by the Company or its nominee with the name of the
transferee, date and consideration left blank or, if the Collateral Agent so
reasonably requires, duly executed by the Company or its nominee in favour of
the Collateral Agent (or the Collateral Agent 's nominee) and stamped, and such
other documents as the Collateral Agent may reasonably require to enable the
Collateral Agent (or the Collateral Agent 's nominee) or, after the occurrence
and continuance of an Event of Default, any purchaser, to be registered as the
owner of, or otherwise obtain legal title to, the Mortgaged Investments; and


(ii)
in respect of any Mortgaged Investment not held in the Company's name, within 30
days (or such later date as may be agreed to by the Collateral Agent in its sole
discretion) after execution of this Deed or if later promptly after it becomes
entitled to the relevant Mortgaged Investment, use commercially reasonable
endeavours to request an irrevocable power of attorney, expressed to be by way
of security and executed and delivered as a deed by the relevant nominee,
appointing the Collateral Agent each Receiver and any Delegate the attorney of
the holder, in such form as the Collateral Agent may reasonably require.


(b)
Prior to such time as the Collateral Agent has, following the occurrence and
during the continuation of an Enforcement Event:


(i)
notified the Company in writing that it has elected to exercise voting and other
rights relating to the Charged Assets in accordance with the terms of this Deed,
all voting and other rights relating to the Mortgaged Investments may be
exercised (or not exercised) by the Company as it directs provided that it shall
not exercise any such voting rights in a manner which would diminish the
effectiveness or enforceability of the Charges created under this Deed in any
material respect or restrict the transferability of the Charged Assets by the
Collateral Agent or any Receiver; and


(ii)
notified the Company in writing that it has elected to collect any dividends,
distributions and other monies in accordance with the terms of this Deed, the
Company shall be entitled to receive and retain such dividends, distributions
and other monies paid on or derived from its Mortgaged Investments.


(c)
Following an Enforcement Event:


(i)
the Collateral Agent or, as the case may be, any Receiver shall, upon written
notice to the Company, be entitled to exercise or direct the exercise of or
refrain from such exercise all voting and other rights now or at any time
relating to the Mortgaged Investments as it or he reasonably sees fit;


(ii)
after receipt by the Company of written notice pursuant to Clause 0, the Company
shall comply or procure the compliance with any reasonable direction of the
Collateral Agent or, as the case may be, any Receiver in respect of the exercise
of such rights and shall deliver to the Collateral Agent or, as the case may be,
any Receiver such forms of proxy or other appropriate forms of authorisation the
Collateral Agent or, as the case may be, any Receiver may reasonably require
with a view to enabling that person or its nominee to exercise such rights; and


(iii)
the Collateral Agent shall, upon written notice to the Company, be entitled to
receive and retain all dividends, interest and other distributions paid in
respect of the Mortgaged Investments and apply the same as provided by Clause 0
(18.Application of MONEYS).


(d)           This Clause 0 (9.7 Assigned Agreements) shall not apply to those
Mortgaged Investments which are held by the Company by way of temporary
investments and which the Collateral Agent has agreed in writing shall not be
subject to this Clause 0 (9.7          Assigned Agreements).

9.10
Intellectual Property Rights

Without prejudice and in addition to the other provisions of this Clause 0
(9.          Covenants relating to Assets – Perfection, Restrictions on
Dealings, PROTECTION) and Clause 0 (14.          Further Assurances, Power of
Attorney, ETC.), the Company shall:


(a)
promptly on the reasonable request by the Collateral Agent , execute and do all
acts, things and documents as the Collateral Agent may reasonably require to
record the Collateral Agent 's interest in any registers relating to any of the
Intellectual Property Rights; and


(b)
not, save with the prior written consent of the Collateral Agent or as may be
permitted pursuant to the terms of the Loan Agreement, grant any registered user
agreement or licence or other right in relation to any such Intellectual
Property Rights or permit the use of such Intellectual Property Rights by any
person.

10.
GENERAL COVENANTS

10.1
The Company shall:


(a)
at any time after an Enforcement Event, promptly give to the Collateral Agent
such information and evidence (and in such form) as the Collateral Agent may
from time to time reasonably request for the purpose of or with a view to
discharging the duties and rights vested in it under and in accordance with this
Deed or by operation of law; and


(b)
not have its Centre of Main Interests situated, or permit its Centre of Main
Interests to be situated, outside the UK.

11.
CRYSTALLISATION OF FLOATING CHARGE

11.1
In addition and without prejudice to any other event resulting in
crystallisation of the floating charge, but subject to any prohibition or
restriction imposed by law, if at any time:


(a)
an Event of Default occurs and is continuing; or


(b)
the Collateral Agent (acting reasonably) considers that any of the Floating
Charged Assets, which is material to the context of the business as a whole, are
in danger of being seized or is otherwise in jeopardy,

the Collateral Agent may by notice in writing to the Company convert the
floating charge created by Clause 0 (6.5 Floating Charge) into a fixed charge as
regards any Floating Charge Assets as may be specified in that notice (and for
the avoidance of doubt, in the case of paragraph (b) above, only to the extent
that paragraph (b) applies to such Floating Charge Asset).

11.2
In addition and without prejudice to any law or other event resulting in
crystallisation of the floating charge, but subject to any prohibition or
restriction imposed by law, the floating charge created by Clause 0 (6.5Floating
Charge) shall without notice automatically be converted into a fixed charge
over:


(a)
any Floating Charge Assets which become subject or continue to be subject to any
Security Interest in favour of any person other than the Collateral Agent or
which is/are the subject of any sale, transfer or other disposition, in either
case contrary to the covenants contained in this Deed or any of the other Loan
Documents, immediately prior to such actual or purported Security Interest
arising or such actual or purported sale, transfer or other disposition being
made; or


(b)
any Floating Charge Assets affected by any attachment, distress, execution or
other legal process against such Floating Charge Asset, immediately prior to
such distress, attachment, execution or other legal process.

12.
ENFORCEMENT

12.1
The security constituted by this Deed shall, subject to any prohibition or
restriction imposed by law, become enforceable upon and at any time after  an
Event of Default occurs and is continuing (an "Enforcement Event").

12.2
At any time after an Enforcement Event, the Collateral Agent may (but shall not
be obliged to) enforce all or any part of the Charges at such time, on such
terms and in such manner as it thinks fit, and take possession of, hold or
dispose of all or any part of the Charged Assets, and may (whether or not it has
taken possession or appointed a Receiver or Administrator) exercise any rights
conferred by the Law of Property Act (as varied or extended by this Deed) on
mortgagees or by this Deed or otherwise conferred by law on mortgagees.

12.3
Without prejudice to the generality of the foregoing, at any time after an
Enforcement Event, the Collateral Agent may (but shall not be obliged to) by
notice to the company in writing appropriate all or any part of the Charged
Assets which constitute financial collateral. If the Collateral Agent exercises
such power of appropriation:


(a)
it shall determine the value of any Charged Asset appropriated which consists of
a financial instrument or a Credit Claim as at the time of exercise of that
power as the current value of the cash payment which it determines would be
received on a sale or other disposal of such Charged Asset effected for payment
as soon as reasonably possible after such time. Any such determination shall be
made by the Collateral Agent in a commercially reasonable manner (including by
way of an independent valuation); and


(b)
any Charged Asset appropriated which constitutes cash and which is not
denominated in dollars shall be valued as if it were converted to dollars at the
rate certified by the Collateral Agent to be the spot rate of exchange for the
purchase of dollars with the currency of such cash as soon as practicable after
the appropriation thereof.

12.4
The exercise by the Collateral Agent of its right of appropriation under
Clause 0 (12.ENFORCEMENT) of any part of the Charged Assets shall not prejudice
or affect any of the Collateral Agent 's rights and remedies in respect of the
remainder of the Charged Assets for any Secured Obligations which remain to be
paid or discharged.

13.
CONTINUING SECURITY, OTHER SECURITY ETC.

13.1           Subject to Clauses 0 (7. Redemption of SECURITY) and 0 (7.
Redemption of SECURITY), the Charges, covenants, undertakings and provisions
contained  in or granted pursuant to this Deed shall remain in full force and
effect as a continuing security to the Collateral Agent for the Secured
Obligations and shall not be satisfied, discharged or affected by any
intermediate payment or settlement of account of all or part of the Secured
Obligations (whether any Secured Obligations remain outstanding thereafter) or
any other act, event, matter, or thing whatsoever.

13.2
The Charges are cumulative, in addition to and independent of, and shall neither
be merged with nor prejudiced by nor in any way exclude or prejudice, any other
Security Interest, guarantee, indemnity, right of recourse or any other right
whatsoever which the Collateral Agent may now or hereafter hold or have (or
would apart from this Deed or the Charges hold or have) from the Company or any
other person in respect of any of the Secured Obligations.

13.3
The restriction on consolidation of mortgages contained in section 93 of the Law
of Property Act shall not apply in relation to the Charges.

13.4
If the Collateral Agent receives or is deemed to be affected by notice (actual
or constructive) of any Security Interest over any Charged Asset or if an
Insolvency Event occurs in relation to the Company:


(a)
the Collateral Agent may open a new account or accounts with or on behalf of the
Company (whether or not it allows any existing account to continue) and, if it
does not, it shall nevertheless be deemed to have done so at the time it
received or was deemed to have received such notice or at the time that the
Insolvency Event occurred; and


(b)
all payments made by the Company to the Collateral Agent after the Collateral
Agent received or is deemed to have received such notice or after such
Insolvency Event occurred shall be credited or deemed to have been credited to
the new account or accounts, and in no circumstances whatsoever shall operate to
reduce the Secured Obligations as at the time the Collateral Agent received or
was deemed to have received such notice or as at the time that such Insolvency
Event occurred.

13.5
This Deed shall remain valid and enforceable notwithstanding any change in the
name, composition or constitution of the Collateral Agent or the Company or any
amalgamation or consolidation by the Collateral Agent or the Company with any
other corporation.

14.
FURTHER ASSURANCES, POWER OF ATTORNEY, ETC.

14.1
The Company shall, at its own cost, promptly take whatever action the Collateral
Agent or any Receiver may reasonably require with a view to:


(a)
creating, preserving, perfecting or protecting any of the Charges or the first
priority of any of the Charges;


(b)
facilitating the enforcement of the Security created under this Deed or the
exercise of any rights vested in the Collateral Agent or any Receiver in
connection with this Deed; or


(c)
providing more effectively to the Collateral Agent the full benefit of the
rights conferred on it by this Deed and otherwise giving full effect to the
provisions of this Deed,

including, without limitation, executing such assignments, transfers and
conveyances of the Charged Assets (whether in favour of the Collateral Agent ,
any Secured Party or otherwise), giving such notices and making such filings and
registrations as the Collateral Agent or any Receiver shall reasonably require,
in each case in such form and on such terms as the Collateral Agent or Receiver
shall reasonably specify.

14.2
The Company irrevocably and by way of security appoints the Collateral Agent and
every Receiver jointly and also severally to be its attorney (with full power to
appoint substitutes and to sub‑delegate, including power to authorise the person
so appointed to make further appointments) on behalf of the Company and in its
name or otherwise, and in such manner as the attorney may think fit, after the
occurrence of an Enforcement Event, to execute, deliver, perfect and do any
deed, document, act or thing (a) which the Collateral Agent or such Receiver (or
any such substitute or sub‑delegate) may, reasonably consider appropriate in
connection with the exercise of any of the rights of the Collateral Agent or
such Receiver, or (b) which the Company is obliged to execute or do under this
Deed but has not executed or done in a timely manner (including the execution
and delivery of mortgages, assignments, transfers or charges or notices or
directions in relation to any of the Charged Assets). Without prejudice to the
generality of its right to appoint substitutes and to sub‑delegate, the
Collateral Agent may appoint the Receiver as its substitute or sub‑delegate, and
any person appointed the substitute or sub‑delegate of the Collateral Agent
shall, in connection with the exercise of such power of attorney, be the agent
of the Company. The Company acknowledges that such power of attorney is as
regards the Collateral Agent and any Receiver granted irrevocably and for value
to secure proprietary interests in and the performance of obligations owed to
the respective donees within the meaning of the Powers of Attorney Act 1971.

14.3
The Company hereby ratifies and confirms and agrees to ratify and confirm
whatever any such attorney shall do or purport to do in the exercise or
purported exercise of all or any of the rights referred to in this Clause 0
(14.Further Assurances, Power of Attorney, ETC.) (save where any such attorney
acts with gross negligence or wilful misconduct or otherwise exceeds its rights
under this Clause 0 (14.Further Assurances, Power of Attorney, ETC.)).

14.4           References in Clause 0 (14. Further Assurances, Power of
Attorney, ETC.) and Clause 0 (14.          Further Assurances, Power of
Attorney, ETC.) to the Collateral Agent or the Receiver shall include references
to any Delegate.

15.
THE COLLATERAL AGENT'S RIGHTS

15.1
The Secured Obligations shall become due for the purposes of section 101 of the
Law of Property Act, and the statutory powers of sale and enforcement and of
appointing a Receiver which are conferred on the Collateral Agent under that Act
(as varied and extended by this Deed) and all other rights of a mortgagee
conferred by the Law of Property Act shall be deemed to arise, immediately after
execution of and in accordance with this Deed.

15.2
Section 103 of the Law of Property Act shall not apply to this Deed and upon the
occurrence of an Enforcement Event the Charges shall become immediately
enforceable and the rights conferred by the Law of Property Act and this Deed
immediately exercisable by the Collateral Agent without the restrictions
contained in the Law of Property Act.

15.3
At any time after an Enforcement Event occurs, the Collateral Agent shall, in
addition to the powers of leasing and accepting surrenders of leases conferred
by section 99 and 100 of the Law of Property Act, have power to make any lease
or agreement to lease at a premium or otherwise, accept surrenders of leases and
grant options, in each case on any terms and in any manner the Collateral Agent
thinks fit without needing to comply with any restrictions imposed by such
sections or otherwise.

15.4
In making any sale or other disposal of any Charged Assets or making any
acquisition in exercise of their respective rights, the Collateral Agent or any
Receiver may do so for such consideration (including cash, shares, debentures,
loan capital or other securities whatsoever, consideration fluctuating according
to or dependent on profit or turnover, and consideration whose amount is to be
determined by a third party, and whether such consideration is receivable in a
lump sum or by instalments) and otherwise on such terms and conditions and in
such manner as it or he reasonably thinks fit, and may also grant any option to
purchase and effect exchanges.

15.5
The Collateral Agent may at any time delegate to any person either generally or
specifically, on such terms and conditions (including power to sub‑delegate) and
in such manner as the Collateral Agent reasonably thinks fit, any rights
(including the power of attorney) from time to time exercisable by the
Collateral Agent under or in connection with this Deed. No such delegation shall
preclude the subsequent exercise by the Collateral Agent of such right or any
subsequent delegation or revocation thereof.

15.6
The Collateral Agent may, at any time and from time to time and without
prejudice to the Collateral Agent 's other rights, set off any Secured
Obligations (to the extent beneficially owned by the Collateral Agent) against
any obligation or liability (matured or not and whether actual or contingent)
owing by the Collateral Agent to, or any amount and sum held or received or
receivable by it on behalf or to the order of, the Company or to which the
Company is beneficially entitled (such rights extending to the set off or
transfer of all or any part of any credit balance on any such account, whether
or not then due and whatever the place of payment or booking branch, in or
towards satisfaction of any Secured Obligations) to the extent permitted under
both the Loan Agreement and any applicable Requirements of Law. For that
purpose, if any of the Secured Obligations is in a different currency from such
obligation, liability, amount or sum (including credit balance), the Collateral
Agent may effect any necessary conversion at its then prevailing spot rates of
exchange (as conclusively determined by the Collateral Agent) and may pay out
any additional sum which the UK or any other governmental or regulatory body of
any jurisdiction may require, as a matter of law, the Collateral Agent to pay in
respect of such conversion. The Collateral Agent may in its absolute discretion
(in good faith) estimate the amount of any liability of the Company which is
unascertained or contingent and set off such estimated amount, and no amount
shall be payable by the Collateral Agent to the Company unless and until Payment
in Full. The Collateral Agent shall not be obliged to exercise any of its rights
under this Clause, which shall be without prejudice and in addition to any
rights of set‑off, combination of accounts, bankers' lien or other right to
which it is at any time otherwise entitled (whether by operation of law,
contract or otherwise).

15.7
Until Payment in Full, the Collateral Agent or the Receiver (as appropriate) may
at any time credit to and retain in an interest bearing suspense account, for
such period as it reasonably thinks fit, any moneys received, recovered or
realised pursuant to this Deed, without any obligation to apply all or any part
of the same in or towards the discharge of the Secured Obligations.

15.8
If, after the occurrence of an Enforcement Event, the Company for any reason
fails to observe or punctually to perform or to procure the observance or
punctual performance of any of the obligations expressed to be assumed by it to
the Collateral Agent under this Deed, the Collateral Agent shall have the right
(but shall not be obliged), on behalf of or in the name of the Company or
otherwise, to perform the obligation and to take any steps which the Collateral
Agent may reasonably consider appropriate with a view to remedying, or
mitigating the consequences of, the failure, but the exercise of this right, or
the failure to exercise it, shall in no circumstances prejudice the Collateral
Agent 's rights under this Deed or otherwise or constitute the Collateral Agent
a mortgagee in possession.

16.
APPOINTMENT OF ADMINISTRATOR

16.1
Paragraph 14 of Schedule B1 to the Insolvency Act applies to the floating charge
created hereunder.

16.2
Subject to any relevant provisions of the Insolvency Act, the Collateral Agent
may, by any instrument or deed of appointment, appoint one or more persons to be
the Administrator of the Company at any time after:


(a)
the occurrence of an Enforcement Event; or


(b)
being requested to do so by the Company; or


(c)
any application having been made to the court for an administration order under
the Insolvency Act; or


(d)
any person having ceased to be an Administrator as a result of any event
specified in paragraph 90 of Schedule B1 to the Insolvency Act; or


(e)
any notice of intention to appoint an Administrator having been given by any
person or persons entitled to make such appointment under the Insolvency Act.

16.3
Where any such appointment is made at a time when an Administrator continues in
office, the Administrator shall act either jointly or concurrently with the
Administrator previously appointed hereunder, as the appointment specifies.

16.4
Subject to any applicable order of the Court, the Collateral Agent may replace
any Administrator, or seek an order replacing the Administrator, in any manner
allowed by the Insolvency Act.

16.5
Where the Administrator was appointed by the Collateral Agent under paragraph 14
of Schedule B1 to the Insolvency Act, the Collateral Agent may, by notice in
writing to the Company, replace the Administrator in accordance with paragraph
92 of Schedule B1 to the Insolvency Act.

16.6
Every such appointment shall take effect at the time and in the manner specified
by the Insolvency Act.

16.7
If at any time and by virtue of any such appointment(s) any two or more persons
shall hold office as Administrators of the same assets or income, such
Administrators may act jointly or concurrently as the appointment specifies so
that, if appointed to act concurrently, each one of such Administrators shall be
entitled (unless the contrary shall be stated in any of the deed(s) or other
instrument(s) appointing them) to exercise all the functions conferred on an
Administrator by the Insolvency Act.

16.8
Every such instrument, notice or deed of appointment, and every delegation or
appointment by the Collateral Agent in the exercise of any right to delegate its
powers herein contained, may be made in writing under the hand of any manager or
officer of the Collateral Agent or any other authorised person or of any
Delegate.

16.9
Every Administrator shall have all the powers of an administrator under the
Insolvency Act.

16.10
In exercising his functions hereunder and under the Insolvency Act, the
Administrator acts as agent of the Company and does not act as agent of the
Collateral Agent .

16.11
Every Administrator shall be entitled to remuneration for his services in the
manner fixed by or pursuant to the Insolvency Act or the Insolvency Rules.

17.
RECEIVER

17.1
None of the restrictions imposed by the Law of Property Act in relation to the
appointment of receivers or the giving of notice or otherwise shall apply. At
any time and from time to time upon or after request by the Company or the
occurrence of an Enforcement Event, the Collateral Agent may, and in addition to
all statutory and other powers of appointment or otherwise, by any instrument or
deed signed under the hand of any manager or officer of the Collateral Agent or
any other authorised person or of any Delegate, appoint such person or persons
(including an officer or officers of the Collateral Agent) as it reasonably
thinks fit to be Receiver or Receivers (to act jointly and/or severally as the
Collateral Agent may specify in the appointment) of (a) any Fixed Charge Asset
or Assets, and/or (b) any Floating Charge Asset or Assets, so that each one of
such Receivers shall be entitled (unless the contrary shall be stated in any
deed(s) or other instrument(s) appointing them) to exercise individually all the
powers and discretions conferred on the Receivers. If any Receiver is appointed
of only part of the Charged Assets, references to the rights conferred on a
Receiver by any provision of this Deed shall be construed as references to that
part of the Charged Assets or any part thereof.

17.2
The Collateral Agent may appoint any Receiver on any terms the Collateral Agent
reasonably thinks fit. The Collateral Agent may by any instrument or deed signed
under the hand of any manager or officer of the Collateral Agent or any other
authorised person or any Delegate (subject to section 62 of the Insolvency Act)
remove a Receiver appointed by it whether or not appointing another in his
place, and may also appoint another Receiver to act with any other Receiver or
to replace any Receiver who resigns, retires or otherwise ceases to hold office.

17.3
The exclusion of any part of the Charged Assets from the appointment of any
Receiver shall not preclude the Collateral Agent from subsequently extending his
appointment (or that of the Receiver replacing him) to that part or appointing
another Receiver over any other part of the Charged Assets.

17.4
Any Receiver shall, so far as the law permits, be the agent of the Company and
(subject to any restriction or limitation imposed by applicable law) the Company
shall be solely responsible for his remuneration and his acts, omissions or
defaults and solely liable on any contracts or engagements made, entered into or
adopted by him and any losses, liabilities, costs, charges and expenses incurred
by him; and in no circumstances whatsoever shall the Collateral Agent be in any
way responsible for or incur any liability in connection with any Receiver's
acts, omissions, defaults, contracts, engagements, Losses, liabilities, costs,
charges, expenses, misconduct, negligence or default, save, in each case, in
circumstances where the liability arises as a direct result of the Receiver’s
gross negligence or wilful misconduct. If a liquidator of the Company is
appointed, the Receiver shall act as principal and not as agent for the
Collateral Agent .

17.5
Subject to section 36 of the Insolvency Act, the remuneration of any Receiver
may be fixed by the Collateral Agent without being limited to the maximum rate
specified by sections 109(6) of the Law of Property Act (and may be or include a
commission calculated by reference to the gross amount of all money received or
otherwise and may include remuneration in connection with claims, actions or
Proceedings made or brought against the Receiver by the Company or any other
person or the performance or discharge of any obligation imposed upon him by
statute or otherwise), but such remuneration shall be payable by the Company
alone; and the amount of such remuneration may be debited by the Collateral
Agent from any account of the Company but shall, in any event, form part of the
Secured Obligations and accordingly be secured on the Charged Assets under the
Charges. Such remuneration shall be paid on such terms and in such manner as the
Collateral Agent and Receiver may from time to time reasonably agree or failing
such agreement as the Collateral Agent reasonably determines.

17.6
Any Receiver may be invested by the Collateral Agent with such of the powers,
authorities and discretions exercisable by the Collateral Agent under this Deed
as the Collateral Agent may reasonably think fit. Without prejudice to the
generality of the foregoing, any Receiver shall (subject to any restrictions in
his appointment) have in relation to the Relevant Charged Assets, in each case
in the Company's name or his own name and on such terms and in such manner as he
sees fit, all the rights referred to in Schedule 1 (and where applicable
Schedule 2) of the Insolvency Act; all rights of the Collateral Agent under this
Deed; all the rights conferred by the Law of Property Act on mortgagors,
mortgagees in possession and receivers appointed under the Law of Property Act;
all rights of an absolute beneficial owner including rights to do or omit to do
anything the Company itself could do or omit; and all rights to do all things
the Receiver considers necessary, desirable or incidental to any of his rights
or exercise thereof including the realisation of any Relevant Charged Assets and
getting in of any Assets which would when got in be Relevant Charged Assets.

17.7
The Collateral Agent shall not (save only to the extent caused by its own
negligence, fraud, wilful misconduct, breach of trust or breach of any
obligation of the Collateral Agent hereunder) be liable for any losses or
damages arising from any exercise of his authorities, powers or discretions by
any Receiver.

17.8
The Collateral Agent may from time to time and at any time require any Receiver
to give security for the due performance of his duties as such Receiver and may
fix the nature and amount of the security to be so given but the Collateral
Agent shall not be bound in any case to require any such security.

18.
APPLICATION OF MONEYS

All moneys realised, received or recovered by the Collateral Agent or any
Receiver shall be applied in accordance with the terms of the Loan Agreement.

19.
PROTECTION OF THIRD PARTIES

19.1
Without prejudice to any other provision of this Deed, the Secured Obligations
shall become due for the purposes of section 101 of the Law of Property Act, and
the statutory powers of sale and enforcement and of appointing a Receiver which
are conferred upon the Collateral Agent (as varied and extended by this Deed)
and all other rights of a mortgagee conferred by the Law of Property Act shall
in favour of any purchaser be deemed to arise and be exercisable, immediately
after the execution of and in accordance with this Deed.

19.2
No purchaser from, or other person dealing with, the Collateral Agent , any
Receiver or any Delegate shall be concerned to enquire whether any event has
happened upon which any of the rights which they have exercised or purported to
exercise under or in connection with this Deed, the Law of Property Act or the
Insolvency Act has arisen or become exercisable, whether the Secured Obligations
remain outstanding, whether any event has happened to authorise the Collateral
Agent , any Receiver or any Delegate to act, or whether the Receiver is
authorised to act, whether any consents, regulations, restrictions or directions
relating to such rights have been obtained or complied with, or otherwise as to
the propriety, regularity or validity of the exercise or purported exercise of
any such right or as to the application of any moneys borrowed or raised or
other realisation proceeds; and the title and position of a purchaser or such
person shall not be impeachable by reference to any of those matters and the
protections contained in sections 104 to 107 of the Law of Property Act, section
42(3) Insolvency Act or any other legislation from time to time in force shall
apply to any person purchasing from or dealing with a Receiver, the Collateral
Agent or any Delegate.

19.3
The receipt of the Collateral Agent or the Receiver or any Delegate shall be an
absolute and conclusive discharge to a purchaser or such person and shall
relieve him of any obligation to see to the application of any moneys paid to or
by the direction of the Collateral Agent or the Receiver.

19.4           In Clauses 0 (19. Protection of Third PARTIES) to 0 (19.
Protection of Third PARTIES) above, "purchaser" includes any person acquiring a
lease of or Security Interest over, or any other interest or right whatsoever in
respect of, any Charged Assets.

20.
PROTECTION OF COLLATERAL AGENT AND RECEIVER

20.1
In no circumstances (whether by reason of the creation of the Charges or the
entry into or taking possession of any Charged Assets or for any other reason
whatsoever and whether as mortgagee in possession or on any basis whatsoever)
shall the Collateral Agent or any Receiver:


(a)
be liable to the Company or any other person in respect of any cost, charge,
expense, liability, Loss or damage arising out of the exercise, or attempted or
purported exercise of, or the failure to exercise, any of their respective
rights in accordance with this Deed, or arising out of the realisation of any
Charged Assets or the manner thereof or arising out of any act, default,
omission or misconduct of the Collateral Agent or any Receiver in relation to
the Charged Assets or otherwise in connection with this Deed, save only to the
extent such cost, charge, expense, liability, Loss or damage has been found by a
final non‑appealable judgment of a court of competent jurisdiction to have been
incurred by reason of its or his own gross negligence, wilful misconduct or
unlawful conduct; or


(b)
be liable to account to the Company or any other person for anything in
connection with this Deed except (after Payment in Full) the Collateral Agent 's
or Receiver's own actual receipts which have not been paid or distributed to the
Company or to any other person who at the time of payment the Collateral Agent
or Receiver as the case may be was entitled thereto.

For the avoidance of doubt, neither the Collateral Agent nor any Receiver shall
by virtue of this Clause 0 (20.          Protection of Collateral Agent and
RECEIVER) owe any duty of care or other duty to any person which it would not
owe absent this Clause 0 (20.          Protection of Collateral Agent and
RECEIVER).

20.2           Without prejudice to Clause 0 (20. Protection of Collateral Agent
and RECEIVER), so far as permitted by law the entry into possession of any of
the Charged Assets (including by an Administrator) shall not render the
Collateral Agent or any Receiver liable to account as mortgagee in possession or
to be liable for any Loss on realisation or for any default or omission for
which a mortgagee in possession might otherwise be liable in respect of any of
the Charged Assets; and if the Collateral Agent or any Receiver takes possession
of the Charged Assets, it or he may at any time relinquish such possession. In
particular without prejudice to the generality of the foregoing the Collateral
Agent shall not become liable as mortgagee in possession by reason of viewing
the state of repair or repairing any of the Company's Assets.

20.3           The preceding provisions of this Clause 0 (20. Protection of
Collateral Agent and RECEIVER) applying to the Collateral Agent or any Receiver
shall apply mutatis mutandis to any Delegate and to any officer, employee or
agent of the Collateral Agent , any Receiver and any Delegate.

21.
COSTS, EXPENSES AND INDEMNITY

21.1
The Company shall pay to the Collateral Agent in relation to this Deed such
costs and expenses as are of the type which are reimbursable by the Borrowers
pursuant to Section 11.03 (Expenses, Etc) of the Loan Agreement.

21.2
The Company shall indemnify each Receiver and Delegate and their respective
officers, employees and agents to the extent that and in the manner in which the
Borrowers indemnify the Indemnitees under Section 11.04 (Indemnity) of the Loan
Agreement.  Each Relevant Person may rely on this Clause 0 (21.Costs, Expenses
and INDEMNITY) in accordance with the Contracts (Rights of Third Parties) Act
1999 but subject to Clause 0 (25.Third PARTIES).

22.
CONSENTS, VARIATIONS, WAIVERS AND RIGHTS


(a)
No consent or waiver in respect of any provision of this Deed shall be effective
unless and until it is agreed in writing duly executed by or on behalf of the
Collateral Agent . Any consent or waiver by the Collateral Agent under this Deed
may be given subject to any conditions the Collateral Agent reasonably thinks
fit and shall be effective only in the instance and for the purpose for which it
is given. No failure by the Collateral Agent or any Receiver to exercise or
delay in exercising any right provided by law or under this Deed shall operate
to impair the same or be construed as a waiver of it. No single or partial
exercise of any such right shall prevent any further or other exercise of the
same or the exercise of any other right. No waiver of any such right shall
constitute a waiver of any other right. The rights provided in this Deed are
cumulative and not exclusive of any rights, provided by law.


(b)
No amendment or variation in respect of any provision of this Deed shall be
effective unless and until it is agreed in writing duly executed by or on behalf
of the Company and the Collateral Agent .

23.
PARTIAL INVALIDITY

If any provision of this Deed is or becomes or is found by a court or other
competent authority to be illegal, invalid or unenforceable in any respect, in
whole or in part, under any law of any jurisdiction, neither the legality,
validity and enforceability in that jurisdiction of any other provision or part
of this Deed, nor the legality, validity or enforceability in any other
jurisdiction of that provision or part or of any other provision of this Deed,
shall be affected or impaired and if any part of the Charges is invalid or
unenforceable in any respect for any reason, no other Charges shall be affected
or impaired.

24.
COUNTERPARTS

This Deed (and each variation or waiver in respect of any provision of it) may
be executed in any number of counterparts and by the parties on separate
counterparts, but shall not be effective until each party has executed at least
one counterpart. Each counterpart, once executed and delivered, shall constitute
an original of this Deed, but all the counterparts together shall constitute one
and the same instrument.

25.
THIRD PARTIES

Except as otherwise provided in this Deed, a person who is not a party to this
Deed has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term of this Deed but this does not
affect any right or remedy of a third party which exists or is available apart
from that Act.

26.
DETERMINATIONS

A determination as to any amount payable which the Collateral Agent or any
Receiver may make under this Deed in good faith shall (save in the case of
manifest error) be conclusive.

27.
ASSIGNMENT

27.1
The Company shall not (whether by way of security or otherwise howsoever) be
entitled to assign, grant an equitable interest in or transfer and declare
itself a trustee of all or any of its rights, interests or obligations
hereunder, except as permitted under the Loan Agreement (save with respect to
its rights and benefits which shall be assigned or to be assigned to the
Collateral Agent under this Deed).

27.2
The Collateral Agent may at any time assign or transfer, in accordance with the
Loan Agreement, all or any part of its rights or interests under this Deed or
the Charges to any person who succeeds to its role as security agent or
collateral agent under the Loan Agreement.

27.3
Subject to Section 11.06 (Confidentiality) of the Loan Agreement, the Collateral
Agent may disclose to an actual or proposed successor, assignee or transferee
any information the Collateral Agent reasonably considers appropriate regarding
any provision of this Deed or other Loan Documents and the Company which it
considers appropriate for the purposes of the proposed assignment or transfer.

28.
NOTICES

Any notice or other communication under this Deed shall be made in accordance
with the provisions set out in the Loan Agreement.  Any notice delivered to the
Parent or the Borrowers on behalf of the Company shall be deemed to have been
delivered to the Company.

29.
GOVERNING LAW AND JURISDICTION

29.1
Governing law

This Deed (including any non‑contractual obligations or liabilities arising out
of it or in connection with it) is governed by and is to be construed in
accordance with English law.

29.2
Jurisdiction


(a)
Each party irrevocably agrees that:


(i)
the English courts have non‑exclusive jurisdiction to hear and determine any
Proceedings and to settle any Disputes and each party irrevocably submits to the
jurisdiction of the English courts;


(ii)
any Proceedings may be taken in the English courts;


(iii)
any judgment in Proceedings taken in any such court shall be conclusive and
binding on it and may be enforced in any other jurisdiction.


(b)
Each party also irrevocably waives (and irrevocably agrees not to raise) any
objection which it might at any time have on the ground of forum non conveniens
or on any other ground to Proceedings being taken in any court referred to in
this Clause 0 (29.Governing Law and JURISDICTION).


(c)           Nothing in this Clause 0 (29. Governing Law and JURISDICTION)
shall limit any party's right to take Proceedings against the other party in any
other jurisdiction or in more than one jurisdiction concurrently.


(d)
This jurisdiction agreement is not concluded for the benefit of only one party.

[Signature pages follow]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have caused this Deed to be executed and
delivered as a deed on the day and year first before written.


Executed as deed by  WEATHERFORD          )
U.K. LIMITED acting by a director,          )
in the presence of:          )




___________________________        
Director          
Name:          
  ___________________________
Witness:
Name:
Occupation:
Address:





--------------------------------------------------------------------------------



COLLATERAL AGENT


Executed as a deed by DEUTSCHE BANK          )
TRUST COMPANY AMERICAS)
acting by ...........................................................          )
...........................................................................          )
who, in accordance with the laws of the territory          )
in which Deutsche Bank Trust Company Americas          )
is incorporated, is/are acting under its authority          )


___________________________
Authorised signatory
Name:


___________________________
Authorised signatory
Name:



--------------------------------------------------------------------------------

SCHEDULE 1
BANK ACCOUNTS
PART 1 – GENERAL BANK ACCOUNTS
[Redacted.]




--------------------------------------------------------------------------------

PART 2 – COLLECTION BANK ACCOUNT


[Redacted.]



--------------------------------------------------------------------------------

SCHEDULE 2
ASSIGNED AGREEMENTS


Date of Relevant Contract
Parties
Details of Relevant Contract
31 July 2018
Weatherford U.K. Limited
Total E&P U.K. Limited
Completion Services
 
10 August 2016
Weatherford U.K. Limited
Total E&P U.K. Limited
Drilling Services
 
18 September 2017
Weatherford U.K. Limited
Total E&P U.K. Limited
Casing and Tubular Running Services
 
20 December 2017
Weatherford U.K. Limited
Total E&P U.K. Limited
Managed Pressure Drilling Services
 
1 November 2019
Weatherford U.K. Limited
Total E&P U.K. Limited
Drilling Related Fishing, Milling & Thru-Tubing Fishing Services
 
1 September 2019
Weatherford U.K. Limited
Shell U.K. Limited
High Pressure High Temperature Drilling Services
1 March 2017
Weatherford U.K. Limited
Shell U.K. Limited
Heavy Duty Wireline Fishing
1 May 2012
Weatherford U.K. Limited
CNOOC Petroleum U.K. Limited
Tubular Running Services
1 May 2012
Weatherford U.K. Limited
CNOOC Petroleum U.K. Limited
Drilling Rental Tools
1 May 2012
Weatherford U.K. Limited
CNOOC Petroleum U.K. Limited
Fishing and Re-Entry Services
1 December 2011
Weatherford U.K. Limited
CNOOC Petroleum U.K. Limited
Sand Control, PDMS and Liner Hanger
 
1 July 2009
Weatherford U.K. Limited
BP Exploration Operating Company Limited
Completion Equipment and Services
1 June 2010
Weatherford U.K. Limited
BP Exploration Operating Company Limited
Tubular Running Services
1 November 2015
Weatherford U.K. Limited
Apache North Sea Limited
Casing and Tubular Running Services
25 September 2016
Weatherford U.K. Limited
Apache North Sea Limited
Drilling Jar and Accelerator Rental Tools
1 August 2016
Weatherford U.K. Limited
Apache North Sea Limited
Liner Hanger Systems and Associated Services




--------------------------------------------------------------------------------



SCHEDULE 3
INSURANCE POLICIES
[Redacted.]





--------------------------------------------------------------------------------

SCHEDULE 4
FORM OF NOTICE OF CHARGE OF BANK ACCOUNTS


PART 1 – FORM OF NOTICE OF CHARGE FOR GENERAL BANK ACCOUNTS


To:          [Name of General Account Bank]
Date: [•]
Dear Sirs,
We hereby give you irrevocable notice that we (the "Company") have charged to
Deutsche Bank Trust Company Americas (the "Collateral Agent") all of our right,
title, interest and benefit in, to and under account numbers [•] and [•],
account name [•] (including any renewal or redesignation thereof) including all
moneys standing to the credit of that account from time to time (the
"Accounts"). This charge is subject, and without prejudice, to the charge to the
Collateral Agent of all our right, title and interest in and to the monies from
time to time standing to the credit of the Accounts pursuant to the ABL deed of
charge and assignment dated [5] December 2019, notice of which was given to you
by a notice dated [●] (the “ABL Deed of Charge and Assignment Notice”).

1.
We irrevocably authorise and instruct you:


(a)
to hold all monies from time to time standing to the credit of the Accounts to
the order of the Collateral Agent and to pay all or any part of those monies to
the Collateral Agent (or as it may direct) promptly following receipt of written
instructions from the Collateral Agent to that effect; and


(b)
to disclose to the Collateral Agent any information relating to the Company and
the Accounts which the Collateral Agent may from time to time request you to
provide.

2.
We also advise you that:


(a)
the Company may make withdrawals from the Accounts and you may continue to deal
with the Company until such time as the Collateral Agent shall notify you (with
a copy to the Company) in writing that its permission is withdrawn; and


(b)
the provisions of this notice may only be revoked or varied with the prior
written consent of the Collateral Agent .

Please acknowledge receipt of this notice by signing the acknowledgement on the
enclosed copy of this notice and returning it to the Collateral Agent .

--------------------------------------------------------------------------------

Schedule
Customer
Account Number
Sort Code
Status
[●]
[●]
[●]
Not blocked





Yours faithfully,
______________________
for and on behalf of
Weatherford U.K. Limited



--------------------------------------------------------------------------------



[On copy only:]

To:
Deutsche Bank Trust Company Americas
[•]

Attention:          [•]
Date:          [•]
At the request of the Collateral Agent and the Company we acknowledge receipt of
a notice of charge in the terms set out above in respect of the Accounts (as
described in those terms).
We confirm that we will comply with the term of that notice.
We further confirm that:

(a)
the balance standing to the Accounts at today's date is [•], no fees or periodic
charges are payable in respect of the Accounts and there are no restrictions on
the payment of the credit balance on the Accounts (except, in the case of a time
deposit, the expiry of the relevant period) or on the assignment of the Accounts
to the Collateral Agent or any third party;

(b)
except for the ABL Deed of Charge and Assignment Notice, we have not received
notice of any previous assignments of, charges or other security interests over,
or trusts in respect of, any of the rights, title, interests or benefits in, to,
under or in respect of the Accounts;

(c)
we will not, save with the Collateral Agent 's prior written consent, exercise
any right of combination, consolidation or set‑off which we may have in respect
of the Accounts; and

(d)
after receipt of the notification referred to in paragraph 2(a) of the notice
above, we will act only in accordance with the instructions given by persons
authorised by the Collateral Agent and we shall send all statements and other
notices given by us relating to the Accounts to the Collateral Agent .

For and on behalf of [name of account‑holding bank]
By:_____________________________________…………………………….
Dated:          [•]

--------------------------------------------------------------------------------



PART 2 – FORM OF NOTICE OF CHARGE FOR COLLECTION BANK ACCOUNTS
Form of Notice of Charge for Collection Bank Accounts


Dated:

To:
Barclays Bank PLC

Barclays, Level 10, 1 Churchill Place, Canary Wharf, London, E14 5HP



Attention:
Simon Clark



Dear Sirs,


Weatherford U.K. Limited (the Company) hereby gives notice to Barclays Bank PLC
(the Bank) that by a deed of charge and assignment dated [•] (the Deed), the
Company charged to Wells Fargo Bank N.A., London Branch as collateral agent (the
Collateral Agent) by way of first fixed charge all the Company’s rights, title,
interest and benefit in and to the following account(s) held with the Bank and
all amounts standing to the credit of such account from time to time:
Account No. [•], sort code [•]-[•]-[•];


(the Blocked Account).


Please acknowledge receipt of this letter by returning a copy of the attached
letter on the Bank’s headed notepaper with a receipted copy of this notice
forthwith, to Wells Fargo Bank N.A., London Branch, 8th Floor, 33 King William
Street, London, EC4R 9AT Attention: Portfolio Manager – [•] and to the Company
at the address given above.
The attached acknowledgement letter constitutes our irrevocable instruction to
you. Without prejudice to the generality thereof, we hereby acknowledge the
provisions of the acknowledgement letter in its entirety and agree in your
favour to be bound by the limitations on your responsibility under paragraph (i)
of the acknowledgment letter, in each case as if we had signed it in your
favour.
Yours faithfully


.............................................
for and on behalf of
Weatherford U.K. Limited





--------------------------------------------------------------------------------

 [TO BE PRINTED ON RELEVANT BARCLAYS ENTITY LETTERHEAD]


To:
Wells Fargo Bank N.A., London Branch
8th Floor
33 King William Street
London
EC4R 9AT
(the “Chargee”)
and
Weatherford U.K. Limited
Gotham Road, East Leake
Loughborough
Leicestershire
LE12 6JX
(the “Chargor”)


Dear All
Notice of charge dated …………………20[XX] (the “Notice”) relating to the creation of
security interest by the Chargor in favour of the Chargee in respect of the
account as set out in the Notice
We refer to the Notice relating to the account, details of which are set out
below (the “Account”):27
ACCOUNT HOLDER
ACCOUNT NUMBER
SORT CODE
                 



We confirm that:


1.
we will block the Account and not permit any further withdrawals by the Chargor
unless and until we receive and acknowledge a notice from the Chargee informing
us otherwise.  Please note that we will not be able to permit withdrawals from
the Account in accordance with the instructions of the Chargee unless and until
it has provided a list of authorised signatories confirming which persons have
authority on behalf of the Chargee to operate the Account and the Account will
remain blocked and non-operational until that time;


2.
to the best of our knowledge and belief the business team responsible for the
Account has not, as at the date of this acknowledgement, received any notice
that any third party has any right or interest whatsoever in or has made any
claim or demand or taking any action whatsoever against the Account and / or the
debts represented thereby, or any part of any of it or them; and


3.
we are not, in priority to the Chargee, entitled to combine the Account with any
other account or to exercise any right of set-off or counterclaim against money
in the Account in respect of any sum owed to us provided that, notwithstanding
any term of the Notice:


a.
we shall be entitled at any time to deduct from the Account any amounts to
satisfy any of our or the Chargor’s obligations and / or liabilities incurred
under the direct debit scheme or in respect of other unpaid sums in relation to
cheques and payment reversals; and


b.
our agreement in this Acknowledgement not to exercise any right of combination
of accounts, set-off or lien over any monies standing to the credit of the
Account in priority to the Chargee, shall not apply in relation to our standard
bank charges and fees and any cash pooling arrangements provided to the Chargor;
and


4.
we will disclose to the Chargee any information relating the Account which the
Chargee may from time to time request us to provide.



We do not confirm or agree to any of the other matters set out in the Notice.
Our acknowledgement of the Notice is subject to the following conditions:


1.
we shall not be bound to enquire whether the right of any person (including, but
not limited to, the Chargee) to withdraw any monies from the  Account has arisen
or be concerned with (A) the propriety or regularity of the exercise of that
right or (B) be responsible for the application of any monies received by such
person (including, but not limited to, the Chargee);





2.
we shall have no liability to the Chargee relating to the Account whatsoever,
including, without limitation, for having acted on instructions of the Chargee
which on their face appear to be genuine, which comply with the terms of this
notice and which otherwise comply with the Chargee’s latest list of signatories
held by us or relevant electronic banking system procedures in the case of an
electronic instruction, and





3.
we shall not be deemed to be a trustee for the Chargor or the Chargee of the
Account.



This letter and any non-contractual obligations arising out of or in connection
with this letter are governed by the laws of England and Wales.


Yours faithfully




Name:
Position:
For and on behalf of Barclays Bank PLC
Dated







--------------------------------------------------------------------------------

27 Only include account details where these were also included in the Notice

--------------------------------------------------------------------------------

SCHEDULE 5
FORM OF NOTICE OF CHARGE OF ASSIGNED AGREEMENTS
To:          [Insert name and address of relevant party]
Date: [•]
Dear Sirs
RE: [describe assigned agreement] dated [●] between you and Weatherford U.K.
Limited (the "Company")

1.
We give notice that, by a deed of charge and assignment dated [●] (the "Deed"),
we have assigned to Deutsche Bank Trust Company Americas (the "Collateral
Agent") as Collateral Agent for certain banks and others all our present and
future right, title and interest in and to [insert details of Assigned
Agreement] (together with any other agreement supplementing or amending the
same, the "Agreement") including all rights and remedies in connection with the
Agreement and all proceeds and claims arising from the Agreement. This charge
and assignment is subject, and without prejudice, to the charge and assignment
to the Collateral Agent of all our right, title and interest in the Agreement
pursuant to the ABL deed of charge and assignment dated [5] December 2019,
notice of which was given to you by a notice dated [●] (the “ABL Deed of Charge
and Assignment Notice”).

2.
Following receipt by you of a written notice from the Collateral Agent
specifying that an Enforcement Event (as defined in the Deed) has occurred (but
not at any other time) the Company instructs you:


(a)
to disclose to the Collateral Agent at our expense (without any reference to or
further authority from us and without any enquiry by you as to the justification
for such disclosure), such information relating to the Agreement as the
Collateral Agent may from time to time request;


(b)
to hold all sums from time to time due and payable by you to us under the
Agreement to the order of the Collateral Agent ;


(c)
to pay or release all or any part of the sums from time to time due and payable
by you to us under the Agreement only in accordance with the written
instructions given to you by the Collateral Agent from time to time;


(d)
to comply with any written notice or instructions in any way relating to, or
purporting to relate to, the Deed or the Agreement or the debts represented
thereby which you receive at any time from the Collateral Agent without any
reference to or further authority from us and without any enquiry by you as to
the justification for or validity of such notice or instruction; and


(e)
to send copies of all notices and other information given or received under the
Agreement to the Collateral Agent .

3.
You may continue to deal with us in relation to the Agreement until you review a
written notice from the Collateral Agent specifying that an Enforcement Event
(as defined in the Deed) has occurred. Following the receipt by you of such a
written notice, we are not permitted to receive from you, otherwise than through
the Collateral Agent , any amount in respect of or on account of the sums
payable to us from time to time under the Agreement or to agree any amendment or
supplement to, or waive any obligation under, the Agreement without the prior
written consent of the Collateral Agent .

4.
This notice may only be revoked or amended with the prior written consent of the
Collateral Agent .

5.
Please confirm by completing the enclosed copy of this notice and returning it
to the Collateral Agent (with a copy to us) that you agree to the above and
that:


(a)
you accept the instructions and authorisations contained in this notice and you
undertake to comply with this notice; and


(b)
except for the ABL Deed of Charge and Assignment Notice, you have not, at the
date this notice is returned to the Collateral Agent , received notice of the
assignment or charge, the grant of any security or the existence of any other
interest of any third party in or to the Agreement or any proceeds of it and you
will notify the Collateral Agent promptly if you should do so in future.

6.
This notice, and any acknowledgement in connection with it, and any
non-contractual obligations arising out of or in connection with any of them,
shall be governed by English law.

Yours faithfully


___________________________________
for and on behalf of
Weatherford U.K. Limited

--------------------------------------------------------------------------------



[On copy]
To:          Deutsche Bank Trust Company Americas
as Collateral Agent
[•]
Copy to:        Weatherford U.K. Limited
Gotham Road, East Leake,
Loughborough,
Leicestershire LE12 6JX


Dear Sirs
We acknowledge receipt of the above notice and consent and agree to its terms. 
We confirm and agree to the matters set out in paragraph [5] in the above
notice.


___________________________________
for and on behalf of
[Name of relevant party]
Dated: [●]

--------------------------------------------------------------------------------



SCHEDULE 6
FORM OF NOTICE OF CHARGE OF INSURANCE POLICIES
To:          [insert name and address of insurance company]
Dated:          [●]


Dear Sirs
Re:          [here identify the relevant insurance policy(ies)] (the "Policies")
We notify you that, Weatherford U.K. Limited (the "Company") has assigned to
Deutsche Bank Trust Company Americas (the "Collateral Agent") for the benefit of
itself and certain other banks and financial institutions (the "Secured
Parties") all its right, title and interest in the Policies as security for
certain obligations owed by the Company to the Secured Parties by way of a deed
of charge and assignment dated [●] (the "Deed"). This assignment is subject, and
without prejudice, to the assignment to the Collateral Agent of all our right,
title and interest in the Policies pursuant to the ABL deed of charge and
assignment dated [5] December 2019, notice of which was given to you by a notice
dated [●] (the “ABL Deed of Charge and Assignment Notice”).
We further notify you that:

1.
Prior to receipt by you of a written notice from the Collateral Agent specifying
that an Enforcement Event (as defined in the Deed) has occurred, the Company
will continue to have the sole right to deal with you in relation to the
Policies (including any amendment, waiver or termination thereof or any claims
thereunder).

2.
Following receipt by you of a written notice from the Collateral Agent
specifying that a Enforcement Event has occurred (but not at any other time) the
Company irrevocably authorises you:


(a)
to pay all monies to which the Company is entitled under the Policies direct to
the Collateral Agent (or as it may direct) promptly following receipt of written
instructions from the Collateral Agent to that effect; and


(b)
to disclose to the Collateral Agent any information relating to the Policies
which the Collateral Agent may from time to time request in writing.

3.
The provisions of this notice may only be revoked or varied with the written
consent of the Collateral Agent and the Company.

4.
Please sign and return the enclosed copy of this notice to the Collateral Agent
(with a copy to the Company) by way of confirmation that:


(a)
you agree to act in accordance with the provisions of this notice;


(b)
except for the ABL Deed of Charge and Assignment Notice, you have not previously
received notice (other than notices which were subsequently irrevocably
withdrawn) that the Company has assigned its rights under the Policies to a
third party or created any other interest (whether by way of security or
otherwise) in the Policies in favour of a third party; and


(c)
you have not claimed or exercised nor do you have any outstanding right to claim
or exercise against the Company, any right of set off, counter claim or other
right relating to the Policies.

The provisions of this notice are governed by English law.
Yours faithfully
_________________________________
for and on behalf of
Weatherford U.K. Limited

--------------------------------------------------------------------------------



[On acknowledgement copy]
To:          Deutsche Bank Trust Company Americas
as Collateral Agent
[•]
Copy to:        Weatherford U.K. Limited
Gotham Road, East Leake,
Loughborough,
Leicestershire LE12 6JX


We acknowledge receipt of the above notice and confirm the matters set out in
paragraphs 4(a) to (c) above.






_________________________________
for and on behalf of
[Insert name of insurance company]
Dated:          [●]

--------------------------------------------------------------------------------

EXECUTION VERSION



EXECUTION VERSIONDATED _________________, 2019
WEATHERFORD EURASIA LIMITED
(the Mortgagor)
- and -
DEUTSCHE BANK TRUST COMPANY AMERICAS
(the Collateral Agent)
EQUITABLE SHARE MORTGAGE
This Equitable Share Mortgage is entered into subject to the terms of the
Intercreditor Agreement dated on or about the date of this Deed (as amended from
time to time).


[sidley.jpg]



--------------------------------------------------------------------------------

CONTENTS

Clause
 
Page
1.
DEFINITIONS AND INTERPRETATION
1
2.
TRUST
5
3.
INTERCREDITOR AGREEMENT
6
4.
ABL EQUITABLE SHARE MORTGAGE
6
5.
COVENANT TO PAY
6
6.
CREATION OF SECURITY
7
7.
COVENANT TO DEPOSIT
7
8.
FURTHER ASSURANCE
8
9.
VOTING RIGHTS AND DIVIDENDS
8
10.
REPRESENTATIONS AND WARRANTIES
9
11.
RESTRICTIONS ON DEALINGS
9
12.
COVENANTS
9
13.
POWER OF ATTORNEY
9
14.
ENFORCEMENT
10
15.
APPOINTMENT OF RECEIVERS
12
16.
RIGHTS OF RECEIVERS
13
17.
RIGHTS OF COLLATERAL AGENT AND SECURED PARTIES
14
18.
APPLICATION OF MONEYS
15
19.
LIABILITY OF COLLATERAL AGENT, RECEIVER AND DELEGATES
15
20.
INDEMNITY
16
21.
PROTECTION OF THIRD PARTIES
16
22.
SECURITY CONTINUING, CUMULATIVE AND NOT TO BE AFFECTED
16
23.
CERTIFICATE CONCLUSIVE, ETC
17
24.
NO SET-OFF BY MORTGAGOR
17
25.
COSTS AND EXPENSES
17
26.
RELEASE OF SECURITY
17
27.
MISCELLANEOUS
18
28.
ASSIGNMENT, ETC
19
29.
NOTICES
19
30.
GOVERNING LAW AND JURISDICTION
19
SCHEDULE 1  ORIGINAL SHARES
24
SCHEDULE 2  REPRESENTATIONS AND WARRANTIES
25
SCHEDULE 3  COVENANTS
26
     




--------------------------------------------------------------------------------

THIS DEED is made on _______________, 2019
BETWEEN

(1)
WEATHERFORD EURASIA LIMITED, a limited company incorporated in England and Wales
under registered number 02440463, whose registered office is at Weatherford
Gotham Road, East Leake, Loughborough, Leicestershire LE12 6JX, (the
"Mortgagor"); and

(2)
DEUTSCHE BANK TRUST COMPANY AMERICAS, (the "Collateral Agent"), which expression
includes its successors in title and assigns acting for itself and on behalf of
the Secured Parties as the holders of the Secured Obligations (as defined
below).

WHEREAS

(A)
Under the Loan Agreement (as defined below) the Lenders have granted to the
Borrowers a letter of credit line facility (the "Facility").

(B)
Under the Guarantee various Affiliates of the Parent, including the Mortgagor,
have guaranteed the obligations of the Borrowers under the Loan Agreement.

(C)
The Mortgagor is the direct owner of the entire issued share capital of the
Company.

(D)
Under the terms of the Loan Agreement the Mortgagor is required to execute and
deliver this equitable share mortgage of the entire issued share capital of the
Company in favour of the Collateral Agent for the benefit of the Secured Parties
to secure the Secured Obligations (each as defined below).

(E)
It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

IT IS AGREED AS FOLLOWS

1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Deed, capitalised words and phrases used but not defined herein shall
have the meanings set out in the Loan Agreement and the following words and
phrases shall have the meanings set out below.
"ABL Equitable Share Mortgage" means an equitable share mortgage dated on or
about the date hereof between, amongst others, the Mortgagor and Wells Fargo
Bank, National Association as collateral agent, granted pursuant to an asset
based loan credit agreement dated on or about the date of this Deed between,
amongst others, Weatherford International Ltd. and Weatherford International,
LLC as borrowers, the lenders party thereto, and Wells Fargo Bank, National
Association as collateral agent.
"Business Day" means any day other than a Saturday, Sunday or bank holiday on
which banks are open for business in London and New York City.
"Cash" means cash within the meaning of Financial Collateral Arrangements (No.
2) Regulations 2003;
"Company" means Weatherford U.K. Limited, a company incorporated in England and
Wales under registered number 00862925, whose registered office is at Gotham
Road, East Leake, Loughborough, Leicestershire LE12 6JX.
"Delegate" means a delegate or a sub-delegate of the Collateral Agent or of any
Receiver appointed under this Deed.
"Derived Assets" means, with respect to the Company, any Shares, rights or other
property of a capital nature which accrue or are offered, issued or paid at any
time (whether by way of rights, redemption, substitution, exchange, conversion,
purchase, bonus, consolidation, subdivision, preference, warrant, option or
otherwise) in respect of:


(a)
the Original Shares;


(b)
any Further Shares; and


(c)
any Shares, rights or other property previously accruing, offered, issued or
paid as mentioned in this definition,

provided, however, that "Derived Assets" shall not include any Excluded Assets.
"Disputes" means any disputes or claims which may arise out of or in connection
with this Deed or the Security (including, without limitation, regarding their
respective existence, validity or termination and any non-contractual
obligations or liabilities arising in connection with them).
"Dividends" means any dividends, interest and other income paid or payable in
respect of the Original Shares, any Further Shares or any Derived Assets (but
"Dividends" shall exclude, for the avoidance of doubt, any Excluded Assets).
"Enforcement Event" has the meaning set out in Clause 0
(14.1          Enforceability).
"Financial Collateral" means financial collateral within the meaning of the
Financial Collateral Arrangements Regulations.
"Financial Collateral Arrangements Regulations" means the Financial Collateral
Arrangements (No.2) Regulations 2003, as amended.
"Further Shares" means all Shares (other than the Original Shares and any Shares
comprised in any Derived Assets) issued by the Company at any time after the
execution of this Deed.
"Guarantee" means an Affiliate Guaranty dated as of on or about the date of this
Deed between, among others, the Parent and the Collateral Agent.
"Insolvency Act" means the Insolvency Act 1986.
"Insolvency Event" in relation to any person, means: (a) such person is unable
or admits inability to pay its debts as they fall due, suspends making payments
on any of its debts or, by reason of actual or anticipated financial
difficulties, commences negotiations with one or more of its creditors with a
view to rescheduling any of its indebtedness (including any composition,
assignment or arrangement with any creditor of such person); (b) any resolution
is passed or order made for the winding up, dissolution, administration or
reorganisation of that person, a moratorium is declared in relation to any
indebtedness of that person or an administrator is appointed to that person
(other than a solvent liquidation or reorganisation of such person on terms
previously approved in writing by the Collateral Agent); (c) the appointment of
any liquidator (other than a solvent liquidation or reorganisation of such
person on terms previously approved in writing by the Collateral Agent),
receiver, administrator, administrative receiver, compulsory manager or other
similar officer in respect of that person or any of its assets; or (d) in
respect of any person, any analogous procedure or step is taken in any
jurisdiction.
"Intercreditor Agreement" means the intercreditor agreement, dated on or about
the date of this Deed, among the Collateral Agent, Wells Fargo Bank, National
Association, the Parent, Weatherford International Ltd., Weatherford
International LLC, and the other grantors of the Parent named therein.
"Loan Agreement" means the letter of credit facility agreement, between, among
others, the Parent, the Collateral Agent and the Lenders, dated on or about the
date of this Deed.
"Loss" means any liability, damages, claim, cost, loss, penalty, expense, demand
(or actions in respect thereof) including, without limitation, all charges and
fees (professional and otherwise), together with all costs, disbursements and
expenses in connection therewith.
"LPA" means the Law of Property Act 1925.
"Original Shares" means the Shares in the Company details of which are set out
in Schedule 1 (Original Shares).
Parent" means Weatherford International Public Limited Company, a public limited
company incorporated in the Republic of Ireland, with registered number 540406
whose registered office address is 70 Sir John Rogerson's Quay, Dublin 2.
"Payment in Full" means the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents (other than contingent
indemnification obligations as to which no claim has been received by the
Mortgagor) shall have been paid in full in cash.
"Proceedings" means any proceedings, suit or action arising out of or in
connection with any Disputes or otherwise arising out of or in connection with
this Deed or the Security (including, without limitation, regarding their
respective existence, validity or termination and any non-contractual
obligations or liabilities arising in connection with them).
"Receiver" means a receiver and manager or receiver of all or any of the Secured
Assets, in each case appointed under this Deed.
"Relevant Person" means each Receiver and each Delegate and each such person's
respective officers, employees and agents.
"Required Currency" has the meaning set out in Clause 0
(14.3          Appropriation of Financial Collateral).
"Rights" means rights, benefits, powers, privileges, authorities, discretions,
remedies and liberties (in each case, of any nature whatsoever).
"Secured Assets" means the Original Shares, any Further Shares, any Derived
Assets and any Dividends (but "Secured Assets" shall exclude, for the avoidance
of doubt, any Excluded Assets).
"Secured Obligations" has the meaning given to it in the Loan Agreement but, for
the avoidance of doubt, shall also include all reasonable and documented legal
costs, charges and expenses and any other Loss which the Collateral Agent, any
Receiver or any Delegate may incur in enforcing or obtaining, or attempting to
enforce or obtain, payment of any such moneys and liabilities to the extent that
such costs, charges, expenses and other Losses are of the type which are
reimbursable by the Borrowers pursuant to Section 11.03 (Expenses, etc.) of the
Loan Agreement.
"Secured Parties" has the meaning given to it in the Loan Agreement.
"Security" means any or all of the Security Interests created or expressed to be
created, or which may at any time hereafter be created, by or pursuant to this
Deed.
"Security Interest" means any mortgage, fixed or floating charge, sub-mortgage
or charge, pledge, lien, assignment by way of security or subject to a proviso
for reassignment, encumbrance, hypothecation, any title retention arrangement
(other than in respect of goods purchased in the ordinary course of trading),
any agreement or arrangement having substantially the same economic or financial
effect as any of the foregoing (including any "hold back" or "flawed asset"
arrangement) and any security interest or agreement or arrangement analogous to
any of the foregoing arising under the laws of any other jurisdiction.
"Shares" means, with respect to the Company, stocks and shares of any kind (but
"Shares" shall exclude, for the avoidance of doubt, any Excluded Assets).
"Tax" and "Taxes" has the meaning given to it in the Loan Agreement.
"Third Parties Act" means the Contracts (Rights of Third Parties) Act 1999.

1.2
Interpretation

In this Deed, the following rules of interpretation apply, unless otherwise
specified or the context otherwise requires.


(a)
Person: a reference to a "person" includes any individual, firm, partnership,
body corporate, unincorporated association, government, state or agency of a
state, local or municipal authority or government body, trust, foundation, joint
venture or association (in each case whether or not having separate legal
personality).


(b)
References to this Deed and other agreements and documents: a reference to this
Deed or to another deed, agreement, document or instrument (including, without
limitation, any share certificate and any Loan Document) is a reference to this
Deed or to the relevant other deed, agreement, document or instrument as
supplemented, varied, amended, modified, novated or replaced from time to time
and to any agreement, deed or document executed pursuant thereto.


(c)
Successors, transferees and assigns: a reference to a person (including, without
limitation, any party to this Deed, any Secured Party and any party to any Loan
Document) shall include reference to its successors, transferees (including by
novation) and assigns and any person deriving title under or through it, whether
in security or otherwise, any person into which such person may be merged or
consolidated, any company resulting from any merger or consolidation of such
person and any person succeeding to all or substantially all of the business of
that person.


(d)
Statutory provisions: a reference to any statute, statutory provision, order,
instrument, rule or regulation is to that statute, provision, order, instrument,
rule or regulation as amended or re-enacted from time to time, any provision of
which it is a re-enactment or consolidation and any order, instrument or
regulation made or issued under it.


(e)
Headings: headings are for convenience only and shall not affect the
interpretation of this Deed.


(f)
Clauses, Schedules and Paragraphs: a reference to a Clause is to a clause in
this Deed; a reference to a Schedule is to a schedule to this Deed; a reference
to a Paragraph is to a paragraph of a Schedule; and a reference to this Deed
includes a reference to each of its Schedules.


(g)
Disposal: a reference to "disposal" includes any of the following, whether by a
single transaction or series of transactions whether related or not, and whether
voluntary or involuntary: a sale, transfer, assignment, loan, parting with any
interest in or permitting the use by another person of, the grant of any option
to purchase or pre-emption right or other present or future right to acquire or
create any interest in, or any other disposal or dealing, and "dispose" shall be
construed accordingly.


(h)
Loan Agreement and Intercreditor Agreement: The undertakings and other
obligations of the Mortgagor, Collateral Agent or any other person under this
Deed shall at all times be read and construed as subject to the provisions of
the Loan Agreement, the Intercreditor Agreement and the Guarantee which shall
prevail in case of any conflict. The terms of this Deed shall not operate or be
construed so as to prohibit or restrict any transaction or matter that is
permitted by the Loan Agreement or the Intercreditor Agreement.

2.
TRUST

2.1
The Collateral Agent shall hold, and hereby declares that it shall hold, the
benefit of the Security and the benefit of all representations, warranties,
covenants and undertakings under this Deed on trust for the Secured Parties on
and subject to the terms of this Deed and the Mortgagor hereby acknowledges such
trusts.

2.2
In this Deed the Collateral Agent acts under the authority of the Secured
Parties contained in Article X (Administrative Agent) of the Loan Agreement and
in accordance with, subject to and with the full benefit of the provisions of
such Article X (Administrative Agent).

3.
INTERCREDITOR AGREEMENT

3.1
The priority of claims in relation to this Deed and the ABL Equitable Share
Mortgage shall be subject to the Intercreditor Agreement.  Each Secured Party,
of its acceptance of the benefits of this Deed (a) consents to the subordination
of security provided for in the Intercreditor Agreement, (b) agrees that it will
be bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement and (c) authorizes and instructs the Collateral Agent to
enter into the Intercreditor Agreement as Collateral Agent on behalf of such
Secured Party.  The foregoing provisions are intended as an inducement to the
Secured Parties to extend credit to Borrowers or to acquire any notes or other
evidence of any debt obligation owing from the Borrowers and such Secured
Parties are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

3.2
Notwithstanding any other provision contained herein, this Deed, the security
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable LC Security
Documents (as defined in the Intercreditor Agreement). In the event of any
conflict or inconsistency between the provisions of this Deed and the
Intercreditor Agreement, the provisions of the Intercreditor Agreement shall
prevail.

4.
ABL EQUITABLE SHARE MORTGAGE

4.1
All security created under this Deed does not affect the security created by the
ABL Equitable Share Mortgage.

4.2
Notwithstanding any provision of this Deed, provided that the Mortgagor is in
compliance with the terms of the ABL Equitable Share Mortgage (including without
limitation, any obligation to deliver or deposit any deeds, documents of title,
certificates, evidence of ownership or other original documentation thereunder)
then to the extent that the terms of this Deed impose the same or substantially
the same obligation in respect of such deeds, documents of title, certificates,
evidence of ownership or other original documentation, the Mortgagor will be
deemed to have complied with the relevant obligations under this Deed by virtue
of its compliance under the ABL Equitable Share Mortgage, provided however that,
in the event that the terms of the ABL Equitable Share Mortgage no longer
continue to be in full force and effect or the ABL Equitable Share Mortgage is
released or discharged (or as otherwise required by the Intercreditor Agreement)
the Mortgagor shall be required to as soon as reasonably practicable comply with
the relevant obligations under this Deed. The Collateral Agent may retain any
document delivered to it under this Deed or otherwise only until such time as
the Security Interests created under this Deed are irrevocably released.

5.
COVENANT TO PAY

Subject to any limits on its liability and any grace periods specifically
recorded in the Loan Documents, the Mortgagor covenants with the Collateral
Agent to pay and discharge all Secured Obligations which may from time to time
be or become due, owing or payable by the Mortgagor (whether as principal or
surety and whether or not jointly with another) to or to the order of the
Collateral Agent under, pursuant to or in connection with the Loan Agreement,
the Guarantee and/or this Deed, as applicable, in each case at the times when,
and in the currency or currencies and in the manner in which, they are expressed
to be due, owing or payable herein or therein.

6.
CREATION OF SECURITY

The Mortgagor, as continuing security for the payment and discharge of the
Secured Obligations and with full title guarantee, charges by way of fixed
charge all of its Rights, title and interest in and to the Original Shares, all
Further Shares, all Derived Assets and all Dividends in favour of the Collateral
Agent.

7.
COVENANT TO DEPOSIT

7.1
Original Shares and Further Shares

The Mortgagor shall, promptly after execution of this Deed in the case of the
Original Shares, and within 15 Business Days (or such later date as may be
agreed upon by the Collateral Agent) of issue of any Further Shares deposit with
the Collateral Agent (or other person nominated by the Collateral Agent):


(a)
all share certificates, documents of title and other documentary evidence of
ownership in relation to such Shares; and


(b)
transfers of such Shares duly executed by the Mortgagor or its nominee with the
name of the transferee left blank, or if the Collateral Agent so requires, duly
executed by the Mortgagor or its nominee in favour of the Collateral Agent (or
its nominee).

7.2
Derived Assets

The Mortgagor shall promptly and in any event within 15 Business Days (or such
later date as may be agreed upon by the Collateral Agent) of the issue, accrual
or offer of any Derived Assets, deliver to the Collateral Agent or procure the
delivery to the Collateral Agent of:


(a)
all share certificates, renounceable certificates, letters of allotment,
documents of title and other documentary evidence of ownership in relation to
the Derived Assets;


(b)           such documents as are referred to Clauses 0 (7.1 Original Shares
and Further Shares) in relation to any Shares comprised in such Derived Assets;
and


(c)
such other documents as the Collateral Agent may reasonably require to enable
the Collateral Agent (or its nominee) or, after the occurrence of an Enforcement
Event, any Receiver or any purchaser to be registered as the owner of, or
otherwise to obtain legal title to, the Derived Assets in accordance with this
Deed.

8.
FURTHER ASSURANCE

The Mortgagor shall, at its own cost, promptly take whatever action the
Collateral Agent or any Receiver may reasonably require with a view to:


(a)
creating, preserving, perfecting or protecting any of the Security or the first
priority of any of the Security (subject to any Liens permitted by Section 8.04
(Liens) of the Loan Agreement);


(b)
facilitating the enforcement of the Security or the exercise of any Rights
vested in the Collateral Agent or any Receiver in connection with this Deed; or


(c)
providing more effectively to the Collateral Agent the full benefit of the
Rights conferred on it by this Deed and otherwise giving full effect to the
provisions of this Deed,

including, without limitation, executing such assignments, transfers and
conveyances of the Secured Assets (whether in favour of the Collateral Agent,
any Secured Party or otherwise), giving such notices and making such filings and
registrations as the Collateral Agent or any Receiver shall reasonably require,
in each case in such form and on such terms as the Collateral Agent or Receiver
shall reasonably specify.

9.
VOTING RIGHTS AND DIVIDENDS

9.1
Prior to a Enforcement Event


(a)
Prior to such time as the Collateral Agent has, following the occurrence of an
Enforcement Event, notified the Mortgagor in writing that it has elected to
collect any Dividends in accordance with the terms of this Deed, the Mortgagor
shall be entitled to receive and retain free from the Security any Dividends
paid to it.


(b)
Prior to such time as the Collateral Agent has, following the occurrence of an
Enforcement Event, notified the Mortgagor in writing that it has elected to
exercise voting and other Rights relating to the Secured Assets in accordance
with the terms of this Deed, the Mortgagor shall be entitled to exercise and
control the exercise of all voting and other Rights relating to the Secured
Assets provided that it shall not exercise any such voting rights or powers in a
manner which would diminish the effectiveness or enforceability of the Security
Interests created under this Deed in any material respect or restrict the
transferability of the Secured Assets by the Collateral Agent or any Relevant
Person.

9.2
Following an Enforcement Event

Upon, and at all times after, the occurrence of any Enforcement Event:


(a)
at the request of the Collateral Agent, all Dividends shall be paid to and
retained by the Collateral Agent or, if appointed, any Receiver and any such
monies which may be received by the Mortgagor shall, pending such payment, be
segregated from any other property of the Mortgagor and held in trust for the
Collateral Agent; and


(b)
the Collateral Agent or, if appointed, any Receiver may, for the purpose of
preserving the value of the Security or realising it, direct the exercise of all
voting and other Rights relating to the Secured Assets and the Mortgagor shall
procure that all voting and other Rights relating to the Secured Assets are
exercised in accordance with such instructions as may, from time to time, be
given to the Mortgagor by the Collateral Agent, or, if appointed, any Receiver
and the Mortgagor shall deliver to the Collateral Agent or, if appointed, any
Receiver such forms of proxy or other appropriate forms of authorisation as may
be required to enable the Collateral Agent or, as the case may be, Receiver to
exercise such voting and other Rights.

10.
REPRESENTATIONS AND WARRANTIES

The Mortgagor represents and warrants to the Collateral Agent that each of the
matters set out in Schedule 2 (Assigned Agreements) (save the matters in
paragraph 0) is true and correct as at the date hereof.  Each representation and
warranty 0 will be given (and the matters therein true and correct) on the date
of each issue of any Shares referred to in it.

11.
RESTRICTIONS ON DEALINGS

11.1
Security

The Mortgagor may only create, incur, assume or permit to exist a Security
Interest on any Secured Asset if it is permitted by Section 8.04 (Liens) of the
Loan Agreement.

11.2
Disposals

The Mortgagor may only Dispose of any Secured Asset if it is permitted by
Section 8.05 (Asset Dispositions) of the Loan Agreement.

12.
COVENANTS

The Mortgagor covenants with the Collateral Agent in the terms set out in
Schedule 3 (Insurance POLICIES).

13.
POWER OF ATTORNEY

13.1
The Mortgagor irrevocably and by way of security appoints the Collateral Agent
and each Receiver severally to be its attorney (each with full powers of
substitution and delegation), on its behalf, in its name or otherwise, and,
after the occurrence of an Enforcement Event, at such times and in such manner
as the attorney may reasonably think fit:


(a)
to do anything which the Mortgagor is obliged to do under this Deed but has not
done in a timely manner; and


(b)
to do anything which it reasonably considers appropriate in relation to the
exercise of any of its Rights under this Deed, the LPA, the Insolvency Act or
otherwise,

including, without limitation, the execution and delivery of transfers of any
Secured Asset (to the Collateral Agent or otherwise) (but only after an
Enforcement Event), the completion of any stock transfer form deposited with the
Collateral Agent pursuant to Clause 0 (7.          Covenant to DEPOSIT) (but
only after an Enforcement Event), the giving of any notice relating to all or
any of the Secured Assets or Security, the execution of any other document
whatsoever and (but only after an Enforcement Event) the exercise of any voting
or other Rights of the Mortgagor in its capacity as legal owner of the Original
Shares, Further Shares and any other shares comprised in any Derived Asset.

13.2
The Mortgagor hereby ratifies and confirms and agrees to ratify and confirm
whatever the attorney shall do or purport to do in the exercise or purported
exercise of its Rights as attorney.

14.
ENFORCEMENT

14.1
Enforceability

The Security shall, subject to any prohibition or restriction imposed by law,
become enforceable upon and at any time after an Event of Default occurs and is
continuing (an "Enforcement Event").

14.2
Enforcement


(a)
At any time after the Security has become enforceable in accordance with Clause
0 (14.1Enforceability), the Collateral Agent may (but shall not be obliged to)
do any one or more of the following:


(i)
take possession of, get in and collect all or any of the Secured Assets, and in
particular take any steps necessary to vest all or any of the Secured Assets in
the name of the Collateral Agent or its nominee including completing any
transfers of any shares comprised in the Secured Assets and receive and retain
any dividends;


(ii)
exercise all rights conferred on a mortgagee by law including, without
limitation, under the LPA (as such rights are varied or extended, where
applicable, by this Deed);


(iii)           exercise its rights under Clause 0 (14.3 Appropriation of
Financial Collateral);


(iv)
sell, exchange, convert into money or otherwise dispose of or realise the
Secured Assets (whether by public offer or private contract) to any person and
for such consideration (whether comprising cash, debentures or other
obligations, shares or other valuable consideration of any kind) and on such
terms (whether payable or deliverable in a lump sum or by instalments) as it may
reasonably think fit, and for this purpose complete any transfers of any of the
Secured Assets;


(v)
following written notice to the Mortgagor, exercise or direct the exercise of
all voting and other Rights relating to the Secured Assets in such manner as it
may reasonably think fit;


(vi)
settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, Disputes, questions and demands relating in any way to the Secured
Assets;


(vii)
bring, prosecute, enforce, defend and abandon actions, suits and Proceedings in
relation to the Secured Assets;


(viii)           exercise its rights under Clause 0 (15. Appointment Of
Receivers); and


(ix)
do all such other acts and things it may consider necessary or expedient for the
realisation of the Secured Assets, or incidental to the exercise of any of the
Rights conferred on it, under or in connection with this Deed or the LPA and to
concur in the doing of anything which it has the Right to do and to do any such
thing jointly with any other person.


(b)
For the purposes only of section 101 of the LPA, the Secured Obligations shall
be deemed to have become due, and the powers conferred by that section (as
varied and extended by this Deed) shall be deemed to have arisen immediately
upon execution of this Deed.


(c)
Sections 93 and 103 of the LPA shall not apply to this Deed.

14.3
Appropriation of Financial Collateral


(a)
At any time after the Security has become enforceable in accordance with Clause
0 (14.1Enforceability), the Collateral Agent may, by the giving of written
notice to the Mortgagor, appropriate all or any part of the Original Shares,
Further Shares, any Shares comprised in any Derived Asset and any other Secured
Asset which constitutes Financial Collateral.


(b)
If the Collateral Agent exercises that power of appropriation:


(i)
any Original Shares, Further Shares or Shares comprised in any Derived Asset
shall be valued by the Collateral Agent as at the time of exercise of the power;
their value shall be the amount of any cash payment which the Collateral Agent
reasonably determines would be received on a sale or other disposal of such
Shares effected for payment as soon as reasonably possible after that time; and
the Collateral Agent will make that determination in a commercially reasonable
manner (including by way of an independent valuation); and


(ii)
any Secured Asset appropriated which constitutes Cash and which is not
denominated in the currency in which any Secured Obligations which then remain
unpaid are required to be paid (the "Required Currency") shall be valued as if
it had been converted into the Required Currency on the date of appropriation
(or as soon as practicable thereafter) at the rate of exchange at which the
Collateral Agent is able, on the relevant day, to purchase the Required Currency
with the other.

15.
APPOINTMENT OF RECEIVERS

15.1
Appointment and removal

At any time after the Security has become enforceable in accordance with Clause
0 (14.1          Enforceability) the Collateral Agent may, by deed or other
instrument signed by any manager or officer of the Collateral Agent or by any
other person authorised for this purpose by the Collateral Agent, appoint any
person or persons to be Receiver or Receivers of all or any part of the Secured
Assets, on such terms as the Collateral Agent reasonably thinks fit, and may
similarly remove any Receiver (subject, where relevant, to any requirement for a
court order) whether or not the Collateral Agent appoints any person in his
place and may replace any Receiver.

15.2
More than one Receiver

If more than one person is appointed as Receiver, the Collateral Agent may give
the relevant persons power to act jointly or severally.

15.3
Appointment over part of the Secured Assets

If any Receiver is appointed over only part of the Secured Assets:


(a)
references in this Deed to the Rights of a Receiver in relation to Secured
Assets shall be construed as references to the relevant part of the Secured
Assets; and


(b)
the Collateral Agent may subsequently extend his appointment (or that of any
Receiver replacing him) to any other part of the Secured Assets, or appoint
another Receiver over that or any other part of the Secured Assets.

15.4
Statutory restrictions


(a)
Section 109(1) of the LPA shall not apply to this Deed.


(b)
The Collateral Agent's rights to appoint a Receiver or Receivers hereunder are
subject to the restrictions set out in Part III of Schedule A1 to the Insolvency
Act.

15.5
Agent of the Mortgagor


(a)
Each Receiver shall, so far as the law permits, be the agent of the Mortgagor
and the Mortgagor alone shall be responsible for each Receiver's remuneration
and for his acts, omissions or defaults, and shall be liable on any contracts or
engagements made, entered into or adopted by him and for any Losses incurred by
him save, in each case, in circumstances where the liabilities or Losses arises
as a direct result of the Receiver’s gross negligence or wilful misconduct.


(b)
The Collateral Agent shall not be responsible for or incur any liability
(whether to the Mortgagor or any other person) in connection with any Receiver's
acts, omissions, defaults, contracts, engagements or Losses save, in each case,
in circumstances where the liabilities or Losses arises as a direct result of
the Receiver’s gross negligence or wilful misconduct.


(c)           Notwithstanding Clause 00 (15.5 Agent of the Mortgagor) if a
liquidator of the Mortgagor is appointed, the Receiver shall thereafter act as
principal and not as agent for the Collateral Agent, unless otherwise agreed by
the Collateral Agent.

16.
RIGHTS OF RECEIVERS

16.1
General

Any Receiver appointed under this Deed shall (subject to any contrary provision
specified in his appointment) have all the Rights of the Collateral Agent under
Clause 0 (17.          Rights of Collateral Agent and Secured PARTIES) (insofar
as applicable to a Receiver) and shall exercise the Rights, either in his own
name or in the name of the Mortgagor or otherwise and in such manner and upon
such terms and conditions as the Receiver reasonably thinks fit:


(a)           Rights under Clause 0 (14.2 Enforcement): to exercise any or all
of the Rights conferred upon the Collateral Agent under Clause 0 to 0 and under
Clause 0, as if reference to "Collateral Agent" in Clause 0 were a reference to
"Receiver";


(b)
Insolvency Act: to exercise all rights set out in Schedule 1 of the Insolvency
Act as in force at the date of this Deed (whether or not in force at the date of
exercise) and all other powers conferred by law, at the time of exercise, on
Receivers;


(c)
Raise or borrow money: to raise or borrow money, either unsecured or on the
security of any Secured Asset (either in priority to the Security or otherwise)
for any purpose whatsoever, including, without limitation, for the purpose of
exercising any of the Rights conferred upon the Receiver by or pursuant to this
Deed or of defraying any costs, charges, Losses, liabilities or expenses
(including his remuneration) incurred by or due to the Receiver in the exercise
thereof, in each case and at all times, in accordance with its express power to
raise or borrow money pursuant to Schedule 1 of the Insolvency Act;


(d)
Redemption of Security Interests: to redeem any Security Interest (whether or
not having priority to the Security) over any Secured Asset and to settle the
accounts of holders of such interests and any accounts so settled shall be
conclusive and binding on the Mortgagor;


(e)
Receipts: to give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Secured Asset;


(f)
Delegation: to delegate to any person any Rights exercisable by the Receiver
under or in connection with this Deed, either generally or specifically and on
such terms as the Receiver reasonably thinks fit; and


(g)
General: to do all such other acts and things the Receiver considers necessary
or desirable in connection with the exercise of any of the Rights conferred upon
the Receiver hereunder or by law and all things the Receiver considers
incidental or conducive to the exercise and performance of such Rights and
obligations and to do anything which the Receiver has the right to do jointly
with any other person.

16.2
Remuneration

Subject to section 36 of the Insolvency Act, the remuneration of any Receiver
may be fixed by the Collateral Agent without being limited to the maximum rate
specified by section 109(6) of the LPA.  Such remuneration shall be payable by
the Mortgagor alone.  The amount of such remuneration may be debited by the
Collateral Agent from any account of the Mortgagor but shall, in any event, form
part of the Secured Obligations and accordingly be secured on the Secured Assets
under the Security.  Such remuneration shall be paid on such terms and in such
manner as the Collateral Agent and Receiver may from time to time agree or
failing such agreement as the Collateral Agent reasonably determines.

17.
RIGHTS OF COLLATERAL AGENT AND SECURED PARTIES

17.1
Receipts

The Collateral Agent may give a valid receipt for any moneys and execute any
assurance or thing which may be proper or desirable for realising any Secured
Asset.

17.2
Delegation

The Collateral Agent may at any time, and from time to time,  delegate to any
person any Rights exercisable by the Collateral Agent under or in connection
with this Deed on such terms and conditions (including power to sub-delegate) as
the Collateral Agent thinks fit.

17.3
Redemption of prior Security Interests

The Collateral Agent may, at any time after an Enforcement Event has occurred,
redeem any Security Interest having priority to the Security at any time or
procure the transfer thereof to the Collateral Agent and may settle the accounts
of holders of such interests and any account so settled shall be conclusive and
binding on the Mortgagor. All principal monies, interest and Losses of and
incidental to such redemption or transfer shall be paid by the Mortgagor to the
Collateral Agent promptly on demand.

17.4
Suspense account

Until Payment in Full, the Collateral Agent or the Receiver (as appropriate) may
at any time credit to and retain in an interest bearing suspense account, for
such period as it reasonably thinks fit, any moneys received, recovered or
realised pursuant to this Deed, without any obligation to apply all or any part
of the same in or towards the discharge of the Secured Obligations.

17.5
New account

If the Collateral Agent receives notice (actual or constructive) of any
subsequent Security Interest (other than any Security Interest permitted under
the Loan Agreement) over any Secured Asset, or if an Insolvency Event in
relation to the Mortgagor occurs, each Secured Party may open a new account in
the name of the Mortgagor (whether or not it allows any existing account to
continue), and if it does not do so, it shall be deemed to have done so at the
time the Collateral Agent received or was deemed to have received such notice or
at the time that the Insolvency Event commenced (such time the "Relevant
Time").  Thereafter, all subsequent payments by the Mortgagor to the relevant
Secured Party and all payments received by the relevant Secured Party for the
account of the Mortgagor, whether received from the Collateral Agent or
otherwise, shall be credited or deemed to have been credited to the new account,
and shall not operate to reduce the Secured Obligations owing to such Secured
Party at the Relevant Time.

17.6
Other security and rights

The Collateral Agent may, at any time, without affecting the Security or the
liability of the Mortgagor under this Deed: (a) refrain from applying or
enforcing any other moneys, Security Interests or rights held or received by it
(or any trustee or agent on its behalf) in respect of any Secured Obligations;
or (b) apply and enforce the same in such manner and order as it reasonably sees
fit (whether against those amounts or otherwise), and the Mortgagor waives any
right it may have of first requiring the Collateral Agent to proceed against any
other person, exercise any other rights or take any other steps before
exercising any Rights under or pursuant to this Deed.

18.
APPLICATION OF MONEYS

18.1
Application

All moneys realised, received or recovered by the Collateral Agent or any
Receiver in the exercise of their respective Rights under or in connection with
this Deed, shall (subject, in each case, to any claims ranking in priority as a
matter of law) be applied in or towards, in the order specified in the Loan
Agreement.

18.2
Statutory Provisions

Sections 105, 107(2) and 109(8) of the LPA shall not apply to this Deed.

19.
LIABILITY OF COLLATERAL AGENT, RECEIVER AND DELEGATES

19.1
No Relevant Person shall, in any circumstances, (whether as mortgagee in
possession or otherwise) be liable to the Mortgagor or to any other person for
any Loss arising under or in connection with this Deed or the Security,
including, without limitation, any Loss relating to: (a) the enforcement of the
Security in accordance with this Deed; or (b) any exercise, purported exercise
or non-exercise of any Right under or in relation to this Deed or the Security.

19.2           Clause 0 (19. Liability of Collateral Agent, RECEIVER ) shall not
apply in respect of any Loss to the extent that it has been found by a final
non-appealable judgment of a court of competent jurisdiction to have been
incurred by reason of the Relevant Person’s gross negligence, wilful misconduct
or unlawful conduct.

19.3
The Mortgagor may not take any proceedings against any officer, employee or
agent of the Collateral Agent or of any Receiver or of any Delegate in respect
of any claim against the Collateral Agent, Receiver or Delegate or in respect of
any act or omission of such officer, employee or agent (save where such act has
been found by a final non‑appealable judgment of a court of competent
jurisdiction to have been a direct result of his or its gross negligence, wilful
misconduct or unlawful conduct), in each case in connection with this Deed.

19.4
Each officer, employee and agent of the Collateral Agent or of any Receiver or
Delegate may rely on this Clause 0 (19.Liability of Collateral Agent, RECEIVER )
in accordance with the Third Parties Act (but subject to Clause 0 (27.5Third
party rights)).

20.
INDEMNITY

The Mortgagor shall indemnify each Relevant Person to the extent that and in the
manner in which the Borrowers indemnify the Indemnitees under Section 11.04
(Indemnity) of the Loan Agreement. Each Relevant Person may rely on this Clause
0 (20.          INDEMNITY)  in accordance with the Third Parties Act but subject
to Clause 0 (27.5Third party rights).

21.
PROTECTION OF THIRD PARTIES

No person (including a purchaser) dealing with the Collateral Agent, any
Receiver or any Delegate shall be concerned to enquire: (a) whether any Secured
Obligation has become payable or remains outstanding; (b) whether any event has
happened upon which any of the Rights exercised or purported to be exercised by
the Collateral Agent, any Receiver or any Delegate under or in connection with
this Deed, the LPA, the Insolvency Act or otherwise has arisen or become
exercisable; (c) whether any consents, regulations, restrictions or directions
relating to any such Rights have been obtained or complied with; (d) otherwise
as to the propriety, regularity or validity of the exercise or purported
exercise of any such Rights; or (e) as to the application of any moneys borrowed
or raised or any realisation proceeds and the receipt of the Collateral Agent,
Receiver or Delegate shall be an absolute and conclusive discharge to the
relevant person.

22.
SECURITY CONTINUING, CUMULATIVE AND NOT TO BE AFFECTED

22.1
Continuing security

Subject to Clauses 0, 0 and 0 (26.          Release of SECURITY), the Security
shall remain in full force and effect as a continuing security to the Collateral
Agent for the Secured Obligations and shall not be satisfied, discharged or
affected by any intermediate payment or discharge of all or part of the Secured
Obligations or by any other matter or thing whatsoever.

22.2
Security Interests cumulative

The Security is in addition to, and shall not be prejudiced by, any other
Security Interest, guarantee, indemnity, right of recourse or any other right
which the Collateral Agent or any Secured Party may now or hereafter have in
respect of all or any part of the Secured Obligations.  No prior Security
Interest shall merge with any Security.

22.3
Security not to be affected

Neither the obligations of the Mortgagor under or pursuant to this Deed nor the
Security will be prejudiced or affected by any act, omission or thing (whether
or not known to the Mortgagor or the Collateral Agent or any Secured Party)
which, but for this provision, would reduce, release, prejudice or provide any
defence in respect of any of the Mortgagor's obligations under or pursuant to
this Deed or the Security including, without limitation: (a) any variation,
amendment, novation, supplement, extension, restatement or replacement of, or
any waiver or release granted under or in connection with, any Loan Document,
any document the obligations under which are secured hereunder, any other
security, any guarantee, any indemnity or any other document; (b) any time being
given, or any other indulgence or concession being granted, by the Collateral
Agent to the Mortgagor or any other person; (c) the taking, variation,
compromise, exchange, renewal or release of, or refusal or neglect to perfect,
take up or enforce, any rights against, or any Security Interest over assets of,
any other person; (d) any non-observance of any formality; (e) any incapacity or
lack of power or authority of the Mortgagor or any other person; (f) any change
in the constitution, membership, ownership, legal form, name or status of the
Mortgagor or any other person; (g) any unenforceability, illegality or
invalidity of any obligation of any person under any other deed or document; or
(h) any insolvency or similar proceedings; (i) any amalgamation, merger or
reconstruction effected by the Collateral Agent with any other person or any
sale or transfer of the whole or any part of the undertaking and assets of the
Collateral Agent to any other person; (j) the existence of any claim, set-off or
other right which the Mortgagor may have at any time against the Collateral
Agent or any other person; or (k) the making or absence of any demand for
payment of any Obligation by the Collateral Agent or otherwise.

23.
CERTIFICATE CONCLUSIVE, ETC

For all purposes, including any Proceedings, a certificate signed by any officer
or manager of the Collateral Agent (or copy thereof) as to the amount of any
indebtedness comprised in the Secured Obligations, any applicable rate of
interest or any other amount or interest rate for the purpose of this Deed
shall, in the absence of manifest error, be conclusive and binding on the
Mortgagor and all entries in any accounts maintained by the Collateral Agent for
the purposes of this Deed shall be prima facie evidence of the matters to which
they relate.

24.
NO SET-OFF BY MORTGAGOR

The Mortgagor shall not be entitled to, and shall not, set off any obligation
owed by the Collateral Agent or any other Secured Party to the Mortgagor against
any obligation whether or not matured owed by the Mortgagor to the Collateral
Agent or other Secured Party and shall make all payments to be made by it under
this Deed in full without any set off, restriction or condition and without any
deduction for or on account of any counterclaim.

25.
COSTS AND EXPENSES

The Mortgagor shall pay to the Collateral Agent in relation to this Deed such
costs and expenses as are of the type which are reimbursable by the Borrowers
pursuant to Section 11.03 (Expenses, Etc.) of the Loan Agreement.

26.
RELEASE OF SECURITY

26.1           Subject to Clauses 0 and 0 (26. Release of SECURITY), upon
Payment in Full, the Collateral Agent shall, at the request and cost of the
Mortgagor, execute such documents and do all such things as may be necessary to
release the Secured Assets from the Security.

26.2
Notwithstanding anything to the contrary in this Deed (including, without
limitation, Clauses 0 and 0 (26.Release of SECURITY) hereof), the obligations of
the Mortgagor under this Deed shall automatically terminate and the Collateral
Agent shall, at the request and cost of the Mortgagor, execute such documents
and do all such things as may be necessary to release the Secured Assets from
the Security to the extent provided in and in accordance with Section 11.01(c)
(Waiver; Amendments; Joinder; Release of Guarantors; Release of Collateral) and
Section 11.23 (Release of Guarantors) of the Loan Agreement.

26.3
If any amount paid by the Mortgagor in respect of the Secured Obligations is
capable of being avoided or set aside on the liquidation or administration of
the Mortgagor or otherwise, then for the purposes of this Deed that amount shall
not be considered to have been paid. No interest shall accrue on any such
amount, unless and until such amount is so avoided or set aside.

27.
MISCELLANEOUS

27.1
Remedies and waivers

No failure to exercise or delay in exercising any right, power or remedy
provided by law or under this Deed shall operate to impair the same or be
construed as a waiver of it.  No single or partial exercise of any such right,
power or remedy shall preclude or restrict any further or other exercise of the
same or the exercise of any other right, power or remedy.  No waiver of any such
right, power or remedy shall constitute a waiver of any other right, power or
remedy.  Except as expressly provided in this Deed, the rights, powers and
remedies provided in this Deed are cumulative and not exclusive of any rights
provided by law.

27.2
Variations and consents

No consent, variation or waiver in respect of any provision of this Deed shall
be effective unless it is agreed in writing and signed by or on behalf of each
of the parties to this Deed.

27.3
Invalidity and severability

If any provision of this Deed is or becomes or is found by a court or other
competent authority to be illegal, invalid or unenforceable in any respect, in
whole or in part, under any law of any jurisdiction, that shall not affect or
impair the legality, validity and enforceability in that jurisdiction of any
other provision of this Deed or the legality, validity or enforceability in any
other jurisdiction of that provision or any other provision of this Deed.

27.4
Counterparts

This Deed (and each variation or waiver in respect of any provision of it) may
be executed in any number of counterparts and by the parties on separate
counterparts, but shall not be effective until each party has executed at least
one counterpart.  Each counterpart, once executed and, where relevant,
delivered, shall constitute an original of this Deed or the relevant variation
or waiver, but all the counterparts together shall constitute one and the same
instrument.

27.5
Third party rights

Except for each Secured Party who is not party to this Deed and as otherwise
specifically provided herein a person who is not party to this Deed has no right
under the Third Parties Act to enforce any provision of this Deed.  Each Secured
Party (who is not party to this Deed) may enforce and enjoy the benefits of the
provisions of Clauses 0 (17.Rights of Collateral Agent and Secured PARTIES), 0
(20.INDEMNITY) and 0 (25.Costs and EXPENSES) of this Deed.  This does not affect
any right or remedy of a third party which exists or is available other than
under the Third Parties Act.

27.6
Entire agreement

This Deed together with the other Loan Documents constitutes the entire
agreement and understanding between the parties relating to their subject
matter.  Accordingly this Deed supersedes all prior oral or written agreements,
representations or warranties.  Any liabilities for and any remedies in respect
of any such agreements, representations or warranties made are excluded, save
only in respect of such as are expressly made or repeated in this Deed or in the
other Loan Documents.  No party has entered into this Deed or any other Loan
Document in reliance on any oral or written agreement, representation or
warranty of any other party or any other person which is not made or repeated in
this Deed or any other Loan Document.  Nothing in this Clause shall operate to
exclude liability for any fraudulent statement or act.

27.7
Conflicts

Subject to Clause 0 (1.2          Interpretation), if there is any conflict or
inconsistency between the provisions of this Deed and any other Loan Document,
the provisions of this Deed shall prevail.

28.
ASSIGNMENT, ETC

28.1
The Collateral Agent may, at any time, in accordance with the Loan Agreement,
assign, mortgage, charge, grant a trust over or otherwise dispose of all or any
of its rights and benefits under this Deed.

28.2
The Mortgagor shall not assign, charge, grant a trust over or otherwise dispose
of all or any of its rights and benefits under this Deed, except as permitted
under the Loan Agreement.

29.
NOTICES

Any notice or other communication under this Deed shall be made in accordance
with the provisions set out in the Loan Agreement.  Any notice delivered to the
Parent or the Borrowers on behalf of the Mortgagor shall be deemed to have been
delivered to the Mortgagor.

30.
GOVERNING LAW AND JURISDICTION

30.1
Governing law

This Deed (including any non-contractual obligations or liabilities arising out
of it or in connection with it) is governed by and is to be construed in
accordance with English law.

30.2
Jurisdiction


(a)
Each party irrevocably agrees that:


(i)
the English courts have non-exclusive jurisdiction to hear and determine any
Proceedings and to settle any Disputes and each party irrevocably submits to the
jurisdiction of the English courts;


(ii)
any Proceedings may be taken in the English courts;


(iii)
any judgment in Proceedings taken in any such court shall be conclusive and
binding on it and may be enforced in any other jurisdiction.


(b)
Each party also irrevocably waives (and irrevocably agrees not to raise) any
objection which it might at any time have on the ground of forum non conveniens
or on any other ground to Proceedings being taken in any court referred to in
this Clause 0 (30.Governing Law and JURISDICTION).


(c)
Nothing in this Clause 0 shall limit any party's right to take Proceedings
against the other party in any other jurisdiction or in more than one
jurisdiction concurrently.


(d)
This jurisdiction agreement is not concluded for the benefit of only one party.

This Deed has been executed as a deed and is delivered on the date stated at the
top of page one.


[Signature pages follow]



--------------------------------------------------------------------------------

Executed as deed by  WEATHERFORD          )
EURASIA LIMITED acting by a director,          )
in the presence of:          )




___________________________        
Director          
Name:          
  ___________________________
Witness:
Name:
Occupation:
Address:





--------------------------------------------------------------------------------



COLLATERAL AGENT


Executed as a deed by DEUTSCHE BANK          )
TRUST COMPANY AMERICAS)
acting by ...........................................................          )
...........................................................................          )
who, in accordance with the laws of the territory          )
in which Deutsche Bank Trust Company Americas          )
is incorporated, is/are acting under its authority          )


___________________________
Authorised signatory
Name:


___________________________
Authorised signatory
Name:





--------------------------------------------------------------------------------

SCHEDULE 1


ORIGINAL SHARES
Name of Company
Class of Shares
Nominal Value of each Share
Number of Shares
Certificate number(s)
Registered holder as at the date hereof
Weatherford U.K. Limited
Ordinary
£1.00
1,825
3
Weatherford Eurasia Limited
           




--------------------------------------------------------------------------------

SCHEDULE 2


REPRESENTATIONS AND WARRANTIES

1.
Status of Shares

The Original Shares:


(a)
have been duly authorised and validly issued;


(b)
are free from any restrictions or conditions on transfer or rights of
pre-emption, except as otherwise permitted by the Loan Agreement;


(c)
are fully paid, and no moneys or liabilities are outstanding in respect of any
of them; and


(d)
represent the whole of the issued share capital of the Company.

2.
Further Shares

All Further Shares and any Shares comprised in any Derived Assets:


(a)
have been duly authorised and validly issued;


(b)
are free from any restrictions or conditions on transfer or rights of
pre‑emption, except as otherwise permitted by the Loan Agreement;


(c)
are fully paid, and no monies or liabilities are outstanding in respect of any
of them; and

together with the Original Shares, any Further Shares and Shares comprised in
any Derived Assets previously issued represent the whole of the issued share
capital of the Company except as otherwise permitted by the Loan Agreement.

3.
PSC Register


(a)
The Mortgagor represents and warrants that it has not issued and does not intend
to issue any warning notice or restrictions notice under Schedule 1B of the
Companies Act 2006 in respect of any Shares which constitute Secured Asset; and


(b)
the Mortgagor has not received any warning notice or restrictions notice under
Schedule 1B of the Companies Act 2006 in respect of any Shares which constitute
Secured Asset.

--------------------------------------------------------------------------------

SCHEDULE 3


COVENANTS


1.
Restrictions on Transfer and Rights of Pre-emption

The Mortgagor shall ensure that the Original Shares, any Further Shares and any
Shares comprised in any Derived Assets are and remain free from any restriction
on transfer or rights of pre-emption, except as otherwise permitted by the Loan
Agreement.


2.
Articles of Association

The Mortgagor shall not permit the articles of association of the Company to be
amended or modified in any way that would adversely affect in any material
respect the Security created pursuant to this Deed.



--------------------------------------------------------------------------------

EXECUTION VERSION





DATED _________________, 2019






WEATHERFORD EURASIA LIMITED
(the Company)
‑ and ‑
DEUTSCHE BANK TRUST COMPANY AMERICAS
(the Collateral Agent)


DEED OF CHARGE AND ASSIGNMENT










This Deed of Charge and Assignment is entered into subject to the terms of the
Intercreditor Agreement dated on or around the date of this Deed (as amended
from time to time).


[sidley.jpg]

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Clause
 
Page No.
     
1.
DEFINITIONS AND INTERPRETATION
1
2.
TRUST
12
3.
INTERCREDITOR AGREEMENT
12
4.
ABL DEED OF CHARGE AND ASSIGNMENT
13
5.
COVENANT TO PAY
13
6.
SECURITY
13
7.
REDEMPTION OF SECURITY
16
8.
REPRESENTATIONS AND WARRANTIES
17
9.
COVENANTS RELATING TO ASSETS – PERFECTION, RESTRICTIONS ON DEALINGS, PROTECTION
18
10.
GENERAL COVENANTS
23
11.
CRYSTALLISATION OF FLOATING CHARGE
23
12.
ENFORCEMENT
24
13.
CONTINUING SECURITY, OTHER SECURITY ETC.
25
14.
FURTHER ASSURANCES, POWER OF ATTORNEY, ETC.
25
15.
THE COLLATERAL AGENT'S RIGHTS
26
16.
APPOINTMENT OF ADMINISTRATOR
28
17.
RECEIVER
29
18.
APPLICATION OF MONEYS
31
19.
PROTECTION OF THIRD PARTIES
31
20.
PROTECTION OF COLLATERAL AGENT AND RECEIVER
32
21.
COSTS, EXPENSES AND INDEMNITY
32
22.
CONSENTS, VARIATIONS, WAIVERS AND RIGHTS
33
23.
PARTIAL INVALIDITY
33
24.
COUNTERPARTS
33
25.
THIRD PARTIES
33
26.
DETERMINATIONS
34
27.
ASSIGNMENT
34
28.
NOTICES
34
29.
GOVERNING LAW AND JURISDICTION
34
SCHEDULE 1 BANK ACCOUNTS
37
PART 1 – GENERAL BANK ACCOUNTS
37
PART 2 – COLLECTION BANK ACCOUNT
38
SCHEDULE 2 ASSIGNED AGREEMENTS
39
SCHEDULE 3 INSURANCE POLICIES
40
SCHEDULE 4 FORM OF NOTICE OF CHARGE OF BANK ACCOUNTS
41
PART 1 – FORM OF NOTICE OF CHARGE FOR GENERAL BANK ACCOUNTS
41
PART 2 – FORM OF NOTICE OF CHARGE FOR COLLECTION BANK ACCOUNTS
45
SCHEDULE 5 FORM OF NOTICE OF CHARGE OF ASSIGNED AGREEMENTS
49
SCHEDULE 6 FORM OF NOTICE OF CHARGE OF INSURANCE POLICIES
52




--------------------------------------------------------------------------------

THIS DEED OF CHARGE AND ASSIGNMENT is made on ______________, 2019
BETWEEN:

(1)
WEATHERFORD EURASIA LIMITED, a limited company incorporated in England and Wales
under registered number 02440463, whose registered office is at Weatherford
Gotham Road, East Leake, Loughborough, Leicestershire LE12 6JX (the "Company");
and

(2)
DEUTSCHE BANK TRUST COMPANY AMERICAS (the "Collateral Agent"), which expression
includes its successors in title and assigns acting for itself and on behalf of
the Secured Parties as the holders of the Secured Obligations (as defined
below)).

RECITALS:

(A)
Under the Loan Agreement (as defined below) the Lenders have granted to the
Borrowers a letter of credit line facility (the "Facility").

(B)
Under the Guarantee various Affiliates of the Parent, including the Company,
have guaranteed the obligations of the Borrowers under the Loan Agreement.

(C)
It is a  requirement under the Loan Agreement that obligations of the Company
under the Guarantee are secured by this Deed.

(D)
The Company has agreed to mortgage, assign and charge by way of security all of
its right, title, interest and benefit in, to and under its assets, rights,
revenues and undertaking (except any Excluded Assets) in favour of the
Collateral Agent as security for the Secured Obligations, subject to and in
accordance with the terms and conditions of this Deed (each as defined below).

(E)
The Company's board of directors has concluded after due consideration of all
relevant circumstances that entering into this Deed is in the best interests of
and for the benefit of the Company for the purposes of its business.

(F)
It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

IT IS AGREED AND THIS DEED PROVIDES as follows:

1.
DEFINITIONS AND INTERPRETATION

1.1
Capitalised words and phrases used but not defined in this Deed shall have the
meanings set out in the Loan Agreement and the following words and expressions
have the meanings set out below:


"ABL Deed of Charge
means a deed of charge and assignment dated on


and Assignment"
or about the date hereof between, amongst others, the Company and Wells Fargo
Bank, National Association as collateral agent, granted pursuant to an asset
based loan credit agreement dated on or around the date of this Deed between,
amongst others, Weatherford International Ltd. and Weatherford International,
LLC as borrowers, the lenders party thereto, and Wells Fargo Bank, National
Association as collateral agent;


"Administrator"
means any person or persons for the time being acting as administrator of the
Company pursuant to the provisions of the Insolvency Act;


"Assets"
means property, assets, rights, revenues, income, uncalled capital, licences,
business and undertakings and any interest therein, in each case whatsoever and
wheresoever situated, present and future (but shall exclude, for the avoidance
of doubt, the Excluded Assets);


"Assigned Assets"           has the meaning set out in Clause 0 (6.4
Assignment);


"Assigned Agreements"
means each agreement specified in Schedule 2 (Assigned Agreements) together with
each other agreement supplementing or amending or novating or replacing the same
designated as an Assigned Agreement;


"Bank Accounts"
means the General Bank Accounts and the Collection Bank Accounts;


"Book Debts"
means all book and other debts (including rents) and other moneys, liabilities
and monetary claims of any nature whatsoever now or hereafter due, owing or
payable to the Company (including moneys, liabilities and claims deriving from
or in relation to any Investments, any contract or agreement to which the
Company is party, or any other Assets or rights of the Company, and including
the benefit of any judgment or order to pay money and any amounts due or owing
from any government or governmental agency including in respect of Taxes) and
all other rights of the Company to receive money (but excluding all moneys now
or hereafter standing to the credit of any account held by the Company with any
bank) and any proceeds thereof; and the benefit of (including the proceeds of
all claims under) all rights, Security Interests, securities, guarantees,
indemnities, negotiable instruments, letters of credit and Insurances of any
nature whatsoever now or hereafter owned or held by the Company in relation to
any of the foregoing (but "Book Debts" shall exclude, for the avoidance of
doubt, the Excluded Assets);


"Business Day"
means any day (other than a Saturday or Sunday) on which banks are open for
business in London and New York City;


"cash"
means cash within the meaning of Financial Collateral Arrangements (No. 2)
Regulations 2003;


"Centre of Main Interests"
means, in relation to a person, its centre of main interests within the meaning
of the EC Regulation on Insolvency Proceedings 2000;


"Charged Assets"
means all Assets from time to time subject or expressed or intended to be
subject to the Charges (whether fixed or floating) under or pursuant to this
Deed, and "Charged Assets" includes any part of any of them and any right,
title, interest or benefit therein or in respect thereof (but shall exclude, for
the avoidance of doubt, the Excluded Assets);


"Charges"
means any or all of the Security Interests created or expressed to be created,
or which may now or hereafter be created or expressed to be created, by or
pursuant to this Deed, including any further Security Interests created pursuant
to Clause 0 (14.Further Assurances, Power of Attorney, ETC.) or Clause 0
(6.9Excluded Property);


"Collection Account Banks"
means the account banks listed in Part 2 of Schedule 1 (Collection Bank Account)
under the column "Account Bank";


"Collection Account Notice"
means a notice in the form set out in Part 2 of Schedule 4 (Form of Notice of
Charge for Collection Bank Accounts );


"Collection Bank Accounts"
means the accounts listed in Part 2 of Schedule 1 (Collection Bank Account) held
by the Company with the bank or banks specified in Part 2 of Schedule 1
(Collection Bank Account) and any other bank account maintained by the Company
with any financial institution as the Collateral Agent may from time to time
designate in writing as a Collection Bank Account, including in each case any
redesignation or renewal thereof and all balances now or hereafter standing to
the credit of any such account including all interest from time to time thereon,
the debt represented thereby and all rights in relation thereto (but "Collection
Bank Accounts" shall exclude, for the avoidance of doubt, the Excluded Assets);


"Credit Claims"
means credit claims within the meaning of the Financial Collateral Arrangements
(No 2) Regulations 2003;


"Delegate"
means a delegate or subdelegate appointed pursuant to Clause 0 (15.The
Collateral Agent's RIGHTS);


"Disputes"
means any disputes which may arise out of or in connection with this Deed
(including regarding its existence, validity or termination);


"Enforcement Event"           has the meaning set out in Clause 0 (12.
ENFORCEMENT);


"Equipment"
means plant, machinery, equipment (including office equipment), vehicles,
computers and other chattels of any kind (but excluding any from time to time
which are part of the Company's stock in trade or work in progress) now or
hereafter owned by the Company or in its possession and all proceeds of sale or
other disposal thereof, all moneys paid or payable in respect thereof, rights
under any agreement, Security Interest or guarantee in relation thereto and all
other rights in relation thereto, and "Equipment" includes any part of any of
them (but "Equipment" shall exclude, for the avoidance of doubt, the Excluded
Assets);


"Excluded Assets"
means:


(a)
shares and other Assets charged in favour of the Collateral Agent pursuant to an
Equitable Share Mortgage of even date herewith between the Company and the
Collateral Agent; and


(b)
the "Excluded Assets" as defined in the Loan Agreement;


"financial collateral"
means financial collateral within the meaning of the Financial Collateral
Arrangements (No. 2) Regulations 2003, as amended;


"financial instrument"
means a financial instrument within the meaning of the Financial Collateral
Arrangements (No. 2) Regulations 2003;


"Fixed Charge Assets"
means any part or parts of the Charged Assets effectively charged by way of
fixed Security Interests or effectively mortgaged or assigned by way of fixed
Security Interests under this Deed;


"Fixtures"
means fixtures, fittings and fixed plant, machinery and equipment (including
trade fixtures and fittings);


"Floating Charge Assets"
means any part or parts of the Charged Assets subject to the floating charge
contained in Clause 0 (6.5Floating Charge);


"General Account Banks"
means the account banks listed in Part 1 of Schedule 1 (General Bank Accounts)
under the heading "Account Bank";


"General Bank Accounts"
means the accounts listed in Part 1 of Schedule 1 (General Bank Accounts) held
by the Company with the bank or banks specified in Part 1 of Schedule 1 (General
Bank Accounts) and any other bank account maintained by the Company with any
financial institution as the Collateral Agent may from time to time designate in
writing as a General Bank Account, including in each case any redesignation or
renewal thereof and all balances now or hereafter standing to the credit of any
such account including all interest from time to time thereon, the debt
represented thereby and all rights in relation thereto (but "General Bank
Accounts" shall exclude, for the avoidance of doubt, the Excluded Assets);


 "Guarantee"
means an Affiliate Guaranty dated on or around the date of this Deed between,
among others, the Parent and the Collateral Agent;


"Holding Company"
means a holding company within the meaning of section 1159 of the Companies Act
2006;


"Insolvency Act"
means the Insolvency Act 1986;


"Insolvency Event"
in relation to any person, means:


(a)
such person is unable or admits inability to pay its debts as they fall due,
suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness (including any
composition, assignment or arrangement with any creditor of such person);


(b)
any resolution is passed or order made for the winding up, dissolution,
administration or reorganisation of that person, a moratorium is declared in
relation to any indebtedness of that person or an administrator is appointed to
that person (other than a solvent liquidation or reorganisation of such person
on terms previously approved in writing by the Collateral Agent);


(c)
the appointment of any liquidator (other than a solvent liquidation or
reorganisation of such person on terms previously approved in writing by the
Collateral Agent), receiver, administrator, administrative receiver, compulsory
manager or other similar officer in respect of that person or any of its assets;
or


(d)
in respect of any person, any analogous procedure or step is taken in any
jurisdiction.


"Insolvency Rules"
means the Insolvency Rules 2016;


"Insurances"
means contracts or policies of insurance or indemnity of any kind (including
life insurance or assurance) now or hereafter taken out by or on behalf of the
Company or (to the extent of its interest) in which the Company has any
interest, and all rights in relation thereto, proceeds thereof, claims and
returns of premium in respect thereof (but "Insurances" shall exclude, for the
avoidance of doubt, the Excluded Assets);


"Intercreditor Agreement"
means the intercreditor agreement, dated on or around the date of this Deed,
among the Collateral Agent, Wells Fargo Bank, National Association, the Parent,
Weatherford International Ltd., Weatherford International LLC, and the other
grantors of the Parent named therein;


"Intellectual Property Rights"
means patents, registered designs, copyrights, inventions, semi‑conductor
topography rights, rights in designs, rights in trade marks and service marks,
business names and trade names, get up, logos, domain names, moral rights,
rights in confidential information, rights in know‑how, database rights, rights
protecting goodwill, or reputation and any interests (including by way of
licence or sub‑licence) in any of the foregoing, and any other intellectual
property rights and interests whatsoever now or hereafter owned by the Company
or in which it has any interest, in each case whether registered or not and
including all applications, rights to apply for and rights to use the same and
all fees, royalties and other rights of every kind relating to or deriving from
any of the same (but "Intellectual Property Rights" shall exclude, for the
avoidance of doubt, the Excluded Assets);


"Investments"
means shares, stocks, bonds, notes, certificates of deposit, debenture stocks,
loan stocks and other securities or investments of any kind and all rights
relating to any of the foregoing (including rights relating to any of the same
which are deposited with, registered in the name of or credited to an account
with any clearing system or house, depositary, custodian, nominee, controller,
investment manager or other similar person or their nominee, in each case
whether or not on a fungible basis and including all rights against such
person); warrants, options or other rights to subscribe for, purchase, call for
delivery of, redeem, convert other securities or investments into or otherwise
to acquire any of the foregoing; and units in a unit trust scheme (as defined in
section 237(1) of the Financial Services and Markets Act 2000); together in each
case with all rights in respect thereof and all dividends, interest, cash or
other distributions, accretions or Investments in respect of or deriving from
any of the foregoing, and "Investments" means any of the foregoing including any
part of them (but "Investments" shall exclude, for the avoidance of doubt, the
Excluded Assets);


"Law of Property Act"
means the Law of Property Act 1925;


"Legally Mortgaged Property"
means any Real Property which may in future be legally mortgaged or charged by
the Company to the Collateral Agent by or pursuant to this Deed, and "Legally
Mortgaged Property" includes any part of any such Real Property;


"Loan Agreement"
means the letter of credit facility agreement, between, among others, the
Parent, the Collateral Agent and the Lenders, dated on or around the date of
this Deed;


"Loss"
means any liability, damages, claim, cost, loss, penalty, expense, demand (or
actions in respect thereof) including, legal, accounting or other charges, fees,
costs, disbursements and expenses in connection therewith;


"Material Real Property"
means Real Property located in the United States of America, Canada or the
United Kingdom owned by the Company with a net book value in excess of
US$10,000,000 and that is not an Excluded Asset;


"Mortgaged Investments"
means Investments from time to time subject or expressed to be subject to the
Charges, and "Mortgaged Investments" includes any part of any of them;


"Parent"
means Weatherford International Public Limited Company, a public limited company
incorporated in the Republic of Ireland, with registered number 540406 whose
registered office address is 70 Sir John Rogerson's Quay, Dublin 2;


"Payment in Full"
means the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents (other than contingent indemnification
obligations as to which no claim has been received by the Company) shall have
been paid in full in cash;


"Proceedings"
means any proceedings, suits or actions arising out of or in connection with any
Disputes or otherwise arising out of or in connection with this Deed (including
regarding its existence, validity or termination);


"Real Property"
means freehold property in England and Wales and any other land or buildings
anywhere in the world, any estate or interest therein and any reference to "Real
Property" includes a reference to all rights from time to time attached or
appurtenant thereto and all buildings and Fixtures from time to time therein or
thereon;


"receiver"
includes a manager, a receiver and manager and an "administrative receiver" as
defined by Section 251 of the Insolvency Act;


"Receiver"
means a receiver appointed under this Deed or pursuant to any applicable law,
and includes more than one such receiver and any substituted receiver but not an
administrative receiver as defined in Section 251 of the Insolvency Act;

"Related Rights"          means:


(c)
all dividends, distributions and other income paid or payable on a Investment,
together with all shares or other property derived from any Investment and all
other allotments, accretions, rights, benefits and advantages of all kinds
accruing, offered or otherwise derived from or incidental to that Investment
(whether by way of conversion, redemption, bonus, preference, option or
otherwise);


(d)
in relation to any other Charged Assets:


(i)
the proceeds of sale, transfer or other disposition of any part of that asset;


(ii)
all rights under any licence, agreement for sale or agreement for lease in
respect of that asset;


(iii)
all rights, process, benefits, claims, causes of action, contracts, warranties,
remedies, security, guarantee, indemnities or covenants for title in respect of
or derived from that asset; and/or


(iv)
any income, moneys and proceeds paid or payable in respect of that asset;


"Relevant Charged Assets"
means such part or parts of the Charged Assets in respect of which a Receiver
has been appointed;


"Requirement of Law"
means, as to any Person, any law, treaty, rule or regulation or determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject;


"Secured Obligations"
has the meaning given to it in the Loan Agreement but, for the avoidance of
doubt, shall also include all legal and other costs, charges and expenses and
any other Loss which the Collateral Agent, any other Secured Party, any Receiver
or any Delegate may incur in enforcing or obtaining, or attempting to enforce or
obtain, payment of any such moneys and liabilities to the extent such costs,
charges, expenses and other Losses are of the type reimbursable by the Borrowers
pursuant to Section 11.03 (Expenses, Etc.) of the Loan Agreement;


"Secured Parties"
has the meaning given to it in the Loan Agreement;


"Security Interest"
means any mortgage or sub‑mortgage, standard security, fixed or floating charge
or sub‑charge, pledge, lien, assignment or assignation by way of security or
subject to a proviso for redemption, encumbrance, hypothecation, retention of
title, or other security interest whatsoever howsoever created or arising and
its equivalent or analogue whatever called in any other jurisdiction, and any
agreement or arrangement having substantially the same economic or financial
effect as any of the foregoing (including any "hold back" or "flawed asset"
arrangement) and any secured interest, agreement or arrangement analogous to any
of the foregoing arising under the laws of any other jurisdiction;


"Taxes"
has the meaning given to it in the Loan Agreement and "Tax" and "Taxation" shall
be construed accordingly;

1.2
In this Deed, unless otherwise specified:


(a)
references to the neuter or to any gender include both genders and the neuter,
references to a "company" shall be construed so as to include any company,
corporation or other body corporate, wherever and however incorporated or
established, and references to a "person" include any individual, firm,
partnership, body corporate, unincorporated association, government, state or
agency of a state, local or municipal authority or government body, trust,
foundation, joint venture or association (in each case whether or not having
separate legal personality);


(b)
references to parties, Clauses, sub‑Clauses, paragraphs, sub‑paragraphs and
Schedules, Exhibits and Annexures are to Clauses, sub‑Clauses and paragraphs and
sub‑paragraphs of, and the parties and Schedules to, this Deed, and references
to this Deed include a reference to each of its Schedules, Exhibits and
Annexures;


(c)
a reference to this Deed, an agreement or other document is a reference to this
Deed, that agreement or document as supplemented, amended, novated or replaced
from time to time in accordance with its terms, and to any agreement, deed or
document executed pursuant thereto;


(d)
the words "include" and "including" are to be construed without limitation,
general words introduced by the word "other" are not to be given a restrictive
meaning by reason of the fact that they are preceded by words indicating a
particular class of acts, matters or things, and general words are not to be
given a restrictive meaning by reason of the fact that they are followed by
particular examples intended to be embraced by the general words;


(e)
a reference to a "day" means a period of 24 hours running for midnight to
midnight; a reference to a time of day is to London time;


(f)
headings are for convenience only and shall not affect the interpretation of
this Deed;


(g)
a reference to the provision of any statute, statutory provision, order,
instrument, rule or regulation is to that provision as amended or re‑enacted
from time to time, any provision of which it is a re‑enactment or consolidation
and any order, instrument, rule or regulation at any time made or issued under
it;


(h)
the word "vary" shall be construed to include amend, modify and supplement, and
"variation" and other cognate terms shall be construed accordingly;


(i)
a reference to a person shall include references to his permitted successors,
transferees (including by novation) and assigns and any person deriving title
under or through him, whether in security or otherwise; and any person into
which such person may be merged or consolidated, or any company resulting from
any merger, conversion or consolidation or any person succeeding to
substantially all of the business of that person; and


(j)
a reference to "dollars" or "US$" is to the lawful currency for the time being
of the United States of America;


(k)
a document expressed to be "in the agreed form" means a document in a form which
has been agreed by the parties and a copy of which has been identified as such
and initialled by or on behalf of each of the parties; and


(l)
a reference to "rights" includes rights, remedies, benefits, authorities,
powers, privileges, discretions, claims, remedies, liberties, easements,
quasi-easements and appurtenances (in each case, of any nature whatsoever
whether under this Deed, by statute, at law or in equity) or otherwise
howsoever.

1.3
The undertakings and other obligations of the Company, Collateral Agent or any
other person under this Deed shall at all times be read and construed as subject
to the provisions of the Intercreditor Agreement, Loan Agreement and the
Guarantee which shall prevail in case of any conflict.  Subject to this and to
Clause 0 (1.Definitions and INTERPRETATION), if there is any conflict or
inconsistency between the provisions of this Deed and any other Loan Document,
the provisions of this Deed shall prevail.

1.4
The terms of this Deed shall not operate or be construed so as to prohibit or
restrict any transaction or matter that is permitted by the Loan Agreement.

1.5
For the purpose of section 2 of the Law of Property (Miscellaneous Provisions)
Act 1989, this Deed incorporates all the terms of the Loan Agreement and the
other Loan Documents.

2.
TRUST

2.1
The Collateral Agent shall hold, and hereby declares that it shall hold, the
benefit of the Charges and the benefit of all representations, warranties,
covenants and undertakings under this Deed on trust for the Secured Parties on
and subject to the terms of this Deed and the Company hereby acknowledges such
trusts.

2.2
In this Deed the Collateral Agent acts under the authority of the Secured
Parties contained in Article X (Administrative Agent) of the Loan Agreement and
in accordance with, subject to and with the full benefit of the provisions of
such Article X (Administrative Agent).

3.
INTERCREDITOR AGREEMENT

3.1
Reference is made to the Intercreditor Agreement.  Each Secured Party, of its
acceptance of the benefits of this Deed (a) consents to the subordination of
security provided for in the Intercreditor Agreement, (b) agrees that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement and (c) authorizes and instructs the Collateral Agent to
enter into the Intercreditor Agreement as Collateral Agent on behalf of such
Secured Party.  The foregoing provisions are intended as an inducement to the
Secured Parties to extend credit to Borrowers or to acquire any notes or other
evidence of any debt obligation owing from the Borrowers and such Secured
Parties are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

3.2
Notwithstanding any other provision contained herein, this Deed, the security
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable LC Security
Documents (as defined in the Intercreditor Agreement). In the event of any
conflict or inconsistency between the provisions of this Deed and the
Intercreditor Agreement, the provisions of the Intercreditor Agreement shall
prevail.

4.
ABL DEED OF CHARGE AND ASSIGNMENT

4.1
All security created under this Deed does not affect the security created by the
ABL Deed of Charge and Assignment.

4.2
Notwithstanding any provision of this Deed, provided that the Company is in
compliance with the terms of the ABL Deed of Charge and Assignment (including
without limitation, any obligation to deliver or deposit any deeds, documents of
title, certificates, evidence of ownership or other original documentation
thereunder) then to the extent that the terms of this Deed impose the same or
substantially the same obligation in respect of such deeds, documents of title,
certificates, evidence of ownership or other original documentation, the Company
will be deemed to have complied with the relevant obligations under this Deed by
virtue of its compliance under the ABL Deed of Charge and Assignment, provided
however that, in the event that the terms of the ABL Deed of Charge and
Assignment no longer continue to be in full force and effect or the ABL Deed of
Charge and Assignment is released or discharged (or as otherwise required by the
Intercreditor Agreement) the Company shall be required to as soon as reasonably
practicable comply with the relevant obligations under this Deed. The Collateral
Agent may retain any document delivered to it under this Deed or otherwise only
until such time as the Security Interests created under this Deed are
irrevocably released.

5.
COVENANT TO PAY

Subject to any limits on its liability and any grace periods specifically
recorded in the Loan Documents, the Company covenants with the Collateral Agent
duly and punctually to pay or discharge all Secured Obligations which may from
time to time be or become due, owing, incurred or payable by the Company
(whether as principal or surety and whether or not jointly with another) to or
to the order of the Collateral Agent under, pursuant to or in connection with
the Loan Agreement and/or this Deed, as applicable, in each case at the times
when, and in the currency or currencies and in the manner in which, they are
expressed to be due, owing, incurred or payable herein or therein.

6.
SECURITY

6.1
Real Property

Subject to Clause 0 (6.9          Excluded Property), the Company hereby charges
by way of fixed continuing security to and in favour of the Collateral Agent for
the payment and discharge of the Secured Obligations all its right, title,
interest and benefit from time to time, present and future, in and to all of its
present and future Material Real Property.

6.2
Mortgages

Subject to Clause 0 (6.9          Excluded Property), the Company hereby assigns
by way of fixed continuing mortgage to and in favour of the Collateral Agent for
the payment and discharge of the Secured Obligations all its right, title,
interest and benefit from time to time, present and future, in, to, under and in
respect of each of all its present and future Investments.

6.3
Fixed Charges

Subject to Clause 0 (6.9          Excluded Property), the Company hereby charges
by way of fixed continuing security to and in favour of the Collateral Agent for
the payment and discharge of the Secured Obligations all its right, title,
interest and benefit from time to time, present and future, in, to and in
respect of each of the following:


(a)
all funds from time to time standing to the credit of a Bank Account, together
with all entitlements to interest and other Related Rights from time to time
accruing to or arising in connection with sums;


(b)
all present and future Book Debts and all its other present and future
negotiable instruments (other than any which are Investments);


(c)
all present and future Equipment and all corresponding Related Rights;


(d)
all present and future Intellectual Property Rights and all corresponding
Related Rights;


(e)
all its present and future goodwill, present and future uncalled capital (if
any) and the benefit of all present and future licences, consents and
authorisations (statutory or otherwise) held or to be held by it in connection
with its business or the use of any Charged Assets (but excluding any licence
requiring the licensor's consent to the creation of Security Interests under the
Deed if such consent has not been obtained) and the right to receive all
compensation payable in respect thereof (but excluding, in all cases, the
Excluded Assets); and


(f)           if not effectively assigned by Clause 0 (6.4 Assignment), all its
rights, title and interest in (and claims under) the Assigned Agreements and all
corresponding Related Rights.

6.4
Assignment


(a)           Subject to Clause 0 (6.9 Excluded Property) below, as further
continuing security for the payment of the Secured Obligations, the Company
assigns absolutely with full title guarantee to the Collateral Agent for the
benefit of the Secured Parties all its rights, title and interest, both present
and future, from time to time in and to each of the following assets:


(i)
the proceeds of any Insurances and all Related Rights; and


(ii)
the Assigned Agreements and all proceeds and claims arising from them,

(together, the “Assigned Assets”) provided that upon the Payment in Full, the
Collateral Agent will re-assign the relevant Assigned Assets to the Company (or
as it shall direct) without delay and in a manner satisfactory to the Company
(acting reasonably).


(b)           To the extent that any Assigned Asset described in Clause 00 (6.4
Assignment) is not assignable, the assignment which that clause purports to
effect shall operate as an assignment of all present and future rights and
claims of the Company to any proceeds of such Insurances.

6.5
Floating Charge

The Company hereby charges by way of floating charge and by way of further
continuing security to and in favour of the Collateral Agent for the discharge
and payment of the Secured Obligations all its right, title, interest and
benefit from time to time, present and future, in, to, under and in respect of
all its Assets (including all stock in trade), including any expressed to be
charged by any of the foregoing provisions of this Clause 0 (6.SECURITY). The
floating charge created by this Clause 0 (6.5Floating Charge) shall rank behind
all the fixed Security Interests created by or pursuant to this Deed to the
extent that they are valid and effective as fixed Security Interests but shall
rank in priority to any other Security Interests hereafter created by the
Company.

6.6
Collection Bank Accounts


(a)
The Company shall maintain the Collection Bank Accounts pursuant to and in
accordance with Section 3.01(e) (Letters of Credit) of the Loan Agreement with
the Collection Account Banks.


(b)
The Collateral Agent shall have sole signing rights in relation to each
Collection Bank Account.


(c)           Subject to Clause 0 (6.6 Collection Bank Accounts) below, the
Collateral Agent and the Company acknowledge and agree that the application of
amounts standing to the credit of any Collection Bank Account shall be governed
by the terms of the Loan Agreement and the Intercreditor Agreement.


(d)
The Company shall not be entitled to:


(i)
make, or direct the making of, any payments or withdrawals from any Collection
Bank Account;


(ii)
direct the Collection Account Banks as regards the operation of any Collection
Bank Account (whether as to payments from the Collection Bank Accounts or
otherwise howsoever); and/or


(iii)
close any of its Collection Bank Accounts or agree to any variation of the
rights or terms and conditions attaching to any of its Collection Bank Accounts,

without the prior written consent of the Collateral Agent (acting in its
absolute discretion).


(e)
The Company shall as soon as reasonably practicable after becoming aware of any
change in any identifying details of any of its Collection Bank Accounts
(including its account number and sort code), provide details thereof to the
Collateral Agent.


(f)
The Company irrevocably and unconditionally authorises the Collateral Agent,
without prior notice, from time to time to debit any Collection Bank Account in
accordance with the terms of the Loan Agreement.


(g)
The Company shall, promptly after execution of this Deed, execute and deliver to
the Collateral Agent a Collection Account Notice on the relevant Collection
Account Bank and use reasonable endeavours to procure that such Collection
Account Bank signs and delivers to the Collateral Agent an acknowledgement 
substantially in the form set out in the Collection Account Notice (together
with any amendments requested by the Collection Account Bank which are
acceptable to the Collateral Agent (acting reasonably)) on the date of such
service.


(h)
On the date of opening or acquiring a Collection Bank Account, serve a
Collection Account Notice on the relevant Collection Account Bank and use
reasonable endeavours to procure that such Collection Account Bank signs and
delivers to the Collateral Agent an acknowledgement substantially in the form
set out in the Collection Account Notice (together with any amendments requested
by the Collection Account Bank which are acceptable to the Collateral Agent
(acting reasonably)) on the date of such service.

6.7
General Bank Accounts

Upon (and following) the occurrence of any Enforcement Event the Company shall,
upon receipt of notice from the Collateral Agent, (a) cease to be entitled to
make, or direct the making of, any payments or withdrawals from any General Bank
Account without the prior written consent of the Collateral Agent and (b) cease
to be entitled to direct the General Account Banks as regards the operation of
the Accounts (whether as to payments from the Accounts or otherwise howsoever).

6.8
Full Title Guarantee

Each mortgage, assignment, charge or other disposition in favour of the
Collateral Agent referred to in the previous provisions of this Clause 0
(6.          SECURITY) is made with full title guarantee in accordance with the
Law of Property (Miscellaneous Provisions) Act 1994.

6.9
Excluded Property

There shall be excluded from the security created by Clause 0
(6.          SECURITY) and from the operation of Clause 0 (14.          Further
Assurances, Power of Attorney, ETC.) any Excluded Asset of the Company.

7.
REDEMPTION OF SECURITY

7.1
Upon Payment in Full, the Collateral Agent, at the request and cost of the
Company but without being responsible or liable for any reasonable and
documented costs, expenses, claims or liabilities occasioned by acting upon such
request, shall release or discharge the Charged Assets from the Charges and
reconvey, reassign or retransfer to or to the order of the Company or any other
person entitled thereto any Charged Assets assigned to the Collateral Agent.

7.2
Notwithstanding the foregoing, the obligations of the Company under this Deed
shall automatically terminate and the Collateral Agent, at the request and cost
of the Company but without being responsible or liable for any reasonable and
documented costs, expenses, claims or liabilities occasioned by acting upon such
request, shall release or discharge the Charged Assets from the Charges and
reconvey, reassign or retransfer to or to the order of the Company or any other
person entitled thereto any Charged Assets assigned to the Collateral Agent, in
each case, to the extent provided in and in accordance with Section 11.01(c)
(Waiver; Amendments; Joinder; Release of Guarantors; Release of Collateral) and
Section 11.23 (Release of Guarantors) of the Loan Agreement.

8.
REPRESENTATIONS AND WARRANTIES

8.1
The Company represents and warrants to the Collateral Agent that as of the date
of this Deed:


(a)
it is a limited company duly incorporated and existing under the Companies Act
1948 and has the power and authority to own its Assets and to carry on its
business and operations as now conducted;


(b)
it has the power to enter into, and perform and comply with all the obligations
expressed to be assumed by it under, this Deed, and to create the Charges;


(c)
all corporate authority and any other actions, conditions and things whatsoever
required to be obtained, taken, fulfilled and done (including the obtaining of
any necessary consents) in order to enable the Company lawfully to enter into,
and perform and comply with all the obligations expressed to be assumed by it
under, this Deed, to ensure that those obligations are valid, legal, binding and
enforceable, to permit the creation of the Charges in accordance with this
Deed except, in each case (i) as may be limited by bankruptcy, insolvency,
examinership, reorganization, moratorium or other similar laws relating to or
affecting the enforcement of creditors’ rights generally, and by general
principles of equity which may limit the right to obtain equitable remedies
(regardless of whether such enforceability is a proceeding in equity or at law)
and (ii) as to the enforceability of provisions for indemnification and the
limitations thereon arising as a matter of law or public policy;


(d)
the obligations of the Company under this Deed and (subject to all necessary
registrations thereof being made) the Charges are valid, legal, binding and
enforceable and, in the case of the Charges, have first priority and ranking
except, in each case (i) as may be limited by bankruptcy, insolvency,
examinership, reorganization, moratorium or other similar laws relating to or
affecting the enforcement of creditors’ rights generally, and by general
principles of equity which may limit the right to obtain equitable remedies
(regardless of whether such enforceability is a proceeding in equity or at law)
and (ii) as to the enforceability of provisions for indemnification and the
limitations thereon arising as a matter of law or public policy;


(e)
its entry into, and performance of and compliance with the obligations expressed
to be assumed by it under this Deed, and the creation of the Charges under this
Deed, do not and will not (i) breach or violate any applicable Requirement of
Law, (ii) result in any breach or violation of, or constitute a default under,
or result in the creation or imposition of (or the obligation to create or
impose) any Lien prohibited under the Loan Agreement upon any of its property or
assets pursuant to the terms of any indenture, agreement or other instrument to
which it is party or by which any of its property or assets are bound or to
which it is subject, except for breaches, violations and defaults that would not
have a Material Adverse Effect, or (iii) violate any provision of its
organisational documents or by-laws;


(f)
(save to the extent disclosed to the Collateral Agent in writing prior to the
date of this Deed) it has good and valid rights in or the power to transfer the
Assets expressed to be mortgaged, assigned or charged by it under this Deed;


(g)
no Security Interest (other than the Charges) or claim exists on, over or in
respect of any of the Assets, except those claims permitted by the Loan
Agreement;


(h)
(save to the extent disclosed to the Collateral Agent in writing prior to the
date of this Deed) it has not disposed of or sold or granted any lease, tenancy,
option or pre‑emption right over or in respect of, any part of its right, title
or interest in, to or in respect of any of the Charged Assets, and it has not
agreed to do any of the foregoing, except, in each case, as permitted by the
Loan Agreement; and


(i)
the Company's Centre of Main Interests is in the UK.

9.
COVENANTS RELATING TO ASSETS – PERFECTION, RESTRICTIONS ON DEALINGS, PROTECTION

9.1
Documents of Title

Without prejudice to Clause 0 (14.          Further Assurances, Power of
Attorney, ETC.) the Company shall, as soon as reasonably practicable, after
execution of this Deed (and in any event within 15 Business Days after execution
of this Deed or such later date as may be agreed to by the Collateral Agent in
its sole discretion) or, if later, promptly upon receipt by it or on its behalf
or for its account (and in any event within 15 Business Days after such receipt
or such later date as may be agreed to by the Collateral Agent in its sole
discretion), by way of security for the Secured Obligations deliver to the
Collateral Agent (or any person nominated by the Collateral Agent to hold the
same on its behalf including any solicitors) all certificates representing
Mortgaged Investments and documents of title, certificates and other documents
certificating or evidencing ownership of or otherwise relating to the Mortgaged
Investments including transfers of Investments executed in blank.

9.2
Negative Pledge


(a)
The Company may only create, incur, assume or permit to exist a Security
Interest on any Charged Asset if it is permitted by Section 8.04 (Liens) of the
Loan Agreement.


(b)
The Company may only Dispose of any Charged Asset if it is permitted by
Section 8.05 (Asset Dispositions) of the Loan Agreement.

9.3
Assets and Charges Generally

The Company shall:


(a)
make all filings and registrations necessary for the creation, perfection,
preservation, protection or maintenance of the Charges except to the extent that
the Company is expressly permitted by the Loan Agreement or this Deed not to do
so;


(b)
use commercially reasonable endeavours to obtain, in form and substance
satisfactory to the Collateral Agent (acting reasonably), as soon as practicable
and in any event within 45 days of the date of this Deed or, after the date of
this Deed, within 45 days of the date of acquisition of any Asset (or, in any
such case, such later date as may be agreed to by the Collateral Agent in its
sole discretion), any consents necessary to enable all the Assets of the Company
to be subject to effective Security Interests pursuant to Clause 0 (6.SECURITY)
and the Asset concerned shall immediately upon obtaining any such consent become
subject to the fixed Charge under Clause 0 (6.3Fixed Charges);


(c)
maintain or keep or cause to be kept all of the Charged Assets  in good and
substantial repair and, where applicable, good working order (wear and tear
excepted) so that its business carried on in connection therewith may be
conducted in the ordinary course, consistent with past practices, except in each
case where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and


(d)
in addition and without prejudice to any other provision of this Deed, not do or
suffer to be done anything which could materially prejudice the effectiveness of
any of the Charges or their priority under this Deed except as permitted by the
Loan Agreement or this Deed.

9.4
Real Property

In addition and without prejudice to the other provisions of this Clause 0
(9.          Covenants relating to Assets – Perfection, Restrictions on
Dealings, PROTECTION) and Clause 0 (14.          Further Assurances, Power of
Attorney, ETC.), the Company hereby irrevocably:


(a)
consents to the registration of a restriction in the Proprietorship Register
relating to the title number or numbers under which the whole or any part of the
Legally Mortgaged Property is registered at HM Land Registry in the following
terms:

•          "except under an order of the Registrar no disposition or other
dealing by the proprietor of the land is to be registered or noted without the
written consent of the proprietor for the time being of the charge dated [ * * ]
between [ * * ] (1) and [ * * ] (2)";


(b)
consents (in the case of any Real Property forming part of the Charged Assets
title to which is registered or registrable at HM Land Registry but which does
not form part of the Legally Mortgaged Property) to the registration of an
agreed notice by the Collateral Agent against the title or titles under which
such Real Property is registered; and


(c)
authorises the Collateral Agent and/or any solicitors or other agent acting on
behalf of the Collateral Agent to complete, execute on the Company's behalf and
deliver to H. M. Land Registry any form (including Land Registry form RX1 and
AN1), document or other information requested by H. M. Land Registry with regard
to either or both of the above.

9.5
General Bank Accounts

Without prejudice and in addition to the other provisions of this Clause 0
(9.          Covenants relating to Assets – Perfection, Restrictions on
Dealings, PROTECTION) and Clause 0 (14.          Further Assurances, Power of
Attorney, ETC.) the Company shall:


(a)
promptly after execution of this Deed (or, if later, within 45 days (or such
later date as may be agreed to by the Collateral Agent in its sole discretion)
of the opening of a new bank account), execute and deliver to the Collateral
Agent notices, substantially in the form set out in Part 1 of Schedule 4 (Form
of Notice of Charge for General Bank Accounts ) or such other form as the
Collateral Agent may reasonably require;


(b)
use its reasonable endeavours to procure that each relevant bank, with whom a
General Bank Account is maintained, delivers to the Collateral Agent an
acknowledgement in writing substantially in the form attached to such notice
provided that if the Company has not been able to obtain such countersignature
and acknowledgement, any obligation to comply with this Clause 00 (9.5General
Bank Accounts) shall cease after 180 days of the service of the relevant notice;
and


(c)
save with the prior written consent of the Collateral Agent or as may be
permitted under the Loan Agreement, the Company shall not assign or otherwise
dispose of any rights, title or interest in any General Bank Account (and no
right, title or interest in relation to any such account or credit balance
maintained with the Collateral Agent shall be capable of assignment or
disposal).

9.6
Insurance Policies


(a)
The Company will, promptly after execution of this Deed (or, if later, within 45
days (or such later date as may be agreed to by the Collateral Agent in its sole
discretion) of the Company obtaining new Insurance Policy), execute and deliver
to the Collateral Agent (or procure delivery of) a notice of assignment
substantially in the form set out in Schedule 6 (Form of Notice of Charge of
Insurance Policies), in respect of each Insurance Policy detailed at Schedule 3
(Insurance Policies).


(b)
In each case, the Company shall use reasonable endeavours to procure that such
insurer signs and delivers to the Collateral Agent an acknowledgement
substantially in the form set out in Schedule 6 (Form of Notice of Charge of
Insurance Policies) within twenty Business Days of such service provided that,
if the relevant Company has not been able to obtain such acknowledgment from the
relevant insurer any obligation to comply with this Clause shall cease twenty
Business Days following the date of service of the relevant Notice of
Assignment.

9.7
Assigned Agreements

The Company will, promptly after execution of this Deed (or, if later, within 45
days (or such later date as may be agreed to by the Collateral Agent in its sole
discretion) of receipt by the Company of an executed copy of any Assigned
Agreement) deliver to the Collateral Agent an executed but undated counterparty
notice, in the form set out in Schedule 5 (Form of Notice of Charge of Assigned
Agreements) and hereby irrevocably authorises the Collateral Agent to serve each
such notice of Assigned Agreement on the relevant counterparty upon the
occurrence of an Enforcement Event which is continuing.

9.8
Charged Book Debts

Without prejudice and in addition to the other provisions of this Clause 0
(9.          Covenants relating to Assets – Perfection, Restrictions on
Dealings, PROTECTION) and Clause 0 (14.          Further Assurances, Power of
Attorney, ETC.), at any time after an Enforcement Event occurs the Company shall
deliver to the Collateral Agent promptly on reasonable request such documents
relating to such of the Book Debts as the Collateral Agent may reasonably
specify.

9.9
Mortgaged Investments


(a)
Without prejudice and in addition to the other provisions of this Clause 0
(9.Covenants relating to Assets – Perfection, Restrictions on Dealings,
PROTECTION) and Clause 0 (14.Further Assurances, Power of Attorney, ETC.), the
Company shall deposit with the Collateral Agent:


(i)
transfers of the Mortgaged Investments (or declarations of trust in respect of
any Mortgaged Investments not in the Company's sole name) in each case duly
completed and executed by the Company or its nominee with the name of the
transferee, date and consideration left blank or, if the Collateral Agent so
reasonably requires, duly executed by the Company or its nominee in favour of
the Collateral Agent (or the Collateral Agent's nominee) and stamped, and such
other documents as the Collateral Agent may reasonably require to enable the
Collateral Agent (or the Collateral Agent's nominee) or, after the occurrence
and continuance of an Event of Default, any purchaser, to be registered as the
owner of, or otherwise obtain legal title to, the Mortgaged Investments; and


(ii)
in respect of any Mortgaged Investment not held in the Company's name, within 30
days (or such later date as may be agreed to by the Collateral Agent in its sole
discretion) after execution of this Deed or if later promptly after it becomes
entitled to the relevant Mortgaged Investment, use commercially reasonable
endeavours to request an irrevocable power of attorney, expressed to be by way
of security and executed and delivered as a deed by the relevant nominee,
appointing the Collateral Agent each Receiver and any Delegate the attorney of
the holder, in such form as the Collateral Agent may reasonably require.


(b)
Prior to such time as the Collateral Agent has, following the occurrence and
during the continuation of an Enforcement Event:


(i)
notified the Company in writing that it has elected to exercise voting and other
rights relating to the Charged Assets in accordance with the terms of this Deed,
all voting and other rights relating to the Mortgaged Investments may be
exercised (or not exercised) by the Company as it directs provided that it shall
not exercise any such voting rights in a manner which would diminish the
effectiveness or enforceability of the Charges created under this Deed in any
material respect or restrict the transferability of the Charged Assets by the
Collateral Agent or any Receiver; and


(ii)
notified the Company in writing that it has elected to collect any dividends,
distributions and other monies in accordance with the terms of this Deed, the
Company shall be entitled to receive and retain such dividends, distributions
and other monies paid on or derived from its Mortgaged Investments.


(c)
Following an Enforcement Event:


(i)
the Collateral Agent or, as the case may be, any Receiver shall, upon written
notice to the Company, be entitled to exercise or direct the exercise of or
refrain from such exercise all voting and other rights now or at any time
relating to the Mortgaged Investments as it or he reasonably sees fit;


(ii)
after receipt by the Company of written notice pursuant to Clause 0, the Company
shall comply or procure the compliance with any reasonable direction of the
Collateral Agent or, as the case may be, any Receiver in respect of the exercise
of such rights and shall deliver to the Collateral Agent or, as the case may be,
any Receiver such forms of proxy or other appropriate forms of authorisation the
Collateral Agent or, as the case may be, any Receiver may reasonably require
with a view to enabling that person or its nominee to exercise such rights; and


(iii)
the Collateral Agent shall, upon written notice to the Company, be entitled to
receive and retain all dividends, interest and other distributions paid in
respect of the Mortgaged Investments and apply the same as provided by Clause 0
(18.Application of MONEYS).


(d)           This Clause 0 (9.7 Assigned Agreements) shall not apply to those
Mortgaged Investments which are held by the Company by way of temporary
investments and which the Collateral Agent has agreed in writing shall not be
subject to this Clause 0 (9.7          Assigned Agreements).

9.10
Intellectual Property Rights

Without prejudice and in addition to the other provisions of this Clause 0
(9.          Covenants relating to Assets – Perfection, Restrictions on
Dealings, PROTECTION) and Clause 0 (14.          Further Assurances, Power of
Attorney, ETC.), the Company shall:


(a)
promptly on the reasonable request by the Collateral Agent, execute and do all
acts, things and documents as the Collateral Agent may reasonably require to
record the Collateral Agent's interest in any registers relating to any of the
Intellectual Property Rights; and


(b)
not, save with the prior written consent of the Collateral Agent or as may be
permitted pursuant to the terms of the Loan Agreement, grant any registered user
agreement or licence or other right in relation to any such Intellectual
Property Rights or permit the use of such Intellectual Property Rights by any
person.

10.
GENERAL COVENANTS

10.1
The Company shall:


(a)
at any time after an Enforcement Event, promptly give to the Collateral Agent
such information and evidence (and in such form) as the Collateral Agent may
from time to time reasonably request for the purpose of or with a view to
discharging the duties and rights vested in it under and in accordance with this
Deed or by operation of law; and


(b)
not have its Centre of Main Interests situated, or permit its Centre of Main
Interests to be situated, outside the UK.

11.
CRYSTALLISATION OF FLOATING CHARGE

11.1
In addition and without prejudice to any other event resulting in
crystallisation of the floating charge, but subject to any prohibition or
restriction imposed by law, if at any time:


(a)
an Event of Default occurs and is continuing; or


(b)
the Collateral Agent (acting reasonably) considers that any of the Floating
Charged Assets, which is material to the context of the business as a whole, are
in danger of being seized or is otherwise in jeopardy,

the Collateral Agent may by notice in writing to the Company convert the
floating charge created by Clause 0 (6.5          Floating Charge) into a fixed
charge as regards any Floating Charge Assets as may be specified in that notice
(and for the avoidance of doubt, in the case of paragraph (b) above, only to the
extent that paragraph (b) applies to such Floating Charge Asset).

11.2
In addition and without prejudice to any law or other event resulting in
crystallisation of the floating charge, but subject to any prohibition or
restriction imposed by law, the floating charge created by Clause 0 (6.5Floating
Charge) shall without notice automatically be converted into a fixed charge
over:


(a)
any Floating Charge Assets which become subject or continue to be subject to any
Security Interest in favour of any person other than the Collateral Agent or
which is/are the subject of any sale, transfer or other disposition, in either
case contrary to the covenants contained in this Deed or any of the other Loan
Documents, immediately prior to such actual or purported Security Interest
arising or such actual or purported sale, transfer or other disposition being
made; or


(b)
any Floating Charge Assets affected by any attachment, distress, execution or
other legal process against such Floating Charge Asset, immediately prior to
such distress, attachment, execution or other legal process.

12.
ENFORCEMENT

12.1
The security constituted by this Deed shall, subject to any prohibition or
restriction imposed by law, become enforceable upon and at any time after  an
Event of Default occurs and is continuing (an "Enforcement Event").

12.2
At any time after an Enforcement Event, the Collateral Agent may (but shall not
be obliged to) enforce all or any part of the Charges at such time, on such
terms and in such manner as it thinks fit, and take possession of, hold or
dispose of all or any part of the Charged Assets, and may (whether or not it has
taken possession or appointed a Receiver or Administrator) exercise any rights
conferred by the Law of Property Act (as varied or extended by this Deed) on
mortgagees or by this Deed or otherwise conferred by law on mortgagees.

12.3
Without prejudice to the generality of the foregoing, at any time after an
Enforcement Event, the Collateral Agent may (but shall not be obliged to) by
notice to the company in writing appropriate all or any part of the Charged
Assets which constitute financial collateral. If the Collateral Agent exercises
such power of appropriation:


(a)
it shall determine the value of any Charged Asset appropriated which consists of
a financial instrument or a Credit Claim as at the time of exercise of that
power as the current value of the cash payment which it determines would be
received on a sale or other disposal of such Charged Asset effected for payment
as soon as reasonably possible after such time. Any such determination shall be
made by the Collateral Agent in a commercially reasonable manner (including by
way of an independent valuation); and


(b)
any Charged Asset appropriated which constitutes cash and which is not
denominated in dollars shall be valued as if it were converted to dollars at the
rate certified by the Collateral Agent to be the spot rate of exchange for the
purchase of dollars with the currency of such cash as soon as practicable after
the appropriation thereof.

12.4
The exercise by the Collateral Agent of its right of appropriation under
Clause 0 (12.ENFORCEMENT) of any part of the Charged Assets shall not prejudice
or affect any of the Collateral Agent's rights and remedies in respect of the
remainder of the Charged Assets for any Secured Obligations which remain to be
paid or discharged.

13.
CONTINUING SECURITY, OTHER SECURITY ETC.

13.1           Subject to Clauses 0 (7. Redemption of SECURITY) and 0 (7.
Redemption of SECURITY), the Charges, covenants, undertakings and provisions
contained  in or granted pursuant to this Deed shall remain in full force and
effect as a continuing security to the Collateral Agent for the Secured
Obligations and shall not be satisfied, discharged or affected by any
intermediate payment or settlement of account of all or part of the Secured
Obligations (whether any Secured Obligations remain outstanding thereafter) or
any other act, event, matter, or thing whatsoever.

13.2
The Charges are cumulative, in addition to and independent of, and shall neither
be merged with nor prejudiced by nor in any way exclude or prejudice, any other
Security Interest, guarantee, indemnity, right of recourse or any other right
whatsoever which the Collateral Agent may now or hereafter hold or have (or
would apart from this Deed or the Charges hold or have) from the Company or any
other person in respect of any of the Secured Obligations.

13.3
The restriction on consolidation of mortgages contained in section 93 of the Law
of Property Act shall not apply in relation to the Charges.

13.4
If the Collateral Agent receives or is deemed to be affected by notice (actual
or constructive) of any Security Interest over any Charged Asset or if an
Insolvency Event occurs in relation to the Company:


(a)
the Collateral Agent may open a new account or accounts with or on behalf of the
Company (whether or not it allows any existing account to continue) and, if it
does not, it shall nevertheless be deemed to have done so at the time it
received or was deemed to have received such notice or at the time that the
Insolvency Event occurred; and


(b)
all payments made by the Company to the Collateral Agent after the Collateral
Agent received or is deemed to have received such notice or after such
Insolvency Event occurred shall be credited or deemed to have been credited to
the new account or accounts, and in no circumstances whatsoever shall operate to
reduce the Secured Obligations as at the time the Collateral Agent received or
was deemed to have received such notice or as at the time that such Insolvency
Event occurred.

13.5
This Deed shall remain valid and enforceable notwithstanding any change in the
name, composition or constitution of the Collateral Agent or the Company or any
amalgamation or consolidation by the Collateral Agent or the Company with any
other corporation.

14.
FURTHER ASSURANCES, POWER OF ATTORNEY, ETC.

14.1
The Company shall, at its own cost, promptly take whatever action the Collateral
Agent or any Receiver may reasonably require with a view to:


(a)
creating, preserving, perfecting or protecting any of the Charges or the first
priority of any of the Charges;


(b)
facilitating the enforcement of the Security created under this Deed or the
exercise of any rights vested in the Collateral Agent or any Receiver in
connection with this Deed; or


(c)
providing more effectively to the Collateral Agent the full benefit of the
rights conferred on it by this Deed and otherwise giving full effect to the
provisions of this Deed,

including, without limitation, executing such assignments, transfers and
conveyances of the Charged Assets (whether in favour of the Collateral Agent,
any Secured Party or otherwise), giving such notices and making such filings and
registrations as the Collateral Agent or any Receiver shall reasonably require,
in each case in such form and on such terms as the Collateral Agent or Receiver
shall reasonably specify.

14.2
The Company irrevocably and by way of security appoints the Collateral Agent and
every Receiver jointly and also severally to be its attorney (with full power to
appoint substitutes and to sub‑delegate, including power to authorise the person
so appointed to make further appointments) on behalf of the Company and in its
name or otherwise, and in such manner as the attorney may think fit, after the
occurrence of an Enforcement Event, to execute, deliver, perfect and do any
deed, document, act or thing (a) which the Collateral Agent or such Receiver (or
any such substitute or sub‑delegate) may, reasonably consider appropriate in
connection with the exercise of any of the rights of the Collateral Agent or
such Receiver, or (b) which the Company is obliged to execute or do under this
Deed but has not executed or done in a timely manner (including the execution
and delivery of mortgages, assignments, transfers or charges or notices or
directions in relation to any of the Charged Assets). Without prejudice to the
generality of its right to appoint substitutes and to sub‑delegate, the
Collateral Agent may appoint the Receiver as its substitute or sub‑delegate, and
any person appointed the substitute or sub‑delegate of the Collateral Agent
shall, in connection with the exercise of such power of attorney, be the agent
of the Company. The Company acknowledges that such power of attorney is as
regards the Collateral Agent and any Receiver granted irrevocably and for value
to secure proprietary interests in and the performance of obligations owed to
the respective donees within the meaning of the Powers of Attorney Act 1971.

14.3
The Company hereby ratifies and confirms and agrees to ratify and confirm
whatever any such attorney shall do or purport to do in the exercise or
purported exercise of all or any of the rights referred to in this Clause 0
(14.Further Assurances, Power of Attorney, ETC.) (save where any such attorney
acts with gross negligence or wilful misconduct or otherwise exceeds its rights
under this Clause 0 (14.Further Assurances, Power of Attorney, ETC.)).

14.4           References in Clause 0 (14. Further Assurances, Power of
Attorney, ETC.) and Clause 0 (14.          Further Assurances, Power of
Attorney, ETC.) to the Collateral Agent or the Receiver shall include references
to any Delegate.

15.
THE COLLATERAL AGENT'S RIGHTS

15.1
The Secured Obligations shall become due for the purposes of section 101 of the
Law of Property Act, and the statutory powers of sale and enforcement and of
appointing a Receiver which are conferred on the Collateral Agent under that Act
(as varied and extended by this Deed) and all other rights of a mortgagee
conferred by the Law of Property Act shall be deemed to arise, immediately after
execution of and in accordance with this Deed.

15.2
Section 103 of the Law of Property Act shall not apply to this Deed and upon the
occurrence of an Enforcement Event the Charges shall become immediately
enforceable and the rights conferred by the Law of Property Act and this Deed
immediately exercisable by the Collateral Agent without the restrictions
contained in the Law of Property Act.

15.3
At any time after an Enforcement Event occurs, the Collateral Agent shall, in
addition to the powers of leasing and accepting surrenders of leases conferred
by section 99 and 100 of the Law of Property Act, have power to make any lease
or agreement to lease at a premium or otherwise, accept surrenders of leases and
grant options, in each case on any terms and in any manner the Collateral Agent
thinks fit without needing to comply with any restrictions imposed by such
sections or otherwise.

15.4
In making any sale or other disposal of any Charged Assets or making any
acquisition in exercise of their respective rights, the Collateral Agent or any
Receiver may do so for such consideration (including cash, shares, debentures,
loan capital or other securities whatsoever, consideration fluctuating according
to or dependent on profit or turnover, and consideration whose amount is to be
determined by a third party, and whether such consideration is receivable in a
lump sum or by instalments) and otherwise on such terms and conditions and in
such manner as it or he reasonably thinks fit, and may also grant any option to
purchase and effect exchanges.

15.5
The Collateral Agent may at any time delegate to any person either generally or
specifically, on such terms and conditions (including power to sub‑delegate) and
in such manner as the Collateral Agent reasonably thinks fit, any rights
(including the power of attorney) from time to time exercisable by the
Collateral Agent under or in connection with this Deed. No such delegation shall
preclude the subsequent exercise by the Collateral Agent of such right or any
subsequent delegation or revocation thereof.

15.6
The Collateral Agent may, at any time and from time to time and without
prejudice to the Collateral Agent's other rights, set off any Secured
Obligations (to the extent beneficially owned by the Collateral Agent) against
any obligation or liability (matured or not and whether actual or contingent)
owing by the Collateral Agent to, or any amount and sum held or received or
receivable by it on behalf or to the order of, the Company or to which the
Company is beneficially entitled (such rights extending to the set off or
transfer of all or any part of any credit balance on any such account, whether
or not then due and whatever the place of payment or booking branch, in or
towards satisfaction of any Secured Obligations) to the extent permitted under
both the Loan Agreement and any applicable Requirements of Law. For that
purpose, if any of the Secured Obligations is in a different currency from such
obligation, liability, amount or sum (including credit balance), the Collateral
Agent may effect any necessary conversion at its then prevailing spot rates of
exchange (as conclusively determined by the Collateral Agent) and may pay out
any additional sum which the UK or any other governmental or regulatory body of
any jurisdiction may require, as a matter of law, the Collateral Agent to pay in
respect of such conversion. The Collateral Agent may in its absolute discretion
(in good faith) estimate the amount of any liability of the Company which is
unascertained or contingent and set off such estimated amount, and no amount
shall be payable by the Collateral Agent to the Company unless and until Payment
in Full. The Collateral Agent shall not be obliged to exercise any of its rights
under this Clause, which shall be without prejudice and in addition to any
rights of set‑off, combination of accounts, bankers' lien or other right to
which it is at any time otherwise entitled (whether by operation of law,
contract or otherwise).

15.7
Until Payment in Full, the Collateral Agent or the Receiver (as appropriate) may
at any time credit to and retain in an interest bearing suspense account, for
such period as it reasonably thinks fit, any moneys received, recovered or
realised pursuant to this Deed, without any obligation to apply all or any part
of the same in or towards the discharge of the Secured Obligations.

15.8
If, after the occurrence of an Enforcement Event, the Company for any reason
fails to observe or punctually to perform or to procure the observance or
punctual performance of any of the obligations expressed to be assumed by it to
the Collateral Agent under this Deed, the Collateral Agent shall have the right
(but shall not be obliged), on behalf of or in the name of the Company or
otherwise, to perform the obligation and to take any steps which the Collateral
Agent may reasonably consider appropriate with a view to remedying, or
mitigating the consequences of, the failure, but the exercise of this right, or
the failure to exercise it, shall in no circumstances prejudice the Collateral
Agent's rights under this Deed or otherwise or constitute the Collateral Agent a
mortgagee in possession.

16.
APPOINTMENT OF ADMINISTRATOR

16.1
Paragraph 14 of Schedule B1 to the Insolvency Act applies to the floating charge
created hereunder.

16.2
Subject to any relevant provisions of the Insolvency Act, the Collateral Agent
may, by any instrument or deed of appointment, appoint one or more persons to be
the Administrator of the Company at any time after:


(a)
the occurrence of an Enforcement Event; or


(b)
being requested to do so by the Company; or


(c)
any application having been made to the court for an administration order under
the Insolvency Act; or


(d)
any person having ceased to be an Administrator as a result of any event
specified in paragraph 90 of Schedule B1 to the Insolvency Act; or


(e)
any notice of intention to appoint an Administrator having been given by any
person or persons entitled to make such appointment under the Insolvency Act.

16.3
Where any such appointment is made at a time when an Administrator continues in
office, the Administrator shall act either jointly or concurrently with the
Administrator previously appointed hereunder, as the appointment specifies.

16.4
Subject to any applicable order of the Court, the Collateral Agent may replace
any Administrator, or seek an order replacing the Administrator, in any manner
allowed by the Insolvency Act.

16.5
Where the Administrator was appointed by the Collateral Agent under paragraph 14
of Schedule B1 to the Insolvency Act, the Collateral Agent may, by notice in
writing to the Company, replace the Administrator in accordance with paragraph
92 of Schedule B1 to the Insolvency Act.

16.6
Every such appointment shall take effect at the time and in the manner specified
by the Insolvency Act.

16.7
If at any time and by virtue of any such appointment(s) any two or more persons
shall hold office as Administrators of the same assets or income, such
Administrators may act jointly or concurrently as the appointment specifies so
that, if appointed to act concurrently, each one of such Administrators shall be
entitled (unless the contrary shall be stated in any of the deed(s) or other
instrument(s) appointing them) to exercise all the functions conferred on an
Administrator by the Insolvency Act.

16.8
Every such instrument, notice or deed of appointment, and every delegation or
appointment by the Collateral Agent in the exercise of any right to delegate its
powers herein contained, may be made in writing under the hand of any manager or
officer of the Collateral Agent or any other authorised person or of any
Delegate.

16.9
Every Administrator shall have all the powers of an administrator under the
Insolvency Act.

16.10
In exercising his functions hereunder and under the Insolvency Act, the
Administrator acts as agent of the Company and does not act as agent of the
Collateral Agent.

16.11
Every Administrator shall be entitled to remuneration for his services in the
manner fixed by or pursuant to the Insolvency Act or the Insolvency Rules.

17.
RECEIVER

17.1
None of the restrictions imposed by the Law of Property Act in relation to the
appointment of receivers or the giving of notice or otherwise shall apply. At
any time and from time to time upon or after request by the Company or the
occurrence of an Enforcement Event, the Collateral Agent may, and in addition to
all statutory and other powers of appointment or otherwise, by any instrument or
deed signed under the hand of any manager or officer of the Collateral Agent or
any other authorised person or of any Delegate, appoint such person or persons
(including an officer or officers of the Collateral Agent) as it reasonably
thinks fit to be Receiver or Receivers (to act jointly and/or severally as the
Collateral Agent may specify in the appointment) of (a) any Fixed Charge Asset
or Assets, and/or (b) any Floating Charge Asset or Assets, so that each one of
such Receivers shall be entitled (unless the contrary shall be stated in any
deed(s) or other instrument(s) appointing them) to exercise individually all the
powers and discretions conferred on the Receivers. If any Receiver is appointed
of only part of the Charged Assets, references to the rights conferred on a
Receiver by any provision of this Deed shall be construed as references to that
part of the Charged Assets or any part thereof.

17.2
The Collateral Agent may appoint any Receiver on any terms the Collateral Agent
reasonably thinks fit. The Collateral Agent may by any instrument or deed signed
under the hand of any manager or officer of the Collateral Agent or any other
authorised person or any Delegate (subject to section 62 of the Insolvency Act)
remove a Receiver appointed by it whether or not appointing another in his
place, and may also appoint another Receiver to act with any other Receiver or
to replace any Receiver who resigns, retires or otherwise ceases to hold office.

17.3
The exclusion of any part of the Charged Assets from the appointment of any
Receiver shall not preclude the Collateral Agent from subsequently extending his
appointment (or that of the Receiver replacing him) to that part or appointing
another Receiver over any other part of the Charged Assets.

17.4
Any Receiver shall, so far as the law permits, be the agent of the Company and
(subject to any restriction or limitation imposed by applicable law) the Company
shall be solely responsible for his remuneration and his acts, omissions or
defaults and solely liable on any contracts or engagements made, entered into or
adopted by him and any losses, liabilities, costs, charges and expenses incurred
by him; and in no circumstances whatsoever shall the Collateral Agent be in any
way responsible for or incur any liability in connection with any Receiver's
acts, omissions, defaults, contracts, engagements, Losses, liabilities, costs,
charges, expenses, misconduct, negligence or default, save, in each case, in
circumstances where the liability arises as a direct result of the Receiver’s
gross negligence or wilful misconduct. If a liquidator of the Company is
appointed, the Receiver shall act as principal and not as agent for the
Collateral Agent.

17.5
Subject to section 36 of the Insolvency Act, the remuneration of any Receiver
may be fixed by the Collateral Agent without being limited to the maximum rate
specified by sections 109(6) of the Law of Property Act (and may be or include a
commission calculated by reference to the gross amount of all money received or
otherwise and may include remuneration in connection with claims, actions or
Proceedings made or brought against the Receiver by the Company or any other
person or the performance or discharge of any obligation imposed upon him by
statute or otherwise), but such remuneration shall be payable by the Company
alone; and the amount of such remuneration may be debited by the Collateral
Agent from any account of the Company but shall, in any event, form part of the
Secured Obligations and accordingly be secured on the Charged Assets under the
Charges. Such remuneration shall be paid on such terms and in such manner as the
Collateral Agent and Receiver may from time to time reasonably agree or failing
such agreement as the Collateral Agent reasonably determines.

17.6
Any Receiver may be invested by the Collateral Agent with such of the powers,
authorities and discretions exercisable by the Collateral Agent under this Deed
as the Collateral Agent may reasonably think fit. Without prejudice to the
generality of the foregoing, any Receiver shall (subject to any restrictions in
his appointment) have in relation to the Relevant Charged Assets, in each case
in the Company's name or his own name and on such terms and in such manner as he
sees fit, all the rights referred to in Schedule 1 (and where applicable
Schedule 2) of the Insolvency Act; all rights of the Collateral Agent under this
Deed; all the rights conferred by the Law of Property Act on mortgagors,
mortgagees in possession and receivers appointed under the Law of Property Act;
all rights of an absolute beneficial owner including rights to do or omit to do
anything the Company itself could do or omit; and all rights to do all things
the Receiver considers necessary, desirable or incidental to any of his rights
or exercise thereof including the realisation of any Relevant Charged Assets and
getting in of any Assets which would when got in be Relevant Charged Assets.

17.7
The Collateral Agent shall not (save only to the extent caused by its own
negligence, fraud, wilful misconduct, breach of trust or breach of any
obligation of the Collateral Agent hereunder) be liable for any losses or
damages arising from any exercise of his authorities, powers or discretions by
any Receiver.

17.8
The Collateral Agent may from time to time and at any time require any Receiver
to give security for the due performance of his duties as such Receiver and may
fix the nature and amount of the security to be so given but the Collateral
Agent shall not be bound in any case to require any such security.

18.
APPLICATION OF MONEYS

All moneys realised, received or recovered by the Collateral Agent or any
Receiver shall be applied in accordance with the terms of the Loan Agreement.

19.
PROTECTION OF THIRD PARTIES

19.1
Without prejudice to any other provision of this Deed, the Secured Obligations
shall become due for the purposes of section 101 of the Law of Property Act, and
the statutory powers of sale and enforcement and of appointing a Receiver which
are conferred upon the Collateral Agent (as varied and extended by this Deed)
and all other rights of a mortgagee conferred by the Law of Property Act shall
in favour of any purchaser be deemed to arise and be exercisable, immediately
after the execution of and in accordance with this Deed.

19.2
No purchaser from, or other person dealing with, the Collateral Agent, any
Receiver or any Delegate shall be concerned to enquire whether any event has
happened upon which any of the rights which they have exercised or purported to
exercise under or in connection with this Deed, the Law of Property Act or the
Insolvency Act has arisen or become exercisable, whether the Secured Obligations
remain outstanding, whether any event has happened to authorise the Collateral
Agent, any Receiver or any Delegate to act, or whether the Receiver is
authorised to act, whether any consents, regulations, restrictions or directions
relating to such rights have been obtained or complied with, or otherwise as to
the propriety, regularity or validity of the exercise or purported exercise of
any such right or as to the application of any moneys borrowed or raised or
other realisation proceeds; and the title and position of a purchaser or such
person shall not be impeachable by reference to any of those matters and the
protections contained in sections 104 to 107 of the Law of Property Act, section
42(3) Insolvency Act or any other legislation from time to time in force shall
apply to any person purchasing from or dealing with a Receiver, the Collateral
Agent or any Delegate.

19.3
The receipt of the Collateral Agent or the Receiver or any Delegate shall be an
absolute and conclusive discharge to a purchaser or such person and shall
relieve him of any obligation to see to the application of any moneys paid to or
by the direction of the Collateral Agent or the Receiver.

19.4           In Clauses 0 (19. Protection of Third PARTIES) to 0 (19.
Protection of Third PARTIES) above, "purchaser" includes any person acquiring a
lease of or Security Interest over, or any other interest or right whatsoever in
respect of, any Charged Assets.

20.
PROTECTION OF COLLATERAL AGENT AND RECEIVER

20.1
In no circumstances (whether by reason of the creation of the Charges or the
entry into or taking possession of any Charged Assets or for any other reason
whatsoever and whether as mortgagee in possession or on any basis whatsoever)
shall the Collateral Agent or any Receiver:


(a)
be liable to the Company or any other person in respect of any cost, charge,
expense, liability, Loss or damage arising out of the exercise, or attempted or
purported exercise of, or the failure to exercise, any of their respective
rights in accordance with this Deed, or arising out of the realisation of any
Charged Assets or the manner thereof or arising out of any act, default,
omission or misconduct of the Collateral Agent or any Receiver in relation to
the Charged Assets or otherwise in connection with this Deed, save only to the
extent such cost, charge, expense, liability, Loss or damage has been found by a
final non‑appealable judgment of a court of competent jurisdiction to have been
incurred by reason of its or his own gross negligence, wilful misconduct or
unlawful conduct; or


(b)
be liable to account to the Company or any other person for anything in
connection with this Deed except (after Payment in Full) the Collateral Agent's
or Receiver's own actual receipts which have not been paid or distributed to the
Company or to any other person who at the time of payment the Collateral Agent
or Receiver as the case may be was entitled thereto.

For the avoidance of doubt, neither the Collateral Agent nor any Receiver shall
by virtue of this Clause 0 (20.          Protection of Collateral Agent and
RECEIVER) owe any duty of care or other duty to any person which it would not
owe absent this Clause 0 (20.          Protection of Collateral Agent and
RECEIVER).

20.2           Without prejudice to Clause 0 (20. Protection of Collateral Agent
and RECEIVER), so far as permitted by law the entry into possession of any of
the Charged Assets (including by an Administrator) shall not render the
Collateral Agent or any Receiver liable to account as mortgagee in possession or
to be liable for any Loss on realisation or for any default or omission for
which a mortgagee in possession might otherwise be liable in respect of any of
the Charged Assets; and if the Collateral Agent or any Receiver takes possession
of the Charged Assets, it or he may at any time relinquish such possession. In
particular without prejudice to the generality of the foregoing the Collateral
Agent shall not become liable as mortgagee in possession by reason of viewing
the state of repair or repairing any of the Company's Assets.

20.3           The preceding provisions of this Clause 0 (20. Protection of
Collateral Agent and RECEIVER) applying to the Collateral Agent or any Receiver
shall apply mutatis mutandis to any Delegate and to any officer, employee or
agent of the Collateral Agent, any Receiver and any Delegate.

21.
COSTS, EXPENSES AND INDEMNITY

21.1
The Company shall pay to the Collateral Agent in relation to this Deed such
costs and expenses as are of the type which are reimbursable by the Borrowers
pursuant to Section 11.03 (Expenses, Etc.) of the Loan Agreement.

21.2
The Company shall indemnify each Receiver and Delegate and their respective
officers, employees and agents to the extent that and in the manner in which the
Borrowers indemnify the Indemnitees under Section 11.04 (Indemnity) of the Loan
Agreement.  Each Relevant Person may rely on this Clause 0 (21.Costs, Expenses
and INDEMNITY) in accordance with the Contracts (Rights of Third Parties) Act
1999 but subject to Clause 0 (25.Third PARTIES).

22.
CONSENTS, VARIATIONS, WAIVERS AND RIGHTS


(a)
No consent or waiver in respect of any provision of this Deed shall be effective
unless and until it is agreed in writing duly executed by or on behalf of the
Collateral Agent. Any consent or waiver by the Collateral Agent under this Deed
may be given subject to any conditions the Collateral Agent reasonably thinks
fit and shall be effective only in the instance and for the purpose for which it
is given. No failure by the Collateral Agent or any Receiver to exercise or
delay in exercising any right provided by law or under this Deed shall operate
to impair the same or be construed as a waiver of it. No single or partial
exercise of any such right shall prevent any further or other exercise of the
same or the exercise of any other right. No waiver of any such right shall
constitute a waiver of any other right. The rights provided in this Deed are
cumulative and not exclusive of any rights, provided by law.


(b)
No amendment or variation in respect of any provision of this Deed shall be
effective unless and until it is agreed in writing duly executed by or on behalf
of the Company and the Collateral Agent.

23.
PARTIAL INVALIDITY

If any provision of this Deed is or becomes or is found by a court or other
competent authority to be illegal, invalid or unenforceable in any respect, in
whole or in part, under any law of any jurisdiction, neither the legality,
validity and enforceability in that jurisdiction of any other provision or part
of this Deed, nor the legality, validity or enforceability in any other
jurisdiction of that provision or part or of any other provision of this Deed,
shall be affected or impaired and if any part of the Charges is invalid or
unenforceable in any respect for any reason, no other Charges shall be affected
or impaired.

24.
COUNTERPARTS

This Deed (and each variation or waiver in respect of any provision of it) may
be executed in any number of counterparts and by the parties on separate
counterparts, but shall not be effective until each party has executed at least
one counterpart. Each counterpart, once executed and delivered, shall constitute
an original of this Deed, but all the counterparts together shall constitute one
and the same instrument.

25.
THIRD PARTIES

Except as otherwise provided in this Deed, a person who is not a party to this
Deed has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term of this Deed but this does not
affect any right or remedy of a third party which exists or is available apart
from that Act.

26.
DETERMINATIONS

A determination as to any amount payable which the Collateral Agent or any
Receiver may make under this Deed in good faith shall (save in the case of
manifest error) be conclusive.

27.
ASSIGNMENT

27.1
The Company shall not (whether by way of security or otherwise howsoever) be
entitled to assign, grant an equitable interest in or transfer and declare
itself a trustee of all or any of its rights, interests or obligations
hereunder, except as permitted under the Loan Agreement (save with respect to
its rights and benefits which shall be assigned or to be assigned to the
Collateral Agent under this Deed).

27.2
The Collateral Agent may at any time assign or transfer, in accordance with the
Loan Agreement, all or any part of its rights or interests under this Deed or
the Charges to any person who succeeds to its role as security agent or
collateral agent under the Loan Agreement.

27.3
Subject to Section 11.06 (Confidentiality) of the Loan Agreement, the Collateral
Agent may disclose to an actual or proposed successor, assignee or transferee
any information the Collateral Agent reasonably considers appropriate regarding
any provision of this Deed or other Loan Documents and the Company which it
considers appropriate for the purposes of the proposed assignment or transfer.

28.
NOTICES

Any notice or other communication under this Deed shall be made in accordance
with the provisions set out in the Loan Agreement.  Any notice delivered to the
Parent or the Borrowers on behalf of the Company shall be deemed to have been
delivered to the Company.

29.
GOVERNING LAW AND JURISDICTION

29.1
Governing law

This Deed (including any non‑contractual obligations or liabilities arising out
of it or in connection with it) is governed by and is to be construed in
accordance with English law.

29.2
Jurisdiction


(a)
Each party irrevocably agrees that:


(i)
the English courts have non‑exclusive jurisdiction to hear and determine any
Proceedings and to settle any Disputes and each party irrevocably submits to the
jurisdiction of the English courts;


(ii)
any Proceedings may be taken in the English courts;


(iii)
any judgment in Proceedings taken in any such court shall be conclusive and
binding on it and may be enforced in any other jurisdiction.


(b)
Each party also irrevocably waives (and irrevocably agrees not to raise) any
objection which it might at any time have on the ground of forum non conveniens
or on any other ground to Proceedings being taken in any court referred to in
this Clause 0 (29.Governing Law and JURISDICTION).


(c)           Nothing in this Clause 0 (29. Governing Law and JURISDICTION)
shall limit any party's right to take Proceedings against the other party in any
other jurisdiction or in more than one jurisdiction concurrently.


(d)
This jurisdiction agreement is not concluded for the benefit of only one party.

[Signature pages follow]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have caused this Deed to be executed and
delivered as a deed on the day and year first before written.


Executed as deed by  WEATHERFORD          )
EURASIA LIMITED acting by a director,          )
in the presence of:          )




___________________________          
Director          
Name:     
  ___________________________
Witness:
Name:
Occupation:
Address:
  





--------------------------------------------------------------------------------



COLLATERAL AGENT


Executed as a deed by DEUTSCHE BANK          )
TRUST COMPANY AMERICAS)
acting by ...........................................................          )
...........................................................................          )
who, in accordance with the laws of the territory          )
in which Deutsche Bank Trust Company Americas          )
is incorporated, is/are acting under its authority          )


___________________________
Authorised signatory
Name:


___________________________
Authorised signatory
Name:



--------------------------------------------------------------------------------

SCHEDULE 1
BANK ACCOUNTS
PART 1 – GENERAL BANK ACCOUNTS
[Redacted.]



--------------------------------------------------------------------------------

PART 2 – COLLECTION BANK ACCOUNT
NONE AT THE DATE OF THIS DEED

--------------------------------------------------------------------------------

SCHEDULE 2
ASSIGNED AGREEMENTS
NONE AT THE DATE OF THIS DEED

--------------------------------------------------------------------------------



SCHEDULE 3
INSURANCE POLICIES
NONE AT THE DATE OF THIS DEED



--------------------------------------------------------------------------------

SCHEDULE 4
FORM OF NOTICE OF CHARGE OF BANK ACCOUNTS


PART 1 – FORM OF NOTICE OF CHARGE FOR GENERAL BANK ACCOUNTS


To:          [Name of General Account Bank]
Date: [•]
Dear Sirs,
We hereby give you irrevocable notice that we (the "Company") have charged to
Deutsche Bank Trust Company Americas (the "Collateral Agent") all of our right,
title, interest and benefit in, to and under account numbers
GB67BARC20554033615073 (including any renewal or redesignation thereof)
including all moneys standing to the credit of that account from time to time
(the "Accounts"). This charge is subject, and without prejudice, to the charge
to the Collateral Agent of all our right, title and interest in and to the
monies from time to time standing to the credit of the Accounts pursuant to the
ABL deed of charge and assignment dated [5] December 2019, notice of which was
given to you by a notice dated [●] (the “ABL Deed of Charge and Assignment
Notice”).

3.
We irrevocably authorise and instruct you:


(a)
to hold all monies from time to time standing to the credit of the Accounts to
the order of the Collateral Agent and to pay all or any part of those monies to
the Collateral Agent (or as it may direct) promptly following receipt of written
instructions from the Collateral Agent to that effect; and


(b)
to disclose to the Collateral Agent any information relating to the Company and
the Accounts which the Collateral Agent may from time to time request you to
provide.

4.
We also advise you that:


(a)
the Company may make withdrawals from the Accounts and you may continue to deal
with the Company until such time as the Collateral Agent shall notify you (with
a copy to the Company) in writing that its permission is withdrawn; and


(b)
the provisions of this notice may only be revoked or varied with the prior
written consent of the Collateral Agent.

Please acknowledge receipt of this notice by signing the acknowledgement on the
enclosed copy of this notice and returning it to the Collateral Agent.

--------------------------------------------------------------------------------

Schedule
[Redacted.]





--------------------------------------------------------------------------------



Yours faithfully,
______________________
for and on behalf of
Weatherford Eurasia Limited



--------------------------------------------------------------------------------



[On copy only:]

To:
Deutsche Bank Trust Company Americas
[•]

Attention:          [•]
Date:          [•]
At the request of the Collateral Agent and the Company we acknowledge receipt of
a notice of charge in the terms set out above in respect of the Accounts (as
described in those terms).
We confirm that we will comply with the term of that notice.
We further confirm that:

(a)
the balance standing to the Accounts at today's date is [•], no fees or periodic
charges are payable in respect of the Accounts and there are no restrictions on
the payment of the credit balance on the Accounts (except, in the case of a time
deposit, the expiry of the relevant period) or on the assignment of the Accounts
to the Collateral Agent or any third party;

(b)
except for the ABL Deed of Charge and Assignment Notice, we have not received
notice of any previous assignments of, charges or other security interests over,
or trusts in respect of, any of the rights, title, interests or benefits in, to,
under or in respect of the Accounts;

(c)
we will not, save with the Collateral Agent's prior written consent, exercise
any right of combination, consolidation or set‑off which we may have in respect
of the Accounts; and

(d)
after receipt of the notification referred to in paragraph 2(a) of the notice
above, we will act only in accordance with the instructions given by persons
authorised by the Collateral Agent and we shall send all statements and other
notices given by us relating to the Accounts to the Collateral Agent.

For and on behalf of [name of account‑holding bank]
By:_____________________________________
Dated:          [•]

--------------------------------------------------------------------------------



PART 2 – FORM OF NOTICE OF CHARGE FOR COLLECTION BANK ACCOUNTS
Form of Notice of Charge for Collection Bank Accounts


Dated:

To:
Barclays Bank PLC

Barclays, Level 10, 1 Churchill Place, Canary Wharf, London, E14 5HP



Attention:
Simon Clark



Dear Sirs,


Weatherford Eurasia Limited (the Company) hereby gives notice to Barclays Bank
PLC (the Bank) that by a deed of charge and assignment dated [•] (the Deed), the
Company charged to Wells Fargo Bank N.A., London Branch as collateral agent (the
Collateral Agent) by way of first fixed charge all the Company’s rights, title,
interest and benefit in and to the following account(s) held with the Bank and
all amounts standing to the credit of such account from time to time:


Account No. [•], sort code [•]-[•]-[•];


(the Blocked Account).


Please acknowledge receipt of this letter by returning a copy of the attached
letter on the Bank’s headed notepaper with a receipted copy of this notice
forthwith, to Wells Fargo Bank N.A., London Branch, 8th Floor, 33 King William
Street, London, EC4R 9AT Attention: Portfolio Manager – [•] and to the Company
at the address given above.
The attached acknowledgement letter constitutes our irrevocable instruction to
you. Without prejudice to the generality thereof, we hereby acknowledge the
provisions of the acknowledgement letter in its entirety and agree in your
favour to be bound by the limitations on your responsibility under paragraph (i)
of the acknowledgment letter, in each case as if we had signed it in your
favour.


Yours faithfully


.............................................
for and on behalf of
Weatherford Eurasia Limited



--------------------------------------------------------------------------------

[TO BE PRINTED ON RELEVANT BARCLAYS ENTITY LETTERHEAD]


To:
Wells Fargo Bank N.A., London Branch
8th Floor
33 King William Street
London
EC4R 9AT
(the “Chargee”)
and
Weatherford Eurasia Limited
Gotham Road, East Leake
Loughborough
Leicestershire
LE12 6JX
(the “Chargor”)


Dear All
Notice of charge dated …………………20[XX] (the “Notice”) relating to the creation of
security interest by the Chargor in favour of the Chargee in respect of the
account as set out in the Notice
We refer to the Notice relating to the account, details of which are set out
below (the “Account”):28
ACCOUNT HOLDER
ACCOUNT NUMBER
SORT CODE
                 



We confirm that:


5.
we will block the Account and not permit any further withdrawals by the Chargor
unless and until we receive and acknowledge a notice from the Chargee informing
us otherwise.  Please note that we will not be able to permit withdrawals from
the Account in accordance with the instructions of the Chargee unless and until
it has provided a list of authorised signatories confirming which persons have
authority on behalf of the Chargee to operate the Account and the Account will
remain blocked and non-operational until that time;





6.
to the best of our knowledge and belief the business team responsible for the
Account has not, as at the date of this acknowledgement, received any notice
that any third party has any right or interest whatsoever in or has made any
claim or demand or taking any action whatsoever against the Account and / or the
debts represented thereby, or any part of any of it or them; and





7.
we are not, in priority to the Chargee, entitled to combine the Account with any
other account or to exercise any right of set-off or counterclaim against money
in the Account in respect of any sum owed to us provided that, notwithstanding
any term of the Notice:


a.
we shall be entitled at any time to deduct from the Account any amounts to
satisfy any of our or the Chargor’s obligations and / or liabilities incurred
under the direct debit scheme or in respect of other unpaid sums in relation to
cheques and payment reversals; and


b.
our agreement in this Acknowledgement not to exercise any right of combination
of accounts, set-off or lien over any monies standing to the credit of the
Account in priority to the Chargee, shall not apply in relation to our standard
bank charges and fees and any cash pooling arrangements provided to the Chargor;
and





8.
we will disclose to the Chargee any information relating the Account which the
Chargee may from time to time request us to provide.



We do not confirm or agree to any of the other matters set out in the Notice.
Our acknowledgement of the Notice is subject to the following conditions:


4.
we shall not be bound to enquire whether the right of any person (including, but
not limited to, the Chargee) to withdraw any monies from the  Account has arisen
or be concerned with (A) the propriety or regularity of the exercise of that
right or (B) be responsible for the application of any monies received by such
person (including, but not limited to, the Chargee);





5.
we shall have no liability to the Chargee relating to the Account whatsoever,
including, without limitation, for having acted on instructions of the Chargee
which on their face appear to be genuine, which comply with the terms of this
notice and which otherwise comply with the Chargee’s latest list of signatories
held by us or relevant electronic banking system procedures in the case of an
electronic instruction, and





6.
we shall not be deemed to be a trustee for the Chargor or the Chargee of the
Account.



This letter and any non-contractual obligations arising out of or in connection
with this letter are governed by the laws of England and Wales.


Yours faithfully




Name:
Position:
For and on behalf of Barclays Bank PLC
Dated







--------------------------------------------------------------------------------

28 Only include account details where these were also included in the Notice

--------------------------------------------------------------------------------

SCHEDULE 5
FORM OF NOTICE OF CHARGE OF ASSIGNED AGREEMENTS
To:          [Insert name and address of relevant party]
Date: [•]
Dear Sirs
RE: [describe assigned agreement] dated [●] between you and Weatherford Eurasia
Limited (the "Company")

7.
We give notice that, by a deed of charge and assignment dated [●] (the "Deed"),
we have assigned to Deutsche Bank Trust Company Americas (the "Collateral
Agent") as Collateral Agent for certain banks and others all our present and
future right, title and interest in and to [insert details of Assigned
Agreement] (together with any other agreement supplementing or amending the
same, the "Agreement") including all rights and remedies in connection with the
Agreement and all proceeds and claims arising from the Agreement. This charge
and assignment is subject, and without prejudice, to the charge and assignment
to the Collateral Agent of all our right, title and interest in the Agreement
pursuant to the ABL deed of charge and assignment dated [5] December 2019,
notice of which was given to you by a notice dated [●] (the “ABL Deed of Charge
and Assignment Notice”).

8.
Following receipt by you of a written notice from the Collateral Agent
specifying that an Enforcement Event (as defined in the Deed) has occurred (but
not at any other time) the Company instructs you:


(a)
to disclose to the Collateral Agent at our expense (without any reference to or
further authority from us and without any enquiry by you as to the justification
for such disclosure), such information relating to the Agreement as the
Collateral Agent may from time to time request;


(b)
to hold all sums from time to time due and payable by you to us under the
Agreement to the order of the Collateral Agent;


(c)
to pay or release all or any part of the sums from time to time due and payable
by you to us under the Agreement only in accordance with the written
instructions given to you by the Collateral Agent from time to time;


(d)
to comply with any written notice or instructions in any way relating to, or
purporting to relate to, the Deed or the Agreement or the debts represented
thereby which you receive at any time from the Collateral Agent without any
reference to or further authority from us and without any enquiry by you as to
the justification for or validity of such notice or instruction; and


(e)
to send copies of all notices and other information given or received under the
Agreement to the Collateral Agent.

9.
You may continue to deal with us in relation to the Agreement until you review a
written notice from the Collateral Agent specifying that an Enforcement Event
(as defined in the Deed) has occurred. Following the receipt by you of such a
written notice, we are not permitted to receive from you, otherwise than through
the Collateral Agent, any amount in respect of or on account of the sums payable
to us from time to time under the Agreement or to agree any amendment or
supplement to, or waive any obligation under, the Agreement without the prior
written consent of the Collateral Agent.

10.
This notice may only be revoked or amended with the prior written consent of the
Collateral Agent.

11.
Please confirm by completing the enclosed copy of this notice and returning it
to the Collateral Agent (with a copy to us) that you agree to the above and
that:


(a)
you accept the instructions and authorisations contained in this notice and you
undertake to comply with this notice; and


(b)
except for the ABL Deed of Charge and Assignment Notice, you have not, at the
date this notice is returned to the Collateral Agent, received notice of the
assignment or charge, the grant of any security or the existence of any other
interest of any third party in or to the Agreement or any proceeds of it and you
will notify the Collateral Agent promptly if you should do so in future.

12.
This notice, and any acknowledgement in connection with it, and any
non-contractual obligations arising out of or in connection with any of them,
shall be governed by English law.

Yours faithfully


___________________________________
for and on behalf of
Weatherford Eurasia Limited

--------------------------------------------------------------------------------



[On copy]
To:          Deutsche Bank Trust Company Americas
as Collateral Agent
[•]
Copy to:          Weatherford Eurasia Limited
Gotham Road, East Leake,
Loughborough,
Leicestershire LE12 6JX
Dear Sirs
We acknowledge receipt of the above notice and consent and agree to its terms. 
We confirm and agree to the matters set out in paragraph [5] in the above
notice.


___________________________________
for and on behalf of
[Name of relevant party]
Dated: [●]

--------------------------------------------------------------------------------



SCHEDULE 6
FORM OF NOTICE OF CHARGE OF INSURANCE POLICIES
To:          [insert name and address of insurance company]
Dated:          [●]


Dear Sirs
Re:          [here identify the relevant insurance policy(ies)] (the "Policies")
We notify you that, Weatherford Eurasia Limited (the "Company") has assigned to
Deutsche Bank Trust Company Americas (the "Collateral Agent") for the benefit of
itself and certain other banks and financial institutions (the "Secured
Parties") all its right, title and interest in the Policies as security for
certain obligations owed by the Company to the Secured Parties by way of a deed
of charge and assignment dated [●] (the "Deed"). This assignment is subject, and
without prejudice, to the assignment to the Collateral Agent of all our right,
title and interest in the Policies pursuant to the ABL deed of charge and
assignment dated [5] December 2019, notice of which was given to you by a notice
dated [●] (the “ABL Deed of Charge and Assignment Notice”).
We further notify you that:

1.
Prior to receipt by you of a written notice from the Collateral Agent specifying
that an Enforcement Event (as defined in the Deed) has occurred, the Company
will continue to have the sole right to deal with you in relation to the
Policies (including any amendment, waiver or termination thereof or any claims
thereunder).

2.
Following receipt by you of a written notice from the Collateral Agent
specifying that a Enforcement Event has occurred (but not at any other time) the
Company irrevocably authorises you:


(a)
to pay all monies to which the Company is entitled under the Policies direct to
the Collateral Agent (or as it may direct) promptly following receipt of written
instructions from the Collateral Agent to that effect; and


(b)
to disclose to the Collateral Agent any information relating to the Policies
which the Collateral Agent may from time to time request in writing.

3.
The provisions of this notice may only be revoked or varied with the written
consent of the Collateral Agent and the Company.

4.
Please sign and return the enclosed copy of this notice to the Collateral Agent
(with a copy to the Company) by way of confirmation that:


(a)
you agree to act in accordance with the provisions of this notice;


(b)
except for the ABL Deed of Charge and Assignment Notice, you have not previously
received notice (other than notices which were subsequently irrevocably
withdrawn) that the Company has assigned its rights under the Policies to a
third party or created any other interest (whether by way of security or
otherwise) in the Policies in favour of a third party; and


(c)
you have not claimed or exercised nor do you have any outstanding right to claim
or exercise against the Company, any right of set off, counter claim or other
right relating to the Policies.

The provisions of this notice are governed by English law.
Yours faithfully
_________________________________
for and on behalf of
Weatherford Eurasia Limited

--------------------------------------------------------------------------------



[On acknowledgement copy]
To:          Deutsche Bank Trust Company Americas
as Collateral Agent
[•]
Copy to:          Weatherford Eurasia Limited
Gotham Road, East Leake,
Loughborough,
Leicestershire LE12 6JX
We acknowledge receipt of the above notice and confirm the matters set out in
paragraphs 4(a) to (c) above.






_________________________________
for and on behalf of
[Insert name of insurance company]
Dated:          [●]



--------------------------------------------------------------------------------

EXECUTION VERSION



DATED _________________, 2019
WEATHERFORD EURASIA LIMITED
(the Mortgagor)
- and -
DEUTSCHE BANK TRUST COMPANY AMERICAS
(the Collateral Agent)


EQUITABLE SHARE MORTGAGE


This Equitable Share Mortgage is entered into subject to the terms of the
Intercreditor Agreement dated on or about the date of this Deed (as amended from
time to time).


[sidley.jpg]

--------------------------------------------------------------------------------

CONTENTS

Clause
 
Page
1.
DEFINITIONS AND INTERPRETATION
1
2.
TRUST
5
3.
INTERCREDITOR AGREEMENT
6
4.
ABL EQUITABLE SHARE MORTGAGE
6
5.
COVENANT TO PAY
7
6.
CREATION OF SECURITY
7
7.
COVENANT TO DEPOSIT
7
8.
FURTHER ASSURANCE
8
9.
VOTING RIGHTS AND DIVIDENDS
8
10.
REPRESENTATIONS AND WARRANTIES
9
11.
RESTRICTIONS ON DEALINGS
9
12.
COVENANTS
9
13.
POWER OF ATTORNEY
9
14.
ENFORCEMENT
10
15.
APPOINTMENT OF RECEIVERS
12
16.
RIGHTS OF RECEIVERS
13
17.
RIGHTS OF COLLATERAL AGENT AND SECURED PARTIES
14
18.
APPLICATION OF MONEYS
15
19.
LIABILITY OF COLLATERAL AGENT, RECEIVER AND DELEGATES
15
20.
INDEMNITY
16
21.
PROTECTION OF THIRD PARTIES
16
22.
SECURITY CONTINUING, CUMULATIVE AND NOT TO BE AFFECTED
16
23.
CERTIFICATE CONCLUSIVE, ETC
17
24.
NO SET-OFF BY MORTGAGOR
17
25.
COSTS AND EXPENSES
17
26.
RELEASE OF SECURITY
18
27.
MISCELLANEOUS
18
28.
ASSIGNMENT, ETC
19
29.
NOTICES
19
30.
GOVERNING LAW AND JURISDICTION
20
SCHEDULE 1  ORIGINAL SHARES
1
SCHEDULE 2  REPRESENTATIONS AND WARRANTIES
2
SCHEDULE 3  COVENANTS
3




--------------------------------------------------------------------------------

THIS DEED is made on _______________, 2019
BETWEEN

(1)
WEATHERFORD EURASIA LIMITED, a limited company incorporated in England and Wales
under registered number 02440463, whose registered office is at Weatherford
Gotham Road, East Leake, Loughborough, Leicestershire LE12 6JX, (the
"Mortgagor"); and

(2)
DEUTSCHE BANK TRUST COMPANY AMERICAS, (the "Collateral Agent", which expression
includes its successors in title and assigns acting for itself and on behalf of
the Secured Parties as the holders of the Secured Obligations (as defined
below)).

WHEREAS

(A)
Under the Loan Agreement (as defined below) the Lenders have granted to the
Borrowers a letter of credit line facility (the "Facility").

(B)
Under the Guarantee various Affiliates of the Parent, including the Mortgagor,
have guaranteed the obligations of the Borrowers under the Loan Agreement.

(C)
The Mortgagor is the direct owner of the entire issued share capital of the
Company.

(D)
Under the terms of the Loan Agreement the Mortgagor is required to execute and
deliver this equitable share mortgage of the entire issued share capital of the
Company in favour of the Collateral Agent for the benefit of the Secured Parties
to secure the Secured Obligations (each as defined below).

(E)
It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

IT IS AGREED AS FOLLOWS

1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Deed, capitalised words and phrases used but not defined herein shall
have the meanings set out in the Loan Agreement and the following words and
phrases shall have the meanings set out below.
"ABL Equitable Share Mortgage" means an equitable share mortgage dated on or
about the date hereof between, amongst others, the Mortgagor and Wells Fargo
Bank, National Association as collateral agent, granted pursuant to an asset
based loan credit agreement dated on or about the date of this Deed between,
amongst others, Weatherford International Ltd. and Weatherford International,
LLC as borrowers, the lenders party thereto, and Wells Fargo Bank, National
Association as collateral agent.
"Business Day" means any day other than a Saturday, Sunday or bank holiday on
which banks are open for business in London and New York City.
"Cash" means cash within the meaning of Financial Collateral Arrangements (No.
2) Regulations 2003;
"Company" means Reeves Wireline Technologies Limited, a company incorporated in
England and Wales under registered number 00096365, whose registered office is
at Gotham Road, East Leake, Loughborough, Leicestershire LE12 6JX.
"Delegate" means a delegate or a sub-delegate of the Collateral Agent or of any
Receiver appointed under this Deed.
"Derived Assets" means, with respect to the Company, any Shares, rights or other
property of a capital nature which accrue or are offered, issued or paid at any
time (whether by way of rights, redemption, substitution, exchange, conversion,
purchase, bonus, consolidation, subdivision, preference, warrant, option or
otherwise) in respect of:


(a)
the Original Shares;


(b)
any Further Shares; and


(c)
any Shares, rights or other property previously accruing, offered, issued or
paid as mentioned in this definition,

provided, however, that "Derived Assets" shall not include any Excluded Assets.
"Disputes" means any disputes or claims which may arise out of or in connection
with this Deed or the Security (including, without limitation, regarding their
respective existence, validity or termination and any non-contractual
obligations or liabilities arising in connection with them).
"Dividends" means any dividends, interest and other income paid or payable in
respect of the Original Shares, any Further Shares or any Derived Assets (but
"Dividends" shall exclude, for the avoidance of doubt, any Excluded Assets).
"Enforcement Event" has the meaning set out in Clause 0
(14.1          Enforceability).
"Financial Collateral" means financial collateral within the meaning of the
Financial Collateral Arrangements Regulations.
"Financial Collateral Arrangements Regulations" means the Financial Collateral
Arrangements (No.2) Regulations 2003, as amended.
"Further Shares" means all Shares (other than the Original Shares and any Shares
comprised in any Derived Assets) issued by the Company at any time after the
execution of this Deed.
"Guarantee" means an Affiliate Guaranty dated on or about the date of this Deed,
between, among others, the Parent and the Collateral Agent.
"Insolvency Act" means the Insolvency Act 1986.
"Insolvency Event" in relation to any person, means: (a) such person is unable
or admits inability to pay its debts as they fall due, suspends making payments
on any of its debts or, by reason of actual or anticipated financial
difficulties, commences negotiations with one or more of its creditors with a
view to rescheduling any of its indebtedness (including any composition,
assignment or arrangement with any creditor of such person); (b) any resolution
is passed or order made for the winding up, dissolution, administration or
reorganisation of that person, a moratorium is declared in relation to any
indebtedness of that person or an administrator is appointed to that person
(other than a solvent liquidation or reorganisation of such person on terms
previously approved in writing by the Collateral Agent); (c) the appointment of
any liquidator (other than a solvent liquidation or reorganisation of such
person on terms previously approved in writing by the Collateral Agent),
receiver, administrator, administrative receiver, compulsory manager or other
similar officer in respect of that person or any of its assets; or (d) in
respect of any person, any analogous procedure or step is taken in any
jurisdiction.
"Intercreditor Agreement" means the intercreditor agreement, dated on or about
the date of this Deed, among the Collateral Agent, Wells Fargo Bank, National
Association, the Parent, Weatherford International Ltd., Weatherford
International LLC, and the other grantors of the Parent named therein.
"Loan Agreement" means the letter of credit facility agreement, between, among
others, the Parent, the Collateral Agent and the Lenders, dated on or about the
date of this Deed.
"Loss" means any liability, damages, claim, cost, loss, penalty, expense, demand
(or actions in respect thereof) including, without limitation, all charges and
fees (professional and otherwise), together with all costs, disbursements and
expenses in connection therewith.
"LPA" means the Law of Property Act 1925.
"Original Shares" means the Shares in the Company details of which are set out
in Schedule 1 (Original Shares).
Parent" means Weatherford International Public Limited Company, a public limited
company incorporated in the Republic of Ireland, with registered number 540406
whose registered office address is 70 Sir John Rogerson's Quay, Dublin 2.
"Payment in Full" means the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents (other than contingent
indemnification obligations as to which no claim has been received by the
Mortgagor) shall have been paid in full in cash.
"Proceedings" means any proceedings, suit or action arising out of or in
connection with any Disputes or otherwise arising out of or in connection with
this Deed or the Security (including, without limitation, regarding their
respective existence, validity or termination and any non-contractual
obligations or liabilities arising in connection with them).
"Receiver" means a receiver and manager or receiver of all or any of the Secured
Assets, in each case appointed under this Deed.
"Relevant Person" means each Receiver and each Delegate and each such person's
respective officers, employees and agents.
"Required Currency" has the meaning set out in Clause 0
(14.3          Appropriation of Financial Collateral).
"Rights" means rights, benefits, powers, privileges, authorities, discretions,
remedies and liberties (in each case, of any nature whatsoever).
"Secured Assets" means the Original Shares, any Further Shares, any Derived
Assets and any Dividends (but "Secured Assets" shall exclude, for the avoidance
of doubt, any Excluded Assets).
"Secured Obligations" has the meaning given to it in the Loan Agreement but, for
the avoidance of doubt, shall also include all reasonable and documented legal
costs, charges and expenses and any other Loss which the Collateral Agent, any
Receiver or any Delegate may incur in enforcing or obtaining, or attempting to
enforce or obtain, payment of any such moneys and liabilities to the extent that
such costs, charges, expenses and other Losses are of the type which are
reimbursable by the Borrowers pursuant to Section 11.03 (Expenses, etc.) of the
Loan Agreement.
"Secured Parties" has the meaning given to it in the Loan Agreement.
"Security" means any or all of the Security Interests created or expressed to be
created, or which may at any time hereafter be created, by or pursuant to this
Deed.
"Security Interest" means any mortgage, fixed or floating charge, sub-mortgage
or charge, pledge, lien, assignment by way of security or subject to a proviso
for reassignment, encumbrance, hypothecation, any title retention arrangement
(other than in respect of goods purchased in the ordinary course of trading),
any agreement or arrangement having substantially the same economic or financial
effect as any of the foregoing (including any "hold back" or "flawed asset"
arrangement) and any security interest or agreement or arrangement analogous to
any of the foregoing arising under the laws of any other jurisdiction.
"Shares" means, with respect to the Company, stocks and shares of any kind (but
"Shares" shall exclude, for the avoidance of doubt, any Excluded Assets).
"Tax" and "Taxes" has the meaning given to it in the Loan Agreement.
"Third Parties Act" means the Contracts (Rights of Third Parties) Act 1999.

1.2
Interpretation

In this Deed, the following rules of interpretation apply, unless otherwise
specified or the context otherwise requires.


(a)
Person: a reference to a "person" includes any individual, firm, partnership,
body corporate, unincorporated association, government, state or agency of a
state, local or municipal authority or government body, trust, foundation, joint
venture or association (in each case whether or not having separate legal
personality).


(b)
References to this Deed and other agreements and documents: a reference to this
Deed or to another deed, agreement, document or instrument (including, without
limitation, any share certificate and any Loan Document) is a reference to this
Deed or to the relevant other deed, agreement, document or instrument as
supplemented, varied, amended, modified, novated or replaced from time to time
and to any agreement, deed or document executed pursuant thereto.


(c)
Successors, transferees and assigns: a reference to a person (including, without
limitation, any party to this Deed, any Secured Party and any party to any Loan
Document) shall include reference to its successors, transferees (including by
novation) and assigns and any person deriving title under or through it, whether
in security or otherwise, any person into which such person may be merged or
consolidated, any company resulting from any merger or consolidation of such
person and any person succeeding to all or substantially all of the business of
that person.


(d)
Statutory provisions: a reference to any statute, statutory provision, order,
instrument, rule or regulation is to that statute, provision, order, instrument,
rule or regulation as amended or re-enacted from time to time, any provision of
which it is a re-enactment or consolidation and any order, instrument or
regulation made or issued under it.


(e)
Headings: headings are for convenience only and shall not affect the
interpretation of this Deed.


(f)
Clauses, Schedules and Paragraphs: a reference to a Clause is to a clause in
this Deed; a reference to a Schedule is to a schedule to this Deed; a reference
to a Paragraph is to a paragraph of a Schedule; and a reference to this Deed
includes a reference to each of its Schedules.


(g)
Disposal: a reference to "disposal" includes any of the following, whether by a
single transaction or series of transactions whether related or not, and whether
voluntary or involuntary: a sale, transfer, assignment, loan, parting with any
interest in or permitting the use by another person of, the grant of any option
to purchase or pre-emption right or other present or future right to acquire or
create any interest in, or any other disposal or dealing, and "dispose" shall be
construed accordingly.


(h)
Loan Agreement and Intercreditor Agreement: The undertakings and other
obligations of the Mortgagor, Collateral Agent or any other person under this
Deed shall at all times be read and construed as subject to the provisions of
the Loan Agreement, the Intercreditor Agreement and the Guarantee which shall
prevail in case of any conflict. The terms of this Deed shall not operate or be
construed so as to prohibit or restrict any transaction or matter that is
permitted by the Loan Agreement or the Intercreditor Agreement.

2.
TRUST

2.1
The Collateral Agent shall hold, and hereby declares that it shall hold, the
benefit of the Security and the benefit of all representations, warranties,
covenants and undertakings under this Deed on trust for the Secured Parties on
and subject to the terms of this Deed and the Mortgagor hereby acknowledges such
trusts.

2.2
In this Deed the Collateral Agent acts under the authority of the Secured
Parties contained in Article X (Administrative Agent) of the Loan Agreement and
in accordance with, subject to and with the full benefit of the provisions of
such Article X (Administrative Agent).

3.
INTERCREDITOR AGREEMENT

3.1
The priority of claims in relation to this Deed and the ABL Equitable Share
Mortgage shall be subject to the Intercreditor Agreement.  Each Secured Party,
of its acceptance of the benefits of this Deed (a) consents to the subordination
of security provided for in the Intercreditor Agreement, (b) agrees that it will
be bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement and (c) authorizes and instructs the Collateral Agent to
enter into the Intercreditor Agreement as Collateral Agent on behalf of such
Secured Party.  The foregoing provisions are intended as an inducement to the
Secured Parties to extend credit to Borrowers or to acquire any notes or other
evidence of any debt obligation owing from the Borrowers and such Secured
Parties are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

3.2
Notwithstanding any other provision contained herein, this Deed, the security
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable LC Security
Documents (as defined in the Intercreditor Agreement). In the event of any
conflict or inconsistency between the provisions of this Deed and the
Intercreditor Agreement, the provisions of the Intercreditor Agreement shall
prevail.

4.
ABL EQUITABLE SHARE MORTGAGE

4.1
All security created under this Deed does not affect the security created by the
ABL Equitable Share Mortgage.

4.2
Notwithstanding any provision of this Deed, provided that the Mortgagor is in
compliance with the terms of the ABL Equitable Share Mortgage (including without
limitation, any obligation to deliver or deposit any deeds, documents of title,
certificates, evidence of ownership or other original documentation thereunder)
then to the extent that the terms of this Deed impose the same or substantially
the same obligation in respect of such deeds, documents of title, certificates,
evidence of ownership or other original documentation, the Mortgagor will be
deemed to have complied with the relevant obligations under this Deed by virtue
of its compliance under the ABL Equitable Share Mortgage, provided however that,
in the event that the terms of the ABL Equitable Share Mortgage no longer
continue to be in full force and effect or the ABL Equitable Share Mortgage is
released or discharged (or as otherwise required by the Intercreditor Agreement)
the Mortgagor shall be required to as soon as reasonably practicable comply with
the relevant obligations under this Deed. The Collateral Agent may retain any
document delivered to it under this Deed or otherwise only until such time as
the Security Interests created under this Deed are irrevocably released.

5.
COVENANT TO PAY

Subject to any limits on its liability and any grace periods specifically
recorded in the Loan Documents, the Mortgagor covenants with the Collateral
Agent to pay and discharge all Secured Obligations which may from time to time
be or become due, owing or payable by the Mortgagor (whether as principal or
surety and whether or not jointly with another) to or to the order of the
Collateral Agent under, pursuant to or in connection with the Loan Agreement,
the Guarantee and/or this Deed, as applicable, in each case at the times when,
and in the currency or currencies and in the manner in which, they are expressed
to be due, owing or payable herein or therein.

6.
CREATION OF SECURITY

The Mortgagor, as continuing security for the payment and discharge of the
Secured Obligations and with full title guarantee, charges by way of fixed
charge all of its Rights, title and interest in and to the Original Shares, all
Further Shares, all Derived Assets and all Dividends in favour of the Collateral
Agent.

7.
COVENANT TO DEPOSIT

7.1
Original Shares and Further Shares

The Mortgagor shall, promptly after execution of this Deed in the case of the
Original Shares, and within 15 Business Days (or such later date as may be
agreed upon by the Collateral Agent) of issue of any Further Shares deposit with
the Collateral Agent (or other person nominated by the Collateral Agent):


(a)
all share certificates, documents of title and other documentary evidence of
ownership in relation to such Shares; and


(b)
transfers of such Shares duly executed by the Mortgagor or its nominee with the
name of the transferee left blank, or if the Collateral Agent so requires, duly
executed by the Mortgagor or its nominee in favour of the Collateral Agent (or
its nominee).

7.2
Derived Assets

The Mortgagor shall promptly and in any event within 15 Business Days (or such
later date as may be agreed upon by the Collateral Agent) of the issue, accrual
or offer of any Derived Assets, deliver to the Collateral Agent or procure the
delivery to the Collateral Agent of:


(a)
all share certificates, renounceable certificates, letters of allotment,
documents of title and other documentary evidence of ownership in relation to
the Derived Assets;


(b)           such documents as are referred to Clauses 0 (7.1 Original Shares
and Further Shares) in relation to any Shares comprised in such Derived Assets;
and


(c)
such other documents as the Collateral Agent may reasonably require to enable
the Collateral Agent (or its nominee) or, after the occurrence of an Enforcement
Event, any Receiver or any purchaser to be registered as the owner of, or
otherwise to obtain legal title to, the Derived Assets in accordance with this
Deed.

8.
FURTHER ASSURANCE

The Mortgagor shall, at its own cost, promptly take whatever action the
Collateral Agent or any Receiver may reasonably require with a view to:


(a)
creating, preserving, perfecting or protecting any of the Security or the first
priority of any of the Security (subject to any Liens permitted by Section 8.04
(Liens) of the Loan Agreement);


(b)
facilitating the enforcement of the Security or the exercise of any Rights
vested in the Collateral Agent or any Receiver in connection with this Deed; or


(c)
providing more effectively to the Collateral Agent the full benefit of the
Rights conferred on it by this Deed and otherwise giving full effect to the
provisions of this Deed,

including, without limitation, executing such assignments, transfers and
conveyances of the Secured Assets (whether in favour of the Collateral Agent,
any Secured Party or otherwise), giving such notices and making such filings and
registrations as the Collateral Agent or any Receiver shall reasonably require,
in each case in such form and on such terms as the Collateral Agent or Receiver
shall reasonably specify.

9.
VOTING RIGHTS AND DIVIDENDS

9.1
Prior to a Enforcement Event


(a)
Prior to such time as the Collateral Agent has, following the occurrence of an
Enforcement Event, notified the Mortgagor in writing that it has elected to
collect any Dividends in accordance with the terms of this Deed, the Mortgagor
shall be entitled to receive and retain free from the Security any Dividends
paid to it.


(b)
Prior to such time as the Collateral Agent has, following the occurrence of an
Enforcement Event, notified the Mortgagor in writing that it has elected to
exercise voting and other Rights relating to the Secured Assets in accordance
with the terms of this Deed, the Mortgagor shall be entitled to exercise and
control the exercise of all voting and other Rights relating to the Secured
Assets provided that it shall not exercise any such voting rights or powers in a
manner which would diminish the effectiveness or enforceability of the Security
Interests created under this Deed in any material respect or restrict the
transferability of the Secured Assets by the Collateral Agent or any Relevant
Person.

9.2
Following an Enforcement Event

Upon, and at all times after, the occurrence of any Enforcement Event:


(a)
at the request of the Collateral Agent, all Dividends shall be paid to and
retained by the Collateral Agent or, if appointed, any Receiver and any such
monies which may be received by the Mortgagor shall, pending such payment, be
segregated from any other property of the Mortgagor and held in trust for the
Collateral Agent; and


(b)
the Collateral Agent or, if appointed, any Receiver may, for the purpose of
preserving the value of the Security or realising it, direct the exercise of all
voting and other Rights relating to the Secured Assets and the Mortgagor shall
procure that all voting and other Rights relating to the Secured Assets are
exercised in accordance with such instructions as may, from time to time, be
given to the Mortgagor by the Collateral Agent, or, if appointed, any Receiver
and the Mortgagor shall deliver to the Collateral Agent or, if appointed, any
Receiver such forms of proxy or other appropriate forms of authorisation as may
be required to enable the Collateral Agent or, as the case may be, Receiver to
exercise such voting and other Rights.

10.
REPRESENTATIONS AND WARRANTIES

The Mortgagor represents and warrants to the Collateral Agent that each of the
matters set out in Schedule 2 (Assigned Agreements) (save the matters in
paragraph 0) is true and correct as at the date hereof.  Each representation and
warranty 0 will be given (and the matters therein true and correct) on the date
of each issue of any Shares referred to in it.

11.
RESTRICTIONS ON DEALINGS

11.1
Security

The Mortgagor may only create, incur, assume or permit to exist a Security
Interest on any Secured Asset if it is permitted by Section 8.04 (Liens) of the
Loan Agreement.

11.2
Disposals

The Mortgagor may only Dispose of any Secured Asset if it is permitted by
Section 8.05 (Asset Dispositions) of the Loan Agreement.

12.
COVENANTS

The Mortgagor covenants with the Collateral Agent in the terms set out in
Schedule 3 (Insurance POLICIES).

13.
POWER OF ATTORNEY

13.1
The Mortgagor irrevocably and by way of security appoints the Collateral Agent
and each Receiver severally to be its attorney (each with full powers of
substitution and delegation), on its behalf, in its name or otherwise, and,
after the occurrence of an Enforcement Event, at such times and in such manner
as the attorney may reasonably think fit:


(a)
to do anything which the Mortgagor is obliged to do under this Deed but has not
done in a timely manner; and


(b)
to do anything which it reasonably considers appropriate in relation to the
exercise of any of its Rights under this Deed, the LPA, the Insolvency Act or
otherwise,

including, without limitation, the execution and delivery of transfers of any
Secured Asset (to the Collateral Agent or otherwise) (but only after an
Enforcement Event), the completion of any stock transfer form deposited with the
Collateral Agent pursuant to Clause 0 (7.          Covenant to DEPOSIT) (but
only after an Enforcement Event), the giving of any notice relating to all or
any of the Secured Assets or Security, the execution of any other document
whatsoever and (but only after an Enforcement Event) the exercise of any voting
or other Rights of the Mortgagor in its capacity as legal owner of the Original
Shares, Further Shares and any other shares comprised in any Derived Asset.

13.2
The Mortgagor hereby ratifies and confirms and agrees to ratify and confirm
whatever the attorney shall do or purport to do in the exercise or purported
exercise of its Rights as attorney.

14.
ENFORCEMENT

14.1
Enforceability

The Security shall, subject to any prohibition or restriction imposed by law,
become enforceable upon and at any time after an Event of Default occurs and is
continuing (an "Enforcement Event").

14.2
Enforcement


(a)
At any time after the Security has become enforceable in accordance with Clause
0 (14.1Enforceability), the Collateral Agent may (but shall not be obliged to)
do any one or more of the following:


(i)
take possession of, get in and collect all or any of the Secured Assets, and in
particular take any steps necessary to vest all or any of the Secured Assets in
the name of the Collateral Agent or its nominee including completing any
transfers of any shares comprised in the Secured Assets and receive and retain
any dividends;


(ii)
exercise all rights conferred on a mortgagee by law including, without
limitation, under the LPA (as such rights are varied or extended, where
applicable, by this Deed);


(iii)           exercise its rights under Clause 0 (14.3 Appropriation of
Financial Collateral);


(iv)
sell, exchange, convert into money or otherwise dispose of or realise the
Secured Assets (whether by public offer or private contract) to any person and
for such consideration (whether comprising cash, debentures or other
obligations, shares or other valuable consideration of any kind) and on such
terms (whether payable or deliverable in a lump sum or by instalments) as it may
reasonably think fit, and for this purpose complete any transfers of any of the
Secured Assets;


(v)
following written notice to the Mortgagor, exercise or direct the exercise of
all voting and other Rights relating to the Secured Assets in such manner as it
may reasonably think fit;


(vi)
settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, Disputes, questions and demands relating in any way to the Secured
Assets;


(vii)
bring, prosecute, enforce, defend and abandon actions, suits and Proceedings in
relation to the Secured Assets;


(viii)           exercise its rights under Clause 0 (15. Appointment Of
Receivers); and


(ix)
do all such other acts and things it may consider necessary or expedient for the
realisation of the Secured Assets, or incidental to the exercise of any of the
Rights conferred on it, under or in connection with this Deed or the LPA and to
concur in the doing of anything which it has the Right to do and to do any such
thing jointly with any other person.


(b)
For the purposes only of section 101 of the LPA, the Secured Obligations shall
be deemed to have become due, and the powers conferred by that section (as
varied and extended by this Deed) shall be deemed to have arisen immediately
upon execution of this Deed.


(c)
Sections 93 and 103 of the LPA shall not apply to this Deed.

14.3
Appropriation of Financial Collateral


(a)
At any time after the Security has become enforceable in accordance with Clause
0 (14.1Enforceability), the Collateral Agent may, by the giving of written
notice to the Mortgagor, appropriate all or any part of the Original Shares,
Further Shares, any Shares comprised in any Derived Asset and any other Secured
Asset which constitutes Financial Collateral.


(b)
If the Collateral Agent exercises that power of appropriation:


(i)
any Original Shares, Further Shares or Shares comprised in any Derived Asset
shall be valued by the Collateral Agent as at the time of exercise of the power;
their value shall be the amount of any cash payment which the Collateral Agent
reasonably determines would be received on a sale or other disposal of such
Shares effected for payment as soon as reasonably possible after that time; and
the Collateral Agent will make that determination in a commercially reasonable
manner (including by way of an independent valuation); and


(ii)
any Secured Asset appropriated which constitutes Cash and which is not
denominated in the currency in which any Secured Obligations which then remain
unpaid are required to be paid (the "Required Currency") shall be valued as if
it had been converted into the Required Currency on the date of appropriation
(or as soon as practicable thereafter) at the rate of exchange at which the
Collateral Agent is able, on the relevant day, to purchase the Required Currency
with the other.

15.
APPOINTMENT OF RECEIVERS

15.1
Appointment and removal

At any time after the Security has become enforceable in accordance with Clause
0 (14.1          Enforceability) the Collateral Agent may, by deed or other
instrument signed by any manager or officer of the Collateral Agent or by any
other person authorised for this purpose by the Collateral Agent, appoint any
person or persons to be Receiver or Receivers of all or any part of the Secured
Assets, on such terms as the Collateral Agent reasonably thinks fit, and may
similarly remove any Receiver (subject, where relevant, to any requirement for a
court order) whether or not the Collateral Agent appoints any person in his
place and may replace any Receiver.

15.2
More than one Receiver

If more than one person is appointed as Receiver, the Collateral Agent may give
the relevant persons power to act jointly or severally.

15.3
Appointment over part of the Secured Assets

If any Receiver is appointed over only part of the Secured Assets:


(a)
references in this Deed to the Rights of a Receiver in relation to Secured
Assets shall be construed as references to the relevant part of the Secured
Assets; and


(b)
the Collateral Agent may subsequently extend his appointment (or that of any
Receiver replacing him) to any other part of the Secured Assets, or appoint
another Receiver over that or any other part of the Secured Assets.

15.4
Statutory restrictions


(a)
Section 109(1) of the LPA shall not apply to this Deed.


(b)
The Collateral Agent's rights to appoint a Receiver or Receivers hereunder are
subject to the restrictions set out in Part III of Schedule A1 to the Insolvency
Act.

15.5
Agent of the Mortgagor


(a)
Each Receiver shall, so far as the law permits, be the agent of the Mortgagor
and the Mortgagor alone shall be responsible for each Receiver's remuneration
and for his acts, omissions or defaults, and shall be liable on any contracts or
engagements made, entered into or adopted by him and for any Losses incurred by
him save, in each case, in circumstances where the liabilities or Losses arises
as a direct result of the Receiver’s gross negligence or wilful misconduct.


(b)
The Collateral Agent shall not be responsible for or incur any liability
(whether to the Mortgagor or any other person) in connection with any Receiver's
acts, omissions, defaults, contracts, engagements or Losses save, in each case,
in circumstances where the liabilities or Losses arises as a direct result of
the Receiver’s gross negligence or wilful misconduct.


(c)           Notwithstanding Clause 00 (15.5 Agent of the Mortgagor) if a
liquidator of the Mortgagor is appointed, the Receiver shall thereafter act as
principal and not as agent for the Collateral Agent, unless otherwise agreed by
the Collateral Agent.

16.
RIGHTS OF RECEIVERS

16.1
General

Any Receiver appointed under this Deed shall (subject to any contrary provision
specified in his appointment) have all the Rights of the Collateral Agent under
Clause 0 (17.          Rights of Collateral Agent and Secured PARTIES) (insofar
as applicable to a Receiver) and shall exercise the Rights, either in his own
name or in the name of the Mortgagor or otherwise and in such manner and upon
such terms and conditions as the Receiver reasonably thinks fit:


(a)           Rights under Clause 0 (14.2 Enforcement): to exercise any or all
of the Rights conferred upon the Collateral Agent under Clause 0 to 0 and under
Clause 0, as if reference to "Collateral Agent" in Clause 0 were a reference to
"Receiver";


(b)
Insolvency Act: to exercise all rights set out in Schedule 1 of the Insolvency
Act as in force at the date of this Deed (whether or not in force at the date of
exercise) and all other powers conferred by law, at the time of exercise, on
Receivers;


(c)
Raise or borrow money: to raise or borrow money, either unsecured or on the
security of any Secured Asset (either in priority to the Security or otherwise)
for any purpose whatsoever, including, without limitation, for the purpose of
exercising any of the Rights conferred upon the Receiver by or pursuant to this
Deed or of defraying any costs, charges, Losses, liabilities or expenses
(including his remuneration) incurred by or due to the Receiver in the exercise
thereof, in each case and at all times, in accordance with its express power to
raise or borrow money pursuant to Schedule 1 of the Insolvency Act;


(d)
Redemption of Security Interests: to redeem any Security Interest (whether or
not having priority to the Security) over any Secured Asset and to settle the
accounts of holders of such interests and any accounts so settled shall be
conclusive and binding on the Mortgagor;


(e)
Receipts: to give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Secured Asset;


(f)
Delegation: to delegate to any person any Rights exercisable by the Receiver
under or in connection with this Deed, either generally or specifically and on
such terms as the Receiver reasonably thinks fit; and


(g)
General: to do all such other acts and things the Receiver considers necessary
or desirable in connection with the exercise of any of the Rights conferred upon
the Receiver hereunder or by law and all things the Receiver considers
incidental or conducive to the exercise and performance of such Rights and
obligations and to do anything which the Receiver has the right to do jointly
with any other person.

16.2
Remuneration

Subject to section 36 of the Insolvency Act, the remuneration of any Receiver
may be fixed by the Collateral Agent without being limited to the maximum rate
specified by section 109(6) of the LPA.  Such remuneration shall be payable by
the Mortgagor alone.  The amount of such remuneration may be debited by the
Collateral Agent from any account of the Mortgagor but shall, in any event, form
part of the Secured Obligations and accordingly be secured on the Secured Assets
under the Security.  Such remuneration shall be paid on such terms and in such
manner as the Collateral Agent and Receiver may from time to time agree or
failing such agreement as the Collateral Agent reasonably determines.

17.
RIGHTS OF COLLATERAL AGENT AND SECURED PARTIES

17.1
Receipts

The Collateral Agent may give a valid receipt for any moneys and execute any
assurance or thing which may be proper or desirable for realising any Secured
Asset.

17.2
Delegation

The Collateral Agent may at any time, and from time to time,  delegate to any
person any Rights exercisable by the Collateral Agent under or in connection
with this Deed on such terms and conditions (including power to sub-delegate) as
the Collateral Agent thinks fit.

17.3
Redemption of prior Security Interests

The Collateral Agent may, at any time after an Enforcement Event has occurred,
redeem any Security Interest having priority to the Security at any time or
procure the transfer thereof to the Collateral Agent and may settle the accounts
of holders of such interests and any account so settled shall be conclusive and
binding on the Mortgagor. All principal monies, interest and Losses of and
incidental to such redemption or transfer shall be paid by the Mortgagor to the
Collateral Agent promptly on demand.

17.4
Suspense account

Until Payment in Full, the Collateral Agent or the Receiver (as appropriate) may
at any time credit to and retain in an interest bearing suspense account, for
such period as it reasonably thinks fit, any moneys received, recovered or
realised pursuant to this Deed, without any obligation to apply all or any part
of the same in or towards the discharge of the Secured Obligations.

17.5
New account

If the Collateral Agent receives notice (actual or constructive) of any
subsequent Security Interest (other than any Security Interest permitted under
the Loan Agreement) over any Secured Asset, or if an Insolvency Event in
relation to the Mortgagor occurs, each Secured Party may open a new account in
the name of the Mortgagor (whether or not it allows any existing account to
continue), and if it does not do so, it shall be deemed to have done so at the
time the Collateral Agent received or was deemed to have received such notice or
at the time that the Insolvency Event commenced (such time the "Relevant
Time").  Thereafter, all subsequent payments by the Mortgagor to the relevant
Secured Party and all payments received by the relevant Secured Party for the
account of the Mortgagor, whether received from the Collateral Agent or
otherwise, shall be credited or deemed to have been credited to the new account,
and shall not operate to reduce the Secured Obligations owing to such Secured
Party at the Relevant Time.

17.6
Other security and rights

The Collateral Agent may, at any time, without affecting the Security or the
liability of the Mortgagor under this Deed: (a) refrain from applying or
enforcing any other moneys, Security Interests or rights held or received by it
(or any trustee or agent on its behalf) in respect of any Secured Obligations;
or (b) apply and enforce the same in such manner and order as it reasonably sees
fit (whether against those amounts or otherwise), and the Mortgagor waives any
right it may have of first requiring the Collateral Agent to proceed against any
other person, exercise any other rights or take any other steps before
exercising any Rights under or pursuant to this Deed.

18.
APPLICATION OF MONEYS

18.1
Application

All moneys realised, received or recovered by the Collateral Agent or any
Receiver in the exercise of their respective Rights under or in connection with
this Deed, shall (subject, in each case, to any claims ranking in priority as a
matter of law) be applied in or towards, in the order specified in the Loan
Agreement.

18.2
Statutory Provisions

Sections 105, 107(2) and 109(8) of the LPA shall not apply to this Deed.

19.
LIABILITY OF COLLATERAL AGENT, RECEIVER AND DELEGATES

19.1
No Relevant Person shall, in any circumstances, (whether as mortgagee in
possession or otherwise) be liable to the Mortgagor or to any other person for
any Loss arising under or in connection with this Deed or the Security,
including, without limitation, any Loss relating to: (a) the enforcement of the
Security in accordance with this Deed; or (b) any exercise, purported exercise
or non-exercise of any Right under or in relation to this Deed or the Security.

19.2           Clause 0 (19. Liability of Collateral Agent, RECEIVER ) shall not
apply in respect of any Loss to the extent that it has been found by a final
non-appealable judgment of a court of competent jurisdiction to have been
incurred by reason of the Relevant Person’s gross negligence, wilful misconduct
or unlawful conduct.

19.3
The Mortgagor may not take any proceedings against any officer, employee or
agent of the Collateral Agent or of any Receiver or of any Delegate in respect
of any claim against the Collateral Agent, Receiver or Delegate or in respect of
any act or omission of such officer, employee or agent (save where such act has
been found by a final non‑appealable judgment of a court of competent
jurisdiction to have been a direct result of his or its gross negligence, wilful
misconduct or unlawful conduct), in each case in connection with this Deed.

19.4
Each officer, employee and agent of the Collateral Agent or of any Receiver or
Delegate may rely on this Clause 0 (19.Liability of Collateral Agent, RECEIVER )
in accordance with the Third Parties Act (but subject to Clause 0 (27.5Third
party rights)).

20.
INDEMNITY

The Mortgagor shall indemnify each Relevant Person to the extent that and in the
manner in which the Borrowers indemnify the Indemnitees under Section 11.04
(Indemnity) of the Loan Agreement. Each Relevant Person may rely on this Clause
0 (20.          INDEMNITY)  in accordance with the Third Parties Act but subject
to Clause 0 (27.5Third party rights).

21.
PROTECTION OF THIRD PARTIES

No person (including a purchaser) dealing with the Collateral Agent, any
Receiver or any Delegate shall be concerned to enquire: (a) whether any Secured
Obligation has become payable or remains outstanding; (b) whether any event has
happened upon which any of the Rights exercised or purported to be exercised by
the Collateral Agent, any Receiver or any Delegate under or in connection with
this Deed, the LPA, the Insolvency Act or otherwise has arisen or become
exercisable; (c) whether any consents, regulations, restrictions or directions
relating to any such Rights have been obtained or complied with; (d) otherwise
as to the propriety, regularity or validity of the exercise or purported
exercise of any such Rights; or (e) as to the application of any moneys borrowed
or raised or any realisation proceeds and the receipt of the Collateral Agent,
Receiver or Delegate shall be an absolute and conclusive discharge to the
relevant person.

22.
SECURITY CONTINUING, CUMULATIVE AND NOT TO BE AFFECTED

22.1
Continuing security

Subject to Clauses 0, 0 and 0 (26.          Release of SECURITY), the Security
shall remain in full force and effect as a continuing security to the Collateral
Agent for the Secured Obligations and shall not be satisfied, discharged or
affected by any intermediate payment or discharge of all or part of the Secured
Obligations or by any other matter or thing whatsoever.

22.2
Security Interests cumulative

The Security is in addition to, and shall not be prejudiced by, any other
Security Interest, guarantee, indemnity, right of recourse or any other right
which the Collateral Agent or any Secured Party may now or hereafter have in
respect of all or any part of the Secured Obligations.  No prior Security
Interest shall merge with any Security.

22.3
Security not to be affected

Neither the obligations of the Mortgagor under or pursuant to this Deed nor the
Security will be prejudiced or affected by any act, omission or thing (whether
or not known to the Mortgagor or the Collateral Agent or any Secured Party)
which, but for this provision, would reduce, release, prejudice or provide any
defence in respect of any of the Mortgagor's obligations under or pursuant to
this Deed or the Security including, without limitation: (a) any variation,
amendment, novation, supplement, extension, restatement or replacement of, or
any waiver or release granted under or in connection with, any Loan Document,
any document the obligations under which are secured hereunder, any other
security, any guarantee, any indemnity or any other document; (b) any time being
given, or any other indulgence or concession being granted, by the Collateral
Agent to the Mortgagor or any other person; (c) the taking, variation,
compromise, exchange, renewal or release of, or refusal or neglect to perfect,
take up or enforce, any rights against, or any Security Interest over assets of,
any other person; (d) any non-observance of any formality; (e) any incapacity or
lack of power or authority of the Mortgagor or any other person; (f) any change
in the constitution, membership, ownership, legal form, name or status of the
Mortgagor or any other person; (g) any unenforceability, illegality or
invalidity of any obligation of any person under any other deed or document; or
(h) any insolvency or similar proceedings; (i) any amalgamation, merger or
reconstruction effected by the Collateral Agent with any other person or any
sale or transfer of the whole or any part of the undertaking and assets of the
Collateral Agent to any other person; (j) the existence of any claim, set-off or
other right which the Mortgagor may have at any time against the Collateral
Agent or any other person; or (k) the making or absence of any demand for
payment of any Obligation by the Collateral Agent or otherwise.

23.
CERTIFICATE CONCLUSIVE, ETC

For all purposes, including any Proceedings, a certificate signed by any officer
or manager of the Collateral Agent (or copy thereof) as to the amount of any
indebtedness comprised in the Secured Obligations, any applicable rate of
interest or any other amount or interest rate for the purpose of this Deed
shall, in the absence of manifest error, be conclusive and binding on the
Mortgagor and all entries in any accounts maintained by the Collateral Agent for
the purposes of this Deed shall be prima facie evidence of the matters to which
they relate.

24.
NO SET-OFF BY MORTGAGOR

The Mortgagor shall not be entitled to, and shall not, set off any obligation
owed by the Collateral Agent or any other Secured Party to the Mortgagor against
any obligation whether or not matured owed by the Mortgagor to the Collateral
Agent or other Secured Party and shall make all payments to be made by it under
this Deed in full without any set off, restriction or condition and without any
deduction for or on account of any counterclaim.

25.
COSTS AND EXPENSES

The Mortgagor shall pay to the Collateral Agent in relation to this Deed such
costs and expenses as are of the type which are reimbursable by the Borrowers
pursuant to Section 11.03 (Expenses, Etc.) of the Loan Agreement.

26.
RELEASE OF SECURITY

26.1           Subject to Clauses 0 and 0 (26. Release of SECURITY), upon
Payment in Full, the Collateral Agent shall, at the request and cost of the
Mortgagor, execute such documents and do all such things as may be necessary to
release the Secured Assets from the Security.

26.2
Notwithstanding anything to the contrary in this Deed (including, without
limitation, Clauses 0 and 0 (26.Release of SECURITY) hereof), the obligations of
the Mortgagor under this Deed shall automatically terminate and the Collateral
Agent shall, at the request and cost of the Mortgagor, execute such documents
and do all such things as may be necessary to release the Secured Assets from
the Security to the extent provided in and in accordance with Section 11.01(c)
(Waiver; Amendments; Joinder; Release of Guarantors; Release of Collateral) and
Section 11.23 (Release of Guarantors) of the Loan Agreement.

26.3
If any amount paid by the Mortgagor in respect of the Secured Obligations is
capable of being avoided or set aside on the liquidation or administration of
the Mortgagor or otherwise, then for the purposes of this Deed that amount shall
not be considered to have been paid. No interest shall accrue on any such
amount, unless and until such amount is so avoided or set aside.

27.
MISCELLANEOUS

27.1
Remedies and waivers

No failure to exercise or delay in exercising any right, power or remedy
provided by law or under this Deed shall operate to impair the same or be
construed as a waiver of it.  No single or partial exercise of any such right,
power or remedy shall preclude or restrict any further or other exercise of the
same or the exercise of any other right, power or remedy.  No waiver of any such
right, power or remedy shall constitute a waiver of any other right, power or
remedy.  Except as expressly provided in this Deed, the rights, powers and
remedies provided in this Deed are cumulative and not exclusive of any rights
provided by law.

27.2
Variations and consents

No consent, variation or waiver in respect of any provision of this Deed shall
be effective unless it is agreed in writing and signed by or on behalf of each
of the parties to this Deed.

27.3
Invalidity and severability

If any provision of this Deed is or becomes or is found by a court or other
competent authority to be illegal, invalid or unenforceable in any respect, in
whole or in part, under any law of any jurisdiction, that shall not affect or
impair the legality, validity and enforceability in that jurisdiction of any
other provision of this Deed or the legality, validity or enforceability in any
other jurisdiction of that provision or any other provision of this Deed.

27.4
Counterparts

This Deed (and each variation or waiver in respect of any provision of it) may
be executed in any number of counterparts and by the parties on separate
counterparts, but shall not be effective until each party has executed at least
one counterpart.  Each counterpart, once executed and, where relevant,
delivered, shall constitute an original of this Deed or the relevant variation
or waiver, but all the counterparts together shall constitute one and the same
instrument.

27.5
Third party rights

Except for each Secured Party who is not party to this Deed and as otherwise
specifically provided herein a person who is not party to this Deed has no right
under the Third Parties Act to enforce any provision of this Deed.  Each Secured
Party (who is not party to this Deed) may enforce and enjoy the benefits of the
provisions of Clauses 0 (17.Rights of Collateral Agent and Secured PARTIES), 0
(20.INDEMNITY) and 0 (25.Costs and EXPENSES) of this Deed.  This does not affect
any right or remedy of a third party which exists or is available other than
under the Third Parties Act.

27.6
Entire agreement

This Deed together with the other Loan Documents constitutes the entire
agreement and understanding between the parties relating to their subject
matter.  Accordingly this Deed supersedes all prior oral or written agreements,
representations or warranties.  Any liabilities for and any remedies in respect
of any such agreements, representations or warranties made are excluded, save
only in respect of such as are expressly made or repeated in this Deed or in the
other Loan Documents.  No party has entered into this Deed or any other Loan
Document in reliance on any oral or written agreement, representation or
warranty of any other party or any other person which is not made or repeated in
this Deed or any other Loan Document.  Nothing in this Clause shall operate to
exclude liability for any fraudulent statement or act.

27.7
Conflicts

Subject to Clause 0 (1.2          Interpretation), if there is any conflict or
inconsistency between the provisions of this Deed and any other Loan Document,
the provisions of this Deed shall prevail.

28.
ASSIGNMENT, ETC

28.1
The Collateral Agent may, at any time, in accordance with the Loan Agreement,
assign, mortgage, charge, grant a trust over or otherwise dispose of all or any
of its rights and benefits under this Deed.

28.2
The Mortgagor shall not assign, charge, grant a trust over or otherwise dispose
of all or any of its rights and benefits under this Deed, except as permitted
under the Loan Agreement.

29.
NOTICES

Any notice or other communication under this Deed shall be made in accordance
with the provisions set out in the Loan Agreement.  Any notice delivered to the
Parent or the Borrowers on behalf of the Mortgagor shall be deemed to have been
delivered to the Mortgagor.

30.
GOVERNING LAW AND JURISDICTION

30.1
Governing law

This Deed (including any non-contractual obligations or liabilities arising out
of it or in connection with it) is governed by and is to be construed in
accordance with English law.

30.2
Jurisdiction


(a)
Each party irrevocably agrees that:


(i)
the English courts have non-exclusive jurisdiction to hear and determine any
Proceedings and to settle any Disputes and each party irrevocably submits to the
jurisdiction of the English courts;


(ii)
any Proceedings may be taken in the English courts;


(iii)
any judgment in Proceedings taken in any such court shall be conclusive and
binding on it and may be enforced in any other jurisdiction.


(b)
Each party also irrevocably waives (and irrevocably agrees not to raise) any
objection which it might at any time have on the ground of forum non conveniens
or on any other ground to Proceedings being taken in any court referred to in
this Clause 0 (30.Governing Law and JURISDICTION).


(c)
Nothing in this Clause 0 shall limit any party's right to take Proceedings
against the other party in any other jurisdiction or in more than one
jurisdiction concurrently.


(d)
This jurisdiction agreement is not concluded for the benefit of only one party.

This Deed has been executed as a deed and is delivered on the date stated at the
top of page one.


[Signature pages follow]



--------------------------------------------------------------------------------

Executed as deed by  WEATHERFORD          )
EURASIA LIMITED acting by a director,          )
in the presence of:          )






__________________
Director          
Name:     
  ___________________________
Witness:
Name:
Occupation:
Address:





--------------------------------------------------------------------------------



COLLATERAL AGENT


Executed as a deed by DEUTSCHE BANK          )
TRUST COMPANY AMERICAS)
acting by ...........................................................          )
...........................................................................          )
who, in accordance with the laws of the territory          )
in which Deutsche Bank Trust Company Americas          )
is incorporated, is/are acting under its authority          )


___________________________
Authorised signatory
Name:


___________________________
Authorised signatory
Name:



--------------------------------------------------------------------------------

SCHEDULE 1


ORIGINAL SHARES
Name of Company
Class of Shares
Nominal Value of each Share
Number of Shares
Certificate number(s)
Registered holder as at the date hereof
Reeves Wireline
Technologies Limited
Ordinary
£10.00
983,414
10
Weatherford Eurasia Limited
           




--------------------------------------------------------------------------------

SCHEDULE 2


REPRESENTATIONS AND WARRANTIES

4.
Status of Shares

The Original Shares:


(a)
have been duly authorised and validly issued;


(b)
are free from any restrictions or conditions on transfer or rights of
pre-emption, except as otherwise permitted by the Loan Agreement;


(c)
are fully paid, and no moneys or liabilities are outstanding in respect of any
of them; and


(d)
represent the whole of the issued share capital of the Company.

5.
Further Shares

All Further Shares and any Shares comprised in any Derived Assets:


(a)
have been duly authorised and validly issued;


(b)
are free from any restrictions or conditions on transfer or rights of
pre‑emption, except as otherwise permitted by the Loan Agreement;


(c)
are fully paid, and no monies or liabilities are outstanding in respect of any
of them; and

together with the Original Shares, any Further Shares and Shares comprised in
any Derived Assets previously issued represent the whole of the issued share
capital of the Company except as otherwise permitted by the Loan Agreement.

6.
PSC Register


(a)
The Mortgagor represents and warrants that it has not issued and does not intend
to issue any warning notice or restrictions notice under Schedule 1B of the
Companies Act 2006 in respect of any Shares which constitute Secured Asset; and


(b)
the Mortgagor has not received any warning notice or restrictions notice under
Schedule 1B of the Companies Act 2006 in respect of any Shares which constitute
Secured Asset.




--------------------------------------------------------------------------------

SCHEDULE 3


COVENANTS
Restrictions on Transfer and Rights of Pre-emption
The Mortgagor shall ensure that the Original Shares, any Further Shares and any
Shares comprised in any Derived Assets are and remain free from any restriction
on transfer or rights of pre-emption, except as otherwise permitted by the Loan
Agreement.
Articles of Association
The Mortgagor shall not permit the articles of association of the Company to be
amended or modified in any way that would adversely affect in any material
respect the Security created pursuant to this Deed.





--------------------------------------------------------------------------------

EXHIBIT L
FORM OF BRITISH VIRGIN ISLANDS SECURITY AGREEMENTS

--------------------------------------------------------------------------------



EXHIBIT M
FORM OF INTERCOMPANY SUBORDINATION AGREEMENT

--------------------------------------------------------------------------------



FORM OF
INTERCOMPANY SUBORDINATION AGREEMENT




THIS INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”) is dated as of
[__________], 20__ and is made by and among the entities listed on the signature
pages hereto (such entities, together with any other subsidiaries of Weatherford
International plc, an Irish public limited company (“WIL-Ireland”), whether now
existing or hereafter formed or acquired, that become party to this Agreement
from time to time in accordance with the terms of Section 6 hereof, being
individually referred to herein as a “Company” and collectively as the
“Companies”, in any case including any applicable branch thereof).


NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:


1.          Subordinated Indebtedness Subordinated to Senior Debt.  Reference is
made to that certain Credit Agreement dated as of the date hereof (as the same
may be amended, restated or otherwise modified or replaced from time to time,
the “LC Credit Agreement”) by and among Weatherford International Ltd., a
Bermuda exempted company (“WIL-Bermuda”), Weatherford International, LLC, a
Delaware corporation (“WIL-Delaware”), WIL-Ireland, the Lenders from time to
time party thereto, the Issuing Banks from time to time party thereto and
Deutsche Bank Trust Company Americas, as Administrative Agent (in such capacity,
the “Administrative Agent”).  Each capitalized term used herein and not defined
herein shall have the meaning given to it in the LC Credit Agreement.


All Indebtedness arising from intercompany loans and advances owing by an
Obligor (other than Parent) to a Restricted Subsidiary that is not an Obligor or
an Unrestricted Subsidiary (the loaning or advancing Company being referred to
hereunder as an “Intercompany Lender” and the borrower or payee Company being
referred to as an “Intercompany Borrower”, and such loans and advances,
collectively, “Subordinated Indebtedness”) shall be subordinate and junior in
right of payment, and exercise of remedies, to the Obligations (as defined in
the LC Credit Agreement, the “Senior Obligations”) until paid in full and
pursuant to the terms of the LC Credit Agreement, except (x) to the extent that
such subordination of such Subordinated Indebtedness would violate applicable
law and (y) for loans and advances set forth on Schedule 1 as updated by
WIL-Ireland from time to time. Except as expressly permitted by the LC Credit
Agreement, no Intercompany Lender shall (i) acquire any Lien on any asset of any
Intercompany Borrower or (ii) accept any guaranties from any other Company or
from any other Subsidiary of any Obligor in each case with respect to the
Subordinated Indebtedness.


Until Payment in Full has occurred in accordance with the terms of the LC Credit
Agreement, no Intercompany Lender will (a) accelerate, make demand, or otherwise
make due and payable prior to the original due date thereof any Subordinated
Indebtedness; (b) bring, commence, institute, prosecute, or participate in any
lawsuit, action, or proceeding, whether private, judicial, equitable,
administrative, or otherwise to enforce its rights or interests, or otherwise
take any remedy, in each case in respect of the Subordinated Indebtedness; (c)
exercise any of its rights or remedies under or with respect to guaranties of
the Subordinated Indebtedness, if any; (d) exercise any of its rights or
remedies in connection with the Subordinated Indebtedness with respect to any
Collateral of any Intercompany Borrower; (e) exercise any right to set-off,
recoupment or counterclaim in respect of any indebtedness, liabilities, or
obligations of Intercompany Lender to any Intercompany Borrower against any of
the Subordinated Indebtedness; (f) in its capacity as an Intercompany Lender,
contest, protest, or object to any exercise of secured creditor remedies by the
Administrative Agent or any Senior Debt Holders (as defined below), in each case
in connection with the Senior Obligations; (g) object to or contest any
forbearance in respect of the Senior Obligations by the Administrative Agent or
any Senior Debt Holders; (h) object to  or contest any waiver of, or amendment
to, the terms of the LC Credit Agreement and the other Loan Documents entered
into by the Administrative Agent of any Senior Debt Holders; or (i) commence, or
cause to be commenced, or join with any creditor other than the Administrative
Agent or any Lender in commencing, any Insolvency Proceeding (as defined below)
against any Intercompany Borrower.
2.          Payment Over of Proceeds Upon Dissolution, Etc.  Upon any
distribution of assets of any Intercompany Borrower in the event of (a) any
Insolvency Proceeding, or (b) any assignment for the benefit of creditors in
connection with, or in lieu of, an Insolvency Proceeding or any marshalling of
assets and liabilities of any such Intercompany Borrower in connection with an
Insolvency Proceeding (an Intercompany Borrower distributing assets as set forth
herein being referred to as a “Distributing Company”), the Administrative Agent
shall be entitled to receive, for the benefit of the holders of the Senior
Obligations (each, a “Senior Debt Holder”), Payment in Full under the LC Credit
Agreement before the holder of any Subordinated Indebtedness is entitled to
receive any payment on account of any Subordinated Indebtedness owed to it by
the Distributing Company, and, to that end, the Administrative Agent shall be
entitled to receive, for application to the payment of the Senior Obligations in
accordance with the LC Credit Agreement, any payment or distribution of any kind
or character, whether in cash, property or securities, which may be payable or
deliverable in respect of the Subordinated Indebtedness owed by the Distributing
Company in any such case, proceeding, dissolution, liquidation or other winding
up event. If any Event of Default shall have occurred and be continuing, or such
an Event of Default would result from or exist after giving effect to a payment
with respect to any portion of the Subordinated Indebtedness, so long as any of
any Senior Obligations shall remain outstanding, no payment shall be made by any
Company on account of principal or interest on any portion of the Subordinated
Indebtedness.


If, while any Subordinated Indebtedness is outstanding and before Payment in
Full has occurred in accordance with the terms of the LC Credit Agreement, any
Insolvency Proceeding shall occur and be continuing with respect to any Company
or its property:  (a) the Administrative Agent hereby is irrevocably authorized
and empowered (in the name of the Company or otherwise), but shall have no
obligation, to demand, sue for, collect, and receive every payment or
distribution in respect of the Subordinated Indebtedness and give acquittance
therefor and to file claims and proofs of claim and take such other action
(including voting the Subordinated Indebtedness) as it may deem necessary or
advisable for the exercise or enforcement of any of the rights or interests of
the Administrative Agent (or any Senior Debt Holders) under any of the Loan
Documents; and (b) each Company shall promptly take such action as the
Administrative Agent may reasonably request (i) to collect the Subordinated
Indebtedness for the account of the Senior Debt Holders and to file appropriate
claims or proofs of claim in respect of the Subordinated Indebtedness, (ii) to
execute and deliver to the Administrative Agent such powers of attorney,
assignments, and other instruments as it may reasonably request to enable it to
enforce any and all claims with respect to the Subordinated Indebtedness, and
(iii) to collect and receive any and all any payments or distributions of any
kind or character, whether in cash, property or securities, which may be payable
or deliverable in respect of the Subordinated Indebtedness.


3.          Payment Permitted if No Default.  Nothing contained in this
Agreement shall prevent any of the Companies at any time, except during the
pendency of any of the applicable conditions described in Section 2, from making
payments of principal or interest on any portion of the Subordinated
Indebtedness, or the retention thereof by any of the Companies of any money
deposited with them for the payment of or on account of the principal of or
interest on the Subordinated Indebtedness.


4.          Receipt of Prohibited Payments.  If, notwithstanding the foregoing
provisions of Sections 2 and 3, an Intercompany Lender shall have received any
payment or distribution of assets from an Intercompany Borrower of any kind or
character (whether in cash, property or securities) in violation of this
Agreement, then such payment or distribution shall be held in trust for the
benefit of the Senior Debt Holders, shall be segregated from other funds and
property held by such Intercompany Lender, and shall be forthwith paid over to
the Administrative Agent in the same form as so received (with any necessary
endorsement) to be applied to (in the case of cash), or held as collateral for
(in the case of noncash property or securities), the payment or prepayment of
the Senior Obligations in accordance with the terms of the LC Credit Agreement.


5.          Rights of Subrogation.  Each Company agrees that no payment or
distribution to any Senior Debt Holder pursuant to the provisions of this
Agreement shall entitle it to exercise any rights of subrogation in respect
thereof until Payment in Full has occurred in accordance with the LC Credit
Facility.


6.          Additional Subsidiaries.  WIL-Ireland may, from time to time, cause
certain of its subsidiaries to become a Company under this Agreement and to be
bound hereby.  Upon execution and delivery by any such subsidiary of a
supplement hereto in the form attached as Annex I, such subsidiary shall become
a “Company” hereunder with, at all times after such counterpart signature page
is delivered, the same force and effect as if originally named as a Company
hereunder. The rights and obligations of each Company hereunder shall remain in
full force and effect notwithstanding the addition of any new Company as a party
to this Agreement.


7.          Continuing Force and Effect.  This Agreement shall continue in force
until payment in full of the Senior Obligations, it being contemplated that this
Agreement be of a continuing nature.  The subordinations, agreements and
priorities set forth herein shall remain in full force and effect both before
and after the commencement of any Insolvency Proceeding, including the relative
rights of the parties hereto in or to any distribution from or in respect of any
Collateral or any proceeds thereof.  The provisions of this Agreement are
intended to be and shall be enforceable as a subordination agreement within the
meaning of Section 510 of the Bankruptcy Code.


8.          Reinstatement.  This Agreement shall continue to be effective or
shall be reinstated (and the amount of Senior Debt shall be reinstated), as the
case may be, if, for any reason, any payment of the Senior Debt shall be
rescinded or must otherwise be restored by the Administrative Agent or any
Senior Debt Holder, whether as a result of an Insolvency Proceeding or
otherwise.


9.          Modification, Amendments or Waivers.  Any and all agreements
amending or changing any provision of this Agreement shall be made only by
written agreement, waiver or consent signed by the parties hereto. 
Notwithstanding the foregoing, this Agreement may be amended, amended and
restated, supplemented, modified, waived or released with respect to any Company
solely with the approval of such Company and without the approval of any other
Company and without affecting the obligations of any other party hereto.


9.          Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.


10.          Successors and Assigns. This Agreement shall inure to the benefit
of the parties hereto and their respective successors and assigns, and the
obligations of each Company shall be binding upon their respective successors
and permitted assigns.


11.          Counterparts.  This Agreement may be executed by the different
parties hereto on any number of separate counterparts, each of which, when
executed and delivered, shall be deemed an original, and all such counterparts
shall together constitute one and the same instrument.


12.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.


13.          Conflicts with Subordinated Indebtedness Documents.  In case of any
conflict or inconsistency between any terms of this Agreement, on the one hand,
and any documents or instruments in respect of the Subordinated Indebtedness, on
the other hand, then the terms of this Agreement shall control.


14.          Conflicts with LC Credit Agreement.  In case of any conflict or
inconsistency between any terms of this Agreement, on the one hand, and any of
the terms and provisions of the LC Credit Agreement, on the other hand, then the
terms and provisions of the LC Credit Agreement shall control.


15.          Conflicts with Intercreditor Agreement.   In case of any conflict
or inconsistency between any terms of this Agreement, on the one hand, and any
of the terms and provisions of the Intercreditor Agreement, on the other hand,
then the terms and provisions of the Intercreditor Agreement shall control.




[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first written
above.


[NAME OF COMPANY]




By:____________________________________
Name:
Title:













--------------------------------------------------------------------------------



SCHEDULE 1



--------------------------------------------------------------------------------

ANNEX I TO INTERCOMPANY SUBORDINATION AGREEMENT


Reference is hereby made to the Intercompany Subordination Agreement (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), dated as of December [__], 2019, made by and among the
entities listed on the signature pages thereto (such entities, together with any
other subsidiaries of Weatherford International plc, an Irish public limited
company (“WIL-Ireland”), whether now existing or hereafter formed or acquired,
that become party to the Agreement from time to time in accordance with the
terms of Section 6 of the Agreement, being individually referred to herein as a
“Company” and collectively as the “Companies”, in any case including any
applicable branch thereof). Each capitalized term used herein and not defined
herein shall have the meaning given to it in the Agreement.


By its execution below, the undersigned, [NAME OF NEW COMPANY], a
[________________] [corporation] [partnership] [limited liability company]
[other form of legal entity] (the “New Company”), agrees to become, and does
hereby become, a Company under the Agreement and agrees to be bound by the
Agreement as if originally a party thereto. Without limiting the foregoing, the
undersigned hereby absolutely and unconditionally, and jointly and severally
with the other Companies, guarantees performance of the obligations of the
Agreement.29




IN WITNESS WHEREOF, the New Company has executed and delivered this Annex I
counterpart to the Agreement as of this __________ day of _________, 20___.


[NAME OF NEW COMPANY]




By:____________________________________
Name:
Title:








Acknowledged and Agreed to:
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent




By:__________________________________
Name:
Title:


By:__________________________________
Name:
Title:





--------------------------------------------------------------------------------

29 Provisions applicable to any Company organized in a new jurisdiction to be
inserted.

--------------------------------------------------------------------------------

EXHIBIT N
FORM OF PARTICIPANT CERTIFICATE
[NAME OF LENDER] (the “Seller”)
[ADDRESS]
[ADDRESS]
Attention:
Telephone:
Email:
Weatherford International plc
c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attention: General Counsel
Telephone: (713) 836-4000
Email: LegalWeatherford@weatherford.com
Deutsche Bank Trust Company Americas
60 Wall Street
New York, New York 10005
Attention: Project Finance Agency Services, Weatherford
Electronic Mail Address: Mary.Coseo@db.com
Reference is made to that certain LC Credit Agreement, dated as of December 13,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Weatherford
International Ltd., a Bermuda exempted company (“WIL-Bermuda”), Weatherford
International, LLC, a Delaware limited liability company (“WIL-Delaware”),
Weatherford International plc, an Irish public limited company (“Parent”), the
Lenders from time to time party thereto, Deutsche Bank Trust Company Americas,
as administrative agent for the Lenders, and the Issuing Banks from time to time
party thereto. Capitalized terms used but not otherwise defined herein shall
have the respective meanings specified therefor in the Credit Agreement.
Pursuant to Section 11.05(c) and Section 11.25(b) of the Credit Agreement, the
undersigned (the “Participant”) is a prospective purchaser of a participation
(or sub-participation) under the Credit Agreement to be sold by the Seller and
is required to deliver this Participant Certificate.
Participant hereby confirms that, as of date set forth below (check one):


ð
Participant is a Swiss Qualifying Lender and has not entered into a
participation (including a sub-participation) arrangement with respect to the
Credit Agreement with any Person that is a Swiss Non-Qualifying Lender.


ð
Participant is a Swiss Non-Qualifying Lender, and counts as one single creditor
for purposes of the Swiss Non-Bank Rules and has not entered into a
participation (including any sub-participation) arrangement with respect to the
Agreement with any Person that is a Swiss Non-Qualifying Lender.

For purposes of the foregoing:
“Swiss Guidelines” means, together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), circular letter No. 47 in relation to bonds of 25 July 2019
(1-047-V-2019) (Kreisschreiben Nr. 47 “Obligationen” vom 25. Juli 2019),
guideline S-02.130.1 in relation to money market instruments and book claims of
April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere und
Buchforderungen inländischer Schuldner), circular letter No. 46 of 24 July 2019
(1-046-VS-2019) in relation to syndicated credit facilities (Kreisschreiben Nr.
46 “Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen” vom 24. Juli 2019), circular letter No. 34 of
26 July 2011 (1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34
“Kundenguthaben” vom 26. Juli 2011); the circular letter No. 15 of 3 October
2017 (1-015-DVS-2017) in relation to bonds and derivative financial instruments
as subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 3. Oktober 2017) and the
notification regarding credit balances in groups (Mitteilung 010-DVS-2019 of
February 2019 betreffend "Verrechnungssteuer: Guthaben im Konzern") each as
issued, and as amended or replaced from time to time by the Swiss Federal Tax
Administration, or as applied in accordance with a tax ruling (if any) issued by
the Swiss Federal Tax Administration, or as substituted or superseded and
overruled by any law, statute, ordinance, regulation, court decision or the like
as in force from time to time.
“Swiss Qualifying Lender” means a Person that (i) is a bank as defined in the
Swiss Federal Code for Banks and Savings Banks dated 8 November 1934
(Bundesgesetz über die Banken und Sparkassen) as amended from time to time or
(ii) effectively conducts banking activities with its own infrastructure and
staff as its principal business purpose and which has a banking license in full
force and effect issued in accordance with the banking laws in force in its
jurisdiction of incorporation, or if acting through a branch, issued in
accordance with the banking laws in the jurisdiction of such branch, all and in
each case in accordance with the Swiss Guidelines.
“Swiss Non-Qualifying Lender” means a person which does not qualify as a Swiss
Qualifying Lender.
[Intentionally left blank; signature page follows.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Participant Certificate
this _____ day of _______________, 20___.
[NAME OF PARTICIPANT]
By:_____________________________________
Name:
Title:

--------------------------------------------------------------------------------

EXHIBIT O
FORM OF ACTIVITY REPORT
Activity for Week Of:
Issuing Bank Name
LC Number
Beneficiary Name
Issue
Date
(mm/dd/yy)
New Issue (Y/N)
Expiry
Date
(mm/dd/yy)
or “1/1/2999”
Cancellation (Y/N)
Extension
Date
(mm/dd/yy)
Existing Notional
Amount
New Notional Amount
Notional Increase / (Decrease)
Currency
FX Rate
New Total
USD
Equiv.
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
   

--------------------------------------------------------------------------------

Exhibit C
Exhibit P
INTERCREDITOR AGREEMENT
dated as of
August 28, 2020


among
DEUTSCHE BANK TRUST COMPANY AMERICAS
as LC Collateral Agent,
WILMINGTON TRUST, NATIONAL ASSOCIATION
as Notes Collateral Agent,
BTA INSTITUTIONAL SERVICES AUSTRALIA LIMITED
 when joined hereto as LC Australian Collateral Agent,


WEATHERFORD INTERNATIONAL PLC,
and
The other Grantors Named Herein

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page

ARTICLE I Definitions
2
SECTION 1.01
Construction; Certain Defined Terms
2
SECTION 1.02
Luxembourg Terms
13
ARTICLE II Priorities and Agreements with Respect to Collateral
14
SECTION 2.01
Priority of Claims
14
SECTION 2.02
Actions With Respect to Collateral; Prohibition on Contesting Liens
16
SECTION 2.03
No Duties of Senior Representative; Provision of Notice
18
SECTION 2.04
No Interference; Payment Over; Reinstatement
19
SECTION 2.05
Automatic Release of Junior Liens
20
SECTION 2.06
Certain Agreements With Respect to Insolvency or Liquidation Proceedings
22
SECTION 2.07
Reinstatement
28
SECTION 2.08
[Reserved]
28
SECTION 2.09
Insurance
28
SECTION 2.10
Refinancings
29
SECTION 2.11
Amendments to Security Documents
29
SECTION 2.12
Possessory Collateral Agent as Gratuitous Bailee for Perfection
30
SECTION 2.13
Control Agreements
31
SECTION 2.14
Rights under Permits and Licenses
32
ARTICLE III Existence and Amounts of Liens and Obligations
32
ARTICLE IV Consent of Grantors
32
ARTICLE V Representations and Warranties
33
SECTION 5.01
Representations and Warranties of Each Party
33
SECTION 5.02
Representations and Warranties of Each Representative
33
ARTICLE VI Collateral Agency for Foreign Collateral
33
SECTION 6.01
Appointment of Foreign Collateral Agent
33
SECTION 6.02
Rights as a Secured Party
34
SECTION 6.03
Exculpatory Provisions
34
SECTION 6.04
Reliance by the Foreign Collateral Agent
35
SECTION 6.05
Delegation of Duties
36
SECTION 6.06
Resignation of Foreign Collateral Agent
36
SECTION 6.07
Non-Reliance on Foreign Collateral Agent and Other Secured Parties
37
SECTION 6.08
Collateral Matters
37
SECTION 6.09
Discretionary Rights
38
SECTION 6.10
Indemnification of Foreign Collateral Agent
39
SECTION 6.11
Treatment of Proceeds of Foreign Collateral
40
SECTION 6.12
Currency Conversion
41
SECTION 6.13
Swiss Collateral
41
SECTION 6.14
Scottish Collateral
41
SECTION 6.15
Benefits of Foreign Collateral Agent
42
ARTICLE VII Miscellaneous
42
SECTION 7.01
Legends
42
SECTION 7.02
Notices
43
SECTION 7.03
Waivers; Amendment
45
SECTION 7.04
Parties in Interest
45
SECTION 7.05
Survival of Agreement
45
SECTION 7.06
Counterparts
45
SECTION 7.07
Severability
45
SECTION 7.08
Governing Law; Jurisdiction; Consent to Service of Process
46
SECTION 7.09
WAIVER OF JURY TRIAL
46
SECTION 7.10
Headings
47
SECTION 7.11
Conflicts
47
SECTION 7.12
Provisions Solely to Define Relative Rights
47
SECTION 7.13
Agent Capacities
47
SECTION 7.14
Supplements
48
SECTION 7.15
Collateral Agent Rights, Protections and Immunities
48
SECTION 7.16
Other Junior Intercreditor Agreements
48
SECTION 7.17
Additional Grantors
49
SECTION 7.18
Joinder of LC Australian Collateral Agent
49
SECTION 7.19
Purchase Right.
49




--------------------------------------------------------------------------------

This INTERCREDITOR AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of August 28, 2020, is
among BTA Institutional Services Australia Limited (ABN 48 002 916 396), in its
capacity as trustee of the LC Australian Security Trust referred to herein (when
joined to this Agreement, in such capacity, together with its successors in
substantially the same capacity as may from time to time be appointed, the “LC
Australian Collateral Agent”), Deutsche Bank Trust Company Americas (“DBTCA”),
as administrative agent and collateral agent for the LC Secured Parties referred
to herein (in such capacity, together with its successors and co-agents and, as
applicable, sub-agents (including with respect to the LC Australian Collateral,
the LC Australian Collateral Agent), in substantially the same capacity as may
from time to time be appointed, the “LC Collateral Agent”), Wilmington Trust,
National Association (“Wilmington Trust”), as collateral agent for the Notes
Secured Parties referred to herein (in such capacity, together with its
successors and co-agents and, as applicable, sub-agents, in substantially the
same capacity as may from time to time be appointed, the “Notes Collateral
Agent”), the Parent (as defined below) and the other Subsidiaries of the Parent
from time to time party hereto.
Weatherford International Ltd., a Bermuda exempted company limited by shares
(“WIL-Bermuda” or “Notes Issuer”), Weatherford International plc, a public
limited company incorporated in the Republic of Ireland (“Parent”), certain
other subsidiaries of Parent, Wilmington Trust, as trustee (in such capacity,
together with its successors and co-trustees, as applicable, in substantially
the same capacity as may from time to time be appointed, the “Notes Trustee”)
and the Notes Collateral Agent are party to the Notes Indenture, dated as of the
date hereof (the “Existing Notes Indenture”), providing for an initial aggregate
principal amount of up to $500,000,000 of the Notes Issuer’s 8.75% Senior
Secured First Lien Notes due 2024 (the “Notes”).
WIL-Bermuda and Weatherford International LLC, a Delaware limited liability
company (“WIL-Delaware”) (the “LC Borrowers”), the issuing lenders from time to
time party thereto (the “Issuing Lenders”), the lenders from time to time party
thereto (the “LC Lenders”) and the LC Collateral Agent are party to the Credit
Agreement, dated as of December 13, 2019  , pursuant to which the Issuing
Lenders have agreed to issue, and the LC Lenders have agreed to purchase
participations in, letters of credit (as amended by the Amendment No. 1
thereoto, dated as of the date hereof, the “Existing LC Credit Agreement”).
This Agreement governs the relationship between the LC Secured Parties as a
group, on the one hand, and the Notes Secured Parties, on the other hand, with
respect to the Collateral shared by the LC Secured Parties and the Notes Secured
Parties.  In addition, it is understood and agreed that not all of the Secured
Parties may have security interests in all of the Collateral and nothing in this
Agreement is intended to give rights to any Person in any Collateral in which
such Person (or their Representative or Collateral Agent) does not otherwise
have a security interest under their respective security documents.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
(d)


Definitions
a. Construction; Certain Defined Terms.
i.          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument,
other document, statute or regulation herein shall be construed as referring to
such agreement, instrument, other document, statute or regulation as from time
to time amended, supplemented or otherwise modified, (ii) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, but shall not be deemed to include the subsidiaries of such Person
unless express reference is made to such subsidiaries, (iii) the words “herein”,
“hereof and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Exhibits shall be
construed to refer to Articles, Sections and Exhibits of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.
ii.          As used in this Agreement, the following terms have the meanings
specified below:
 “Agreement” has the meaning set forth in the recitals.
“Applicable Junior Collateral Agent” means (a) with respect to the LC Priority
Collateral, the Notes Collateral Agent, and (b) with respect to the Notes
Priority Collateral, the LC Collateral Agent.
“Applicable Possessory Collateral Agent” means (a) with respect to Notes
Priority Possessory Collateral, the Notes Collateral Agent, (b) with respect to
LC Priority Possessory Collateral, the LC Collateral Agent, and (c)
notwithstanding the foregoing, with respect to Foreign Collateral, the Foreign
Collateral Agent.
“Applicable Senior Collateral Agent” means (a) with respect to the Notes
Priority Collateral, the Notes Collateral Agent, and (b) with respect to the LC
Priority Collateral, the LC Collateral Agent.
“Bank Product Obligations” means all “Banking Services Obligations” and all
“Swap Obligations” as defined in the LC Credit Agreement (other than “Excluded
Swap Obligations” as defined in the LC Credit Agreement).
“Bankruptcy Case” has the meaning set forth in Section 2.06(b).
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Business Day” means any day that is not a Saturday, Sunday or other day that is
a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including all common
stock and preferred stock, common shares and preference shares, any limited or
general partnership interests and any limited liability company membership
interests.
“Class” has the meaning set forth in the definition of Senior Secured
Obligations.
“Collateral” means all assets and properties subject to (or purportedly subject
to) Liens in favor of any Secured Party created by any of the Foreign Collateral
Documents, Notes Security Documents or the LC Security Documents, as applicable,
to secure the Notes Obligations or the LC Obligations, as applicable.
“Collateral Agent” means the Foreign Collateral Agent, the Notes Collateral
Agent, the LC Collateral Agent, or any of the foregoing, as the context may
require.
“Comparable Junior Priority Collateral Document” means, in relation to any
Senior Secured Obligations Collateral subject to any Lien created (or
purportedly created) under any Senior Secured Obligations Collateral Document,
those Junior Secured Obligations Collateral Documents that create (or purport to
create) a Lien on the same Collateral, granted by the same Grantor.
“Controlling Party” means (i) for decisions relating to Foreign Collateral that
is Notes Priority Collateral, the Notes Collateral Agent and; (ii) for decisions
relating to Foreign Collateral that is LC Priority Collateral, the LC Collateral
Agent (and in the case of the LC Australian Collateral Agent, acting for, and
with any decisions relating to LC Australian Collateral made by, the LC
Administrative Agent).
“Debtor Relief Laws” means the Bankruptcy Code, the United Kingdom’s Insolvency
Act 1986, the Council Regulation (EU) No. 2015/848 of 20 May 2015 on insolvency
proceedings (recast), as amended, the Bankruptcy and Insolvency Act (Canada),
the Companies’ Creditors Arrangement Act (Canada), Dutch Bankruptcy Act
(faillissementswet), the Winding-Up and Restructuring Act (Canada), the German
Insolvency Code (Insolvenzordnung), Swiss Federal Debt Collection and Bankruptcy
Act (Bundesgesetz über Schuldbetreibung und Konkurs), Part XIII of the Bermuda
Companies Act 1981, the Luxembourg Commercial Code and the Luxembourg Act dated
10 August 1915 on Commercial Companies, the Insolvency Act 2003 of the British
Virgin Islands and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, examinership reorganization or similar debtor relief
laws of the United States of America or other applicable jurisdictions from time
to time in effect, in each case as amended, including any corporate law of any
jurisdiction which may be used by a debtor to obtain a stay or a compromise,
settlement, adjustment or arrangement of the claims of its creditors against it
and including any rules and regulations pursuant thereto (but, in each case,
shall exclude any part of such laws, rules or regulations which relate solely to
any solvent reorganization or solvent restructuring process).
“Default Disposition” means any private or public sale or disposition of all or
any material portion of the Senior Secured Obligations Collateral (including
Foreign Collateral) by one or more Grantors with the consent of Senior
Collateral Agent or Foreign Collateral Agent (as instructed by the Controlling
Party), as applicable, after the occurrence and during the continuation of an
Event of Default under the Senior Secured Obligations Security Documents or the
Notes Indenture or LC Credit Agreement, as applicable (and prior to the
Discharge of the Senior Secured Obligations), including any disposition
contemplated by Section 9-620 of the UCC, which disposition is conducted by such
Grantors with the consent of Senior Collateral Agent or Foreign Collateral Agent
(as instructed by the Controlling Party) in connection with good faith efforts
by Senior Collateral Agent or Foreign Collateral Agent (as instructed by the
Controlling Party) to collect the Senior Secured Obligations through the
disposition of Senior Secured Obligations Collateral (including any Foreign
Collateral).
“DIP Financing” has the meaning set forth in Section 2.06(b).
“DIP Financing Liens” has the meaning set forth in Section 2.06(b).
“DIP Lenders” has the meaning set forth in Section 2.06(b).
“Discharge” means, with respect to any Obligations, except to the extent
otherwise provided herein with respect to the reinstatement or continuation of
any such Obligations, the payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been threatened (in writing) or asserted) of all such Obligations then
outstanding, if any, and, with respect to (x) letters of credit or letter of
credit guaranties outstanding under the agreements or instruments governing such
Obligations (as related to all or any subset of Obligations, the “Relevant
Instruments”); (y) Bank Product Obligations; and (z) asserted or threatened (in
writing) claims, demands, actions, suits, investigations, liabilities, fines,
costs, or damages for which a party may be entitled to indemnification or
reimbursement by any Grantor, delivery of cash collateral or backstop letters of
credit in respect thereof in a manner consistent with such Relevant Instruments,
in each case after or concurrently with the termination of all commitments to
extend credit thereunder, and the termination of all commitments of “secured
parties” under the Relevant Instruments (including, in any event, all such
interest, fees, costs, expenses and other charges regardless of whether such
amounts are allowed, allowable or reasonable in any Insolvency or Liquidation
Proceeding, whether under Section 506 of the Bankruptcy Code of otherwise);
provided that (i) the Discharge of Notes Obligations shall not be deemed to have
occurred if such payments are made with the proceeds of Notes Obligations that
constitute an exchange or replacement for or a refinancing of Notes Obligations
and (ii) the Discharge of LC Obligations shall not be deemed to have occurred if
such payments are made with the proceeds of LC Obligations that constitute an
exchange or replacement for or a refinancing of such Obligations or LC
Obligations. In the event any Obligations are modified and such Obligations are
paid over time or otherwise modified, in each case, pursuant to Section 1129 of
the Bankruptcy Code or similar Debtor Relief Law, such Obligations shall be
deemed to be discharged only when the final payment is made, in cash, in respect
of such indebtedness and any obligations pursuant to such new or modified
indebtedness shall have been satisfied. The term “Discharged” shall have a
corresponding meaning.
“European Insolvency Regulation” means Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast)
“Event of Default” means an “Event of Default” under and as defined in the Notes
Indenture or the LC Credit Agreement, as the context may require.
“Foreign Collateral” has the meaning set forth in Section 2.01(d).
“Foreign Collateral Agent” means either the LC Collateral Agent or the Notes
Collateral Agent with respect to Foreign Collateral as set forth in Section
6.01(i) and (ii), and their respective successors or assigns (as appointed in
accordance with Article VI hereof).
“Foreign Collateral Documents” means the documents listed on Schedule I attached
hereto and any other documents creating (or purporting to create) a Lien on any
Foreign Collateral in favor of the Secured Parties and/or the Foreign Collateral
Agent/Preceding Foreign Collateral Agent acting in their respective capacities
and all documents delivered therewith.
“Grantor” means Parent and each Subsidiary of Parent that shall have granted any
Lien in favor of any Collateral Agent on any of its assets or properties to
secure any of the Obligations.
“Insolvency or Liquidation Proceeding” means (a) any case or proceeding
commenced by or against the Parent or any other Grantor under the Bankruptcy
Code or other Debtor Relief Laws or any other process or proceeding for the
reorganization, recapitalization, restructuring, adjustment, arrangement or
marshalling of the assets or liabilities of the Parent or any other Grantor or
any receivership or assignment for the benefit of creditors relating to the
Parent or any other Grantor or relating to all or a substantial part of the
property or assets of the Parent or any other Grantor or any similar case or
proceeding relative to the Parent or any other Grantor, or their respective
property or their respective creditors, as such, in each case whether or not
voluntary; (b) any process or proceeding for the appointment of any trustee in
bankruptcy, receiver, receiver and manager, interim receiver, administrator,
liquidator, monitor, custodian, sequestrator, examiner, conservator or any
similar official appointed for or relating to the Parent or any other Grantor or
all or a substantial portion of their respective property and assets, in each
case whether or not voluntary; (c) any liquidation, dissolution, examinership,
marshalling of assets or liabilities or other winding up (or similar process) of
or relating to the Parent or any other Grantor, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency; or (d) any
other proceeding of any type or nature in which substantially all claims of
creditors of the Parent or any other Grantor, or of a class of creditors of the
Parent or any other Grantor, are stayed, compromised, restructured or determined
and any payment, distribution, restructuring or arrangement is or may be made on
account of or in relation to such claims.
“Junior Claims” means (a) with respect to the Notes Priority Collateral, the LC
Obligations secured by such Collateral and (b) with respect to the LC Priority
Collateral, the Notes Obligations secured by such Collateral.
“Junior Collateral Agent” means (a) with respect to the LC Priority Collateral,
the Notes Collateral Agent and (b) with respect to the Notes Priority
Collateral, the LC Collateral Agent.
“Junior Representative” means (a) with respect to the LC Priority Collateral,
the Notes Collateral Agent and (b) with respect to the Notes Priority
Collateral, the LC Collateral Agent.
“Junior Secured Obligations” means (a) with respect to the Notes Obligations (to
the extent such Obligations are secured by the Notes Priority Collateral), the
LC Obligations (to the extent such Obligations are secured by the Notes Priority
Collateral) and (b) with respect to the LC Obligations (to the extent such
Obligations are secured by the LC Priority Collateral), the Notes Obligations
(to the extent such Obligations are secured by the LC Priority Collateral).
“Junior Secured Obligations Collateral” means, with respect to any Obligations,
the Collateral in respect of which such Obligations constitute Junior Claims.
“Junior Secured Obligations Collateral Documents” means (a) with respect to the
LC Obligations, the Notes Security Documents and (b) with respect to the Notes
Obligations, the LC Security Documents.
“Junior Secured Obligations Secured Parties” means (a) with respect to the LC
Priority Collateral, the Notes Secured Parties (to the extent that the
Obligations owing to such Notes Secured Parties are secured by the LC Priority
Collateral) and (b) with respect to the Notes Priority Collateral, the LC
Secured Parties (to the extent that the Obligations owing to such LC Secured
Parties are secured by the Notes Priority Collateral).
“LC Administrative Agent” means the Administrative Agent under, and as defined
in, the LC Credit Agreement together with its successors and co-agents in
substantially the same capacity as may from time to time be appointed.
“LC Australian Collateral Agent” has the meaning set forth in the recitals.
“LC Australian Security Documents” means the LC Australian Security Trust Deed
and each other Australian law governed document now existing or entered into
after the date hereof that create Liens on any assets or properties of any
Grantor to secure any LC Obligations in favor of the LC Australian Collateral
Agent.
“LC Australian Security Trust” means the “Security Trust” under and as defined
in the LC Australian Security Trust Deed.
“LC Australian Security Trust Deed” means the Security Trust Deed to be entered
into among the Borrowers, the LC Administrative Agent, the LC Lenders and the LC
Australian Collateral Agent.
“LC Collateral Agent” has the meaning set forth in the recitals.
“LC Credit Agreement” means the Existing LC Credit Agreement, as amended,
restated, supplemented, waived, replaced (whether or not upon termination, and
whether with the original lenders or otherwise), restructured, repaid, refunded,
Refinanced or otherwise modified from time to time after the date hereof,
including any agreement or indenture extending the maturity thereof,
Refinancing, replacing or otherwise restructuring all or any portion of the
indebtedness under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof (except to the extent any such refinancing, replacement or restructuring
is designated by the Parent not to be included in the definition of “LC Credit
Agreement”).
“LC Documents” means the LC Credit Agreement, the LC Security Agreement, the LC
Mortgages, the LC Australian Security Documents and the other “Loan Documents”
as defined in the LC Credit Agreement.
“LC Facility Guarantee” means any guarantee of the Obligations of the Parent
under the LC Credit Agreement by any Person in accordance with the provisions of
the LC Credit Agreement.
“LC Facility Guarantor” means any Person that incurs a LC Facility Guarantee;
provided that, upon the release or discharge of such Person from its LC Facility
Guarantee in accordance with the LC Credit Agreement, such Person ceases to be a
LC Facility Guarantor.
“LC Facility Secured Parties” means the “Secured Parties” as defined in the LC
Credit Agreement.
“LC Lenders” has the meaning set forth in the recitals.
“LC Mortgages” means all “Mortgages” as defined in the LC Credit Agreement.
“LC Obligations” means all “Secured Obligations” (as such term is defined in the
LC Credit Agreement) of the LC Borrowers and other obligors under the LC Credit
Agreement or any of the other LC Documents, including obligations to pay
principal, premiums, if any, and interest, attorneys’ fees, fees, costs,
charges, expenses, Letters of Credit (as defined in the LC Credit Agreement) and
commissions, (and, with regard to all such items, including any interest
accruing after the commencement of any Insolvency or Liquidation Proceeding,
regardless of whether allowed or allowable in such proceeding) when due and
payable, and all other amounts due or to become due under or in connection with
the LC Documents and the performance of all other Obligations of the obligors
thereunder under the LC Documents, according to the respective terms thereof.
“LC Priority Collateral” means all Collateral (other than Notes Priority
Collateral) now owned or at any time hereafter acquired (including, for the
avoidance of doubt, any such assets that, but for the application of Section 552
of the Bankruptcy Code (or any provision of any other Debtor Relief Law), would
constitute LC Priority Collateral) by any Grantor consisting of (a) all assets
securing the LC Obligations on the date hereof immediately prior to giving
effect to Amendment No. 1, dated as of August 28, 2020, (b) all assets of
Grantors organized in the LC Priority Jurisdictions, and (c) all assets required
to be subject of the Lien securing the LC Obligations pursuant to the LC Credit
Agreement and (d) all products and proceeds of any and all of the foregoing.
“LC Priority Jurisdictions” means the Specified Jurisdictions as defined in the
LC Credit Agreement other than the Notes Priority Jurisdictions. .
“LC Priority Possessory Collateral” means LC Priority Collateral that is
Possessory Collateral.
“LC Secured Parties” means the (a) the LC Collateral Agent (including for
avoidance of doubt the LC Australian Collateral Agent), and (b) the LC Facility
Secured Parties.
“LC Security Agreement” means the U.S. Security Agreement, as amended by the
Amendment No. 1 to U.S. Security Agreement, dated as of the Amendment No. 1
Effective Date (as such term is defined in the LC Credit Agreement), by and
among the Parent, LC Borrowers, each other pledgor party thereto and the LC
Collateral Agent, as amended, amended and restated, supplemented or modified
from time to time.
“LC Security Documents” means the LC Security Agreement, the LC Mortgages, the
LC Australian Security Documents and any other documents now existing or entered
into after the date hereof that create Liens on any assets or properties of any
Grantor to secure any LC Obligations.
“Lien” means any lien, mortgage, deed of trust, pledge, hypothecation, security
interest, charge or encumbrance of any kind, including any conditional sale or
other title retention agreement or any lease in the nature thereof or a
‘security interest’ (as defined in section 12 (1) and (2) of the Personal
Property Securities Act 2009 (Cth)) (whether voluntary or involuntary and
whether imposed or created by operation of law or otherwise).
“Luxembourg Obligors” means any Grantor organized under the laws of the Grand
Duchy of Luxembourg.
“Memorandum” has the meaning set forth in Section 2.02(e).
“Mortgages” means the Notes Mortgages and the LC Mortgages.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Notes Collateral Agent” has the meaning set forth in the recitals.
“Notes Documents” means the Notes Indenture, the Notes Security Documents and
the other “Notes Documents” as defined in the Notes Indenture.
“Notes Indenture” means the Existing Notes Indenture, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the initial purchasers  or otherwise), restructured, repaid, refunded,
Refinanced or otherwise modified from time to time after the date hereof, in
accordance with the terms hereof, including any agreement or indenture extending
the maturity thereof, Refinancing, replacing or otherwise restructuring all or
any portion of the indebtedness under such agreement or agreements or indenture
or indentures or any successor or replacement agreement or agreements or
indenture or indentures or increasing the amount loaned or issued thereunder or
altering the maturity thereof (except to the extent any such Refinancing,
replacement or restructuring is designated by the Parent not to be included in
the definition of “Notes Indenture”).
“Notes Issuer” has the meaning set forth in the recitals.
“Notes Mortgages” means all “Mortgages” as defined in the Notes Indenture.
“Notes Obligations” means all “Indenture Obligations” (as such term is defined
in the Notes Indenture) of the Notes Parties (as defined in the Notes Indenture)
under the Notes Indenture or any of the other Notes Documents, including
obligations to pay principal, premiums, if any, interest, attorneys fees, fees,
costs, charges, expenses, commissions, fees and charges (and, with regard to all
such items, including any interest accruing after the commencement of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such proceeding) when due and payable, and all other amounts due or to become
due under or in connection with the Notes Documents and the performance of all
other Obligations of the obligors thereunder to the holders, the Notes Trustee,
the Notes Collateral Agent, any other trustees and agents under the Notes
Documents according to the respective terms thereof.
“Notes Priority Collateral” means all Collateral now owned or at any time
hereafter acquired (including, for the avoidance of doubt, any such assets that,
but for the application of Section 552 of the Bankruptcy Code (or any provision
of any other Debtor Relief Law), would constitute Notes Priority Collateral) by
(i) any Grantor (x) formed in Notes Priority Jurisdictions or (y) consisting of
Capital Stock of Subsidiaries that are formed or located in the Cayman Islands,
China, Cyprus, Qatar, Romania, Russia or the United Arab Emirates, other than to
the extent such Subsidiary is a direct or indirect owner of a majority of
Capital Stock in an LC Facility Guarantor or such Subsidiary becomes an LC
Facility Guarantor as contemplated under the LC Credit Agreement as in effect on
the date hereof, and (ii) all products and proceeds of any the foregoing;
provided that, for the avoidance of doubt, in no event shall Notes Priority
Collateral include (x) any assets securing the LC Obligations on the date hereof
immediately prior to giving effect to Amendment No. 1 to the LC Credit Agreement
dated as of August 28, 2020 and (y) any assets required to be subject of the
Lien securing the LC Obligations pursuant to the LC Credit Agreement on the date
hereof immediately prior to giving effect to Amendment No. 1 to the LC Credit
Agreement dated as of August 28, 2020.
“Notes Priority Jurisdictions” means Mexico, Brazil and any other jurisdictions
agreed upon by the Required Lenders under, and as defined in, the LC Credit
Agreement.
“Notes Priority Possessory Collateral” means Notes Priority Collateral that is
Possessory Collateral.
“Notes Secured Parties” means the “Secured Parties” as defined in the Notes
Indenture.
“Notes Security Agreement” means the Security Agreement (as such term in defined
in the Notes Indenture), dated as of the date hereof, by and among WIL-Bermuda
and the Notes Collateral Agent, as amended, amended and restated, supplemented
or modified from time to time.
“Notes Security Documents” means the Notes Security Agreement, the Notes
Mortgages and any other documents now existing or entered into after the date
hereof that create or purport to create Liens on any assets or properties of any
Grantor to secure any Notes Obligations.
“Notes Trustee” has the meaning set forth in the recitals.
“Obligations” means the Notes Obligations and the LC Obligations.
“Parent” has the meaning set forth in the recitals.
“Permitted Discretion” means a determination made in the exercise of good faith
and reasonable credit judgment (from the perspective of a secured lender).
“Permitted Remedies” means, with respect to any Junior Secured Obligations:
(a)          filing a proof of claim or statement of interest with respect to
such Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;
(b)          taking any action (not adverse to the Liens securing Senior Secured
Obligations, the priority status thereof, or the rights of the Applicable Senior
Collateral Agent or any of the Senior Secured Obligations Secured Parties to
exercise rights, powers and/or remedies in respect thereof) in order to create,
perfect, preserve or protect (but not enforce) its Lien on any of the
Collateral;
(c)          filing any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Junior Secured Obligations Secured Parties, including any claims secured by
the Junior Secured Obligations Collateral, in each case in accordance with the
terms of this Agreement;
(d)          filing any pleadings, objections, motions or agreements which
assert rights or interests available to unsecured creditors of the Grantors
arising under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case in accordance with the terms of this Agreement
or applicable law (including the bankruptcy laws of any applicable
jurisdiction);
(e)          join (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial lien enforcement proceeding with
respect to the Senior Secured Obligations Collateral of the Senior Collateral
Agent initiated by such Senior Collateral Agent to the extent that any such
action could not reasonably be expected, in any material respect, to restrain,
hinder, limit, delay for any material period or otherwise interfere with an
enforcement action by such Senior Collateral Agent (it being understood that
neither the Junior Collateral Agent nor any Junior Secured Obligations Secured
Parties shall be entitled to receive any proceeds from the Senior Secured
Obligations Collateral unless otherwise expressly permitted herein);
(f)          subject to Section 2.04(a)(iii), inspect, appraise or value the
Collateral (and to engage or retain investment bankers or appraisers for the
purposes of appraising or valuing the Collateral) or to receive information or
reports concerning the Collateral, in each case pursuant to the terms of the
Notes Documents or LC Documents, as applicable, or applicable law;
(g)          subject to Section 2.04(a)(iii), take any action to seek and obtain
specific performance or injunctive relief to compel a Grantor to comply with (or
not to violate or breach) an obligation under the Notes Documents or LC
Documents, as applicable; provided that such action does not include any action
by a Junior Secured Obligations Secured Party to seek specific performance or
injunctive relief against any Senior Secured Obligations Secured Party or the
sale or disposition of any such Senior Secured Obligations Secured Party’s
Senior Secured Obligations Collateral in contravention of the other provisions
of this Agreement;
(h)          make a cash or, if allowed pursuant to applicable law, credit bid
for Collateral at any public or private sale thereof, provided that (i) such
Secured Party does not challenge the bid of any Senior Secured Obligations
Secured Party for its Senior Secured Obligations Collateral or otherwise bid for
any Senior Secured Obligations Collateral other than by a bid that provides for
the Discharge of the Senior Secured Obligations, and (ii) each Senior Secured
Obligations Secured Party may, subject to the terms of its Senior Secured
Obligations Collateral Documents, offset its Senior Secured Obligations against
the purchase price for the Senior Secured Obligations Collateral; and
(i)          in any Insolvency or Liquidation Proceeding, (i) voting on any Plan
of Reorganization to the extent not otherwise prohibited by the terms hereof,
(ii) filing any proof of claim and (iii) making other filings and motions and
making any arguments in connection therewith (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that comply with the terms of this Agreement.
“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability partnership, limited
liability company or government, individual or family trusts or any agency or
political subdivision thereof.
“Plan of Reorganization” means any plan of reorganization, scheme of
arrangement, plan of arrangement or compromise, proposal, plan of liquidation,
agreement for composition or other type of plan, proposal or arrangement
proposed in or in connection with any Insolvency or Liquidation Proceeding.
“Possessory Collateral” means the Collateral in the possession or control of any
Collateral Agent (or its agents or bailees), to the extent that possession or
control thereof (a) perfects a Lien thereon under the Uniform Commercial Code or
(b) provides a substantially similar legal effects as “perfection” under the
Uniform Commercial Code under other applicable legislation of any jurisdiction. 
Possessory Collateral includes, without limitation, any Certificated Securities,
Promissory Notes, Instruments and Chattel Paper, in each case, delivered to or
in the possession of any Collateral Agent under the terms of the Notes Security
Documents or the LC Security Documents. All capitalized terms used in this
definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.
“Possessory Collateral Agent” means, with respect to any Possessory Collateral,
the Collateral Agent having possession or control (including through its agents
or bailees) of same.
“Preceding Foreign Collateral Agent” means Wells Fargo Bank, National
Association.
“Proceeds” has the meaning set forth in Section 2.01(a).
“Purchase Option Event” has the meaning set forth in Section 7.19(a).
“Purchase Price” has the meaning set forth in Section 7.19(b).
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any real property that does
not constitute Excluded Assets (as defined in the LC Credit Agreement).
“Refinance” means to amend, restate, supplement, waive, replace (whether or not
upon termination, and whether with the original parties or otherwise),
restructure, repay, refund, refinance or otherwise modify from time to time
(including by means of any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the obligations under such agreement or agreements or indentures or any
successor or replacement agreement or agreements or indentures or increasing the
amount loaned or issued thereunder or altering the maturity thereof).
“Refinanced” and “Refinancing” shall have correlative meanings; provided that
that any of the foregoing that increases the principal amount of Senior Claims
with respect to any Collateral shall be effective for purposes hereof only if
such increase does not contravene the documents pursuant to which any Junior
Claims with respect to such Collateral have been incurred, all as in effect on
the date hereof or as may be amended in accordance with the terms hereof.
“Related Parties” means, with respect to any Person, such Person’s affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s affiliates.
“Representative” means (a) in the case of any Notes Obligations, the Notes
Collateral Agent and (b) in the case of any LC Obligations, the LC Collateral
Agent.
“Secured Parties” means (a) the Notes Secured Parties and (b) the LC Secured
Parties.
“Senior Claims” means (a) with respect to the Notes Priority Collateral, the
Notes Obligations secured by such Collateral and (b) with respect to the LC
Priority Collateral, the LC Obligations secured by such Collateral.
“Senior Collateral Agent” means (a) with respect to the LC Priority Collateral,
the LC Collateral Agent and (b) with respect to the Notes Priority Collateral,
the Notes Collateral Agent.
“Senior Representative” means (a) with respect to the LC Priority Collateral,
the LC Collateral Agent and (b) with respect to the Notes Priority Collateral,
the Notes Collateral Agent.
“Senior Secured Obligations” means (a) with respect to the Notes Obligations (to
the extent such Obligations are secured by the LC Priority Collateral), the LC
Obligations, and (b) with respect to the LC Obligations (to the extent such
Obligations are secured by the Notes Priority Collateral), the Notes
Obligations; the LC Obligations shall, collectively, constitute one “Class” of
Senior Secured Obligations and the Notes Obligations shall constitute a separate
“Class” of Senior Secured Obligations.
“Senior Secured Obligations Collateral” means, with respect to any Obligations,
the Collateral in respect of which such Obligations constitute Senior Claims.
For the avoidance of doubt, notwithstanding the Foreign Collateral Agent holding
any Liens on Foreign Collateral for the benefit of the Secured Parties, subject
to Article VI, Foreign Collateral shall not be treated differently from other
Collateral when determining whether such Collateral or its proceeds are Senior
Secured Obligations Collateral.
“Senior Secured Obligations Collateral Documents” means (a) with respect to the
LC Obligations, the LC Security Documents and (b) with respect to the Notes
Obligations, the Notes Security Documents.
“Senior Secured Obligations Secured Parties” means (a) with respect to the LC
Priority Collateral, the LC Secured Parties (to the extent that the Obligations
owing to such LC Secured Parties are secured by the LC Priority Collateral) and
(b) with respect to the Notes Priority Collateral, the Notes Secured Parties (to
the extent that the Obligations owing to such Notes Secured Parties are secured
by the Notes Priority Collateral).
“Subsidiary” of a person means (a) a company or corporation, a majority of whose
voting stock is at the time, directly or indirectly, owned by such person, by
one or more subsidiaries of such person or by such person and one or more
subsidiaries of such person, (b) a partnership in which such person or one or
more subsidiaries of such person is, at the date of determination, a general
partner or (c) any other person (other than a corporation or partnership) in
which such person, directly or indirectly, at the date of determination thereof,
has (i) at least a majority ownership interest or (ii) the power to elect or
direct the election of a majority of the directors or other governing body of
such person.
“Taxes” means taxes, levies, imposts, duties, fees, assessments or other charges
of whatever nature now or hereafter imposed by any taxing authority, and all
interest, penalties or similar liabilities with respect thereto.
b. Luxembourg Terms.  In this Agreement, in respect of any Luxembourg Obligor or
any other entity which is organized under the laws of the Grand-Duchy of
Luxembourg or has its “centre of main interests” (as that term is used in
Article 3(1) of the European Insolvency Regulation in Luxembourg, a reference
to:
i.          a “liquidator”, “trustee”, “custodian”, “compulsory manager”,
“receiver”, “administrative receiver”, “administrator” or “similar officer”
includes any:
1.          juge-commissaire or insolvency receiver (curateur) appointed under
the Luxembourg Commercial Code;
2.          liquidateur appointed under Articles 1100-1 to 1100-15 (inclusive)
of the Luxembourg act dated 10 August 1915 on commercial companies, as amended;
3.          juge-commissaire or liquidateur appointed under Article 1200-1 of
the Luxembourg act dated 10 August 1915 on commercial companies, as amended;
4.          commissaire appointed under the Grand-Ducal decree of 24 May 1935 on
the controlled management regime or under Articles 593 to 614 (inclusive) of the
Luxembourg Commercial Code; and
5.          juge délégué appointed under the Luxembourg act of 14 April 1886 on
the composition to avoid bankruptcy, as amended; and
ii.          a “winding-up”, “administration”, “liquidation” or “dissolution”
includes, without limitation, bankruptcy (faillite), liquidation, composition
with creditors (concordat préventif de faillite), moratorium or reprieve from
payment (sursis de paiement) and controlled management (gestion contrôlée).
iii.          an officer, a manager or a director includes a manager (gérant)
and a director (administrateur).
(e)


Priorities and Agreements with Respect to Collateral
a. Priority of Claims.  (a)  Anything contained herein or in any of the Notes
Documents or the LC Documents to the contrary notwithstanding, if an Event of
Default has occurred and is continuing, and any Collateral Agent is taking
action to enforce rights in respect of any Collateral (whether in an Insolvency
or Liquidation Proceeding or otherwise), or any distribution is made in respect
of any Collateral in any Insolvency or Liquidation Proceeding with respect to
any Grantor, the Proceeds (subject, in the case of any such distribution, to
Section 2.06 hereof) (all proceeds of any sale, collection or other liquidation
of any Collateral and all proceeds of any such distribution, including adequate
protection or similar payments under any Debtor Relief Law, being collectively
referred to as “Proceeds”) shall be applied as follows:
1.          In the case of LC Priority Collateral,
FIRST, to the payment in full of the LC Obligations (including the cash
collateralization thereof) in accordance with Section 9.04 of the LC Credit
Agreement and the other applicable provisions of the LC Documents, and
SECOND, to the payment in full of the Notes Obligations in accordance with
Section 506 of the Notes Indenture and the other applicable provisions of the
Notes Documents.
If any Notes Obligations remain outstanding after the Discharge of the LC
Obligations, all proceeds of the LC Priority Collateral will be applied to the
repayment of any outstanding Notes Obligations.
2.          In the case of Notes Priority Collateral,
FIRST, to the payment in full of the Notes Obligations in accordance with
Section 506 of the Notes Indenture and the other applicable provisions of the
Notes Documents, and
SECOND, to the payment in full of the LC Obligations (including the cash
collateralization thereof) in accordance with Section 9.04 of the LC Credit
Agreement and the other applicable provisions of the LC Documents.
If any LC Obligations remain outstanding after the Discharge of the Notes
Obligations, all proceeds of the Notes Priority Collateral will be applied to
the repayment (including the cash collateralization thereof) of any outstanding
LC Obligations.
ii.          It is acknowledged that (i) the aggregate amount of any Senior
Secured Obligations may, subject to the limitations set forth in the Notes
Indenture and the LC Credit Agreement, both as in effect on the date hereof, be
Refinanced from time to time, all without affecting the priorities set forth in
Section 2.01(a) or the provisions of this Agreement defining the relative rights
of the Notes Secured Parties and the LC Secured Parties and (ii) the Senior
Secured Obligations consists or may consist of indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed.  The priorities
provided for herein shall not be altered or otherwise affected by any
Refinancing of either the Junior Secured Obligations (or any part thereof) or
the Senior Secured Obligations (or any part thereof), by the release of any
Collateral or of any guarantees for any Junior Secured Obligations or Senior
Secured Obligations or by any action that any Representative or Secured Party
may take or fail to take in respect of any Collateral.
iii.          Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing the LC Obligations granted on the
Collateral or of any Liens securing the Notes Obligations granted on the
Collateral and notwithstanding any provision of the Uniform Commercial Code or
other applicable legislation of any jurisdiction, or any other applicable law or
the Notes Documents or the LC Documents, or any defect or deficiencies in or
failure to perfect any such Liens or any other circumstance whatsoever (1) the
Liens on the LC Priority Collateral securing the LC Obligations will rank senior
to any Liens on the LC Priority Collateral securing the Notes Obligations and
(2) the Liens on the Notes Priority Collateral securing the Notes Obligations
will rank senior to any Liens on the Notes Priority Collateral securing the LC
Obligations.
iv.          For the avoidance of doubt, notwithstanding that Liens granted to
the Foreign Collateral Agent, LC Collateral Agent, or Notes Collateral Agent on
the Collateral governed by the laws of a jurisdiction located outside of the
United States of America (the “Foreign Collateral”) may (A) have legally the
same or different ranking due to mandatory legal provisions governing such
Foreign Collateral; (B) have been granted or perfected in an order contrary to
the contemplated ranking as set forth in this Agreement or (C) not have been
granted to Notes Collateral Agent or LC Collateral Agent, the contractual
ranking of the Liens on such Foreign Collateral shall be consistent with the
ranking set forth in Section 2.1, and, subject to Article VI, all other terms
and provisions of this Agreement with respect to Collateral shall be applicable
to such Foreign Collateral.
b. Actions With Respect to Collateral; Prohibition on Contesting Liens.
i.          Until the Discharge of all of the Senior Secured Obligations of a
particular Class, (i) only the Applicable Senior Collateral Agent shall act or
refrain from acting with respect to the Senior Secured Obligations Collateral of
such Class, (ii) no Collateral Agent shall follow any instructions with respect
to such Senior Secured Obligations Collateral from any Junior Representative or
from any Junior Secured Obligations Secured Parties and (iii) each Junior
Representative and the Junior Secured Obligations Secured Parties shall not, and
shall not instruct any Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
receiver and manager, interim receiver, agent, liquidator, administrator,
custodian or similar official, person or agent appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its interest in or realize
upon, or take any other action available to it in respect of, any Junior Secured
Obligations Collateral, whether under any Notes Security Document or any LC
Security Document, as applicable, applicable law or otherwise, it being agreed
that (A) only the Applicable Senior Collateral Agent, acting in accordance with
the Notes Security Documents or the LC Security Documents, as applicable, shall
be entitled to take any such actions or exercise any such remedies, or to cause
any Collateral Agent to do so and (B) notwithstanding the foregoing, each Junior
Representative may take Permitted Remedies.  Each Senior Collateral Agent may
deal with the Senior Secured Obligations Collateral as if they had a senior Lien
on such Collateral.  No Junior Collateral Agent, Junior Representative or Junior
Secured Obligations Secured Party will contest, protest or object to any
foreclosure proceeding or action brought by any Senior Collateral Agent, Senior
Representative or Senior Secured Obligations Secured Party or any other exercise
by such Senior Collateral Agent, Senior Representative or Senior Secured
Obligations Secured Party of any rights and remedies relating to the Senior
Secured Obligations Collateral.
ii.          Each of the Junior Collateral Agent and the Junior Secured
Obligations Secured Parties agrees that it will not (and hereby waives any right
to) directly or indirectly contest or support any other Person in contesting, in
any proceeding (including any Insolvency or Liquidation Proceeding), the
creation, extent, attachment, perfection, priority, validity or enforceability
of a Lien or Senior Secured Obligations held by or on behalf of any of the
Senior Secured Obligations Secured Parties in all or any part of the Collateral
or the provisions of this Agreement; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of any of the Collateral
Agents or the Secured Parties to enforce this Agreement.
iii.          (i) Only the Foreign Collateral Agent shall act or refrain from
acting with respect to the Foreign Collateral, (ii) Foreign Collateral Agent
shall not follow any instructions with respect to Foreign Collateral except from
the Controlling Party (in accordance with Article VI) and (iii) other than the
Controlling Parties, no Secured Party will, or will instruct Foreign Collateral
Agent to, commence any judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, receiver and manager, interim
receiver, agent, liquidator, administrator, custodian or similar official,
person or agent appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, any Foreign Collateral, whether under any Notes
Security Document or any LC Security Document, applicable law or otherwise, it
being agreed that (A) only the Foreign Collateral Agent, acting in accordance
with the Foreign Collateral Documents and the terms of Article VI, shall be
entitled to take any such actions or exercise any such remedies and (B)
notwithstanding the foregoing, each Representative may take Permitted Remedies
with regard to the Foreign Collateral.  No Secured Party will contest, protest
or object to any foreclosure or other proceeding or action brought by Foreign
Collateral Agent acting upon instructions of a Controlling Party, and the
Controlling Parties may make such instructions as if they had a senior Lien on
such Foreign Collateral.
iv.          (i) With respect to any payments or distributions in cash, property
or other assets that any Junior Secured Obligations Secured Party pays over to
any Senior Secured Obligations Secured Party under the terms of this Agreement,
such Junior Secured Obligations Secured Party shall be subrogated to the rights
of the Senior Secured Party Obligations Secured Party and (ii) any Secured Party
may assert its rights of subrogation under applicable law resulting from any
draw or other payment under any letter of credit issued under or secured by the
Notes Documents or LC Documents, as applicable; provided, that (x) the LC
Facility Secured Parties shall not assert or enforce any such rights of
subrogation they may acquire as described in clauses (i) or (ii) above with
respect to the Notes Documents or Notes Priority Collateral until the Discharge
of all Notes Obligations has occurred and (y) the Notes Secured Parties shall
not assert or enforce any such rights of subrogation they may acquire as
described in clauses (i) or (ii) above with respect to the LC Documents or LC
Priority Collateral until the Discharge of all LC Obligations has occurred.
v.          The parties hereto agree to execute, acknowledge and deliver a
Memorandum of Intercreditor Agreement (“Memorandum”), together with such other
documents in furtherance hereof or thereof, in each case, in proper form for
recording in connection with any Mortgages and in form and substance reasonably
satisfactory to the Collateral Agents, in those jurisdictions where such
recording is reasonably recommended or requested by local real estate counsel
and/or the title insurance company, or as otherwise deemed reasonably necessary
or proper by the parties hereto.
c. No Duties of Senior Representative; Provision of Notice.
i.          Each Junior Secured Obligations Secured Party acknowledges and
agrees that none of the Senior Collateral Agents, the Senior Representative nor
any other Senior Secured Obligations Secured Party shall have any duties or
other obligations to such Junior Secured Obligations Secured Party with respect
to any Senior Secured Obligations Collateral, other than to transfer to the
Applicable Junior Collateral Agent any proceeds of any such Senior Secured
Obligations Collateral remaining in its possession or under its control
following any sale, transfer or other disposition of such Collateral (in each
case, unless the Junior Secured Obligations have been Discharged prior to or
concurrently with such sale, transfer, disposition, payment or satisfaction) and
the Discharge of the Senior Secured Obligations secured thereby, or if a Senior
Collateral Agent shall be in possession or control of all or any part of such
Collateral after such payment and satisfaction in full and termination, such
Collateral or any part thereof remaining, in each case without representation or
warranty on the part of any Senior Collateral Agent, any Senior Representative
or any Senior Secured Obligations Secured Party and at the sole cost and expense
of the Grantors. In furtherance of the foregoing, each Junior Secured
Obligations Secured Party acknowledges and agrees that, until the Senior Secured
Obligations secured by any Collateral shall have been Discharged, the Applicable
Senior Collateral Agent shall be entitled, for the benefit of the holders of
such Senior Secured Obligations, to sell, transfer or otherwise dispose of, or
cause the sale, transfer or other disposition of, such Senior Secured
Obligations Collateral as provided herein and in the Notes Documents and the LC
Documents, as applicable, without regard to any Junior Claims or any rights to
which the holders of the Junior Secured Obligations would otherwise be entitled
as a result of such Junior Claims.  Without limiting the foregoing, each Junior
Secured Obligations Secured Party agrees that none of the Senior Collateral
Agents, the Senior Representatives nor any other Senior Secured Obligations
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Senior Secured Obligations Collateral (or any other collateral
securing the Senior Secured Obligations), or to sell, dispose of, realize on or
liquidate all or any portion of such Senior Secured Obligations Collateral (or
any other collateral securing the Senior Secured Obligations), in any manner
that would maximize the return to the Junior Secured Obligations Secured
Parties, notwithstanding that the order and timing of any such realization,
sale, disposition or liquidation may affect the amount of proceeds actually
received by the Junior Secured Obligations Secured Parties from such
realization, sale, disposition or liquidation.  Each of the Junior Secured
Obligations Secured Parties waives any claim such Junior Secured Obligations
Secured Party may now or hereafter have against any Senior Collateral Agent, any
Senior Representative or any other Senior Secured Obligations Secured Party (or
their representatives, including any receiver, receiver and manager, interim
receiver, administrator, delegate or agent they may appoint) arising out of (i)
any actions which any Senior Collateral Agent, any Senior Representative or the
Senior Secured Obligations Secured Parties (or their representatives, including
any receiver, receiver and manager, interim receiver, administrator, delegate or
agent they may appoint) take or omit to take (including, actions with respect to
the creation, attachment, perfection or continuation of Liens on any Senior
Secured Obligations Collateral, actions with respect to the preservation,
foreclosure upon, realization, sale, release or depreciation of, or failure to
realize upon, any of the Senior Secured Obligations Collateral and actions with
respect to the collection of any claim for all or any part of the Senior Secured
Obligations from any account debtor, guarantor or any other party) in accordance
with the Notes Documents and the LC Documents or any other agreement related
thereto or to the collection of the Senior Secured Obligations or the valuation,
use, protection or release of any security for the Senior Secured Obligations,
(ii) any election by any Applicable Senior Collateral Agent, any Senior
Representative or any Senior Secured Obligations Secured Parties, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b) of the Bankruptcy Code (or any equivalent proceeding under any other
Debtor Relief Law) or (iii) subject to Section 2.06, any borrowing by, or grant
of a security interest or administrative expense priority under Section 364 of
the Bankruptcy Code by, the Parent or any of its Subsidiaries, as
debtor-in-possession (or any equivalent action under any other Debtor Relief
Law).
d. No Interference; Payment Over; Reinstatement.
i.          Each Junior Secured Obligations Secured Party, each Junior
Representative and each Junior Collateral Agent agrees that (i) it will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to make any Junior Claim pari passu with, or to give such Junior Secured
Obligations Secured Party any preference or priority relative to, any Senior
Claim with respect to the Senior Secured Obligations Collateral or any part
thereof, (ii) it will not challenge or question in any proceeding the validity
or enforceability of any Foreign Collateral Document, Notes Security Document,
or LC Security Document or the extent, validity, attachment, perfection,
priority, or enforceability of any Lien under the Foreign Collateral Documents,
Notes Security Documents or the LC Security Documents, or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement, (iii) it will not take or cause to be taken any
action the purpose or intent of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Senior Secured Obligations Collateral by
the Applicable Senior Collateral Agent or any Senior Secured Obligations Secured
Parties or any Senior Representative acting on their behalf (or their respective
representatives, including any receiver, receiver and manager, interim receiver,
administrator, delegate or agent they may appoint), including with respect to
the Foreign Collateral by the Foreign Collateral Agent following the
instructions of a Controlling Party, (iv) it shall have no right to (A) direct
the Applicable Senior Collateral Agent, any Senior Representative or any holder
of Senior Secured Obligations (or their respective representatives, including
any receiver, receiver and manager, interim receiver, administrator, delegate or
agent they may appoint) to exercise any right, remedy or power with respect to
any Senior Secured Obligations Collateral or (B) consent to the exercise by the
Applicable Senior Collateral Agent, any Senior Representative or any other
Senior Secured Obligations Secured Party (or their respective representatives,
including any receiver, receiver and manager, interim receiver, administrator,
delegate or agent they may appoint) of any right, remedy or power with respect
to any Senior Secured Obligations Collateral, (v) it will not institute any suit
or assert in any Insolvency or Liquidation Proceeding any claim against the
Applicable Senior Collateral Agent, any Senior Representative or other Senior
Secured Obligations Secured Party seeking damages from or other relief by way of
specific performance, injunction, directions, instructions or otherwise with
respect to, and none of the Applicable Senior Collateral Agent, any Senior
Representative or any other Senior Secured Obligations Secured Party shall be
liable for, any action taken or omitted to be taken by such Senior Collateral
Agent, such Senior Representative or other Senior Secured Obligations Secured
Party with respect to any Senior Secured Obligations Collateral, (vi) it will
not seek, and hereby waives any right, to have any Senior Secured Obligations
Collateral, Foreign Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Senior Secured Obligations Collateral
or Foreign Collateral and (vii) it will not attempt, directly or indirectly,
whether by judicial proceedings or otherwise, to challenge the enforceability of
any provision of this Agreement; provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any of the Collateral Agents, or
the Secured Parties to enforce this Agreement.
ii.          Each Junior Collateral Agent, each Junior Representative and each
Junior Secured Obligations Secured Party hereby agrees that, if it shall obtain
possession or control of any Senior Secured Obligations Collateral, or shall
receive any Proceeds or payment in respect of any Senior Secured Obligations
Collateral, pursuant to any Notes Security Document or LC Security Document or
by the exercise of any rights available to it under any applicable law or in any
Insolvency or Liquidation Proceeding or through any other exercise of rights or
remedies, at any time prior to the Discharge of the Senior Secured Obligations,
then it shall hold such Senior Secured Obligations Collateral proceeds or
payment in trust for the Senior Secured Obligations Secured Parties and transfer
such Senior Secured Obligations Collateral, proceeds or payment, as the case may
be, to the Applicable Senior Collateral Agent reasonably promptly after
obtaining actual knowledge, or notice from the Applicable Senior Collateral
Agent, that it is in possession or control of such Senior Secured Obligations
Collateral, proceeds or payment. Each Junior Secured Obligations Secured Party
agrees that if, at any time, it receives notice or obtains actual knowledge that
all or part of any payment with respect to any Senior Secured Obligations
previously made shall be rescinded for any reason whatsoever, such Junior
Secured Obligations Secured Party shall promptly pay over to the Applicable
Senior Collateral Agent any payment received by it and then in its possession or
under its control in respect of any Senior Secured Obligations Collateral and
shall promptly turn over any Senior Secured Obligations Collateral then held by
it over to the Applicable Senior Collateral Agent, and the provisions set forth
in this Agreement shall be reinstated as if such payment had not been made,
until the payment and satisfaction in full of the Senior Secured Obligations.
iii.          Prior to the Discharge of Senior Secured Obligations, if any
Junior Secured Obligations Secured Party holds any Lien on any assets of the
Parent or any other Grantor securing any Junior Claims that are intended to
secure the Senior Claims pursuant to the Senior Secured Obligations Collateral
Documents but are not already subject to a senior Lien in favor of the Senior
Secured Obligations Secured Parties, such Junior Secured Obligations Secured
Party, upon demand by any Senior Secured Obligations Secured Party, will assign
such Lien to the applicable Senior Representative, at the sole cost and expense
of the Grantors, as security for such Senior Secured Obligations (in which case
the Junior Secured Obligations Secured Parties may retain a junior Lien on such
assets subject to the terms hereof).
e. Automatic Release of Junior Liens.
i.          The LC Collateral Agent and each other LC Secured Party agrees that,
in the event of a sale, transfer or other disposition of any Notes Priority
Collateral in connection with the foreclosure upon or other exercise of rights
and remedies with respect to such Notes Priority Collateral that results in the
release by the Notes Collateral Agent of the Lien held by the Notes Collateral
Agent on such Notes Priority Collateral, the Lien held by the LC Collateral
Agent on such Notes Priority Collateral shall be automatically released;
provided that, notwithstanding the foregoing, all holders of the LC Obligations
shall be entitled to any proceeds of a sale, transfer or other disposition under
this clause (a) that remain after Discharge of the Notes Obligations, and the
Liens on such remaining proceeds securing the LC Obligations shall not be
automatically released pursuant to this Section 2.05(a).
ii.          The Notes Collateral Agent and each other Notes Secured Party
agrees that, in the event of a sale, transfer or other disposition of any LC
Priority Collateral in connection with the foreclosure upon or other exercise of
rights and remedies with respect to such LC Priority Collateral that results in
the release by the LC Collateral Agent of the Lien held by the LC Collateral
Agent on such LC Priority Collateral, the Lien held by the Notes Collateral
Agent on such LC Priority Collateral shall be automatically released; provided
that, notwithstanding the foregoing, all holders of the Notes Obligations shall
be entitled to any proceeds of a sale, transfer or other disposition under this
clause (b) that remain after Discharge of all LC Obligations, and the Liens on
such remaining proceeds securing the Notes Obligations shall not be
automatically released pursuant to this Section 2.05(b).
iii.          In the event of a Default Disposition, the Liens of Junior
Collateral Agent shall be automatically released so long as (i) such Default
Disposition is conducted by the applicable Grantor(s) in a commercially
reasonable manner (as if such Default Disposition were a disposition of
collateral by a secured party in accordance with the UCC or similar law under
the applicable jurisdiction) and in accordance with applicable law, (ii) Senior
Collateral Agent also releases its Liens on such Senior Secured Obligations
Collateral and (iii) the net cash proceeds of any such Default Disposition are
applied in accordance with Section 2.1(a) hereof (as if they were proceeds
received in connection with an enforcement action).
iv.          Each Junior Representative and each Junior Collateral Agent agrees
to execute and deliver (at the sole cost and expense of the applicable Grantors)
all such authorizations and other instruments as shall reasonably be requested
by the applicable Senior Representative or the Applicable Senior Collateral
Agent to evidence and confirm any release of Junior Secured Obligations
Collateral provided for in this Section.
v.          If at any time any Grantor or the holder of any Senior Secured
Obligations delivers notice to each Junior Collateral Agent that any specified
Senior Secured Obligations Collateral (including all or substantially all of the
Capital Stock of a Grantor or any of its Subsidiaries) is sold, transferred or
otherwise disposed of (i) by the owner of such Collateral in a transaction
permitted under the LC Documents and the Notes Documents, or (ii) during the
existence of any Event of Default under the Notes Documents or the LC Documents,
in each case in connection with the foreclosure upon (or exercise of rights and
remedies with respect to) such Collateral, to the extent that the Applicable
Senior Collateral Agent has consented to such sale, transfer or disposition,
then the Liens in favor of the Junior Secured Obligations Secured Parties upon
such Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens on such Senior Secured Obligations Collateral are
released and discharged; provided that the proceeds of such sale, transfer or
disposition shall be applied in accordance with Section 2.01(a). Upon delivery
to each Junior Collateral Agent of a notice from the Applicable Senior
Collateral Agent stating that any release of Liens securing or supporting the
Senior Secured Obligations has become effective (or shall become effective upon
each Junior Collateral Agent’s release), each Junior Collateral Agent will
promptly execute and deliver (at the sole cost and expense of the Grantors) such
instruments, releases, terminations statements or other documents confirming
such release on customary terms.
f. Certain Agreements With Respect to Insolvency or Liquidation Proceedings.
i.          This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other Debtor Relief Law by or against the Parent or any of its Subsidiaries.
Without limiting the generality of the foregoing, the provisions of this
Agreement are intended to be and shall be enforceable as a “Subordination
Agreement” under Section 510(a) of the Bankruptcy Code. All references to the
Parent or any other Grantor shall include such Parent or Grantor as a
debtor-in-possession and any receiver, trustee, liquidator (whether provisional
or permanent, as the case may be) or court-appointed officer for such person in
any Insolvency or Liquidation Proceeding.
ii.          If the Parent or any of its Subsidiaries shall become subject to a
case (a “Bankruptcy Case”) under any Debtor Relief Law:
1.          if the Notes Collateral Agent desires to permit debtor-in-possession
financing (“DIP Financing”) secured by a Lien on the Notes Priority Collateral,
to be provided by one or more lenders (the “DIP Lenders”) under Section 364 of
the Bankruptcy Code (or any similar provision of any other Debtor Relief Laws)
or the use of cash collateral under Section 363 of the Bankruptcy Code (or any
similar provision of any other Debtor Relief Laws), then the LC Collateral Agent
and the LC Secured Parties hereby agree to consent to and not to object to any
such financing or to the Liens on the Notes Priority Collateral securing the
same (“DIP Financing Liens”) or to any use of cash collateral that constitutes
Notes Priority Collateral, unless the Notes Collateral Agent shall then oppose
or object to such DIP Financing or such DIP Financing Liens or use of cash
collateral that constitutes Notes Priority Collateral (and (i) to the extent
that such DIP Financing Liens are senior to the Liens on any such Notes Priority
Collateral for the benefit of the Notes Secured Parties, each LC Secured Party
will subordinate its Liens with respect to such Notes Priority Collateral on the
same terms as the Liens of the Notes Secured Parties (other than any Liens of
any LC Secured Party constituting DIP Financing Liens) are subordinated thereto
and to any “carve out” for the payment of professional fees, clerk fees, and
United States trustee fees (or any other administration charge, directors’ and
officers’ charge or similar court ordered priority charge under applicable
Debtor Relief Laws) and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Notes Priority Collateral granted to
secure the Notes Obligations of the Notes Secured Parties, each LC Secured Party
will confirm the priorities with respect to such Notes Priority Collateral as
set forth herein, in each case so long as (A) the Notes Secured Parties retain
the benefit of their Liens on all such Notes Priority Collateral pledged to the
DIP Lenders, including proceeds thereof arising after the commencement of such
proceeding (other than any Liens constituting DIP Financing Liens) as existed
prior to the commencement of the Bankruptcy Case and/or Insolvency or
Liquidation Proceeding, (B) the LC Secured Parties are granted junior Liens on
any additional collateral pledged to any Notes Secured Party as adequate
protection or otherwise in connection with such DIP Financing or use of cash
collateral, (C) if any amount of such DIP Financing or cash collateral is
applied to repay any of the Notes Obligations, such amount is applied pursuant
to Section 2.01(a) of this Agreement, and (D) if any Notes Secured Parties are
granted adequate protection, including in the form of periodic payments, in
connection with such DIP Financing or use of cash collateral, the proceeds of
such adequate protection are applied pursuant to Section 2.01(a) of this
Agreement; provided that the LC Secured Parties shall have a right to object to
the grant of a Lien (i) to secure the DIP Financing over any Collateral that
shall not constitute Notes Priority Collateral and (ii) in respect of any
additional Collateral that would not constitute Notes Priority Collateral
hereunder were it pledged for the benefit of the Notes Secured Parties pursuant
to the Notes Security Documents to any Notes Secured Party as adequate
protection, for use of cash collateral, or otherwise, as set forth in clause (B)
above; and
2.          if the LC Collateral Agent desires to permit a DIP Financing secured
by a Lien on LC Priority Collateral, to be provided by DIP Lenders under Section
364 of the Bankruptcy Code (or any similar provision of any other Debtor Relief
Laws)  or the use of cash collateral under Section 363 of the Bankruptcy Code
(or any similar provision of any other Debtor Relief Laws), then the Notes
Collateral Agent  and the Notes Secured Parties hereby agree not to object to
any such financing or to the DIP Financing Liens on the LC Priority Collateral
securing the same or to any use of cash collateral that constitutes LC Priority
Collateral, unless the LC Collateral Agent shall then oppose or object to such
DIP Financing or such DIP Financing Liens or use of cash collateral that
constitutes LC Priority Collateral (and (i) to the extent that such DIP
Financing Liens are senior to the Liens on any such LC Priority Collateral for
the benefit of the LC Secured Parties, each Notes Secured Party will subordinate
its Liens with respect to such LC Priority Collateral on the same terms as the
Liens of the LC Secured Parties (other than any Liens of any Notes Secured Party
constituting DIP Financing Liens) are subordinated thereto and to any “carve
out” for the payment of professional fees, clerk fees, and United States trustee
fees (or any other administration charge, directors’ and officers’ charge or
similar court-ordered priority charge under applicable Debtor Relief Laws), and
(ii) to the extent that such DIP Financing Liens rank pari passu with the Liens
on any such LC Priority Collateral granted to secure the LC Obligations of the
LC Secured Parties, each Notes Secured Party will confirm the priorities with
respect to such LC Priority Collateral as set forth herein), in each case so
long as (A) the Notes Secured Parties retain the benefit of their Liens on all
such LC Priority Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding (other than any Liens
constituting DIP Financing Liens) as existed prior to the commencement of the
Bankruptcy Case and/or Insolvency or Liquidation Proceeding, (B) the Notes
Secured Parties are granted Liens on any additional collateral pledged to any LC
Secured Party as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, (C) if any amount of such DIP Financing or
cash collateral is applied to repay any of the LC Obligations, such amount is
applied pursuant to Section 2.01(a) of this Agreement and (D) if any LC Secured
Parties are granted adequate protection, including in the form of periodic
payments, in connection with such DIP Financing or use of cash collateral, the
proceeds of such adequate protection is applied pursuant to Section 2.01(a) of
this Agreement; provided that the Notes Secured Parties shall have a right to
object to the grant of a Lien (i) to secure the DIP Financing over any
Collateral that shall not constitute LC Priority Collateral and (ii) in respect
of any additional Collateral that would not constitute LC Priority Collateral
hereunder were it pledged for the benefit of the LC Secured Parties pursuant to
the LC Security Documents to any LC Facility Secured Party as adequate
protection, for use of cash collateral, or otherwise, as set forth in clause (B)
above).
3.          No Junior Secured Obligations Secured Party will directly or
indirectly propose or support any DIP Financing secured by a Lien senior or
prior to the Liens of the Senior Secured Obligations Secured Parties on the
Senior Secured Obligations Collateral unless such DIP Financing provides for the
Discharge of the Senior Secured Obligations.
iii.          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party agrees that it will  not object to and will not
otherwise contest: (i) any motion for relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding (including by way of
moratorium) or from any injunction against foreclosure or enforcement in respect
of the Senior Secured Obligations made by the Applicable Senior Collateral Agent
or any Senior Secured Obligations Secured Party; (ii) any lawful exercise by any
holder of Senior Claims of the right to credit bid Senior Claims in any sale of
Collateral that is Senior Secured Obligations Collateral with respect to such
Senior Claims; (iii) any other request for judicial relief made in any court by
the Applicable Senior Collateral Agent or any Senior Secured Obligations Secured
Party relating to the lawful enforcement of any Lien on the Senior Secured
Obligations Collateral; (iv) and will consent to any sale or other disposition
(or related order) of any Senior Secured Obligations Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code (or any equivalent action under any other Debtor Relief Law) if
the Senior Secured Obligations Secured Parties shall have consented to such sale
or disposition (or related order) of such Senior Secured Obligations Collateral
if such sale or other disposition is not free and clear of the Liens securing
the Junior Secured Obligations or (v) any sale or other disposition (or related
order) of any Senior Secured Obligations Collateral (or any portion thereof)
under Section 363 of the Bankruptcy Code or any other equivalent provision of
the Bankruptcy Code (or any other provision under any other Debtor Relief Law)
if the Senior Secured Obligations Secured Parties shall have consented, and the
related court order provides that, to the extent the sale is to be free and
clear of Liens, the Liens securing the Senior Secured Obligations and the Junior
Secured Obligations will attach to the proceeds of the sale on the same basis of
priority as the Liens securing such Obligations on the assets being sold, in
accordance with this Agreement.
iv.          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party agrees that it will not seek relief from the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding (including by
way of moratorium) with respect to Senior Secured Obligations Collateral without
the prior consent of the Applicable Senior Collateral Agent, unless, and solely
to the extent that, the Applicable Senior Collateral Agent or Senior Secured
Obligations Secured Party shall obtain relief from the automatic stay (or any
other stay in any Insolvency or Liquidation Proceeding) with respect to such
collateral to commence a lien enforcement action.
v.          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party hereby agrees that it will not, other than as set
forth in Section 2.06(b), object to and will not otherwise contest (or support
any other Person contesting): (i) any request by the Applicable Senior
Collateral Agent or any Senior Secured Obligations Secured Party for adequate
protection; provided that (1) any Notes Secured Party, solely in its capacity as
a Senior Secured Obligations Secured Party, may object to adequate protection in
the form of cash payments to the extent such payment is sought to be paid from
Notes Priority Collateral, any DIP Financing under Section 2.06(b)(i) or the
proceeds thereof and (2) any LC Secured Party, solely in its capacity as a
Senior Secured Obligations Secured Party, may object to adequate protection in
the form of cash payments to the extent such payment is sought to be paid from
LC Priority Collateral, any DIP Financing under Section 2.06(b)(ii)  or the
proceeds thereof or (ii) any objection by the Applicable Senior Collateral Agent
or any Senior Secured Obligations Secured Party to any motion, relief, action or
proceeding based on the Applicable Senior Collateral Agent or any Senior Secured
Obligations Secured Party claiming a lack of adequate protection. 
Notwithstanding the foregoing, in any Insolvency or Liquidation Proceeding, (x)
if the Senior Secured Obligations Secured Parties (or any subset thereof) are
granted adequate protection in the form of a replacement lien or additional
collateral in connection with any DIP Financing or use of cash collateral under
Section 363 or Section 364 of the Bankruptcy Code or any similar law, then the
Applicable Junior Collateral Agent may seek or request adequate protection in
the form of a replacement Lien on such additional collateral, so long as, with
respect to the Senior Secured Obligations Collateral, such Lien is subordinated
to the Liens securing the Senior Secured Obligations and such DIP Financing (and
all obligations relating thereto), on the same basis as the other Liens securing
Junior Secured Obligations on the Senior Secured Obligations Collateral are
subordinated to the Liens on Senior Secured Obligations Collateral securing the
Senior Secured Obligations under this Agreement; (y) in the event the Applicable
Junior Collateral Agent seeks or requests adequate protection and such adequate
protection is granted in the form of a replacement lien or additional
collateral, then the Applicable Junior Collateral Agent and the Junior Secured
Obligations Secured Parties hereby agree that the Senior Secured Obligations
Secured Parties shall also be granted a Lien on such additional collateral as
security for the Senior Secured Obligations and any such DIP Financing and that
any Lien on such additional collateral that constitutes Senior Secured
Obligations Collateral securing the Junior Secured Obligations shall be
subordinated to the Liens on such collateral securing the Senior Secured
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens on Senior Secured Obligations Collateral granted to the
holders of Senior Secured Obligations as adequate protection on the same basis
as the Liens securing Junior Secured Obligations are so subordinated to the
Liens securing the Senior Secured Obligations under this Agreement; (z) any
adequate protection granted in favor of any Senior Secured Obligations Secured
Party in the form of a superpriority or other administrative expense claim and
any claim in favor of any Senior Secured Obligations Secured Party arising under
Section 507(b) of the Bankruptcy Code (or similar Debtor Relief Laws) 
(collectively, “Senior 507(b) Claims”) shall be senior to and have priority of
payment over any superpriority or other administrative expense claim and any
claim arising under Section 507(b) of the Bankruptcy Code (or similar Debtor
Relief Laws) in favor of any Junior Secured Obligations Secured Party
(collectively, “Junior 507(b) Claims”). The holders of the Junior 507(b) Claims
agree that, in connection with any Plan of Reorganization in any Insolvency or
Liquidation Proceeding, such Junior 507(b) Claims may be paid in any combination
of cash, securities, or other property having a present value equal to the
amount of such Junior 507(b) Claims as of the effective date of such plan. For
the avoidance of doubt, as between the Notes Secured Parties and LC Secured
Parties, all Senior 507(b) Claims shall be pari passu with the Senior 507(b)
Claims held by the other Class, and all Junior 507(b) Claims shall be pari passu
with the Junior 507(b) Claims held by the other Class.
vi.          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party hereby agrees that (i) it will not oppose or seek to
challenge any claim by the Applicable Senior Collateral Agent or any Senior
Secured Obligations Secured Party for allowance of Senior Secured Obligations
consisting of post-petition interest, costs, fees, charges, or expenses and (ii)
until the Discharge of Senior Secured Obligations has occurred, the Applicable
Junior Collateral Agent, on behalf of itself and the Junior Secured Obligations
Secured Parties, will not assert or enforce any claim under Section 506(c) of
the Bankruptcy Code (or any similar provision of any other Debtor Relief Laws)
senior to or on a parity with the Liens on Senior Secured Obligations Collateral
securing the Senior Secured Obligations for costs or expenses of preserving or
disposing of any Collateral; provided that, for the avoidance of doubt, any
amounts received by the Applicable Senior Collateral Agent pursuant to such a
claim shall in all cases be subject to Section 2.1(a).
vii.          The LC Collateral Agent, on behalf of the LC Secured Parties, and
the Notes Collateral Agent, on behalf of the Notes Secured Parties, acknowledge
and intend that the grants of Liens pursuant to the LC Security Documents, on
the one hand, and the Notes Security Documents, on the other hand, constitute
separate and distinct grants of Liens, and because of, among other things, their
differing rights in the Collateral, the LC Obligations are fundamentally
different from the Notes Obligations and must be separately classified in any
Plan of Reorganization proposed or confirmed (or approved) in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the Notes Secured Parties and the LC Secured Parties in respect of any
Collateral constitute claims in the same class (rather than separate classes of
senior and junior secured claims), then the Notes Secured Parties and the LC
Secured Parties hereby acknowledge and agree that all distributions shall be
made as if there were separate classes of Notes Obligations and LC Obligations
against the Grantors (with the effect being that, to the extent that the
aggregate value of the Notes Priority Collateral or the LC Priority Collateral
is sufficient (for this purpose ignoring all claims held by the other Secured
Parties for whom such Collateral is Junior Secured Obligations Collateral), the
Notes Secured Parties or the LC Secured Parties, respectively, shall be entitled
to receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, costs, fees, charges, or expenses that are available
from the Senior Secured Obligations Collateral for each of the Notes Secured
Parties and the LC Secured Parties, respectively, before any distribution is
made in respect of the Junior Claims with respect to such Collateral, with the
holder of such Junior Claims hereby acknowledging and agreeing to turn over to
the Junior Secured Obligations Secured Parties amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries). Additionally, to further effectuate the intent of the parties as
provided in this subsection, if it is held that the claims of any of the LC
Secured Parties, on the one hand, and the Notes Secured Parties, on the other
hand, constitute claims in the same class (rather than separate classes of
secured claims), then the Notes Secured Parties hereby acknowledge and agree to
vote to reject such plan of reorganization or similar dispositive restructuring
plan unless  LC Secured Parties greater than half in number and holding greater
than two-thirds in amount of the LC Obligations agree to accept such plan or
such plan provides for the Discharge of LC Obligations. The Notes Collateral
Agent (on behalf of all the Notes Secured Parties) agrees it shall not object to
or contest (or support any other party in objection or contesting) a plan of
reorganization or other dispositive restructuring plan on the grounds that the
LC Obligations and Notes Obligations are classified separately.  The Notes
Collateral Agent (on behalf of all the Notes Secured Parties) agrees that in any
Insolvency or Liquidation Proceeding, neither it nor any other Notes Secured
Party shall support or vote to accept any plan of reorganization of the Borrower
or any other Grantor unless the plan of reorganization is accepted by the LC
Secured Parties in accordance with Section 1126(e) of the Bankruptcy Code or
otherwise provides for the Discharge of LC Obligations on the effective date of
such plan of reorganization.  Except as provided herein, the Notes Secured
Parties shall remain entitled to vote their claims in any such Insolvency or
Liquidation Proceeding.
viii.          If, in any Insolvency or Liquidation Proceeding, debt obligations
of the reorganized debtor secured by Liens upon any property of the reorganized
debtor are distributed pursuant to a Plan of Reorganization (or any form of
Court-sanctioned restructuring permitted under any applicable law), both on
account of the Notes Obligations and on account of the LC Obligations, then, to
the extent the debt obligations distributed on account of the Notes Obligations
and on account of the LC Obligations are secured by Liens upon the Collateral,
the provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the debt
obligations so distributed, to the Liens securing such debt obligations and the
distribution of proceeds thereof.
Notwithstanding anything to the contrary contained herein, if in any Insolvency
or Liquidation Proceeding a determination is made that any Lien encumbering any
Collateral is not enforceable for any reason, then each of the LC Collateral
Agent and the Notes Collateral Agent for themselves and on behalf of their
respective Secured Parties agrees that, any distribution or recovery they may
receive in respect of any Collateral (including assets that would constitute
Collateral but for such determination) shall be segregated and held in trust and
forthwith paid over to the LC Collateral Agent or the Notes Collateral Agent, as
the case may be, in the same form as received without recourse, representation
or warranty (other than a representation of such Collateral Agent that it has
not otherwise sold, assigned, transferred or pledged any right, title or
interest in and to such distribution or recovery) but with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct in
order to comply with the priority provisions set forth in Section 2.01
ix.          Notwithstanding the provisions of Sections 2.02(a) and 2.02(b),
2.04(a) and 2.06(b), (c) (e) and (f) or otherwise, both before and during an
Insolvency or Liquidation Proceeding, any of the Junior Secured Obligations
Secured Parties may take any actions and exercise any and all rights that would
be available to a holder of unsecured claims, including, without limitation, the
commencement of an Insolvency or Liquidation Proceeding against any Grantor in
accordance with applicable law (including the Debtor Relief Laws of any
applicable jurisdiction); provided that, the Junior Secured Obligations Secured
Parties may not take any of the actions that is inconsistent with the terms of
this Agreement, including without limitation, such actions prohibited by
Sections 2.02(a) and 2.02(b), Section 2.04(a) or Section 2.06(b), (c), (e) and
(f); provided further, that in the event that any of the Junior Secured
Obligations Secured Parties becomes a judgment lien creditor in respect of any
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Junior Secured Obligations, such judgment lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the Senior Secured Obligations) as the other Liens securing the Junior
Secured Obligations are subject to this Agreement.
g. Reinstatement.  In the event that any of the Senior Secured Obligations shall
be paid in full and such payment or any part thereof shall subsequently, for
whatever reason (including an order or judgment for disgorgement of a preference
under any Debtor Relief Law, or the settlement of any claim in respect thereof),
be required to be returned or repaid, the terms and conditions of this Article
II shall be fully applicable thereto until all such Senior Secured Obligations
shall again have been irrevocably paid in full in cash.
h. [Reserved].
i. Insurance.  Unless and until the Notes Obligations have been Discharged, as
between the Notes Collateral Agent, on the one hand, and the LC Collateral
Agent, on the other hand, only the Notes Collateral Agent will have the right
(subject to the rights of the Grantors under the Notes Documents and the LC
Documents) to adjust or settle any insurance policy or claim covering or
constituting Notes Priority Collateral in the event of any loss thereunder and
to approve any award granted in any condemnation or similar proceeding affecting
the Notes Priority Collateral.  Unless and until the LC Obligations have been
Discharged, as between the Notes Collateral Agent, on the one hand, and the LC
Collateral Agent, on the other hand, only the LC Collateral Agent will have the
right (subject to the rights of the Grantors under the Notes Documents and the
LC Documents) to adjust or settle any insurance policy covering or constituting
LC Priority Collateral in the event of any loss thereunder and to approve any
award granted in any condemnation or similar proceeding solely affecting the LC
Priority Collateral.  To the extent that an insured loss covers or constitutes
Notes Priority Collateral and LC Priority Collateral, then the Notes Collateral
Agent and the LC Collateral Agent will work jointly and in good faith to
collect, adjust or settle (subject to the rights of the Grantors under the Notes
Documents and the LC Obligations Documents) under the relevant insurance policy.
j. Refinancings.  Each of the Notes Obligations and the LC Obligations and the
agreements governing them may be Refinanced, in each case without notice to, or
the consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Notes Document or any LC Obligations Document,
as in effect on the date hereof or as may be amended in accordance with the
terms hereof) of, any Notes Secured Party or any LC Secured Party, all without
affecting the priorities provided for herein or the other provisions hereof;
provided, however, that the holders of any such Refinancing indebtedness (or an
authorized agent or trustee on their behalf) bind themselves in writing (to the
extent they are not already so bound) to the terms of this Agreement pursuant to
a joinder in the form of Exhibit A hereto, and such other Refinancing documents
or agreements (including amendments or supplements to this Agreement) as each
Applicable Senior Collateral Agent, shall reasonably request and in form and
substance reasonably acceptable to such Applicable Senior Collateral Agent.  In
connection with any Refinancing contemplated by this Section 2.10, this
Agreement may be amended at the request and sole expense of the Parent, and
without the consent (except to the extent a consent is otherwise required to
permit such Refinancing transaction under any Notes Document or any LC
Obligations Document, and other than the consent of each Applicable Senior
Collateral Agent, whose consent shall still be required to the extent set forth
in the proviso of the immediately preceding sentence) of any Representative, (a)
to add parties (or any authorized agent or trustee therefor) providing any such
Refinancing, (b) to confirm that such Refinancing indebtedness in respect of any
LC Obligations shall have the same rights and priorities in respect of any LC
Priority Collateral as the indebtedness being Refinanced and (c) to confirm that
such Refinancing indebtedness in respect of any Notes Obligations shall have the
same rights and priorities in respect of any Notes Priority Collateral as the
indebtedness being Refinanced, all on the terms provided for herein immediately
prior to such Refinancing.  Any such additional party and each Applicable Senior
Collateral Agent shall be entitled to rely on the determination of officers of
the Parent that such modifications do not violate the Notes Documents or the LC
Documents if such determination is set forth in an officers’ certificate
delivered to such party and each Applicable Senior Collateral Agent; provided,
however, that such determination will not affect whether or not the Parent and
the Grantors have complied with their undertakings in any such document or this
Agreement.  In connection with the delivery of a joinder as set forth above, the
Parent shall deliver an officer’s certificate to each Collateral Agent
certifying that the Refinancing, including the incurrence of indebtedness and
the incurrence of liens in respect thereof, qualifies as a Refinancing as
defined herein.
k. Amendments to Security Documents.
i.          Subject to paragraph (c) below, each of the LC Collateral Agent and
other LC Secured Parties agrees that, without the prior written consent of the
Notes Collateral Agent, no LC Security Document to which such LC Collateral
Agent or LC Secured Party is party may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification or the terms of any new LC Security Document would be prohibited by
or inconsistent with any of the terms of this Agreement.
ii.          Subject to paragraph (c) below, each of the Notes Collateral Agent
and other Notes Secured Parties agrees that, without the prior written consent
of the LC Collateral Agent and each LC Collateral Agent, no Notes Security
Document to which the Notes Collateral Agent or Notes Secured Parties are party
may be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification or the terms of any new Notes
Security Document would be prohibited by or inconsistent with any of the terms
of this Agreement.
iii.          In the event that any Senior Collateral Agent or Senior Secured
Obligations Secured Parties enter into any amendment, waiver or consent in
respect of or replace any of the Senior Secured Obligations Collateral Documents
for the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, such Senior Secured Obligations Collateral
Document or changing in any manner the rights of such Senior Collateral Agent,
such Senior Secured Obligations Secured Parties, the Grantors thereunder
(including the release of any Liens in the applicable Senior Secured Obligations
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Comparable Junior Priority Collateral Document
without the consent of any Junior Collateral Agent or any Junior Secured
Obligations Secured Party and without any action by any Junior Collateral Agent,
any Junior Secured Obligations Secured Party, the Parent or any other Grantor;
provided, however, that (A) such amendment, waiver or consent does not
materially adversely affect the rights of the applicable Junior Secured
Obligations Secured Parties or the interests of the applicable Junior Secured
Obligations Secured Parties in the applicable Junior Secured Obligations
Collateral and not the Senior Collateral Agent or the Senior Secured Obligations
Secured Parties, as the case may be, that have a security interest in the
affected collateral in a like or similar manner, and (B) written notice of such
amendment, waiver or consent shall have been given by the Parent to the
Applicable Junior Collateral Agent.
iv.          Notwithstanding anything to the contrary contained herein, the LC
Collateral Agent and other LC Secured Parties and the Notes Collateral Agent and
other Notes Secured Parties hereby agree that they will not amend or otherwise
modify the provisions of the LC Documents or the Notes Documents related to the
Refinancing or payment of any Obligations (including ordinary course payments)
in a manner that makes them more restrictive to Grantors or otherwise prohibits
or restricts a Refinancing or payment permitted under the LC Documents or Notes
Documents as in effect on the date hereof.
l. Possessory Collateral Agent as Gratuitous Bailee for Perfection.
i.          Each Possessory Collateral Agent agrees to hold the Possessory
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee for, or, as applicable, on trust
for, the benefit of each Secured Party and any assignee solely for the purpose
of perfecting the security interest granted in such Possessory Collateral
pursuant to the Notes Security Documents or the LC Security Documents, subject
to the terms and conditions of this Section 2.12.  To the extent any Possessory
Collateral is possessed by or is under the control of a Collateral Agent (either
directly or through its agents or bailees) other than the Applicable Possessory
Collateral Agent, such Collateral Agent shall deliver such Possessory Collateral
to (or shall cause such Possessory Collateral to be delivered to) the Applicable
Possessory Collateral Agent and shall take all actions reasonably requested in
writing by the Applicable Possessory Collateral Agent to cause the Applicable
Possessory Collateral Agent to have possession or control of same.  Pending such
delivery to the Applicable Possessory Collateral Agent, each other Collateral
Agent agrees to hold any Possessory Collateral as gratuitous bailee, or, as
applicable, on trust for, for the benefit of each other Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable Notes Security
Documents or LC Security Documents, in each case subject to the terms and
conditions of this Section 2.12.
ii.          The duties or responsibilities of each Possessory Collateral Agent
and each other Collateral Agent under this Section 2.12 shall be limited solely
to holding the Possessory Collateral as gratuitous bailee, or, as applicable, on
trust for, for the benefit of each Secured Party for purposes of perfecting the
security interest held by the Secured Parties therein.
iii.          Upon the Discharge of all LC Obligations, the LC Collateral Agent
shall deliver to the Notes Collateral Agent (at the sole expense of the
Grantors), to the extent that it is legally permitted to do so, the remaining
Possessory Collateral (if any) held by it, together with any necessary
endorsements (or otherwise allow the Notes Collateral Agent to obtain control of
such Possessory Collateral) or as a court of competent jurisdiction may
otherwise direct. The Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify the Possessory
Collateral Agent for loss or damage suffered by the Possessory Collateral Agent
as a result of such transfer except for loss or damage suffered by the
Possessory Collateral Agent as a result of its own willful misconduct or gross
negligence.  No LC Collateral Agent shall be obligated to follow instructions
from the Notes Collateral Agent in contravention of this Agreement.
iv.          Upon the Discharge of all Notes Obligations, the Notes Collateral
Agent shall deliver to the LC Collateral Agent (at the sole expense of the
Grantors), to the extent that it is legally permitted to do so, the remaining
Possessory Collateral (if any) held by it, together with any necessary
endorsements (or otherwise allow the LC Collateral Agent to obtain control of
such Possessory Collateral) or as a court of competent jurisdiction may
otherwise direct. The Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify the Possessory
Collateral Agent for loss or damage suffered by the Possessory Collateral Agent
as a result of such transfer except for loss or damage suffered by the
Possessory Collateral Agent as a result of its own willful misconduct or gross
negligence.  The Notes Collateral Agent shall not be obligated to follow
instructions from any LC Collateral Agent in contravention of this Agreement.
m. Control Agreements. The LC Collateral Agent hereby agrees to act as
collateral agent of the Notes Secured Parties under each control agreement
solely for the purpose of perfecting the Lien of the Notes Secured Parties in
the deposit accounts and securities accounts subject to such control agreements
by control. The Notes Collateral Agent, on behalf of the Notes  Secured Parties,
hereby appoints the LC Collateral Agent to act as its collateral agent under
each such control agreement, as applicable. The duties or responsibilities of
the LC Collateral Agent under this Section 2.13 shall be limited solely to
acting as agent for the benefit of each Notes Secured Party for purposes of
perfecting the security interest held by the Secured Parties in the deposit
accounts and securities accounts subject to such control agreements by control,
in each case prior to the Discharge of all LC Obligations
n. Rights under Permits and Licenses. The LC Collateral Agent agrees that if the
Notes Collateral Agent shall require rights available under any permit or
license controlled by the LC Collateral Agent (as certified to the LC Collateral
Agent by the Notes Collateral Agent, upon which the LC Collateral Agent may
rely) in order to realize on any Notes Priority Collateral, the LC Collateral
Agent shall (subject to the terms of the LC Documents, including the LC
Collateral Agent’s rights to indemnification thereunder) take all such actions
as shall be available to it (at the sole expense of the Grantors), consistent
with applicable law and reasonably requested by the Notes Collateral Agent in
writing, to make such rights available to the Notes Collateral Agent, subject to
the Liens held by the LC Collateral Agent for the benefit of the LC Secured
Parties.  The Notes Collateral Agent agrees that if the LC Collateral Agent
shall require rights available under any permit or license controlled by the
Notes Collateral Agent (as certified to the Notes Collateral Agent by the LC
Collateral Agent, upon which the Notes Collateral Agent may rely) in order to
realize on any LC Priority Collateral, the Notes Collateral Agent shall (subject
to the terms of the Notes Documents, including such Notes Collateral Agent’s
rights to indemnification thereunder) take all such actions as shall be
available to it (at the sole expense of the Grantors), consistent with
applicable law and reasonably requested by the LC Collateral Agent in writing,
to make such rights available to the LC Collateral Agent, subject to the Liens
held by the Notes Collateral Agent for the benefit of the Notes Secured Parties.
(f)


Existence and Amounts of Liens and Obligations
Whenever a Representative shall be required, in connection with the exercise of
its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Senior Secured Obligations (or the existence of any
commitment to extend credit that would constitute Senior Secured Obligations) or
Junior Secured Obligations, or the Collateral subject to any such Lien, it may,
acting reasonably, request that such information be furnished to it in writing
by the other Representatives and shall be entitled to make such determination on
the basis of the information so furnished; provided, however, that, if a
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Representative shall be entitled to make any such
determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of the Parent.
Each Representative may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to the Parent or any of its
subsidiaries, any Secured Party or any other Person as a result of such
determination.
(g)


Consent of Grantors
Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the Notes Security Documents, the LC Security Documents or
the Foreign Collateral Documents will in no way be diminished or otherwise
affected by such provisions or arrangements.
Notwithstanding any other provision of this Agreement to the contrary, the
obligations and liabilities of any Grantor incorporated in Norway shall be
limited by such mandatory provisions of sections 8-7 and/or 8-10 of the
Norwegian Limited Liability Companies Act of 13 June 1997 regarding restrictions
on a Norwegian limited liability company’s ability to grant guarantees, loans,
security or other financial assistance.
(h)


Representations and Warranties
a. Representations and Warranties of Each Party.  Each party hereto represents
and warrants to the other parties hereto as follows:
i.          Such party is duly organized or incorporated (as the case may be),
validly existing and, if applicable, in good standing (or the equivalent status
under the laws of any foreign jurisdiction) under the laws of the jurisdiction
of its organization or incorporation (as the case may be) and has all requisite
power and authority to enter into and perform its obligations under this
Agreement.
ii.          This Agreement has been duly executed and delivered by such party.
iii.          The execution, delivery and performance by such party of this
Agreement (i) do not require any consent or approval of, registration or filing
with or any other action by any governmental authority, (ii) will not violate
any applicable law or regulation governing the powers of such party or any order
of any governmental authority having jurisdiction over it and (iii) will not
violate the charter, by-laws or other organizational documents of such party.
b. Representations and Warranties of Each Representative.  Each Collateral Agent
and Representative represents and warrants to the other parties hereto that it
is authorized under the Notes Indenture or the LC Obligations Credit Agreement,
as applicable, to enter into this Agreement.
(i)


Collateral Agency for Foreign Collateral
a. Appointment of Foreign Collateral Agent.  It is acknowledged that, in certain
jurisdictions outside of the United State of America, applicable law prevents
both the Notes Collateral Agent and the LC Collateral Agent from obtaining liens
on the Collateral. In such circumstances, solely for Foreign Collateral, the
parties hereto agree that with effect as of the resignation of the Preceding
Foreign Collateral Agent (i) the LC Collateral Agent, who may appoint any
sub-agent in its sole discretion and upon written notice to the Notes Collateral
Agent to act in such capacity, is hereby appointed as Foreign Collateral Agent
and sub-agent for the Collateral Agents in respect of any LC Priority
Collateral, (ii) the Notes Collateral Agent, or any sub-agent that it may in its
sole discretion and upon written notice to the LC Collateral Agent designate to
act in such capacity, is hereby appointed as Foreign Collateral Agent and
sub-agent for the Collateral Agents in respect of any Notes Priority Collateral,
and (iii) notwithstanding anything to the contrary contained herein, Foreign
Collateral Agent is permitted to hold Liens on such Foreign Collateral in trust
for the Secured Parties notwithstanding the inability of any other Collateral
Agent to hold similar Liens. In recognition of the foregoing, each other
Collateral Agent hereby irrevocably appoints the LC Collateral Agent or the
Notes Collateral Agent, as applicable, to act as the “collateral agent” under
any Foreign Collateral Documents, pursuant to Section 6.01(i) and (ii), and each
other Collateral Agent hereby irrevocably appoints and authorizes the LC
Collateral Agent or the Notes Collateral Agent, as applicable, to act as the
agent of such Secured Party for purposes of acquiring, holding and enforcing any
and all Liens on Foreign Collateral, pursuant to Section 6.01(i) and (ii),
granted by any of the Grantors to secure any of the Notes Obligations or LC
Obligations, together with such powers and discretion as are reasonably
incidental thereto (including, without limitation, to enter into additional
Foreign Collateral Documents or supplements to existing Foreign Collateral
Documents on behalf of the Secured Parties).  In this connection, the Foreign
Collateral Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Foreign Collateral Agent pursuant to this
Article VI for purposes of holding or enforcing any Lien on the Foreign
Collateral (or any portion thereof) granted under the Foreign Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Foreign Collateral Agent, shall be entitled to the benefits of all
provisions of this Agreement, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under this agreement and the
Foreign Collateral Documents as if set forth in full herein with respect
thereto. It is understood and agreed that the use of the term “agent” herein or
in any other Foreign Collateral Documents (or any other similar term) with
reference to the Foreign Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
b. Rights as a Secured Party.  The Person serving as the Foreign Collateral
Agent hereunder shall have the same rights and powers in its capacity as a
Secured Party as any other Secured Party and may exercise the same as though it
were not the Foreign Collateral Agent and the term “Secured Party” or “Secured
Parties” (or, as applicable, Notes Secured Party or LC Secured Party) shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Foreign Collateral Agent hereunder in its
individual capacity.  Such Person and its affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any
Grantor or any Grantor’s Subsidiary or other affiliate thereof as if such Person
were not the Foreign Collateral Agent hereunder and without any duty to account
therefor to the Secured Parties.
c. Exculpatory Provisions.
i.          The Foreign Collateral Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Foreign
Collateral Documents to which Foreign Collateral Agent is a party, and its
duties hereunder and thereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Foreign Collateral Agent:
1.          shall not be subject to any fiduciary or other implied duties,
regardless of whether a default or Event of Default under the Notes Documents or
LC Documents has occurred and is continuing;
2.          shall not have any duty to take any discretionary action or exercise
any discretionary powers (though it hereby is authorized to take such actions in
its Permitted Discretion), except discretionary rights and powers expressly
contemplated hereby or by the Foreign Collateral Documents that the Foreign
Collateral Agent is required to exercise as directed in writing by the
Controlling Parties; provided that the Foreign Collateral Agent shall not be
required to take any action that, in its good faith, based upon the advice of
counsel or upon the written opinion of its counsel, may expose the Foreign
Collateral Agent to liability, or for which it is not indemnified to its
satisfaction or that is contrary to any Foreign Collateral Document or
applicable law, including, for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property in violation of any Debtor
Relief Law; and
3.          shall not, except as expressly set forth herein and in the Foreign
Collateral Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Grantors or any of their
Subsidiaries or affiliates that is communicated to or obtained by the Person
serving as the Foreign Collateral Agent or any of its affiliates in any
capacity.
ii.          The Foreign Collateral Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the
Controlling Parties or (ii) in the absence of its own willful misconduct or
gross negligence as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Foreign Collateral Agent shall be deemed not to
have knowledge of any default or Event of Default under the Notes Documents or
LC Documents unless and until written notice describing such default or Event of
Default is given to the Foreign Collateral Agent by the Grantors, LC Collateral
Agent, or Notes Collateral Agent.
iii.          The Foreign Collateral Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Foreign
Collateral Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any default or Event of Default or (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Foreign Collateral Document or any other agreement, instrument or document.
d. Reliance by the Foreign Collateral Agent.  The Foreign Collateral Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person.  The
Foreign Collateral Agent also may rely upon any statement made to it orally or
by telephone and reasonably believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  The Foreign
Collateral Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the written advice of any such counsel,
accountants or experts.
e. Delegation of Duties.
i.          The Foreign Collateral Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any Foreign Collateral
Document by or through any one or more sub-agents appointed by the Foreign
Collateral Agent.  The Foreign Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article VI shall apply to any such sub-agent and to the Related Parties of the
Foreign Collateral Agent and any such sub-agent, and shall apply to their
respective activities in connection with the Foreign Collateral.  The Foreign
Collateral Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Foreign Collateral
Agent acted with willful misconduct or gross negligence in the selection of such
sub agents.
ii.          Should any instrument in writing from any Grantor be required by
any sub-agent appointed by the Foreign Collateral Agent to more fully or
certainly vest in and confirm to such sub-agent such rights, powers, privileges
and duties, such Grantor shall execute, acknowledge and deliver any and all such
instruments promptly upon request by the Foreign Collateral Agent.  If any such
sub-agent, or successor thereto, shall resign or be removed, all rights, powers,
privileges and duties of such sub-agent, to the extent permitted by law, shall
automatically vest in and be exercised by the Foreign Collateral Agent until the
appointment of a new sub-agent. All references in this Agreement or in any other
Foreign Collateral Document to any Lien or Foreign Collateral Document granted
or delivered in favour of the Foreign Collateral Agent shall include any Lien or
Foreign Collateral Document granted to any sub-agent of the Foreign Collateral
Agent
f. Resignation of Foreign Collateral Agent.
i.          The Foreign Collateral Agent may at any time give notice of its
resignation to the Representatives and the Grantors.  Upon receipt of any such
notice of resignation, the Secured Parties, acting through their Collateral
Agents, shall have the right (provided no Event of Default has occurred and is
continuing under any LC Document or Notes Document at the time of such
resignation) to appoint a successor, which shall be as jointly designated by
Notes Collateral Agent and LC Collateral Agent. If no such successor shall have
been so appointed in accordance with the preceding sentence and shall have
accepted such appointment within 30 days after the retiring Foreign Collateral
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Representatives) (the “Resignation Effective Date”), then the retiring
Foreign Collateral Agent may (but shall not be obligated to), on behalf of the
Secured Parties, appoint a successor Foreign Collateral Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
ii.          With effect from the Resignation Effective Date, (1) the retiring
Foreign Collateral Agent shall be discharged from its duties and obligations
hereunder and under the other Foreign Collateral Documents (except that in the
case of any collateral security held by the Foreign Collateral Agent on behalf
of the Secured Parties under any of the Foreign Collateral Documents, the
retiring Foreign Collateral Agent shall continue to hold such collateral
security until such time as a successor Foreign Collateral Agent is appointed
but in any event, no more than sixty (60) days following the Resignation
Effective Date) and (2) except for any indemnity payments owed to the retiring
Foreign Collateral Agent, all payments, communications and determinations
provided to be made by, to or through the Foreign Collateral Agent shall instead
be made by or to each Representative directly, until such time, if any, the
relevant Collateral Agents appoint a successor Foreign Collateral Agent as
provided for above.  Upon the acceptance of a successor’s appointment as Foreign
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Foreign
Collateral Agent (other than any rights to indemnity payments owed to the
retiring Foreign Collateral Agent), and the retiring Foreign Collateral Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Foreign Collateral Documents.  After the retiring Foreign Collateral
Agent’s resignation or removal hereunder and under the other Foreign Collateral
Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Foreign Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Foreign Collateral Agent was acting as
Foreign Collateral Agent.
g. Non-Reliance on Foreign Collateral Agent and Other Secured Parties.  Each
Collateral Agent acknowledges that it has, independently and without reliance
upon the Foreign Collateral Agent or any of its related parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement, the LC Documents, and the
Notes Documents, as applicable.  Each Collateral Agent also acknowledges that it
will, independently and without reliance upon the Foreign Collateral Agent or
its related parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any Foreign Collateral
Document or any related agreement or any document furnished hereunder or
thereunder.
h. Collateral Matters.
Each of the Collateral Agents irrevocably authorize the Foreign Collateral
Agent, at its option and in its Permitted Discretion;to release any Lien or any
other claim on any Foreign Collateral granted to or held by the Foreign
Collateral Agent, for the benefit of the Secured Parties, under any Foreign
Collateral Document (A) upon the Discharge of the Notes Obligations and the
Discharge of the LC Obligations, as applicable, in which case such Lien shall
only be released with respect to the Obligations so Discharged; (B) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under the
Foreign Collateral Documents, Notes Documents and LC Documents or (C) if
approved, authorized or ratified in writing in accordance with Section 6.08(b).
i.          Upon request by the Foreign Collateral Agent at any time, the
Controlling Parties will confirm in writing the Foreign Collateral Agent’s
authority to release or subordinate its interest in particular types or items of
property or take any other action necessary to administer the Foreign
Collateral.  In each case, as specified in this Section 6.08, the Foreign
Collateral Agent will, at the Grantors’ joint and several expense, execute and
deliver to the applicable Grantor such documents as such Grantor may reasonably
request to evidence the release of such item of Foreign Collateral from the
assignment and security interest granted under the Foreign Collateral Documents
or to subordinate its interest in such item, or to release such Grantor from its
obligations under the Foreign Collateral Documents, in each case in accordance
with the terms hereof and the terms of the Foreign Collateral Documents.
ii.          The Foreign Collateral Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Foreign Collateral, the existence,
priority or perfection of the Foreign Collateral Agent’s Lien thereon, or any
certificate prepared by any Grantor in connection therewith, nor shall the
Foreign Collateral Agent be responsible or liable to the Secured Parties for any
failure to monitor or maintain any portion of the Foreign Collateral.
i. Discretionary Rights.  The Foreign Collateral Agent may:
i.          assume (unless it has received actual notice to the contrary from
the Collateral Agents) that (i) no default or Event of Default  has occurred and
no Grantor is in breach of or default under its obligations under any of the
Foreign Collateral Documents, Notes Documents, or LC Documents, and (ii) any
right, power, authority or discretion vested by any Foreign Collateral
Documents, Notes Documents, or LC Documents in any person has not been
exercised;
ii.          if it receives any instructions or directions to take any action in
relation to the Foreign Collateral, assume that all applicable conditions under
this Agreement, LC Documents and Notes Documents for taking that action have
been satisfied;
iii.          engage and pay for the advice or services of accountants, tax
advisers, surveyors or other professional advisers or experts and a single legal
counsel in each applicable jurisdiction (in addition to the Foreign Collateral
Agent’s general outside counsel);
iv.          without prejudice for the generality of paragraph (c) above, at any
time engage and pay for the services of a single additional counsel in each
applicable jurisdiction to act as independent counsel to the Foreign Collateral
Agent (in addition to the Foreign Collateral Agent’s general outside counsel)
(and so separate from any lawyers instructed by the other Secured Parties) if
the Foreign Collateral Agent in its reasonable opinion deems this to be
desirable and the Collateral Agent shall not be liable for any damages, costs or
losses to any person, any diminution in value or any liability whatsoever
arising as a result of its so relying on the advice or services of any
professional engaged under this Section 6.09; and
v.          refrain from acting in accordance with the instructions of any
Secured Party or Controlling Party (including bringing any legal action or
proceeding arising out of or in connection with the Foreign Collateral
Documents) until it has received any indemnification and/or security that it may
in its reasonable discretion require which may be greater in extent than that
contained for the benefit of any Representative in the Notes Documents or LC
Documents. Notwithstanding any provision of any Notes Documents or LC Documents
to the contrary, the Foreign Collateral Agent is not obliged to expend or risk
its own funds or otherwise incur any financial liability in the performance of
its duties, obligations or responsibilities or the exercise of any right, power,
authority or discretion if it has grounds for believing the repayment of such
funds or adequate indemnity against, or security for, such risk or liability is
not reasonably assured to it.
j. Indemnification of Foreign Collateral Agent.
i.          The Secured Parties (other than the LC Australian Collateral Agent
and the Notes Collateral Agent) shall jointly and severally indemnify the
Foreign Collateral Agent within three Business Days of demand, and keep the
Foreign Collateral Agent indemnified against any demands, damages, expenses,
costs, losses or liabilities made against or incurred by it in acting as Foreign
Collateral Agent on behalf of the Secured Parties under this Agreement, the
Foreign Collateral Documents, the LC Documents, or the Notes Documents (provided
that any indemnification obligations arising solely due to the instructions of a
Controlling Party shall be borne solely by the Class represented by such
Controlling Party), unless the Foreign Collateral Agent (i) has been reimbursed
by a Grantor pursuant to any of the Foreign Collateral Documents or (ii) such
liabilities, losses, demands, damages, expenses or costs are incurred by or made
against the Foreign Collateral Agent as a result of willful misconduct or gross
negligence as determined by a court of competent jurisdiction by a final
nonappealable judgment. The Grantors hereby jointly and severally indemnify the
Secured Parties against any payment made by them under this Section 6.10(a) and
agree that any payments made by or costs attributable to any Notes Secured Party
on account of the Foreign Collateral Agent shall be added to the Notes
Obligations and any payments made by or costs attributable to any LC Secured
Party on account of the Foreign Collateral Agent shall be added to the LC
Obligations.
ii.          The Grantors covenant and agree that they shall defend and be
jointly and severally liable to reimburse and indemnify the Foreign Collateral
Agent (and its Affiliates, officers, directors, employees, attorneys and agents
(“Foreign Collateral Agent Related Persons”)) for any and all reasonable
expenses and other charges actually incurred by the Foreign Collateral Agent on
behalf of the Secured Parties in connection with the execution, delivery,
administration and enforcement of this Agreement and the Foreign Collateral
Documents (or any of them) and from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
actual reasonable expenses or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against the Foreign Collateral
Agent, in any way relating to or arising out of this Agreement, any Foreign
Collateral Document, or any other document delivered in connection herewith or
therewith or the transactions contemplated hereby or thereby, or the enforcement
of any of the terms hereof or thereof, in each case, except to the extent caused
by the Foreign Collateral Agent’s or the Foreign Collateral Agent Related
Person’s willful misconduct or gross negligence as determined by a court of
competent jurisdiction by a final nonappealable judgment.
iii.          The obligations under this Section 6.10 shall survive the
Discharge of the Notes Obligations, the Discharge of the LC Obligations, the
resignation of any Foreign Collateral Agent, and termination of this Agreement
and all of the Foreign Collateral Documents.
(d)          Notwithstanding anything else in this Section 6.10, the Grantors
shall have no obligation to indemnify or reimburse any Person for any Taxes
unless such Taxes would be subject to indemnification or reimbursement under the
LC Credit Agreement or Notes Indenture.
k. Treatment of Proceeds of Foreign Collateral.
i.          All amounts from time to time received or recovered by the Foreign
Collateral Agent pursuant to the terms of any Foreign Collateral Document or in
connection with the realization or enforcement of all or any part of the Foreign
Collateral (the “Foreign Recoveries”) shall be held by the Foreign Collateral
Agent in trust and applied, to the extent permitted by applicable law, in the
following order:
First, in discharging any sums owing to the Foreign Collateral Agent (in its
capacity as such), including (i) amounts owing to Foreign Collateral Agent to
indemnify Foreign Collateral Agent for claims against it or claims that, in the
reasonable discretion of Foreign Collateral Agent, may be asserted against
Foreign Collateral Agent and are subject to the indemnification provisions of
this Agreement and (ii) any deductions and withholdings (on account of taxes or
otherwise) which Foreign Collateral Agent is or may be required by any
applicable law to make from any distribution or payment made by it under this
Agreement and to pay all taxes which may be assessed against it in respect of
any of the Foreign Collateral Documents, or as a consequence of performing its
duties, or by virtue of its capacity as Foreign Collateral Agent (other than in
connection with its remuneration for performing its duties under this
Agreement); provided that any Foreign Collateral or proceeds thereof that is LC
Priority Collateral may only be applied or retained by Foreign Collateral Agent
to secure indemnification obligations or other amounts owing (or potentially
owing) by the LC Secured Parties and Foreign Collateral or proceeds thereof that
is Notes Priority Collateral may only be applied or retained by Foreign
Collateral Agent to secure indemnification obligations or other amounts owing
(or potentially owing) by the Notes Secured Parties;
Second, to the Representatives to be applied in accordance with Section 2.01(a)
hereof.
For the avoidance of doubt, following acceleration of any of the Notes
Obligations or the LC Obligations, Foreign Collateral Agent may, in its
Permitted Discretion, hold any amount of the Foreign Recoveries (subject to the
proviso set forth in subclause “first” above) in a non-interest bearing
account(s) in the name of the Foreign Collateral Agent with such financial
institution as it may select (including itself) and for so long as the Foreign
Collateral Agent shall think appropriate in its Permitted Discretion for later
application as set forth herein in respect of any sum owing to the Foreign
Collateral Agent that the Foreign Collateral Agent reasonably considers might
become due or owing at any time in the future.
l. Currency Conversion. The Foreign Collateral Agent is under no obligation to
make the payments to the Secured Parties above in the same currency as that in
which the obligations and liabilities owing to the Secured Parties are
denominated. To the extent any payment from Foreign Collateral Agent to a
Representative causes a currency conversion, the provisions of the Notes
Documents or the LC Documents (as applicable, based on the Representative
receiving payment) relating to currency conversions shall apply.
m. Swiss Collateral.
i.          In relation to Foreign Collateral which is subject to a security
document governed by Swiss law, the LC Collateral Agent in its capacity as
Foreign Collateral Agent shall:
1.          hold and administer any non-accessory Collateral
(nicht-akzessorische Sicherheit) governed by Swiss law as fiduciary
(treuhänderisch) in its own name but for the benefit of the Secured Parties; and
2.          hold and administer any accessory Collateral (akzessorische
Sicherheit) governed by Swiss law as direct representative (direkter
Stellvertreter) in the name and on behalf of the Secured Parties.
ii.          The LC Collateral Agent in its capacity as Foreign Collateral Agent
shall be empowered to:
1.          exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Foreign Collateral Agent under
the relevant security documents governed by Swiss law together with such powers
and discretions as are reasonably incidental thereto;
2.          take such action on its behalf as may from time to time be
authorized under or in  accordance with the relevant Foreign Collateral
Documents governed by Swiss law; and
3.          accept, enter into and execute, as its direct representative
(direkter Stellvertreter) any pledge or other creation of any accessory security
right granted in favor of any Secured Party under Swiss law in connection with
the Notes Documents and/or the LC Documents and to agree to and execute in its
name and on its behalf as its direct representative (direkter Stellvertreter)
any amendments, confirmations and/or alterations to any security document
governed by Swiss law which creates a pledge or any other accessory security
right (akzessorische Sicherheit) including the release or confirmation of
release of such Collateral, all subject to the provisions of this Agreement.
n. Scottish Collateral.
i.          The Foreign Collateral Agent declares that it holds on trust for the
Secured Parties, on the terms contained in this Article VI: (i) the Foreign
Collateral expressed to be subject to the Liens created in favor of the Foreign
Collateral Agent as trustee for the Secured Parties by or pursuant to each
Foreign Collateral Document which is governed by or subject to the laws of
Scotland, and all proceeds of that Foreign Collateral; (ii) all obligations
expressed to be undertaken by any Grantor to pay amounts in respect of the
Obligations to the Foreign Collateral Agent as trustee for the Secured Parties
and secured by any Foreign Collateral Document which is governed by or subject
to the laws of Scotland together with all representations and warranties
expressed to be given by any Grantor or any other person in favour of the
Foreign Collateral Agent as trustee for the Secured Parties; and (iii) any other
amounts or property, whether rights, entitlements, choses in action or
otherwise, actual or contingent, which the Foreign Collateral Agent is required
by the terms of the Notes Documents or the LC Documents to hold as trustee on
trust for the Secured Parties.
ii.          Without prejudice to the other provisions of this Article VI, each
other Collateral Agent hereby irrevocably authorizes the Foreign Collateral
Agent to perform the duties, obligations and responsibilities and to exercise
the rights, powers, authorities and discretions specifically given to the
Foreign Collateral Agent as trustee for the Secured Parties under or in
connection with the Notes Documents and the LC Documents together with any other
incidental rights, powers, authorities and discretions. For the avoidance of
doubt, the Foreign Collateral Agent in its capacity as trustee for the Secured
Parties shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favor of the Foreign Collateral
Agent in this Agreement, which shall apply mutatis mutandis.
o. Benefits of Foreign Collateral Agent
The provisions of this Article VI granting rights, privileges, immunities and
indemnities to the LC Collateral Agent or Notes Collateral Agent, as applicable,
when acting as Foreign Collateral Agent, are intended to be in addition to, and
shall not impair, the rights, privileges, immunities and indemnities granted to
the LC Collateral Agent and Notes Collateral Agent, as applicable, under the LC
Documents and Notes Documents, as the case may be.
(j)


Miscellaneous
a. Legends.  Each Security Document shall (and, to the extent already in
existence, shall be amended to) include a legend, substantially similar to the
form provided below, describing this Agreement (except in the case of any
foreign jurisdiction, where such legend is not customary or where otherwise
prohibited by applicable law):
Reference is made to the Intercreditor Agreement (the “Intercreditor
Agreement”), dated as of August 28, 2020, among BTA Institutional Services
Australia Limited (ABN 48 002 916 396), in its capacity as trustee of the LC
Australian Security Trust referred to herein (when joined to such agreement, in
such capacity, together with its successors in substantially the same capacity
as may from time to time be appointed, the “LC Australian Collateral Agent”),
Deutsche Bank Trust Company Americas (“DBTCA”), as administrative agent and
collateral agent for the LC Secured Parties referred to herein (in such
capacity, together with its successors and co-agents and, as applicable,
sub-agents (including with respect to the LC Australian Collateral, the LC
Australian Collateral Agent), in substantially the same capacity as may from
time to time be appointed, the “LC Collateral Agent”), Wilmington Trust,
National Association (“Wilmington Trust”), as collateral agent for the Notes
Secured Parties referred to herein (in such capacity, together with its
successors and co-agents and, as applicable, sub-agents, in substantially the
same capacity as may from time to time be appointed, the “Notes Collateral
Agent”), Weatherford International plc (“Parent”) and the other Subsidiaries of
the Parent from time to time party thereto.  Each [Notes Secured Party] [LC
Secured Party], through its Collateral Agent, by obtaining the benefits of this
Agreement, (a) consents to the subordination of Liens provided for in the
Intercreditor Agreement, (b) agrees that it will be bound by, and will take no
actions contrary to, the provisions of the Intercreditor Agreement and (c)
authorizes and instructs the [Notes Collateral Agent] [LC Collateral Agent] to
enter into the Intercreditor Agreement as [Notes Collateral Agent ] [LC
Collateral Agent] on behalf of such Secured Party.  The foregoing provisions are
intended as an inducement to the [Notes Secured Parties] [LC Secured Parties] to
extend credit to [LC Borrowers] [Notes Issuer] or to acquire any notes or other
evidence of any debt obligation owing from the [LC Borrowers] [Notes Issuer] and
such [Notes Secured Parties] [LC Secured Parties] are intended third party
beneficiaries of such provisions and the provisions of the Intercreditor
Agreement.
Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Notes Security
Documents and LC Security Documents (as defined in the ntercreditor Agreement).
In the event of any conflict or inconsistency between the provisions of this
Agreement and the Intercreditor Agreement, the provisions of the Intercreditor
Agreement shall control.
b. Notices.  All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy, as follows:
i.          if to the Notes Collateral Agent, to it at:
Wilmington Trust, National Association
Global Capital Markets
50 South Sixth Street, Suite 1290
Minneapolis, Minnesota 55402
USA
Attention:  Weatherford International Notes Administrator
Fax:  612-217-5651
ii.           if to the LC Collateral Agent, to it at:
Deutsche Bank Trust Company Americas
Trust and Agency Services
60 Wall Street, 24th Floor
Mail Stop:  NYC60 - 2410
New York, NY 10005
USA
Attention: Project Finance Agency Services, Weatherford, SF0580
Fax: (646) 961-3317
iii.          if to the LC Australian Collateral Agent, to it at:
BTA Institutional Services Australia Limited
Level 2, 1 Bligh Street
Sydney NSW 2000
Australia
Attention: Global Client Services
Fax: +61 2 9260 6009
Email: BNYM_CT_Aus_RMG@bnymellon.com
iv.          if to the Grantors, to them at:
c/o Weatherford International, LLC
2000 St. James Place
Houston, TX 77056
USA
Attention: General Counsel
Telephone: (713) 836-4000
Email: LegalWeatherford@weatherford.com
with a copy to:
c/o Weatherford International, LLC
2000 St. James Place
Houston, TX 77056
USA
Attention: Treasurer
Telephone: (713) 836-7460
Email: Mark.Rothleitner@weatherford.com; Josh.Silverman@weatherford.com
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (and for this
purpose a notice to the Parent shall be deemed to be a notice to each Grantor). 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt (if a Business Day) and on the next Business Day thereafter (in
all other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 7.02 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 7.02. As agreed to in writing among the Parent, the Notes Collateral
Agent, the LC Collateral Agent, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.
c. Waivers; Amendment.
i.          No failure or delay on the part of any party hereto in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.03, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.
ii.          Subject to Sections 2.03, 2.10, 2.11, Article 6 and 7.15 hereof,
and except as set forth in Section 7.18, neither this Agreement nor any
provision hereof may be terminated, waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by each Representative,
each Collateral Agent and the Parent (for and on behalf of each of the other
Grantors).
d. Parties in Interest.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns, all
of whom are intended to be bound by this Agreement.
e. Survival of Agreement.  All covenants, agreements, representations and
warranties made by any party in this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.
f. Counterparts.  This Agreement may be executed in counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by facsimile transmission or any other electronic means shall be as
effective as delivery of a manually signed counterpart of this Agreement.
g. Severability.  Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.  The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
h. Governing Law; Jurisdiction; Consent to Service of Process.
i.          This Agreement and any claim, controversy or dispute arising under
or related to such Agreement shall be governed by, and construed in accordance
with, the law of the State of New York, without giving effect to conflict of law
provisions, other than 5-1401 and 5‑1402 of the New York General Obligations
Law.
ii.          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction.
iii.          Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 7.08.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
iv.          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.02.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
i. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
j. Headings.  Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
k. Conflicts.  In the event of any conflict or inconsistency between the
provisions of this Agreement and the provisions of any of the Notes Documents
and/or any of the LC Documents, the provisions of this Agreement shall control,
except with respect to provisions governing the rights, privileges, immunities
and indemnities of the Collateral Agents and Representatives, in their
capacities as such, in which case the applicable Notes Documents or LC Documents
shall control.
l. Provisions Solely to Define Relative Rights.  The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Notes Secured Parties and the LC Secured Parties in relation to
one another.  None of the Grantors shall have any rights or obligations
hereunder, except as expressly provided in this Agreement (provided that nothing
in this Agreement (other than Sections 2.05, 2.06, 2.10, 2.11, Article V and
Article VI) is intended to or will amend, waive or otherwise modify the
provisions of the Notes Documents or any LC Documents), and none of the Grantors
may rely on the terms hereof.  Nothing in this Agreement is intended to or shall
impair or relieve the obligations of the Grantors, which are absolute and
unconditional, to pay the Obligations as and when the same shall become due and
payable in accordance with their terms.  Notwithstanding anything to the
contrary herein or in any Notes Document or any LC Obligations Document, the
Grantors shall not be required to act or refrain from acting (a) pursuant to
this Agreement or any LC Obligations Document with respect to any Notes Priority
Collateral in any manner that would cause a default under any Notes Document, or
(b) pursuant to this Agreement or any Notes Document with respect to any LC
Priority Collateral in any manner that would cause a default under any LC
Obligations Document.  For the avoidance of doubt, the provisions of this
agreement shall apply to the Notes Secured Parties solely in their capacity as
Notes Secured Parties and not in any other capacity.
m. Agent Capacities.  Except as expressly set forth herein, neither the Notes
Collateral Agent, nor the LC Collateral Agent (including the LC Australian
Collateral Agent), shall have (i) any duties or obligations in respect of any of
the Collateral, all of such duties and obligations, if any, being subject to and
governed by the Notes Documents and the LC Documents, as the case may be, or
(ii) any liability or responsibility for the actions or omissions of any other
Secured Party or for any other Secured Party’s compliance with (or failure to
comply with) the terms of this Agreement.  Neither the Notes Collateral Agent,
nor the LC Collateral Agent (including the LC Australian Collateral Agent) shall
have individual liability to any Person if it shall mistakenly pay over or
distribute to any Secured Party (or Grantor) any amounts in violation of the
terms of this Agreement, so long as such Person is acting in good faith and
without willful misconduct.  Furthermore, and notwithstanding anything to the
contrary contained herein, the LC Australian Collateral Agent shall act or
refrain from acting with respect to the LC Australian Collateral only at the
direction of the LC Administrative Agent.
n. Supplements.  Upon the execution by any Subsidiary of Parent of a supplement
hereto in form and substance satisfactory to the Collateral Agents, such
subsidiary shall be a party to this Agreement and shall be bound by the
provisions hereof to the same extent as each Grantor are so bound.  The Parent
shall cause any Subsidiary that becomes a Grantor to execute and deliver such
supplement.
o. Collateral Agent Rights, Protections and Immunities.
In acting under or by virtue of this Agreement, the LC Collateral Agent and the
LC Australian Collateral Agent shall have the rights, protections, immunities
and indemnities granted to the “Administrative Agent” and its respective
sub-agents under the LC Credit Agreement, all of which are incorporated by
reference herein, mutatis mutandis. In acting under or by virtue of this
Agreement, the Notes Collateral Agent shall have the rights, protections,
immunities and indemnities granted to the “Collateral Agent” under the Notes
Indenture, all of which are incorporated by reference herein, mutatis mutandis. 
In acting under or by virtue of this Agreement, the LC Australian Collateral
Agent shall have the rights, protections and immunities granted to the “LC
Australian Collateral Agent” under the LC Australian Security Trust Deed.
p. Other Junior Intercreditor Agreements.
In addition, in the event that the Parent or any Subsidiary incurs any
obligations secured by a lien on any Collateral that is junior to the LC
Obligations or the  Notes Obligations, then the Notes Collateral Agent and the
LC Collateral Agent shall enter into an intercreditor agreement (at the sole
cost and expense of the Grantors) with the agent or trustee for the secured
parties with respect to such secured obligation to reflect the relative lien
priorities of such parties with respect to the Collateral and governing the
relative rights, benefits and privileges as among such parties in respect of the
Collateral, including as to application of proceeds of the Collateral, voting
rights, control of the Collateral and waivers with respect to the Collateral, in
each case so long as such secured obligations are permitted under, and the terms
of such intercreditor agreement do not violate or conflict with, the provisions
of this Agreement or the other Notes Documents or LC Documents, as the case may
be.  Each party hereto agrees that the Notes Secured Parties (as among
themselves) and the LC Secured Parties (as among themselves) may each enter into
intercreditor agreements (or similar arrangements) with the Applicable Senior
Collateral Agent governing the rights, benefits and privileges as among the
Notes Secured Parties or the LC Secured Parties, as the case may be, in respect
of the Collateral, this Agreement and the applicable Senior Secured Obligations
Collateral Documents, as the case may be, including as to the application of
proceeds of the Collateral, voting rights, control of the Collateral and waivers
with respect to the Collateral, in each case so long as the terms thereof do not
violate or conflict with the provisions of this Agreement or the other
applicable Senior Secured Obligations Collateral Documents, as the case may be.
If any such intercreditor agreement (or similar arrangement) is entered into,
the provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any other Notes Document or LC
Document, and the provisions of this Agreement and the other Notes Documents and
LC Documents shall remain in full force and effect in accordance with the terms
hereof and thereof (as such provisions may be amended, modified or otherwise
supplemented from time to time in accordance with the terms thereof, including
to give effect to any intercreditor agreement (or similar arrangement)).
q. Additional Grantors.
Promptly upon request by any Collateral Agent, any Person that becomes a Grantor
after the date hereof will provide to the Collateral Agents a fully signed
acknowledgement, substantially in the form attached hereto as Exhibit B,
consenting to the provisions of this Agreement and the intercreditor
arrangements provided for herein; provided that no failure on the part of any
Collateral Agent to request or obtain such acknowledgement will in any way
diminish or impair any of the rights of the Secured Parties hereunder.
r. Joinder of LC Australian Collateral Agent.
Substantially concurrently with its entry into the LC Australian Security Trust
Deed, BTA Institutional Services Australia Limited shall, without requiring the
consent of any other party hereto, join to this Agreement by executing and
delivering a joinder agreement substantially in the form attached hereto as
Exhibit C.
s.  Purchase Right.
i.          Without prejudice to the enforcement of the LC Secured Parties’
rights and remedies, the LC Secured Parties agree that following the occurrence
of (i) the occurrence of an Event of Default and acceleration of the LC
Obligations in accordance with the terms of the LC Documents, (ii) any
enforcement action by any LC Secured Party with respect to any material portion
of the Collateral, (iii) any Insolvency or Liquidation Proceeding, or (iv) any
bankruptcy or payment default under the Notes Indenture (each such event, a
“Purchase Option Event”), then some or all of the Notes Secured Parties shall
have the right to elect to purchase all but not less than all of the outstanding
LC Obligations, at par, without regard to any prepayment penalty or premium and
without warranty, representation or recourse, for the Purchase Price (defined
below); provided, with respect to any LC Obligations constituting Bank Product
Obligations, at the time of any such purchase pursuant to this Section 7.19, the
Bank Product Obligations shall have been terminated in accordance with their
terms. The participating Notes Secured Parties shall irrevocably exercise each
such purchase right by delivery of written notice of their intent to purchase
the LC Obligations to the LC Collateral Agent at any time following the Purchase
Option Event; provided, unless the LC Collateral Agent otherwise consents, such
written notice must be received by the LC Collateral Agent no later than the
earlier to occur of (A) 10 Business Days after the LC Collateral Agent delivers
to the Notes Trustee written notice of the occurrence of any Purchase Option
Event described in clause (i), (ii) or (iii) above, or (B) if any bankruptcy or
payment default under the Notes Indenture has occurred and is continuing, 10
Business Days after LC Collateral Agent delivers written notice to the Notes
Trustee that the LC Facility Secured Parties desire to sell or assign the LC
Obligations and are actively seeking to identify one or more Persons to purchase
and acquire its LC Obligations from such LC Facility Secured Parties.  The
parties shall close such purchase and sale within 20 Business Days (or such
shorter time as reasonably specified by the participating Notes Secured Parties
in such notice) after such delivery of such notice.  To the extent that more
than one Notes Secured Party elects to purchase the LC Obligations in accordance
with this Section 7.19, unless otherwise agreed upon by such Notes Secured
Parties electing to purchase the LC Obligations, such Notes Secured Parties
shall purchase all of the LC Obligations in accordance with this Section 7.19 on
a ratable basis based on their outstanding Notes Obligations.
ii.          On the date of such purchase and sale (the “Purchase Date”), the
participating Notes Secured Parties shall (i) pay to LC Collateral Agent (on
behalf of all LC Facility Secured Parties) as the purchase price therefor, the
full amount of all the LC Obligations (other than LC Obligations cash
collateralized in accordance with clause (b)(ii) below) then outstanding and
unpaid, and (ii) furnish cash collateral to the LC Collateral Agent in such
amounts as the LC Collateral Agent determines is reasonably necessary to secure
the LC Secured Parties in connection with any issued and outstanding Letters of
Credit (as defined in the LC Credit Agreement) (but not in any event in an
amount greater than (I) 105% of the face amount of letters of credit denominated
in a currency other than U.S. dollars and (II) 103% of the face amount with
respect to letters of credit denominated in U.S. dollars.  Such purchase price
and cash collateral (collectively, the “Purchase Price”) shall be remitted by
wire transfer in federal funds to such bank account of the LC Collateral Agent
as the LC Collateral Agent may designate in writing to the participating Notes
Secured Parties for such purpose.  Interest shall be calculated to but exclude
the Business Day on which such purchase and sale shall occur.
iii.          Such purchase shall be expressly made without representation or
warranty of any kind by the LC Secured Parties as to the LC Obligations or LC
Documents so purchased or otherwise and without recourse to any LC Secured
Party; except that each LC Secured Party shall represent and warrant:  (i) the
amount of the LC Obligations being purchased from such LC Secured Party,
(ii) that such LC Secured Party owns the LC Obligations free and clear of any
Liens, and (iii) that such LC Secured Party has the right to assign such LC
Obligations and the assignment is duly authorized.
iv.          In the event that the participating Notes Secured Parties exercise
and consummate the purchase option set forth in this Section 7.19, (i) LC
Collateral Agent and any other agent under the LC Documents shall have the
right, but not the obligation, to immediately resign under the LC Documents, and
(ii) the participating Notes Secured Parties shall have the right, but not the
obligation, to require LC Collateral Agent and such other agent to immediately
resign under the LC Documents.
v.          With respect to any cash collateral held under Section 7.4(b)(ii)
above, after giving effect to any payment made and applied to amounts coming due
with respect to any letters of credit (or termination thereof without a drawing
thereon), the amount of any cash collateral then on deposit with the LC
Collateral Agent with respect to such obligations which exceeds the sum of (x)
105% of the face amount of letters of credit denominated in a currency other
than U.S. dollars and (y) 103% of the face amount with respect to letters of
credit denominated in U.S. dollars, shall promptly be returned to the Notes
Collateral Agent (for the benefit of the applicable Notes Secured Parties).
vi.          For the avoidance of doubt, notwithstanding anything to the
contrary herein, (i) any obligations to pay the purchase price or furnish cash
collateral in connection with the exercise of the purchase option set forth
herein shall be obligations of the participating Notes Secured Parties (and not
the Notes Trustee or the Notes Collateral Agent) and (ii) the Notes Trustee and
the Notes Collateral Agent shall have no obligations under this Section 7.19
except to the extent they are required to act in an administrative agent
capacity for the applicable Notes Secured Parties in accordance with the
applicable Notes Documents.
[Remainder of this page intentionally left blank; signatures follow.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Notes Collateral Agent


By:
__________________
Name:
Title:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as LC Collateral Agent


By:
__________________
Name:
Title:


By:
__________________
Name:
Title:

--------------------------------------------------------------------------------



AUSTRALIA INITIAL GUARANTOR


Executed by WEATHERFORD AUSTRALIA PTY LIMITED ACN 008 947 395  in accordance
with section 127 of the Corporations Act 2001 (Cth):
             
Signature of director
   
Signature of company secretary
       
Bruno Teixeira Bezarra
   
Robert Antonio De Gasperis
Full name of director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   
Full name of company secretary

--------------------------------------------------------------------------------

BERMUDA INITIAL GUARANTORS



 
WEATHERFORD INTERNATIONAL LTD.
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD INTERNATIONAL HOLDING (BERMUDA) LTD.
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD PANGAEA HOLDINGS LTD.
 
 
By:_____________________________________
Name:
Title:
 
 
SABRE DRILLING LTD.
 
 
By:_____________________________________
Name:
Title:
 
 
KEY INTERNATIONAL DRILLING COMPANY LIMITED
 
 
By:_____________________________________
Name:
Title:
 
 
 
WEATHERFORD BERMUDA HOLDINGS LTD.
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD SERVICES, LTD.
 
 
By:_____________________________________
Name:
Title:
 
 
WOFS ASSURANCE LIMITED
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD HOLDINGS (BERMUDA) LTD.
 
 
By:_____________________________________
Name:
Title:
 

--------------------------------------------------------------------------------

BRITISH VIRGIN ISLANDS INITIAL GUARANTORS



 
WEATHERFORD DRILLING INTERNATIONAL HOLDINGS (BVI) LTD.
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD DRILLING INTERNATIONAL (BVI) LTD.
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD COLOMBIA LIMITED
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD HOLDINGS (BVI) LTD.
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD OIL TOOL MIDDLE EAST LIMITED
 
 
By:_____________________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

CANADA INITIAL GUARANTORS



 
WEATHERFORD CANADA LTD.
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD (NOVA SCOTIA) ULC
 
 
By:_____________________________________
Name:
Title:
 
 
PRECISION ENERGY SERVICES ULC
 
By:_____________________________________
Name:
Title:
 
 
PRECISION ENERGY INTERNATIONAL LTD.
 
By:_____________________________________
Name:
Title:
 
 
PRECISION ENERGY SERVICES COLOMBIA LTD.
 
By:_____________________________________
Name:
Title:
 
 
 
 
 

--------------------------------------------------------------------------------

ENGLAND INITIAL GUARANTORS



 
SIGNED for and on behalf of
WEATHERFORD EURASIA LIMITED
 
 
By:_____________________________________
Name:
Title:
 
 
SIGNED for and on behalf of
WEATHERFORD U.K. LIMITED
 
 
By:_____________________________________
Name:
Title:
 
 
 
 

--------------------------------------------------------------------------------

GERMANY INITIAL GUARANTORS



 
SIGNED for and on behalf of
WEATHERFORD OIL TOOL GMBH
 
 
By:_____________________________________
Name:
Title:
   




--------------------------------------------------------------------------------

IRELAND INITIAL GUARANTORS


GIVEN under the COMMON SEAL


of WEATHERFORD INTERNATIONAL PUBLIC LIMITED COMPANY


and this Deed was delivered:


_________________________________
Director






_________________________________
Director/Secretary








GIVEN under the COMMON SEAL


of WEATHERFORD IRISH HOLDINGS LIMITED


and this Deed was delivered:


_________________________________
Director






_________________________________
Director/Secretary



   








--------------------------------------------------------------------------------

LUXEMBOURG INITIAL GUARANTORS



 
WEATHERFORD INTERNATIONAL (LUXEMBOURG) HOLDINGS S.À R.L.
société à responsabilité limitée
8-10, avenue de la Gare
L-1610 Luxembourg
R.C.S. Luxembourg B146.622
 
 
 
By:_____________________________________
Name:
Title:
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD EUROPEAN HOLDINGS (LUXEMBOURG) S.À R.L.
société à responsabilité limitée
8-10, avenue de la Gare
L-1610 Luxembourg
R.C.S. Luxembourg B150.992
 
 
By:_____________________________________
Name:
Title:
 
 
By:_____________________________________
Name:
Title:
 
 
 
 
 

--------------------------------------------------------------------------------

NETHERLANDS INITIAL GUARANTOR



 
WEATHERFORD NETHERLANDS B.V.
 
 
By:_____________________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

NORWAY INITIAL GUARANTOR



 
WEATHERFORD NORGE AS
 
 
By:_____________________________________
Name:
Title:
 
 

--------------------------------------------------------------------------------

PANAMA INITIAL GUARANTOR



 
WEATHERFORD SERVICES S. DE R.L.
 
 
By:_____________________________________
Name:
Title:
 
 



SWITZERLAND INITIAL GUARANTORS



 
WOFS INTERNATIONAL FINANCE GMBH
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD WORLDWIDE HOLDINGS GMBH
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD SWITZERLAND TRADING AND DEVELOPMENT GMBH
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD MANAGEMENT COMPANY SWITZERLAND SÀRL
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD PRODUCTS GMBH
 
 
By:_____________________________________
Name:
Title:
 
 
 
 
 
 
 
WEATHERFORD HOLDINGS (SWITZERLAND) GMBH
 
 
By:_____________________________________
Name:
Title:
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

UNITED STATES INITIAL GUARANTORS



 
WEATHERFORD INTERNATIONAL, LLC
 
 
By:_____________________________________
Name:
Title:
 
 
WEUS HOLDING, LLC
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD ARTIFICIAL LIFT SYSTEMS, LLC
 
 
By:_____________________________________
Name:
Title:
 
 
PD HOLDINGS (USA), L.P.
 
 
By:_____________________________________
Name:
Title:
 
 
PRECISION ENERGY SERVICES, INC.
 
 
By:_____________________________________
Name:
Title:
 
 
 
 
 
 
WEATHERFORD U.S., L.P.
 
 
By:_____________________________________
Name:
Title:
 
WEATHERFORD/LAMB, INC.
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD INVESTMENT INC.
 
 
By:_____________________________________
Name:
Title:
 
 
PRECISION OILFIELD SERVICES, LLP
 
 
By:_____________________________________
Name:
Title:
 
 
VISUAL SYSTEMS, INC.
 
 
By:_____________________________________
Name:
Title:
 
COLUMBIA OILFIELD SUPPLY, INC.
 
 
By:_____________________________________
Name:
Title:
 
EPRODUCTION SOLUTIONS, LLC
 
 
By:_____________________________________
Name:
Title:
 
 
ADVANTAGE R&D, INC.
 
 
By:_____________________________________
Name:
Title:
 
 
DISCOVERY LOGGING, INC.
 
 
By:_____________________________________
Name:
Title:
 
 
CASE SERVICES, INC.
 
By:_____________________________________
Name:
Title:
 
 
 
WARRIOR WELL SERVICES, INC.
 
 
By:_____________________________________
Name:
Title:
 
 
DATALOG ACQUISITION, LLC
 
 
By:_____________________________________
Name:
Title:
EDINBURGH PETROLEUM SERVICES AMERICAS INCORPORATED
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD GLOBAL SERVICES LLC
 
 
By:_____________________________________
Name:
Title:
 
 
INTERNATIONAL LOGGING S.A., LLC
 
 
By:_____________________________________
Name:
Title:
 
 
IN-DEPTH SYSTEMS, INC.
 
 
By:_____________________________________
Name:
Title:
 
 
BENMORE IN-DEPTH CORP.
 
 
By:_____________________________________
Name:
Title:
 
 
 
 
 
 
WEATHERFORD TECHNOLOGY HOLDINGS, LLC
 
 
By:_____________________________________
Name:
Title:
 
 
STEALTH OIL & GAS, INC.
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD MANAGEMENT, LLC
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD (PTWI), L.L.C.
 
 
By:_____________________________________
Name:
Title:
 
WEATHERFORD LATIN AMERICA LLC
 
 
By:_____________________________________
Name:
Title:
 
WIHBV LLC
 
 
By:_____________________________________
Name:
Title:
 
WUS HOLDING, L.L.C.
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD DISC INC.
 
 
By:_____________________________________
Name:
Title:
 
 
HIGH PRESSURE INTEGRITY, INC.
 
 
By:_____________________________________
Name:
Title:
 
 
TOOKE ROCKIES, INC.
 
 
By:_____________________________________
Name:
Title:
 
 
COLOMBIA PETROLEUM SERVICES CORP.
 
 
By:_____________________________________
Name:
Title:
 
INTERNATIONAL LOGGING LLC
 
 
By:_____________________________________
Name:
Title:
 
 
PRECISION DRILLING GP, LLC
 
 
By:_____________________________________
Name:
Title:
 
 
VISEAN INFORMATION SERVICES INC.
 
 
By:_____________________________________
Name:
Title:
 
 
WEATHERFORD URS HOLDINGS, LLC
 
 
By:_____________________________________
Name:
Title:










--------------------------------------------------------------------------------

EXHIBIT A
Exhibit A – Joinder to Intercreditor Agreement



--------------------------------------------------------------------------------

Exhibit A-1

JOINDER AGREEMENT
(LC Obligations)
This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of [___], is among [____], as a
LC Collateral Agent (the “New Collateral Agent”), Wilmington Trust, as Notes
Collateral Agent, DBTCA, as LC Collateral Agent, and Parent (on behalf of itself
and its Subsidiaries).
This Agreement is supplemental to that certain Intercreditor Agreement, dated as
of August 28, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Collateral Agent) referred to above.  This
Agreement has been entered into to record the accession of the New Collateral
Agent as LC Collateral Agent under the Intercreditor Agreement.
ARTICLE I


Definitions
SECTION 1.01          Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Intercreditor Agreement.
ARTICLE II


Accession
SECTION 2.01          The New Collateral Agent agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Intercreditor
Agreement as the LC Collateral Agent as if it had originally been party to the
Intercreditor Agreement as an LC Collateral Agent.
SECTION 2.02          The New Collateral Agent confirms that its address details
for notices pursuant to the Intercreditor Agreement are as follows: 
[_____________].
SECTION 2.03          Each party to this Agreement (other than the New
Collateral Agent) confirms the acceptance of the New Collateral Agent as the LC
Collateral Agent for purposes of the Intercreditor Agreement.
SECTION 2.04          [________] is acting in its capacity as LC Collateral
Agent solely for the Secured Parties under [_____________].
ARTICLE III


Miscellaneous
SECTION 3.01          This Agreement and any claim, controversy or dispute
arising under or related to such Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
SECTION 3.02          This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by facsimile transmission or any other electronic means shall be as
effective as delivery of a manually signed counterpart of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[INSERT SIGNATURE BLOCKS]

--------------------------------------------------------------------------------

Exhibit A-2
JOINDER AGREEMENT
(Notes Obligations)
This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of [___], is among [_____], as a
Notes Collateral Agent (the “New Collateral Agent”), Wilmington Trust, as Notes
Collateral Agent, DBTCA, as LC Collateral Agent, and Parent (on behalf of itself
and its Subsidiaries).
This Agreement is supplemental to that certain Intercreditor Agreement, dated as
of August 28, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Collateral Agent) referred to above.  This
Agreement has been entered into to record the accession of the New Collateral
Agent as Notes Collateral Agent under the Intercreditor Agreement.
ARTICLE I


Definitions
SECTION 1.01          Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Intercreditor Agreement.
ARTICLE II


Accession
SECTION 2.01          The New Collateral Agent agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Intercreditor
Agreement as the Notes Collateral Agent as if it had originally been party to
the Intercreditor Agreement as a Notes Collateral Agent.
SECTION 2.02          The New Collateral Agent confirms that its address details
for notices pursuant to the Intercreditor Agreement are as follows: 
[_____________].
SECTION 2.03          Each party to this Agreement (other than the New
Collateral Agent) confirms the acceptance of the New Collateral Agent as the
Notes Collateral Agent for purposes of the Intercreditor Agreement.
SECTION 2.04          [________] is acting in its capacity as Notes Collateral
Agent solely for the Secured Parties under [_____________].
ARTICLE III


Miscellaneous
SECTION 3.01          This Agreement and any claim, controversy or dispute
arising under or related to such Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
SECTION 3.02          This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by facsimile transmission or any other electronic means shall be as
effective as delivery of a manually signed counterpart of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[INSERT SIGNATURE BLOCKS]

--------------------------------------------------------------------------------

EXHIBIT B
Exhibit B – Grantor Acknowledgement to Intercreditor Agreement
INTERCREDITOR AGREEMENT ACKNOWLEDGMENT
1.          Acknowledgement. [______________] (“New Grantor”) acknowledges, as
of [___], that it has received a copy of the Intercreditor Agreement dated as of
August 28, 2020, between Wilmington Trust, National Association, as Notes
Collateral Agent, Deutsche Bank Trust Company Americas as LC Collateral Agent,
and Weatherford International PLC and certain of its affiliates party thereto as
Grantors (the “Intercreditor Agreement”) as in effect on the date hereof, and
consents thereto, agrees to recognize all rights granted thereby to the Notes
Collateral Agent, the other Notes Secured Parties, the LC Collateral Agent and
the other LC Secured Parties, and agrees that it shall not do any act or perform
any obligation which is not in accordance with the agreements set forth in the
Intercreditor Agreement as in effect on the date hereof (as amended or otherwise
modified in accordance with the provisions thereof, including any necessary
consents by each Grantor to the extent required thereby). New Grantor further
acknowledges and agrees that (a) New Grantor is not a beneficiary or third party
beneficiary of the Intercreditor Agreement, (b) New Grantor has no rights under
the Intercreditor Agreement, and New Grantor may not rely on the terms of the
Intercreditor Agreement, and (c) that the obligations of the New Grantor under
the Notes Security Documents, the LC Security Documents or the Foreign
Collateral Documents will in no way be diminished or otherwise affected by the
provisions or arrangements in the Intercreditor Agreement.
2.          Notices.  The address of the New Grantor and the other Grantors for
purposes of Section 7.02 of the Intercreditor Agreement is:
[_____________]
[_____________]
[_____________]
with a copy to:
[_____________]
[_____________]
[_____________]
3.          Counterparts. This Acknowledgement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one document. Delivery of an executed signature
page to this Acknowledgement by facsimile transmission or by email as a “.pdf”
or “.tif” attachment shall be as effective as delivery of a manually signed
counterpart of this Acknowledgement.
4.          Governing Law. THIS ACKNOWLEDGEMENT AND ANY CLAIM CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THE INTERCREDITOR AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS PROVISIONS OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW. Sections
7.08 and 7.09 of the Intercreditor Agreement are hereby incorporated by
reference herein, mutatis mutandis.
5.          Credit Document. This Acknowledgement shall constitute a Notes
Document and a LC Document and as a “Loan Document” under the LC Credit
Agreement and an “Indenture Document” under the Notes Indenture.
6.          Miscellaneous. The Notes Collateral Agent, the other Notes Secured
Parties, the LC Collateral Agent, the other LC Secured Parties, and the Foreign
Collateral Agent are the intended beneficiaries of this Acknowledgement.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Intercreditor Agreement.
[signature page follows]





--------------------------------------------------------------------------------

EXHIBIT C
Exhibit C – Joinder Agreement (LC Australian Collateral Agent)
JOINDER AGREEMENT
(LC Australian Collateral Agent)
This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Joinder”), dated as of [___], is provided by BTA
INSTITUTIONAL SERVICES AUSTRALIA LIMITED ABN 48 002 916 396 in its capacity as
trustee of the LC Australian Security Trust (the “LC Australian Collateral
Agent”).
This Joinder is supplemental to that certain Intercreditor Agreement, dated as
of August 28, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among Wilmington Trust, DBTCA, the Parent and its Subsidiaries party thereto. 
This Joinder has been entered into to record the joinder of BTA INSTITUTIONAL
SERVICES AUSTRALIA LIMITED ABN 48 002 916 396 in its capacity as trustee of the
LC Australian Security Trust as LC Australian Collateral Agent under the
Intercreditor Agreement.
ARTICLE I


Definitions
SECTION 1.01          Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Intercreditor Agreement.
ARTICLE II


Accession
SECTION 2.01          The LC Australian Collateral Agent agrees to become, with
immediate effect, a party to and agrees to be bound by the terms of, the
Intercreditor Agreement as the LC Australian Collateral Agent as if it had
originally been party to the Intercreditor Agreement as an LC Australian
Collateral Agent.
SECTION 2.02          The LC Australian Collateral Agent confirms that its
address details for notices pursuant to the Intercreditor Agreement are as
follows:  [_____________].
ARTICLE III


Miscellaneous
SECTION 3.01          This Joinder and any claim, controversy or dispute arising
under or related to such Joinder shall be governed by, and construed in
accordance with, the law of the State of New York.
SECTION 3.02          This Joinder may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Joinder by facsimile transmission or any other electronic means shall be as
effective as delivery of a manually signed counterpart of this Joinder.
SECTION 3.03          Clause [___] (Limitation of liability of LC Australian
Collateral Agent) of the LC Australian Security Trust Deed is incorporated by
reference in this Joinder as if set out in full herein, mutatis mutandis.
[Remainder of this page intentionally left blank; signatures follow.]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be duly
executed by their respective authorized officers as of the day and year first
above written.


BTA INSTITUTIONAL SERVICES AUSTRALIA LIMITED (ABN 48 002 916 396) in its
capacity as trustee of the LC Australian Security Trust, as LC Australian
Collateral Agent
By attorney:_______________________________
Name:
Title:
under power of attorney dated 1 September 2007 in the presence of:
Witness:___________________________________
Name:

--------------------------------------------------------------------------------

Schedule I – Foreign Collateral Documents

 
Agreement
Jurisdiction of Guarantor
Jurisdiction of Collateral
1
Amendment Agreement by Weatherford Oil Tool GmbH, Weatherford Technology
Holdings, LLC, Weatherford/Lamb, Inc., Weatherford U.K. Limited, Weatherford
Norge AS, Weatherford Worldwide Holdings GmbH, Weatherford Holding GmbH
Germany,
US, England, Norway, Switzerland
Germany
2
Assignment Agreement in relation to receivables (trade receivables, intra group
receivables) to be entered into by Weatherford Oil Tool GmbH
Germany
Germany
3
German law governed inventory transfer agreement to be entered into by
Weatherford Oil Tool GmbH
Germany
Germany
4
Assignment Agreement in relation to IP Rights to be entered into by Weatherford
Technology Holdings LLC, Weatherford / Lamb Inc., Weatherford UK Limited,
Weatherford Norge AS
US, England, Norway
Germany
5
Account Pledge Agreement to be entered into by Weatherford Oil Tool GmbH
Germany
Germany
6
Share Pledge Agreement in relation to shares in Weatherford Central Europe GmbH
to be entered into by Weatherford Worldwide Holdings GmbH
Switzerland
Germany
7
Share Pledge Agreement in relation to shares in Weatherford Oil Tool GmbH to be
entered into by Weatherford Holding GmbH
Germany
Germany
9
Quota pledge agreement regarding quotas in Weatherford Worldwide Holdings GmbH,
entered into by Weatherford Irish Holdings Limited, as amended on the date
hereof by a confirmation and amendment agreement to quota pledge agreements
Ireland
Switzerland
10
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Management Company Switzerland Sàrl
Switzerland
Switzerland
11
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Products GmbH
Switzerland
Switzerland
12
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Switzerland Trading and Development GmbH
Switzerland
Switzerland
13
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Worldwide Holdings GmbH
Switzerland
Switzerland
14
Quota pledge agreement regarding quotas in Weatherford South America GmbH,
entered into by Weatherford Worldwide Holdings GmbH, as amended as of the date
hereof by a confirmation and amendment agreement to quota pledge agreements
Switzerland
Switzerland
15
Quota pledge agreement regarding quotas in Weatherford Products GmbH, entered
into by Weatherford Worldwide Holdings GmbH, as amended as of the date hereof by
a confirmation and amendment agreement to quota pledge agreements
Switzerland
Switzerland
16
Quota pledge agreement regarding quotas in Weatherford Switzerland Trading and
Development GmbH, entered into by Weatherford Worldwide Holdings GmbH, as
amended as of the date hereof by a confirmation and amendment agreement to quota
pledge agreements
Switzerland
Switzerland
17
Quota pledge agreement regarding quotas in Weatherford Management Company
Switzerland Sàrl, entered into by Weatherford Worldwide Holdings GmbH, as
amended as of the date hereof by a confirmation and amendment agreement to quota
pledge agreements
Switzerland
Switzerland
18
Quota pledge agreement regarding quotas in WOFS International Finance GmbH,
entered into by Weatherford Holdings (Switzerland) GmbH, as amended as of the
date hereof by a confirmation and amendment agreement to quota pledge agreements
Switzerland
Switzerland
19
Quota pledge agreement regarding quotas in Weatherford Holdings (Switzerland)
GmbH, entered into by Weatherford Worldwide Holdings GmbH, as amended as of the
date hereof by a confirmation and amendment agreement to quota pledge agreements
Switzerland
Switzerland
20
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by WOFS International Finance GmbH
Switzerland
Switzerland
21
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Holdings (Switzerland) GmbH,
Switzerland
Switzerland
22
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by Weatherford Holdings (Switzerland) GmbH, as amended as of the
date hereof by a confirmation and amendment agreement to pledge agreements
Switzerland
Switzerland
23
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by Weatherford Management Company Switzerland Sàrl, as amended as
of the date hereof by a confirmation and amendment agreement to pledge
agreements
Switzerland
Switzerland
24
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by Weatherford Products GmbH, as amended as of the date hereof by a
confirmation and amendment agreement to pledge agreements
Switzerland
Switzerland
265
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by Weatherford Switzerland Trading and Development GmbH, as amended
as of the date hereof by a confirmation and amendment agreement to pledge
agreements
Switzerland
Switzerland
26
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by Weatherford Worldwide Holdings GmbH, as amended as of the date
hereof by a confirmation and amendment agreement to pledge agreements
Switzerland
Switzerland
27
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by WOFS International Finance GmbH, as amended as of the date
hereof by a confirmation and amendment agreement to pledge agreements
Switzerland
Switzerland
28
Pledge agreements regarding Rental Tools, to be entered into by Weatherford
Products GmbH,
Switzerland
Switzerland
US
29
IP pledge agreement regarding certain IP rights in Switzerland, entered into by
Weatherford Technology Holdings, LLC, as amended as of the date hereof by a
confirmation and amendment agreement to pledge agreements
US
Switzerland
30
IP pledge agreement regarding certain IP rights in Switzerland, entered into by
Visual Systems, Inc., as amended as of the date hereof by a confirmation and
amendment agreement to pledge agreements
US
Switzerland
31
IP pledge agreement regarding certain IP rights in Switzerland, entered into by
Weatherford U.S., L.P., as amended as of the date hereof by a confirmation and
amendment agreement to pledge agreements
US
Switzerland






--------------------------------------------------------------------------------





Exhibit C

INTERCREDITOR AGREEMENT
dated as of
August 28, 2020


among
DEUTSCHE BANK TRUST COMPANY AMERICAS
as LC Collateral Agent,
WILMINGTON TRUST, NATIONAL ASSOCIATION
as Notes Collateral Agent,
BTA INSTITUTIONAL SERVICES AUSTRALIA LIMITED
 when joined hereto as LC Australian Collateral Agent,


WEATHERFORD INTERNATIONAL PLC,
and
The other Grantors Named Herein

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
ARTICLE I Definitions
2
SECTION 1.01
Construction; Certain Defined Terms
2
SECTION 1.02
Luxembourg Terms
13
ARTICLE II Priorities and Agreements with Respect to Collateral
14
SECTION 2.01
Priority of Claims
14
SECTION 2.02
Actions With Respect to Collateral; Prohibition on Contesting Liens
16
SECTION 2.03
No Duties of Senior Representative; Provision of Notice
17
SECTION 2.04
No Interference; Payment Over; Reinstatement
19
SECTION 2.05
Automatic Release of Junior Liens
20
SECTION 2.06
Certain Agreements With Respect to Insolvency or Liquidation Proceedings
21
SECTION 2.07
Reinstatement
28
SECTION 2.08
[Reserved]
28
SECTION 2.09
Insurance
28
SECTION 2.10
Refinancings
28
SECTION 2.11
Amendments to Security Documents
29
SECTION 2.12
Possessory Collateral Agent as Gratuitous Bailee for Perfection
30
SECTION 2.13
Control Agreements
31
SECTION 2.14
Rights under Permits and Licenses
31
ARTICLE III Existence and Amounts of Liens and Obligations
32
ARTICLE IV Consent of Grantors
32
ARTICLE V Representations and Warranties
32
SECTION 5.01
Representations and Warranties of Each Party
32
SECTION 5.02
Representations and Warranties of Each Representative
33
ARTICLE VI Collateral Agency for Foreign Collateral
33
SECTION 6.01
Appointment of Foreign Collateral Agent
33
SECTION 6.02
Rights as a Secured Party
34
SECTION 6.03
Exculpatory Provisions
34
SECTION 6.04
Reliance by the Foreign Collateral Agent
35
SECTION 6.05
Delegation of Duties
35
SECTION 6.06
Resignation of Foreign Collateral Agent
36
SECTION 6.07
Non-Reliance on Foreign Collateral Agent and Other Secured Parties
36
SECTION 6.08
Collateral Matters
37
SECTION 6.09
Discretionary Rights
37
SECTION 6.10
Indemnification of Foreign Collateral Agent
38
SECTION 6.11
Treatment of Proceeds of Foreign Collateral
39
SECTION 6.12
Currency Conversion
40
SECTION 6.13
Swiss Collateral
40




--------------------------------------------------------------------------------

SECTION 6.14
Scottish Collateral
41
SECTION 6.15
Benefits of Foreign Collateral Agent
41
ARTICLE VII Miscellaneous
42
SECTION 7.01
Legends
42
SECTION 7.02
Notices
43
SECTION 7.03
Waivers; Amendment
44
SECTION 7.04
Parties in Interest
44
SECTION 7.05
Survival of Agreement
45
SECTION 7.06
Counterparts
45
SECTION 7.07
Severability
45
SECTION 7.08
Governing Law; Jurisdiction; Consent to Service of Process
45
SECTION 7.09
WAIVER OF JURY TRIAL
46
SECTION 7.10
Headings
46
SECTION 7.11
Conflicts
46
SECTION 7.12
Provisions Solely to Define Relative Rights
46
SECTION 7.13
Agent Capacities
46
SECTION 7.14
Supplements
47
SECTION 7.15
Collateral Agent Rights, Protections and Immunities
47
SECTION 7.16
Other Junior Intercreditor Agreements
47
SECTION 7.17
Additional Grantors
48
SECTION 7.18
Joinder of LC Australian Collateral Agent
48
SECTION 7.19
Purchase Right
48






--------------------------------------------------------------------------------

This INTERCREDITOR AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of August 28, 2020, is
among BTA Institutional Services Australia Limited (ABN 48 002 916 396), in its
capacity as trustee of the LC Australian Security Trust referred to herein (when
joined to this Agreement, in such capacity, together with its successors in
substantially the same capacity as may from time to time be appointed, the “LC
Australian Collateral Agent”), Deutsche Bank Trust Company Americas (“DBTCA”),
as administrative agent and collateral agent for the LC Secured Parties referred
to herein (in such capacity, together with its successors and co-agents and, as
applicable, sub-agents (including with respect to the LC Australian Collateral,
the LC Australian Collateral Agent), in substantially the same capacity as may
from time to time be appointed, the “LC Collateral Agent”), Wilmington Trust,
National Association (“Wilmington Trust”), as collateral agent for the Notes
Secured Parties referred to herein (in such capacity, together with its
successors and co-agents and, as applicable, sub-agents, in substantially the
same capacity as may from time to time be appointed, the “Notes Collateral
Agent”), the Parent (as defined below) and the other Subsidiaries of the Parent
from time to time party hereto.
Weatherford International Ltd., a Bermuda exempted company limited by shares
(“WIL-Bermuda” or “Notes Issuer”), Weatherford International plc, a public
limited company incorporated in the Republic of Ireland (“Parent”), certain
other subsidiaries of Parent, Wilmington Trust, as trustee (in such capacity,
together with its successors and co-trustees, as applicable, in substantially
the same capacity as may from time to time be appointed, the “Notes Trustee”)
and the Notes Collateral Agent are party to the Notes Indenture, dated as of the
date hereof (the “Existing Notes Indenture”), providing for an initial aggregate
principal amount of up to $500,000,000 of the Notes Issuer’s 8.75% Senior
Secured First Lien Notes due 2024 (the “Notes”).
WIL-Bermuda and Weatherford International LLC, a Delaware limited liability
company (“WIL-Delaware”) (the “LC Borrowers”), the issuing lenders from time to
time party thereto (the “Issuing Lenders”), the lenders from time to time party
thereto (the “LC Lenders”) and the LC Collateral Agent are party to the Credit
Agreement, dated as of December 13, 2019  , pursuant to which the Issuing
Lenders have agreed to issue, and the LC Lenders have agreed to purchase
participations in, letters of credit (as amended by the Amendment No. 1
thereoto, dated as of the date hereof, the “Existing LC Credit Agreement”).
This Agreement governs the relationship between the LC Secured Parties as a
group, on the one hand, and the Notes Secured Parties, on the other hand, with
respect to the Collateral shared by the LC Secured Parties and the Notes Secured
Parties.  In addition, it is understood and agreed that not all of the Secured
Parties may have security interests in all of the Collateral and nothing in this
Agreement is intended to give rights to any Person in any Collateral in which
such Person (or their Representative or Collateral Agent) does not otherwise
have a security interest under their respective security documents.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

--------------------------------------------------------------------------------

ARTICLE I

Definitions
SECTION 1.01          Construction; Certain Defined Terms.
(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument,
other document, statute or regulation herein shall be construed as referring to
such agreement, instrument, other document, statute or regulation as from time
to time amended, supplemented or otherwise modified, (ii) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, but shall not be deemed to include the subsidiaries of such Person
unless express reference is made to such subsidiaries, (iii) the words “herein”,
“hereof and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Exhibits shall be
construed to refer to Articles, Sections and Exhibits of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.
(b)          As used in this Agreement, the following terms have the meanings
specified below:
 “Agreement” has the meaning set forth in the recitals.
“Applicable Junior Collateral Agent” means (a) with respect to the LC Priority
Collateral, the Notes Collateral Agent, and (b) with respect to the Notes
Priority Collateral, the LC Collateral Agent.
“Applicable Possessory Collateral Agent” means (a) with respect to Notes
Priority Possessory Collateral, the Notes Collateral Agent, (b) with respect to
LC Priority Possessory Collateral, the LC Collateral Agent, and (c)
notwithstanding the foregoing, with respect to Foreign Collateral, the Foreign
Collateral Agent.
“Applicable Senior Collateral Agent” means (a) with respect to the Notes
Priority Collateral, the Notes Collateral Agent, and (b) with respect to the LC
Priority Collateral, the LC Collateral Agent.
“Bank Product Obligations” means all “Banking Services Obligations” and all
“Swap Obligations” as defined in the LC Credit Agreement (other than “Excluded
Swap Obligations” as defined in the LC Credit Agreement).
“Bankruptcy Case” has the meaning set forth in Section 2.06(b).
2

--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Business Day” means any day that is not a Saturday, Sunday or other day that is
a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including all common
stock and preferred stock, common shares and preference shares, any limited or
general partnership interests and any limited liability company membership
interests.
“Class” has the meaning set forth in the definition of Senior Secured
Obligations.
“Collateral” means all assets and properties subject to (or purportedly subject
to) Liens in favor of any Secured Party created by any of the Foreign Collateral
Documents, Notes Security Documents or the LC Security Documents, as applicable,
to secure the Notes Obligations or the LC Obligations, as applicable.
“Collateral Agent” means the Foreign Collateral Agent, the Notes Collateral
Agent, the LC Collateral Agent, or any of the foregoing, as the context may
require.
“Comparable Junior Priority Collateral Document” means, in relation to any
Senior Secured Obligations Collateral subject to any Lien created (or
purportedly created) under any Senior Secured Obligations Collateral Document,
those Junior Secured Obligations Collateral Documents that create (or purport to
create) a Lien on the same Collateral, granted by the same Grantor.
“Controlling Party” means (i) for decisions relating to Foreign Collateral that
is Notes Priority Collateral, the Notes Collateral Agent and; (ii) for decisions
relating to Foreign Collateral that is LC Priority Collateral, the LC Collateral
Agent (and in the case of the LC Australian Collateral Agent, acting for, and
with any decisions relating to LC Australian Collateral made by, the LC
Administrative Agent).
“Debtor Relief Laws” means the Bankruptcy Code, the United Kingdom’s Insolvency
Act 1986, the Council Regulation (EU) No. 2015/848 of 20 May 2015 on insolvency
proceedings (recast), as amended, the Bankruptcy and Insolvency Act (Canada),
the Companies’ Creditors Arrangement Act (Canada), Dutch Bankruptcy Act
(faillissementswet), the Winding-Up and Restructuring Act (Canada), the German
Insolvency Code (Insolvenzordnung), Swiss Federal Debt Collection and Bankruptcy
Act (Bundesgesetz über Schuldbetreibung und Konkurs), Part XIII of the Bermuda
Companies Act 1981, the Luxembourg Commercial Code and the Luxembourg Act dated
10 August 1915 on Commercial Companies, the Insolvency Act 2003 of the British
Virgin Islands and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, examinership reorganization or similar debtor relief
laws of the United States of America or other applicable jurisdictions from time
to time in effect, in each case as amended, including any corporate law of any
jurisdiction which may be used by a debtor to obtain a stay or a compromise,
settlement, adjustment or arrangement of the claims of its creditors against it
and including any rules and
3

--------------------------------------------------------------------------------

regulations pursuant thereto (but, in each case, shall exclude any part of such
laws, rules or regulations which relate solely to any solvent reorganization or
solvent restructuring process).
“Default Disposition” means any private or public sale or disposition of all or
any material portion of the Senior Secured Obligations Collateral (including
Foreign Collateral) by one or more Grantors with the consent of Senior
Collateral Agent or Foreign Collateral Agent (as instructed by the Controlling
Party), as applicable, after the occurrence and during the continuation of an
Event of Default under the Senior Secured Obligations Security Documents or the
Notes Indenture or LC Credit Agreement, as applicable (and prior to the
Discharge of the Senior Secured Obligations), including any disposition
contemplated by Section 9-620 of the UCC, which disposition is conducted by such
Grantors with the consent of Senior Collateral Agent or Foreign Collateral Agent
(as instructed by the Controlling Party) in connection with good faith efforts
by Senior Collateral Agent or Foreign Collateral Agent (as instructed by the
Controlling Party) to collect the Senior Secured Obligations through the
disposition of Senior Secured Obligations Collateral (including any Foreign
Collateral).
“DIP Financing” has the meaning set forth in Section 2.06(b).
“DIP Financing Liens” has the meaning set forth in Section 2.06(b).
“DIP Lenders” has the meaning set forth in Section 2.06(b).
“Discharge” means, with respect to any Obligations, except to the extent
otherwise provided herein with respect to the reinstatement or continuation of
any such Obligations, the payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been threatened (in writing) or asserted) of all such Obligations then
outstanding, if any, and, with respect to (x) letters of credit or letter of
credit guaranties outstanding under the agreements or instruments governing such
Obligations (as related to all or any subset of Obligations, the “Relevant
Instruments”); (y) Bank Product Obligations; and (z) asserted or threatened (in
writing) claims, demands, actions, suits, investigations, liabilities, fines,
costs, or damages for which a party may be entitled to indemnification or
reimbursement by any Grantor, delivery of cash collateral or backstop letters of
credit in respect thereof in a manner consistent with such Relevant Instruments,
in each case after or concurrently with the termination of all commitments to
extend credit thereunder, and the termination of all commitments of “secured
parties” under the Relevant Instruments (including, in any event, all such
interest, fees, costs, expenses and other charges regardless of whether such
amounts are allowed, allowable or reasonable in any Insolvency or Liquidation
Proceeding, whether under Section 506 of the Bankruptcy Code of otherwise);
provided that (i) the Discharge of Notes Obligations shall not be deemed to have
occurred if such payments are made with the proceeds of Notes Obligations that
constitute an exchange or replacement for or a refinancing of Notes Obligations
and (ii) the Discharge of LC Obligations shall not be deemed to have occurred if
such payments are made with the proceeds of LC Obligations that constitute an
exchange or replacement for or a refinancing of such Obligations or LC
Obligations. In the event any Obligations are modified and such Obligations are
paid over time or otherwise modified, in each case, pursuant to Section 1129 of
the Bankruptcy Code or similar Debtor Relief Law, such Obligations shall be
deemed to be discharged only when the final payment is made, in cash, in respect
of such indebtedness and any
4

--------------------------------------------------------------------------------

obligations pursuant to such new or modified indebtedness shall have been
satisfied. The term “Discharged” shall have a corresponding meaning.
“European Insolvency Regulation” means Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast)
“Event of Default” means an “Event of Default” under and as defined in the Notes
Indenture or the LC Credit Agreement, as the context may require.
“Foreign Collateral” has the meaning set forth in Section 2.01(d).
“Foreign Collateral Agent” means either the LC Collateral Agent or the Notes
Collateral Agent with respect to Foreign Collateral as set forth in Section
6.01(i) and (ii), and their respective successors or assigns (as appointed in
accordance with Article VI hereof).
“Foreign Collateral Documents” means the documents listed on Schedule I attached
hereto and any other documents creating (or purporting to create) a Lien on any
Foreign Collateral in favor of the Secured Parties and/or the Foreign Collateral
Agent/Preceding Foreign Collateral Agent acting in their respective capacities
and all documents delivered therewith.
“Grantor” means Parent and each Subsidiary of Parent that shall have granted any
Lien in favor of any Collateral Agent on any of its assets or properties to
secure any of the Obligations.
“Insolvency or Liquidation Proceeding” means (a) any case or proceeding
commenced by or against the Parent or any other Grantor under the Bankruptcy
Code or other Debtor Relief Laws or any other process or proceeding for the
reorganization, recapitalization, restructuring, adjustment, arrangement or
marshalling of the assets or liabilities of the Parent or any other Grantor or
any receivership or assignment for the benefit of creditors relating to the
Parent or any other Grantor or relating to all or a substantial part of the
property or assets of the Parent or any other Grantor or any similar case or
proceeding relative to the Parent or any other Grantor, or their respective
property or their respective creditors, as such, in each case whether or not
voluntary; (b) any process or proceeding for the appointment of any trustee in
bankruptcy, receiver, receiver and manager, interim receiver, administrator,
liquidator, monitor, custodian, sequestrator, examiner, conservator or any
similar official appointed for or relating to the Parent or any other Grantor or
all or a substantial portion of their respective property and assets, in each
case whether or not voluntary; (c) any liquidation, dissolution, examinership,
marshalling of assets or liabilities or other winding up (or similar process) of
or relating to the Parent or any other Grantor, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency; or (d) any
other proceeding of any type or nature in which substantially all claims of
creditors of the Parent or any other Grantor, or of a class of creditors of the
Parent or any other Grantor, are stayed, compromised, restructured or determined
and any payment, distribution, restructuring or arrangement is or may be made on
account of or in relation to such claims.
“Junior Claims” means (a) with respect to the Notes Priority Collateral, the LC
Obligations secured by such Collateral and (b) with respect to the LC Priority
Collateral, the Notes Obligations secured by such Collateral.
5

--------------------------------------------------------------------------------

“Junior Collateral Agent” means (a) with respect to the LC Priority Collateral,
the Notes Collateral Agent and (b) with respect to the Notes Priority
Collateral, the LC Collateral Agent.
“Junior Representative” means (a) with respect to the LC Priority Collateral,
the Notes Collateral Agent and (b) with respect to the Notes Priority
Collateral, the LC Collateral Agent.
“Junior Secured Obligations” means (a) with respect to the Notes Obligations (to
the extent such Obligations are secured by the Notes Priority Collateral), the
LC Obligations (to the extent such Obligations are secured by the Notes Priority
Collateral) and (b) with respect to the LC Obligations (to the extent such
Obligations are secured by the LC Priority Collateral), the Notes Obligations
(to the extent such Obligations are secured by the LC Priority Collateral).
“Junior Secured Obligations Collateral” means, with respect to any Obligations,
the Collateral in respect of which such Obligations constitute Junior Claims.
“Junior Secured Obligations Collateral Documents” means (a) with respect to the
LC Obligations, the Notes Security Documents and (b) with respect to the Notes
Obligations, the LC Security Documents.
“Junior Secured Obligations Secured Parties” means (a) with respect to the LC
Priority Collateral, the Notes Secured Parties (to the extent that the
Obligations owing to such Notes Secured Parties are secured by the LC Priority
Collateral) and (b) with respect to the Notes Priority Collateral, the LC
Secured Parties (to the extent that the Obligations owing to such LC Secured
Parties are secured by the Notes Priority Collateral).
“LC Administrative Agent” means the Administrative Agent under, and as defined
in, the LC Credit Agreement together with its successors and co-agents in
substantially the same capacity as may from time to time be appointed.
“LC Australian Collateral Agent” has the meaning set forth in the recitals.
“LC Australian Security Documents” means the LC Australian Security Trust Deed
and each other Australian law governed document now existing or entered into
after the date hereof that create Liens on any assets or properties of any
Grantor to secure any LC Obligations in favor of the LC Australian Collateral
Agent.
“LC Australian Security Trust” means the “Security Trust” under and as defined
in the LC Australian Security Trust Deed.
“LC Australian Security Trust Deed” means the Security Trust Deed to be entered
into among the Borrowers, the LC Administrative Agent, the LC Lenders and the LC
Australian Collateral Agent.
“LC Collateral Agent” has the meaning set forth in the recitals.
6

--------------------------------------------------------------------------------

“LC Credit Agreement” means the Existing LC Credit Agreement, as amended,
restated, supplemented, waived, replaced (whether or not upon termination, and
whether with the original lenders or otherwise), restructured, repaid, refunded,
Refinanced or otherwise modified from time to time after the date hereof,
including any agreement or indenture extending the maturity thereof,
Refinancing, replacing or otherwise restructuring all or any portion of the
indebtedness under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof (except to the extent any such refinancing, replacement or restructuring
is designated by the Parent not to be included in the definition of “LC Credit
Agreement”).
“LC Documents” means the LC Credit Agreement, the LC Security Agreement, the LC
Mortgages, the LC Australian Security Documents and the other “Loan Documents”
as defined in the LC Credit Agreement.
“LC Facility Guarantee” means any guarantee of the Obligations of the Parent
under the LC Credit Agreement by any Person in accordance with the provisions of
the LC Credit Agreement.
“LC Facility Guarantor” means any Person that incurs a LC Facility Guarantee;
provided that, upon the release or discharge of such Person from its LC Facility
Guarantee in accordance with the LC Credit Agreement, such Person ceases to be a
LC Facility Guarantor.
“LC Facility Secured Parties” means the “Secured Parties” as defined in the LC
Credit Agreement.
“LC Lenders” has the meaning set forth in the recitals.
“LC Mortgages” means all “Mortgages” as defined in the LC Credit Agreement.
“LC Obligations” means all “Secured Obligations” (as such term is defined in the
LC Credit Agreement) of the LC Borrowers and other obligors under the LC Credit
Agreement or any of the other LC Documents, including obligations to pay
principal, premiums, if any, and interest, attorneys’ fees, fees, costs,
charges, expenses, Letters of Credit (as defined in the LC Credit Agreement) and
commissions, (and, with regard to all such items, including any interest
accruing after the commencement of any Insolvency or Liquidation Proceeding,
regardless of whether allowed or allowable in such proceeding) when due and
payable, and all other amounts due or to become due under or in connection with
the LC Documents and the performance of all other Obligations of the obligors
thereunder under the LC Documents, according to the respective terms thereof.
“LC Priority Collateral” means all Collateral (other than Notes Priority
Collateral) now owned or at any time hereafter acquired (including, for the
avoidance of doubt, any such assets that, but for the application of Section 552
of the Bankruptcy Code (or any provision of any other Debtor Relief Law), would
constitute LC Priority Collateral) by any Grantor consisting of (a) all assets
securing the LC Obligations on the date hereof immediately prior to giving
effect to Amendment No. 1, dated as of August 28, 2020, (b) all assets of
Grantors organized in the LC Priority Jurisdictions, and (c) all assets required
to be subject of the Lien securing the LC
7

--------------------------------------------------------------------------------

Obligations pursuant to the LC Credit Agreement and (d) all products and
proceeds of any and all of the foregoing.
“LC Priority Jurisdictions” means the Specified Jurisdictions as defined in the
LC Credit Agreement other than the Notes Priority Jurisdictions. .
“LC Priority Possessory Collateral” means LC Priority Collateral that is
Possessory Collateral.
“LC Secured Parties” means the (a) the LC Collateral Agent (including for
avoidance of doubt the LC Australian Collateral Agent), and (b) the LC Facility
Secured Parties.
“LC Security Agreement” means the U.S. Security Agreement, as amended by the
Amendment No. 1 to U.S. Security Agreement, dated as of the Amendment No. 1
Effective Date (as such term is defined in the LC Credit Agreement), by and
among the Parent, LC Borrowers, each other pledgor party thereto and the LC
Collateral Agent, as amended, amended and restated, supplemented or modified
from time to time.
“LC Security Documents” means the LC Security Agreement, the LC Mortgages, the
LC Australian Security Documents and any other documents now existing or entered
into after the date hereof that create Liens on any assets or properties of any
Grantor to secure any LC Obligations.
“Lien” means any lien, mortgage, deed of trust, pledge, hypothecation, security
interest, charge or encumbrance of any kind, including any conditional sale or
other title retention agreement or any lease in the nature thereof or a
‘security interest’ (as defined in section 12 (1) and (2) of the Personal
Property Securities Act 2009 (Cth)) (whether voluntary or involuntary and
whether imposed or created by operation of law or otherwise).
“Luxembourg Obligors” means any Grantor organized under the laws of the Grand
Duchy of Luxembourg.
“Memorandum” has the meaning set forth in Section 2.02(e).
“Mortgages” means the Notes Mortgages and the LC Mortgages.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Notes Collateral Agent” has the meaning set forth in the recitals.
“Notes Documents” means the Notes Indenture, the Notes Security Documents and
the other “Notes Documents” as defined in the Notes Indenture.
“Notes Indenture” means the Existing Notes Indenture, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the initial purchasers  or otherwise), restructured, repaid, refunded,
Refinanced or otherwise modified from time to time after the date hereof, in
accordance with the terms hereof, including any agreement or
8

--------------------------------------------------------------------------------

indenture extending the maturity thereof, Refinancing, replacing or otherwise
restructuring all or any portion of the indebtedness under such agreement or
agreements or indenture or indentures or any successor or replacement agreement
or agreements or indenture or indentures or increasing the amount loaned or
issued thereunder or altering the maturity thereof (except to the extent any
such Refinancing, replacement or restructuring is designated by the Parent not
to be included in the definition of “Notes Indenture”).
“Notes Issuer” has the meaning set forth in the recitals.
“Notes Mortgages” means all “Mortgages” as defined in the Notes Indenture.
“Notes Obligations” means all “Indenture Obligations” (as such term is defined
in the Notes Indenture) of the Notes Parties (as defined in the Notes Indenture)
under the Notes Indenture or any of the other Notes Documents, including
obligations to pay principal, premiums, if any, interest, attorneys fees, fees,
costs, charges, expenses, commissions, fees and charges (and, with regard to all
such items, including any interest accruing after the commencement of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such proceeding) when due and payable, and all other amounts due or to become
due under or in connection with the Notes Documents and the performance of all
other Obligations of the obligors thereunder to the holders, the Notes Trustee,
the Notes Collateral Agent, any other trustees and agents under the Notes
Documents according to the respective terms thereof.
“Notes Priority Collateral” means all Collateral now owned or at any time
hereafter acquired (including, for the avoidance of doubt, any such assets that,
but for the application of Section 552 of the Bankruptcy Code (or any provision
of any other Debtor Relief Law), would constitute Notes Priority Collateral) by
(i) any Grantor (x) formed in Notes Priority Jurisdictions or (y) consisting of
Capital Stock of Subsidiaries that are formed or located in the Cayman Islands,
China, Cyprus, Qatar, Romania, Russia or the United Arab Emirates, other than to
the extent such Subsidiary is a direct or indirect owner of a majority of
Capital Stock in an LC Facility Guarantor or such Subsidiary becomes an LC
Facility Guarantor as contemplated under the LC Credit Agreement as in effect on
the date hereof, and (ii) all products and proceeds of any the foregoing;
provided that, for the avoidance of doubt, in no event shall Notes Priority
Collateral include (x) any assets securing the LC Obligations on the date hereof
immediately prior to giving effect to Amendment No. 1 to the LC Credit Agreement
dated as of August 28, 2020 and (y) any assets required to be subject of the
Lien securing the LC Obligations pursuant to the LC Credit Agreement on the date
hereof immediately prior to giving effect to Amendment No. 1 to the LC Credit
Agreement dated as of August 28, 2020.
“Notes Priority Jurisdictions” means Mexico, Brazil and any other jurisdictions
agreed upon by the Required Lenders under, and as defined in, the LC Credit
Agreement.
“Notes Priority Possessory Collateral” means Notes Priority Collateral that is
Possessory Collateral.
“Notes Secured Parties” means the “Secured Parties” as defined in the Notes
Indenture.
9

--------------------------------------------------------------------------------

“Notes Security Agreement” means the Security Agreement (as such term in defined
in the Notes Indenture), dated as of the date hereof, by and among WIL-Bermuda
and the Notes Collateral Agent, as amended, amended and restated, supplemented
or modified from time to time.
“Notes Security Documents” means the Notes Security Agreement, the Notes
Mortgages and any other documents now existing or entered into after the date
hereof that create or purport to create Liens on any assets or properties of any
Grantor to secure any Notes Obligations.
“Notes Trustee” has the meaning set forth in the recitals.
“Obligations” means the Notes Obligations and the LC Obligations.
“Parent” has the meaning set forth in the recitals.
“Permitted Discretion” means a determination made in the exercise of good faith
and reasonable credit judgment (from the perspective of a secured lender).
“Permitted Remedies” means, with respect to any Junior Secured Obligations:
(a)          filing a proof of claim or statement of interest with respect to
such Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;
(b)          taking any action (not adverse to the Liens securing Senior Secured
Obligations, the priority status thereof, or the rights of the Applicable Senior
Collateral Agent or any of the Senior Secured Obligations Secured Parties to
exercise rights, powers and/or remedies in respect thereof) in order to create,
perfect, preserve or protect (but not enforce) its Lien on any of the
Collateral;
(c)          filing any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Junior Secured Obligations Secured Parties, including any claims secured by
the Junior Secured Obligations Collateral, in each case in accordance with the
terms of this Agreement;
(d)          filing any pleadings, objections, motions or agreements which
assert rights or interests available to unsecured creditors of the Grantors
arising under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case in accordance with the terms of this Agreement
or applicable law (including the bankruptcy laws of any applicable
jurisdiction);
(e)          join (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial lien enforcement proceeding with
respect to the Senior Secured Obligations Collateral of the Senior Collateral
Agent initiated by such Senior Collateral Agent to the extent that any such
action could not reasonably be expected, in any material respect, to restrain,
hinder, limit, delay for any material period or otherwise interfere with an
enforcement
10

--------------------------------------------------------------------------------

action by such Senior Collateral Agent (it being understood that neither the
Junior Collateral Agent nor any Junior Secured Obligations Secured Parties shall
be entitled to receive any proceeds from the Senior Secured Obligations
Collateral unless otherwise expressly permitted herein);
(f)          subject to Section 2.04(a)(iii), inspect, appraise or value the
Collateral (and to engage or retain investment bankers or appraisers for the
purposes of appraising or valuing the Collateral) or to receive information or
reports concerning the Collateral, in each case pursuant to the terms of the
Notes Documents or LC Documents, as applicable, or applicable law;
(g)          subject to Section 2.04(a)(iii), take any action to seek and obtain
specific performance or injunctive relief to compel a Grantor to comply with (or
not to violate or breach) an obligation under the Notes Documents or LC
Documents, as applicable; provided that such action does not include any action
by a Junior Secured Obligations Secured Party to seek specific performance or
injunctive relief against any Senior Secured Obligations Secured Party or the
sale or disposition of any such Senior Secured Obligations Secured Party’s
Senior Secured Obligations Collateral in contravention of the other provisions
of this Agreement;
(h)          make a cash or, if allowed pursuant to applicable law, credit bid
for Collateral at any public or private sale thereof, provided that (i) such
Secured Party does not challenge the bid of any Senior Secured Obligations
Secured Party for its Senior Secured Obligations Collateral or otherwise bid for
any Senior Secured Obligations Collateral other than by a bid that provides for
the Discharge of the Senior Secured Obligations, and (ii) each Senior Secured
Obligations Secured Party may, subject to the terms of its Senior Secured
Obligations Collateral Documents, offset its Senior Secured Obligations against
the purchase price for the Senior Secured Obligations Collateral; and
(i)          in any Insolvency or Liquidation Proceeding, (i) voting on any Plan
of Reorganization to the extent not otherwise prohibited by the terms hereof,
(ii) filing any proof of claim and (iii) making other filings and motions and
making any arguments in connection therewith (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that comply with the terms of this Agreement.
“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability partnership, limited
liability company or government, individual or family trusts or any agency or
political subdivision thereof.
“Plan of Reorganization” means any plan of reorganization, scheme of
arrangement, plan of arrangement or compromise, proposal, plan of liquidation,
agreement for composition or other type of plan, proposal or arrangement
proposed in or in connection with any Insolvency or Liquidation Proceeding.
“Possessory Collateral” means the Collateral in the possession or control of any
Collateral Agent (or its agents or bailees), to the extent that possession or
control thereof (a) perfects a Lien thereon under the Uniform Commercial Code or
(b) provides a substantially similar legal effects as “perfection” under the
Uniform Commercial Code under other applicable legislation of any jurisdiction. 
Possessory Collateral includes, without limitation, any Certificated Securities,
Promissory Notes, Instruments and Chattel Paper, in each case, delivered to or
in the
11

--------------------------------------------------------------------------------

possession of any Collateral Agent under the terms of the Notes Security
Documents or the LC Security Documents. All capitalized terms used in this
definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.
“Possessory Collateral Agent” means, with respect to any Possessory Collateral,
the Collateral Agent having possession or control (including through its agents
or bailees) of same.
“Preceding Foreign Collateral Agent” means Wells Fargo Bank, National
Association.
“Proceeds” has the meaning set forth in Section 2.01(a).
“Purchase Option Event” has the meaning set forth in Section 7.19(a).
“Purchase Price” has the meaning set forth in Section 7.19(b).
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any real property that does
not constitute Excluded Assets (as defined in the LC Credit Agreement).
“Refinance” means to amend, restate, supplement, waive, replace (whether or not
upon termination, and whether with the original parties or otherwise),
restructure, repay, refund, refinance or otherwise modify from time to time
(including by means of any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the obligations under such agreement or agreements or indentures or any
successor or replacement agreement or agreements or indentures or increasing the
amount loaned or issued thereunder or altering the maturity thereof).
“Refinanced” and “Refinancing” shall have correlative meanings; provided that
that any of the foregoing that increases the principal amount of Senior Claims
with respect to any Collateral shall be effective for purposes hereof only if
such increase does not contravene the documents pursuant to which any Junior
Claims with respect to such Collateral have been incurred, all as in effect on
the date hereof or as may be amended in accordance with the terms hereof.
“Related Parties” means, with respect to any Person, such Person’s affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s affiliates.
“Representative” means (a) in the case of any Notes Obligations, the Notes
Collateral Agent and (b) in the case of any LC Obligations, the LC Collateral
Agent.
“Secured Parties” means (a) the Notes Secured Parties and (b) the LC Secured
Parties.
“Senior Claims” means (a) with respect to the Notes Priority Collateral, the
Notes Obligations secured by such Collateral and (b) with respect to the LC
Priority Collateral, the LC Obligations secured by such Collateral.
12

--------------------------------------------------------------------------------

“Senior Collateral Agent” means (a) with respect to the LC Priority Collateral,
the LC Collateral Agent and (b) with respect to the Notes Priority Collateral,
the Notes Collateral Agent.
“Senior Representative” means (a) with respect to the LC Priority Collateral,
the LC Collateral Agent and (b) with respect to the Notes Priority Collateral,
the Notes Collateral Agent.
“Senior Secured Obligations” means (a) with respect to the Notes Obligations (to
the extent such Obligations are secured by the LC Priority Collateral), the LC
Obligations, and (b) with respect to the LC Obligations (to the extent such
Obligations are secured by the Notes Priority Collateral), the Notes
Obligations; the LC Obligations shall, collectively, constitute one “Class” of
Senior Secured Obligations and the Notes Obligations shall constitute a separate
“Class” of Senior Secured Obligations.
“Senior Secured Obligations Collateral” means, with respect to any Obligations,
the Collateral in respect of which such Obligations constitute Senior Claims.
For the avoidance of doubt, notwithstanding the Foreign Collateral Agent holding
any Liens on Foreign Collateral for the benefit of the Secured Parties, subject
to Article VI, Foreign Collateral shall not be treated differently from other
Collateral when determining whether such Collateral or its proceeds are Senior
Secured Obligations Collateral.
“Senior Secured Obligations Collateral Documents” means (a) with respect to the
LC Obligations, the LC Security Documents and (b) with respect to the Notes
Obligations, the Notes Security Documents.
“Senior Secured Obligations Secured Parties” means (a) with respect to the LC
Priority Collateral, the LC Secured Parties (to the extent that the Obligations
owing to such LC Secured Parties are secured by the LC Priority Collateral) and
(b) with respect to the Notes Priority Collateral, the Notes Secured Parties (to
the extent that the Obligations owing to such Notes Secured Parties are secured
by the Notes Priority Collateral).
“Subsidiary” of a person means (a) a company or corporation, a majority of whose
voting stock is at the time, directly or indirectly, owned by such person, by
one or more subsidiaries of such person or by such person and one or more
subsidiaries of such person, (b) a partnership in which such person or one or
more subsidiaries of such person is, at the date of determination, a general
partner or (c) any other person (other than a corporation or partnership) in
which such person, directly or indirectly, at the date of determination thereof,
has (i) at least a majority ownership interest or (ii) the power to elect or
direct the election of a majority of the directors or other governing body of
such person.
“Taxes” means taxes, levies, imposts, duties, fees, assessments or other charges
of whatever nature now or hereafter imposed by any taxing authority, and all
interest, penalties or similar liabilities with respect thereto.
SECTION 1.02          Luxembourg Terms.  In this Agreement, in respect of any
Luxembourg Obligor or any other entity which is organized under the laws of the
Grand-Duchy
13

--------------------------------------------------------------------------------

of Luxembourg or has its “centre of main interests” (as that term is used in
Article 3(1) of the European Insolvency Regulation in Luxembourg, a reference
to:
(a)          a “liquidator”, “trustee”, “custodian”, “compulsory manager”,
“receiver”, “administrative receiver”, “administrator” or “similar officer”
includes any:
(i)          juge-commissaire or insolvency receiver (curateur) appointed under
the Luxembourg Commercial Code;
(ii)          liquidateur appointed under Articles 1100-1 to 1100-15 (inclusive)
of the Luxembourg act dated 10 August 1915 on commercial companies, as amended;
(iii)          juge-commissaire or liquidateur appointed under Article 1200-1 of
the Luxembourg act dated 10 August 1915 on commercial companies, as amended;
(iv)          commissaire appointed under the Grand-Ducal decree of 24 May 1935
on the controlled management regime or under Articles 593 to 614 (inclusive) of
the Luxembourg Commercial Code; and
(v)          juge délégué appointed under the Luxembourg act of 14 April 1886 on
the composition to avoid bankruptcy, as amended; and
(b)          a “winding-up”, “administration”, “liquidation” or “dissolution”
includes, without limitation, bankruptcy (faillite), liquidation, composition
with creditors (concordat préventif de faillite), moratorium or reprieve from
payment (sursis de paiement) and controlled management (gestion contrôlée).
(c)          an officer, a manager or a director includes a manager (gérant) and
a director (administrateur).
ARTICLE II

Priorities and Agreements with Respect to Collateral
SECTION 2.01          Priority of Claims.  (a)  Anything contained herein or in
any of the Notes Documents or the LC Documents to the contrary notwithstanding,
if an Event of Default has occurred and is continuing, and any Collateral Agent
is taking action to enforce rights in respect of any Collateral (whether in an
Insolvency or Liquidation Proceeding or otherwise), or any distribution is made
in respect of any Collateral in any Insolvency or Liquidation Proceeding with
respect to any Grantor, the Proceeds (subject, in the case of any such
distribution, to Section 2.06 hereof) (all proceeds of any sale, collection or
other liquidation of any Collateral and all proceeds of any such distribution,
including adequate protection or similar payments under any Debtor Relief Law,
being collectively referred to as “Proceeds”) shall be applied as follows:
(i)          In the case of LC Priority Collateral,
14

--------------------------------------------------------------------------------

FIRST, to the payment in full of the LC Obligations (including the cash
collateralization thereof) in accordance with Section 9.04 of the LC Credit
Agreement and the other applicable provisions of the LC Documents, and
SECOND, to the payment in full of the Notes Obligations in accordance with
Section 506 of the Notes Indenture and the other applicable provisions of the
Notes Documents.
If any Notes Obligations remain outstanding after the Discharge of the LC
Obligations, all proceeds of the LC Priority Collateral will be applied to the
repayment of any outstanding Notes Obligations.
(ii)          In the case of Notes Priority Collateral,
FIRST, to the payment in full of the Notes Obligations in accordance with
Section 506 of the Notes Indenture and the other applicable provisions of the
Notes Documents, and
SECOND, to the payment in full of the LC Obligations (including the cash
collateralization thereof) in accordance with Section 9.04 of the LC Credit
Agreement and the other applicable provisions of the LC Documents.
If any LC Obligations remain outstanding after the Discharge of the Notes
Obligations, all proceeds of the Notes Priority Collateral will be applied to
the repayment (including the cash collateralization thereof) of any outstanding
LC Obligations.
(b)          It is acknowledged that (i) the aggregate amount of any Senior
Secured Obligations may, subject to the limitations set forth in the Notes
Indenture and the LC Credit Agreement, both as in effect on the date hereof, be
Refinanced from time to time, all without affecting the priorities set forth in
Section 2.01(a) or the provisions of this Agreement defining the relative rights
of the Notes Secured Parties and the LC Secured Parties and (ii) the Senior
Secured Obligations consists or may consist of indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed.  The priorities
provided for herein shall not be altered or otherwise affected by any
Refinancing of either the Junior Secured Obligations (or any part thereof) or
the Senior Secured Obligations (or any part thereof), by the release of any
Collateral or of any guarantees for any Junior Secured Obligations or Senior
Secured Obligations or by any action that any Representative or Secured Party
may take or fail to take in respect of any Collateral.
(c)          Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing the LC Obligations granted on the
Collateral or of any Liens securing the Notes Obligations granted on the
Collateral and notwithstanding any provision of the Uniform Commercial Code or
other applicable legislation of any jurisdiction, or any other applicable law or
the Notes Documents or the LC Documents, or any defect or deficiencies in or
failure to perfect any such Liens or any other circumstance whatsoever (1) the
Liens on the LC Priority Collateral securing the LC Obligations will rank senior
to any Liens on
15

--------------------------------------------------------------------------------

the LC Priority Collateral securing the Notes Obligations and (2) the Liens on
the Notes Priority Collateral securing the Notes Obligations will rank senior to
any Liens on the Notes Priority Collateral securing the LC Obligations.
(d)          For the avoidance of doubt, notwithstanding that Liens granted to
the Foreign Collateral Agent, LC Collateral Agent, or Notes Collateral Agent on
the Collateral governed by the laws of a jurisdiction located outside of the
United States of America (the “Foreign Collateral”) may (A) have legally the
same or different ranking due to mandatory legal provisions governing such
Foreign Collateral; (B) have been granted or perfected in an order contrary to
the contemplated ranking as set forth in this Agreement or (C) not have been
granted to Notes Collateral Agent or LC Collateral Agent, the contractual
ranking of the Liens on such Foreign Collateral shall be consistent with the
ranking set forth in Section 2.1, and, subject to Article VI, all other terms
and provisions of this Agreement with respect to Collateral shall be applicable
to such Foreign Collateral.
SECTION 2.02          Actions With Respect to Collateral; Prohibition on
Contesting Liens.
(a)          Until the Discharge of all of the Senior Secured Obligations of a
particular Class, (i) only the Applicable Senior Collateral Agent shall act or
refrain from acting with respect to the Senior Secured Obligations Collateral of
such Class, (ii) no Collateral Agent shall follow any instructions with respect
to such Senior Secured Obligations Collateral from any Junior Representative or
from any Junior Secured Obligations Secured Parties and (iii) each Junior
Representative and the Junior Secured Obligations Secured Parties shall not, and
shall not instruct any Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
receiver and manager, interim receiver, agent, liquidator, administrator,
custodian or similar official, person or agent appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its interest in or realize
upon, or take any other action available to it in respect of, any Junior Secured
Obligations Collateral, whether under any Notes Security Document or any LC
Security Document, as applicable, applicable law or otherwise, it being agreed
that (A) only the Applicable Senior Collateral Agent, acting in accordance with
the Notes Security Documents or the LC Security Documents, as applicable, shall
be entitled to take any such actions or exercise any such remedies, or to cause
any Collateral Agent to do so and (B) notwithstanding the foregoing, each Junior
Representative may take Permitted Remedies.  Each Senior Collateral Agent may
deal with the Senior Secured Obligations Collateral as if they had a senior Lien
on such Collateral.  No Junior Collateral Agent, Junior Representative or Junior
Secured Obligations Secured Party will contest, protest or object to any
foreclosure proceeding or action brought by any Senior Collateral Agent, Senior
Representative or Senior Secured Obligations Secured Party or any other exercise
by such Senior Collateral Agent, Senior Representative or Senior Secured
Obligations Secured Party of any rights and remedies relating to the Senior
Secured Obligations Collateral.
(b)          Each of the Junior Collateral Agent and the Junior Secured
Obligations Secured Parties agrees that it will not (and hereby waives any right
to) directly or indirectly contest or support any other Person in contesting, in
any proceeding (including any Insolvency or Liquidation Proceeding), the
creation, extent, attachment, perfection, priority, validity or
16

--------------------------------------------------------------------------------

enforceability of a Lien or Senior Secured Obligations held by or on behalf of
any of the Senior Secured Obligations Secured Parties in all or any part of the
Collateral or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Collateral Agents or the Secured Parties to enforce this Agreement.
(c)          (i) Only the Foreign Collateral Agent shall act or refrain from
acting with respect to the Foreign Collateral, (ii) Foreign Collateral Agent
shall not follow any instructions with respect to Foreign Collateral except from
the Controlling Party (in accordance with Article VI) and (iii) other than the
Controlling Parties, no Secured Party will, or will instruct Foreign Collateral
Agent to, commence any judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, receiver and manager, interim
receiver, agent, liquidator, administrator, custodian or similar official,
person or agent appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, any Foreign Collateral, whether under any Notes
Security Document or any LC Security Document, applicable law or otherwise, it
being agreed that (A) only the Foreign Collateral Agent, acting in accordance
with the Foreign Collateral Documents and the terms of Article VI, shall be
entitled to take any such actions or exercise any such remedies and (B)
notwithstanding the foregoing, each Representative may take Permitted Remedies
with regard to the Foreign Collateral.  No Secured Party will contest, protest
or object to any foreclosure or other proceeding or action brought by Foreign
Collateral Agent acting upon instructions of a Controlling Party, and the
Controlling Parties may make such instructions as if they had a senior Lien on
such Foreign Collateral.
(d)          (i) With respect to any payments or distributions in cash, property
or other assets that any Junior Secured Obligations Secured Party pays over to
any Senior Secured Obligations Secured Party under the terms of this Agreement,
such Junior Secured Obligations Secured Party shall be subrogated to the rights
of the Senior Secured Party Obligations Secured Party and (ii) any Secured Party
may assert its rights of subrogation under applicable law resulting from any
draw or other payment under any letter of credit issued under or secured by the
Notes Documents or LC Documents, as applicable; provided, that (x) the LC
Facility Secured Parties shall not assert or enforce any such rights of
subrogation they may acquire as described in clauses (i) or (ii) above with
respect to the Notes Documents or Notes Priority Collateral until the Discharge
of all Notes Obligations has occurred and (y) the Notes Secured Parties shall
not assert or enforce any such rights of subrogation they may acquire as
described in clauses (i) or (ii) above with respect to the LC Documents or LC
Priority Collateral until the Discharge of all LC Obligations has occurred.
(e)          The parties hereto agree to execute, acknowledge and deliver a
Memorandum of Intercreditor Agreement (“Memorandum”), together with such other
documents in furtherance hereof or thereof, in each case, in proper form for
recording in connection with any Mortgages and in form and substance reasonably
satisfactory to the Collateral Agents, in those jurisdictions where such
recording is reasonably recommended or requested by local real estate counsel
and/or the title insurance company, or as otherwise deemed reasonably necessary
or proper by the parties hereto.
SECTION 2.03          No Duties of Senior Representative; Provision of Notice.
17

--------------------------------------------------------------------------------

(a)          Each Junior Secured Obligations Secured Party acknowledges and
agrees that none of the Senior Collateral Agents, the Senior Representative nor
any other Senior Secured Obligations Secured Party shall have any duties or
other obligations to such Junior Secured Obligations Secured Party with respect
to any Senior Secured Obligations Collateral, other than to transfer to the
Applicable Junior Collateral Agent any proceeds of any such Senior Secured
Obligations Collateral remaining in its possession or under its control
following any sale, transfer or other disposition of such Collateral (in each
case, unless the Junior Secured Obligations have been Discharged prior to or
concurrently with such sale, transfer, disposition, payment or satisfaction) and
the Discharge of the Senior Secured Obligations secured thereby, or if a Senior
Collateral Agent shall be in possession or control of all or any part of such
Collateral after such payment and satisfaction in full and termination, such
Collateral or any part thereof remaining, in each case without representation or
warranty on the part of any Senior Collateral Agent, any Senior Representative
or any Senior Secured Obligations Secured Party and at the sole cost and expense
of the Grantors. In furtherance of the foregoing, each Junior Secured
Obligations Secured Party acknowledges and agrees that, until the Senior Secured
Obligations secured by any Collateral shall have been Discharged, the Applicable
Senior Collateral Agent shall be entitled, for the benefit of the holders of
such Senior Secured Obligations, to sell, transfer or otherwise dispose of, or
cause the sale, transfer or other disposition of, such Senior Secured
Obligations Collateral as provided herein and in the Notes Documents and the LC
Documents, as applicable, without regard to any Junior Claims or any rights to
which the holders of the Junior Secured Obligations would otherwise be entitled
as a result of such Junior Claims.  Without limiting the foregoing, each Junior
Secured Obligations Secured Party agrees that none of the Senior Collateral
Agents, the Senior Representatives nor any other Senior Secured Obligations
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Senior Secured Obligations Collateral (or any other collateral
securing the Senior Secured Obligations), or to sell, dispose of, realize on or
liquidate all or any portion of such Senior Secured Obligations Collateral (or
any other collateral securing the Senior Secured Obligations), in any manner
that would maximize the return to the Junior Secured Obligations Secured
Parties, notwithstanding that the order and timing of any such realization,
sale, disposition or liquidation may affect the amount of proceeds actually
received by the Junior Secured Obligations Secured Parties from such
realization, sale, disposition or liquidation.  Each of the Junior Secured
Obligations Secured Parties waives any claim such Junior Secured Obligations
Secured Party may now or hereafter have against any Senior Collateral Agent, any
Senior Representative or any other Senior Secured Obligations Secured Party (or
their representatives, including any receiver, receiver and manager, interim
receiver, administrator, delegate or agent they may appoint) arising out of (i)
any actions which any Senior Collateral Agent, any Senior Representative or the
Senior Secured Obligations Secured Parties (or their representatives, including
any receiver, receiver and manager, interim receiver, administrator, delegate or
agent they may appoint) take or omit to take (including, actions with respect to
the creation, attachment, perfection or continuation of Liens on any Senior
Secured Obligations Collateral, actions with respect to the preservation,
foreclosure upon, realization, sale, release or depreciation of, or failure to
realize upon, any of the Senior Secured Obligations Collateral and actions with
respect to the collection of any claim for all or any part of the Senior Secured
Obligations from any account debtor, guarantor or any other party) in accordance
with the Notes Documents and the LC Documents or any other agreement related
thereto or to the collection of the Senior Secured Obligations or the valuation,
use, protection or release of any security for the Senior Secured Obligations,
(ii) any election by any Applicable Senior Collateral Agent, any
18

--------------------------------------------------------------------------------

Senior Representative or any Senior Secured Obligations Secured Parties, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b) of the Bankruptcy Code (or any equivalent proceeding under any other
Debtor Relief Law) or (iii) subject to Section 2.06, any borrowing by, or grant
of a security interest or administrative expense priority under Section 364 of
the Bankruptcy Code by, the Parent or any of its Subsidiaries, as
debtor-in-possession (or any equivalent action under any other Debtor Relief
Law).
SECTION 2.04          No Interference; Payment Over; Reinstatement.
(a)          Each Junior Secured Obligations Secured Party, each Junior
Representative and each Junior Collateral Agent agrees that (i) it will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to make any Junior Claim pari passu with, or to give such Junior Secured
Obligations Secured Party any preference or priority relative to, any Senior
Claim with respect to the Senior Secured Obligations Collateral or any part
thereof, (ii) it will not challenge or question in any proceeding the validity
or enforceability of any Foreign Collateral Document, Notes Security Document,
or LC Security Document or the extent, validity, attachment, perfection,
priority, or enforceability of any Lien under the Foreign Collateral Documents,
Notes Security Documents or the LC Security Documents, or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement, (iii) it will not take or cause to be taken any
action the purpose or intent of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Senior Secured Obligations Collateral by
the Applicable Senior Collateral Agent or any Senior Secured Obligations Secured
Parties or any Senior Representative acting on their behalf (or their respective
representatives, including any receiver, receiver and manager, interim receiver,
administrator, delegate or agent they may appoint), including with respect to
the Foreign Collateral by the Foreign Collateral Agent following the
instructions of a Controlling Party, (iv) it shall have no right to (A) direct
the Applicable Senior Collateral Agent, any Senior Representative or any holder
of Senior Secured Obligations (or their respective representatives, including
any receiver, receiver and manager, interim receiver, administrator, delegate or
agent they may appoint) to exercise any right, remedy or power with respect to
any Senior Secured Obligations Collateral or (B) consent to the exercise by the
Applicable Senior Collateral Agent, any Senior Representative or any other
Senior Secured Obligations Secured Party (or their respective representatives,
including any receiver, receiver and manager, interim receiver, administrator,
delegate or agent they may appoint) of any right, remedy or power with respect
to any Senior Secured Obligations Collateral, (v) it will not institute any suit
or assert in any Insolvency or Liquidation Proceeding any claim against the
Applicable Senior Collateral Agent, any Senior Representative or other Senior
Secured Obligations Secured Party seeking damages from or other relief by way of
specific performance, injunction, directions, instructions or otherwise with
respect to, and none of the Applicable Senior Collateral Agent, any Senior
Representative or any other Senior Secured Obligations Secured Party shall be
liable for, any action taken or omitted to be taken by such Senior Collateral
Agent, such Senior Representative or other Senior Secured Obligations Secured
Party with respect to any Senior Secured Obligations Collateral, (vi) it will
not seek, and hereby waives any right, to have any Senior Secured Obligations
Collateral, Foreign Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Senior Secured Obligations Collateral
or Foreign Collateral and (vii) it will not attempt, directly or indirectly,
whether by judicial proceedings or otherwise, to challenge the enforceability of
any provision of this Agreement; provided that
19

--------------------------------------------------------------------------------

nothing in this Agreement shall be construed to prevent or impair the rights of
any of the Collateral Agents, or the Secured Parties to enforce this Agreement.
(b)          Each Junior Collateral Agent, each Junior Representative and each
Junior Secured Obligations Secured Party hereby agrees that, if it shall obtain
possession or control of any Senior Secured Obligations Collateral, or shall
receive any Proceeds or payment in respect of any Senior Secured Obligations
Collateral, pursuant to any Notes Security Document or LC Security Document or
by the exercise of any rights available to it under any applicable law or in any
Insolvency or Liquidation Proceeding or through any other exercise of rights or
remedies, at any time prior to the Discharge of the Senior Secured Obligations,
then it shall hold such Senior Secured Obligations Collateral proceeds or
payment in trust for the Senior Secured Obligations Secured Parties and transfer
such Senior Secured Obligations Collateral, proceeds or payment, as the case may
be, to the Applicable Senior Collateral Agent reasonably promptly after
obtaining actual knowledge, or notice from the Applicable Senior Collateral
Agent, that it is in possession or control of such Senior Secured Obligations
Collateral, proceeds or payment. Each Junior Secured Obligations Secured Party
agrees that if, at any time, it receives notice or obtains actual knowledge that
all or part of any payment with respect to any Senior Secured Obligations
previously made shall be rescinded for any reason whatsoever, such Junior
Secured Obligations Secured Party shall promptly pay over to the Applicable
Senior Collateral Agent any payment received by it and then in its possession or
under its control in respect of any Senior Secured Obligations Collateral and
shall promptly turn over any Senior Secured Obligations Collateral then held by
it over to the Applicable Senior Collateral Agent, and the provisions set forth
in this Agreement shall be reinstated as if such payment had not been made,
until the payment and satisfaction in full of the Senior Secured Obligations.
(c)          Prior to the Discharge of Senior Secured Obligations, if any Junior
Secured Obligations Secured Party holds any Lien on any assets of the Parent or
any other Grantor securing any Junior Claims that are intended to secure the
Senior Claims pursuant to the Senior Secured Obligations Collateral Documents
but are not already subject to a senior Lien in favor of the Senior Secured
Obligations Secured Parties, such Junior Secured Obligations Secured Party, upon
demand by any Senior Secured Obligations Secured Party, will assign such Lien to
the applicable Senior Representative, at the sole cost and expense of the
Grantors, as security for such Senior Secured Obligations (in which case the
Junior Secured Obligations Secured Parties may retain a junior Lien on such
assets subject to the terms hereof).
SECTION 2.05          Automatic Release of Junior Liens.
(a)          The LC Collateral Agent and each other LC Secured Party agrees
that, in the event of a sale, transfer or other disposition of any Notes
Priority Collateral in connection with the foreclosure upon or other exercise of
rights and remedies with respect to such Notes Priority Collateral that results
in the release by the Notes Collateral Agent of the Lien held by the Notes
Collateral Agent on such Notes Priority Collateral, the Lien held by the LC
Collateral Agent on such Notes Priority Collateral shall be automatically
released; provided that, notwithstanding the foregoing, all holders of the LC
Obligations shall be entitled to any proceeds of a sale, transfer or other
disposition under this clause (a) that remain after Discharge of the Notes
Obligations, and the Liens on such remaining proceeds securing the LC
Obligations shall not be automatically released pursuant to this Section
2.05(a).
20

--------------------------------------------------------------------------------

(b)          The Notes Collateral Agent and each other Notes Secured Party
agrees that, in the event of a sale, transfer or other disposition of any LC
Priority Collateral in connection with the foreclosure upon or other exercise of
rights and remedies with respect to such LC Priority Collateral that results in
the release by the LC Collateral Agent of the Lien held by the LC Collateral
Agent on such LC Priority Collateral, the Lien held by the Notes Collateral
Agent on such LC Priority Collateral shall be automatically released; provided
that, notwithstanding the foregoing, all holders of the Notes Obligations shall
be entitled to any proceeds of a sale, transfer or other disposition under this
clause (b) that remain after Discharge of all LC Obligations, and the Liens on
such remaining proceeds securing the Notes Obligations shall not be
automatically released pursuant to this Section 2.05(b).
(c)          In the event of a Default Disposition, the Liens of Junior
Collateral Agent shall be automatically released so long as (i) such Default
Disposition is conducted by the applicable Grantor(s) in a commercially
reasonable manner (as if such Default Disposition were a disposition of
collateral by a secured party in accordance with the UCC or similar law under
the applicable jurisdiction) and in accordance with applicable law, (ii) Senior
Collateral Agent also releases its Liens on such Senior Secured Obligations
Collateral and (iii) the net cash proceeds of any such Default Disposition are
applied in accordance with Section 2.1(a) hereof (as if they were proceeds
received in connection with an enforcement action).
(d)          Each Junior Representative and each Junior Collateral Agent agrees
to execute and deliver (at the sole cost and expense of the applicable Grantors)
all such authorizations and other instruments as shall reasonably be requested
by the applicable Senior Representative or the Applicable Senior Collateral
Agent to evidence and confirm any release of Junior Secured Obligations
Collateral provided for in this Section.
(e)          If at any time any Grantor or the holder of any Senior Secured
Obligations delivers notice to each Junior Collateral Agent that any specified
Senior Secured Obligations Collateral (including all or substantially all of the
Capital Stock of a Grantor or any of its Subsidiaries) is sold, transferred or
otherwise disposed of (i) by the owner of such Collateral in a transaction
permitted under the LC Documents and the Notes Documents, or (ii) during the
existence of any Event of Default under the Notes Documents or the LC Documents,
in each case in connection with the foreclosure upon (or exercise of rights and
remedies with respect to) such Collateral, to the extent that the Applicable
Senior Collateral Agent has consented to such sale, transfer or disposition,
then the Liens in favor of the Junior Secured Obligations Secured Parties upon
such Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens on such Senior Secured Obligations Collateral are
released and discharged; provided that the proceeds of such sale, transfer or
disposition shall be applied in accordance with Section 2.01(a). Upon delivery
to each Junior Collateral Agent of a notice from the Applicable Senior
Collateral Agent stating that any release of Liens securing or supporting the
Senior Secured Obligations has become effective (or shall become effective upon
each Junior Collateral Agent’s release), each Junior Collateral Agent will
promptly execute and deliver (at the sole cost and expense of the Grantors) such
instruments, releases, terminations statements or other documents confirming
such release on customary terms.
SECTION 2.06          Certain Agreements With Respect to Insolvency or
Liquidation Proceedings.
21

--------------------------------------------------------------------------------

(a)          This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other Debtor Relief Law by or against the Parent or any of its Subsidiaries.
Without limiting the generality of the foregoing, the provisions of this
Agreement are intended to be and shall be enforceable as a “Subordination
Agreement” under Section 510(a) of the Bankruptcy Code. All references to the
Parent or any other Grantor shall include such Parent or Grantor as a
debtor-in-possession and any receiver, trustee, liquidator (whether provisional
or permanent, as the case may be) or court-appointed officer for such person in
any Insolvency or Liquidation Proceeding.
(b)          If the Parent or any of its Subsidiaries shall become subject to a
case (a “Bankruptcy Case”) under any Debtor Relief Law:
(i)          if the Notes Collateral Agent desires to permit
debtor-in-possession financing (“DIP Financing”) secured by a Lien on the Notes
Priority Collateral, to be provided by one or more lenders (the “DIP Lenders”)
under Section 364 of the Bankruptcy Code (or any similar provision of any other
Debtor Relief Laws) or the use of cash collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any other Debtor Relief Laws), then
the LC Collateral Agent and the LC Secured Parties hereby agree to consent to
and not to object to any such financing or to the Liens on the Notes Priority
Collateral securing the same (“DIP Financing Liens”) or to any use of cash
collateral that constitutes Notes Priority Collateral, unless the Notes
Collateral Agent shall then oppose or object to such DIP Financing or such DIP
Financing Liens or use of cash collateral that constitutes Notes Priority
Collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Notes Priority Collateral for the benefit of the Notes
Secured Parties, each LC Secured Party will subordinate its Liens with respect
to such Notes Priority Collateral on the same terms as the Liens of the Notes
Secured Parties (other than any Liens of any LC Secured Party constituting DIP
Financing Liens) are subordinated thereto and to any “carve out” for the payment
of professional fees, clerk fees, and United States trustee fees (or any other
administration charge, directors’ and officers’ charge or similar court ordered
priority charge under applicable Debtor Relief Laws) and (ii) to the extent that
such DIP Financing Liens rank pari passu with the Liens on any such Notes
Priority Collateral granted to secure the Notes Obligations of the Notes Secured
Parties, each LC Secured Party will confirm the priorities with respect to such
Notes Priority Collateral as set forth herein, in each case so long as (A) the
Notes Secured Parties retain the benefit of their Liens on all such Notes
Priority Collateral pledged to the DIP Lenders, including proceeds thereof
arising after the commencement of such proceeding (other than any Liens
constituting DIP Financing Liens) as existed prior to the commencement of the
Bankruptcy Case and/or Insolvency or Liquidation Proceeding, (B) the LC Secured
Parties are granted junior Liens on any additional collateral pledged to any
Notes Secured Party as adequate protection or otherwise in connection with such
DIP Financing or use of cash collateral, (C) if any amount of such DIP Financing
or cash collateral is applied to repay any of the Notes Obligations, such amount
is applied pursuant to Section 2.01(a) of this Agreement, and (D) if any Notes
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing
22

--------------------------------------------------------------------------------

or use of cash collateral, the proceeds of such adequate protection are applied
pursuant to Section 2.01(a) of this Agreement; provided that the LC Secured
Parties shall have a right to object to the grant of a Lien (i) to secure the
DIP Financing over any Collateral that shall not constitute Notes Priority
Collateral and (ii) in respect of any additional Collateral that would not
constitute Notes Priority Collateral hereunder were it pledged for the benefit
of the Notes Secured Parties pursuant to the Notes Security Documents to any
Notes Secured Party as adequate protection, for use of cash collateral, or
otherwise, as set forth in clause (B) above; and
(ii)          if the LC Collateral Agent desires to permit a DIP Financing
secured by a Lien on LC Priority Collateral, to be provided by DIP Lenders under
Section 364 of the Bankruptcy Code (or any similar provision of any other Debtor
Relief Laws)  or the use of cash collateral under Section 363 of the Bankruptcy
Code (or any similar provision of any other Debtor Relief Laws), then the Notes
Collateral Agent  and the Notes Secured Parties hereby agree not to object to
any such financing or to the DIP Financing Liens on the LC Priority Collateral
securing the same or to any use of cash collateral that constitutes LC Priority
Collateral, unless the LC Collateral Agent shall then oppose or object to such
DIP Financing or such DIP Financing Liens or use of cash collateral that
constitutes LC Priority Collateral (and (i) to the extent that such DIP
Financing Liens are senior to the Liens on any such LC Priority Collateral for
the benefit of the LC Secured Parties, each Notes Secured Party will subordinate
its Liens with respect to such LC Priority Collateral on the same terms as the
Liens of the LC Secured Parties (other than any Liens of any Notes Secured Party
constituting DIP Financing Liens) are subordinated thereto and to any “carve
out” for the payment of professional fees, clerk fees, and United States trustee
fees (or any other administration charge, directors’ and officers’ charge or
similar court-ordered priority charge under applicable Debtor Relief Laws), and
(ii) to the extent that such DIP Financing Liens rank pari passu with the Liens
on any such LC Priority Collateral granted to secure the LC Obligations of the
LC Secured Parties, each Notes Secured Party will confirm the priorities with
respect to such LC Priority Collateral as set forth herein), in each case so
long as (A) the Notes Secured Parties retain the benefit of their Liens on all
such LC Priority Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding (other than any Liens
constituting DIP Financing Liens) as existed prior to the commencement of the
Bankruptcy Case and/or Insolvency or Liquidation Proceeding, (B) the Notes
Secured Parties are granted Liens on any additional collateral pledged to any LC
Secured Party as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, (C) if any amount of such DIP Financing or
cash collateral is applied to repay any of the LC Obligations, such amount is
applied pursuant to Section 2.01(a) of this Agreement and (D) if any LC Secured
Parties are granted adequate protection, including in the form of periodic
payments, in connection with such DIP Financing or use of cash collateral, the
proceeds of such adequate protection is applied pursuant to Section 2.01(a) of
this Agreement; provided that the Notes Secured Parties shall have a right to
object to the grant of a Lien (i) to secure the DIP Financing over any
Collateral that shall not constitute LC
23

--------------------------------------------------------------------------------

Priority Collateral and (ii) in respect of any additional Collateral that would
not constitute LC Priority Collateral hereunder were it pledged for the benefit
of the LC Secured Parties pursuant to the LC Security Documents to any LC
Facility Secured Party as adequate protection, for use of cash collateral, or
otherwise, as set forth in clause (B) above).
(iii)          No Junior Secured Obligations Secured Party will directly or
indirectly propose or support any DIP Financing secured by a Lien senior or
prior to the Liens of the Senior Secured Obligations Secured Parties on the
Senior Secured Obligations Collateral unless such DIP Financing provides for the
Discharge of the Senior Secured Obligations.
(c)          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party agrees that it will  not object to and will not
otherwise contest: (i) any motion for relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding (including by way of
moratorium) or from any injunction against foreclosure or enforcement in respect
of the Senior Secured Obligations made by the Applicable Senior Collateral Agent
or any Senior Secured Obligations Secured Party; (ii) any lawful exercise by any
holder of Senior Claims of the right to credit bid Senior Claims in any sale of
Collateral that is Senior Secured Obligations Collateral with respect to such
Senior Claims; (iii) any other request for judicial relief made in any court by
the Applicable Senior Collateral Agent or any Senior Secured Obligations Secured
Party relating to the lawful enforcement of any Lien on the Senior Secured
Obligations Collateral; (iv) and will consent to any sale or other disposition
(or related order) of any Senior Secured Obligations Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code (or any equivalent action under any other Debtor Relief Law) if
the Senior Secured Obligations Secured Parties shall have consented to such sale
or disposition (or related order) of such Senior Secured Obligations Collateral
if such sale or other disposition is not free and clear of the Liens securing
the Junior Secured Obligations or (v) any sale or other disposition (or related
order) of any Senior Secured Obligations Collateral (or any portion thereof)
under Section 363 of the Bankruptcy Code or any other equivalent provision of
the Bankruptcy Code (or any other provision under any other Debtor Relief Law)
if the Senior Secured Obligations Secured Parties shall have consented, and the
related court order provides that, to the extent the sale is to be free and
clear of Liens, the Liens securing the Senior Secured Obligations and the Junior
Secured Obligations will attach to the proceeds of the sale on the same basis of
priority as the Liens securing such Obligations on the assets being sold, in
accordance with this Agreement.
(d)          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party agrees that it will not seek relief from the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding (including by
way of moratorium) with respect to Senior Secured Obligations Collateral without
the prior consent of the Applicable Senior Collateral Agent, unless, and solely
to the extent that, the Applicable Senior Collateral Agent or Senior Secured
Obligations Secured Party shall obtain relief from the automatic stay (or any
other stay in any Insolvency or Liquidation Proceeding) with respect to such
collateral to commence a lien enforcement action.
24

--------------------------------------------------------------------------------

(e)          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party hereby agrees that it will not, other than as set
forth in Section 2.06(b), object to and will not otherwise contest (or support
any other Person contesting): (i) any request by the Applicable Senior
Collateral Agent or any Senior Secured Obligations Secured Party for adequate
protection; provided that (1) any Notes Secured Party, solely in its capacity as
a Senior Secured Obligations Secured Party, may object to adequate protection in
the form of cash payments to the extent such payment is sought to be paid from
Notes Priority Collateral, any DIP Financing under Section 2.06(b)(i) or the
proceeds thereof and (2) any LC Secured Party, solely in its capacity as a
Senior Secured Obligations Secured Party, may object to adequate protection in
the form of cash payments to the extent such payment is sought to be paid from
LC Priority Collateral, any DIP Financing under Section 2.06(b)(ii)  or the
proceeds thereof or (ii) any objection by the Applicable Senior Collateral Agent
or any Senior Secured Obligations Secured Party to any motion, relief, action or
proceeding based on the Applicable Senior Collateral Agent or any Senior Secured
Obligations Secured Party claiming a lack of adequate protection. 
Notwithstanding the foregoing, in any Insolvency or Liquidation Proceeding, (x)
if the Senior Secured Obligations Secured Parties (or any subset thereof) are
granted adequate protection in the form of a replacement lien or additional
collateral in connection with any DIP Financing or use of cash collateral under
Section 363 or Section 364 of the Bankruptcy Code or any similar law, then the
Applicable Junior Collateral Agent may seek or request adequate protection in
the form of a replacement Lien on such additional collateral, so long as, with
respect to the Senior Secured Obligations Collateral, such Lien is subordinated
to the Liens securing the Senior Secured Obligations and such DIP Financing (and
all obligations relating thereto), on the same basis as the other Liens securing
Junior Secured Obligations on the Senior Secured Obligations Collateral are
subordinated to the Liens on Senior Secured Obligations Collateral securing the
Senior Secured Obligations under this Agreement; (y) in the event the Applicable
Junior Collateral Agent seeks or requests adequate protection and such adequate
protection is granted in the form of a replacement lien or additional
collateral, then the Applicable Junior Collateral Agent and the Junior Secured
Obligations Secured Parties hereby agree that the Senior Secured Obligations
Secured Parties shall also be granted a Lien on such additional collateral as
security for the Senior Secured Obligations and any such DIP Financing and that
any Lien on such additional collateral that constitutes Senior Secured
Obligations Collateral securing the Junior Secured Obligations shall be
subordinated to the Liens on such collateral securing the Senior Secured
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens on Senior Secured Obligations Collateral granted to the
holders of Senior Secured Obligations as adequate protection on the same basis
as the Liens securing Junior Secured Obligations are so subordinated to the
Liens securing the Senior Secured Obligations under this Agreement; (z) any
adequate protection granted in favor of any Senior Secured Obligations Secured
Party in the form of a superpriority or other administrative expense claim and
any claim in favor of any Senior Secured Obligations Secured Party arising under
Section 507(b) of the Bankruptcy Code (or similar Debtor Relief Laws) 
(collectively, “Senior 507(b) Claims”) shall be senior to and have priority of
payment over any superpriority or other administrative expense claim and any
claim arising under Section 507(b) of the Bankruptcy Code (or similar Debtor
Relief Laws) in favor of any Junior Secured Obligations Secured Party
(collectively, “Junior 507(b) Claims”). The holders of the Junior 507(b) Claims
agree that, in connection with any Plan of Reorganization in any Insolvency or
Liquidation Proceeding, such Junior 507(b) Claims may be paid in any combination
of cash, securities, or other property having a present value equal to the
amount of such Junior 507(b) Claims as of the
25

--------------------------------------------------------------------------------

effective date of such plan. For the avoidance of doubt, as between the Notes
Secured Parties and LC Secured Parties, all Senior 507(b) Claims shall be pari
passu with the Senior 507(b) Claims held by the other Class, and all Junior
507(b) Claims shall be pari passu with the Junior 507(b) Claims held by the
other Class.
(f)          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party hereby agrees that (i) it will not oppose or seek to
challenge any claim by the Applicable Senior Collateral Agent or any Senior
Secured Obligations Secured Party for allowance of Senior Secured Obligations
consisting of post-petition interest, costs, fees, charges, or expenses and (ii)
until the Discharge of Senior Secured Obligations has occurred, the Applicable
Junior Collateral Agent, on behalf of itself and the Junior Secured Obligations
Secured Parties, will not assert or enforce any claim under Section 506(c) of
the Bankruptcy Code (or any similar provision of any other Debtor Relief Laws)
senior to or on a parity with the Liens on Senior Secured Obligations Collateral
securing the Senior Secured Obligations for costs or expenses of preserving or
disposing of any Collateral; provided that, for the avoidance of doubt, any
amounts received by the Applicable Senior Collateral Agent pursuant to such a
claim shall in all cases be subject to Section 2.1(a).
(g)          The LC Collateral Agent, on behalf of the LC Secured Parties, and
the Notes Collateral Agent, on behalf of the Notes Secured Parties, acknowledge
and intend that the grants of Liens pursuant to the LC Security Documents, on
the one hand, and the Notes Security Documents, on the other hand, constitute
separate and distinct grants of Liens, and because of, among other things, their
differing rights in the Collateral, the LC Obligations are fundamentally
different from the Notes Obligations and must be separately classified in any
Plan of Reorganization proposed or confirmed (or approved) in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the Notes Secured Parties and the LC Secured Parties in respect of any
Collateral constitute claims in the same class (rather than separate classes of
senior and junior secured claims), then the Notes Secured Parties and the LC
Secured Parties hereby acknowledge and agree that all distributions shall be
made as if there were separate classes of Notes Obligations and LC Obligations
against the Grantors (with the effect being that, to the extent that the
aggregate value of the Notes Priority Collateral or the LC Priority Collateral
is sufficient (for this purpose ignoring all claims held by the other Secured
Parties for whom such Collateral is Junior Secured Obligations Collateral), the
Notes Secured Parties or the LC Secured Parties, respectively, shall be entitled
to receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, costs, fees, charges, or expenses that are available
from the Senior Secured Obligations Collateral for each of the Notes Secured
Parties and the LC Secured Parties, respectively, before any distribution is
made in respect of the Junior Claims with respect to such Collateral, with the
holder of such Junior Claims hereby acknowledging and agreeing to turn over to
the Junior Secured Obligations Secured Parties amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries). Additionally, to further effectuate the intent of the parties as
provided in this subsection, if it is held that the claims of any of the LC
Secured Parties, on the one hand, and the Notes Secured Parties, on the other
hand, constitute claims in the same class (rather than separate classes of
secured claims), then the Notes Secured Parties hereby acknowledge and agree to
vote to reject such plan of reorganization or similar dispositive restructuring
plan unless  LC Secured Parties
26

--------------------------------------------------------------------------------

greater than half in number and holding greater than two-thirds in amount of the
LC Obligations agree to accept such plan or such plan provides for the Discharge
of LC Obligations. The Notes Collateral Agent (on behalf of all the Notes
Secured Parties) agrees it shall not object to or contest (or support any other
party in objection or contesting) a plan of reorganization or other dispositive
restructuring plan on the grounds that the LC Obligations and Notes Obligations
are classified separately.  The Notes Collateral Agent (on behalf of all the
Notes Secured Parties) agrees that in any Insolvency or Liquidation Proceeding,
neither it nor any other Notes Secured Party shall support or vote to accept any
plan of reorganization of the Borrower or any other Grantor unless the plan of
reorganization is accepted by the LC Secured Parties in accordance with Section
1126(e) of the Bankruptcy Code or otherwise provides for the Discharge of LC
Obligations on the effective date of such plan of reorganization.  Except as
provided herein, the Notes Secured Parties shall remain entitled to vote their
claims in any such Insolvency or Liquidation Proceeding.
(h)          If, in any Insolvency or Liquidation Proceeding, debt obligations
of the reorganized debtor secured by Liens upon any property of the reorganized
debtor are distributed pursuant to a Plan of Reorganization (or any form of
Court-sanctioned restructuring permitted under any applicable law), both on
account of the Notes Obligations and on account of the LC Obligations, then, to
the extent the debt obligations distributed on account of the Notes Obligations
and on account of the LC Obligations are secured by Liens upon the Collateral,
the provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the debt
obligations so distributed, to the Liens securing such debt obligations and the
distribution of proceeds thereof.
Notwithstanding anything to the contrary contained herein, if in any Insolvency
or Liquidation Proceeding a determination is made that any Lien encumbering any
Collateral is not enforceable for any reason, then each of the LC Collateral
Agent and the Notes Collateral Agent for themselves and on behalf of their
respective Secured Parties agrees that, any distribution or recovery they may
receive in respect of any Collateral (including assets that would constitute
Collateral but for such determination) shall be segregated and held in trust and
forthwith paid over to the LC Collateral Agent or the Notes Collateral Agent, as
the case may be, in the same form as received without recourse, representation
or warranty (other than a representation of such Collateral Agent that it has
not otherwise sold, assigned, transferred or pledged any right, title or
interest in and to such distribution or recovery) but with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct in
order to comply with the priority provisions set forth in Section 2.01
(i)          Notwithstanding the provisions of Sections 2.02(a) and 2.02(b),
2.04(a) and 2.06(b), (c) (e) and (f) or otherwise, both before and during an
Insolvency or Liquidation Proceeding, any of the Junior Secured Obligations
Secured Parties may take any actions and exercise any and all rights that would
be available to a holder of unsecured claims, including, without limitation, the
commencement of an Insolvency or Liquidation Proceeding against any Grantor in
accordance with applicable law (including the Debtor Relief Laws of any
applicable jurisdiction); provided that, the Junior Secured Obligations Secured
Parties may not take any of the actions that is inconsistent with the terms of
this Agreement, including without limitation, such actions prohibited by
Sections 2.02(a) and 2.02(b), Section 2.04(a) or Section 2.06(b), (c), (e) and
(f); provided further, that in the event that any of the Junior Secured
Obligations Secured Parties becomes a judgment lien creditor in respect of any
Collateral as a result of its enforcement of its
27

--------------------------------------------------------------------------------

rights as an unsecured creditor with respect to the Junior Secured Obligations,
such judgment lien shall be subject to the terms of this Agreement for all
purposes (including in relation to the Senior Secured Obligations) as the other
Liens securing the Junior Secured Obligations are subject to this Agreement.
SECTION 2.07          Reinstatement.  In the event that any of the Senior
Secured Obligations shall be paid in full and such payment or any part thereof
shall subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under any Debtor Relief Law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Article II shall be fully applicable thereto until all
such Senior Secured Obligations shall again have been irrevocably paid in full
in cash.
SECTION 2.08          [Reserved].
SECTION 2.09          Insurance.  Unless and until the Notes Obligations have
been Discharged, as between the Notes Collateral Agent, on the one hand, and the
LC Collateral Agent, on the other hand, only the Notes Collateral Agent will
have the right (subject to the rights of the Grantors under the Notes Documents
and the LC Documents) to adjust or settle any insurance policy or claim covering
or constituting Notes Priority Collateral in the event of any loss thereunder
and to approve any award granted in any condemnation or similar proceeding
affecting the Notes Priority Collateral.  Unless and until the LC Obligations
have been Discharged, as between the Notes Collateral Agent, on the one hand,
and the LC Collateral Agent, on the other hand, only the LC Collateral Agent
will have the right (subject to the rights of the Grantors under the Notes
Documents and the LC Documents) to adjust or settle any insurance policy
covering or constituting LC Priority Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding solely affecting the LC Priority Collateral.  To the extent that an
insured loss covers or constitutes Notes Priority Collateral and LC Priority
Collateral, then the Notes Collateral Agent and the LC Collateral Agent will
work jointly and in good faith to collect, adjust or settle (subject to the
rights of the Grantors under the Notes Documents and the LC Obligations
Documents) under the relevant insurance policy.
SECTION 2.10          Refinancings.  Each of the Notes Obligations and the LC
Obligations and the agreements governing them may be Refinanced, in each case
without notice to, or the consent (except to the extent a consent is otherwise
required to permit the Refinancing transaction under any Notes Document or any
LC Obligations Document, as in effect on the date hereof or as may be amended in
accordance with the terms hereof) of, any Notes Secured Party or any LC Secured
Party, all without affecting the priorities provided for herein or the other
provisions hereof; provided, however, that the holders of any such Refinancing
indebtedness (or an authorized agent or trustee on their behalf) bind themselves
in writing (to the extent they are not already so bound) to the terms of this
Agreement pursuant to a joinder in the form of Exhibit A hereto, and such other
Refinancing documents or agreements (including amendments or supplements to this
Agreement) as each Applicable Senior Collateral Agent, shall reasonably request
and in form and substance reasonably acceptable to such Applicable Senior
Collateral Agent.  In connection with any Refinancing contemplated by this
Section 2.10, this Agreement may be amended at the request and sole expense of
the Parent, and without the consent (except to the extent a consent is otherwise
required to permit such Refinancing transaction under any Notes Document or any
LC Obligations Document, and other than the consent of each Applicable Senior
28

--------------------------------------------------------------------------------

Collateral Agent, whose consent shall still be required to the extent set forth
in the proviso of the immediately preceding sentence) of any Representative, (a)
to add parties (or any authorized agent or trustee therefor) providing any such
Refinancing, (b) to confirm that such Refinancing indebtedness in respect of any
LC Obligations shall have the same rights and priorities in respect of any LC
Priority Collateral as the indebtedness being Refinanced and (c) to confirm that
such Refinancing indebtedness in respect of any Notes Obligations shall have the
same rights and priorities in respect of any Notes Priority Collateral as the
indebtedness being Refinanced, all on the terms provided for herein immediately
prior to such Refinancing.  Any such additional party and each Applicable Senior
Collateral Agent shall be entitled to rely on the determination of officers of
the Parent that such modifications do not violate the Notes Documents or the LC
Documents if such determination is set forth in an officers’ certificate
delivered to such party and each Applicable Senior Collateral Agent; provided,
however, that such determination will not affect whether or not the Parent and
the Grantors have complied with their undertakings in any such document or this
Agreement.  In connection with the delivery of a joinder as set forth above, the
Parent shall deliver an officer’s certificate to each Collateral Agent
certifying that the Refinancing, including the incurrence of indebtedness and
the incurrence of liens in respect thereof, qualifies as a Refinancing as
defined herein.
SECTION 2.11          Amendments to Security Documents.
(a)          Subject to paragraph (c) below, each of the LC Collateral Agent and
other LC Secured Parties agrees that, without the prior written consent of the
Notes Collateral Agent, no LC Security Document to which such LC Collateral
Agent or LC Secured Party is party may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification or the terms of any new LC Security Document would be prohibited by
or inconsistent with any of the terms of this Agreement.
(b)          Subject to paragraph (c) below, each of the Notes Collateral Agent
and other Notes Secured Parties agrees that, without the prior written consent
of the LC Collateral Agent and each LC Collateral Agent, no Notes Security
Document to which the Notes Collateral Agent or Notes Secured Parties are party
may be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification or the terms of any new Notes
Security Document would be prohibited by or inconsistent with any of the terms
of this Agreement.
(c)          In the event that any Senior Collateral Agent or Senior Secured
Obligations Secured Parties enter into any amendment, waiver or consent in
respect of or replace any of the Senior Secured Obligations Collateral Documents
for the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, such Senior Secured Obligations Collateral
Document or changing in any manner the rights of such Senior Collateral Agent,
such Senior Secured Obligations Secured Parties, the Grantors thereunder
(including the release of any Liens in the applicable Senior Secured Obligations
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Comparable Junior Priority Collateral Document
without the consent of any Junior Collateral Agent or any Junior Secured
Obligations Secured Party and without any action by any Junior Collateral Agent,
any Junior Secured Obligations Secured Party, the Parent or any other Grantor;
provided, however, that (A) such amendment, waiver or consent does not
materially adversely
29

--------------------------------------------------------------------------------

affect the rights of the applicable Junior Secured Obligations Secured Parties
or the interests of the applicable Junior Secured Obligations Secured Parties in
the applicable Junior Secured Obligations Collateral and not the Senior
Collateral Agent or the Senior Secured Obligations Secured Parties, as the case
may be, that have a security interest in the affected collateral in a like or
similar manner, and (B) written notice of such amendment, waiver or consent
shall have been given by the Parent to the Applicable Junior Collateral Agent.
(d)          Notwithstanding anything to the contrary contained herein, the LC
Collateral Agent and other LC Secured Parties and the Notes Collateral Agent and
other Notes Secured Parties hereby agree that they will not amend or otherwise
modify the provisions of the LC Documents or the Notes Documents related to the
Refinancing or payment of any Obligations (including ordinary course payments)
in a manner that makes them more restrictive to Grantors or otherwise prohibits
or restricts a Refinancing or payment permitted under the LC Documents or Notes
Documents as in effect on the date hereof.
SECTION 2.12          Possessory Collateral Agent as Gratuitous Bailee for
Perfection.
(a)          Each Possessory Collateral Agent agrees to hold the Possessory
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee for, or, as applicable, on trust
for, the benefit of each Secured Party and any assignee solely for the purpose
of perfecting the security interest granted in such Possessory Collateral
pursuant to the Notes Security Documents or the LC Security Documents, subject
to the terms and conditions of this Section 2.12.  To the extent any Possessory
Collateral is possessed by or is under the control of a Collateral Agent (either
directly or through its agents or bailees) other than the Applicable Possessory
Collateral Agent, such Collateral Agent shall deliver such Possessory Collateral
to (or shall cause such Possessory Collateral to be delivered to) the Applicable
Possessory Collateral Agent and shall take all actions reasonably requested in
writing by the Applicable Possessory Collateral Agent to cause the Applicable
Possessory Collateral Agent to have possession or control of same.  Pending such
delivery to the Applicable Possessory Collateral Agent, each other Collateral
Agent agrees to hold any Possessory Collateral as gratuitous bailee, or, as
applicable, on trust for, for the benefit of each other Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable Notes Security
Documents or LC Security Documents, in each case subject to the terms and
conditions of this Section 2.12.
(b)          The duties or responsibilities of each Possessory Collateral Agent
and each other Collateral Agent under this Section 2.12 shall be limited solely
to holding the Possessory Collateral as gratuitous bailee, or, as applicable, on
trust for, for the benefit of each Secured Party for purposes of perfecting the
security interest held by the Secured Parties therein.
(c)          Upon the Discharge of all LC Obligations, the LC Collateral Agent
shall deliver to the Notes Collateral Agent (at the sole expense of the
Grantors), to the extent that it is legally permitted to do so, the remaining
Possessory Collateral (if any) held by it, together with any necessary
endorsements (or otherwise allow the Notes Collateral Agent to obtain control of
such Possessory Collateral) or as a court of competent jurisdiction may
otherwise direct. The Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby
30

--------------------------------------------------------------------------------

and shall indemnify the Possessory Collateral Agent for loss or damage suffered
by the Possessory Collateral Agent as a result of such transfer except for loss
or damage suffered by the Possessory Collateral Agent as a result of its own
willful misconduct or gross negligence.  No LC Collateral Agent shall be
obligated to follow instructions from the Notes Collateral Agent in
contravention of this Agreement.
(d)          Upon the Discharge of all Notes Obligations, the Notes Collateral
Agent shall deliver to the LC Collateral Agent (at the sole expense of the
Grantors), to the extent that it is legally permitted to do so, the remaining
Possessory Collateral (if any) held by it, together with any necessary
endorsements (or otherwise allow the LC Collateral Agent to obtain control of
such Possessory Collateral) or as a court of competent jurisdiction may
otherwise direct. The Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify the Possessory
Collateral Agent for loss or damage suffered by the Possessory Collateral Agent
as a result of such transfer except for loss or damage suffered by the
Possessory Collateral Agent as a result of its own willful misconduct or gross
negligence.  The Notes Collateral Agent shall not be obligated to follow
instructions from any LC Collateral Agent in contravention of this Agreement.
SECTION 2.13          Control Agreements. The LC Collateral Agent hereby agrees
to act as collateral agent of the Notes Secured Parties under each control
agreement solely for the purpose of perfecting the Lien of the Notes Secured
Parties in the deposit accounts and securities accounts subject to such control
agreements by control. The Notes Collateral Agent, on behalf of the Notes 
Secured Parties, hereby appoints the LC Collateral Agent to act as its
collateral agent under each such control agreement, as applicable. The duties or
responsibilities of the LC Collateral Agent under this Section 2.13 shall be
limited solely to acting as agent for the benefit of each Notes Secured Party
for purposes of perfecting the security interest held by the Secured Parties in
the deposit accounts and securities accounts subject to such control agreements
by control, in each case prior to the Discharge of all LC Obligations
SECTION 2.14          Rights under Permits and Licenses. The LC Collateral Agent
agrees that if the Notes Collateral Agent shall require rights available under
any permit or license controlled by the LC Collateral Agent (as certified to the
LC Collateral Agent by the Notes Collateral Agent, upon which the LC Collateral
Agent may rely) in order to realize on any Notes Priority Collateral, the LC
Collateral Agent shall (subject to the terms of the LC Documents, including the
LC Collateral Agent’s rights to indemnification thereunder) take all such
actions as shall be available to it (at the sole expense of the Grantors),
consistent with applicable law and reasonably requested by the Notes Collateral
Agent in writing, to make such rights available to the Notes Collateral Agent,
subject to the Liens held by the LC Collateral Agent for the benefit of the LC
Secured Parties.  The Notes Collateral Agent agrees that if the LC Collateral
Agent shall require rights available under any permit or license controlled by
the Notes Collateral Agent (as certified to the Notes Collateral Agent by the LC
Collateral Agent, upon which the Notes Collateral Agent may rely) in order to
realize on any LC Priority Collateral, the Notes Collateral Agent shall (subject
to the terms of the Notes Documents, including such Notes Collateral Agent’s
rights to indemnification thereunder) take all such actions as shall be
available to it (at the sole expense of the Grantors), consistent with
applicable law and reasonably requested by the LC Collateral Agent in writing,
to make such rights available to the LC Collateral Agent, subject to the Liens
held by the Notes Collateral Agent for the benefit of the Notes Secured Parties.
31

--------------------------------------------------------------------------------

ARTICLE III

Existence and Amounts of Liens and Obligations
Whenever a Representative shall be required, in connection with the exercise of
its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Senior Secured Obligations (or the existence of any
commitment to extend credit that would constitute Senior Secured Obligations) or
Junior Secured Obligations, or the Collateral subject to any such Lien, it may,
acting reasonably, request that such information be furnished to it in writing
by the other Representatives and shall be entitled to make such determination on
the basis of the information so furnished; provided, however, that, if a
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Representative shall be entitled to make any such
determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of the Parent.
Each Representative may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to the Parent or any of its
subsidiaries, any Secured Party or any other Person as a result of such
determination.
ARTICLE IV

Consent of Grantors
Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the Notes Security Documents, the LC Security Documents or
the Foreign Collateral Documents will in no way be diminished or otherwise
affected by such provisions or arrangements.
Notwithstanding any other provision of this Agreement to the contrary, the
obligations and liabilities of any Grantor incorporated in Norway shall be
limited by such mandatory provisions of sections 8-7 and/or 8-10 of the
Norwegian Limited Liability Companies Act of 13 June 1997 regarding restrictions
on a Norwegian limited liability company’s ability to grant guarantees, loans,
security or other financial assistance.
ARTICLE V

Representations and Warranties
SECTION 5.01          Representations and Warranties of Each Party.  Each party
hereto represents and warrants to the other parties hereto as follows:
(a)          Such party is duly organized or incorporated (as the case may be),
validly existing and, if applicable, in good standing (or the equivalent status
under the laws of any foreign jurisdiction) under the laws of the jurisdiction
of its organization or incorporation (as the case may be) and has all requisite
power and authority to enter into and perform its obligations under this
Agreement.
(b)          This Agreement has been duly executed and delivered by such party.
32

--------------------------------------------------------------------------------

 (c)          The execution, delivery and performance by such party of this
Agreement (i) do not require any consent or approval of, registration or filing
with or any other action by any governmental authority, (ii) will not violate
any applicable law or regulation governing the powers of such party or any order
of any governmental authority having jurisdiction over it and (iii) will not
violate the charter, by-laws or other organizational documents of such party.
SECTION 5.02          Representations and Warranties of Each Representative. 
Each Collateral Agent and Representative represents and warrants to the other
parties hereto that it is authorized under the Notes Indenture or the LC
Obligations Credit Agreement, as applicable, to enter into this Agreement.
ARTICLE VI

Collateral Agency for Foreign Collateral
SECTION 6.01          Appointment of Foreign Collateral Agent.  It is
acknowledged that, in certain jurisdictions outside of the United State of
America, applicable law prevents both the Notes Collateral Agent and the LC
Collateral Agent from obtaining liens on the Collateral. In such circumstances,
solely for Foreign Collateral, the parties hereto agree that with effect as of
the resignation of the Preceding Foreign Collateral Agent (i) the LC Collateral
Agent, who may appoint any sub-agent in its sole discretion and upon written
notice to the Notes Collateral Agent to act in such capacity, is hereby
appointed as Foreign Collateral Agent and sub-agent for the Collateral Agents in
respect of any LC Priority Collateral, (ii) the Notes Collateral Agent, or any
sub-agent that it may in its sole discretion and upon written notice to the LC
Collateral Agent designate to act in such capacity, is hereby appointed as
Foreign Collateral Agent and sub-agent for the Collateral Agents in respect of
any Notes Priority Collateral, and (iii) notwithstanding anything to the
contrary contained herein, Foreign Collateral Agent is permitted to hold Liens
on such Foreign Collateral in trust for the Secured Parties notwithstanding the
inability of any other Collateral Agent to hold similar Liens. In recognition of
the foregoing, each other Collateral Agent hereby irrevocably appoints the LC
Collateral Agent or the Notes Collateral Agent, as applicable, to act as the
“collateral agent” under any Foreign Collateral Documents, pursuant to Section
6.01(i) and (ii), and each other Collateral Agent hereby irrevocably appoints
and authorizes the LC Collateral Agent or the Notes Collateral Agent, as
applicable, to act as the agent of such Secured Party for purposes of acquiring,
holding and enforcing any and all Liens on Foreign Collateral, pursuant to
Section 6.01(i) and (ii), granted by any of the Grantors to secure any of the
Notes Obligations or LC Obligations, together with such powers and discretion as
are reasonably incidental thereto (including, without limitation, to enter into
additional Foreign Collateral Documents or supplements to existing Foreign
Collateral Documents on behalf of the Secured Parties).  In this connection, the
Foreign Collateral Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Foreign Collateral Agent pursuant to this
Article VI for purposes of holding or enforcing any Lien on the Foreign
Collateral (or any portion thereof) granted under the Foreign Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Foreign Collateral Agent, shall be entitled to the benefits of all
provisions of this Agreement, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under this agreement and the
Foreign Collateral Documents as if set forth in full herein with respect
thereto. It is understood and agreed that the use of the term “agent” herein or
in any other Foreign Collateral Documents (or any other similar term) with
reference to the Foreign
33

--------------------------------------------------------------------------------

Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
SECTION 6.02          Rights as a Secured Party.  The Person serving as the
Foreign Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Secured Party as any other Secured Party and may exercise the same
as though it were not the Foreign Collateral Agent and the term “Secured Party”
or “Secured Parties” (or, as applicable, Notes Secured Party or LC Secured
Party) shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Foreign Collateral Agent
hereunder in its individual capacity.  Such Person and its affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with any Grantor or any Grantor’s Subsidiary or other affiliate thereof as if
such Person were not the Foreign Collateral Agent hereunder and without any duty
to account therefor to the Secured Parties.
SECTION 6.03          Exculpatory Provisions.
(a)          The Foreign Collateral Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Foreign
Collateral Documents to which Foreign Collateral Agent is a party, and its
duties hereunder and thereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Foreign Collateral Agent:
(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a default or Event of Default under the Notes Documents or
LC Documents has occurred and is continuing;
(ii)          shall not have any duty to take any discretionary action or
exercise any discretionary powers (though it hereby is authorized to take such
actions in its Permitted Discretion), except discretionary rights and powers
expressly contemplated hereby or by the Foreign Collateral Documents that the
Foreign Collateral Agent is required to exercise as directed in writing by the
Controlling Parties; provided that the Foreign Collateral Agent shall not be
required to take any action that, in its good faith, based upon the advice of
counsel or upon the written opinion of its counsel, may expose the Foreign
Collateral Agent to liability, or for which it is not indemnified to its
satisfaction or that is contrary to any Foreign Collateral Document or
applicable law, including, for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property in violation of any Debtor
Relief Law; and
(iii)          shall not, except as expressly set forth herein and in the
Foreign Collateral Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Grantors or any of
their Subsidiaries or affiliates that is communicated to or obtained by the
Person serving as the Foreign Collateral Agent or any of its affiliates in any
capacity.
34

--------------------------------------------------------------------------------

(b)          The Foreign Collateral Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the
Controlling Parties or (ii) in the absence of its own willful misconduct or
gross negligence as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Foreign Collateral Agent shall be deemed not to
have knowledge of any default or Event of Default under the Notes Documents or
LC Documents unless and until written notice describing such default or Event of
Default is given to the Foreign Collateral Agent by the Grantors, LC Collateral
Agent, or Notes Collateral Agent.
(c)          The Foreign Collateral Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Foreign
Collateral Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any default or Event of Default or (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Foreign Collateral Document or any other agreement, instrument or document.
SECTION 6.04          Reliance by the Foreign Collateral Agent.  The Foreign
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Foreign Collateral Agent also may rely
upon any statement made to it orally or by telephone and reasonably believed by
it to have been made by the proper Person, and shall not incur any liability for
relying thereon.  The Foreign Collateral Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the written
advice of any such counsel, accountants or experts.
SECTION 6.05          Delegation of Duties.
(a)          The Foreign Collateral Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any Foreign Collateral
Document by or through any one or more sub-agents appointed by the Foreign
Collateral Agent.  The Foreign Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article VI shall apply to any such sub-agent and to the Related Parties of the
Foreign Collateral Agent and any such sub-agent, and shall apply to their
respective activities in connection with the Foreign Collateral.  The Foreign
Collateral Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Foreign Collateral
Agent acted with willful misconduct or gross negligence in the selection of such
sub agents.
(b)          Should any instrument in writing from any Grantor be required by
any sub-agent appointed by the Foreign Collateral Agent to more fully or
certainly vest in and confirm to such sub-agent such rights, powers, privileges
and duties, such Grantor shall execute, acknowledge and deliver any and all such
instruments promptly upon request by the Foreign Collateral Agent.  If
35

--------------------------------------------------------------------------------

any such sub-agent, or successor thereto, shall resign or be removed, all
rights, powers, privileges and duties of such sub-agent, to the extent permitted
by law, shall automatically vest in and be exercised by the Foreign Collateral
Agent until the appointment of a new sub-agent. All references in this Agreement
or in any other Foreign Collateral Document to any Lien or Foreign Collateral
Document granted or delivered in favour of the Foreign Collateral Agent shall
include any Lien or Foreign Collateral Document granted to any sub-agent of the
Foreign Collateral Agent
SECTION 6.06          Resignation of Foreign Collateral Agent.
(a)          The Foreign Collateral Agent may at any time give notice of its
resignation to the Representatives and the Grantors.  Upon receipt of any such
notice of resignation, the Secured Parties, acting through their Collateral
Agents, shall have the right (provided no Event of Default has occurred and is
continuing under any LC Document or Notes Document at the time of such
resignation) to appoint a successor, which shall be as jointly designated by
Notes Collateral Agent and LC Collateral Agent. If no such successor shall have
been so appointed in accordance with the preceding sentence and shall have
accepted such appointment within 30 days after the retiring Foreign Collateral
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Representatives) (the “Resignation Effective Date”), then the retiring
Foreign Collateral Agent may (but shall not be obligated to), on behalf of the
Secured Parties, appoint a successor Foreign Collateral Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)          With effect from the Resignation Effective Date, (1) the retiring
Foreign Collateral Agent shall be discharged from its duties and obligations
hereunder and under the other Foreign Collateral Documents (except that in the
case of any collateral security held by the Foreign Collateral Agent on behalf
of the Secured Parties under any of the Foreign Collateral Documents, the
retiring Foreign Collateral Agent shall continue to hold such collateral
security until such time as a successor Foreign Collateral Agent is appointed
but in any event, no more than sixty (60) days following the Resignation
Effective Date) and (2) except for any indemnity payments owed to the retiring
Foreign Collateral Agent, all payments, communications and determinations
provided to be made by, to or through the Foreign Collateral Agent shall instead
be made by or to each Representative directly, until such time, if any, the
relevant Collateral Agents appoint a successor Foreign Collateral Agent as
provided for above.  Upon the acceptance of a successor’s appointment as Foreign
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Foreign
Collateral Agent (other than any rights to indemnity payments owed to the
retiring Foreign Collateral Agent), and the retiring Foreign Collateral Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Foreign Collateral Documents.  After the retiring Foreign Collateral
Agent’s resignation or removal hereunder and under the other Foreign Collateral
Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Foreign Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Foreign Collateral Agent was acting as
Foreign Collateral Agent.
SECTION 6.07          Non-Reliance on Foreign Collateral Agent and Other Secured
Parties.  Each Collateral Agent acknowledges that it has, independently and
without reliance upon
36

--------------------------------------------------------------------------------

the Foreign Collateral Agent or any of its related parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement, the LC Documents, and the
Notes Documents, as applicable.  Each Collateral Agent also acknowledges that it
will, independently and without reliance upon the Foreign Collateral Agent or
its related parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any Foreign Collateral
Document or any related agreement or any document furnished hereunder or
thereunder.
SECTION 6.08          Collateral Matters.
Each of the Collateral Agents irrevocably authorize the Foreign Collateral
Agent, at its option and in its Permitted Discretion;to release any Lien or any
other claim on any Foreign Collateral granted to or held by the Foreign
Collateral Agent, for the benefit of the Secured Parties, under any Foreign
Collateral Document (A) upon the Discharge of the Notes Obligations and the
Discharge of the LC Obligations, as applicable, in which case such Lien shall
only be released with respect to the Obligations so Discharged; (B) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under the
Foreign Collateral Documents, Notes Documents and LC Documents or (C) if
approved, authorized or ratified in writing in accordance with Section 6.08(b).
(a)          Upon request by the Foreign Collateral Agent at any time, the
Controlling Parties will confirm in writing the Foreign Collateral Agent’s
authority to release or subordinate its interest in particular types or items of
property or take any other action necessary to administer the Foreign
Collateral.  In each case, as specified in this Section 6.08, the Foreign
Collateral Agent will, at the Grantors’ joint and several expense, execute and
deliver to the applicable Grantor such documents as such Grantor may reasonably
request to evidence the release of such item of Foreign Collateral from the
assignment and security interest granted under the Foreign Collateral Documents
or to subordinate its interest in such item, or to release such Grantor from its
obligations under the Foreign Collateral Documents, in each case in accordance
with the terms hereof and the terms of the Foreign Collateral Documents.
(b)          The Foreign Collateral Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Foreign Collateral, the existence,
priority or perfection of the Foreign Collateral Agent’s Lien thereon, or any
certificate prepared by any Grantor in connection therewith, nor shall the
Foreign Collateral Agent be responsible or liable to the Secured Parties for any
failure to monitor or maintain any portion of the Foreign Collateral.
SECTION 6.09          Discretionary Rights.  The Foreign Collateral Agent may:
(a)          assume (unless it has received actual notice to the contrary from
the Collateral Agents) that (i) no default or Event of Default  has occurred and
no Grantor is in breach of or default under its obligations under any of the
Foreign Collateral Documents, Notes Documents, or LC Documents, and (ii) any
right, power, authority or discretion vested by any
37

--------------------------------------------------------------------------------

Foreign Collateral Documents, Notes Documents, or LC Documents in any person has
not been exercised;
(b)          if it receives any instructions or directions to take any action in
relation to the Foreign Collateral, assume that all applicable conditions under
this Agreement, LC Documents and Notes Documents for taking that action have
been satisfied;
(c)          engage and pay for the advice or services of accountants, tax
advisers, surveyors or other professional advisers or experts and a single legal
counsel in each applicable jurisdiction (in addition to the Foreign Collateral
Agent’s general outside counsel);
(d)          without prejudice for the generality of paragraph (c) above, at any
time engage and pay for the services of a single additional counsel in each
applicable jurisdiction to act as independent counsel to the Foreign Collateral
Agent (in addition to the Foreign Collateral Agent’s general outside counsel)
(and so separate from any lawyers instructed by the other Secured Parties) if
the Foreign Collateral Agent in its reasonable opinion deems this to be
desirable and the Collateral Agent shall not be liable for any damages, costs or
losses to any person, any diminution in value or any liability whatsoever
arising as a result of its so relying on the advice or services of any
professional engaged under this Section 6.09; and
(e)          refrain from acting in accordance with the instructions of any
Secured Party or Controlling Party (including bringing any legal action or
proceeding arising out of or in connection with the Foreign Collateral
Documents) until it has received any indemnification and/or security that it may
in its reasonable discretion require which may be greater in extent than that
contained for the benefit of any Representative in the Notes Documents or LC
Documents. Notwithstanding any provision of any Notes Documents or LC Documents
to the contrary, the Foreign Collateral Agent is not obliged to expend or risk
its own funds or otherwise incur any financial liability in the performance of
its duties, obligations or responsibilities or the exercise of any right, power,
authority or discretion if it has grounds for believing the repayment of such
funds or adequate indemnity against, or security for, such risk or liability is
not reasonably assured to it.
SECTION 6.10          Indemnification of Foreign Collateral Agent.
(a)          The Secured Parties (other than the LC Australian Collateral Agent
and the Notes Collateral Agent) shall jointly and severally indemnify the
Foreign Collateral Agent within three Business Days of demand, and keep the
Foreign Collateral Agent indemnified against any demands, damages, expenses,
costs, losses or liabilities made against or incurred by it in acting as Foreign
Collateral Agent on behalf of the Secured Parties under this Agreement, the
Foreign Collateral Documents, the LC Documents, or the Notes Documents (provided
that any indemnification obligations arising solely due to the instructions of a
Controlling Party shall be borne solely by the Class represented by such
Controlling Party), unless the Foreign Collateral Agent (i) has been reimbursed
by a Grantor pursuant to any of the Foreign Collateral Documents or (ii) such
liabilities, losses, demands, damages, expenses or costs are incurred by or made
against the Foreign Collateral Agent as a result of willful misconduct or gross
negligence as determined by a court of competent jurisdiction by a final
nonappealable judgment. The Grantors hereby jointly and severally indemnify the
Secured Parties against any payment made by them under this Section 6.10(a) and
agree that any payments made by or costs attributable to any Notes Secured
38

--------------------------------------------------------------------------------

Party on account of the Foreign Collateral Agent shall be added to the Notes
Obligations and any payments made by or costs attributable to any LC Secured
Party on account of the Foreign Collateral Agent shall be added to the LC
Obligations.
(b)          The Grantors covenant and agree that they shall defend and be
jointly and severally liable to reimburse and indemnify the Foreign Collateral
Agent (and its Affiliates, officers, directors, employees, attorneys and agents
(“Foreign Collateral Agent Related Persons”)) for any and all reasonable
expenses and other charges actually incurred by the Foreign Collateral Agent on
behalf of the Secured Parties in connection with the execution, delivery,
administration and enforcement of this Agreement and the Foreign Collateral
Documents (or any of them) and from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
actual reasonable expenses or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against the Foreign Collateral
Agent, in any way relating to or arising out of this Agreement, any Foreign
Collateral Document, or any other document delivered in connection herewith or
therewith or the transactions contemplated hereby or thereby, or the enforcement
of any of the terms hereof or thereof, in each case, except to the extent caused
by the Foreign Collateral Agent’s or the Foreign Collateral Agent Related
Person’s willful misconduct or gross negligence as determined by a court of
competent jurisdiction by a final nonappealable judgment.
(c)          The obligations under this Section 6.10 shall survive the Discharge
of the Notes Obligations, the Discharge of the LC Obligations, the resignation
of any Foreign Collateral Agent, and termination of this Agreement and all of
the Foreign Collateral Documents.
(d)          Notwithstanding anything else in this Section 6.10, the Grantors
shall have no obligation to indemnify or reimburse any Person for any Taxes
unless such Taxes would be subject to indemnification or reimbursement under the
LC Credit Agreement or Notes Indenture.
SECTION 6.11          Treatment of Proceeds of Foreign Collateral.
(a)          All amounts from time to time received or recovered by the Foreign
Collateral Agent pursuant to the terms of any Foreign Collateral Document or in
connection with the realization or enforcement of all or any part of the Foreign
Collateral (the “Foreign Recoveries”) shall be held by the Foreign Collateral
Agent in trust and applied, to the extent permitted by applicable law, in the
following order:
First, in discharging any sums owing to the Foreign Collateral Agent (in its
capacity as such), including (i) amounts owing to Foreign Collateral Agent to
indemnify Foreign Collateral Agent for claims against it or claims that, in the
reasonable discretion of Foreign Collateral Agent, may be asserted against
Foreign Collateral Agent and are subject to the indemnification provisions of
this Agreement and (ii) any deductions and withholdings (on account of taxes or
otherwise) which Foreign Collateral Agent is or may be required by any
applicable law to make from any distribution or payment made by it under this
Agreement and to pay all taxes which may be assessed against it in respect of
any of the Foreign Collateral Documents, or as a consequence of performing its
duties, or by virtue of its capacity as Foreign Collateral Agent (other than in
connection with its remuneration for performing its
39

--------------------------------------------------------------------------------

duties under this Agreement); provided that any Foreign Collateral or proceeds
thereof that is LC Priority Collateral may only be applied or retained by
Foreign Collateral Agent to secure indemnification obligations or other amounts
owing (or potentially owing) by the LC Secured Parties and Foreign Collateral or
proceeds thereof that is Notes Priority Collateral may only be applied or
retained by Foreign Collateral Agent to secure indemnification obligations or
other amounts owing (or potentially owing) by the Notes Secured Parties;
Second, to the Representatives to be applied in accordance with Section 2.01(a)
hereof.
For the avoidance of doubt, following acceleration of any of the Notes
Obligations or the LC Obligations, Foreign Collateral Agent may, in its
Permitted Discretion, hold any amount of the Foreign Recoveries (subject to the
proviso set forth in subclause “first” above) in a non-interest bearing
account(s) in the name of the Foreign Collateral Agent with such financial
institution as it may select (including itself) and for so long as the Foreign
Collateral Agent shall think appropriate in its Permitted Discretion for later
application as set forth herein in respect of any sum owing to the Foreign
Collateral Agent that the Foreign Collateral Agent reasonably considers might
become due or owing at any time in the future.
SECTION 6.12          Currency Conversion. The Foreign Collateral Agent is under
no obligation to make the payments to the Secured Parties above in the same
currency as that in which the obligations and liabilities owing to the Secured
Parties are denominated. To the extent any payment from Foreign Collateral Agent
to a Representative causes a currency conversion, the provisions of the Notes
Documents or the LC Documents (as applicable, based on the Representative
receiving payment) relating to currency conversions shall apply.
SECTION 6.13          Swiss Collateral.
(a)          In relation to Foreign Collateral which is subject to a security
document governed by Swiss law, the LC Collateral Agent in its capacity as
Foreign Collateral Agent shall:
(i)          hold and administer any non-accessory Collateral
(nicht-akzessorische Sicherheit) governed by Swiss law as fiduciary
(treuhänderisch) in its own name but for the benefit of the Secured Parties; and
(ii)          hold and administer any accessory Collateral (akzessorische
Sicherheit) governed by Swiss law as direct representative (direkter
Stellvertreter) in the name and on behalf of the Secured Parties.
(b)          The LC Collateral Agent in its capacity as Foreign Collateral Agent
shall be empowered to:
(i)          exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Foreign Collateral Agent under
the relevant security documents governed by Swiss law together with such powers
and discretions as are reasonably incidental thereto;
40

--------------------------------------------------------------------------------

(ii)          take such action on its behalf as may from time to time be
authorized under or in  accordance with the relevant Foreign Collateral
Documents governed by Swiss law; and
(iii)          accept, enter into and execute, as its direct representative
(direkter Stellvertreter) any pledge or other creation of any accessory security
right granted in favor of any Secured Party under Swiss law in connection with
the Notes Documents and/or the LC Documents and to agree to and execute in its
name and on its behalf as its direct representative (direkter Stellvertreter)
any amendments, confirmations and/or alterations to any security document
governed by Swiss law which creates a pledge or any other accessory security
right (akzessorische Sicherheit) including the release or confirmation of
release of such Collateral, all subject to the provisions of this Agreement.
SECTION 6.14          Scottish Collateral.
(a)          The Foreign Collateral Agent declares that it holds on trust for
the Secured Parties, on the terms contained in this Article VI: (i) the Foreign
Collateral expressed to be subject to the Liens created in favor of the Foreign
Collateral Agent as trustee for the Secured Parties by or pursuant to each
Foreign Collateral Document which is governed by or subject to the laws of
Scotland, and all proceeds of that Foreign Collateral; (ii) all obligations
expressed to be undertaken by any Grantor to pay amounts in respect of the
Obligations to the Foreign Collateral Agent as trustee for the Secured Parties
and secured by any Foreign Collateral Document which is governed by or subject
to the laws of Scotland together with all representations and warranties
expressed to be given by any Grantor or any other person in favour of the
Foreign Collateral Agent as trustee for the Secured Parties; and (iii) any other
amounts or property, whether rights, entitlements, choses in action or
otherwise, actual or contingent, which the Foreign Collateral Agent is required
by the terms of the Notes Documents or the LC Documents to hold as trustee on
trust for the Secured Parties.
(b)          Without prejudice to the other provisions of this Article VI, each
other Collateral Agent hereby irrevocably authorizes the Foreign Collateral
Agent to perform the duties, obligations and responsibilities and to exercise
the rights, powers, authorities and discretions specifically given to the
Foreign Collateral Agent as trustee for the Secured Parties under or in
connection with the Notes Documents and the LC Documents together with any other
incidental rights, powers, authorities and discretions. For the avoidance of
doubt, the Foreign Collateral Agent in its capacity as trustee for the Secured
Parties shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favor of the Foreign Collateral
Agent in this Agreement, which shall apply mutatis mutandis.
SECTION 6.15          Benefits of Foreign Collateral Agent
The provisions of this Article VI granting rights, privileges, immunities and
indemnities to the LC Collateral Agent or Notes Collateral Agent, as applicable,
when acting as Foreign Collateral Agent, are intended to be in addition to, and
shall not impair, the rights, privileges, immunities and indemnities granted to
the LC Collateral Agent and Notes Collateral Agent, as applicable, under the LC
Documents and Notes Documents, as the case may be.
41

--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous
SECTION 7.01          Legends.  Each Security Document shall (and, to the extent
already in existence, shall be amended to) include a legend, substantially
similar to the form provided below, describing this Agreement (except in the
case of any foreign jurisdiction, where such legend is not customary or where
otherwise prohibited by applicable law):
Reference is made to the Intercreditor Agreement (the “Intercreditor
Agreement”), dated as of August 28, 2020, among BTA Institutional Services
Australia Limited (ABN 48 002 916 396), in its capacity as trustee of the LC
Australian Security Trust referred to herein (when joined to such agreement, in
such capacity, together with its successors in substantially the same capacity
as may from time to time be appointed, the “LC Australian Collateral Agent”),
Deutsche Bank Trust Company Americas (“DBTCA”), as administrative agent and
collateral agent for the LC Secured Parties referred to herein (in such
capacity, together with its successors and co-agents and, as applicable,
sub-agents (including with respect to the LC Australian Collateral, the LC
Australian Collateral Agent), in substantially the same capacity as may from
time to time be appointed, the “LC Collateral Agent”), Wilmington Trust,
National Association (“Wilmington Trust”), as collateral agent for the Notes
Secured Parties referred to herein (in such capacity, together with its
successors and co-agents and, as applicable, sub-agents, in substantially the
same capacity as may from time to time be appointed, the “Notes Collateral
Agent”), Weatherford International plc (“Parent”) and the other Subsidiaries of
the Parent from time to time party thereto.  Each [Notes Secured Party] [LC
Secured Party], through its Collateral Agent, by obtaining the benefits of this
Agreement, (a) consents to the subordination of Liens provided for in the
Intercreditor Agreement, (b) agrees that it will be bound by, and will take no
actions contrary to, the provisions of the Intercreditor Agreement and (c)
authorizes and instructs the [Notes Collateral Agent] [LC Collateral Agent] to
enter into the Intercreditor Agreement as [Notes Collateral Agent ] [LC
Collateral Agent] on behalf of such Secured Party.  The foregoing provisions are
intended as an inducement to the [Notes Secured Parties] [LC Secured Parties] to
extend credit to [LC Borrowers] [Notes Issuer] or to acquire any notes or other
evidence of any debt obligation owing from the [LC Borrowers] [Notes Issuer] and
such [Notes Secured Parties] [LC Secured Parties] are intended third party
beneficiaries of such provisions and the provisions of the Intercreditor
Agreement.
Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Notes Security
Documents and LC Security Documents (as defined in the ntercreditor Agreement).
In the event of any conflict or inconsistency between the
42

--------------------------------------------------------------------------------

provisions of this Agreement and the Intercreditor Agreement, the provisions of
the Intercreditor Agreement shall control.
SECTION 7.02          Notices.  All notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:
(a)          if to the Notes Collateral Agent, to it at:
Wilmington Trust, National Association
Global Capital Markets
50 South Sixth Street, Suite 1290
Minneapolis, Minnesota 55402
USA
Attention:  Weatherford International Notes Administrator
Fax:  612-217-5651


(b)           if to the LC Collateral Agent, to it at:
Deutsche Bank Trust Company Americas
Trust and Agency Services
60 Wall Street, 24th Floor
Mail Stop:  NYC60 - 2410
New York, NY 10005
USA
Attention: Project Finance Agency Services, Weatherford, SF0580
Fax: (646) 961-3317
(c)          if to the LC Australian Collateral Agent, to it at:
BTA Institutional Services Australia Limited
Level 2, 1 Bligh Street
Sydney NSW 2000
Australia
Attention: Global Client Services
Fax: +61 2 9260 6009
Email: BNYM_CT_Aus_RMG@bnymellon.com
(d)          if to the Grantors, to them at:
c/o Weatherford International, LLC
2000 St. James Place
Houston, TX 77056
USA
Attention: General Counsel
Telephone: (713) 836-4000
Email: LegalWeatherford@weatherford.com
43

--------------------------------------------------------------------------------

with a copy to:
c/o Weatherford International, LLC
2000 St. James Place
Houston, TX 77056
USA
Attention: Treasurer
Telephone: (713) 836-7460
Email: Mark.Rothleitner@weatherford.com; Josh.Silverman@weatherford.com
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (and for this
purpose a notice to the Parent shall be deemed to be a notice to each Grantor). 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt (if a Business Day) and on the next Business Day thereafter (in
all other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 7.02 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 7.02. As agreed to in writing among the Parent, the Notes Collateral
Agent, the LC Collateral Agent, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.
SECTION 7.03          Waivers; Amendment.
(a)          No failure or delay on the part of any party hereto in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.03, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.
(b)          Subject to Sections 2.03, 2.10, 2.11, Article 6 and 7.15 hereof,
and except as set forth in Section 7.18, neither this Agreement nor any
provision hereof may be terminated, waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by each Representative,
each Collateral Agent and the Parent (for and on behalf of each of the other
Grantors).
SECTION 7.04          Parties in Interest.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, all of whom are intended to be bound by this Agreement.
44

--------------------------------------------------------------------------------

SECTION 7.05          Survival of Agreement.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
SECTION 7.06          Counterparts.  This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page to this Agreement by facsimile transmission or any other
electronic means shall be as effective as delivery of a manually signed
counterpart of this Agreement.
SECTION 7.07          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.08          Governing Law; Jurisdiction; Consent to Service of
Process.
(a)          This Agreement and any claim, controversy or dispute arising under
or related to such Agreement shall be governed by, and construed in accordance
with, the law of the State of New York, without giving effect to conflict of law
provisions, other than 5-1401 and 5‑1402 of the New York General Obligations
Law.
(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction.
(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 7.08.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
45

--------------------------------------------------------------------------------

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.02.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
SECTION 7.09          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 7.10          Headings.  Article, Section and Annex headings used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
SECTION 7.11          Conflicts.  In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the Notes
Documents and/or any of the LC Documents, the provisions of this Agreement shall
control, except with respect to provisions governing the rights, privileges,
immunities and indemnities of the Collateral Agents and Representatives, in
their capacities as such, in which case the applicable Notes Documents or LC
Documents shall control.
SECTION 7.12          Provisions Solely to Define Relative Rights.  The
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the Notes Secured Parties and the LC Secured
Parties in relation to one another.  None of the Grantors shall have any rights
or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Sections 2.05, 2.06, 2.10,
2.11, Article V and Article VI) is intended to or will amend, waive or otherwise
modify the provisions of the Notes Documents or any LC Documents), and none of
the Grantors may rely on the terms hereof.  Nothing in this Agreement is
intended to or shall impair or relieve the obligations of the Grantors, which
are absolute and unconditional, to pay the Obligations as and when the same
shall become due and payable in accordance with their terms.  Notwithstanding
anything to the contrary herein or in any Notes Document or any LC Obligations
Document, the Grantors shall not be required to act or refrain from acting
(a) pursuant to this Agreement or any LC Obligations Document with respect to
any Notes Priority Collateral in any manner that would cause a default under any
Notes Document, or (b) pursuant to this Agreement or any Notes Document with
respect to any LC Priority Collateral in any manner that would cause a default
under any LC Obligations Document.  For the avoidance of doubt, the provisions
of this agreement shall apply to the Notes Secured Parties solely in their
capacity as Notes Secured Parties and not in any other capacity.
SECTION 7.13          Agent Capacities.  Except as expressly set forth herein,
neither the Notes Collateral Agent, nor the LC Collateral Agent (including the
LC Australian Collateral
46

--------------------------------------------------------------------------------

Agent), shall have (i) any duties or obligations in respect of any of the
Collateral, all of such duties and obligations, if any, being subject to and
governed by the Notes Documents and the LC Documents, as the case may be, or
(ii) any liability or responsibility for the actions or omissions of any other
Secured Party or for any other Secured Party’s compliance with (or failure to
comply with) the terms of this Agreement.  Neither the Notes Collateral Agent,
nor the LC Collateral Agent (including the LC Australian Collateral Agent) shall
have individual liability to any Person if it shall mistakenly pay over or
distribute to any Secured Party (or Grantor) any amounts in violation of the
terms of this Agreement, so long as such Person is acting in good faith and
without willful misconduct.  Furthermore, and notwithstanding anything to the
contrary contained herein, the LC Australian Collateral Agent shall act or
refrain from acting with respect to the LC Australian Collateral only at the
direction of the LC Administrative Agent.
SECTION 7.14          Supplements.  Upon the execution by any Subsidiary of
Parent of a supplement hereto in form and substance satisfactory to the
Collateral Agents, such subsidiary shall be a party to this Agreement and shall
be bound by the provisions hereof to the same extent as each Grantor are so
bound.  The Parent shall cause any Subsidiary that becomes a Grantor to execute
and deliver such supplement.
SECTION 7.15          Collateral Agent Rights, Protections and Immunities.
In acting under or by virtue of this Agreement, the LC Collateral Agent and the
LC Australian Collateral Agent shall have the rights, protections, immunities
and indemnities granted to the “Administrative Agent” and its respective
sub-agents under the LC Credit Agreement, all of which are incorporated by
reference herein, mutatis mutandis. In acting under or by virtue of this
Agreement, the Notes Collateral Agent shall have the rights, protections,
immunities and indemnities granted to the “Collateral Agent” under the Notes
Indenture, all of which are incorporated by reference herein, mutatis mutandis. 
In acting under or by virtue of this Agreement, the LC Australian Collateral
Agent shall have the rights, protections and immunities granted to the “LC
Australian Collateral Agent” under the LC Australian Security Trust Deed.
SECTION 7.16          Other Junior Intercreditor Agreements.
In addition, in the event that the Parent or any Subsidiary incurs any
obligations secured by a lien on any Collateral that is junior to the LC
Obligations or the  Notes Obligations, then the Notes Collateral Agent and the
LC Collateral Agent shall enter into an intercreditor agreement (at the sole
cost and expense of the Grantors) with the agent or trustee for the secured
parties with respect to such secured obligation to reflect the relative lien
priorities of such parties with respect to the Collateral and governing the
relative rights, benefits and privileges as among such parties in respect of the
Collateral, including as to application of proceeds of the Collateral, voting
rights, control of the Collateral and waivers with respect to the Collateral, in
each case so long as such secured obligations are permitted under, and the terms
of such intercreditor agreement do not violate or conflict with, the provisions
of this Agreement or the other Notes Documents or LC Documents, as the case may
be.  Each party hereto agrees that the Notes Secured Parties (as among
themselves) and the LC Secured Parties (as among themselves) may each enter into
intercreditor agreements (or similar arrangements) with the Applicable Senior
Collateral Agent governing the rights, benefits and privileges as among the
Notes Secured Parties or the LC Secured Parties, as the case may be, in respect
of the Collateral, this Agreement and the applicable Senior
47

--------------------------------------------------------------------------------

Secured Obligations Collateral Documents, as the case may be, including as to
the application of proceeds of the Collateral, voting rights, control of the
Collateral and waivers with respect to the Collateral, in each case so long as
the terms thereof do not violate or conflict with the provisions of this
Agreement or the other applicable Senior Secured Obligations Collateral
Documents, as the case may be. If any such intercreditor agreement (or similar
arrangement) is entered into, the provisions thereof shall not be (or be
construed to be) an amendment, modification or other change to this Agreement or
any other Notes Document or LC Document, and the provisions of this Agreement
and the other Notes Documents and LC Documents shall remain in full force and
effect in accordance with the terms hereof and thereof (as such provisions may
be amended, modified or otherwise supplemented from time to time in accordance
with the terms thereof, including to give effect to any intercreditor agreement
(or similar arrangement)).
SECTION 7.17          Additional Grantors.
Promptly upon request by any Collateral Agent, any Person that becomes a Grantor
after the date hereof will provide to the Collateral Agents a fully signed
acknowledgement, substantially in the form attached hereto as Exhibit B,
consenting to the provisions of this Agreement and the intercreditor
arrangements provided for herein; provided that no failure on the part of any
Collateral Agent to request or obtain such acknowledgement will in any way
diminish or impair any of the rights of the Secured Parties hereunder.
SECTION 7.18          Joinder of LC Australian Collateral Agent.
Substantially concurrently with its entry into the LC Australian Security Trust
Deed, BTA Institutional Services Australia Limited shall, without requiring the
consent of any other party hereto, join to this Agreement by executing and
delivering a joinder agreement substantially in the form attached hereto as
Exhibit C.
SECTION 7.19          Purchase Right.
(a)          Without prejudice to the enforcement of the LC Secured Parties’
rights and remedies, the LC Secured Parties agree that following the occurrence
of (i) the occurrence of an Event of Default and acceleration of the LC
Obligations in accordance with the terms of the LC Documents, (ii) any
enforcement action by any LC Secured Party with respect to any material portion
of the Collateral, (iii) any Insolvency or Liquidation Proceeding, or (iv) any
bankruptcy or payment default under the Notes Indenture (each such event, a
“Purchase Option Event”), then some or all of the Notes Secured Parties shall
have the right to elect to purchase all but not less than all of the outstanding
LC Obligations, at par, without regard to any prepayment penalty or premium and
without warranty, representation or recourse, for the Purchase Price (defined
below); provided, with respect to any LC Obligations constituting Bank Product
Obligations, at the time of any such purchase pursuant to this Section 7.19, the
Bank Product Obligations shall have been terminated in accordance with their
terms. The participating Notes Secured Parties shall irrevocably exercise each
such purchase right by delivery of written notice of their intent to purchase
the LC Obligations to the LC Collateral Agent at any time following the Purchase
Option Event; provided, unless the LC Collateral Agent otherwise consents, such
written notice must be received by the LC Collateral Agent no later than the
earlier to occur of (A) 10 Business Days after the LC Collateral Agent delivers
to the Notes Trustee written notice of the occurrence of any
48

--------------------------------------------------------------------------------

Purchase Option Event described in clause (i), (ii) or (iii) above, or (B) if
any bankruptcy or payment default under the Notes Indenture has occurred and is
continuing, 10 Business Days after LC Collateral Agent delivers written notice
to the Notes Trustee that the LC Facility Secured Parties desire to sell or
assign the LC Obligations and are actively seeking to identify one or more
Persons to purchase and acquire its LC Obligations from such LC Facility Secured
Parties.  The parties shall close such purchase and sale within 20 Business Days
(or such shorter time as reasonably specified by the participating Notes Secured
Parties in such notice) after such delivery of such notice.  To the extent that
more than one Notes Secured Party elects to purchase the LC Obligations in
accordance with this Section 7.19, unless otherwise agreed upon by such Notes
Secured Parties electing to purchase the LC Obligations, such Notes Secured
Parties shall purchase all of the LC Obligations in accordance with this Section
7.19 on a ratable basis based on their outstanding Notes Obligations.
(b)          On the date of such purchase and sale (the “Purchase Date”), the
participating Notes Secured Parties shall (i) pay to LC Collateral Agent (on
behalf of all LC Facility Secured Parties) as the purchase price therefor, the
full amount of all the LC Obligations (other than LC Obligations cash
collateralized in accordance with clause (b)(ii) below) then outstanding and
unpaid, and (ii) furnish cash collateral to the LC Collateral Agent in such
amounts as the LC Collateral Agent determines is reasonably necessary to secure
the LC Secured Parties in connection with any issued and outstanding Letters of
Credit (as defined in the LC Credit Agreement) (but not in any event in an
amount greater than (I) 105% of the face amount of letters of credit denominated
in a currency other than U.S. dollars and (II) 103% of the face amount with
respect to letters of credit denominated in U.S. dollars.  Such purchase price
and cash collateral (collectively, the “Purchase Price”) shall be remitted by
wire transfer in federal funds to such bank account of the LC Collateral Agent
as the LC Collateral Agent may designate in writing to the participating Notes
Secured Parties for such purpose.  Interest shall be calculated to but exclude
the Business Day on which such purchase and sale shall occur.
(c)          Such purchase shall be expressly made without representation or
warranty of any kind by the LC Secured Parties as to the LC Obligations or LC
Documents so purchased or otherwise and without recourse to any LC Secured
Party; except that each LC Secured Party shall represent and warrant:  (i) the
amount of the LC Obligations being purchased from such LC Secured Party,
(ii) that such LC Secured Party owns the LC Obligations free and clear of any
Liens, and (iii) that such LC Secured Party has the right to assign such LC
Obligations and the assignment is duly authorized.
(d)          In the event that the participating Notes Secured Parties exercise
and consummate the purchase option set forth in this Section 7.19, (i) LC
Collateral Agent and any other agent under the LC Documents shall have the
right, but not the obligation, to immediately resign under the LC Documents, and
(ii) the participating Notes Secured Parties shall have the right, but not the
obligation, to require LC Collateral Agent and such other agent to immediately
resign under the LC Documents.
(e)          With respect to any cash collateral held under Section 7.4(b)(ii)
above, after giving effect to any payment made and applied to amounts coming due
with respect to any letters of credit (or termination thereof without a drawing
thereon), the amount of any cash collateral then on deposit with the LC
Collateral Agent with respect to such obligations which exceeds the sum
49

--------------------------------------------------------------------------------

of (x) 105% of the face amount of letters of credit denominated in a currency
other than U.S. dollars and (y) 103% of the face amount with respect to letters
of credit denominated in U.S. dollars, shall promptly be returned to the Notes
Collateral Agent (for the benefit of the applicable Notes Secured Parties).
(f)          For the avoidance of doubt, notwithstanding anything to the
contrary herein, (i) any obligations to pay the purchase price or furnish cash
collateral in connection with the exercise of the purchase option set forth
herein shall be obligations of the participating Notes Secured Parties (and not
the Notes Trustee or the Notes Collateral Agent) and (ii) the Notes Trustee and
the Notes Collateral Agent shall have no obligations under this Section 7.19
except to the extent they are required to act in an administrative agent
capacity for the applicable Notes Secured Parties in accordance with the
applicable Notes Documents.
[Remainder of this page intentionally left blank; signatures follow.]
50

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Notes Collateral Agent


By:
____________________________
Name:
Title:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as LC Collateral Agent


By: ____________________________
Name:
Title:


By:
____________________________
Name:
Title:






[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


AUSTRALIA INITIAL GUARANTOR


Executed by WEATHERFORD AUSTRALIA PTY LIMITED ACN 008 947 395  in accordance
with section 127 of the Corporations Act 2001 (Cth):
             
Signature of director
   
Signature of company secretary
       
Bruno Teixeira Bezarra
   
Robert Antonio De Gasperis
Full name of director
 
 
   
Full name of company secretary



[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


BERMUDA INITIAL GUARANTORS



 
WEATHERFORD INTERNATIONAL LTD.
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD INTERNATIONAL HOLDING (BERMUDA) LTD.
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD PANGAEA HOLDINGS LTD.
 
 
By:_________________________________
Name:
Title:
 
 
SABRE DRILLING LTD.
 
 
By:_________________________________
Name:
Title:
 
 
KEY INTERNATIONAL DRILLING COMPANY LIMITED
 
 
By:_________________________________
Name:
Title:
 
 
 
WEATHERFORD BERMUDA HOLDINGS LTD.
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD SERVICES, LTD.
 
 
By:_________________________________
Name:
Title:
 
 
WOFS ASSURANCE LIMITED
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD HOLDINGS (BERMUDA) LTD.
 
 
By:_________________________________
Name:
Title:
 

[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


BRITISH VIRGIN ISLANDS INITIAL GUARANTORS



 
WEATHERFORD DRILLING INTERNATIONAL HOLDINGS (BVI) LTD.
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD DRILLING INTERNATIONAL (BVI) LTD.
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD COLOMBIA LIMITED
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD HOLDINGS (BVI) LTD.
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD OIL TOOL MIDDLE EAST LIMITED
 
 
By:_________________________________
Name:
Title:
 
 
 

[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


CANADA INITIAL GUARANTORS



 
WEATHERFORD CANADA LTD.
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD (NOVA SCOTIA) ULC
 
 
By:_________________________________
Name:
Title:
 
 
PRECISION ENERGY SERVICES ULC
 
By:_________________________________
Name:
Title:
 
 
PRECISION ENERGY INTERNATIONAL LTD.
 
By:_________________________________
Name:
Title:
 
 
PRECISION ENERGY SERVICES COLOMBIA LTD.
 
By:_________________________________
Name:
Title:
 
 
 
 
 

[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


ENGLAND INITIAL GUARANTORS



 
SIGNED for and on behalf of
WEATHERFORD EURASIA LIMITED
 
 
By:_________________________________
Name:
Title:
 
 
SIGNED for and on behalf of
WEATHERFORD U.K. LIMITED
 
 
By:_________________________________
Name:
Title:
 
 
 
 

[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


GERMANY INITIAL GUARANTORS



 
SIGNED for and on behalf of
WEATHERFORD OIL TOOL GMBH
 
 
By:_________________________________
Name:
Title:
   



[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


IRELAND INITIAL GUARANTORS


GIVEN under the COMMON SEAL


of WEATHERFORD INTERNATIONAL PUBLIC LIMITED COMPANY


and this Deed was delivered:


_________________________________
Director






_________________________________
Director/Secretary








GIVEN under the COMMON SEAL


of WEATHERFORD IRISH HOLDINGS LIMITED


and this Deed was delivered:


_________________________________
Director






_________________________________
Director/Secretary








[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


LUXEMBOURG INITIAL GUARANTORS



 
WEATHERFORD INTERNATIONAL (LUXEMBOURG) HOLDINGS S.À R.L.
société à responsabilité limitée
8-10, avenue de la Gare
L-1610 Luxembourg
R.C.S. Luxembourg B146.622
 
 
 
By:_________________________________
Name:
Title:
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD EUROPEAN HOLDINGS (LUXEMBOURG) S.À R.L.
société à responsabilité limitée
8-10, avenue de la Gare
L-1610 Luxembourg
R.C.S. Luxembourg B150.992
 
 
By:_________________________________
Name:
Title:
 
 
By:_________________________________
Name:
Title:
 
 
 
 
 

[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


NETHERLANDS INITIAL GUARANTOR



 
WEATHERFORD NETHERLANDS B.V.
 
 
By:_________________________________
Name:
Title:
 
 
 

[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


NORWAY INITIAL GUARANTOR



 
WEATHERFORD NORGE AS
 
 
By:_________________________________
Name:
Title:
 
 

[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


PANAMA INITIAL GUARANTOR



 
WEATHERFORD SERVICES S. DE R.L.
 
 
By:_________________________________
Name:
Title:
 
 



[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


SWITZERLAND INITIAL GUARANTORS



 
WOFS INTERNATIONAL FINANCE GMBH
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD WORLDWIDE HOLDINGS GMBH
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD SWITZERLAND TRADING AND DEVELOPMENT GMBH
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD MANAGEMENT COMPANY SWITZERLAND SÀRL
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD PRODUCTS GMBH
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD HOLDINGS (SWITZERLAND) GMBH
 
 
By:_________________________________
Name:
Title:
 
 
 
 
 
 
 

[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


UNITED STATES INITIAL GUARANTORS



 
WEATHERFORD INTERNATIONAL, LLC
 
 
By:_________________________________
Name:
Title:
 
 
WEUS HOLDING, LLC
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD ARTIFICIAL LIFT SYSTEMS, LLC
 
 
By:_________________________________
Name:
Title:
 
 
PD HOLDINGS (USA), L.P.
 
 
By:_________________________________
Name:
Title:
 
 
PRECISION ENERGY SERVICES, INC.
 
 
By:_________________________________
Name:
Title:
 
 
 
WEATHERFORD U.S., L.P.
 
 
By:_________________________________
Name:
Title:
 
WEATHERFORD/LAMB, INC.
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD INVESTMENT INC.
 
 
By:_________________________________
Name:
Title:
 
 
PRECISION OILFIELD SERVICES, LLP
 
 
By:_________________________________
Name:
Title:
 
 
VISUAL SYSTEMS, INC.
 
 
By:_________________________________
Name:
Title:
 
COLUMBIA OILFIELD SUPPLY, INC.
 
 
By:_________________________________
Name:
Title:
 
EPRODUCTION SOLUTIONS, LLC
 
 
By:_________________________________
Name:
Title:
 
 
ADVANTAGE R&D, INC.
 
 
By:_________________________________
Name:
Title:
 
 
DISCOVERY LOGGING, INC.
 
 
By:_________________________________
Name:
Title:
 
 
CASE SERVICES, INC.
 
By:_________________________________
Name:
Title:
 
 
 
WARRIOR WELL SERVICES, INC.
 
 
By:_________________________________
Name:
Title:
 
 
DATALOG ACQUISITION, LLC
 
 
By:_________________________________
Name:
Title:
EDINBURGH PETROLEUM SERVICES AMERICAS INCORPORATED
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD GLOBAL SERVICES LLC
 
 
By:_________________________________
Name:
Title:
 
 
INTERNATIONAL LOGGING S.A., LLC
 
 
By:_________________________________
Name:
Title:
 
 
IN-DEPTH SYSTEMS, INC.
 
 
By:_________________________________
Name:
Title:
 
 
BENMORE IN-DEPTH CORP.
 
 
By:_________________________________
Name:
Title:
 

WEATHERFORD TECHNOLOGY HOLDINGS, LLC
 
 
By:_________________________________
Name:
Title:
 
 
STEALTH OIL & GAS, INC.
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD MANAGEMENT, LLC
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD (PTWI), L.L.C.
 
 
By:_________________________________
Name:
Title:
 
WEATHERFORD LATIN AMERICA LLC
 
 
By:_________________________________
Name:
Title:
 
WIHBV LLC
 
 
By:_________________________________
Name:
Title:
 
WUS HOLDING, L.L.C.
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD DISC INC.
 
 
By:_________________________________
Name:
Title:
 
 
HIGH PRESSURE INTEGRITY, INC.
 
 
By:_________________________________
Name:
Title:
 
 
TOOKE ROCKIES, INC.
 
 
By:_________________________________
Name:
Title:
 
 
COLOMBIA PETROLEUM SERVICES CORP.
 
 
By:_________________________________
Name:
Title:
 
INTERNATIONAL LOGGING LLC
 
 
By:_________________________________
Name:
Title:
 
 
PRECISION DRILLING GP, LLC
 
 
By:_________________________________
Name:
Title:
 
 
VISEAN INFORMATION SERVICES INC.
 
 
By:_________________________________
Name:
Title:
 
 
WEATHERFORD URS HOLDINGS, LLC
 
 
By:_________________________________
Name:
Title:





[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------

EXHIBIT A
Exhibit A – Joinder to Intercreditor Agreement



--------------------------------------------------------------------------------

Exhibit A-1

JOINDER AGREEMENT
(LC Obligations)
This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of [___], is among [____], as a
LC Collateral Agent (the “New Collateral Agent”), Wilmington Trust, as Notes
Collateral Agent, DBTCA, as LC Collateral Agent, and Parent (on behalf of itself
and its Subsidiaries).
This Agreement is supplemental to that certain Intercreditor Agreement, dated as
of August 28, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Collateral Agent) referred to above.  This
Agreement has been entered into to record the accession of the New Collateral
Agent as LC Collateral Agent under the Intercreditor Agreement.
ARTICLE I

Definitions
SECTION 1.01          Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Intercreditor Agreement.
ARTICLE II

Accession
SECTION 2.01          The New Collateral Agent agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Intercreditor
Agreement as the LC Collateral Agent as if it had originally been party to the
Intercreditor Agreement as an LC Collateral Agent.
SECTION 2.02          The New Collateral Agent confirms that its address details
for notices pursuant to the Intercreditor Agreement are as follows: 
[_____________].
SECTION 2.03          Each party to this Agreement (other than the New
Collateral Agent) confirms the acceptance of the New Collateral Agent as the LC
Collateral Agent for purposes of the Intercreditor Agreement.
SECTION 2.04          [________] is acting in its capacity as LC Collateral
Agent solely for the Secured Parties under [_____________].
ARTICLE III

Miscellaneous
SECTION 3.01          This Agreement and any claim, controversy or dispute
arising under or related to such Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

--------------------------------------------------------------------------------

SECTION 3.02          This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by facsimile transmission or any other electronic means shall be as
effective as delivery of a manually signed counterpart of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[INSERT SIGNATURE BLOCKS]

--------------------------------------------------------------------------------

Exhibit A-2
JOINDER AGREEMENT
(Notes Obligations)
This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of [___], is among [_____], as a
Notes Collateral Agent (the “New Collateral Agent”), Wilmington Trust, as Notes
Collateral Agent, DBTCA, as LC Collateral Agent, and Parent (on behalf of itself
and its Subsidiaries).
This Agreement is supplemental to that certain Intercreditor Agreement, dated as
of August 28, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Collateral Agent) referred to above.  This
Agreement has been entered into to record the accession of the New Collateral
Agent as Notes Collateral Agent under the Intercreditor Agreement.
ARTICLE I

Definitions
SECTION 1.01          Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Intercreditor Agreement.
ARTICLE II

Accession
SECTION 2.01          The New Collateral Agent agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Intercreditor
Agreement as the Notes Collateral Agent as if it had originally been party to
the Intercreditor Agreement as a Notes Collateral Agent.
SECTION 2.02          The New Collateral Agent confirms that its address details
for notices pursuant to the Intercreditor Agreement are as follows: 
[_____________].
SECTION 2.03          Each party to this Agreement (other than the New
Collateral Agent) confirms the acceptance of the New Collateral Agent as the
Notes Collateral Agent for purposes of the Intercreditor Agreement.
SECTION 2.04          [________] is acting in its capacity as Notes Collateral
Agent solely for the Secured Parties under [_____________].
ARTICLE III

Miscellaneous
SECTION 3.01          This Agreement and any claim, controversy or dispute
arising under or related to such Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

--------------------------------------------------------------------------------

SECTION 3.02          This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by facsimile transmission or any other electronic means shall be as
effective as delivery of a manually signed counterpart of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[INSERT SIGNATURE BLOCKS]

--------------------------------------------------------------------------------

EXHIBIT B

Exhibit B – Grantor Acknowledgement to Intercreditor Agreement
INTERCREDITOR AGREEMENT ACKNOWLEDGMENT
1.          Acknowledgement. [______________] (“New Grantor”) acknowledges, as
of [___], that it has received a copy of the Intercreditor Agreement dated as of
August 28, 2020, between Wilmington Trust, National Association, as Notes
Collateral Agent, Deutsche Bank Trust Company Americas as LC Collateral Agent,
and Weatherford International PLC and certain of its affiliates party thereto as
Grantors (the “Intercreditor Agreement”) as in effect on the date hereof, and
consents thereto, agrees to recognize all rights granted thereby to the Notes
Collateral Agent, the other Notes Secured Parties, the LC Collateral Agent and
the other LC Secured Parties, and agrees that it shall not do any act or perform
any obligation which is not in accordance with the agreements set forth in the
Intercreditor Agreement as in effect on the date hereof (as amended or otherwise
modified in accordance with the provisions thereof, including any necessary
consents by each Grantor to the extent required thereby). New Grantor further
acknowledges and agrees that (a) New Grantor is not a beneficiary or third party
beneficiary of the Intercreditor Agreement, (b) New Grantor has no rights under
the Intercreditor Agreement, and New Grantor may not rely on the terms of the
Intercreditor Agreement, and (c) that the obligations of the New Grantor under
the Notes Security Documents, the LC Security Documents or the Foreign
Collateral Documents will in no way be diminished or otherwise affected by the
provisions or arrangements in the Intercreditor Agreement.
2.          Notices.  The address of the New Grantor and the other Grantors for
purposes of Section 7.02 of the Intercreditor Agreement is:
[_____________]
[_____________]
[_____________]
with a copy to:
[_____________]
[_____________]
[_____________]
3.          Counterparts. This Acknowledgement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one document. Delivery of an executed signature
page to this Acknowledgement by facsimile transmission or by email as a “.pdf”
or “.tif” attachment shall be as effective as delivery of a manually signed
counterpart of this Acknowledgement.

--------------------------------------------------------------------------------

4.          Governing Law. THIS ACKNOWLEDGEMENT AND ANY CLAIM CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THE INTERCREDITOR AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS PROVISIONS OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW. Sections
7.08 and 7.09 of the Intercreditor Agreement are hereby incorporated by
reference herein, mutatis mutandis.
5.          Credit Document. This Acknowledgement shall constitute a Notes
Document and a LC Document and as a “Loan Document” under the LC Credit
Agreement and an “Indenture Document” under the Notes Indenture.
6.          Miscellaneous. The Notes Collateral Agent, the other Notes Secured
Parties, the LC Collateral Agent, the other LC Secured Parties, and the Foreign
Collateral Agent are the intended beneficiaries of this Acknowledgement.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Intercreditor Agreement.
[signature page follows]



--------------------------------------------------------------------------------

EXHIBIT C

Exhibit C – Joinder Agreement (LC Australian Collateral Agent)
JOINDER AGREEMENT
(LC Australian Collateral Agent)
This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Joinder”), dated as of [___], is provided by BTA
INSTITUTIONAL SERVICES AUSTRALIA LIMITED ABN 48 002 916 396 in its capacity as
trustee of the LC Australian Security Trust (the “LC Australian Collateral
Agent”).
This Joinder is supplemental to that certain Intercreditor Agreement, dated as
of August 28, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among Wilmington Trust, DBTCA, the Parent and its Subsidiaries party thereto. 
This Joinder has been entered into to record the joinder of BTA INSTITUTIONAL
SERVICES AUSTRALIA LIMITED ABN 48 002 916 396 in its capacity as trustee of the
LC Australian Security Trust as LC Australian Collateral Agent under the
Intercreditor Agreement.
ARTICLE I

Definitions
SECTION 1.01          Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Intercreditor Agreement.
ARTICLE II

Accession
SECTION 2.01          The LC Australian Collateral Agent agrees to become, with
immediate effect, a party to and agrees to be bound by the terms of, the
Intercreditor Agreement as the LC Australian Collateral Agent as if it had
originally been party to the Intercreditor Agreement as an LC Australian
Collateral Agent.
SECTION 2.02          The LC Australian Collateral Agent confirms that its
address details for notices pursuant to the Intercreditor Agreement are as
follows:  [_____________].
ARTICLE III

Miscellaneous
SECTION 3.01          This Joinder and any claim, controversy or dispute arising
under or related to such Joinder shall be governed by, and construed in
accordance with, the law of the State of New York.
SECTION 3.02          This Joinder may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Joinder by facsimile transmission or any other electronic means shall be as
effective as delivery of a manually signed counterpart of this Joinder.

--------------------------------------------------------------------------------

SECTION 3.03          Clause [___] (Limitation of liability of LC Australian
Collateral Agent) of the LC Australian Security Trust Deed is incorporated by
reference in this Joinder as if set out in full herein, mutatis mutandis.
[Remainder of this page intentionally left blank; signatures follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be duly
executed by their respective authorized officers as of the day and year first
above written.


BTA INSTITUTIONAL SERVICES AUSTRALIA LIMITED (ABN 48 002 916 396) in its
capacity as trustee of the LC Australian Security Trust, as LC Australian
Collateral Agent
By attorney:_______________________________
Name:
Title:
under power of attorney dated 1 September 2007 in the presence of:
Witness:___________________________________
Name:

--------------------------------------------------------------------------------

SCHEDULE I

Schedule I – Foreign Collateral Documents

 
Agreement
Jurisdiction of Guarantor
Jurisdiction of Collateral
1
Amendment Agreement by Weatherford Oil Tool GmbH, Weatherford Technology
Holdings, LLC, Weatherford/Lamb, Inc., Weatherford U.K. Limited, Weatherford
Norge AS, Weatherford Worldwide Holdings GmbH, Weatherford Holding GmbH
Germany,
US, England, Norway, Switzerland
Germany
2
Assignment Agreement in relation to receivables (trade receivables, intra group
receivables) to be entered into by Weatherford Oil Tool GmbH
Germany
Germany
3
German law governed inventory transfer agreement to be entered into by
Weatherford Oil Tool GmbH
Germany
Germany
4
Assignment Agreement in relation to IP Rights to be entered into by Weatherford
Technology Holdings LLC, Weatherford / Lamb Inc., Weatherford UK Limited,
Weatherford Norge AS
US, England, Norway
Germany
5
Account Pledge Agreement to be entered into by Weatherford Oil Tool GmbH
Germany
Germany
6
Share Pledge Agreement in relation to shares in Weatherford Central Europe GmbH
to be entered into by Weatherford Worldwide Holdings GmbH
Switzerland
Germany
7
Share Pledge Agreement in relation to shares in Weatherford Oil Tool GmbH to be
entered into by Weatherford Holding GmbH
Germany
Germany
9
Quota pledge agreement regarding quotas in Weatherford Worldwide Holdings GmbH,
entered into by Weatherford Irish Holdings Limited, as amended on the date
hereof by a confirmation and amendment agreement to quota pledge agreements
Ireland
Switzerland
10
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Management Company Switzerland Sàrl
Switzerland
Switzerland
11
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Products GmbH
Switzerland
Switzerland
12
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Switzerland Trading and Development GmbH
Switzerland
Switzerland
13
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Worldwide Holdings GmbH
Switzerland
Switzerland
14
Quota pledge agreement regarding quotas in Weatherford South America GmbH,
entered into by Weatherford Worldwide Holdings GmbH, as amended as of the date
hereof by a confirmation and amendment agreement to quota pledge agreements
Switzerland
Switzerland
15
Quota pledge agreement regarding quotas in Weatherford Products GmbH, entered
into by Weatherford Worldwide Holdings GmbH, as amended as of the date hereof by
a confirmation and amendment agreement to quota pledge agreements
Switzerland
Switzerland
16
Quota pledge agreement regarding quotas in Weatherford Switzerland Trading and
Development GmbH, entered into by Weatherford Worldwide Holdings GmbH, as
amended as of the date hereof by a confirmation and amendment agreement to quota
pledge agreements
Switzerland
Switzerland
17
Quota pledge agreement regarding quotas in Weatherford Management Company
Switzerland Sàrl, entered into by Weatherford Worldwide Holdings GmbH, as
amended as of the date hereof by a confirmation and amendment agreement to quota
pledge agreements
Switzerland
Switzerland
18
Quota pledge agreement regarding quotas in WOFS International Finance GmbH,
entered into by Weatherford Holdings (Switzerland) GmbH, as amended as of the
date hereof by a confirmation and amendment agreement to quota pledge agreements
Switzerland
Switzerland
19
Quota pledge agreement regarding quotas in Weatherford Holdings (Switzerland)
GmbH, entered into by Weatherford Worldwide Holdings GmbH, as amended as of the
date hereof by a confirmation and amendment agreement to quota pledge agreements
Switzerland
Switzerland
20
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by WOFS International Finance GmbH
Switzerland
Switzerland
21
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Holdings (Switzerland) GmbH,
Switzerland
Switzerland
22
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by Weatherford Holdings (Switzerland) GmbH, as amended as of the
date hereof by a confirmation and amendment agreement to pledge agreements
Switzerland
Switzerland
23
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by Weatherford Management Company Switzerland Sàrl, as amended as
of the date hereof by a confirmation and amendment agreement to pledge
agreements
Switzerland
Switzerland
24
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by Weatherford Products GmbH, as amended as of the date hereof by a
confirmation and amendment agreement to pledge agreements
Switzerland
Switzerland
265
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by Weatherford Switzerland Trading and Development GmbH, as amended
as of the date hereof by a confirmation and amendment agreement to pledge
agreements
Switzerland
Switzerland
26
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by Weatherford Worldwide Holdings GmbH, as amended as of the date
hereof by a confirmation and amendment agreement to pledge agreements
Switzerland
Switzerland
27
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by WOFS International Finance GmbH, as amended as of the date
hereof by a confirmation and amendment agreement to pledge agreements
Switzerland
Switzerland
28
Pledge agreements regarding Rental Tools, to be entered into by Weatherford
Products GmbH,
Switzerland
Switzerland
US
29
IP pledge agreement regarding certain IP rights in Switzerland, entered into by
Weatherford Technology Holdings, LLC, as amended as of the date hereof by a
confirmation and amendment agreement to pledge agreements
US
Switzerland
30
IP pledge agreement regarding certain IP rights in Switzerland, entered into by
Visual Systems, Inc., as amended as of the date hereof by a confirmation and
amendment agreement to pledge agreements
US
Switzerland
31
IP pledge agreement regarding certain IP rights in Switzerland, entered into by
Weatherford U.S., L.P., as amended as of the date hereof by a confirmation and
amendment agreement to pledge agreements
US
Switzerland






--------------------------------------------------------------------------------



Exhibit D



U.S. SECURITY AGREEMENT
dated as of December 13, 2019
as amended by Amendment No. 1, dated as of August 28, 2020
among
WEATHERFORD INTERNATIONAL PLC,
WEATHERFORD INTERNATIONAL LTD.,
WEATHERFORD INTERNATIONAL, LLC,
and
the other GRANTORS from time to time party hereto,
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent


Reference is made to the Intercreditor Agreement (the “Intercreditor
Agreement”), dated as of August 28, 2020, among BTA Institutional Services
Australia Limited (ABN 48 002 916 396), when joined thereto, as LC Australian
Collateral Agent (as defined in the Intercreditor Agreement), Deutsche Bank
Trust Company Americas, as LC Collateral Agent (as defined in the Intercreditor
Agreement) for the LC Secured Parties referred to therein, Wilmington Trust,
National Association, as Notes Collateral Agent (as defined in the Intercreditor
Agreement) for the Notes Secured Parties referred to therein, Weatherford
International plc, a public limited company incorporated in the Republic of
Ireland, and the other Subsidiaries of the Parent from time to time party
thereto.  Each LC Secured Party, through the LC Collateral Agent, by obtaining
the benefits hereof, (a) consents to the subordination of Liens provided for in
the Intercreditor Agreement, (b) agrees that it will be bound by, and will take
no actions contrary to, the provisions of the Intercreditor Agreement and (c)
authorizes and instructs the LC Collateral Agent to enter into the Intercreditor
Agreement as LC Collateral Agent on behalf of such Secured Party.  The foregoing
provisions are intended as an inducement to the LC Secured Parties to extend
credit to the Borrowers (as defined herein) or to acquire any notes or other
evidence of any debt obligation owing from the Borrowers and such LC Secured
Parties are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

--------------------------------------------------------------------------------

Notwithstanding any other provision contained herein, this Security Agreement,
the Liens created hereby and the rights, remedies, duties and obligations
provided for herein are subject in all respects to the provisions of the
Intercreditor Agreement and, to the extent provided therein, the applicable
Notes Security Documents and LC Security Documents (as defined in the
Intercreditor Agreement). In the event of any conflict or inconsistency between
the provisions of this Security Agreement and the Intercreditor Agreement,
subject to Section 4.6.4 hereof and any other limitation on rights of the Agent
or other Secured Party with respect to the ULC Shares hereunder, the provisions
of the Intercreditor Agreement shall control.
2

--------------------------------------------------------------------------------

AMENDMENT NO. 1, dated as of August 28, 2020, to U.S. SECURITY AGREEMENT, dated
as of December 13, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, this “Security Agreement”), by and among
the entities listed on the signature pages hereto (such listed entities,
collectively, the “Initial Grantors” and, together with any other Subsidiaries
of Weatherford International plc, an Irish public limited company
(“WIL-Ireland”),whether now existing or hereafter formed or acquired, that
become parties to this Security Agreement from time to time in accordance with
the terms of the LC Credit Agreement described below by executing a Security
Agreement Supplement hereto in substantially the form of Annex I, each, a
“Grantor” and, collectively, the “Grantors”), and Deutsche Bank Trust Company
Americas in its capacity as administrative agent (in such capacity, the “Agent”)
for itself and on behalf and for the benefit of the other Secured Parties (as
defined below).
PRELIMINARY STATEMENTS
WIL-Ireland, Weatherford International Ltd., a Bermuda exempted company
(“WIL-Bermuda”), Weatherford International LLC, a Delaware limited liability
company (“WIL-Delaware” and together with WIL-Bermuda, the “Borrowers”), the
Agent, and the Lenders are entering into that certain LC Credit Agreement dated
as of December 13, 2019 (as amended by Amendment No. 1 to LC Credit Agreement,
dated as of August 28, 2020 and as further amended, amended and restated,
supplemented or otherwise modified from time to time, the “LC Credit
Agreement”).
The Grantors are entering into this Security Agreement in order to induce the
Lenders to enter into and extend credit to the Borrowers under the LC Credit
Agreement on the terms set forth therein.
ACCORDINGLY, the Grantors and the Agent, for itself and on behalf and for the
benefit of the other Secured Parties, hereby agree as follows:

DEFINITIONS
1.1.          Terms Defined in the LC Credit Agreement and the Intercreditor
Agreement. All capitalized terms used herein and not otherwise defined shall
have the respective meanings assigned to such terms in the LC Credit Agreement
and the Intercreditor Agreement.
1.2.          Terms Defined in UCC. Terms defined in the UCC that are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.
1.3.          Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:
“Accounts” shall have the meaning set forth in Article 9 of the UCC.
 “Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
3

--------------------------------------------------------------------------------

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
“Collateral” means, with respect to any Grantor that is organized or
incorporated in the United States, all Accounts, Chattel Paper, Commercial Tort
Claims, Deposit Accounts, Documents, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Instruments, Intellectual Property, Inventory, Investment
Property, letters of credit, Letter of Credit Rights, Pledged Deposits,
Supporting Obligations and Other Collateral, wherever located, in which any
Grantor now has or hereafter acquires any right or interest, and the proceeds
(including Stock Rights), insurance proceeds and products thereof, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto.
Notwithstanding any of the foregoing, Collateral shall not include any Excluded
Assets.
“Commercial Tort Claims” means commercial tort claims, as defined in the UCC of
any Grantor, including each commercial tort claim specifically described in
Exhibit “F”.
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC or Section 16 of
the UETA, as applicable.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Agent, executed and delivered by a Grantor, the Agent, and
the applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account), or an equivalent agreement under any
applicable foreign jurisdiction.
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (i) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (ii) all renewals of any of the
foregoing; (iii) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
and (iv) all rights corresponding to any of the foregoing throughout the world.
“Copyright Security Agreement” means each Confirmatory Grant in U.S. Copyrights
executed and delivered by any Grantor in favor of Agent in a form substantially
similar to the Trademark Security Agreement and the Patent Security Agreement.
“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.
“Determination Date” means the most recent to occur of (i) in the case of an
Initial Grantor, the date hereof or, in the case of any other Grantor, the date
such Grantor becomes a party hereto and (ii) the most recent date on which the
Borrowers deliver to the Agent a Compliance Certificate accompanied by updated
Exhibits to this Security Agreement pursuant to Section 4.11 hereof.
“Documents” shall have the meaning set forth in Article 9 of the UCC.
“Domestic Grantor” means any Grantor that is a Domestic Subsidiary.
“Equipment” shall have the meaning set forth in Article 9 of the UCC.
4

--------------------------------------------------------------------------------

“Exclusive Copyright License” means an exclusive license to a U.S. registered
copyright.
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
“Farm Products” shall have the meaning set forth in Article 9 of the UCC.
“Fixtures” shall have the meaning set forth in Article 9 of the UCC.
“Foreign Grantor” means any Grantor that is not a Domestic Grantor.
“General Intangibles” shall have the meaning set forth in Article 9 of the UCC
and, in any event, includes payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses in
action, Intellectual Property, programs, programming materials, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, computer programs, information contained on computer
disks or tapes, software, literature, reports, catalogs, pension plan refunds,
pension plan refund claims, insurance premium rebates, tax refunds, and tax
refund claims, interests in a partnership or limited liability company which do
not constitute a security under Article 8 of the UCC, and any other personal
property other than Commercial Tort Claims, money, Accounts, Chattel Paper,
Deposit Accounts, Goods, Investment Property, negotiable Collateral, and oil,
gas, or other minerals before extraction.
“Goods” shall have the meaning set forth in Article 9 of the UCC.
“Industrial Designs” means (i) registered industrial designs and industrial
design applications, and also includes registered industrial designs and
industrial design applications listed in Exhibit “B”, (ii) all renewals,
divisions and any industrial design registrations issuing thereon and any and
all foreign applications corresponding thereto, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements thereof,
(iv) the right to sue for past, present and future infringements thereof; and
(v) all rights corresponding to any of the foregoing throughout the world.
“Instruments” shall have the meaning set forth in Article 9 of the UCC.
“Intercompany Instrument” means an Instrument between a Grantor, as the payee
thereunder, and WIL-Ireland or any of its Restricted Subsidiaries, as the payor
thereunder.
 “Intellectual Property” means all Patents, Trademarks, Copyrights, Licenses,
Industrial Designs and any other intellectual property.
“Inventory” shall have the meaning set forth in Article 9 of the UCC.
“Investment Property” shall have the meaning set forth in Article 9 of the UCC.
“Legal Reservations” means (i) the principle that equitable remedies are
remedies which may be granted or refused at the discretion of the court, the
principle of fairness and
5

--------------------------------------------------------------------------------

reasonableness, the limitation of enforcement by laws relating to bankruptcy,
insolvency, liquidation, reorganisation, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors, (ii)
the time barring of claims under applicable limitation laws including the
Limitation Act 1980 and the Foreign Limitation Periods Act 1984 in the United
Kingdom, the possibility that an undertaking to assume liability for, or to
indemnify a person against, non-payment of stamp duty may be void and defences
of set-off and counterclaim, and (iii) similar principles, rights and defences
under the laws of any relevant jurisdiction.
“Letter of Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.
“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (i) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights or Trademarks, (ii) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (iii) all rights to sue for past,
present, and future breaches thereof.
“Other Collateral” means any personal property of the Grantors, not included
within the defined terms Accounts, Chattel Paper, Commercial Tort Claims,
Deposit Accounts, Documents, Equipment, Fixtures, Farm Products, General
Intangibles, Goods, Instruments, Intellectual Property, Inventory, Investment
Property, Letter of Credit Rights, Pledged Deposits and Supporting Obligations,
including, without limitation, all cash on hand, letters of credit, Stock Rights
or any other deposits (general or special, time or demand, provisional or final)
with any bank or other financial institution, it being intended that the
Collateral include all personal property of the Grantors, subject to the
exclusions or limitations contained in Article II of this Security Agreement;
provided, however, that Other Collateral shall not include any Excluded Assets.
“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (i) any and all patents and patent applications; (ii)
all inventions and improvements described and claimed therein; (iii) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (iv) all licenses of the foregoing whether as
licensee or licensor; (v) all income, royalties, damages, claims, and payments
now or hereafter due or payable under and with respect thereto, including,
without limitation, damages and payments for past and future infringements
thereof; (vii) all rights to sue for past, present, and future infringements
thereof; and (viii) all rights corresponding to any of the foregoing throughout
the world.
“Patent Security Agreement” means each Confirmatory Grant in U.S. Patents
executed and delivered by any Grantor in favor of Agent in substantially the
form of Exhibit “K”.
“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors to the extent constituting Collateral hereunder,
whether or not physically delivered to the Agent pursuant to this Security
Agreement.
“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Agent or to any Secured Party as
security for any Secured Obligations, and all rights to receive interest on said
deposits.
6

--------------------------------------------------------------------------------

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral;
provided, however, that Receivables shall not include any Excluded Assets.
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
“Securities Account” shall have the meaning set forth in Article 8 of the UCC.
“Security” shall have the meaning set forth in Article 8 of the UCC.
“Specified Deposit Account” means any Deposit Account of a Grantor other than
the Excluded Accounts.
“Specified Intellectual Property” means any Intellectual Property of one or more
Grantors (i) the book value of which exceeds $5,000,000 individually or in the
aggregate, (ii) which generates annual revenue, royalties or license fees of
greater than $5,000,000 or (iii) which, in the commercially reasonable judgment
of the Grantors, is material to the conduct of all or a material portion of the
business of WIL-Ireland and its Restricted Subsidiaries.
 “Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any Capital Stock constituting Collateral,
any right to receive Capital Stock and any right to receive earnings, in which
any Grantor now has or hereafter acquires any right, issued by an issuer of such
securities.
“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.
“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (i) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (ii) all licenses of the foregoing, whether as
licensee or licensor; (iii) all renewals of the foregoing; (iv) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (v) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (vi) all rights
corresponding to any of the foregoing throughout the world.
“Trademark Security Agreement” means each Confirmatory Grant in U.S. Trademarks
executed and delivered by any Grantor in favor of Agent in substantially the
form of Exhibit “L”.
“UETA” means the Uniform Electronic Transactions Act as in effect from time to
time in any applicable jurisdiction.
“ULC” means a Person that is an unlimited company, unlimited liability
corporation or unlimited liability company.
7

--------------------------------------------------------------------------------

“ULC Laws” means the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia) and any other
present or future Laws governing ULCs.
“ULC Shares” means shares in the capital stock of, or other equity interests of,
a ULC.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II

GRANT OF SECURITY INTEREST
Each of the Grantors hereby pledges, assigns (except in the case of the ULC
Shares) and grants to the Agent, on behalf of and for the benefit of the Secured
Parties, a security interest in all of such Grantor’s right, title and interest,
whether now owned or hereafter acquired, in and to the Collateral to secure the
prompt and complete payment and performance of the Secured Obligations. For the
avoidance of doubt, the grant of a security interest herein shall not be deemed
to be an assignment of any ULC Shares or any intellectual property rights owned
by the Grantors (other than the collateral assignment pursuant hereto).
ARTICLE III

REPRESENTATIONS AND WARRANTIES
Each of the Initial Grantors represents and warrants to the Agent and the
Secured Parties, and each Grantor that becomes a party to this Security
Agreement pursuant to the execution of a Security Agreement Supplement in
substantially the form of Annex I represents and warrants (after giving effect
to supplements to each of the Exhibits hereto, with respect to such subsequent
Grantor, as attached to such Security Agreement Supplement), that:
3.1.          Title, Authorization, Validity and Enforceability. Subject to
Section 3.10.10, such Grantor has good and valid rights in or the power to
transfer its respective Collateral, free and clear of all Liens except for Liens
permitted under Section 8.04 of the LC Credit Agreement, and has the corporate,
unlimited liability company, limited liability company or partnership, as
applicable, power and authority to grant to the Agent the security interest in
such Collateral pursuant hereto. The execution and delivery by such Grantor of
this Security Agreement have been duly authorized by corporate, unlimited
liability company, limited liability company, limited partnership or
partnership, as applicable, proceedings or actions, and this Security Agreement
constitutes a legal, valid and binding obligation of such Grantor and creates a
security interest which is enforceable against such Grantor in all Collateral it
now owns or hereafter acquires, except (i) as enforceability may be limited by
bankruptcy, insolvency, examinership, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting the enforcement of
creditors’ rights generally, and by general principles of equity which may limit
the right to obtain equitable remedies (regardless of whether such
enforceability is a proceeding in equity or at law), (ii) as to the
enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy, and (iii) in the case of each
Grantor incorporated in England and Wales, is
8

--------------------------------------------------------------------------------

subject to Legal Reservations or the need for filings and registrations
necessary to create or perfect the Liens on the Collateral granted by each
Grantor incorporated in England and Wales in favor of the Secured Parties. When
financing statements have been filed in the appropriate offices against such
Grantor in the locations listed in Exhibit “E”, Agent shall have a perfected
security interest (with the priority set forth in the Intercreditor Agreement
and subject only to Liens permitted by Section 8.04 of the LC Credit Agreement)
in the Collateral of each Grantor to the extent such security interest can be
perfected by the filing of a financing statement under the Code.
3.2.          Conflicting Laws and Contracts. Neither the execution and delivery
by such Grantor of this Security Agreement, the creation and perfection of the
security interest in the Collateral granted hereunder, nor compliance with the
terms and provisions hereof (i) will breach or violate any applicable
Requirement of Law binding on such Grantor, (ii) will result in any breach or
violation of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien prohibited under
the LC Credit Agreement, upon any of its property or assets pursuant to the
terms of (a) the Senior Secured Notes Indenture or (b) any other indenture,
agreement or other instrument to which such Grantor is a party or by which any
property or asset of it is bound or to which it is subject, except for breaches,
violations and defaults under clauses (i) and (ii)(b) that collectively for the
Grantors would not have a Material Adverse Effect, or (iii) will violate any
provision of such Grantor’s charter, articles or certificate of incorporation or
formation, memorandum of association, partnership agreement, by-laws, bye-laws
or operating agreement (or similar constitutive document).
3.3.          Principal Location. Such Grantor’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), are disclosed, as of the
applicable Determination Date, in Exhibit “A”.
3.4.          Property Locations. Exhibit “A” lists, as of the applicable
Determination Date, all of such Grantor’s locations (limited, in the case of any
Foreign Grantor, to its United States locations) where Inventory and Equipment
constituting Collateral are located (other than any such location where the book
value of all Inventory and Equipment located thereon does not exceed
$10,000,000). Such Exhibit “A” shall indicate whether such locations are
locations (i) owned by a Grantor, (ii) leased by such Grantor as lessee or (iii)
at which Inventory is held in a public warehouse or is otherwise held by a
bailee or on consignment by such Grantor.
3.5.          No Other Names; Etc. Within the five-year period ending as of the
date such Person becomes a Grantor hereunder, such Grantor has not conducted
business under any other name, changed its jurisdiction of organization or
incorporation, merged with or into or consolidated or amalgamated with any other
Person, except as disclosed in Exhibit “A”. The name in which such Grantor has
executed this Security Agreement (or a Security Agreement Supplement) is, as of
the date such agreement is executed and delivered, the exact name as it appears
in such Grantor’s charter or certificate of incorporation or formation (or
similar formation document), as amended, as filed with such Grantor’s
jurisdiction of organization or incorporation as of the date such Person becomes
a Grantor hereunder.
3.6.          Accounts and Chattel Paper. The names of the obligors, amounts
owing, due dates and other information with respect to the Accounts and Chattel
Paper owned by such Grantor and constituting Collateral are and will be
correctly stated in all material respects in all records of such
9

--------------------------------------------------------------------------------

Grantor relating thereto and in all invoices and reports with respect thereto
furnished to the Agent by such Grantor from time to time. As of the time when
each Account or each item of Chattel Paper constituting Collateral arises, such
Grantor shall be deemed to have represented and warranted that such Account or
Chattel Paper, as the case may be, and all records relating thereto, are genuine
and in all respects what they purport to be, except, in each case, as could not
be reasonably expected to result in a Material Adverse Effect.
3.7.          No Financing Statements, Security Agreements. No financing
statement or security agreement describing all or any portion of the Collateral
(other than a financing statement or security agreement that has lapsed or been
terminated) naming such Grantor as debtor has been filed or is of record in any
jurisdiction except financing statements (i) naming the Agent on behalf of the
Secured Parties as the secured party and (ii) in respect of Liens permitted by
Section 8.04 of the LC Credit Agreement; provided, that nothing herein shall be
deemed to constitute an agreement to subordinate any of the Liens of the Agent
under the Loan Documents to any Liens otherwise permitted under Section 8.04 of
the LC Credit Agreement or except as set forth in the Intercreditor Agreement.
3.8.          Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization. Such Grantor’s federal employer identification
number (if any) is, and if such Grantor is a registered organization, such
Grantor’s state of organization, type of organization and state of organization
identification number (if any) are, as of the applicable Determination Date,
listed in Exhibit “G”.
3.9.          Pledged Securities and Other Investment Property. Exhibit “D” sets
forth, as of the applicable Determination Date, a complete and accurate list of
the Instruments (other than the Intercompany Instruments), Securities and other
Investment Property constituting Collateral and delivered to the Agent. Each
Grantor is the direct and beneficial owner of each Instrument, Security and
other type of Investment Property listed in Exhibit “D” as being owned by it,
free and clear of any Liens, except for the security interest granted to the
Agent for the benefit of the Secured Parties hereunder or as permitted by
Section 8.04 of the LC Credit Agreement. Each Grantor further represents and
warrants that (i) all Pledged Collateral owned by it constituting Capital Stock
has been (to the extent such concepts are relevant with respect to such Pledged
Collateral) duly authorized and validly issued, are fully paid and
non-assessable and constitute, as of the applicable Determination Date, the
percentage of the issued and outstanding shares of stock (or other Capital
Stock) of the respective issuers thereof indicated in Exhibit “D” hereto and
(ii) all such Pledged Collateral held by a securities intermediary (including in
a Securities Account) is covered by a Control Agreement among such Grantor, the
securities intermediary and the Agent pursuant to which the Agent has Control to
the extent required by Section 4.5.  In addition, each Grantor hereby represents
and warrants  that (i) no partnership agreement or operating agreement (or
similar constitutive document) with respect to Pledged Collateral in respect of
a limited liability company or partnership provides that such Pledged Collateral
constitute securities governed by Article 8 of the UCC as in effect in any
relevant jurisdiction and (ii) no Collateral constitutes “certificated
securities” within the meaning of Article 8 of the Uniform Commercial Code as in
effect in any relevant jurisdiction (such securities, “Certificated
Securities”), except as otherwise indicated on Exhibit “D”.  Each Grantor
covenants that for so long as this Security Agreement is in effect, it shall not
permit any of its Subsidiaries whose Capital Stock is Pledged Collateral (the
“Acknowledgment Parties”) (i) except as otherwise indicated on Exhibit “D”, to
cause such Capital
10

--------------------------------------------------------------------------------

Stock to become Certificated Securities, or (ii) except as otherwise indicated
on Exhibit “D”, for any such Subsidiaries that are limited liability companies
or partnerships, to elect that its membership interests becomes governed by
Article 8 of the Uniform Commercial Code as in effect in any relevant
jurisdiction without the consent of all pledgees of such membership interests or
the delivery of any applicable limited liability company certificate or control
agreement necessary to perfect each such pledgee's interests in the applicable
membership interests.  Each Grantor further agrees to cause each Acknowledgment
Party, other than any Acknowledgment Party that is a ULC, to execute and deliver
an acknowledgment substantially in the form of Exhibit “M” hereto promptly upon
such party becoming an Acknowledgment Party.
3.10.          Intellectual Property.
3.10.1          Exhibit “B” contains a complete and accurate listing as of the
applicable Determination Date of all of the below-described Specified
Intellectual Property of each of the Grantors (limited, in the case of each
Foreign Grantor, to U.S. Specified Intellectual Property): (i) state, U.S. and
foreign trademark registrations, and applications for trademark registration,
(ii) U.S. and foreign patents and patent applications, together with all
reissuances, continuations, continuations in part, revisions, extensions, and
reexaminations thereof, (iii) U.S. and foreign copyright registrations and
applications for registration, (iv) Exclusive Copyright Licenses, (v) foreign
industrial design registrations and industrial design applications, and (vi)
domain names. All of the U.S. registrations, applications for registration or
applications for issuance of such Specified Intellectual Property are valid and
subsisting, in good standing and, subject to Section 3.10.10, are recorded or in
the process of being recorded in the name of the applicable Grantor, except as
could not be reasonably expected to result in a Material Adverse Effect.
3.10.2          Such Intellectual Property in Exhibit “B” is valid, subsisting,
unexpired (where registered) and enforceable and has not been abandoned or
adjudged invalid or unenforceable, in whole or in part, except as could not be
reasonably expected to result in a Material Adverse Effect.
3.10.3          Subject to Section 3.10.10, (i) no Person other than the
respective Grantor (or any other Grantor) has any right or interest of any kind
or nature in or to the Specified Intellectual Property owned by such Grantor,
including any right to sell, license, lease, transfer, distribute, use or
otherwise exploit such Specified Intellectual Property or any portion thereof
outside of the ordinary course of the respective Grantor’s business, except as
could not be reasonably expected to result in a Material Adverse Effect and (ii)
each Grantor has good, marketable and exclusive title to, and the valid and
enforceable power and right to sell, license, transfer, distribute, use and
otherwise exploit, its Specified Intellectual Property, except as could not be
reasonably expected to result in a Material Adverse Effect.
3.10.4          Each Grantor has taken or caused to be taken steps so that none
of its Specified Intellectual Property, the value of which to the Grantors are
contingent upon maintenance of the confidentiality thereof, have been disclosed
by such Grantor to any Person other than any Affiliate owners thereof and
employees, contractors, customers, representatives and agents of the Grantors or
such Affiliate owners who are parties to
11

--------------------------------------------------------------------------------

customary confidentiality and nondisclosure agreements with the Grantors or such
Affiliate owners, as applicable.
3.10.5          To each Grantor’s knowledge, no Person has violated, infringed
upon or breached, or is currently violating, infringing upon or breaching, any
of the rights of the Grantors to the Specified Intellectual Property or has
breached or is breaching any duty or obligation owed to the Grantors in respect
of the Specified Intellectual Property except where those breaches, individually
or in the aggregate, could not be reasonably expected to result in a Material
Adverse Effect.
3.10.6          No settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by any Grantor or to which any
Grantor is bound that adversely affects its rights to own or use any Specified
Intellectual Property except as could not be reasonably expected to result in a
Material Adverse Effect, in each case individually or in the aggregate.
3.10.7          No Grantor has received any written notice that remains
outstanding challenging the validity, enforceability, or ownership of any
Specified Intellectual Property except where those challenges could not
reasonably be expected to result in a Material Adverse Effect, and to such
Grantor’s knowledge at the date hereof there are no facts upon which such a
challenge could be made.
3.10.8          Each Grantor owns directly or is entitled to use, by license or
otherwise, all Specified Intellectual Property necessary for the conduct of such
Grantor’s business, and the conduct of each Grantor’s business does not infringe
upon the Intellectual Property of any other Person, except as could not
reasonably be expected to result in a Material Adverse Effect.
3.10.9          The consummation of the transactions contemplated by the Loan
Documents will not result in the termination or material impairment of any
material Specified Intellectual Property owned by such Grantor.
3.10.10          Each party hereto acknowledges that certain Specified
Intellectual Property is owned in part by the Grantors and in part by Affiliates
of the Grantors, in each case as scheduled on Exhibit “B”.
3.11.          Specified Deposit Accounts and Securities Accounts. All of such
Grantor’s Specified Deposit Accounts and Securities Accounts (limited, in the
case of each Foreign Grantor, to Specified Deposit Accounts and Securities
Accounts located in the United States) as of the applicable Determination Date
are listed on Exhibit “H”.
ARTICLE IV

COVENANTS
From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each
12

--------------------------------------------------------------------------------

of the Exhibits hereto with respect to such subsequent Grantor as attached to
such Security Agreement Supplement) and thereafter until this Security Agreement
is terminated each such subsequent Grantor agrees:
4.1.          General.
4.1.1          Records. Each Grantor shall keep and maintain, in a manner
consistent with prudent business practices, reasonably complete, accurate and
proper books and records with respect to the Collateral owned by such Grantor.
4.1.2          Financing Statements and Other Actions; Defense of Title. Each
Grantor hereby authorizes the Agent to file, and if requested will execute and
deliver to the Agent, all financing statements describing the Collateral owned
by such Grantor and other documents and take such other actions as may from time
to time reasonably be requested by the Agent in order to maintain a perfected
security interest with the priority set forth in the Intercreditor Agreement in
and Lien on, and, if applicable, Control of, the Collateral owned by such
Grantor, subject to Liens permitted under Section 8.04 of the LC Credit
Agreement; provided that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Agent under the Loan Documents
to any Liens otherwise permitted under Section 8.04 of the LC Credit Agreement.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of Collateral that
describes such Collateral in any other manner as the Agent may reasonably
determine is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to the Agent herein, including,
without limitation, describing such property as “all assets of the debtor
whether now owned or hereafter acquired and wheresoever located, including all
accessions thereto and proceeds thereof” or an equivalent formulation. Each
Grantor will take any and all actions reasonably necessary to defend title to
the Collateral owned by such Grantor against all persons and to defend the
security interest of the Agent in such Collateral and the priority thereof
against any Lien, in each case, not expressly permitted hereunder or under the
LC Credit Agreement.
4.1.3          Change in Corporate Existence, Type or Jurisdiction of
Organization, Location, Name. Each Grantor will, except as otherwise permitted
by the LC Credit Agreement:


(i)
preserve its existence and corporate structure as in effect on the Effective
Date;


(ii)
not change its name or jurisdiction of organization or incorporation;


(iii)
not maintain its place of business (if it has only one) or its chief executive
office (if it has more than one place of business) at a location other than a
location specified in Exhibit “A”; and


(iv)
not change its taxpayer identification number (if any) or its mailing address,

13

--------------------------------------------------------------------------------

unless, in each such case, such Grantor shall have given the Agent not less than
10 days’ (or such shorter period as the Agent may agree) prior written notice of
such event or occurrence.
4.1.4          Other Financing Statements. No Grantor will suffer to exist or
authorize the filing of any financing statement naming it as debtor covering all
or any portion of the Collateral owned by such Grantor, except any financing
statement authorized under Section 4.1.2 hereof or in respect of a Lien
permitted under Section 8.04 of the LC Credit Agreement. Each Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement filed
in connection herewith prior to termination of this Security Agreement in
accordance with the first sentence of Section 8.13 hereof. without the prior
written consent of the Agent, subject to such Grantor’s rights under Section
9-509(d)(2) of the UCC.
4.2.          Receivables.
4.2.1          Certain Agreements on Receivables. After the occurrence and
during the continuation of an Event of Default, no Grantor will make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except as permitted by the LC Credit Agreement. Prior
to the occurrence and continuation of an Event of Default, such Grantor may, in
its sole discretion, adjust the amount of Accounts arising from the sale of
Inventory or the rendering of services in substantially accordance with its
present policies and in the ordinary course of business and as otherwise
permitted under the LC Credit Agreement.
4.2.2          Collection of Receivables. Except as otherwise provided in this
Security Agreement or as otherwise permitted under the LC Credit Agreement, each
Grantor will use commercially reasonable efforts to collect and enforce, at such
Grantor’s sole expense, all amounts due or hereafter due to such Grantor under
the Receivables owned by such Grantor.
4.2.3          Delivery of Invoices. Each Grantor will deliver to the Agent
promptly upon its request after the occurrence and during the continuance of an
Event of Default duplicate invoices with respect to each Account owned by such
Grantor and, if requested by the Agent, bearing such language of assignment as
the Agent shall reasonably specify.
4.2.4          Disclosure of Counterclaim on Receivables. After the occurrence
and during the continuation of an Event of Default if (i) any discount, credit
or agreement to make a rebate or to otherwise reduce the amount owing on a
Receivable owned by such Grantor exists or (ii) to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to a Receivable, such Grantor will disclose
such fact to the Agent in writing in connection with the inspection by the Agent
of any record of such Grantor relating to such Receivable and in connection with
any invoice or report furnished by such Grantor to the Agent relating to such
Receivable.
14

--------------------------------------------------------------------------------

4.2.5          Electronic Chattel Paper. Each Grantor shall promptly notify
Agent if any amount in excess of $5,000,000, individually, or $10,000,000 in the
aggregate payable under or in connection with any electronic chattel paper or a
“transferable record” (as defined in the UETA), and shall take such action as
the Agent may reasonably request to establish the Agent’s Control of such
electronic chattel paper or transferable record. The Agent agrees with such
Grantor that the Agent will arrange, pursuant to procedures reasonably
satisfactory to the Agent and so long as such procedures will not result in the
Agent’s loss of Control, for the Grantor to make alterations to the electronic
chattel paper or transferable record permitted under Section 9-105 of the UCC or
Section 16 of the UETA for a party in Control to allow without loss of Control,
unless an Event of Default has occurred and is continuing or would occur after
taking into account any action by such Grantor with respect to such electronic
chattel paper or transferable record.
4.2.6          Account Verification. Each Grantor will, and will cause each of
its Subsidiaries to, permit Agent, in Agent's name or in the name or a nominee
of Agent, after the occurrence and during the continuation of an Event of
Default, to verify the validity, amount or any other matter relating to any
Account, by mail, telephone, facsimile transmission or other electronic means of
transmission or otherwise.  Further, at the reasonable request of Agent, each
Grantor will, and will cause each of its Subsidiaries to, send requests for
verification of Accounts or, after the occurrence and during the continuance of
an Event of Default, send notices of assignment of Accounts to Account Debtors
and other obligors.
4.3.          Maintenance of Goods. Each Grantor will do all things reasonably
necessary to maintain, preserve, protect and keep the Inventory and the
Equipment owned by such Grantor and constituting Collateral in good repair,
working order and saleable condition (ordinary wear and tear excepted) and make
all necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be conducted in the ordinary course,
consistent with past practices, except in each case where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
4.4.          Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits. Each Grantor will (i) upon the Agent’s request, deliver to the Agent,
the originals of all Chattel Paper and Instruments (other than Intercompany
Instruments; provided that such Intercompany Instruments shall not be delivered
to any Person which is not a Grantor, the Senior Secured Notes Trustee or the
Agent), in each case, to the extent evidencing amounts in excess of $5,000,000
individually, or $10,000,000 in the aggregate, and constituting Collateral (if
any then exist) and Securities constituting Collateral (to the extent
certificated); (ii) hold in trust for the Agent upon receipt and, upon the
Agent’s request, promptly thereafter deliver to the Agent any Chattel Paper and
Instruments (other than Intercompany Instruments; provided, that such
Intercompany Instruments shall not be delivered to any Person who is not a
Grantor, the Senior Secured Notes Trustee or the Agent), in each case, to the
extent evidencing amounts in excess of $5,000,000 individually or $10,000,000 in
the aggregate, and constituting Collateral (if any then exist) and Securities
(to the extent certificated); (iii) upon the designation by a Grantor of any
Pledged Deposits (as set forth in the definition thereof) as Collateral, deliver
to the Agent such Pledged Deposits which are evidenced by certificates included
in the Collateral endorsed in blank, marked with such legends and assigned as
the Agent shall reasonably specify;  (iv) upon the Agent’s
15

--------------------------------------------------------------------------------

request, after the occurrence and during the continuation of an Event of Default
(subject to the terms of the Intercreditor Agreement), deliver to the Agent (and
thereafter hold in trust for the Agent upon receipt and promptly deliver to the
Agent) any Document evidencing or constituting Collateral; and (v) upon the
Agent’s request, deliver to the Agent, promptly after the delivery of a
Compliance Certificate, a duly executed amendment to this Security Agreement, in
the form of Exhibit “I” hereto (the “Amendment”), pursuant to which such Grantor
will specify such additional Collateral pledged hereunder. Such Grantor hereby
authorizes the Agent to attach each Amendment to this Security Agreement and
agrees that all additional Collateral owned by it set forth in such Amendments
shall be considered to be part of the Collateral.
4.5.          Uncertificated Securities and Certain Other Investment Property.
Each Grantor will, following the reasonable request of the Agent (and after the
occurrence and during the continuation of an Event of Default, will permit the
Agent to) from time to time cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Investment Property owned by such Grantor and
constituting Collateral that are not represented by certificates which are
Collateral to mark their books and records with the numbers and face amounts of
all such uncertificated securities or other types of Investment Property not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Agent granted pursuant to this Security Agreement. With
respect to Investment Property having a value in excess of $5,000,000
individually or $10,000,000 in the aggregate and constituting Collateral owned
by such Grantor held with a financial intermediary (including in a Securities
Account), such Grantor shall, within 30 days following the Effective Date or
such later date on which it becomes a Grantor hereunder (in each case, or such
later date as may be agreed to by the Agent in its sole discretion), cause such
financial intermediary to enter into a Control Agreement with the Agent in form
and substance reasonably satisfactory to the Agent, in order to give the Agent
Control (subject to the terms of the Intercreditor Agreement) of such Investment
Property.
4.6.          Stock and Other Ownership Interests.
4.6.1          Registration of Pledged Securities and other Investment Property.
Subject to Section 4.6.4 hereof in the case of ULC Shares, each Grantor will
permit any registrable Collateral owned by such Grantor to be registered in the
name of the Agent or its nominee at any time at the option of the Required
Lenders following the occurrence and during the continuance of an Event of
Default and without any further consent of such Grantor.
4.6.2          Exercise of Rights in Pledged Securities. Subject to Section
4.6.4 hereof in the case of ULC Shares, each Grantor will permit the Agent or
its nominee at any time after the occurrence and during the continuance of an
Event of Default, without notice, to exercise or refrain from exercising any and
all voting and other consensual rights pertaining to Pledged Collateral owned by
such Grantor or any part thereof, and to receive all dividends and interest in
respect of such Pledged Collateral.
4.6.3          ULCs. For greater certainty, the Agent shall have no right under
any circumstance to vote ULC Shares or receive dividends from any ULC until such
time as
16

--------------------------------------------------------------------------------

notice is given to the applicable Grantor and further steps are taken so as to
register the Agent as the holder of the applicable ULC Shares.
4.6.4          ULC Shares.  Each Grantor acknowledges that certain of the
Collateral of such Grantor may now or in the future consist of ULC Shares, and
that it is the intention of the Agent and each Grantor that neither the Agent
nor any other Secured Party should under any circumstances prior to realization
thereon be held to be a “member” or a “shareholder”, as applicable, of a ULC for
the purposes of any ULC Laws.  Therefore, notwithstanding any provision to the
contrary contained in this Security Agreement, the LC Credit Agreement or any
other Loan Document, where a Grantor is the registered owner of ULC Shares which
are Collateral of such Grantor, such Grantor shall remain the sole registered
owner of such ULC Shares until such time as such ULC Shares are effectively
transferred into the name of the Agent, any other Secured Party, or any other
Person on the books and records of the applicable ULC.  Accordingly, each
Grantor shall be entitled to receive and retain for its own account any dividend
on or other distribution, if any, with respect to such ULC Shares (except for
any dividend or distribution comprised of certificated Securities pledged of
such Grantor, which shall be delivered to the Agent to hold hereunder) and shall
have the right to vote such ULC Shares and to control the direction, management
and policies of the applicable ULC to the same extent as such Grantor would if
such ULC Shares were not pledged to the Agent pursuant hereto.  Nothing in this
Security Agreement, the LC Credit Agreement or any other Loan Document is
intended to, and nothing in this Security Agreement, the LC Credit Agreement or
any other Loan Document shall, constitute the Agent, any other Secured Party, or
any other Person other than the applicable Grantor, a member or shareholder of a
ULC for the purposes of any ULC Laws (whether listed or unlisted, registered or
beneficial), until such time as notice is given to such Grantor and further
steps are taken pursuant hereto or thereto so as to register the Agent, any
other Secured Party, or such other Person, as specified in such notice, as the
holder of the ULC Shares.  To the extent any provision hereof would have the
effect of constituting the Agent or any other Secured Party as a member or a
shareholder, as applicable, of any ULC prior to such time, such provision shall
be severed herefrom and shall be ineffective with respect to ULC Shares which
are Collateral of any Grantor without otherwise invalidating or rendering
unenforceable this Security Agreement or invalidating or rendering unenforceable
such provision insofar as it relates to Collateral of any Grantor which is not
ULC Shares.  Except upon the exercise of rights of the Agent to sell, transfer
or otherwise dispose of ULC Shares in accordance with this Security Agreement,
each Grantor shall not cause or permit, or enable a Subsidiary that is a ULC to
cause or permit, the Agent or any other Secured Party to: (i) be registered as a
shareholder or member of such Subsidiary; (ii) have any notation entered in
their favour in the share register of such Subsidiary; (iii) be held out as
shareholders or members of such Subsidiary; (iv) receive, directly or
indirectly, any dividends, property or other distributions from such Subsidiary
by reason of the Agent holding a Lien over the ULC Shares; or (v) act as a
shareholder of such Subsidiary, or exercise any rights of a shareholder
including the right to attend a meeting of shareholders of such Subsidiary or to
vote its ULC Shares.
4.7.          Specified Deposit Accounts. Each Grantor will cause each bank or
other financial institution in which it maintains a Specified Deposit Account to
enter into a Control Agreement
17

--------------------------------------------------------------------------------

with the Agent, in form and substance reasonably satisfactory to the Agent in
order to give the Agent Control (subject to the terms of the Intercreditor
Agreement) of the Specified Deposit Account within 60 days following the
Effective Date or such later date on which it becomes a Grantor hereunder (in
each case, or such later date as may be agreed to by the Agent in its sole
discretion). In the case of deposits maintained with Lenders, the terms of such
letter shall be subject to the provisions of the LC Credit Agreement regarding
setoffs.
4.8.          Letter of Credit Rights. Each Grantor will, upon the Agent’s
request, cause each issuer of a letter of credit in excess of $5,000,000
individually or in the aggregate to consent to the assignment of proceeds of
such letter of credit in order to give the Agent Control (subject to the terms
of the Intercreditor Agreement) of the Letter of Credit Rights to such letter of
credit.
4.9.          Intellectual Property.
4.9.1          If, after the date hereof, any Grantor obtains rights to,
including, but not limited to filing and acceptance of a statement of use or an
amendment to allege use with the United States Patent and Trademark Office, or
applies for or seeks registration of, any new Patent, Trademark or Copyright
(limited, in the case of any Foreign Grantor, to any new U.S. Patent, Trademark
or Copyright) in addition to the Patents, Trademarks and Copyrights described in
Exhibit “B”, then to the extent the foregoing constitutes Specified Intellectual
Property, such Grantor agrees promptly and within 60 days following the date on
which financial statements are required to be delivered pursuant to Section
7.01(a) and/or Section 7.01(b) of the LC Credit Agreement, to execute and
deliver to the Agent any supplement to this Security Agreement or any other
document reasonably requested by the Agent to evidence such security interest in
a form appropriate for recording in the applicable U.S. federal office. In the
event the applicable Grantor does not comply with the above deadline, each
Grantor also hereby authorizes the Agent to (i) modify this Security Agreement
unilaterally by amending Exhibit “B” to include any future Patents, Trademarks
and/or Copyrights constituting Specified Intellectual Property of which such
Grantor is required to notify the Agent pursuant hereto and (ii) record, in
addition to and not in substitution for this Security Agreement, a duplicate
original of this Security Agreement containing in Exhibit “B” a description of
such future registrations and applications for Patents, Trademarks and/or
Copyrights constituting Specified Intellectual Property.
4.9.2          As of the applicable Determination Date, no Grantor has any
interest in, or title to, any U.S. Intellectual Property registrations or
applications, except as set forth in Exhibit “B”. As of the applicable
Determination Date, this Security Agreement is effective to create a valid and
continuing Lien on each Grantor’s interest in its Intellectual Property pledged
hereunder and, upon timely filing of the IP Short Form with respect to
Copyrights with the United States Copyright Office and filing of the IP Short
Form with respect to Patents and the IP Short Form with respect to Trademarks
with the United States Patent and Trademark Office, and the filing of
appropriate financing statements in the jurisdictions listed in Exhibit “E”
hereto, all action necessary or desirable to protect and perfect the security
interest in, to and on each Grantor’s interest in U.S. Patents, Trademarks or
Copyrights that are set forth in Exhibit “B” as of the applicable Determination
Date shall have been taken and such perfected security interest shall be
enforceable as such as against any and all creditors of and purchasers from any
Grantor.
18

--------------------------------------------------------------------------------

4.10.          Commercial Tort Claims. If, after the date hereof, any Grantor
identifies the existence of a Commercial Tort Claim constituting Collateral
belonging to such Grantor that has arisen in the course of such Grantor’s
business in addition to the Commercial Tort Claims described in Exhibit “F”,
which are all of such Grantor’s Commercial Tort Claims as of the Effective Date,
then such Grantor shall give the Agent prompt notice thereof, but in any event
not less frequently than quarterly. Each Grantor agrees promptly upon request by
the Agent to execute and deliver to the Agent any supplement to this Security
Agreement or any other document reasonably requested by the Agent to evidence
the grant of a security interest therein in favor of the Agent.
4.11.          Updating of Exhibits to Security Agreement. The Borrowers will
provide to the Agent, concurrently with the delivery of each Compliance
Certificate required by Section 7.01(e) of the LC Credit Agreement, updated
versions of the Exhibits to this Security Agreement (provided that if there have
been no changes to any such Exhibits since the previous updating thereof
required hereby, the Borrowers shall indicate that there has been “no change” to
the applicable Exhibit(s)). Any reference to any Exhibit herein shall mean such
Exhibit after giving effect to any updates thereof by the Borrowers or such
Grantor pursuant to this Section 4.11 or otherwise.
ARTICLE V

DEFAULT
5.1.          Remedies.
5.1.1          Upon the occurrence and during the continuation of an Event of
Default, the Agent may, and at the direction of the Required Lenders shall,
subject to the Intercreditor Agreement, exercise any or all of the following
rights and remedies:


(i)
Subject to Section 4.6.4 hereof in the case of the ULC Shares, those rights and
remedies provided in this Security Agreement, the LC Credit Agreement or any
other Loan Document, provided that this clause (i) shall not be understood to
limit any rights or remedies available to the Agent and the Secured Parties
prior to an Event of Default.


(ii)
Subject to Section 4.6.4 hereof in the case of the ULC Shares, those rights and
remedies available to a secured party under the UCC (whether or not the UCC
applies to the affected Collateral) or under any other applicable law when a
debtor is in default under a security agreement.


(iii)
Give notice of sole control or any other instruction under any Control Agreement
or other control agreement with any securities intermediary and take any action
therein with respect to such Collateral.


(iv)
Without notice (except as specifically provided in Section 8.1 hereof or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of,

19

--------------------------------------------------------------------------------

deliver, or realize upon, the Collateral or any part thereof in one or more
parcels at public or private sale or sales (which sales may be adjourned or
continued from time to time with or without notice and may take place at any
Grantor’s premises or elsewhere), for cash, on credit or for future delivery
without assumption of any credit risk, and upon such other terms as the Agent
may deem commercially reasonable.


(v)
Subject to Section 4.6.4 hereof in the case of the ULC Shares, concurrently with
written notice to the applicable Grantor, transfer and register in its name or
in the name of its nominee the whole or any part of the Pledged Collateral, to
exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations,
to exercise the voting and all other rights as a holder with respect thereto, to
collect and receive all cash dividends, interest, principal and other
distributions made thereon and to otherwise act with respect to the Pledged
Collateral as though the Agent was the outright owner thereof.

5.1.2          The Agent, on behalf of the Secured Parties, shall comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
5.1.3          The Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of the Agent and the other Secured Parties, the whole
or any part of the Collateral so sold, free of any right of equity redemption,
which equity redemption the Grantor hereby expressly releases.
5.1.4          Until the Agent is able to effect a sale, lease, or other
disposition of Collateral, the Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by the Agent. The Agent may, if it so elects, seek the appointment
of a receiver or keeper to take possession of Collateral and to enforce any of
the Agent’s remedies (for the benefit of the Agent and other Secured Parties),
with respect to such appointment without prior notice or hearing as to such
appointment.
5.1.5          Notwithstanding the foregoing, neither the Agent nor any other
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.  To the extent that it lawfully may,
each Grantor hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
Agent's rights and remedies under this Security Agreement or under any other
instrument creating or evidencing any of the
20

--------------------------------------------------------------------------------

Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.
5.1.6          Each Grantor recognizes that the Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with Section 5.1.1 above.
Each Grantor also acknowledges that any private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Agent shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit any Grantor or the issuer of the Pledged Collateral to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if the applicable Grantor and the
issuer would agree to do so.
5.2.          Grantors’ Obligations Upon Default. Upon the written request of
the Agent after the occurrence and during the continuation of an Event of
Default, subject to the Intercreditor Agreement, each Grantor will:
5.2.1          Assembly of Collateral. Assemble and make available to the Agent
the Collateral and all books and records relating thereto at any place or places
specified in writing by the Agent.
5.2.2          Secured Party Access. Permit the Agent, by the Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral, or the
books and records relating thereto, or both, to remove all or any part of the
Collateral, or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy.
5.2.3          Prepare and file, or cause an issuer of Pledged Collateral to
prepare and file, with the SEC or any other applicable government agency,
registration statements, a prospectus and such other documentation in connection
with the Pledged Collateral as the Agent may request, all in form and substance
reasonably satisfactory to the Agent, and furnish to the Agent, or cause an
issuer of Pledged Collateral to furnish to the Agent, any information regarding
the Pledged Collateral in such detail as the Agent may specify.
5.2.4          Subject to Section 4.6.4 hereof in the case of ULC Shares, take,
or cause an issuer of Pledged Collateral to take, any and all actions necessary
to register or qualify the Pledged Collateral to enable the Agent to consummate
a public sale or other disposition of the Pledged Collateral.
5.3.          License. The Agent is hereby granted a sublicenseable license or
other right to use, following the occurrence and during the continuance of an
Event of Default and, subject to the
21

--------------------------------------------------------------------------------

Intercreditor Agreement, without charge, each Grantor’s Intellectual Property
constituting Collateral and to access all media and materials containing same.
In addition, each Grantor hereby irrevocably agrees that the Agent may,
following the occurrence and during the continuance of an Event of Default,
subject to the Intercreditor Agreement, sell any of such Grantor’s Inventory
constituting Collateral directly to any person, including without limitation
persons who have previously purchased such Grantor’s Inventory from such Grantor
and in connection with any such sale or other enforcement of the Agent’s rights
under this Security Agreement, may sell such Inventory which bears any trademark
owned by or licensed to such Grantor and any such Inventory that is covered by
any copyright owned by or licensed to such Grantor and the Agent may (but shall
have no obligation to) finish any work in process and affix any Trademark owned
by or licensed to such Grantor and sell such Inventory as provided herein.
5.4.          Remedies Cumulative. Each right, power, and remedy of Agent or any
other Secured Party as provided for in this Security Agreement, the other Loan
Documents, any Swap Agreements or any Banking Services Agreements now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Security Agreement, the other Loan Documents, any
Swap Agreements or any Banking Services Agreements now or hereafter existing at
law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by Agent or any other Secured Party of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Agent or such other Secured Parties of any or all such other rights,
powers, or remedies.
ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES
No delay or omission of the Agent or any Secured Party to exercise any right or
remedy granted under this Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Default or Event of Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Agent and each Grantor, and then only to
the extent in such writing specifically set forth; provided, that the addition
of any Subsidiary as a Grantor hereunder by execution of a Security Agreement
Supplement in the form of Annex I (with such modifications as shall be
acceptable to the Agent) shall not require receipt of any consent from or
execution of any documentation by any other Grantor party hereto. All rights and
remedies contained in this Security Agreement or by law afforded shall be
cumulative and all shall be available to the Agent and the Secured Parties until
the Secured Obligations have been paid in full.
ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES
22

--------------------------------------------------------------------------------

7.1.          Lockboxes. Upon request of the Agent after the occurrence and
during the continuation of an Event of Default and subject to the Intercreditor
Agreement, each Grantor shall execute and deliver to the Agent irrevocable
lockbox agreements in the form provided by or otherwise reasonably acceptable to
the Agent, which agreements, if so required by the Agent, shall be accompanied
by an acknowledgment by the bank where the lockbox is located of the Lien of the
Agent granted hereunder and of irrevocable instructions to wire all amounts
collected therein to a special collateral account at the Agent.
7.2.          Collection of Receivables. The Agent may at any time after the
occurrence and during the continuation of an Event of Default and subject to the
Intercreditor Agreement, by giving each Grantor written notice, elect to require
that the Receivables be paid directly to the Agent for the benefit of the
Secured Parties. In such event, subject to the Intercreditor Agreement, each
Grantor shall, and shall permit the Agent to, promptly notify the account
debtors or obligors under the Receivables owned by such Grantor of the Agent’s
interest therein and direct such account debtors or obligors to make payment of
all amounts then or thereafter due under such Receivables directly to the Agent.
Upon receipt of any such notice from the Agent, each Grantor shall thereafter
during the continuation of any Event of Default and subject to the Intercreditor
Agreement hold in trust for the Agent, on behalf of the Secured Parties, all
amounts and proceeds received by it with respect to the Receivables and Other
Collateral and immediately and at all times thereafter deliver to the Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements. The Agent shall hold
and apply funds so received as provided by the terms of Sections 7.3 and 7.4
hereof.
7.3.          Special Collateral Account. Upon the occurrence and during the
continuation of an Event of Default and subject to the Intercreditor Agreement,
the Agent may require, by giving the Grantors written notice, that all cash
proceeds of the Collateral to be deposited in a special non-interest bearing
cash collateral account with the Agent and held there as security for the
Secured Obligations. No Grantor shall have any control whatsoever over such cash
collateral account. The Agent shall from time to time deposit the collected
balances in such cash collateral account into the applicable Grantor’s general
operating account with the Agent. Subject to the Intercreditor Agreement, if any
Event of Default has occurred and is continuing, the Agent may (and shall, at
the direction of the Required Lenders), from time to time, apply the collected
balances in such cash collateral account to the payment of the Secured
Obligations.
7.4.          Application of Proceeds. Subject to the Intercreditor Agreement,
the proceeds of the Collateral shall be applied by the Agent to payment of the
Secured Obligations of the Grantors, as provided under Sections 4.01 and 9.04 of
the LC Credit Agreement.
7.5.          Swiss Limitations.
7.5.1          If and to the extent that the security granted by a Grantor
incorporated in Switzerland and/or having its registered office in Switzerland
and/or qualifying as a Swiss resident pursuant to art. 9 of the Swiss
Withholding Tax Act (the “Swiss Grantor”) under this Security Agreement secures
obligations other than obligations of one of its direct or indirect subsidiaries
(i.e. obligations of the Swiss Grantor's direct or indirect parent companies
(up-stream liabilities) or sister companies (cross-stream liabilities)) (the
“Restricted Obligations”) and that using the proceeds from the
23

--------------------------------------------------------------------------------

enforcement of such security would under Swiss corporate law (inter alia,
prohibiting capital repayments or restricting profit distributions) not be
permitted at such time, then the proceeds from the enforcement of such security
to be applied towards discharging Restricted Obligations shall from time to time
be limited to the amount permitted under applicable Swiss law; provided, that
such limited amount shall at no time be less than the Swiss Grantor's
distributable capital (presently being the balance sheet profits and any
reserves available for distribution) at the time or times of enforcement for
Restricted Obligations, and further provided that such limitation (as may apply
from time to time or not) shall not (generally or definitively) affect the
security granted by the Swiss Grantor under this Security Agreement in excess
thereof, but merely postpone the time of using such proceeds from Enforcement of
such security until such times as application towards discharging the Restricted
Obligations is again permitted notwithstanding such limitation.
7.5.2          In case the Swiss Grantor who must make a payment in respect of
Restricted Obligations under this Security Agreement is obliged to withhold
Swiss Withholding Tax in respect of such payment, the Swiss Grantor shall:


(i)
procure that such payments can be made without deduction of Swiss Withholding
Tax, or with deduction of Swiss Withholding Tax at a reduced rate, by
discharging the liability to such tax by notification pursuant to applicable law
(including double tax treaties) rather than payment of the tax;


(ii)
if the notification procedure pursuant to Section 7.5.2(i) hereof does not
apply, deduct Swiss Withholding Tax at the rate of 35% (or such other rate as in
force from time to time), or if the notification procedure pursuant to Section
7.5.2(i) hereof applies for a part of the Swiss Withholding Tax only, deduct
Swiss Withholding Tax at the reduced rate resulting after the discharge of part
of such tax by notification under applicable law, from any payment made by it in
respect of Restricted Obligations and promptly pay any such taxes to the Swiss
Federal Tax Administration;


(iii)
notify the Agent that such notification, or as the case may be, deduction has
been made and provide the Agent with evidence that such a notification of the
Swiss Federal Tax Administration has been made or, as the case may be, such
taxes deducted have been paid to the Swiss Federal Tax Administration; and


(iv)
in the case of a deduction of Swiss Withholding Tax, use its best efforts to
ensure that any person other than the Agent, which is entitled to a full or
partial refund of the Swiss Withholding Tax deducted from such payment in
respect of Restricted Obligations, will, as soon as possible after such
deduction:

(A)          request a refund of the Swiss Withholding Tax under applicable law
(including tax treaties) and pay to the Agent upon receipt any amounts so
refunded; or
24

--------------------------------------------------------------------------------

(B)          if the Agent or a Secured Party is entitled to a full or partial
refund of the Swiss Withholding Tax deducted from such payment and if requested
by the Agent, provide the Agent and/or the relevant Secured Party those
documents that are required by law and applicable tax treaties to be provided by
the payer of such tax in order to enable the Agent and/or the relevant Secured
Party to prepare a claim for refund of Swiss Withholding Tax.
7.5.3          If the Swiss Grantor is obliged to withhold Swiss Withholding Tax
in accordance with Section 7.5.1 hereof, the Agent shall be entitled to further
request payment as per this Section 7.5 and other indemnity granted to it under
this Security Agreement and apply proceeds therefrom against the Restricted
Obligations up to an amount which is equal to that amount which would have been
obtained if no withholding of Swiss Withholding Tax were required, whereby such
further payments shall always be limited to the maximum amount of the freely
distributable capital of the Swiss Grantor as set out in Section 7.5.1 hereof.
In case the proceeds irrevocably received by the Agent and the Secured Parties
pursuant to Section 7.5.2(iv) hereof and this paragraph (additional
enforcements) have the effect that the proceeds received by the Agent and the
Secured Parties exceed the Secured Obligations, then the Agent or the relevant
Secured Party shall return such overcompensation to the Swiss Grantor.
7.5.4          If and to the extent requested by the Agent and if and to the
extent this is from time to time required under Swiss law (restricting profit
distributions), in order to allow the Agent (and the Secured Parties) to obtain
a maximum benefit under this Security Agreement, the Swiss Grantor shall
promptly implement the following:


(i)
the preparation of an up-to-date audited balance sheet of the Swiss Grantor;


(ii)
the confirmation of the auditors of the Swiss Grantor that the relevant amount
represents the maximum of freely distributable profits;


(iii)
the prompt convening of a meeting of the shareholders of the Swiss Grantor which
will approve the (resulting) profit distribution;


(iv)
if the enforcement of any Restricted Obligations would be limited as a result of
any matter referred to in this Section 7.5, the Swiss Grantor shall, to the
extent permitted by applicable law, (a) write up or realise any of its assets
shown in its balance sheet with a book value that is significantly lower than
the market value of the assets, in case of realisation, however, only if such
assets are not necessary for the Swiss Grantor’s business (nicht
betriebsnotwendig) and/or (b) reduce its share capital to the extent permitted
by applicable law; and


(v)
all such other measures reasonably necessary and/or to promptly procure the
fulfilment of all prerequisites reasonably necessary to allow the Swiss Grantor
and relevant parent company to promptly make the payments and perform the
obligations agreed hereunder from time to time with a minimum

25

--------------------------------------------------------------------------------

of limitations.
7.6.          Norwegian Limitations.
7.6.1          The Norwegian Financial Agreements Act shall not apply to this
Security Agreement, except as required by § 2 of the Financial Agreements Act
(if applicable). The liability of each Grantor incorporated in Norway in its
capacity as Grantor (each a “Norwegian Grantor”)  shall be limited to USD
$240,000,000, plus any interest, default interest, commissions, charges, fees
and expenses due under any Secured Obligation. Notwithstanding any other
provision of this Security Agreement to the contrary, the obligations and
liabilities of any Norwegian Grantor under this Security Agreement shall be
limited by such mandatory provisions of sections 8-7 and/or 8-10 of the
Norwegian Limited Liability Companies Act of 13 June 1997 (the “Act”) regarding
restrictions on a Norwegian limited liability company’s ability to grant
guarantees, loans, security or other financial assistance. The obligations of
the Norwegian Grantors shall only be limited to the extent this is required from
time to time, and the Norwegian Grantors shall be liable to the fullest extent
permitted by the Act as amended from time to time.  To the extent permitted by
applicable law, if a payment under this Security Agreement by a Norwegian
Grantor has been made in contravention of the limitations contained in this
Section 7.6.1, the Secured Parties shall not be liable for any damages in
relation thereto, and the maximum amount repayable by the Secured Parties as a
consequence of such contravention shall be the amount received from that
Norwegian Grantor.
7.6.2          The Norwegian Grantors' Collateral is limited to such Norwegian
Grantors' Patents being held and registered in the United States, and does not
extend to any Collateral held or registered outside the jurisdiction of the
United States.
7.6.3          Each Norwegian Grantor and the Agent hereby confirms and
acknowledges that each representation and warranty made by the Norwegian
Grantors under Article III, each covenant made under Article IV and each
provision under Articles VII and VIII are made subject to Section 8.23, and that
any failure to comply with any of the Sections under such Articles does not
constitute a breach of any such provisions or Event of Default to the extent
that failure to comply is by reason of Norwegian law.
ARTICLE VIII

GENERAL PROVISIONS
8.1.          Notice of Disposition of Collateral; Condition of Collateral. Each
Grantor hereby waives notice of the time and place of any public sale or the
time after which any private sale or other disposition of all or any part of the
Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Grantors, addressed as set forth in Article IX, at least 10 days prior to (i)
the date of any such public sale or (ii) the time after which any such private
sale or other disposition may be made. To the maximum extent permitted by
applicable law, each Grantor waives all claims, damages, and demands against the
Agent or any other Secured Party arising out of the repossession, retention or
sale of the Collateral, except such as arise solely out of the gross negligence
or willful misconduct
26

--------------------------------------------------------------------------------

of the Agent or such other Secured Party, or its or their agents, employees,
officers, nominees or other representatives, as finally determined by a court of
competent jurisdiction. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.
8.2.          Limitation on Agent’s and other Secured Parties’ Duty with Respect
to the Collateral. The Agent shall have no obligation to clean-up or otherwise
prepare the Collateral for sale. The Agent and each other Secured Party shall
use reasonable care with respect to the Collateral in its possession or under
its control (or in the possession or under the care of any agent, employee,
officer, nominee or other representative of the Agent or such other Secured
Party). Neither the Agent nor any other Secured Party shall have any other duty
as to any Collateral in its possession or control or in the possession or
control of any agent or nominee of the Agent or such other Secured Party, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto. To the extent that applicable law imposes
duties on the Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is commercially reasonable for the
Agent (i) to fail to incur expenses deemed significant by the Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
account debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against account debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 8.2 is to provide
non-exhaustive indications of what actions or omissions by the Agent would be
commercially reasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or
27

--------------------------------------------------------------------------------

omissions by the Agent shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 8.2. Without limitation upon the
foregoing, nothing contained in this Section 8.2 shall be construed to grant any
rights to any Grantor or to impose any duties on the Agent that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 8.2.
8.3.          Compromises and Collection of Collateral. Each Grantor and the
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees, subject to
applicable bankruptcy laws, that the Agent may at any time and from time to
time, if an Event of Default has occurred and is continuing, and subject to the
Intercreditor Agreement, compromise with the obligor on any Receivable, accept
in full payment of any Receivable such amount as the Agent in its sole
discretion shall determine or abandon any Receivable, and any such action by the
Agent shall be commercially reasonable so long as the Agent acts in good faith
based on information known to it at the time it takes any such action.
8.4.          Secured Party Performance of Grantor’s Obligations. Without having
any obligation to do so, the Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay in this Security Agreement and fails to so
perform or pay and such Grantor shall reimburse the Agent for any reasonable and
documented amounts paid by the Agent pursuant to this Section 8.4. Each
Grantor’s obligation to reimburse the Agent pursuant to the preceding sentence
shall be a Secured Obligation payable on demand.
8.5.          Authorization for Secured Party to Take Certain Action. Each
Grantor irrevocably authorizes the Agent at any time and from time to time in
the sole discretion of the Agent and appoints the Agent as its attorney in fact
(i) to execute on behalf of such Grantor as debtor and to file financing
statements necessary or desirable in the Agent’s sole discretion to perfect and
to maintain the perfection and priority of the Agent’s security interest in the
Collateral, (ii) to indorse and collect any cash proceeds of the Collateral,
(iii) to file a carbon, photographic or other reproduction of this Security
Agreement or any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices as the Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Agent’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Collateral
owned by such Grantor and which are Securities or with financial intermediaries
holding other Investment Property which is Collateral as may be necessary or
advisable to give the Agent Control (subject to the Intercreditor Agreement)
over such Securities or other Investment Property, (v) solely to the extent an
Event of Default has occurred and is continuing, to enforce payment of the
Instruments, Accounts and Receivables constituting Collateral in the name of the
Agent or such Grantor, (vi) solely to the extent an Event of Default has
occurred and is continuing, to apply the proceeds of any Collateral received by
the Agent to the Secured Obligations as provided in Article VII and (vii) to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens as are specifically permitted hereunder or under any
other Loan Document), and each
28

--------------------------------------------------------------------------------

Grantor agrees to reimburse the Agent on demand for any reasonable and
documented payment made or any reasonable and documented expense incurred by the
Agent in connection therewith; provided, that this authorization shall not
relieve any Grantor of any of its obligations under this Security Agreement or
under the LC Credit Agreement.
8.6.          Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Section 5.2, or in Article VII hereof will cause irreparable injury to the Agent
and the other Secured Parties, that the Agent and the other Secured Parties have
no adequate remedy at law in respect of such breaches and therefore agrees,
without limiting the right of the Agent or the other Secured Parties to seek and
obtain specific performance of other obligations of the Grantors contained in
this Security Agreement, that the covenants of the Grantors contained in the
Sections referred to in this Section 8.6 shall be specifically enforceable
against the Grantors.
8.7.          Use and Possession of Certain Premises. Upon the occurrence and
during the continuation of an Event of Default, subject to the Intercreditor
Agreement, the Agent shall be entitled to occupy and use any premises owned or
leased by the Grantors where any of the Collateral or any records relating to
the Collateral are located until the Secured Obligations are paid or the
Collateral is removed therefrom, whichever first occurs, without any obligation
to pay any Grantor for such use and occupancy, subject to Section 8.2 hereof all
respects.
8.8.          Reinstatement. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
8.9.          Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Agent and the Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement);
provided that the Grantors shall not have the right to assign their rights or
delegate their obligations under this Security Agreement or any interest herein,
except as permitted under the LC Credit Agreement. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Agent, for the benefit of the Agent and
the other Secured Parties, hereunder.
8.10.          Survival of Representations. All representations and warranties
of the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
29

--------------------------------------------------------------------------------

8.11.          Taxes and Expenses. To the extent required by Section 4.02 of the
LC Credit Agreement, any Other Taxes payable or ruled payable by a Governmental
Authority in respect of this Security Agreement shall be paid by the applicable
Grantor. The Grantors shall reimburse the Agent for any and all of its
reasonable out-of-pocket expenses (including reasonable external legal,
auditors’ and accountants’ fees) if and to the extent the Borrowers are required
to reimburse such amounts under Section 11.03 of the LC Credit Agreement. Any
and all costs and expenses incurred by the Grantors in the performance of
actions required pursuant to the terms hereof shall be borne solely by the
Grantors.
8.12.          Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
8.13.          Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until Payment in Full. Notwithstanding the foregoing,
the obligations of any individual Grantor under this Security Agreement shall
automatically terminate to the extent provided in and in accordance with Section
11.23 of the LC Credit Agreement.
8.14.          Entire Agreement. This Security Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
8.15.          Governing Law; Jurisdiction; Waiver of Jury Trial.
8.15.1          THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
8.15.2          Each Grantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Security Agreement or any other Loan Document (other than any Security Agreement
governed by Norwegian law), or for recognition or enforcement of any judgment,
and each Grantor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
Each party hereto agrees that a final, non-appealable judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Security Agreement or any other Loan Document shall (including
this Section 8.15) affect any right that any Secured Party may otherwise have to
bring any suit, action or proceeding relating to this Security Agreement or any
other Loan Document against any Grantor or its properties in the courts of any
jurisdiction.
30

--------------------------------------------------------------------------------

8.15.3          Each Grantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Security Agreement or any other
Loan Document in any court referred to in Section 8.15.2. Each Grantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
8.15.4          Each party to this Security Agreement irrevocably consents to
service of process in the manner provided for notices in Article IX of this
Security Agreement other than by facsimile. Nothing in this Security Agreement
or any other Loan Document will affect the right of any party to this Security
Agreement to serve process in any other manner permitted by law. Notwithstanding
any other provision of this Security Agreement, each Foreign Grantor hereby
irrevocably designates CT Corporation System, 28 Liberty Street, New York, New
York 10005, as the designee, appointee and agent of such Foreign Grantor to
receive, for and on behalf of such Foreign Grantor, service of process in the
State of New York in any suit, action or proceeding arising out of or relating
to this Security Agreement or any other Loan Document.
8.15.5          Each Grantor agrees that any suit, action or proceeding brought
by any Grantor or any of their respective Subsidiaries relating to this Security
Agreement or any other Loan Document (other than any Security Agreement governed
by Norwegian law) against the Agent, any other Secured Party or any of their
respective Affiliates shall be brought in the United States District Court for
the Southern District of New York (or the state courts sitting in the Borough of
Manhattan in the event the Southern District of New York lacks subject matter
jurisdiction), and any appellate court from any thereof, unless no such court
shall accept jurisdiction.
8.15.6          The Agent hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the United States District Court
for the Southern District of New York (or the state courts sitting in the
Borough of Manhattan in the event the Southern District of New York lacks
subject matter jurisdiction), and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Security Agreement
or any other Loan Document (other than any Security Agreement governed by
Norwegian law), or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final, non-appealable judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
8.15.7          The Agent hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.15.2. The Agent hereby irrevocably waives,
to the fullest extent permitted by
31

--------------------------------------------------------------------------------

law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
8.15.8          To the extent that any Grantor has or hereafter may acquire any
immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Grantor hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents.
8.15.9          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
8.16.          Indemnity. Each Grantor hereby agrees, jointly with the other
Grantors and severally, to indemnify the Agent and the Secured Parties in
accordance with Section 11.04 of the LC Credit Agreement, mutatis mutandis.
8.17.          Severability. Any provision in this Security Agreement that is
held to be inoperative, unenforceable, not permissible, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, not
permissible, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Security
Agreement are declared to be severable.
8.18.          Counterparts. This Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Security Agreement by telecopy, e-mailed .pdf or any
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Security Agreement. The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any document to be signed in
connection with this Security Agreement and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic
32

--------------------------------------------------------------------------------

Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the UETA.
8.19.          Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Lien and security interest granted to the Agent pursuant to or in
connection with this Security Agreement, and the exercise of any right or remedy
by the Agent hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Security Agreement, subject to Section 4.6.4 hereof and any
other limitation on rights of the Agent or other Secured Party with respect to
ULC Shares hereunder, the terms of the Intercreditor Agreement shall control.
For so long as the Intercreditor Agreement remains in effect, the delivery of
any Collateral to the Senior Secured Notes Trustee as required by the
Intercreditor Agreement shall satisfy any delivery requirement with respect to
such Collateral hereunder.
8.20.          Loan Document. This Security Agreement constitutes a Loan
Document for all purposes under the LC Credit Agreement and all other Loan
Documents.
8.21.          Further Assurances. Each Grantor shall, execute and deliver, or
cause to be executed and delivered, to the Agent such documents, agreements,
instruments, forms and notices and will take or cause to be taken such further
actions (including the filing and recording of financing statements and other
documents serving notices of assignment and such other actions or deliveries of
the type required by Section 5.01 of the LC Credit Agreement, as applicable),
which may be required by law or which the Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Security
Agreement and to ensure perfection and priority of the Liens created or intended
to be created hereby, all at the expense of the Grantors.
8.22.          Swiss Security Limitation.          If and to the extent the
Collateral is subject to any Swiss Security Documents, the security interests
created under the respective Swiss Security Documents shall rank senior to the
security interests created hereunder and the provisions of the respective Swiss
Security Documents shall prevail.
8.23.          Norwegian Security Limitation. If and to the extent the
Collateral is subject to any Collateral Documents governed by the law of Norway
(the “Norwegian Security Documents”), the security interests created under the
respective Norwegian security documents shall rank senior to the security
interests created hereunder and the provisions of the respective Norwegian
Security Documents shall prevail.
8.24.          Foreign Grantors.          Notwithstanding anything to the
contrary set forth in this Security Agreement, the parties hereto acknowledge
that the representations and warranties, covenants and obligations hereunder of
any Foreign Grantor shall apply with respect to the Collateral or, if
applicable, any other assets of such Foreign Grantor only to the extent such
Collateral or other assets are registered in a jurisdiction located in the
United States or, in the case of Capital Stock and Stock Rights pledged pursuant
to this Security Agreement by a Foreign Grantor, any such Capital Stock or Stock
Rights that are issued by a Domestic Subsidiary.


33

--------------------------------------------------------------------------------

ARTICLE IX

NOTICES
9.1.          Sending Notices. All notices, requests and other communications to
any party hereunder shall be given in the manner prescribed in Section 11.02 of
the LC Credit Agreement with respect to the Agent at its notice address therein
and, with respect to any Grantor, in the care of Weatherford International, LLC,
as provided and at the notice address set forth in the Credit Agreement, or such
other address or telecopy number as such party may hereafter specify for such
purpose in accordance with the provisions of Section 11.02 of the LC Credit
Agreement. Any notice delivered to the Borrowers on behalf of the Grantors shall
be deemed to have been delivered to all of the Grantors.
9.2.          Change in Address for Notices. Each of the Grantors, the Agent and
the Lenders may change the address for service of notice upon it by a notice in
writing to the other parties.


[Signature Pages Follow]

34








--------------------------------------------------------------------------------






